                                                                                                                        Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 1 of 109


                                                            Document
Production Begin   Production End   Date                    Category     File Name                                      Email Subject                           Document Description                                From                           To                                     CC                                                  BCC   Native Hyperlink

AR_0000001.pdf     AR_0000003          12/14/2020 0:00 Edocument; 073798 CA DFW signed.pdf                                                                      Section 4(i) letter to Cal Dept Fish and Wildlife

AR_0000004.pdf     AR_0000007          12/14/2020 0:00 Edocument; 073807 CA FGC signed.pdf                                                                      Section 4(i) letter to Cal Fish and Game Comm

AR_0000008.pdf     AR_0000010          12/14/2020 0:00 Edocument; 073808 AZGF signed.pdf                                                                        Section 4(i) letter to Ariz Game and Fish Dept

AR_0000011.pdf     AR_0000012          12/14/2020 0:00      Edocument;   073809 MNDNR signed.pdf                                                                Section 4(i) letter to Minn Dept of Nat'l Res
AR_0000013.pdf     AR_0000014          12/14/2020 0:00      Edocument;   073810 OR Gov signed.pdf                                                               Section 4(i) letter to Governor of Oregon
AR_0000015.pdf     AR_0000017          12/14/2020 0:00      Edocument;   073811 MI AttnGen signed.pdf                                                           Section 4(i) letter to MI AttnGen
AR_0000018.pdf     AR_0000018          11/24/2020 0:00      Edocument;   Gray Wolf CRA GAO receipt 2.pdf
AR_0000019.pdf     AR_0000019          11/12/2020 0:00      Edocument;   Mexico email notification of final rule.pdf
AR_0000020.pdf     AR_0000021           11/6/2020 0:00      Edocument;   House 7720 0089 8992 FedEx Tracking.pdf
AR_0000022.pdf     AR_0000023           11/6/2020 0:00      Edocument;   Senate 7720 0092 9918 FedEx Tracking.pdf
AR_0000024.pdf     AR_0000024           11/5/2020 0:00      Edocument;   GAO gray wolf CRA receipt.pdf
AR_0000025.pdf     AR_0000025           11/5/2020 0:00      Edocument;   Gray Wolf CRA GAO email submission.pdf
                                                                                                                        Submission of Federal Rules Under the
AR_0000026.pdf     AR_0000027              11/5/2020 0:00   Edocument;   Gray Wolf CRA GAO signed.pdf                   Congressional Review Act
AR_0000028.pdf     AR_0000028              11/5/2020 0:00   Edocument;   Gray Wolf CRA House letter signed.pdf
AR_0000029.pdf     AR_0000030              11/5/2020 0:00   Edocument;   Gray Wolf CRA House signed.pdf
AR_0000031.pdf     AR_0000031              11/5/2020 0:00   Edocument;   Gray Wolf CRA Senate letter signed.pdf
AR_0000032.pdf     AR_0000033              11/5/2020 0:00   Edocument;   Gray Wolf CRA Senate signed.pdf
                                                                                                                        Submission of Federal Rules Under the
AR_0000034.pdf     AR_0000035              11/5/2020 0:00 Edocument; Gray Wolf CRA.pdf                                  Congressional Review Act
AR_0000036.pdf     AR_0000036              11/5/2020 0:00 Edocument; House FedEx shipping label.pdf
AR_0000037.pdf     AR_0000037              11/5/2020 0:00 Edocument; Senate FedEx shipping label.pdf

AR_0000038.pdf     AR_0000155           11/3/2020 0:00 Edocument; 2020 Gray Wolf Final Delisting Rule_1018‐BD60.pdf                                             Final Delisting Rule, 85 FR 69778 (Nov. 3, 2020)
                                                                  000000008B13DF8DFAF1C94B97E44EA508181B1AC40 [EXTERNAL] Re: references cited for gray
AR_0000156.pdf     AR_0000156          11/2/2020 18:29 Email;     02000.msg                                         wolf final rule                                                                                 Odell ‐ DNR, Eric              Constantino, Maricela                  Becker, Scott A; Fahey, Bridget
                                                                  000000008B13DF8DFAF1C94B97E44EA508181B1AE40
AR_0000157.pdf     AR_0000157          11/2/2020 18:20 Email;     02000.msg                                         references cited for gray wolf final rule                                                       Constantino, Maricela          eric.odell@state.co.us                 Fahey, Bridget; Becker, Scott A

                                                       Email
AR_0000158.pdf     AR_0000199          11/2/2020 18:20 Attachment; References Cited for Gray Wolf Final Rule.pdf
                                                                   000000007CB96EFAB92DF1478AE35D5A078B5618E40
AR_0000200.pdf     AR_0000201          11/2/2020 16:54 Email;      12000.msg                                            Re: [EXTERNAL] Lit cited                                                                    Odell ‐ DNR, Eric              Becker, Scott A
                                                                   000000007CB96EFAB92DF1478AE35D5A078B5618040
AR_0000202.pdf     AR_0000202          11/2/2020 16:13 Email;      22000.msg                                            Re: [EXTERNAL] Lit cited                                                                    Becker, Scott A                Odell ‐ DNR, Eric
                                                                   000000007CB96EFAB92DF1478AE35D5A078B5618240
AR_0000203.pdf     AR_0000203          11/2/2020 11:33 Email;      22000.msg                                            [EXTERNAL] Lit cited                                                                        Odell ‐ DNR, Eric              Becker, Scott A
AR_0000204.pdf     AR_0000205          10/30/2020 0:00 Edocument; EO 12866 Meetings Search Results.pdf
                                                                   000000008B13DF8DFAF1C94B97E44EA508181B1AC40
AR_0000206.pdf     AR_0000210         10/29/2020 10:06 Email;      52000.msg                                            Fw: wolf rule                                                                               Constantino, Maricela          Baucum, Madonna L

                                                       Email       20200811 Wolf 90‐day finding PRF_Ready for digital
AR_0000211.pdf     AR_0000242         10/29/2020 10:06 Attachment; signature (Skipwith)_27Oct2020.docx
                                                                   000000008B13DF8DFAF1C94B97E44EA508181B1A040                                                                                                                                                                            Guertin, Stephen; Fahey, Bridget; Blomquist, Sean
AR_0000243.pdf     AR_0000247         10/27/2020 19:34 Email;      B2000.msg                                          Re: wolf rule                                                                                 Frazer, Gary D                 Baucum, Madonna L                      M; Constantino, Maricela; Gale, Michael
                                                                   000000008B13DF8DFAF1C94B97E44EA508181B1A240                                                                                                                                                                            Guertin, Stephen; Fahey, Bridget; Blomquist, Sean
AR_0000248.pdf     AR_0000252         10/27/2020 19:29 Email;      B2000.msg                                          RE: wolf rule                                                                                 Skipwith, Aurelia              Frazer, Gary D; Baucum, Madonna L      M; Constantino, Maricela; Gale, Michael

                                                       Email       20200811 Wolf 90‐day finding PRF_Ready for digital
AR_0000253.pdf     AR_0000284         10/27/2020 19:29 Attachment; signature (Skipwith)_27Oct2020.docx
                                                                   000000008B13DF8DFAF1C94B97E44EA508181B1A640                                                                                                                                                                            Guertin, Stephen; Fahey, Bridget; Blomquist, Sean
AR_0000285.pdf     AR_0000289         10/27/2020 19:23 Email;      B2000.msg                                          Re: wolf rule                                                                                 Frazer, Gary D                 Skipwith, Aurelia; Baucum, Madonna L   M; Constantino, Maricela

                                                       Email       20200811 Wolf 90‐day finding PRF_Ready for digital
AR_0000290.pdf     AR_0000321         10/27/2020 19:23 Attachment; signature (Skipwith) (1).docx
                                                                   Gray Wolf 90‐day finding petition review
AR_0000322.pdf     AR_0000354          10/27/2020 0:00 Edocument; form_signed.pdf
                                                                   20200811 Wolf 90‐day finding PRF_Ready for digital
AR_0000355.pdf     AR_0000386          10/27/2020 0:00 Edocument; signature (Skipwith)_27Oct2020.pdf

AR_0000387.pdf     AR_0000387          10/26/2020 0:00 Edocument; OIRA Conclusion of EO 12866 Regulatory Review.pdf
                                                                  000000005E5DA36B3BAE90459A8914FB5B4DF7C1445
AR_0000388.pdf     AR_0000389         10/22/2020 14:37 Email;     72000.msg                                         RE: [EXTERNAL] RE: wolf delisting                                                               Mike Phillips (TESF‐Bozeman)   Frazer, Gary D                         Gail Bell
                                                                  000000005E5DA36B3BAE90459A8914FB5B4DF7C1045
AR_0000390.pdf     AR_0000390         10/21/2020 12:14 Email;     72000.msg                                         RE: wolf delisting                                                                              Mike Phillips (TESF‐Bozeman)   Frazer, Gary                           Gail Bell
                                                                                                                Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 2 of 109


                                                            000000001C14A741514A0C4D89516450234821768461
AR_0000391.pdf   AR_0000391   10/14/2020 8:51 Email;        2000.msg                                     Bernhardt / Hydatid Disease                                                                        Denny Behrens                     karen.budd‐falen@sol.doi.gov

                                              Email
AR_0000392.pdf   AR_0000393   10/14/2020 8:51 Attachment; Wolves and Echinococcosis.pdf

                                              Email                                                                                                        October 9, 2020 letter from CO Stop the Wolf
AR_0000394.pdf   AR_0000396   10/14/2020 8:51 Attachment; Bernhardt Hydatid Disease docx.docx                                                              Coalition to Secretary

AR_0000397.pdf   AR_0000448   10/13/2020 0:00 Edocument; gray wolf biological report.pdf                                                                   Gray Wolf Biological Report (October 13, 2020)
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AC41
AR_0000449.pdf   AR_0000450   10/7/2020 14:21 Email;     B2000.msg                                   Re: [EXTERNAL] wolf in Maine                                                                           Morgan, Don                       John Glowa                                Blomquist, Sean M

                                              Email       Glowa wolf report draft 24sept2020 cjk Oct 5
AR_0000451.pdf   AR_0000456   10/7/2020 14:21 Attachment; 2020.docx

                                              Email                                                                                                        October 7, 2020 letter from Maine Wolf
AR_0000457.pdf   AR_0000457   10/7/2020 14:21 Attachment; wolf delisting morgan usfws.docx                                                                 Coalition to Don Morgan
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A641
AR_0000458.pdf   AR_0000458    10/6/2020 9:57 Email;      D2000.msg                                   wolf comments                                                                                         Devolder, Andy                    Constantino, Maricela; VanGelder, Ellen

                                              Email                                                                                                                                                         doi‐webforms@ios.doi.gov
AR_0000459.pdf   AR_0000459    10/6/2020 9:57 Attachment; (1)DOI‐FBF_ Subject_ wolves(1).pdf                      DOI‐FBF: Subject: wolves                                                                  Webforms, DOI                     Feedbackold@ios.doi.gov OS, feedback

                                              Email                                                                                                                                                         doi‐webforms@ios.doi.gov
AR_0000460.pdf   AR_0000460    10/6/2020 9:57 Attachment; (1)DOI‐FBF_ Subject_ wolves.pdf                         DOI‐FBF: Subject: wolves                                                                  Webforms, DOI                     Feedbackold@ios.doi.gov OS, feedback

                                              Email                                                               [EXTERNAL] Delisting wolves from                                                          linda.pizzolla@icloud.com Linds
AR_0000461.pdf   AR_0000461    10/6/2020 9:57 Attachment; [EXTERNAL] Delisting wolves from protection.pdf         protection                                                                                Pizzolla                          Feedbackold@ios.doi.gov OS, feedback

                                              Email                                                              DOI‐FBF: Subject: Changes to Hunting                                                       doi‐webforms@ios.doi.gov
AR_0000462.pdf   AR_0000462    10/6/2020 9:57 Attachment; DOI‐FBF_ Subject_ Changes to Hunting Practices ....pdf Practices for Wolves & Bears                                                               Webforms, DOI                     Feedbackold@ios.doi.gov OS, feedback

                                              Email       DOI‐FBF_ Subject_ ESA protection, gray wolves           DOI‐FBF: Subject: ESA protection, gray                                                    doi‐webforms@ios.doi.gov
AR_0000463.pdf   AR_0000463    10/6/2020 9:57 Attachment; a...(1).pdf                                             wolves and other wildlife                                                                 Webforms, DOI                     Feedbackold@ios.doi.gov OS, feedback

                                              Email       DOI‐FBF_ Subject_ ESA protection, gray wolves           DOI‐FBF: Subject: ESA protection, gray                                                    doi‐webforms@ios.doi.gov
AR_0000464.pdf   AR_0000464    10/6/2020 9:57 Attachment; a...(2).pdf                                             wolves and other wildlife                                                                 Webforms, DOI                     Feedbackold@ios.doi.gov OS, feedback

                                              Email                                                              DOI‐FBF: Subject: ESA protection, gray                                                     doi‐webforms@ios.doi.gov
AR_0000465.pdf   AR_0000465    10/6/2020 9:57 Attachment; DOI‐FBF_ Subject_ ESA protection, gray wolves a....pdf wolves and other wildlife                                                                  Webforms, DOI                     Feedbackold@ios.doi.gov OS, feedback

                                              Email                                                                                                                                                         doi‐webforms@ios.doi.gov
AR_0000466.pdf   AR_0000466    10/6/2020 9:57 Attachment; DOI‐FBF_ Subject_ For wolves.pdf                        DOI‐FBF: Subject: For wolves                                                              Webforms, DOI                     Feedbackold@ios.doi.gov OS, feedback

                                              Email                                                              DOI‐FBF: Subject: Maintain, or increase                                                    doi‐webforms@ios.doi.gov
AR_0000467.pdf   AR_0000467    10/6/2020 9:57 Attachment; DOI‐FBF_ Subject_ Maintain, or increase protect....pdf protections for wolves                                                                     Webforms, DOI                     Feedbackold@ios.doi.gov OS, feedback

                                              Email                                                                                                                                                         doi‐webforms@ios.doi.gov
AR_0000468.pdf   AR_0000468    10/6/2020 9:57 Attachment; DOI‐FBF_ Subject_ Save the Red Wolves.pdf               DOI‐FBF: Subject: Save the Red Wolves                                                     Webforms, DOI                     Feedbackold@ios.doi.gov OS, feedback

                                              Email                                                                                                                                                         doi‐webforms@ios.doi.gov
AR_0000469.pdf   AR_0000469    10/6/2020 9:57 Attachment; DOI‐FBF_ Subject_ Wolf protections.pdf                  DOI‐FBF: Subject: Wolf protections                                                        Webforms, DOI                     Feedbackold@ios.doi.gov OS, feedback

                                              Email                                                               DOI‐FBF: Subject: Wolves Must Be                                                          doi‐webforms@ios.doi.gov
AR_0000470.pdf   AR_0000470    10/6/2020 9:57 Attachment; DOI‐FBF_ Subject_ Wolves Must Be Protected.pdf          Protected                                                                                 Webforms, DOI                     Feedbackold@ios.doi.gov OS, feedback

                                              Email                                                                                                                                                         doi‐webforms@ios.doi.gov
AR_0000471.pdf   AR_0000471    10/6/2020 9:57 Attachment; DOI‐FBF_ Subject_ Wolves(1).pdf                         DOI‐FBF: Subject: Wolves                                                                  Webforms, DOI                     Feedbackold@ios.doi.gov OS, feedback

                                              Email                                                                                                                                                         doi‐webforms@ios.doi.gov
AR_0000472.pdf   AR_0000472    10/6/2020 9:57 Attachment; DOI‐FBF_ Subject_ Wolves.pdf                  DOI‐FBF: Subject: Wolves                                                                            Webforms, DOI                     Feedbackold@ios.doi.gov OS, feedback
                                                          000000001C14A741514A0C4D8951645023482176C45F
AR_0000473.pdf   AR_0000473    10/2/2020 3:25 Email;      2000.msg                                      Re: Wolf Delisting                                                                                  dkrirish@mchsi.com                don_morgan@fws.gov                        dkrirish
                                                          000000001C14A741514A0C4D8951645023482176445E
AR_0000474.pdf   AR_0000479   9/18/2020 19:02 Email;      2000.msg                                      Re: [EXTERNAL] PLC Meeting Request                                                                  Allie Nelson                      Edwards, Kimberly M; Kaitlynn Glover      Budd‐Falen, Karen J
                                                          000000001C14A741514A0C4D8951645023482176245E
AR_0000480.pdf   AR_0000484   9/17/2020 13:16 Email;      2000.msg                                      RE: [EXTERNAL] PLC Meeting Request                                                                  Edwards, Kimberly M               'Kaitlynn Glover'; Allie Nelson           Budd‐Falen, Karen J
                                                          000000001C14A741514A0C4D8951645023482176E45
AR_0000485.pdf   AR_0000488   9/17/2020 11:51 Email;      D2000.msg                                     RE: [EXTERNAL] PLC Meeting Request                                                                  Allie Nelson                      Edwards, Kimberly M; Kaitlynn Glover      Budd‐Falen, Karen J
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E28884022 [EXTERNAL] 2020 WI Wolf Monitoring
AR_0000489.pdf   AR_0000489   9/17/2020 11:11 Email;      000.msg                                       Report                                                                                              Johnson, Randy D ‐ DNR            Ragan, Laura                              Nack, Robert R ‐ DNR
                                                                                                          Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 3 of 109


                                              Email
AR_0000490.pdf   AR_0000507   9/17/2020 11:11 Attachment; Wisconsin Gray Wolf 2019‐2020 Final.pdf
                                                          000000001C14A741514A0C4D8951645023482176445
AR_0000508.pdf   AR_0000510   9/15/2020 12:35 Email;      D2000.msg                                   FW: [EXTERNAL] PLC Meeting Request                   Caminiti, Mariagrazia   Schasberger, Paula I                                    Jesup, Benjamin C; Milkman, Louise F

                                              Email
AR_0000511.pdf   AR_0000512   9/15/2020 12:35 Attachment; KBFEthics.pdf
                                                          000000001C14A741514A0C4D8951645023482176045                                                                              Caminiti, Mariagrazia; Kaitlynn Glover; Budd‐Falen,
AR_0000513.pdf   AR_0000515   9/15/2020 12:25 Email;      D2000.msg                                   RE: [EXTERNAL] PLC Meeting Request                   Allie Nelson            Karen J; Edwards, Kimberly M                            Jesup, Benjamin C; Milkman, Louise F

                                              Email
AR_0000516.pdf   AR_0000517   9/15/2020 12:25 Attachment; KBFEthics.pdf
                                                          000000001C14A741514A0C4D8951645023482176E45B Fw: [EXTERNAL] Citizens petition to finally
AR_0000518.pdf   AR_0000519   9/11/2020 15:41 Email;      2000.msg                                     delist wolves                                       Constantino, Maricela   Blomquist, Sean M; Fahey, Bridget

                                              Email
AR_0000520.pdf   AR_0000577   9/11/2020 15:41 Attachment; Delist the Wolf Petition Signers to Date.pdf
                                                          000000001C14A741514A0C4D8951645023482176A45 Fw: [EXTERNAL] FW: Wolf reintroduction
AR_0000578.pdf   AR_0000578    9/4/2020 15:38 Email;      B2000.msg                                    to Western CO                                       Budd‐Falen, Karen J     Budd‐Falen, Karen J

                                              Email
AR_0000579.pdf   AR_0000579    9/4/2020 15:38 Attachment; Wolf Letter Utah.pdf
                                                          000000001C14A741514A0C4D8951645023482176C459
AR_0000580.pdf   AR_0000580     9/1/2020 9:52 Email;      2000.msg                                     FW: Wolf reintroduction to Western CO               Bret Sumner             Budd‐Falen, Karen J

                                              Email
AR_0000581.pdf   AR_0000581     9/1/2020 9:52 Attachment; Wolf Letter Utah.pdf
                                                          000000001C14A741514A0C4D8951645023482176445A [EXTERNAL] FW: Wolf reintroduction to
AR_0000582.pdf   AR_0000582     9/1/2020 9:52 Email;      2000.msg                                     Western CO                                          Bret Sumner             Budd‐Falen, Karen J

                                              Email
AR_0000583.pdf   AR_0000583     9/1/2020 9:52 Attachment; Wolf Letter Utah.pdf
                                                          000000001CD1C5575A31CC4699DE8CBCA8AEBA7CA4        [EXTERNAL] Journalist with Wolf Delisting
AR_0000584.pdf   AR_0000584   8/13/2020 16:25 Email;      8B2000.msg                                        Questions                                      Salyha                  don_morgan@fws.gov
                                                          000000001CD1C5575A31CC4699DE8CBCA8AEBA7CC4
AR_0000585.pdf   AR_0000585   8/13/2020 16:25 Email;      8B2000.msg                                        Journalist with Wolf Delisting Questions       Salyha                  don_morgan@fws.gov
                                                          00000000EA85186D767AD44EA5DE7DEF91581D18A47
AR_0000586.pdf   AR_0000586   8/13/2020 13:15 Email;      12000.msg                                         Wolf delisting                                 George Plaven           Don_Morgan@fws.gov
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AACC4        Gray wolf delisting rule and 90‐day
AR_0000587.pdf   AR_0000587   8/13/2020 10:00 Email;      1B2000.msg                                        finding                                        Floom, Kristen B        Constantino, Maricela
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC64        Re: Revised Gray Wolf 90‐day Petition
AR_0000592.pdf   AR_0000593   8/11/2020 13:49 Email;      2D2000.msg                                        Finding                                        Constantino, Maricela   Fahey, Bridget                                          Weller, Emily; Jesup, Benjamin C; Floom, Kristen B
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A244       Re: draft gray wolf final delisting rule and                                                                                   Shultz, Gina; Fahey, Bridget; Weller, Emily;
AR_0000594.pdf   AR_0000594   8/11/2020 10:26 Email;      42000.msg                                         90‐day petition finding                        Frazer, Gary D          Constantino, Maricela                                   VanGelder, Ellen; Floom, Kristen B
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A444       draft gray wolf final delisting rule and 90‐                                                                                   Shultz, Gina; Fahey, Bridget; Weller, Emily;
AR_0000595.pdf   AR_0000595    8/11/2020 9:45 Email;      42000.msg                                         day petition finding                           Constantino, Maricela   Frazer, Gary D                                          VanGelder, Ellen; Floom, Kristen B
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC24
AR_0001068.pdf   AR_0001068    8/11/2020 7:56 Email;      1C2000.msg                                        Re: PRF                                        Constantino, Maricela   Floom, Kristen B
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC64
AR_0001069.pdf   AR_0001069    8/11/2020 6:23 Email;      1C2000.msg                                        PRF                                            Constantino, Maricela   Floom, Kristen B
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AACA4
AR_0001165.pdf   AR_0001165   8/10/2020 12:03 Email;      1C2000.msg                                        RE: Gray Wolf 90‐day Petition Finding          Floom, Kristen B        Constantino, Maricela
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AACC4
AR_0001198.pdf   AR_0001198    8/10/2020 9:24 Email;      1C2000.msg                                        Gray Wolf 90‐day Petition Finding              Constantino, Maricela   Floom, Kristen B
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AACE4        Re: Revised Gray Wolf 90‐day Petition
AR_0001199.pdf   AR_0001200    8/7/2020 15:00 Email;      1C2000.msg                                        Finding                                        Constantino, Maricela   Jesup, Benjamin C; Fahey, Bridget; Weller, Emily        Floom, Kristen B
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC04        Re: Revised Gray Wolf 90‐day Petition                                  Constantino, Maricela; Fahey, Bridget; Weller, Emily;
AR_0001201.pdf   AR_0001202    8/7/2020 13:54 Email;      1D2000.msg                                        Finding                                        Jesup, Benjamin C       Floom, Kristen B
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC24        Fw: Revised Gray Wolf 90‐day Petition
AR_0001261.pdf   AR_0001261     8/7/2020 9:37 Email;      1D2000.msg                                        Finding                                        Constantino, Maricela   VanGelder, Ellen
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC44                                                                               Fahey, Bridget; Weller, Emily; Jesup, Benjamin C;
AR_0001322.pdf   AR_0001322    8/6/2020 18:33 Email;      1D2000.msg                                        Revised Gray Wolf 90‐day Petition Finding      Constantino, Maricela   Floom, Kristen B
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AACA4
AR_0001351.pdf   AR_0001352    8/6/2020 13:13 Email;      1D2000.msg                                        RE: gray wolf PRF                              Floom, Kristen B        Constantino, Maricela
                                                          00000000D2B2A3094282DF40851BAD4615A12A57647
AR_0001383.pdf   AR_0001383   7/31/2020 13:35 Email;      32000.msg                                    Re: Gray wolf petition finding                      Jesup, Benjamin C       Floom, Kristen B
                                                                                                       RE: [EXTERNAL] Possible Meeting to
                                                          000000001CD1C5575A31CC4699DE8CBCA8AEBA7C04 Demonstrate New Wolf Deterrent and
AR_0001384.pdf   AR_0001385   7/28/2020 10:25 Email;      8B2000.msg                                   Wildlife Monitoring Collar                          Skipwith, Aurelia       aznmc@earthlink.net                                     Robert Lifgren; Caren Cowan
                                                          000000001C14A741514A0C4D8951645023482176C453
AR_0001386.pdf   AR_0001387    7/27/2020 9:37 Email;      2000.msg                                     RE: [EXTERNAL] Quick question...                    Eric Washburn           'Frazer, Gary D'
                                                                                                             Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 4 of 109


                                                           000000001C14A741514A0C4D89516450234821768453
AR_0001388.pdf   AR_0001388    7/27/2020 8:29 Email;       2000.msg                                      Quick question...                      Eric Washburn             Frazer, Gary D
                                                           000000001C14A741514A0C4D8951645023482176A453
AR_0001389.pdf   AR_0001389    7/27/2020 8:29 Email;       2000.msg                                      [EXTERNAL] Quick question...           Eric Washburn             Frazer, Gary D
                                                           00000000848B47F75E4F664F9E5C6C9FCF37E288A405
AR_0001390.pdf   AR_0001392    7/15/2020 8:37 Email;       2000.msg                                      Re: [EXTERNAL] RE: WI Contact          Ragan, Laura              Johnson, Randy D ‐ DNR    Nack, Robert R ‐ DNR
                                                           00000000848B47F75E4F664F9E5C6C9FCF37E288C4052
AR_0001393.pdf   AR_0001395   7/14/2020 19:22 Email;       000.msg                                       RE: [EXTERNAL] RE: WI Contact          Johnson, Randy D ‐ DNR    Ragan, Laura              Nack, Robert R ‐ DNR
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A246 Re: [EXTERNAL] FW: Gray wolves in
AR_0001396.pdf   AR_0001398   6/30/2020 11:31 Email;       C2000.msg                                     Canada                                 Constantino, Maricela     Patterson, Brent (MNRF)
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AE46
AR_0001399.pdf   AR_0001400   6/30/2020 11:04 Email;       C2000.msg                                     [EXTERNAL] FW: Gray wolves in Canada   Patterson, Brent (MNRF)   Constantino, Maricela

                                              Email
AR_0001401.pdf   AR_0001418   6/30/2020 11:04 Attachment; Accessible_COSSARO‐evaluation‐Algonquin‐Wolf.pdf

                                              Email
AR_0001419.pdf   AR_0001497   6/30/2020 11:04 Attachment; sr_Eastern Wolf_2015_e.pdf                         COSEWIC Status Report

                                              Email
AR_0001498.pdf   AR_0001533   6/30/2020 11:04 Attachment; Status of wolves in Canada ‐ IWC 12Oct2018.pptx

                                              Email
AR_0001534.pdf   AR_0001534   6/30/2020 11:04 Attachment; image1.jpeg

                                              Email
AR_0001535.pdf   AR_0001535   6/30/2020 11:04 Attachment; image2.wmf

                                              Email
AR_0001536.pdf   AR_0001536   6/30/2020 11:04 Attachment; image3.jpeg

                                              Email
AR_0001537.pdf   AR_0001537   6/30/2020 11:04 Attachment; image4.jpeg

                                              Email
AR_0001538.pdf   AR_0001538   6/30/2020 11:04 Attachment; image5.jpeg

                                              Email
AR_0001539.pdf   AR_0001539   6/30/2020 11:04 Attachment; image6.jpeg

                                              Email
AR_0001540.pdf   AR_0001540   6/30/2020 11:04 Attachment; image7.jpg

                                              Email
AR_0001541.pdf   AR_0001541   6/30/2020 11:04 Attachment; image8.gif

                                              Email
AR_0001542.pdf   AR_0001542   6/30/2020 11:04 Attachment; image9.jpg

                                              Email
AR_0001543.pdf   AR_0001543   6/30/2020 11:04 Attachment; image10.jpeg

                                              Email
AR_0001544.pdf   AR_0001544   6/30/2020 11:04 Attachment; image11.jpeg

                                              Email
AR_0001545.pdf   AR_0001545   6/30/2020 11:04 Attachment; image12.jpeg

                                              Email
AR_0001546.pdf   AR_0001546   6/30/2020 11:04 Attachment; image13.png

                                              Email
AR_0001547.pdf   AR_0001547   6/30/2020 11:04 Attachment; image14.jpeg

                                              Email
AR_0001548.pdf   AR_0001548   6/30/2020 11:04 Attachment; image15.jpeg

                                              Email
AR_0001549.pdf   AR_0001549   6/30/2020 11:04 Attachment; image16.jpeg

                                              Email
AR_0001550.pdf   AR_0001550   6/30/2020 11:04 Attachment; image17.jpeg
                                                                         Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 5 of 109


                                              Email
AR_0001551.pdf   AR_0001551   6/30/2020 11:04 Attachment; image18.jpeg

                                              Email
AR_0001552.pdf   AR_0001552   6/30/2020 11:04 Attachment; image19.wmf

                                              Email
AR_0001553.pdf   AR_0001553   6/30/2020 11:04 Attachment; image20.jpeg

                                              Email
AR_0001554.pdf   AR_0001554   6/30/2020 11:04 Attachment; image21.jpeg

                                              Email
AR_0001555.pdf   AR_0001555   6/30/2020 11:04 Attachment; image22.jpeg

                                              Email
AR_0001556.pdf   AR_0001556   6/30/2020 11:04 Attachment; image23.jpeg

                                              Email
AR_0001557.pdf   AR_0001557   6/30/2020 11:04 Attachment; image24.wmf

                                              Email
AR_0001558.pdf   AR_0001558   6/30/2020 11:04 Attachment; image25.wmf

                                              Email
AR_0001559.pdf   AR_0001559   6/30/2020 11:04 Attachment; image26.gif

                                              Email
AR_0001560.pdf   AR_0001560   6/30/2020 11:04 Attachment; image27.jpeg

                                              Email
AR_0001561.pdf   AR_0001561   6/30/2020 11:04 Attachment; image28.jpeg

                                              Email
AR_0001562.pdf   AR_0001562   6/30/2020 11:04 Attachment; image29.wmf

                                              Email
AR_0001563.pdf   AR_0001563   6/30/2020 11:04 Attachment; image30.png

                                              Email
AR_0001564.pdf   AR_0001564   6/30/2020 11:04 Attachment; image31.jpeg

                                              Email
AR_0001565.pdf   AR_0001565   6/30/2020 11:04 Attachment; image33.jpeg

                                              Email
AR_0001566.pdf   AR_0001566   6/30/2020 11:04 Attachment; image34.jpeg

                                              Email
AR_0001567.pdf   AR_0001567   6/30/2020 11:04 Attachment; image35.jpeg

                                              Email
AR_0001568.pdf   AR_0001568   6/30/2020 11:04 Attachment; image37.png

                                              Email
AR_0001569.pdf   AR_0001569   6/30/2020 11:04 Attachment; image38.jpeg

                                              Email
AR_0001570.pdf   AR_0001570   6/30/2020 11:04 Attachment; image40.jpg

                                              Email
AR_0001571.pdf   AR_0001571   6/30/2020 11:04 Attachment; image41.png

                                              Email
AR_0001572.pdf   AR_0001572   6/30/2020 11:04 Attachment; image42.jpeg

                                              Email
AR_0001573.pdf   AR_0001573   6/30/2020 11:04 Attachment; image43.jpeg

                                              Email
AR_0001574.pdf   AR_0001574   6/30/2020 11:04 Attachment; image44.jpeg
                                                                                                               Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 6 of 109


                                              Email
AR_0001575.pdf   AR_0001575   6/30/2020 11:04 Attachment; image45.jpeg
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1844 [EXTERNAL] New policy brief: Wolves in
AR_0001576.pdf   AR_0001580   6/24/2020 10:59 Email;      E2000.msg                                     Washington State                                   PERC                            karen.budd‐falen@sol.doi.gov
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1A44 New policy brief: Wolves in Washington
AR_0001581.pdf   AR_0001585   6/24/2020 10:59 Email;      E2000.msg                                     State                                              PERC                            john_tanner@ios.doi.gov
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1C44 [EXTERNAL] New policy brief: Wolves in
AR_0001586.pdf   AR_0001590   6/24/2020 10:59 Email;      E2000.msg                                     Washington State                                   PERC                            rob_wallace@ios.doi.gov
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1E44 New policy brief: Wolves in Washington
AR_0001591.pdf   AR_0001595   6/24/2020 10:59 Email;      E2000.msg                                     State                                              PERC                            karen.budd‐falen@sol.doi.gov
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1044 [EXTERNAL] New policy brief: Wolves in
AR_0001596.pdf   AR_0001600   6/24/2020 10:59 Email;      F2000.msg                                     Washington State                                   PERC                            john_tanner@ios.doi.gov
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1244 New policy brief: Wolves in Washington
AR_0001601.pdf   AR_0001605   6/24/2020 10:59 Email;      F2000.msg                                     State                                              PERC                            rob_wallace@ios.doi.gov
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1444 [EXTERNAL] New policy brief: Wolves in
AR_0001606.pdf   AR_0001610   6/24/2020 10:59 Email;      F2000.msg                                     Washington State                                   PERC                            gary_frazer@fws.gov
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1644 New policy brief: Wolves in Washington
AR_0001611.pdf   AR_0001615   6/24/2020 10:59 Email;      F2000.msg                                     State                                              PERC                            gary_frazer@fws.gov
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1844 New policy brief: Wolves in Washington
AR_0001616.pdf   AR_0001620   6/24/2020 10:59 Email;      F2000.msg                                     State                                              PERC                            margaret_everson@fws.gov
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1A44 New policy brief: Wolves in Washington
AR_0001621.pdf   AR_0001625   6/24/2020 10:59 Email;      F2000.msg                                     State                                              PERC                            Bridget_Fahey@fws.gov
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1C44 [EXTERNAL] New policy brief: Wolves in
AR_0001626.pdf   AR_0001630   6/24/2020 10:59 Email;      F2000.msg                                     Washington State                                   PERC                            Bridget_Fahey@fws.gov
                                                          00000000A7CEA2B83DF80C42868CD07B320070A3E43 RE: [EXTERNAL] Re: Just called your
AR_0001631.pdf   AR_0001632   6/17/2020 18:48 Email;      E2000.msg                                     office...                                          Thorson, Robyn                  Schriever,Ed
                                                          00000000A7CEA2B83DF80C42868CD07B320070A3C43
AR_0001633.pdf   AR_0001633   6/17/2020 18:18 Email;      E2000.msg                                     Just called your office...                         Thorson, Robyn                  Ed Schriever
                                                          000000001C14A741514A0C4D8951645023482176244E
AR_0001634.pdf   AR_0001634   6/11/2020 14:23 Email;      2000.msg                                      Final rule for gray wolf                           Chestnut, Annie (Ron Johnson)   don_morgan@fws.gov
                                                          000000001C14A741514A0C4D8951645023482176844E
AR_0001635.pdf   AR_0001635   6/11/2020 14:23 Email;      2000.msg                                      [EXTERNAL] Final rule for gray wolf                Chestnut, Annie (Ron Johnson)   don_morgan@fws.gov
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E28884062
AR_0001636.pdf   AR_0001637     6/8/2020 9:46 Email;      000.msg                                       Re: [EXTERNAL] RE: WI Contact                      Ragan, Laura                    Nack, Robert R ‐ DNR
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288C4062
AR_0001638.pdf   AR_0001638    6/5/2020 10:28 Email;      000.msg                                       [EXTERNAL] RE: WI Contact                          Nack, Robert R ‐ DNR            Ragan, Laura
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1E44
AR_0001668.pdf   AR_0001668    6/2/2020 12:27 Email;      F2000.msg                                     Re: [EXTERNAL] Grey Wolf delisting                 Morgan, Don                     Morgan, Jason T.
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1E44
AR_0001669.pdf   AR_0001669     6/2/2020 9:54 Email;      D2000.msg                                     [EXTERNAL] Grey Wolf delisting                     Morgan, Jason T.                don_morgan@fws.gov
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1044
AR_0001670.pdf   AR_0001670     6/2/2020 9:54 Email;      E2000.msg                                     Grey Wolf delisting                                Morgan, Jason T.                don_morgan@fws.gov
                                                          000000001C14A741514A0C4D8951645023482176644
AR_0001671.pdf   AR_0001671    5/29/2020 9:31 Email;      D2000.msg                                     Re: [EXTERNAL] Conference Call?                    Budd‐Falen, Karen J             Small, Jeffrey D
                                                          000000001C14A741514A0C4D8951645023482176444                                                                                                                           Scot Oliver; Ted Harvey; Dr. Jenifer Chatfield;
AR_0001672.pdf   AR_0001672    5/29/2020 8:54 Email;      D2000.msg                                     Conference Call?                                   Denny Behrens                   jeffrey_small@ios.doi.gov            karen.budd‐falen@sol.doi.gov

                                              Email
AR_0001673.pdf   AR_0001673    5/29/2020 8:54 Attachment; ._20 256‐20 261 Fecal Exam (1).pdf                                                                                                                                                                                      AR_0001673.pdf

                                              Email
AR_0001674.pdf   AR_0001674    5/29/2020 8:54 Attachment; ._20 256‐20 261_Redacted.pdf                                                                                                                                                                                            AR_0001674.pdf

                                              Email
AR_0001675.pdf   AR_0001675    5/29/2020 8:54 Attachment; ._State.co.us Executive Branch Mail ‐ Fwd_ Results.pdf                                                                                                                                                                  AR_0001675.pdf

                                              Email
AR_0001676.pdf   AR_0001678    5/29/2020 8:54 Attachment; 20 256‐20 261 Fecal Exam (1).pdf

                                              Email
AR_0001679.pdf   AR_0001680    5/29/2020 8:54 Attachment; 20 256‐20 261_Redacted.pdf

                                              Email
AR_0001681.pdf   AR_0001682    5/29/2020 8:54 Attachment; State.co.us Executive Branch Mail ‐ Fwd_ Results.pdf
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AACE4
AR_0001683.pdf   AR_0001684    5/26/2020 9:36 Email;      1F2000.msg                                               Re: Gray Wolf Petition Review Form      Fahey, Bridget                  Constantino, Maricela; Morgan, Don
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC04
AR_0001685.pdf   AR_0001686   5/22/2020 15:37 Email;      202000.msg                                               Fw: Gray Wolf Petition Review Form      Constantino, Maricela           Fahey, Bridget; Morgan, Don
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC24               Petition Review Form Instructions and
AR_0001711.pdf   AR_0001711   5/22/2020 11:59 Email;      202000.msg                                               Templates                               Constantino, Maricela           Floom, Kristen B
                                                                                                            Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 7 of 109


                                                           00000000D6F6569D1DED92498D66DFD5B34B8AAC44
AR_0001712.pdf   AR_0001712   5/22/2020 10:30 Email;       202000.msg                                   RE: Gray Wolf Petition Review Form         Floom, Kristen B        Constantino, Maricela                                 VanGelder, Ellen
                                                           00000000D6F6569D1DED92498D66DFD5B34B8AAC64
AR_0001761.pdf   AR_0001761   5/18/2020 11:49 Email;       202000.msg                                   RE: Gray Wolf Petition Review Form         Floom, Kristen B        Constantino, Maricela                                 VanGelder, Ellen
                                                           00000000D6F6569D1DED92498D66DFD5B34B8AAC84
AR_0001762.pdf   AR_0001762   5/15/2020 18:03 Email;       202000.msg                                   Gray Wolf Petition Review Form             Constantino, Maricela   Floom, Kristen B                                      VanGelder, Ellen
                                                           00000000D6F6569D1DED92498D66DFD5B34B8AACA4
AR_0001785.pdf   AR_0001787   5/14/2020 11:33 Email;       202000.msg                                   Re: gray wolf petition review form         Fahey, Bridget          Constantino, Maricela                                 Morgan, Don
                                                           00000000D6F6569D1DED92498D66DFD5B34B8AACC4
AR_0001788.pdf   AR_0001789   5/14/2020 11:30 Email;       202000.msg                                   Re: gray wolf petition review form         Constantino, Maricela   Fahey, Bridget                                        Morgan, Don
                                                           00000000D6F6569D1DED92498D66DFD5B34B8AACE4 Discussion of updated PRF and draft wolf                             Morgan, Don; Fahey, Bridget; Devolder, Andy; Galst,
AR_0001790.pdf   AR_0001790   5/14/2020 11:13 Email;       202000.msg                                   90‐day finding                             Constantino, Maricela   Carey
                                                           000000001C14A741514A0C4D8951645023482176A44 Discussion of updated PRF and draft wolf                            Morgan, Don; Fahey, Bridget; Devolder, Andy; Galst,
AR_0001791.pdf   AR_0001791   5/14/2020 11:13 Email;       C2000.msg                                    90‐day finding                             Constantino, Maricela   Carey
                                                           00000000D6F6569D1DED92498D66DFD5B34B8AAC24
AR_0001792.pdf   AR_0001793   5/14/2020 10:50 Email;       212000.msg                                   Re: check‐in on PRF and wolf               Constantino, Maricela   Devolder, Andy
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A848
AR_0001794.pdf   AR_0001794   5/13/2020 15:06 Email;       62000.msg                                    Gray Wolves in Canada                      Constantino, Maricela   brent.patterson@ontario.ca
                                                           00000000D6F6569D1DED92498D66DFD5B34B8AAC64
AR_0001795.pdf   AR_0001796   5/13/2020 14:50 Email;       212000.msg                                   Re: gray wolf petition finding             Constantino, Maricela   Erickson, Peter
                                                           00000000D6F6569D1DED92498D66DFD5B34B8AAC84
AR_0001797.pdf   AR_0001798   5/13/2020 14:45 Email;       212000.msg                                   Re: gray wolf petition review form         Constantino, Maricela   Fahey, Bridget                                        Morgan, Don
                                                           00000000D6F6569D1DED92498D66DFD5B34B8AACC4
AR_0001799.pdf   AR_0001800    5/13/2020 2:19 Email;       212000.msg                                   Re: gray wolf petition finding             Erickson, Peter         Constantino, Maricela
                                                           000000001C14A741514A0C4D8951645023482176044B
AR_0001846.pdf   AR_0001846   5/12/2020 17:15 Email;       2000.msg                                     Re: Echinococcus canadensis confirmed      Denny Behrens           karen.budd‐falen@sol.doi.gov

                                              Email
AR_0001847.pdf   AR_0001849   5/12/2020 17:15 Attachment; 20 256‐20 261 Fecal Exam (1).pdf

                                              Email
AR_0001850.pdf   AR_0001851   5/12/2020 17:15 Attachment; 20 256‐20 261_Redacted.pdf

                                              Email
AR_0001852.pdf   AR_0001853   5/12/2020 17:15 Attachment; State.co.us Executive Branch Mail ‐ Fwd_ Results.pdf
                                                          000000001C14A741514A0C4D8951645023482176444B [EXTERNAL] Re: Echinococcus canadensis
AR_0001854.pdf   AR_0001854   5/12/2020 17:15 Email;      2000.msg                                             confirmed                           Denny Behrens           karen.budd‐falen@sol.doi.gov

                                              Email
AR_0001855.pdf   AR_0001857   5/12/2020 17:15 Attachment; 20 256‐20 261 Fecal Exam (1).pdf

                                              Email
AR_0001858.pdf   AR_0001859   5/12/2020 17:15 Attachment; 20 256‐20 261_Redacted.pdf

                                              Email
AR_0001860.pdf   AR_0001860   5/12/2020 17:15 Attachment; ATT00001.htm

                                              Email
AR_0001861.pdf   AR_0001861   5/12/2020 17:15 Attachment; ATT00002.htm

                                              Email
AR_0001862.pdf   AR_0001862   5/12/2020 17:15 Attachment; ATT00003.htm

                                              Email
AR_0001863.pdf   AR_0001864   5/12/2020 17:15 Attachment; State.co.us Executive Branch Mail ‐ Fwd_ Results.pdf
                                                          000000001C14A741514A0C4D8951645023482176244B [EXTERNAL] Echinococcus canadensis
AR_0001865.pdf   AR_0001865   5/12/2020 17:13 Email;      2000.msg                                             confirmed                           Denny Behrens           karen.budd‐falen@sol.doi.gov
                                                          000000001C14A741514A0C4D8951645023482176644B
AR_0001866.pdf   AR_0001866   5/12/2020 17:13 Email;      2000.msg                                             Echinococcus canadensis confirmed   Denny Behrens           karen.budd‐falen@sol.doi.gov
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AE48
AR_0001867.pdf   AR_0001867    5/12/2020 9:55 Email;      62000.msg                                            Re: check‐in on PRF and wolf        Constantino, Maricela   Devolder, Andy
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AACE4
AR_0001868.pdf   AR_0001868    5/12/2020 7:17 Email;      212000.msg                                           Re: check‐in on PRF and wolf        Devolder, Andy          Constantino, Maricela
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC04
AR_0001869.pdf   AR_0001869    5/8/2020 17:01 Email;      222000.msg                                           gray wolf petition review form      Constantino, Maricela   Fahey, Bridget                                        Morgan, Don
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC24
AR_0001870.pdf   AR_0001871    5/7/2020 17:09 Email;      222000.msg                                           Re: gray wolf petition finding      Erickson, Peter         Constantino, Maricela
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AACC4
AR_0001872.pdf   AR_0001872    5/7/2020 15:36 Email;      222000.msg                                           gray wolf petition finding          Constantino, Maricela   Erickson, Peter
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC24
AR_0001873.pdf   AR_0001873   4/29/2020 12:37 Email;      232000.msg                                           check‐in on PRF and wolf            Constantino, Maricela   Devolder, Andy
                                                                                                           Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 8 of 109


                                                            00000000D6F6569D1DED92498D66DFD5B34B8AAC44
AR_0001874.pdf   AR_0001874   4/29/2020 12:23 Email;        232000.msg                                      Re: review                                                                       Becker, Scott A                 Constantino, Maricela
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A648
AR_0001875.pdf   AR_0001875   4/29/2020 11:48 Email;        C2000.msg                                       review                                                                           Constantino, Maricela           Becker, Scott A
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A449                                                                                      Oregon Department of Fish and
AR_0001876.pdf   AR_0001876   4/15/2020 20:00 Email;        22000.msg                                       ODFW Wolf Program Update                                                         Wildlife                        Constantino, Maricela
                                                            000000007CB96EFAB92DF1478AE35D5A078B5618C40     Re: [EXTERNAL] Re: another quick
AR_0001877.pdf   AR_0001878    4/8/2020 15:04 Email;        82000.msg                                       question                                                                         Becker, Scott A                 Kimberly Hersey
                                                            000000007CB96EFAB92DF1478AE35D5A078B5618E40
AR_0001879.pdf   AR_0001879    4/8/2020 13:56 Email;        82000.msg                                       [EXTERNAL] Re: another quick question                                            Kimberly Hersey                 Becker, Scott A

                                              Email
AR_0001880.pdf   AR_0001897    4/8/2020 13:56 Attachment; response guidelines_listed_only.docx

                                              Email
AR_0001898.pdf   AR_0001898    4/8/2020 13:56 Attachment; image1.wmf

                                              Email
AR_0001899.pdf   AR_0001899    4/8/2020 13:56 Attachment; image2.wmf

                                              Email
AR_0001900.pdf   AR_0001900    4/8/2020 13:56 Attachment; image3.wmf

                                              Email
AR_0001901.pdf   AR_0001901    4/8/2020 13:56 Attachment; image4.png
                                                          000000007CB96EFAB92DF1478AE35D5A078B5618040
AR_0001902.pdf   AR_0001902    4/8/2020 12:16 Email;      92000.msg                                   another quick question                                                                 Becker, Scott A                 Hersey Kimberly
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A049
AR_0001903.pdf   AR_0001905   3/31/2020 15:51 Email;      92000.msg                                   Re: looking for a reference                                                            Becker, Scott A                 Constantino, Maricela

                                              Email                                                                                                 Final WY gray wolf peer review summary
AR_0001906.pdf   AR_0002040   3/31/2020 15:51 Attachment; Atkins_Wolf_Peer_Review_Rep_12‐27‐11‐Final.pdf                                            report (Dec. 2011)
                                                                                                                                                                                                                             Dr. Jenifer Chatfield; Scot Oliver; Lohr, Steven; Dick
                                                            000000001C14A741514A0C4D89516450234821768442 [EXTERNAL] Fwd: Forwarded IDEXX Lab                                                                                 Ray; Thomas Bjorklund; Ted Harvey; Chris Jurney;         karen.budd‐falen@sol.doi.gov;
AR_0002041.pdf   AR_0002041   3/27/2020 13:21 Email;        2000.msg                                     Results                                                                             Denny Behrens                   tek@custertel.net; SCOTT ROCKHOLM                        jeffrey_small@ios.doi.gov

                                              Email
AR_0002042.pdf   AR_0002043   3/27/2020 13:21 Attachment; 4604577080.pdf

                                              Email
AR_0002044.pdf   AR_0002044   3/27/2020 13:21 Attachment; ATT00001.htm
                                                                                                                                                                                                                             Dr. Jenifer Chatfield; Scot Oliver; Lohr, Steven; Dick
                                                            000000001C14A741514A0C4D8951645023482176A442                                                                                                                     Ray; Thomas Bjorklund; Ted Harvey; Chris Jurney;         karen.budd‐falen@sol.doi.gov;
AR_0002045.pdf   AR_0002045   3/27/2020 13:21 Email;        2000.msg                                     Fwd: Forwarded IDEXX Lab Results                                                    Denny Behrens                   tek@custertel.net; SCOTT ROCKHOLM                        jeffrey_small@ios.doi.gov

                                              Email
AR_0002046.pdf   AR_0002047   3/27/2020 13:21 Attachment; 4604577080.pdf
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288E4072
AR_0002048.pdf   AR_0002049   3/26/2020 14:41 Email;      000.msg                                       Re: [EXTERNAL] wolf delisting rule status                                            Ragan, Laura                    Stark, Dan (DNR)
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E28804082
AR_0002050.pdf   AR_0002054   3/26/2020 13:54 Email;      000.msg                                       [EXTERNAL] RE: Moose Population                                                      Stark, Dan (DNR)                Diane Nemitz                                             DelGiudice, Glenn D (DNR)
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288A408
AR_0002055.pdf   AR_0002055   3/25/2020 14:25 Email;      2000.msg                                      Re: [EXTERNAL] wolf delisting rule status                                            Ragan, Laura                    Stark, Dan (DNR)
                                                          000000001C14A741514A0C4D8951645023482176843E
AR_0002093.pdf   AR_0002093   3/21/2020 11:40 Email;      2000.msg                                      Some info...                                                                         Dr. Jenifer Chatfield           Skipwith, Aurelia X; Skipwith, Aurelia X

                                              Email
AR_0002094.pdf   AR_0002096   3/21/2020 11:40 Attachment; 2018 E.g. Stdy.pdf

                                              Email
AR_0002097.pdf   AR_0002101   3/21/2020 11:40 Attachment; Journal of Wildlife Diseases 2009 Foreyt‐1.pdf

                                              Email
AR_0002102.pdf   AR_0002107   3/21/2020 11:40 Attachment; Montana‐hydatid (1).doc

                                              Email
AR_0002108.pdf   AR_0002109   3/21/2020 11:40 Attachment; Wolves and Echinococcosis.docx

                                              Email
AR_0002110.pdf   AR_0002110   3/21/2020 11:40 Attachment; Wolves in Towns.docx
                                                          000000001C14A741514A0C4D8951645023482176A43E
AR_0002111.pdf   AR_0002111   3/21/2020 11:40 Email;      2000.msg                                     [EXTERNAL] Some info...                                                               Dr. Jenifer Chatfield           Skipwith, Aurelia X; Skipwith, Aurelia X
                                                                                                           Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 9 of 109


                                              Email
AR_0002112.pdf   AR_0002114   3/21/2020 11:40 Attachment; 2018 E.g. Stdy.pdf

                                              Email
AR_0002115.pdf   AR_0002119   3/21/2020 11:40 Attachment; Journal of Wildlife Diseases 2009 Foreyt‐1.pdf

                                              Email
AR_0002120.pdf   AR_0002125   3/21/2020 11:40 Attachment; Montana‐hydatid (1).doc

                                              Email
AR_0002126.pdf   AR_0002127   3/21/2020 11:40 Attachment; Wolves and Echinococcosis.docx

                                              Email
AR_0002128.pdf   AR_0002128   3/21/2020 11:40 Attachment; Wolves in Towns.docx
                                                          000000007CB96EFAB92DF1478AE35D5A078B5618E40
AR_0002129.pdf   AR_0002130   3/20/2020 15:11 Email;      92000.msg                                        Re: [EXTERNAL] Re: I did have one more    Becker, Scott A            Kimberly Hersey
                                                          000000007CB96EFAB92DF1478AE35D5A078B5618040
AR_0002131.pdf   AR_0002131   3/20/2020 15:08 Email;      A2000.msg                                        [EXTERNAL] Re: I did have one more        Kimberly Hersey            Becker, Scott A
                                                          000000007CB96EFAB92DF1478AE35D5A078B5618240
AR_0002132.pdf   AR_0002132   3/20/2020 15:04 Email;      A2000.msg                                        Re: [EXTERNAL] Utah wolf classification   Becker, Scott A            Kimberly Hersey
                                                          000000007CB96EFAB92DF1478AE35D5A078B5618440
AR_0002133.pdf   AR_0002133   3/20/2020 14:51 Email;      A2000.msg                                        [EXTERNAL] Utah wolf classification       Kimberly Hersey            Becker, Scott A
                                                          000000007CB96EFAB92DF1478AE35D5A078B5618640
AR_0002134.pdf   AR_0002134   3/20/2020 14:50 Email;      A2000.msg                                        I did have one more                       Becker, Scott A            Hersey Kimberly
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC84
AR_0002135.pdf   AR_0002135   3/19/2020 11:31 Email;      232000.msg                                       Petition Finding Guidance Question        Constantino, Maricela      Devolder, Andy
                                                          0000000008EB80FFBDDB5C47A721CB481A2BAB6A246
AR_0002136.pdf   AR_0002138   3/17/2020 14:12 Email;      62000.msg                                        RE: wolf outline with timeline            Constantino, Maricela      Floom, Kristen B
                                                          0000000008EB80FFBDDB5C47A721CB481A2BAB6A644
AR_0002139.pdf   AR_0002140   3/16/2020 11:08 Email;      42000.msg                                        RE: wolf outline with timeline            Floom, Kristen B           Constantino, Maricela

                                              Email
AR_0002158.pdf   AR_0002169   3/16/2020 11:08 Attachment; Center For Biological Diversity v Kempthorne.pdf
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AACA4 RE: very, very, rough draft of petition
AR_0002187.pdf   AR_0002187   3/12/2020 17:00 Email;      232000.msg                                       review form                               Floom, Kristen B           Constantino, Maricela
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AACC4 very, very, rough draft of petition review
AR_0002188.pdf   AR_0002188   3/12/2020 16:27 Email;      232000.msg                                       form                                      Constantino, Maricela      Floom, Kristen B
                                                          000000001C14A741514A0C4D89516450234821762439
AR_0002214.pdf   AR_0002214   2/29/2020 12:53 Email;      2000.msg                                         [EXTERNAL] Hydatid Disease                Denny Behrens              karen.budd‐falen@sol.doi.gov

                                              Email
AR_0002215.pdf   AR_0002217   2/29/2020 12:53 Attachment; 2018 E.g. Stdy.pdf

                                              Email
AR_0002218.pdf   AR_0002218   2/29/2020 12:53 Attachment; ATT00001.htm

                                              Email
AR_0002219.pdf   AR_0002219   2/29/2020 12:53 Attachment; ATT00002.htm

                                              Email
AR_0002220.pdf   AR_0002220   2/29/2020 12:53 Attachment; ATT00003.htm

                                              Email
AR_0002221.pdf   AR_0002225   2/29/2020 12:53 Attachment; Journal of Wildlife Diseases 2009 Foreyt‐1.pdf

                                              Email
AR_0002226.pdf   AR_0002231   2/29/2020 12:53 Attachment; Montana‐hydatid (1).doc
                                                          000000001C14A741514A0C4D8951645023482176C43B
AR_0002232.pdf   AR_0002232   2/29/2020 12:53 Email;      2000.msg                                     Hydatid Disease                               Denny Behrens              karen.budd‐falen@sol.doi.gov

                                              Email
AR_0002233.pdf   AR_0002235   2/29/2020 12:53 Attachment; 2018 E.g. Stdy.pdf

                                              Email
AR_0002236.pdf   AR_0002240   2/29/2020 12:53 Attachment; Journal of Wildlife Diseases 2009 Foreyt‐1.pdf

                                              Email
AR_0002241.pdf   AR_0002246   2/29/2020 12:53 Attachment; Montana‐hydatid (1).doc
                                                          000000000A793FD4E63EB640BDC468B9DFCD411FC41
AR_0002247.pdf   AR_0002250   2/28/2020 10:53 Email;      A2000.msg                                   Fwd: Wolf conservation area docs.              jon@libertyservice.group   karen.budd‐falen@sol.doi.gov
                                                                                                       Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 10 of 109


                                              Email       2016 11 18_FWS_USDA_WS_multi_Predator Damage
AR_0002251.pdf   AR_0002257   2/28/2020 10:53 Attachment; Management Program.pdf

                                              Email
AR_0002258.pdf   AR_0002258   2/28/2020 10:53 Attachment; ATT00001.htm

                                              Email
AR_0002259.pdf   AR_0002259   2/28/2020 10:53 Attachment; ATT00002.htm

                                              Email
AR_0002260.pdf   AR_0002260   2/28/2020 10:53 Attachment; Wolf Conservation Area CO.pdf
                                                          000000007CB96EFAB92DF1478AE35D5A078B5618840
AR_0002261.pdf   AR_0002261   2/26/2020 17:06 Email;      A2000.msg                                   [EXTERNAL] Utah Information               Kimberly Hersey         Becker, Scott A

                                              Email
AR_0002262.pdf   AR_0002262   2/26/2020 17:06 Attachment; Bison_class_trend_flights.xls                                                                                                                                                           AR_0002262.xls

                                              Email
AR_0002263.pdf   AR_0002263   2/26/2020 17:06 Attachment; deer_historic_pop_ests.xls                                                                                                                                                              AR_0002263.xls

                                              Email
AR_0002264.pdf   AR_0002264   2/26/2020 17:06 Attachment; historic_elk_pop_ests_1995_2019.xls                                                                                                                                                     AR_0002264.xls

                                              Email
AR_0002265.pdf   AR_0002265   2/26/2020 17:06 Attachment; moose_population_estimates.xls                                                                                                                                                          AR_0002265.xls
                                                          0000000008EB80FFBDDB5C47A721CB481A2BAB6A444
AR_0002266.pdf   AR_0002266   2/26/2020 12:09 Email;      62000.msg                                     Re: Added a folder on Wolf Team Site    Floom, Kristen          Constantino, Maricela
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC84
AR_0002267.pdf   AR_0002267   2/26/2020 11:53 Email;      2D2000.msg                                    Added a folder on Wolf Team Site        Constantino, Maricela   Floom, Kristen B
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A64B [EXTERNAL] RE: Docket ID: FWS‐HQ‐ES‐
AR_0002268.pdf   AR_0002269    2/6/2020 15:26 Email;      A2000.msg                                     2018‐0097                               Tyler Wenzlaff          Constantino, Maricela
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A84B
AR_0002270.pdf   AR_0002271    2/6/2020 15:23 Email;      A2000.msg                                     Fw: Docket ID: FWS‐HQ‐ES‐2018‐0097      Constantino, Maricela   twenzlaff@wfbf.com                         Morgan, Don; Hosler, Barbara
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288440B2
AR_0002272.pdf   AR_0002272    2/5/2020 16:23 Email;      000.msg                                       Re: WI Contact                          Ragan, Laura            Nack, Robert R ‐ DNR
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288640B2
AR_0002273.pdf   AR_0002273    2/5/2020 16:02 Email;      000.msg                                       [EXTERNAL] WI Contact                   Nack, Robert R ‐ DNR    Ragan, Laura
                                                                                                        [EXTERNAL] TAKE ACTION: Send a
                                                          000000001C14A741514A0C4D8951645023482176842 Message Supporting Permanent Wolf
AR_0002274.pdf   AR_0002274    2/5/2020 11:59 Email;      D2000.msg                                     Delisting                               BigGame Forever         gary_frazer@fws.gov
                                                          000000001C14A741514A0C4D8951645023482176A42 TAKE ACTION: Send a Message
AR_0002275.pdf   AR_0002275    2/5/2020 11:59 Email;      D2000.msg                                     Supporting Permanent Wolf Delisting     BigGame Forever         gary_frazer@fws.gov
                                                          00000000A7CEA2B83DF80C42868CD07B320070A3043 [EXTERNAL] Docket ID: FWS‐HQ‐ES‐2018‐
AR_0002276.pdf   AR_0002276    2/5/2020 10:20 Email;      82000.msg                                     0097                                    Tyler Wenzlaff          don_morgan@fws.gov
                                                          00000000A7CEA2B83DF80C42868CD07B320070A3243
AR_0002277.pdf   AR_0002277    2/5/2020 10:20 Email;      82000.msg                                     Docket ID: FWS‐HQ‐ES‐2018‐0097          Tyler Wenzlaff          don_morgan@fws.gov
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AE4B Re: [EXTERNAL] Colorado Big Game status
AR_0002278.pdf   AR_0002278     2/4/2020 9:38 Email;      C2000.msg                                     for wolf rule                           Constantino, Maricela   Odell ‐ DNR, Eric; Becker, Scott A
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A64B Re: [EXTERNAL] Colorado Big Game status
AR_0002279.pdf   AR_0002280     2/4/2020 9:10 Email;      D2000.msg                                     for wolf rule                           Constantino, Maricela   Odell ‐ DNR, Eric                          Becker, Scott A
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AE4B RE: [EXTERNAL] Colorado Big Game status
AR_0002281.pdf   AR_0002281    2/3/2020 17:49 Email;      D2000.msg                                     for wolf rule                           Becker, Scott A         Odell ‐ DNR, Eric; Constantino, Maricela
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A24B [EXTERNAL] Colorado Big Game status for
AR_0002282.pdf   AR_0002282    2/3/2020 13:00 Email;      E2000.msg                                     wolf rule                               Odell ‐ DNR, Eric       Becker, Scott A; Constantino, Maricela

                                              Email       Colorado Big Game Population Status and
AR_0002283.pdf   AR_0002293    2/3/2020 13:00 Attachment; Management Summary FINAL.docx
                                                          000000001C14A741514A0C4D8951645023482176242C
AR_0002294.pdf   AR_0002294    1/31/2020 8:03 Email;      2000.msg                                     rough draft for livestock weekly         colleens                aurelia_x_skipwith@fws.gov

                                              Email
AR_0002295.pdf   AR_0002302    1/31/2020 8:03 Attachment; 6 MCSASISKIPWITH.doc
                                                          000000001C14A741514A0C4D8951645023482176442C [EXTERNAL] rough draft for livestock
AR_0002303.pdf   AR_0002303    1/31/2020 8:03 Email;      2000.msg                                     weekly                                   colleens                aurelia_x_skipwith@fws.gov

                                              Email
AR_0002304.pdf   AR_0002311    1/31/2020 8:03 Attachment; 6 MCSASISKIPWITH.doc

                                              Email
AR_0002312.pdf   AR_0002312    1/31/2020 8:03 Attachment; ATT00001.htm
                                                                                                              Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 11 of 109


                                                              000000001C14A741514A0C4D8951645023482176842A Re: [EXTERNAL] Meeting Request ‐ Big
AR_0002313.pdf   AR_0002314    1/23/2020 15:00 Email;         2000.msg                                     Game Forever, January 29th                                                                      Chris Andresen          Christopher Prandoni
                                                              000000001C14A741514A0C4D8951645023482176642A Re: [EXTERNAL] Meeting Request ‐ Big
AR_0002315.pdf   AR_0002316    1/23/2020 14:44 Email;         2000.msg                                     Game Forever, January 29th                                                                      Christopher Prandoni    Chris Andresen
                                                              000000001C14A741514A0C4D8951645023482176442A Re: [EXTERNAL] Meeting Request ‐ Big
AR_0002317.pdf   AR_0002318    1/23/2020 14:29 Email;         2000.msg                                     Game Forever, January 29th                                                                      Chris Andresen          Prandoni, Christopher

                                               Email
AR_0002319.pdf   AR_0002319    1/23/2020 14:29 Attachment; image001.png
                                                           00000000A7CEA2B83DF80C42868CD07B320070A3043 [EXTERNAL] : Director US Fish and
AR_0002320.pdf   AR_0002320    1/21/2020 14:12 Email;      62000.msg                                   Wildlife Service Invite                                                                             suepeay@aol.com         aurelia_x_skipwith@fws.gov

                                               Email
AR_0002321.pdf   AR_0002321    1/21/2020 14:12 Attachment; SFW Letterhead to Director Skipwith.pdf
                                                           00000000A7CEA2B83DF80C42868CD07B320070A3243 : Director US Fish and Wildlife Service
AR_0002322.pdf   AR_0002322    1/21/2020 14:12 Email;      62000.msg                                   Invite                                                                                              suepeay@aol.com         aurelia_x_skipwith@fws.gov

                                               Email
AR_0002323.pdf   AR_0002323    1/21/2020 14:12 Attachment; SFW Letterhead to Director Skipwith.pdf
                                                           000000001C14A741514A0C4D8951645023482176C429 RE: [EXTERNAL] Meeting Request ‐ Big
AR_0002324.pdf   AR_0002325    1/21/2020 11:51 Email;      2000.msg                                     Game Forever, January 29th                                                                         Chris Andresen          Prandoni, Christopher
                                                           000000001C14A741514A0C4D89516450234821764429 Meeting Request ‐ Big Game Forever,
AR_0002326.pdf   AR_0002326    1/17/2020 13:29 Email;      2000.msg                                     January 29th                                                                                       Chris Andresen          christopher_prandoni@ios.doi.gov
                                                           000000001C14A741514A0C4D89516450234821766429 [EXTERNAL] Meeting Request ‐ Big Game
AR_0002327.pdf   AR_0002327    1/17/2020 13:29 Email;      2000.msg                                     Forever, January 29th                                                                              Chris Andresen          christopher_prandoni@ios.doi.gov
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A04D
AR_0002328.pdf   AR_0002329     1/10/2020 9:56 Email;      62000.msg                                    Re: Gray Wolf ‐ Final Delisting Rule                                                               Wilkinson, Susan        Constantino, Maricela; VanGelder, Ellen       Craghead, Anissa; Prigan, Sara
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AE4D                                                                                                                                                                           Craghead, Anissa; Prigan, Sara; Cash, Marcia;
AR_0002330.pdf   AR_0002331     1/8/2020 16:43 Email;      72000.msg                                    Re: Gray Wolf ‐ Final Delisting Rule                                                               Constantino, Maricela   Wilkinson, Susan                              VanGelder, Ellen
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AE4D
AR_0002332.pdf   AR_0002333      1/7/2020 9:45 Email;      B2000.msg                                    Re: wolf                                                                                           Constantino, Maricela   Fahey, Bridget                                VanGelder, Ellen; Glenne, Gina
                                                           00000000D6F6569D1DED92498D66DFD5B34B8AACE4 Re: Gray wolf preliminary review
AR_0002338.pdf   AR_0002341     1/3/2020 14:34 Email;      2D2000.msg                                   comments                                                                                           Constantino, Maricela   Floom, Kristen B                              VanGelder, Ellen

AR_0002342.pdf   AR_0002344      1/1/2020 0:00 Edocument; CDFW 2020 CA known wolves Feb 2020 update.pdf         Known Wolves Update                       References cited in Biological Report
AR_0002345.pdf   AR_0002345      1/1/2020 0:00 Edocument; IDFG pers comm 2020.pdf                                                                         References cited in Biological Report
AR_0002346.pdf   AR_0002353      1/1/2020 0:00 Edocument; Mexican Wolf Interagency Field Team 2020.pdf                                                    References cited in Biological Report
                                                          Michigan DNR 2020 press release wolf surveys show
AR_0002354.pdf   AR_0002357      1/1/2020 0:00 Edocument; stable, healthy population.pdf                                                                  References cited in Biological Report
AR_0002358.pdf   AR_0002359      1/1/2020 0:00 Edocument; Odell pers comm 2020.pdf                                                                        References cited in Biological Report
AR_0002360.pdf   AR_0002360      1/1/2020 0:00 Edocument; USFWS_UnpublishedData_2020.xlsx                                                                 References cited in Biological Report                                                                                                                                  AR_0002360.xlsx
AR_0002361.pdf   AR_0002396      1/1/2020 0:00 Edocument; WGFD et al. 2020.pdf                                                                            References cited in Biological Report

                                                          Colorado Parks and Wildlife.Feb 2020.Information on                                             Center for Biological Diversity/Humane Society
AR_0002397.pdf   AR_0002411      1/1/2020 0:00 Edocument; Wolves and QA FINAL.pdf                                                                         of the United States petition references
                                                                                                                Attitudes toward wildlife shape support
                                                                                                                for and opposition to myriad
AR_0002412.pdf   AR_0002420      1/1/2020 0:00 Edocument; Carlson et al 2020.pdf                                conservation actions worldwide.           Literature cited proposed and final rules
AR_0002421.pdf   AR_0002425      1/1/2020 0:00 Edocument; CDC 2020.pdf                                                                                    Literature cited proposed and final rules
                                                                                                            The Journal of Wildlife Management
AR_0002426.pdf   AR_0002438      1/1/2020 0:00   Edocument;   Clendenin et al 2020.pdf                      2020.84:492‐504                               Literature cited proposed and final rules
AR_0002439.pdf   AR_0002466      1/1/2020 0:00   Edocument;   Congressional Research Service 2020.pdf       CRS Report                                    Literature cited proposed and final rules
AR_0002467.pdf   AR_0002498      1/1/2020 0:00   Edocument;   Escobar et al 2020.pdf                                                                      Literature cited proposed and final rules
AR_0002499.pdf   AR_0002499      1/1/2020 0:00   Edocument;   Hnilicka in litt. 2020.pdf                                                                  Literature cited proposed and final rules
AR_0002500.pdf   AR_0002502      1/1/2020 0:00   Edocument;   Montana DFWP 2020a (elk).pdf                                                                Literature cited proposed and final rules
AR_0002503.pdf   AR_0002505      1/1/2020 0:00   Edocument;   Montana DFWP 2020b (mule deer).pdf                                                          Literature cited proposed and final rules
AR_0002506.pdf   AR_0002508      1/1/2020 0:00   Edocument;   Montana DFWP 2020c (white‐tailed deer).pdf                                                  Literature cited proposed and final rules
AR_0002509.pdf   AR_0002519      1/1/2020 0:00   Edocument;   NPS 2020a (Elk).pdf                                                                         Literature cited proposed and final rules
AR_0002520.pdf   AR_0002525      1/1/2020 0:00   Edocument;   NPS 2020b (Bison).pdf                                                                       Literature cited proposed and final rules
AR_0002526.pdf   AR_0002526      1/1/2020 0:00   Edocument;   UDWR 2020 pers comm.pdf                                                                     Literature cited proposed and final rules
AR_0002527.pdf   AR_0002530      1/1/2020 0:00   Edocument;   WDFW 2020 wag website.pdf                                                                   Literature cited proposed and final rules
AR_0002531.pdf   AR_0002538      1/1/2020 0:00   Edocument;   WGFC 2020, REGULATIONS_CH47.pdf                                                             Literature cited proposed and final rules
AR_0002539.pdf   AR_0002612      1/1/2020 0:00   Edocument;   WGFD 2020b.pdf                                                                              Literature cited proposed and final rules
AR_0002613.pdf   AR_0002617      1/1/2020 0:00   Edocument;   WI DNR 2020.pdf                                                                             Literature cited proposed and final rules
                                                              00000000848B47F75E4F664F9E5C6C9FCF37E288E40E2 Grey Wolf De‐Listing Public Hearing                                                                                    jrva@paulbunyan.net; ljacobson1@swbell.net;
AR_0002618.pdf   AR_0002618   12/30/2019 11:59 Email;         000.msg                                       Transcripts                                                                                    Cooke, Rachel L         jrvs@paulbunyan.net                           Ragan, Laura; Nordstrom, Lori
                                                              00000000D6F6569D1DED92498D66DFD5B34B8AACE4
AR_0002619.pdf   AR_0002619   12/19/2019 13:59 Email;         232000.msg                                    Re: Gray Wolf Petition Discussion                                                              Fahey, Bridget          Constantino, Maricela; Elbert, Daniel C       VanGelder, Ellen
                                                              000000007CB96EFAB92DF1478AE35D5A078B5618840
AR_0002620.pdf   AR_0002621   12/17/2019 20:21 Email;         D2000.msg                                     Re: searching for something                                                                    Delia, Jesse            Becker, Scott A
                                                                                                            Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 12 of 109


                                               Email       WY_Wolf_Peer_Review_of_Revised_Statutes_and_Pla
AR_0002622.pdf   AR_0002722   12/17/2019 20:21 Attachment; n_Addendumt2012_0508.pdf
                                                           0000000008EB80FFBDDB5C47A721CB481A2BAB6A044       Re: plans for SOL preliminary review of
AR_0002723.pdf   AR_0002724   12/13/2019 12:12 Email;      C2000.msg                                         wolf rule and biological report                                                           Floom, Kristen B        Constantino, Maricela   VanGelder, Ellen
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A44E       Re: plans for SOL preliminary review of
AR_0002725.pdf   AR_0002726   12/13/2019 12:09 Email;      22000.msg                                         wolf rule and biological report                                                           Constantino, Maricela   Floom, Kristen B        VanGelder, Ellen
                                                           0000000008EB80FFBDDB5C47A721CB481A2BAB6A844
AR_0002727.pdf   AR_0002728    12/5/2019 15:18 Email;      C2000.msg                                         Re: additional wolf items                                                                 Floom, Kristen B        Constantino, Maricela   VanGelder, Ellen
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AA4E
AR_0002729.pdf   AR_0002729    12/5/2019 14:20 Email;      62000.msg                                         additional wolf items                                                                     Constantino, Maricela   Floom, Kristen B        VanGelder, Ellen

                                               Email
AR_0002730.pdf   AR_0002734    12/5/2019 14:20 Attachment; ECF 12_Joint Motion to Stay.pdf
                                                           00000000EA85186D767AD44EA5DE7DEF91581D18244 Re: Schedule for Gray Wolf Final
AR_0002735.pdf   AR_0002735   11/26/2019 12:42 Email;      D2000.msg                                   Determination                                                                                   Floom, Kristen          Speights, Helen

AR_0002736.pdf   AR_0002736    11/15/2019 0:00 Edocument; 071273 Cantwell Signed.pdf                                                                   FWS Letter to Sen. Cantwell (Nov. 15, 2019)
                                                                                                         Re: [EXTERNAL] Humane Society
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A84E Legislative Fund Comments submitted on
AR_0002737.pdf   AR_0002742    11/6/2019 16:37 Email;       F2000.msg                                    gray wolf proposal                                                                            Constantino, Maricela   Caroline Bonfield       Parker, Alison L
                                                                                                         Re: [EXTERNAL] Humane Society
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1AE4E Legislative Fund Comments submitted on
AR_0002743.pdf   AR_0002746    11/6/2019 16:23 Email;       F2000.msg                                    gray wolf proposal                                                                            Caroline Bonfield       Constantino, Maricela
                                                                                                         RE: [EXTERNAL] Humane Society
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A24F Legislative Fund Comments submitted on
AR_0002747.pdf   AR_0002750    11/6/2019 15:50 Email;       02000.msg                                    gray wolf proposal                                                                            Caroline Bonfield       Constantino, Maricela
                                                                                                         Re: [EXTERNAL] Humane Society
                                                            000000001C14A741514A0C4D8951645023482176E41F Legislative Fund Comments submitted on
AR_0002751.pdf   AR_0002754    11/6/2019 15:34 Email;       2000.msg                                     gray wolf proposal                                                                            Constantino, Maricela   Caroline Bonfield       Don Morgan
                                                                                                         Re: [EXTERNAL] Humane Society
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A44F Legislative Fund Comments submitted on
AR_0002755.pdf   AR_0002758    11/6/2019 15:34 Email;       02000.msg                                    gray wolf proposal                                                                            Constantino, Maricela   Caroline Bonfield       Morgan, Don
                                                                                                         Re: [EXTERNAL] Humane Society
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1AA4F Legislative Fund Comments submitted on
AR_0002759.pdf   AR_0002761    11/5/2019 14:20 Email;       12000.msg                                    gray wolf proposal                                                                            Constantino, Maricela   Caroline Bonfield
                                                            000000001C14A741514A0C4D8951645023482176E40F
AR_0002762.pdf   AR_0002764    11/5/2019 14:05 Email;       2000.msg                                     Re: Gray Wolf Options                                                                         Constantino, Maricela   Speights, Helen         VanGelder, Ellen; Jesup, Benjamin

                                               Email                                                                                                   CBD and HSUS Petition to Maintain Protections
AR_0002766.pdf   AR_0002814    11/5/2019 14:05 Attachment; Wolf Petition Dated 12 17 2018.pdf                                                          for Gray Wolves (Dec. 17, 2018)

                                               Email                                                                                             CBD and HSUS Petition to Maintain Protections
AR_0002816.pdf   AR_0002864    11/5/2019 14:05 Attachment; Wolf Petition Dated 12 17 2018.pdf                                                    for Gray Wolves (Dec. 17, 2018)
                                                           000000005E5DA36B3BAE90459A8914FB5B4DF7C1044
AR_0002865.pdf   AR_0002866    11/1/2019 12:19 Email;      52000.msg                                     RE: [EXTERNAL] Thanks and followup!                                                           Mike Leahy              Frazer, Gary
                                                           000000005E5DA36B3BAE90459A8914FB5B4DF7C1244
AR_0002867.pdf   AR_0002868    11/1/2019 12:18 Email;      52000.msg                                     RE: [EXTERNAL] Thanks and followup!                                                           Mike Leahy              Frazer, Gary
                                                                                                         Re: [EXTERNAL] Humane Society
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A44F Legislative Fund Comments submitted on
AR_0002869.pdf   AR_0002871   10/30/2019 16:56 Email;      32000.msg                                     gray wolf proposal                                                                            Caroline Bonfield       Constantino, Maricela
                                                           00000000848B47F75E4F664F9E5C6C9FCF37E288C40F2
AR_0002872.pdf   AR_0002872   10/29/2019 16:05 Email;      000.msg                                       Transcripts for Wolf De‐Listing Hearing                                                       Cooke, Rachel L         jrvs@paulbunyan.net     Ragan, Laura; Nordstrom, Lori
                                                                                                         Re: [EXTERNAL] Humane Society
                                                           000000001C14A741514A0C4D8951645023482176041E Legislative Fund Comments submitted on
AR_0002873.pdf   AR_0002875   10/29/2019 11:18 Email;      2000.msg                                      gray wolf proposal                                                                            Constantino, Maricela   Caroline Bonfield       Keisha Sedlacek; Don Morgan
                                                                                                         Re: [EXTERNAL] Humane Society
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A44F Legislative Fund Comments submitted on
AR_0002876.pdf   AR_0002878   10/29/2019 11:18 Email;      42000.msg                                     gray wolf proposal                                                                            Constantino, Maricela   Caroline Bonfield       Keisha Sedlacek; Morgan, Don
                                                                                                         Re: [EXTERNAL] Humane Society
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AA4F Legislative Fund Comments submitted on
AR_0002879.pdf   AR_0002880   10/29/2019 10:33 Email;      42000.msg                                     gray wolf proposal                                                                            Constantino, Maricela   Keisha Sedlacek         Caroline Bonfield
                                                                                                         RE: [EXTERNAL] Humane Society
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AC4F Legislative Fund Comments submitted on
AR_0002881.pdf   AR_0002881   10/29/2019 10:26 Email;      42000.msg                                     gray wolf proposal                                                                            Keisha Sedlacek         Constantino, Maricela   Caroline Bonfield
                                                           00000000848B47F75E4F664F9E5C6C9FCF37E288E40F2 [EXTERNAL] RE: Latest version of
AR_0002882.pdf   AR_0002882    10/29/2019 7:20 Email;      000.msg                                       depredation guidelines                                                                        Roell, Brian (DNR)      Ragan, Laura

                                               Email
AR_0002883.pdf   AR_0002898    10/29/2019 7:20 Attachment; MI Depredation Guidelines ver 3.6.doc
                                                           Letter Dated October 29, 2019 Regarding Humane
AR_0002899.pdf   AR_0002899    10/29/2019 0:00 Edocument; Society Comments on Gray Wolf.pdf
                                                                                                         Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 13 of 109


                                                            00000000848B47F75E4F664F9E5C6C9FCF37E28804102
AR_0002900.pdf   AR_0002900   10/28/2019 17:00 Email;       000.msg                                       [EXTERNAL] RE: 2018‐2019 wolf survey?                                                     Erb, John D (DNR)       Stark, Dan (DNR)     Ragan, Laura
                                                                                                          Humane Society Legislative Fund
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1AC4F Comments submitted on gray wolf
AR_0002901.pdf   AR_0002901   10/28/2019 15:08 Email;       52000.msg                                     proposal                                                                                  Constantino, Maricela   ksedlacek@hslf.org
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A84F
AR_0002902.pdf   AR_0002902   10/22/2019 12:21 Email;       82000.msg                                     public comments on wolf                                                                   Constantino, Maricela   Becker, Scott A

                                               Email
AR_0002903.pdf   AR_0002914   10/22/2019 12:21 Attachment; FWS‐HQ‐ES‐2018‐0097‐101346‐A1.pdf                                                          Public comment (Van Deelen, Univ Wisconsin)

                                               Email
AR_0002915.pdf   AR_0002922   10/22/2019 12:21 Attachment; FWS‐HQ‐ES‐2018‐0097‐105197‐A1.pdf                                                          Public comment (Adrian Treves)

                                               Email
AR_0002923.pdf   AR_0002963   10/22/2019 12:21 Attachment; FWS‐HQ‐ES‐2018‐0097‐105197‐A2.pdf                                                          Public comment (Adrian Treves)
                                                           000000005E5DA36B3BAE90459A8914FB5B4DF7C1A44
AR_0002964.pdf   AR_0002964   10/11/2019 12:13 Email;      32000.msg                                   [EXTERNAL] Thanks and followup!                                                              Mike Leahy              Frazer, Gary

                                               Email
AR_0002965.pdf   AR_0002965   10/11/2019 12:13 Attachment; FS MRey_BFFRecoveryProp.docx

                                               Email
AR_0002966.pdf   AR_0002966   10/11/2019 12:13 Attachment; graph FBFFs_annual dollars graph.pdf

                                               Email
AR_0002967.pdf   AR_0002981   10/11/2019 12:13 Attachment; NWF wolf delisting comments FINAL.pdf
                                                           000000005E5DA36B3BAE90459A8914FB5B4DF7C1C44
AR_0002982.pdf   AR_0002982   10/11/2019 12:13 Email;      32000.msg                                   Thanks and followup!                                                                         Mike Leahy              Frazer, Gary

                                               Email
AR_0002983.pdf   AR_0002983   10/11/2019 12:13 Attachment; FS MRey_BFFRecoveryProp.docx

                                               Email
AR_0002984.pdf   AR_0002984   10/11/2019 12:13 Attachment; graph FBFFs_annual dollars graph.pdf

                                               Email
AR_0002985.pdf   AR_0002999   10/11/2019 12:13 Attachment; NWF wolf delisting comments FINAL.pdf
AR_0003000.pdf   AR_0003001     10/9/2019 0:00 Edocument; 071273 Cantwell incoming.pdf                                                                Sen. Cantwell letter to FWS (Oct. 9, 2019)
                                                           000000005E5DA36B3BAE90459A8914FB5B4DF7C1844
AR_0003002.pdf   AR_0003004    10/7/2019 12:17 Email;      32000.msg                                        Re: [EXTERNAL] Status of Wolf Delisting                                                 Morgan, Don             Gary Skiba
                                                           00000000EA85186D767AD44EA5DE7DEF91581D18C44
AR_0003005.pdf   AR_0003007    10/7/2019 11:52 Email;      C2000.msg                                        Re: [EXTERNAL] Status of Wolf Delisting                                                 Gary Skiba              Morgan, Don
                                                           000000005E5DA36B3BAE90459A8914FB5B4DF7C1644
AR_0003008.pdf   AR_0003009    10/7/2019 11:51 Email;      32000.msg                                        Re: [EXTERNAL] Status of Wolf Delisting                                                 Morgan, Don             Gary Skiba
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AE4F
AR_0003010.pdf   AR_0003011    10/7/2019 11:51 Email;      D2000.msg                                        Re: [EXTERNAL] Status of Wolf Delisting                                                 Morgan, Don             Gary Skiba                          Constantino, Maricela
                                                           00000000EA85186D767AD44EA5DE7DEF91581D18A44
AR_0003012.pdf   AR_0003013    10/7/2019 11:28 Email;      C2000.msg                                        Re: [EXTERNAL] Status of Wolf Delisting                                                 Gary Skiba              Morgan, Don
                                                           000000005E5DA36B3BAE90459A8914FB5B4DF7C1444
AR_0003014.pdf   AR_0003015    10/7/2019 11:08 Email;      32000.msg                                        Re: [EXTERNAL] Status of Wolf Delisting                                                 Morgan, Don             Gary Skiba
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A04F
AR_0003016.pdf   AR_0003017    10/7/2019 11:08 Email;      E2000.msg                                        Re: [EXTERNAL] Status of Wolf Delisting                                                 Morgan, Don             Gary Skiba                          Constantino, Maricela
                                                           00000000EA85186D767AD44EA5DE7DEF91581D18644
AR_0003018.pdf   AR_0003018    10/7/2019 10:39 Email;      C2000.msg                                        Status of Wolf Delisting                                                                Gary Skiba              don_morgan@fws.gov
                                                           00000000EA85186D767AD44EA5DE7DEF91581D18844
AR_0003019.pdf   AR_0003019    10/7/2019 10:39 Email;      C2000.msg                                        [EXTERNAL] Status of Wolf Delisting                                                     Gary Skiba              don_morgan@fws.gov
AR_0003020.pdf   AR_0003023     9/19/2019 0:00 Edocument; 070788 signed.pdf                                                                           FWS letter to Sen. Wyden (Sept. 17, 2019)

AR_0003024.pdf   AR_0003024     9/19/2019 0:00 Edocument; outgoing 070789 signed.pdf                                                                  FWS letter to Sen. Schumer (Sept. 17, 2019)
AR_0003025.pdf   AR_0003041     9/17/2019 0:00 Edocument; 070698 signed.pdf                                                                           FWS letter to Sen. Booker (Sept. 17, 2019)
                                                          00000000A7CEA2B83DF80C42868CD07B320070A3443
AR_0003042.pdf   AR_0003042    9/16/2019 15:49 Email;     02000.msg                                     [EXTERNAL] Talking Points for PLC                                                           Tanner Beymer           Aurelia Skipwith
                                                          00000000A7CEA2B83DF80C42868CD07B320070A3643
AR_0003043.pdf   AR_0003043    9/16/2019 15:49 Email;     02000.msg                                     Talking Points for PLC                                                                      Tanner Beymer           Aurelia Skipwith
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E28844102 [EXTERNAL] Wisconsin 2018 ‐ 2019 Wolf
AR_0003044.pdf   AR_0003044    8/28/2019 10:34 Email;     000.msg                                       Monitoring report                                                                           Walter, Scott E ‐ DNR   Ragan, Laura

                                               Email
AR_0003045.pdf   AR_0003062    8/28/2019 10:34 Attachment; Wisconsin Gray Wolf 2018‐2019.pdf
                                                           MFWP 2019b_ 2018 Montana Wolf Annual Report
AR_0003063.pdf   AR_0003145     8/23/2019 0:00 Edocument; Final 8.23.2019.pdf                                                                         Literature cited proposed and final rules
                                                                                                        Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 14 of 109


                                                            00000000D6F6569D1DED92498D66DFD5B34B8AAC24 RE: [EXTERNAL] RE: Comments submitted
AR_0003146.pdf   AR_0003150   8/22/2019 11:41 Email;        142000.msg                                 on the Proposal to Delist Gray Wolf             Deanna Noel             Constantino, Maricela        Kasdin, Alexandra E

                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A441 Re: [EXTERNAL] RE: Comments submitted
AR_0003151.pdf   AR_0003155   8/22/2019 11:18 Email;        32100.msg                                   on the Proposal to Delist Gray Wolf            Constantino, Maricela   Deanna Noel                  Kasdin, Alexandra E

                                                            00000000D6F6569D1DED92498D66DFD5B34B8AAC44 Re: [EXTERNAL] RE: Comments submitted
AR_0003156.pdf   AR_0003161   8/22/2019 10:15 Email;        142000.msg                                  on the Proposal to Delist Gray Wolf            Deanna Noel             Constantino, Maricela        Kasdin, Alexandra E
                                                                                                        [EXTERNAL] Out of Office Re: Fwd:
                                                            00000000D6F6569D1DED92498D66DFD5B34B8AAC64 Comments submitted on the Proposal to
AR_0003162.pdf   AR_0003162   8/21/2019 16:19 Email;        142000.msg                                  Delist Gray Wolf                               Bonnie Rice             Constantino, Maricela
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1AC41 Fwd: Comments submitted on the
AR_0003163.pdf   AR_0003163   8/21/2019 16:18 Email;        32100.msg                                   Proposal to Delist Gray Wolf                   Constantino, Maricela   chris.hill@sierraclub.org    Bonnie Rice; Kasdin, Alexandra E
                                                                                                        Automatic reply: [EXTERNAL] RE:
                                                            00000000D6F6569D1DED92498D66DFD5B34B8AAC84 Comments submitted on the Proposal to
AR_0003164.pdf   AR_0003164   8/21/2019 16:18 Email;        142000.msg                                  Delist Gray Wolf                               Deanna Noel             Constantino, Maricela
                                                                                                        Fwd: [EXTERNAL] RE: Comments
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1AE41 submitted on the Proposal to Delist Gray
AR_0003165.pdf   AR_0003169   8/21/2019 16:12 Email;        32100.msg                                   Wolf                                           Constantino, Maricela   Deanna Noel                  Kasdin, Alexandra E

                                                            000000008B13DF8DFAF1C94B97E44EA508181B1AA41 Re: [EXTERNAL] RE: Comments submitted
AR_0003170.pdf   AR_0003172    8/9/2019 13:47 Email;        92100.msg                                   on the Proposal to Delist Gray Wolf            Constantino, Maricela   Pittman, Martin              Stocker, Peter; Ross, Lukas; Kasdin, Alexandra E

                                                            000000008B13DF8DFAF1C94B97E44EA508181B1AE41 RE: [EXTERNAL] RE: Comments submitted
AR_0003173.pdf   AR_0003174    8/9/2019 13:39 Email;        92100.msg                                   on the Proposal to Delist Gray Wolf            Pittman, Martin         Constantino, Maricela        Stocker, Peter; Ross, Lukas; Kasdin, Alexandra E

                                              Email
AR_0003175.pdf   AR_0003175    8/9/2019 13:39 Attachment; gray wolves full comments for delivery.xlsx                                                                                                                                                          AR_0003175.xlsx

                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A041 Re: [EXTERNAL] RE: Comments submitted
AR_0003176.pdf   AR_0003179    8/9/2019 13:05 Email;        A2100.msg                                   on the Proposal to Delist Gray Wolf            Constantino, Maricela   Deanna Noel                  Kasdin, Alexandra E
                                                                                                        [EXTERNAL] Re: Fwd: Comments
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A641 submitted on the Proposal to Delist Gray
AR_0003180.pdf   AR_0003180    8/9/2019 12:45 Email;        A2100.msg                                   Wolf                                           Chris Hill              Constantino, Maricela
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A841 Fwd: Comments submitted on the
AR_0003181.pdf   AR_0003182    8/9/2019 12:45 Email;        A2100.msg                                   Proposal to Delist Gray Wolf                   Constantino, Maricela   chris.hill@sierraclub.org    bonnie.rice@sierraclub.org; Kasdin, Alexandra E
                                                                                                        [EXTERNAL] Out of Office Re: Comments
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1AE41 submitted on the Proposal to Delist Gray
AR_0003183.pdf   AR_0003183    8/9/2019 12:40 Email;        A2100.msg                                   Wolf                                           Bonnie Rice             Constantino, Maricela
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A041 Comments submitted on the Proposal to
AR_0003184.pdf   AR_0003184    8/9/2019 12:40 Email;        B2100.msg                                   Delist Gray Wolf                               Constantino, Maricela   bonnie.rice@sierraclub.org   Kasdin, Alexandra E

                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A241       Re: [EXTERNAL] RE: Comments submitted
AR_0003185.pdf   AR_0003186    8/9/2019 12:28 Email;        B2100.msg                                         on the Proposal to Delist Gray Wolf      Constantino, Maricela   Pittman, Martin              Stocker, Peter; Ross, Lukas; Kasdin, Alexandra E
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A641       [EXTERNAL] RE: Comments submitted on
AR_0003187.pdf   AR_0003188    8/9/2019 11:02 Email;        B2100.msg                                         the Proposal to Delist Gray Wolf         Pittman, Martin         Constantino, Maricela        Stocker, Peter; Ross, Lukas

                                              Email
AR_0003189.pdf   AR_0003189    8/9/2019 11:02 Attachment; gray wolves comments for delivery.xlsx                                                                                                                                                               AR_0003189.xlsx
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A841 Comments submitted on the Proposal to
AR_0003190.pdf   AR_0003190    8/8/2019 16:36 Email;      C2100.msg                                   Delist Gray Wolf                                 Constantino, Maricela   lross@foe.org                Kasdin, Alexandra E

                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A841 Re: [EXTERNAL] RE: Comments submitted
AR_0003191.pdf   AR_0003193    8/7/2019 15:45 Email;        D2100.msg                                   on the Proposal to Delist Gray Wolf            Constantino, Maricela   Deanna Noel                  Kasdin, Alexandra E

                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AA41         RE: [EXTERNAL] RE: Comments submitted
AR_0003194.pdf   AR_0003195    8/7/2019 15:07 Email;      D2100.msg                                           on the Proposal to Delist Gray Wolf      Deanna Noel             Constantino, Maricela        Kasdin, Alexandra E
                                                          Copy of
                                              Email       PublicComments_L48WolfDelisting_DefendersofWildli
AR_0003196.pdf   AR_0003196    8/7/2019 15:07 Attachment; fe‐080719.xlsx                                                                                                                                                                                       AR_0003196.xlsx
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A641         Re: Comments submitted on the Proposal
AR_0003197.pdf   AR_0003198    8/7/2019 12:07 Email;      E2100.msg                                           to Delist Gray Wolf                      Constantino, Maricela   Tom Wheeler
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A841         Comments submitted on the Proposal to
AR_0003199.pdf   AR_0003199    8/7/2019 11:49 Email;      E2100.msg                                           Delist Gray Wolf                         Constantino, Maricela   tom@wildcalifornia.org       Kasdin, Alexandra E

                                                            000000008B13DF8DFAF1C94B97E44EA508181B1AA41       Re: [EXTERNAL] RE: Comments submitted
AR_0003200.pdf   AR_0003201    8/7/2019 11:39 Email;        E2100.msg                                         on the Proposal to Delist Gray Wolf      Constantino, Maricela   Deanna Noel                  Kasdin, Alexandra E
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1AC41       [EXTERNAL] RE: Comments submitted on
AR_0003202.pdf   AR_0003202    8/7/2019 11:26 Email;        E2100.msg                                         the Proposal to Delist Gray Wolf         Deanna Noel             Constantino, Maricela        Kasdin, Alexandra E
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1AE41       Comments submitted on the Proposal to
AR_0003203.pdf   AR_0003203    8/7/2019 11:19 Email;        E2100.msg                                         Delist Gray Wolf                         Constantino, Maricela   dnoel@defenders.org          Kasdin, Alexandra E
                                                                                                        Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 15 of 109


                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A641        Re: [EXTERNAL] RE: Comments submitted
AR_0003204.pdf   AR_0003205    8/6/2019 15:27 Email;      F2100.msg                                          on the Proposal to Delist Gray Wolf                                              Constantino, Maricela   Michael Sistak          Kasdin, Alexandra E; Ryan Yates
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC04         [EXTERNAL] RE: Comments submitted on
AR_0003206.pdf   AR_0003206    8/6/2019 15:09 Email;      152000.msg                                         the Proposal to Delist Gray Wolf                                                 Michael Sistak          Constantino, Maricela   Kasdin, Alexandra E; Ryan Yates

                                              Email
AR_0003207.pdf   AR_0003207    8/6/2019 15:09 Attachment; Graywolf Comments_FWS‐HQ‐ES‐2013‐0073.xlsx                                                                                                                                                                                                                   AR_0003207.xlsx
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AC41 Comments submitted on the Proposal to
AR_0003208.pdf   AR_0003208    8/6/2019 12:02 Email;      F2100.msg                                    Delist Gray Wolf                                                                       Constantino, Maricela   msistak@fb.org          Kasdin, Alexandra E
                                                          000000001C14A741514A0C4D89516450234821766417 Re: [EXTERNAL] Public comment re: gray
AR_0003209.pdf   AR_0003210     8/5/2019 7:38 Email;      2000.msg                                     wolf                                                                                   Bagbonon, Michel        Morgan, Don             Maricela Constantino
                                                          00000000D2B2A3094282DF40851BAD4615A12A57246
AR_0003211.pdf   AR_0003211    8/4/2019 12:32 Email;      B2000.msg                                    [EXTERNAL] Public comment re: gray wolf                                                Jessica Vealitzek       don_morgan@fws.gov
                                                          00000000D2B2A3094282DF40851BAD4615A12A57446
AR_0003212.pdf   AR_0003212    8/4/2019 12:32 Email;      B2000.msg                                    Public comment re: gray wolf                                                           Jessica Vealitzek       don_morgan@fws.gov

                                                          00000000CF9D4CDA8094994E8FDAA17630CD5A4D64 RE: [EXTERNAL] Minimum wolf
AR_0003213.pdf   AR_0003214   7/31/2019 14:03 Email;      0E2000.msg                                 population estimates for CA, 2011‐2017                                                   Willy, Elizabeth        Figura, Pete@Wildlife   Laudon, Kent@Wildlife

                                              Email       Minimum annual wolf population
AR_0003215.pdf   AR_0003215   7/31/2019 14:03 Attachment; estimates_California.xlsx                                                                                                                                                                                                                                    AR_0003215.xlsx
                                                          KBIC Final Comments 2019_Docket No. FWS‐HQ‐2018‐
AR_0003216.pdf   AR_0003221    7/31/2019 0:00 Edocument; 0097.pdf
                                                          DOI Mail ‐ Fwd_Keweenaw Bay Indian Community
AR_0003222.pdf   AR_0003223    7/31/2019 0:00 Edocument; Comments.pdf
                                                                                                       Re: [EXTERNAL] Keweenaw Bay Indian
                                                                                                       Community Comments on the Proposed
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1044 Delisting of the Gray Wolf Docket No.
AR_0003224.pdf   AR_0003225   7/30/2019 15:27 Email;      02000.msg                                    FWS‐HQ‐ES‐2018‐0097                                                                    Morgan, Don             Erin Johnston
                                                                                                       Re: [EXTERNAL] Keweenaw Bay Indian
                                                                                                       Community Comments on the Proposed
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A042 Delisting of the Gray Wolf Docket No.
AR_0003226.pdf   AR_0003227   7/30/2019 15:27 Email;      82100.msg                                    FWS‐HQ‐ES‐2018‐0097                                                                    Morgan, Don             Erin Johnston                                                            Constantino, Maricela
                                                                                                       Keweenaw Bay Indian Community
                                                                                                       Comments on the Proposed Delisting of
                                                          000000001C14A741514A0C4D8951645023482176C414 the Gray Wolf Docket No. FWS‐HQ‐ES‐                                                                                                    Evelyn Ravindran; Chris Swartz; Danielle Webb;
AR_0003228.pdf   AR_0003228   7/30/2019 14:55 Email;      2000.msg                                     2018‐0097                                                                              Erin Johnston           Don_Morgan@fws.gov      Deloria, Christie; Gene Mensch; Gary Loonsfoot

                                              Email       KBIC Final Comments 2019_Docket No. FWS‐HQ‐2018‐
AR_0003229.pdf   AR_0003232   7/30/2019 14:55 Attachment; 0097.pdf
                                                                                                       [EXTERNAL] Keweenaw Bay Indian
                                                                                                       Community Comments on the Proposed
                                                          000000001C14A741514A0C4D8951645023482176E414 Delisting of the Gray Wolf Docket No.                                                                                                  Evelyn Ravindran; Chris Swartz; Danielle Webb;
AR_0003233.pdf   AR_0003233   7/30/2019 14:55 Email;      2000.msg                                     FWS‐HQ‐ES‐2018‐0097                                                                    Erin Johnston           Don_Morgan@fws.gov      Deloria, Christie; Gene Mensch; Gary Loonsfoot

                                              Email       KBIC Final Comments 2019_Docket No. FWS‐HQ‐2018‐
AR_0003234.pdf   AR_0003237   7/30/2019 14:55 Attachment; 0097.pdf
                                                          000000001C14A741514A0C4D89516450234821766414
AR_0003238.pdf   AR_0003239    7/30/2019 8:22 Email;      2000.msg                                         Re: [EXTERNAL] FWS‐HQ‐ES‐2018‐0097                                                 Bagbonon, Michel        Morgan, Don             Maricela Constantino
                                                          KBIC Final Comments 2019_Docket No. FWS‐HQ‐2018‐                                           Keweenaw Bay Indian Community comments
AR_0003240.pdf   AR_0003243    7/29/2019 0:00 Edocument; 0097.pdf                                                                                    (July 29, 2019)
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1443
AR_0003244.pdf   AR_0003244   7/28/2019 17:05 Email;      F2000.msg                                        [EXTERNAL] FWS‐HQ‐ES‐2018‐0097                                                     Paula Loftis            don_morgan@fws.gov
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1643
AR_0003245.pdf   AR_0003245   7/28/2019 17:05 Email;      F2000.msg                                        FWS‐HQ‐ES‐2018‐0097                                                                Paula Loftis            don_morgan@fws.gov
                                                          000000001C14A741514A0C4D89516450234821762411 Re: [EXTERNAL] Comment on de‐listing
AR_0003246.pdf   AR_0003247   7/23/2019 11:17 Email;      2000.msg                                         the Gray Wolf                                                                      Bagbonon, Michel        Morgan, Don             Maricela Constantino; Ellen VanGelder
AR_0003248.pdf   AR_0003248    7/23/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107810.html                                                             Public comment
AR_0003249.pdf   AR_0003276    7/23/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107810‐A1.pdf                                                           Public comment
AR_0003277.pdf   AR_0003314    7/23/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107810‐A2.pdf                                                           Public comment
                                                          00000000D2B2A3094282DF40851BAD4615A12A57E46
AR_0003315.pdf   AR_0003315   7/22/2019 22:10 Email;      A2000.msg                                        Comment on de‐listing the Gray Wolf                                                Jack                    don_morgan@fws.gov
                                                          00000000D2B2A3094282DF40851BAD4615A12A57046 [EXTERNAL] Comment on de‐listing the
AR_0003316.pdf   AR_0003316   7/22/2019 22:10 Email;      B2000.msg                                        Gray Wolf                                                                          Jack                    don_morgan@fws.gov
AR_0003318.pdf   AR_0003318    7/22/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107806.html                                                             Public comment
AR_0003319.pdf   AR_0003322    7/22/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107806‐A1.pdf                                                           Public comment
AR_0003323.pdf   AR_0003323    7/21/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107802.html                                                             Public comment
AR_0003324.pdf   AR_0003339    7/21/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107802‐A1.pdf                                                           Public comment

                                                          00000000CF9D4CDA8094994E8FDAA17630CD5A4D84 RE: [EXTERNAL] Minimum wolf
AR_0003340.pdf   AR_0003340   7/19/2019 16:48 Email;      0E2000.msg                                 population estimates for CA, 2011‐2017                                                   Willy, Elizabeth        Figura, Pete@Wildlife   Laudon, Kent@Wildlife
                                                                                                                Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 16 of 109


                                              Email       Minimum annual wolf population
AR_0003341.pdf   AR_0003341   7/19/2019 16:48 Attachment; estimates_California.xlsx                                                                                                                                                                                                                              AR_0003341.xlsx
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1043            Re: [EXTERNAL] Gray Wolf Petition
AR_0003342.pdf   AR_0003343   7/19/2019 15:27 Email;      E2000.msg                                              Signatures                                                                         Morgan, Don             Julie Massa
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A043            Re: [EXTERNAL] Gray Wolf Petition
AR_0003344.pdf   AR_0003345   7/19/2019 15:27 Email;      B2100.msg                                              Signatures                                                                         Morgan, Don             Julie Massa                                                  Constantino, Maricela
                                                          000000000A793FD4E63EB640BDC468B9DFCD411F441
AR_0003346.pdf   AR_0003346   7/19/2019 15:03 Email;      A2000.msg                                              Gray Wolf Petition Signatures                                                      Julie Massa             don_morgan@fws.gov

                                              Email
AR_0003347.pdf   AR_0003347   7/19/2019 15:03 Attachment; StopProposedSlaughterGrayWolves_letter.docx

                                              Email
AR_0003348.pdf   AR_0003598   7/19/2019 15:03 Attachment; StopProposedSlaughterGrayWolves_signers.pdf
                                                          000000000A793FD4E63EB640BDC468B9DFCD411F641
AR_0003599.pdf   AR_0003599   7/19/2019 15:03 Email;      A2000.msg                                   [EXTERNAL] Gray Wolf Petition Signatures                                                      Julie Massa             don_morgan@fws.gov

                                              Email
AR_0003600.pdf   AR_0003600   7/19/2019 15:03 Attachment; StopProposedSlaughterGrayWolves_letter.docx

                                              Email
AR_0003601.pdf   AR_0003851   7/19/2019 15:03 Attachment; StopProposedSlaughterGrayWolves_signers.pdf
AR_0003852.pdf   AR_0003852    7/19/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107784.html                                                               Public comment
AR_0003853.pdf   AR_0003855    7/19/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107784‐A1.pdf                                                             Public comment
                                                          000000001C14A741514A0C4D8951645023482176C40
AR_0003856.pdf   AR_0003856   7/18/2019 11:56 Email;      A2000.msg                                    Re: Gray Wolf Petition                                                                       Constantino, Maricela   Speights, Helen
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC24
AR_0003857.pdf   AR_0003858   7/18/2019 11:56 Email;      252000.msg                                   Re: Gray Wolf Petition                                                                       Constantino, Maricela   Speights, Helen H
                                                          000000001C14A741514A0C4D8951645023482176840A
AR_0003859.pdf   AR_0003859   7/18/2019 11:53 Email;      2000.msg                                     Gray Wolf Petition                                                                           Constantino, Maricela   Helen Speights
AR_0003860.pdf   AR_0003860    7/18/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107781.html                                                               Public comment
AR_0003861.pdf   AR_0003864    7/18/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107781‐A1.pdf                                                             Public comment
AR_0003865.pdf   AR_0003866    7/18/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107826.pdf                                                                Public comment
AR_0003867.pdf   AR_0003868    7/18/2019 0:00 Edocument; incoming 070789 Schumer.pdf                                                                   Sen. Schumer letter to FWS (July 11, 2019)
                                                          000000001C14A741514A0C4D8951645023482176440A Re: [EXTERNAL] Gray wolf delisting
AR_0003869.pdf   AR_0003869   7/17/2019 13:00 Email;      2000.msg                                     comments                                                                                     DJ Schubert             Morgan, Don
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1A43 Re: [EXTERNAL] Gray wolf delisting
AR_0003870.pdf   AR_0003870   7/17/2019 12:40 Email;      62000.msg                                    comments                                                                                     Morgan, Don             DJ Schubert
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A443 Re: [EXTERNAL] Gray wolf delisting
AR_0003871.pdf   AR_0003871   7/17/2019 12:40 Email;      F2100.msg                                    comments                                                                                     Morgan, Don             DJ Schubert                                                  Constantino, Maricela
                                                          000000001C14A741514A0C4D8951645023482176A409 Re: [EXTERNAL] Don't Delist Lower 48
AR_0003872.pdf   AR_0003873   7/17/2019 11:11 Email;      2000.msg                                     Wolves                                                                                       Bagbonon, Michel        Morgan, Don
                                                                                                       Re: [EXTERNAL] Endangered and
                                                          000000001C14A741514A0C4D8951645023482176C409 Threatened Wildlife and Plants;
AR_0003874.pdf   AR_0003876   7/17/2019 11:11 Email;      2000.msg                                     Removing the Gray Wolf                                                                       Bagbonon, Michel        Morgan, Don

                                                            000000008B13DF8DFAF1C94B97E44EA508181B1AE43 Fwd: [EXTERNAL] My comments on
AR_0003877.pdf   AR_0003878    7/17/2019 9:53 Email;        F2100.msg                                   Treves' review of the wolf delisting rule                                                   Ragan, Laura            Constantino, Maricela; VanGelder, Ellen

                                              Email       Treves 2019 peer reviews to FWS, Wydeven response
AR_0003879.pdf   AR_0003886    7/17/2019 9:53 Attachment; (1).docx
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1443            Fwd: [EXTERNAL] Gray wolf delisting
AR_0003887.pdf   AR_0003887    7/17/2019 6:55 Email;      62000.msg                                              comments                                                                           Morgan, Don             Michel Bagbonon                           dj@awionline.org
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AC44            Fwd: [EXTERNAL] Gray wolf delisting
AR_0003888.pdf   AR_0003888    7/17/2019 6:55 Email;      02100.msg                                              comments                                                                           Morgan, Don             Bagbonon, Michel C                        dj@awionline.org   Constantino, Maricela

                                              Email       AWI Gray Wolf Delisting Proposed Rule Final July 15
AR_0003889.pdf   AR_0003933    7/17/2019 6:55 Attachment; 2019 REV.pdf

                                              Email       AWI Gray Wolf Delisting Proposed Rule Final July 15
AR_0003934.pdf   AR_0003978    7/17/2019 6:55 Attachment; 2019 REV.pdf

AR_0003979.pdf   AR_0003979    7/17/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107764.html                                                               Public comment (Animal Welfare Institute)
                                                         000000001C14A741514A0C4D89516450234821760409
AR_0003980.pdf   AR_0003980   7/16/2019 14:42 Email;     2000.msg                                     Gray wolf delisting comments                                                                  DJ Schubert             don_morgan@fws.gov

                                              Email       AWI Gray Wolf Delisting Proposed Rule Final July 15
AR_0003981.pdf   AR_0004025   7/16/2019 14:42 Attachment; 2019 REV.pdf
                                                          000000001C14A741514A0C4D89516450234821762409 [EXTERNAL] Gray wolf delisting
AR_0004026.pdf   AR_0004026   7/16/2019 14:42 Email;      2000.msg                                            comments                                                                              DJ Schubert             don_morgan@fws.gov
                                                                                                           Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 17 of 109


                                              Email       AWI Gray Wolf Delisting Proposed Rule Final July 15
AR_0004027.pdf   AR_0004071   7/16/2019 14:42 Attachment; 2019 REV.pdf
                                                          000000001C14A741514A0C4D8951645023482176C408
AR_0004072.pdf   AR_0004072    7/16/2019 1:14 Email;      2000.msg                                            Don't Delist Lower 48 Wolves                                                             E Davis                  don_morgan@fws.gov
                                                          000000001C14A741514A0C4D8951645023482176E408
AR_0004073.pdf   AR_0004073    7/16/2019 1:14 Email;      2000.msg                                            [EXTERNAL] Don't Delist Lower 48 Wolves                                                  E Davis                  don_morgan@fws.gov
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1043 Endangered and Threatened Wildlife and
AR_0004074.pdf   AR_0004075    7/16/2019 1:06 Email;      62000.msg                                           Plants; Removing the Gray Wolf                                                           Mike Wagner              don_morgan@fws.gov
                                                                                                              [EXTERNAL] Endangered and Threatened
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1243 Wildlife and Plants; Removing the Gray
AR_0004076.pdf   AR_0004077    7/16/2019 1:06 Email;      62000.msg                                           Wolf                                                                                     Mike Wagner              don_morgan@fws.gov

                                                              000000001C14A741514A0C4D8951645023482176A408 Fwd: [EXTERNAL] Re: resolution to usfw &
AR_0004078.pdf   AR_0004078   7/15/2019 18:45 Email;          2000.msg                                     wdfw ‐ wolf recovery ‐ hydatid disease                                                      roslyn_sellars@fws.gov   Roslyn Sellars

                                              Email
AR_0004079.pdf   AR_0004080   7/15/2019 18:45 Attachment; bbc‐wolf hydatid disease resolution july 2019.pdf
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E28844112
AR_0004081.pdf   AR_0004081    7/15/2019 8:43 Email;      000.msg                                           [EXTERNAL] MI DNR wolf comments                                                            Kennedy, Daniel (DNR)    Ragan, Laura         Beyer, Dean (DNR)

                                                Email
AR_0004082.pdf   AR_0004084    7/15/2019 8:43   Attachment;   SCAN6654.pdf
AR_0004085.pdf   AR_0004086    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐95527.html                                                            Public comment
AR_0004087.pdf   AR_0004090    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐95527‐A1.pdf                                                          Public comment
AR_0004091.pdf   AR_0004096    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐95527‐A2.pdf                                                          Public comment
AR_0004097.pdf   AR_0004103    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐95527‐A3.pdf                                                          Public comment
AR_0004104.pdf   AR_0004106    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐95527‐A4.docx                                                         Public comment
AR_0004107.pdf   AR_0004143    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐95527‐A5.pdf                gray wolf, population                     Public comment
AR_0004144.pdf   AR_0004144    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐104924.html                                                           Public comment
AR_0004145.pdf   AR_0004146    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐104924‐A1.pdf                                                         Public comment
AR_0004147.pdf   AR_0004149    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐105861.html                                                           Public comment (Attorneys for Animals)
AR_0004150.pdf   AR_0004154    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐105861‐A1.docx                                                        Public comment (Attorneys for Animals)
AR_0004155.pdf   AR_0004158    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐105861‐A2.docx                                                        Public comment (Attorneys for Animals)
AR_0004159.pdf   AR_0004159    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐105902.html                                                           Public comment (Sierra Club)
AR_0004160.pdf   AR_0004186    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐105902‐A1.pdf                                                         Public comment (Sierra Club)
AR_0004187.pdf   AR_0004188    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐105962.html                                                           Public comment
AR_0004189.pdf   AR_0004189    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐105962‐A1.pdf                                                         Public comment
AR_0004190.pdf   AR_0004190    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐105974.html                                                           Public comment (Defenders of Wildlife)
                                                                                                                                                        Public comment (Defenders of Wildlife and
AR_0004191.pdf   AR_0004212    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐105974‐A1.pdf                                                         Sierra Club)
AR_0004213.pdf   AR_0004213    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐105984.html                                                           Public comment
AR_0004214.pdf   AR_0004229    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐105984‐A1.docx                                                        Public comment
AR_0004230.pdf   AR_0004230    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106003.html                                                           Public comment
                                                                                                                                                        Public comment (Public Lands Council et al.,
AR_0004231.pdf   AR_0004237    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106003‐A1.pdf                                                         July 15, 2019)
AR_0004238.pdf   AR_0004238    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106090.html                                                           Public comment
AR_0004239.pdf   AR_0004240    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106090‐A1.pdf                                                         Public comment
AR_0004241.pdf   AR_0004241    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106129.html                                                           Public comment
AR_0004242.pdf   AR_0004735    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106129‐A1.pdf                                                         Public comment
AR_0004736.pdf   AR_0004736    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106130.html                                                           Public comment
AR_0004737.pdf   AR_0004737    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106201.html                                                           Public comment
AR_0004738.pdf   AR_0004747    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106201‐A1.pdf                                                         Public comment
AR_0004748.pdf   AR_0004749    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106206.html                                                           Public comment
AR_0004750.pdf   AR_0004753    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106206‐A1.pdf                                                         Public comment
AR_0004754.pdf   AR_0004754    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106216.html                                                           Public comment
AR_0004755.pdf   AR_0004768    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106216‐A1.pdf                                                         Public comment
AR_0004769.pdf   AR_0004769    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106228.html                                                           Public comment
AR_0004770.pdf   AR_0004772    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106228‐A1.pdf                                                         Public comment
AR_0004773.pdf   AR_0004774    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106373.html                                                           Public comment
AR_0004775.pdf   AR_0004785    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106373‐A9.pdf                                                         Public comment
AR_0004786.pdf   AR_0004796    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106373‐A13.pdf                                                        Public comment
AR_0004797.pdf   AR_0004798    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106392.html                                                           Public comment
AR_0004799.pdf   AR_0004810    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106392‐A6.pdf                                                         Public comment
AR_0004811.pdf   AR_0004818    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106392‐A8.pdf                                                         Public comment
AR_0004819.pdf   AR_0004820    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106409.html                                                           Public comment
AR_0004821.pdf   AR_0004822    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106424.html                                                           Public comment
AR_0004823.pdf   AR_0004824    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106430.html                                                           Public comment
AR_0004825.pdf   AR_0004826    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106430‐A5.pdf                                                         Public comment
AR_0004827.pdf   AR_0004830    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106430‐A15.pdf                                                        Public comment
AR_0004831.pdf   AR_0004832    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106437.html                                                           Public comment
AR_0004833.pdf   AR_0004834    7/15/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐106437‐A3.pdf                                                         Public comment
                                                                                                  Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 18 of 109


AR_0004835.pdf   AR_0004888   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106437‐A8.pdf                                                Public comment
AR_0004889.pdf   AR_0004890   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106448.html                                                  Public comment
AR_0004891.pdf   AR_0004902   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106448‐A4.pdf                                                Public comment
AR_0004903.pdf   AR_0004904   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106448‐A5.pdf                                                Public comment
AR_0004905.pdf   AR_0004907   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106448‐A10.pdf                                               Public comment
AR_0004908.pdf   AR_0004919   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106448‐A12.pdf                                               Public comment
AR_0004920.pdf   AR_0004920   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106457.html                                                  Public comment
AR_0004921.pdf   AR_0004929   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106457‐A2.pdf                                                Public comment
AR_0004930.pdf   AR_0004993   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106457‐A3.pdf                                                Public comment
AR_0004994.pdf   AR_0004995   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106467.html                                                  Public comment
AR_0004996.pdf   AR_0005157   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106467‐A10.pdf                                               Public comment
AR_0005158.pdf   AR_0005159   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106480.html                                                  Public comment

AR_0005160.pdf   AR_0005160   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106486.html                                                  Public comment (MN Dept Natural Resources)
AR_0005161.pdf   AR_0005162   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106495.html                                                  Public comment
AR_0005163.pdf   AR_0005180   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106495‐A10.pdf                                               Public comment
AR_0005181.pdf   AR_0005182   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106504.html                                                  Public comment

                                                                                                   Ecological Modelling, 397 (2019) 84‐94.
AR_0005183.pdf   AR_0005193   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106504‐A11.pdf     doi:10.1016/j.ecolmodel.2018.12.021       Public comment
AR_0005194.pdf   AR_0005305   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106504‐A16.pdf                                               Public comment
AR_0005306.pdf   AR_0005307   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106510.html                                                  Public comment
AR_0005308.pdf   AR_0005309   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106520.html                                                  Public comment
AR_0005310.pdf   AR_0005332   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106520‐A13.pdf                                               Public comment
AR_0005333.pdf   AR_0005334   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106532.html                                                  Public comment
AR_0005335.pdf   AR_0005336   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106552.html                                                  Public comment
AR_0005337.pdf   AR_0005352   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106552‐A11.pdf                                               Public comment
AR_0005353.pdf   AR_0005386   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106552‐A15.pdf                                               Public comment
AR_0005387.pdf   AR_0005398   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106552‐A17.pdf                                               Public comment
AR_0005399.pdf   AR_0005479   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106552‐A18.pdf                                               Public comment
AR_0005480.pdf   AR_0005481   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106565.html                                                  Public comment
AR_0005482.pdf   AR_0005489   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106565‐A1.pdf                                                Public comment

AR_0005490.pdf   AR_0005506   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106565‐A3.pdf      Heredity, doi:10.1038/s41437‐018‐0094‐x Public comment
AR_0005507.pdf   AR_0005508   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106565‐A15.pdf                                             Public comment
AR_0005509.pdf   AR_0005513   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106565‐A20.pdf                                             Public comment
AR_0005514.pdf   AR_0005515   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106577.html                                                Public comment
AR_0005516.pdf   AR_0005517   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106577‐A1.pdf                                              Public comment
AR_0005518.pdf   AR_0005542   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106577‐A12.docx                                            Public comment
AR_0005543.pdf   AR_0005544   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106591.html                                                Public comment
AR_0005545.pdf   AR_0005895   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106591‐A7.pdf                                              Public comment
AR_0005896.pdf   AR_0005897   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106591‐A11.pdf                                             Public comment
AR_0005898.pdf   AR_0005900   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106591‐A12.pdf                                             Public comment
AR_0005901.pdf   AR_0005901   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106591‐A18.pdf                                             Public comment
AR_0005902.pdf   AR_0005904   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106591‐A20.pdf                                             Public comment

AR_0005905.pdf   AR_0005905   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐106604.html                                                  Public comment (Michigan Attorney General)
AR_0005906.pdf   AR_0005907   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107105.html                                                  Public comment
AR_0005908.pdf   AR_0005955   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107105‐A1.pdf                                                Public comment
AR_0005956.pdf   AR_0005956   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107123.html                                                  Public comment
AR_0005957.pdf   AR_0005958   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107123‐A1.pdf                                                Public comment
                                                                                                                                             Public comment (Center for Biological
AR_0005959.pdf   AR_0006007   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107136‐A1.pdf                                                    Diversity)
AR_0006008.pdf   AR_0006012   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107136‐A2.pdf                                                    Public comment
AR_0006013.pdf   AR_0006020   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107136‐A3.pdf                                                    Public comment

AR_0006021.pdf   AR_0006022   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154.html                                                      Public comment (Humane Society of the U.S.)

AR_0006023.pdf   AR_0006041   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A1.pdf                                                    Public comment (Humane Society of the U.S.)
                                                                                                   Oecologia, doi:10.1007/s00442‐015‐3515‐
AR_0006042.pdf   AR_0006053   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A2.pdf          z                                       Public comment (Humane Society of the U.S.)

AR_0006054.pdf   AR_0006064   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A3.pdf                                                    Public comment (Humane Society of the U.S.)

AR_0006065.pdf   AR_0006072   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A4.pdf                                                    Public comment (Humane Society of the U.S.)

AR_0006073.pdf   AR_0006082   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A5.pdf                                                    Public comment (Humane Society of the U.S.)

                                                                                                   BIOLOGICAL CONSERVATION, 170 (2014)
AR_0006083.pdf   AR_0006090   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A6.pdf          56‐63. doi:10.1016/j.biocon.2013.12.036   Public comment (Humane Society of the U.S.)

AR_0006091.pdf   AR_0006106   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A7.pdf                                                    Public comment (Humane Society of the U.S.)
                                                                                                 Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 19 of 109


AR_0006107.pdf   AR_0006115   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A8.pdf         Proc. R. Soc. B 2015.282:20141840         Public comment (Humane Society of the U.S.)

AR_0006116.pdf   AR_0006127   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A9.pdf                                                   Public comment (Humane Society of the U.S.)

AR_0006128.pdf   AR_0006136   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A10.pdf        Conservation Letters 2017.10:431‐439      Public comment (Humane Society of the U.S.)

AR_0006137.pdf   AR_0006141   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A11.pdf                                                  Public comment (Humane Society of the U.S.)

AR_0006142.pdf   AR_0006150   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A12.pdf                                                  Public comment (Humane Society of the U.S.)

AR_0006151.pdf   AR_0006172   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A13.pdf                                                  Public comment (Humane Society of the U.S.)

AR_0006173.pdf   AR_0006184   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A14.pdf        Climate suitability is projected to decline Public comment (Humane Society of the U.S.)
                                                                                                  for many subalpine species, raising
                                                                                                  questions about managing species under
                                                                                                  a deteriorating climate. Whitebark pine
                                                                                                  (WBP) (Pinus albicaulis) in the Greater
                                                                                                  Yellowstone Ecosystem (GYE) crystalizes
                                                                                                  the challenges that natural resource
                                                                                                  managers of many high mountain
                                                                                                  ecosystems will likely face in the coming
                                                                                                  decades. We review the system of
                                                                                                  interactions among climate, competitors,
                                                                                                  fire, bark beetles, white pine blister rust
                                                                                                  (Cronartium ribicola), and seed
                                                                                                  dispersers that make WBP especially
                                                                                                  vulnerable to climate change. A well‐
                                                                                                  formulated interagency management
                                                                                                  strategy has been developed for WBP,
                                                                                                  but it has only been implemented across
                                                                                                  <1% of the species GYE range. The
                                                                                                  challenges of complex climate effects and
                                                                                                  land allocation constraints on WBP
                                                                                                  management raises questions regarding
                                                                                                  the efficacy of restoration efforts for
                                                                                                  WBP in GYE. We evaluate six ecological
                                                                                                  mechanisms by which WBP may remain
                                                                                                  viable under climate change: climate
                                                                                                  microrefugia, climate tolerances, release
AR_0006185.pdf   AR_0006212   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A15.pdf        from competition, favorable fire regimes, Public comment (Humane Society of the U.S.)
                                                                                                  Conservation Genetics,
AR_0006213.pdf   AR_0006228   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A16.pdf        doi:10.1007/s10592‐018‐1118‐z               Public comment (Humane Society of the U.S.)

AR_0006229.pdf   AR_0006245   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107154‐A19.pdf                                                  Public comment (Humane Society of the U.S.)
AR_0006246.pdf   AR_0006246   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107155.html                                                     Public comment
AR_0006247.pdf   AR_0006267   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107155‐A1.docx                                                  Public comment

AR_0006268.pdf   AR_0006268   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107158.html                                                     Public comment (National Wildlife Federation)

AR_0006269.pdf   AR_0006283   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107158‐A1.docx                                              Public comment (National Wildlife Federation)
AR_0006284.pdf   AR_0006284   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107159.html                                                 Public comment
AR_0006285.pdf   AR_0006288   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107159‐A1.pdf                                               Public comment
AR_0006289.pdf   AR_0006290   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107160.html                                                 Public comment
AR_0006291.pdf   AR_0006291   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107160‐A1.docx                                              Public comment
AR_0006292.pdf   AR_0006325   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107160‐A2.pdf                                               Public comment
AR_0006326.pdf   AR_0006327   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161.html                                                 Public comment (Humane Society US)
AR_0006328.pdf   AR_0006378   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A1.pdf                                               Public comment (Humane Society US)
AR_0006379.pdf   AR_0006387   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A2.pdf                                               Public comment (Humane Society US)
AR_0006388.pdf   AR_0006398   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A3.pdf                                               Public comment (Humane Society US)
AR_0006399.pdf   AR_0006423   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A4.pdf     Wildlife Monographs 2008.170:1‐25         Public comment (Humane Society US)
AR_0006424.pdf   AR_0006425   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A5.pdf                                               Public comment (Humane Society US)
AR_0006426.pdf   AR_0006438   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A6.pdf                                               Public comment (Humane Society US)
AR_0006439.pdf   AR_0006449   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A7.pdf                                               Public comment (Humane Society US)
AR_0006450.pdf   AR_0006455   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A8.pdf                                               Public comment (Humane Society US)
AR_0006456.pdf   AR_0006470   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A9.pdf                                               Public comment (Humane Society US)
AR_0006471.pdf   AR_0006480   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A10.pdf    Proc. R. Soc. B 2016.283:20160957         Public comment (Humane Society US)
AR_0006481.pdf   AR_0006494   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A11.pdf                                              Public comment (Humane Society US)
AR_0006495.pdf   AR_0006507   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A12.pdf    Ecohydrology 2019.12:e2048                Public comment (Humane Society US)
AR_0006508.pdf   AR_0006560   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A13.pdf                                              Public comment (Humane Society US)
AR_0006561.pdf   AR_0006618   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A14.pdf                                              Public comment (Humane Society US)
                                                                                                 Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 20 of 109


                                                                                                  The Journal of Wildlife Management
AR_0006619.pdf   AR_0006628   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A15.pdf    2008.72:89‐98                              Public comment (Humane Society US)
AR_0006629.pdf   AR_0006635   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A16.pdf                                               Public comment (Humane Society US)
AR_0006636.pdf   AR_0006645   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A17.pdf                                               Public comment (Humane Society US)
AR_0006646.pdf   AR_0006661   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A18.pdf    Integrative Zoology 2018.13:123‐138        Public comment (Humane Society US)
AR_0006662.pdf   AR_0006680   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A19.pdf                                               Public comment (Humane Society US)
AR_0006681.pdf   AR_0006689   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107161‐A20.pdf                                               Public comment (Humane Society US)
AR_0006690.pdf   AR_0006691   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107162.html                                                  Public comment (Humane Society US)
AR_0006692.pdf   AR_0006700   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107162‐A1.pdf                                                Public comment (Humane Society US)

AR_0006701.pdf   AR_0006707   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107162‐A2.pdf         Phil. Trans. R. Soc. B 2015.370:20130553   Public comment (Humane Society US)
AR_0006708.pdf   AR_0006717   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107162‐A3.pdf                                                    Public comment (Humane Society US)
                                                                                                  The Journal of Wildlife Management
AR_0006718.pdf   AR_0006729   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107162‐A4.pdf         2017.81:581‐592                            Public comment (Humane Society US)

                                                                                                  Trends in Ecology & Evolution, 27 (2012)
AR_0006730.pdf   AR_0006739   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107162‐A5.pdf     578‐584. 10.1016/j.tree.2012.07.001        Public comment (Humane Society US)
AR_0006740.pdf   AR_0006742   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107162‐A6.pdf     Biol. Lett. 2010.6:209‐211                 Public comment (Humane Society US)
AR_0006743.pdf   AR_0006756   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107162‐A7.pdf                                                Public comment (Humane Society US)
AR_0006757.pdf   AR_0006770   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107162‐A8.pdf                                                Public comment (Humane Society US)
AR_0006771.pdf   AR_0006779   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107162‐A9.pdf                                                Public comment (Humane Society US)
AR_0006780.pdf   AR_0006840   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107162‐A10.pdf                                               Public comment (Humane Society US)
AR_0006841.pdf   AR_0006848   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107162‐A11.pdf                                               Public comment (Humane Society US)
AR_0006849.pdf   AR_0006855   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107162‐A12.pdf                                               Public comment (Humane Society US)
                                                                                                  RMRS‐GTR‐374 ‐ Part 2 ‐ Chapter 9:
                                                                                                  Climate Change and Wildlife in the
AR_0006856.pdf   AR_0006900   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107162‐A13.pdf        Northern Rockies Region                   Public comment (Humane Society US)
AR_0006901.pdf   AR_0006908   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107162‐A14.pdf        Proc. R. Soc. B 2013.280:20130870         Public comment (Humane Society US)
                                                                                                  Journal of Wildlife Diseases 2004.40:320‐
AR_0006909.pdf   AR_0006916   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107162‐A15.pdf    327                                       Public comment (Humane Society US)
AR_0006917.pdf   AR_0006946   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107162‐A16.pdf                                              Public comment (Humane Society US)
AR_0006947.pdf   AR_0006963   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107162‐A17.pdf                                              Public comment (Humane Society US)
AR_0006964.pdf   AR_0006977   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107162‐A18.pdf                                              Public comment (Humane Society US)
                                                                                                  Environmental Management,
AR_0006978.pdf   AR_0006991   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107162‐A19.pdf        doi:10.1007/s00267‐016‐0697‐z             Public comment (Humane Society US)
                                                                                                  Nature Communications 8, (2017).
AR_0006992.pdf   AR_0006998   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107162‐A20.pdf        doi:10.1038/ncomms15469                   Public comment (Humane Society US)
AR_0006999.pdf   AR_0007000   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107163.html                                                     Public comment (Humane Society US)
AR_0007001.pdf   AR_0007008   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107163‐A1.pdf                                                   Public comment (Humane Society US)
                                                                                                  Infect Dis (Auckl)
AR_0007009.pdf   AR_0007015   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107163‐A2.pdf     2017.10:1178633617732296                  Public comment (Humane Society US)
AR_0007016.pdf   AR_0007026   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107163‐A4.pdf                                               Public comment (Humane Society US)
AR_0007027.pdf   AR_0007056   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107163‐A5.pdf                                               Public comment (Humane Society US)
AR_0007057.pdf   AR_0007060   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107163‐A6.pdf                                               Public comment (Humane Society US)

                                                                                                  Ecological Modelling, 302 (2015) 13‐24.
AR_0007061.pdf   AR_0007072   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107163‐A8.pdf         doi:10.1016/j.ecolmodel.2015.01.022        Public comment (Humane Society US)
AR_0007073.pdf   AR_0007088   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107163‐A9.pdf                                                    Public comment (Humane Society US)
                                                                                                  Climate Change Responses, 2016,
AR_0007089.pdf   AR_0007113   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107163‐A10.pdf    doi:10.1186/s40665‐016‐0025‐0              Public comment (Humane Society US)
AR_0007114.pdf   AR_0007122   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107163‐A11.pdf                                               Public comment (Humane Society US)
AR_0007123.pdf   AR_0007138   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107163‐A12.pdf                                               Public comment (Humane Society US)
AR_0007139.pdf   AR_0007154   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107163‐A13.pdf                                               Public comment (Humane Society US)
AR_0007155.pdf   AR_0007170   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107163‐A14.pdf                                               Public comment (Humane Society US)
AR_0007171.pdf   AR_0007184   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107163‐A15.pdf                                               Public comment (Humane Society US)
AR_0007185.pdf   AR_0007197   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107163‐A16.pdf                                               Public comment (Humane Society US)
AR_0007198.pdf   AR_0007201   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107163‐A17.pdf                                               Public comment (Humane Society US)
AR_0007202.pdf   AR_0007202   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107191.html                                                  Public comment
AR_0007203.pdf   AR_0007206   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107191‐A1.pdf                                                Public comment
AR_0007207.pdf   AR_0007207   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107198.html                                                  Public comment
                                                                                                                                             Public comment (Earthjustice comment on
AR_0007208.pdf   AR_0007221   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107198‐A1.pdf                                                    2013 proposed rule, Dec. 13, 2013)
AR_0007222.pdf   AR_0007222   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107201.html                                                      Public comment
AR_0007223.pdf   AR_0007224   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107201‐A1.pdf                                                    Public comment
                                                                                                                                             Public comment (Western Environmental Law
AR_0007225.pdf   AR_0007226   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107207.html                                                      Center)
                                                                                                                                             Public comment (Western Environmental Law
AR_0007227.pdf   AR_0007229   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107207‐A1.pdf                                                    Center)
                                                                                                                                             Public comment (Western Environmental Law
AR_0007230.pdf   AR_0007233   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107207‐A3.pdf                                                    Center)
                                                                                                                                             Public comment (Western Environmental Law
AR_0007234.pdf   AR_0007238   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107207‐A4.pdf                                                    Center)
                                                                                                Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 21 of 109


                                                                                                                                           Public comment (Western Environmental Law
AR_0007239.pdf   AR_0007240   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107207‐A5.pdf                                                  Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007241.pdf   AR_0007247   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107207‐A6.pdf                                                  Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007248.pdf   AR_0007275   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107207‐A7.pdf                                                  Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007276.pdf   AR_0007281   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107207‐A8.pdf                                                  Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007282.pdf   AR_0007370   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107207‐A9.pdf                                                  Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007371.pdf   AR_0007381   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107207‐A10.pdf                                                 Center)
                                                                                                 Scientific Reports, doi:10.1038/s41598‐   Public comment (Western Environmental Law
AR_0007382.pdf   AR_0007393   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107207‐A11.pdf       019‐45032‐2                               Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007394.pdf   AR_0007394   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107207‐A12.jpg                                                 Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007395.pdf   AR_0007395   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107207‐A13.jpg                                                 Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007396.pdf   AR_0007397   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211.html                                                    Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007398.pdf   AR_0007401   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A1.pdf                                                  Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007402.pdf   AR_0007402   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A2.pdf                                                  Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007403.pdf   AR_0007472   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A3.pdf                                                  Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007473.pdf   AR_0007540   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A4.pdf                                                  Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007541.pdf   AR_0007543   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A5.pdf                                                  Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007544.pdf   AR_0007544   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A6.pdf                                                  Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007545.pdf   AR_0007575   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A7.pdf                                                  Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007576.pdf   AR_0007646   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A8.pdf                                                  Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007647.pdf   AR_0007651   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A9.pdf                                                  Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007652.pdf   AR_0007656   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A10.pdf                                                 Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007657.pdf   AR_0007710   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A11.pdf                                                 Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007711.pdf   AR_0007712   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A12.pdf                                                 Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007713.pdf   AR_0007715   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A14.pdf                                                 Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007716.pdf   AR_0007720   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A15.pdf                                                 Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007721.pdf   AR_0007722   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A16.pdf                                                 Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007723.pdf   AR_0007723   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A18.pdf                                                 Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007724.pdf   AR_0007726   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A19.pdf                                                 Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007727.pdf   AR_0007732   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107211‐A20.pdf                                                 Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007733.pdf   AR_0007733   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107216.html                                                    Center)
                                                                                                                                           Public comment (Western Environmental Law
AR_0007734.pdf   AR_0007771   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107216‐A1.pdf                                                  Center)
                                                                                                                                           Public comment (Earthjustice on behalf of
AR_0007772.pdf   AR_0007772   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107217.html                                                    Defenders of Wildlife et al.)
                                                                                                                                           Public comment (Earthjustice on behalf of
AR_0007773.pdf   AR_0007787   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107217‐A1.pdf                                              Defenders of Wildlife et al.)
AR_0007788.pdf   AR_0007789   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107259.html                                                Public comment (UT Governor's Office)
AR_0007790.pdf   AR_0007793   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107259‐A1.pdf                                              Public comment (UT Governor's Office)
AR_0007794.pdf   AR_0007794   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107286.html                                                Public comment
AR_0007795.pdf   AR_0007799   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107286‐A1.pdf                                              Public comment
AR_0007800.pdf   AR_0007801   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107301.html                                                Public comment (Humane Society US)
                                                                                                 Ecology and Evolution 2018.8:11158‐
AR_0007802.pdf   AR_0007812   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107301‐A1.pdf        11168                                     Public comment (Humane Society US)
AR_0007813.pdf   AR_0007821   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107301‐A3.pdf                                                  Public comment (Humane Society US)
                                                                                                   Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 22 of 109


                                                                                                    Journal of Wildlife Diseases 2011.47:78‐
AR_0007822.pdf   AR_0007837   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107301‐A5.pdf       93                                          Public comment (Humane Society US)
AR_0007838.pdf   AR_0007865   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107301‐A7.pdf                                                   Public comment (Humane Society US)
AR_0007866.pdf   AR_0007876   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107301‐A8.pdf                                                   Public comment (Humane Society US)
AR_0007877.pdf   AR_0007886   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107301‐A9.pdf       Ecosphere 2016.7:e01501                     Public comment (Humane Society US)
AR_0007887.pdf   AR_0007901   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107301‐A10.pdf                                                  Public comment (Humane Society US)
AR_0007902.pdf   AR_0007903   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107308.html                                                     Public comment (Humane Society US)
AR_0007904.pdf   AR_0007918   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107308‐A1.pdf                                                   Public comment (Humane Society US)
AR_0007919.pdf   AR_0007942   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107308‐A2.pdf                                                   Public comment (Humane Society US)
AR_0007943.pdf   AR_0007958   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107308‐A3.pdf                                                   Public comment (Humane Society US)
AR_0007959.pdf   AR_0007968   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107308‐A4.pdf                                                   Public comment (Humane Society US)
AR_0007969.pdf   AR_0007978   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107308‐A5.pdf                                                   Public comment (Humane Society US)
AR_0007979.pdf   AR_0007986   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107308‐A6.pdf                                                   Public comment (Humane Society US)
AR_0007987.pdf   AR_0007994   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107308‐A7.pdf                                                   Public comment (Humane Society US)
                                                                                                    Molecular Ecology Resources 2018.18:18‐
AR_0007995.pdf   AR_0008008   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107308‐A8.pdf           31                                      Public comment (Humane Society US)
AR_0008009.pdf   AR_0008014   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107308‐A9.pdf                                                   Public comment (Humane Society US)
                                                                                                    Conservation Genetics,
AR_0008015.pdf   AR_0008028   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107308‐A10.pdf          doi:10.1007/s10592‐017‐0961‐7           Public comment (Humane Society US)
AR_0008029.pdf   AR_0008036   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107308‐A12.pdf                                                  Public comment (Humane Society US)
                                                                                                    Journal of Animal Ecology 2014.83:223‐
AR_0008037.pdf   AR_0008047   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107308‐A13.pdf      233                                     Public comment (Humane Society US)
AR_0008048.pdf   AR_0008060   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107308‐A14.pdf                                              Public comment (Humane Society US)
AR_0008061.pdf   AR_0008066   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107308‐A15.pdf                                              Public comment (Humane Society US)
AR_0008067.pdf   AR_0008078   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107308‐A16.pdf                                              Public comment (Humane Society US)
AR_0008079.pdf   AR_0008095   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107308‐A17.pdf                                              Public comment (Humane Society US)
AR_0008096.pdf   AR_0008115   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107308‐A18.pdf                                              Public comment (Humane Society US)
AR_0008116.pdf   AR_0008121   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107308‐A19.pdf                                              Public comment (Humane Society US)
AR_0008122.pdf   AR_0008123   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107317.html                                                 Public comment (Humane Society US)

AR_0008124.pdf   AR_0008140   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107317‐A1.pdf           Phil. Trans. R. Soc. B 2017.372:20160088    Public comment (Humane Society US)

AR_0008141.pdf   AR_0008146   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107317‐A2.pdf       Phil. Trans. R. Soc. B 2018.373:20170439    Public comment (Humane Society US)
AR_0008147.pdf   AR_0008155   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107317‐A3.pdf                                                   Public comment (Humane Society US)
AR_0008156.pdf   AR_0008158   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107317‐A4.pdf       Known Wolves_January 2019 Update            Public comment (Humane Society US)
AR_0008159.pdf   AR_0008171   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107317‐A5.pdf                                                   Public comment (Humane Society US)
AR_0008172.pdf   AR_0008182   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107317‐A6.pdf                                                   Public comment (Humane Society US)
AR_0008183.pdf   AR_0008188   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107317‐A7.pdf                                                   Public comment (Humane Society US)
AR_0008189.pdf   AR_0008195   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107317‐A8.pdf                                                   Public comment (Humane Society US)
AR_0008196.pdf   AR_0008208   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107317‐A9.pdf                                                   Public comment (Humane Society US)
AR_0008209.pdf   AR_0008212   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107317‐A10.pdf                                                  Public comment (Humane Society US)
AR_0008213.pdf   AR_0008216   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107317‐A11.pdf                                                  Public comment (Humane Society US)
AR_0008217.pdf   AR_0008224   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107317‐A12.pdf                                                  Public comment (Humane Society US)

AR_0008225.pdf   AR_0008232   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107317‐A13.pdf          Environ Health Perspect 2017.125:085004 Public comment (Humane Society US)
AR_0008233.pdf   AR_0008244   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107317‐A14.pdf                                                    Public comment (Humane Society US)
                                                                                                    International Journal for Parasitology:
                                                                                                    Parasites and Wildlife, 4 (2015) 452‐461.
AR_0008245.pdf   AR_0008254   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107317‐A15.pdf          doi:10.1016/j.ijppaw.2015.07.001          Public comment (Humane Society US)
                                                                                                    Scientific Reports, doi:10.1038/s41598‐
AR_0008255.pdf   AR_0008263   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107317‐A16.pdf      017‐02323‐w                               Public comment (Humane Society US)
AR_0008264.pdf   AR_0008271   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107317‐A17.pdf                                                Public comment (Humane Society US)
AR_0008272.pdf   AR_0008285   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107317‐A18.pdf                                                Public comment (Humane Society US)
AR_0008286.pdf   AR_0008286   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107328.html                                                   Public comment
AR_0008287.pdf   AR_0008288   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107328‐A1.pdf                                                 Public comment
AR_0008289.pdf   AR_0008289   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107331.html                                                   Public comment (Sportsmans Alliance)
AR_0008290.pdf   AR_0008299   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107331‐A1.pdf                                                 Public comment (Sportsmans Alliance)

AR_0008300.pdf   AR_0008301   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334.html                                                         Public comment (Animal Legal Defense Fund)

AR_0008302.pdf   AR_0008321   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A1.pdf                                                       Public comment (Animal Legal Defense Fund)

AR_0008322.pdf   AR_0008460   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A2.pdf           Annu. Rev. Ecol. Evol. Syst. 2008.39:1‐19   Public comment (Animal Legal Defense Fund)

AR_0008461.pdf   AR_0008620   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A3.pdf           Annu. Rev. Ecol. Evol. Syst. 2008.39:1‐19   Public comment (Animal Legal Defense Fund)

AR_0008621.pdf   AR_0008628   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A4 part 1.pdf                                                Public comment (Animal Legal Defense Fund)

AR_0008629.pdf   AR_0008634   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A4 part 2.pdf                                                Public comment (Animal Legal Defense Fund)

AR_0008635.pdf   AR_0008728   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A4.pdf                                                       Public comment (Animal Legal Defense Fund)
                                                                                                   Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 23 of 109


AR_0008729.pdf   AR_0008741   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A5 Part 1.pdf                   Public comment (Animal Legal Defense Fund)

AR_0008742.pdf   AR_0008764   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A5 Part 2.pdf                   Public comment (Animal Legal Defense Fund)

AR_0008765.pdf   AR_0008844   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A5.pdf                          Public comment (Animal Legal Defense Fund)

AR_0008845.pdf   AR_0008858   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A6 part 1.pdf                   Public comment (Animal Legal Defense Fund)

AR_0008859.pdf   AR_0008869   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A6 part 2.pdf                   Public comment (Animal Legal Defense Fund)

AR_0008870.pdf   AR_0008911   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A6 part 3.pdf                   Public comment (Animal Legal Defense Fund)

AR_0008912.pdf   AR_0008917   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A6 part 4.pdf                   Public comment (Animal Legal Defense Fund)

AR_0008918.pdf   AR_0008956   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A6 part 5.pdf                   Public comment (Animal Legal Defense Fund)

AR_0008957.pdf   AR_0008976   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A6 part 6.pdf                   Public comment (Animal Legal Defense Fund)

AR_0008977.pdf   AR_0009011   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A6 part 7.pdf                   Public comment (Animal Legal Defense Fund)

AR_0009012.pdf   AR_0009016   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A6 part 8.pdf                   Public comment (Animal Legal Defense Fund)

AR_0009017.pdf   AR_0009028   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A6 part 9.pdf                   Public comment (Animal Legal Defense Fund)

AR_0009029.pdf   AR_0009333   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A6.pdf                          Public comment (Animal Legal Defense Fund)

AR_0009334.pdf   AR_0009343   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A7 part 1.pdf                   Public comment (Animal Legal Defense Fund)

AR_0009344.pdf   AR_0009441   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A7.pdf                          Public comment (Animal Legal Defense Fund)

AR_0009442.pdf   AR_0009582   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A8.pdf                          Public comment (Animal Legal Defense Fund)

AR_0009583.pdf   AR_0009593   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A8‐Part 1.pdf                   Public comment (Animal Legal Defense Fund)

AR_0009594.pdf   AR_0010067   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A9.pdf                          Public comment (Animal Legal Defense Fund)

AR_0010068.pdf   AR_0010123   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107334‐A10.pdf                         Public comment (Animal Legal Defense Fund)
AR_0010124.pdf   AR_0010124   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107348.html                            Public comment
AR_0010125.pdf   AR_0010128   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107348‐A1.pdf                          Public comment
                                                                                                                   Public comment (Natural Resources Defense
AR_0010129.pdf   AR_0010129   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107369.html                            Council)
                                                                                                                   Public comment (Natural Resources Defense
AR_0010130.pdf   AR_0010151   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107369‐A1.pdf                      Council)
AR_0010152.pdf   AR_0010152   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107423.html                        Public comment
AR_0010153.pdf   AR_0010159   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107423‐A1.pdf                      Public comment
AR_0010160.pdf   AR_0010160   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107452.html                        Public comment
                                                                                                                   Public comment (Safari Club International, July
AR_0010161.pdf   AR_0010167   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107452‐A1.pdf                      15, 2019)
AR_0010168.pdf   AR_0010168   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107488.html                        Public comment
AR_0010169.pdf   AR_0010184   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107488‐A1.pdf                      Public comment
AR_0010185.pdf   AR_0010185   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107510.html                        Public comment
AR_0010186.pdf   AR_0010187   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107510‐A1.pdf                      Public comment
AR_0010188.pdf   AR_0010188   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107544.html                        Public comment
AR_0010189.pdf   AR_0010190   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107544‐A1.docx                     Public comment
AR_0010191.pdf   AR_0010191   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107551.html                        Public comment
AR_0010192.pdf   AR_0010217   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107551‐A1.docx                     Public comment
AR_0010218.pdf   AR_0010218   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107587.html                        Public comment
AR_0010219.pdf   AR_0010220   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107587‐A1.pdf                      Public comment
                                                                                                                   Public comment (USDA APHIS Wildlife
AR_0010221.pdf   AR_0010221   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107591.html                            Services)
AR_0010222.pdf   AR_0010222   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107593.html                            Public comment
AR_0010223.pdf   AR_0010224   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107593‐A1.docx                         Public comment

AR_0010225.pdf   AR_0010225   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107603.html                            Public comment (Animal Welfare Institute)

AR_0010226.pdf   AR_0010270   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107603‐A1.pdf                      Public comment (Animal Welfare Institute)
AR_0010271.pdf   AR_0010271   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107615.html                        Public comment
AR_0010272.pdf   AR_0010276   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107615‐A1.docx                     Public comment
AR_0010277.pdf   AR_0010277   7/15/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107615‐A2.pdf                      Public comment

AR_0010278.pdf   AR_0010279   7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107641.html                            Public comment (Wolf Conservation Center)
                                                                                                                  Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 24 of 109


AR_0010280.pdf   AR_0010291    7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107641‐A1.pdf                                                                 Public comment (Wolf Conservation Center)

AR_0010292.pdf   AR_0010328    7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107641‐A2.pdf                                                                 Public comment (Wolf Conservation Center)
                                                                                                                                                           Public comment (Cal Fish and Game
AR_0010329.pdf   AR_0010329    7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107679.html                                                                   Commission)
                                                                                                                                                           Public comment (Cal Fish and Game
AR_0010330.pdf   AR_0010332    7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107679‐A2.docx                                                                Commission)
                                                         FWS‐HQ‐ES‐2018‐0097‐106486‐A1_Minnesota                                                           Public comment (MN Dept Nat Res, July 15,
AR_0010333.pdf   AR_0010342    7/15/2019 0:00 Edocument; DNR.pdf                                                                                           2019)
                                                                                                                                                           Public comment (MI Dept of Atty Gen, July 15,
AR_0010343.pdf   AR_0010346    7/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐106604‐A1_Michigan AG.pdf                                                     2019)
                                                         FWS‐HQ‐ES‐2018‐0097‐107679‐A1_California Fish &                                                   Public comment (Cal Fish and Game
AR_0010347.pdf   AR_0010350    7/15/2019 0:00 Edocument; Game Comm.pdf                                             Gray wolf ‐ proposed rule to delist     Commission)
AR_0010351.pdf   AR_0010351    7/14/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐102716.html                                                                   Public comment
AR_0010352.pdf   AR_0010354    7/14/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐102716‐A1.docx                                                                Public comment
AR_0010355.pdf   AR_0010356    7/14/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐102938.html                                                                   Public comment
AR_0010357.pdf   AR_0010381    7/14/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐102938‐A1.pdf                                                                 Public comment
AR_0010382.pdf   AR_0010382    7/14/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐105079.html                                                                   Public comment
AR_0010383.pdf   AR_0010383    7/14/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐105197.html                                                                   Public comment (Adrian Treves)
AR_0010384.pdf   AR_0010385    7/14/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107570‐A1.docx                                                                Public comment
                                                                                                                   Proceedings of the Royal Society B:
AR_0010386.pdf   AR_0010392    7/14/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107570‐A5.pdf                         Biological Sciences 2016.283:20152939   Public comment

                                                                                                                                                                                                                                                                                  Tom Hauge; 'Walter, Scott E ‐ DNR'; 'Randy
                                                                                                                                                                                                                             'Timothy Van Deelen'; 'Erik Olson'; 'David           Jurewicz'; Roell, Brian (DNR); Charles Pils; Dave
                                                                                                                                                                                                                             MacFarland'; 'Jen Stenglein DNR'; 'Dean Beyer';      Ruid; Wiedenhoeft, Jane E ‐ DNR; Jim Heffelfinger;
                                                              00000000848B47F75E4F664F9E5C6C9FCF37E28864112 [EXTERNAL] My comments on Treves'                                                                                'Nathan M ‐ DNR Roberts'; 'Crimmins, Shawn'; 'Dave   John Erb; Ragan, Laura; Holsman, Robert H ‐ DNR;
AR_0010393.pdf   AR_0010393   7/13/2019 22:22 Email;          000.msg                                       review of the wolf delisting rule                                                              Adrian Wydeven    Mech'; 'Dan MacNulty'                                Ron Schultz; Scott Craven

                                                Email         Treves 2019 peer reviews to FWS, Wydeven response
AR_0010394.pdf   AR_0010401   7/13/2019 22:22   Attachment;   (1).docx
AR_0010402.pdf   AR_0010402    7/13/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐102309.html                                                              Public comment
AR_0010403.pdf   AR_0010405    7/13/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐102309‐A1.docx                                                           Public comment
AR_0010406.pdf   AR_0010406    7/13/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐102547.html                                                              Public comment
AR_0010407.pdf   AR_0010410    7/13/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐102547‐A1.pdf                                                            Public comment
AR_0010411.pdf   AR_0010412    7/13/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐105631.html                                                              Public comment (Adrian Wydeven)

                                                              00000000848B47F75E4F664F9E5C6C9FCF37E28884112 [EXTERNAL] FW: My comments on
AR_0010413.pdf   AR_0010413   7/12/2019 21:03 Email;          000.msg                                       Treves' review of the wolf delisting rule                                                      Adrian Wydeven    'Walter, Scott E ‐ DNR'; Tom Hauge

                                              Email
AR_0010414.pdf   AR_0010425   7/12/2019 21:03 Attachment; Letter to FWS re Treves 7‐12‐2019.pdf

                                                              000000001CD1C5575A31CC4699DE8CBCA8AEBA7C44 [EXTERNAL] Re: resolution to usfw &                                                                                                                                      secretary@doh.wa.gov; don_morgan@fws.gov;
AR_0010426.pdf   AR_0010426   7/12/2019 16:24 Email;          662000.msg                                 wdfw ‐ wolf recovery ‐ hydatid disease                                                            Robert Harriman   margaret_everson@fws.gov                             maricela_constantino@fws.gov

                                              Email
AR_0010427.pdf   AR_0010428   7/12/2019 16:24 Attachment; bbc‐wolf hydatid disease resolution july 2019.pdf

                                                              000000001CD1C5575A31CC4699DE8CBCA8AEBA7C64 Re: resolution to usfw & wdfw ‐ wolf                                                                                                                                     secretary@doh.wa.gov; don_morgan@fws.gov;
AR_0010429.pdf   AR_0010429   7/12/2019 16:24 Email;          662000.msg                                 recovery ‐ hydatid disease                                                                        Robert Harriman   margaret_everson@fws.gov                             maricela_constantino@fws.gov

                                              Email
AR_0010430.pdf   AR_0010431   7/12/2019 16:24 Attachment; bbc‐wolf hydatid disease resolution july 2019.pdf

                                                              000000008B13DF8DFAF1C94B97E44EA508181B1AA44 [EXTERNAL] Re: resolution to usfw &                                                                                                                                     secretary@doh.wa.gov; Morgan, Don;
AR_0010432.pdf   AR_0010432   7/12/2019 16:24 Email;          12100.msg                                   wdfw ‐ wolf recovery ‐ hydatid disease                                                           Robert Harriman   Everson, Margaret E                                  Constantino, Maricela

                                                Email
AR_0010433.pdf   AR_0010434   7/12/2019 16:24   Attachment;   bbc‐wolf hydatid disease resolution july 2019.pdf
AR_0010435.pdf   AR_0010435    7/12/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐100877.html                                                              Public comment
AR_0010436.pdf   AR_0010437    7/12/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐100877‐A1.pdf                                                            Public comment
AR_0010438.pdf   AR_0010438    7/12/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐100882.html                                                              Public comment
AR_0010439.pdf   AR_0010440    7/12/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐100882‐A1.pdf                                                            Public comment
AR_0010441.pdf   AR_0010441    7/12/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐100887.html                                                              Public comment
AR_0010442.pdf   AR_0010443    7/12/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐100887‐A1.pdf                                                            Public comment
AR_0010444.pdf   AR_0010445    7/12/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐100887‐A2.pdf                                                            Public comment
AR_0010446.pdf   AR_0010446    7/12/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐101329.html                                                              Public comment
AR_0010447.pdf   AR_0010450    7/12/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐101329‐A1.pdf                                                            Public comment

AR_0010451.pdf   AR_0010451    7/12/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐101346.html                                                                   Public comment (Van Deelen, Univ Wisconsin)
                                                                                                          Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 25 of 109


AR_0010452.pdf   AR_0010452    7/12/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐101539.html                                                                 Public comment
AR_0010453.pdf   AR_0010455    7/12/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐101539‐A1.pdf                                                               Public comment

AR_0010456.pdf   AR_0010456    7/12/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐101569.html                                                             Public comment (Calif Dept of Fish & Wildlife)
AR_0010457.pdf   AR_0010458    7/12/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐101716.html                                                             Public comment
AR_0010459.pdf   AR_0010460    7/12/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐101716‐A1.pdf                                                           Public comment
AR_0010461.pdf   AR_0010461    7/12/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐101725.html                                                             Public comment (David Mech)
AR_0010462.pdf   AR_0010499    7/12/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐101725‐A1.pdf                                                           Public comment (David Mech)
AR_0010500.pdf   AR_0010501    7/12/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐101725‐A1‐1.pdf                                                         Public comment (David Mech)
AR_0010502.pdf   AR_0010509    7/12/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐101725‐A1‐2.pdf                                                         Public comment (David Mech)
AR_0010510.pdf   AR_0010520    7/12/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐101725‐A1‐3.pdf                                                         Public comment (David Mech)
AR_0010521.pdf   AR_0010537    7/12/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐101725‐A1‐4.pdf                                                         Public comment (David Mech)
                                                                                                                                                         Public comment (MI Dept of Natural
AR_0010538.pdf   AR_0010538    7/12/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐101969.html                                                                 Resources)
                                                                                                                                                         Public comment (MI Dept of Natural
AR_0010539.pdf   AR_0010542    7/12/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐101969‐A1.pdf                                                               Resources)
AR_0010543.pdf   AR_0010543    7/12/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐102061.html                                                                 Public comment
AR_0010544.pdf   AR_0010552    7/12/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐102061‐A1.docx                                                              Public comment
                                                         0000000076810F2F91059B42B9954610F2C7AE170452
AR_0010553.pdf   AR_0010555   7/11/2019 13:43 Email;     2000.msg                                     [EXTERNAL] RE: Gray Wolf GIS layers                                                                 Smith, Julia B (DFW)   Young, Rich              Delia, Jesse
                                                         0000000076810F2F91059B42B9954610F2C7AE174452
AR_0010556.pdf   AR_0010557   7/11/2019 13:39 Email;     2000.msg                                     Re: Gray Wolf GIS layers                                                                            Young, Rich            Julia.Smith@dfw.wa.gov   Delia, Jesse

                                              Email
AR_0010558.pdf   AR_0010558   7/11/2019 13:39 Attachment; OccupiedRange_2018.cpg                                                                                                                                                                                                      AR_0010558.cpg

                                              Email
AR_0010559.pdf   AR_0010559   7/11/2019 13:39 Attachment; OccupiedRange_2018.dbf                                                                                                                                                                                                      AR_0010559.dbf

                                              Email
AR_0010560.pdf   AR_0010560   7/11/2019 13:39 Attachment; OccupiedRange_2018.prj                                                                                                                                                                                                      AR_0010560.prj

                                              Email
AR_0010561.pdf   AR_0010561   7/11/2019 13:39 Attachment; OccupiedRange_2018.sbn                                                                                                                                                                                                      AR_0010561.sbn

                                              Email
AR_0010562.pdf   AR_0010562   7/11/2019 13:39 Attachment; OccupiedRange_2018.sbx                                                                                                                                                                                                      AR_0010562.sbx

                                              Email
AR_0010563.pdf   AR_0010563   7/11/2019 13:39 Attachment; OccupiedRange_2018.shp                                                                                                                                                                                                      AR_0010563.shp

                                              Email
AR_0010564.pdf   AR_0010564   7/11/2019 13:39 Attachment; OccupiedRange_2018.shp.xml                                                                                                                                                                                                  AR_0010564.xml

                                              Email
AR_0010565.pdf   AR_0010565   7/11/2019 13:39 Attachment; OccupiedRange_2018.shx                                                                                                                                                                                                      AR_0010565.shx

AR_0010566.pdf   AR_0010567    7/11/2019 0:00   Edocument;   ODFW indigo wolves webpage accessed 20190711.pdf                                            References cited in Biological Report
AR_0010568.pdf   AR_0010568    7/11/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐99272.html                                                              Public comment
AR_0010569.pdf   AR_0010578    7/11/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐99272‐A1.pdf                                                            Public comment
AR_0010579.pdf   AR_0010579    7/11/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐100570.html                                                             Public comment (Project Coyote)
AR_0010580.pdf   AR_0010594    7/11/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐100570‐A1.pdf                                                           Public comment (Project Coyote)
AR_0010595.pdf   AR_0010607    7/11/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐107766‐A17.pdf                                                          Public comment (Humane Society VMA)
                                                             FWS‐HQ‐ES‐2018‐0097‐101569‐A1_California Fish &                                             Public comment (Cal. Dept Fish and Wildlife,
AR_0010608.pdf   AR_0010611    7/11/2019 0:00 Edocument;     Wildlife.pdf                                                                                July 11, 2019)
                                                             000000000A793FD4E63EB640BDC468B9DFCD411F441
AR_0010612.pdf   AR_0010612   7/10/2019 22:22 Email;         92000.msg                                          Delisting of wolves                                                                       Matt Boulton           don_morgan@fws.gov
                                                             000000000A793FD4E63EB640BDC468B9DFCD411F641
AR_0010613.pdf   AR_0010613   7/10/2019 22:22 Email;         92000.msg                                          [EXTERNAL] Delisting of wolves                                                            Matt Boulton           don_morgan@fws.gov
                                                             0000000076810F2F91059B42B9954610F2C7AE178452
AR_0010614.pdf   AR_0010614   7/10/2019 20:44 Email;         2000.msg                                           Gray Wolf GIS layers                                                                      Young, Rich            Julia.Smith@dfw.wa.gov   Kurz, Gregg; Delia, Jesse
                                                             000000005E5DA36B3BAE90459A8914FB5B4DF7C1643        [EXTERNAL] DEADLINE: Help save gray
AR_0010615.pdf   AR_0010618   7/10/2019 16:32 Email;         52000.msg                                          wolves before it's too late                                                               NRDC â€“ Nora Apter    Mr. Jim Kurth
                                                             000000005E5DA36B3BAE90459A8914FB5B4DF7C1843        DEADLINE: Help save gray wolves before
AR_0010619.pdf   AR_0010622   7/10/2019 16:32   Email;       52000.msg                                          it's too late                                                                             NRDC â€“ Nora Apter    Mr. Jim Kurth
AR_0010623.pdf   AR_0010623    7/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐97434.html                                                              Public comment
AR_0010624.pdf   AR_0010624    7/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐97434‐A1.pdf                                                            Public comment
AR_0010625.pdf   AR_0010625    7/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐97736.html                                                              Public comment
AR_0010626.pdf   AR_0010629    7/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐97736‐A1.pdf                                                            Public comment
AR_0010630.pdf   AR_0010630    7/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐97899.html                                                              Public comment
AR_0010631.pdf   AR_0010648    7/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐97899‐A1.pdf                                                            Public comment
AR_0010649.pdf   AR_0010649     7/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐96200.html                                                              Public comment
                                                                                                           Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 26 of 109


AR_0010650.pdf   AR_0010651     7/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐96200‐A1.pdf                                                     Public comment
AR_0010652.pdf   AR_0010652     7/8/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐95915.html                                                       Public comment
AR_0010653.pdf   AR_0010661     7/8/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐95915‐A1.pdf                                                     Public comment
AR_0010662.pdf   AR_0010663     7/8/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐96006.html                                                       Public comment
AR_0010664.pdf   AR_0010673     7/8/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐96006‐A1.pdf                                                     Public comment
AR_0010674.pdf   AR_0010679     7/8/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐96006‐A2.pdf                                                     Public comment
                                                                                                                                                  Letter to FWS from Sen. Booker et al. (July 8,
AR_0010680.pdf   AR_0010682     7/8/2019 0:00 Edocument; incoming EST 13122 Booker et al.pdf                                                      2019)
                                                                                                                                                  Letter to FWS from Sens. Wyden and Merkley
AR_0010683.pdf   AR_0010685     7/8/2019 0:00   Edocument;   incoming EST 13133 Wyden and Merkley.pdf                                             (June 20, 2019)
AR_0010686.pdf   AR_0010686     7/2/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐94984.html                                                       Public comment
AR_0010687.pdf   AR_0010687     7/2/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐94984‐A1.pdf                                                     Public comment
AR_0010688.pdf   AR_0010715     7/2/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐94984‐A2.pdf                                                     Public comment
AR_0010716.pdf   AR_0010716     7/1/2019 0:00   Edocument;   070332 signed.pdf                                                                    FWS letter to Gov. Brown (July 1, 2019)
AR_0010717.pdf   AR_0010717    6/26/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐90991.html                                                       Public comment
AR_0010718.pdf   AR_0010721    6/26/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐90991‐A1.docx                                                    Public comment
AR_0010722.pdf   AR_0010734    6/25/2019 0:00   Edocument;   Brainerd public hearing registration sheets.pdf
                                                             00000000848B47F75E4F664F9E5C6C9FCF37E28824122
AR_0010735.pdf   AR_0010735   6/24/2019 17:10 Email;         000.msg                                         [EXTERNAL] more collaring photos                                                      Roberts, Nathan M ‐ DNR         Ragan, Laura

                                              Email
AR_0010736.pdf   AR_0010736   6/24/2019 17:10 Attachment; ASouth (W857)1.jpg

                                              Email
AR_0010737.pdf   AR_0010737   6/24/2019 17:10 Attachment; W813 6‐27‐14 TNaas.jpg

                                              Email
AR_0010738.pdf   AR_0010738   6/24/2019 17:10 Attachment; W866 5‐27‐14 DSC_1739a.jpg

                                              Email
AR_0010739.pdf   AR_0010739   6/24/2019 17:10 Attachment; W877_01 6‐23‐14 NLibal.JPG
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E28864122 [EXTERNAL] RE: Request for publications
AR_0010740.pdf   AR_0010740   6/24/2019 11:58 Email;      000.msg                                       from the SOEI                                                                              Kevin Schanning                 Sigurd Olson Environmental Institute   Ragan, Laura

                                              Email
AR_0010741.pdf   AR_0010774   6/24/2019 11:58 Attachment; Michigan Summary Report ‐ revision 1.doc

                                              Email
AR_0010775.pdf   AR_0010813   6/24/2019 11:58 Attachment; MINN Summary Report.doc

                                              Email
AR_0010814.pdf   AR_0010859   6/24/2019 11:58 Attachment; Wisconsin Summary Report.doc
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288C4122
AR_0010860.pdf   AR_0010860   6/21/2019 14:35 Email;      000.msg                                       [EXTERNAL] photos                                                                          Roberts, Nathan M ‐ DNR         Ragan, Laura

                                              Email
AR_0010861.pdf   AR_0010861   6/21/2019 14:35 Attachment; ATT00001.txt

                                              Email
AR_0010862.pdf   AR_0010862   6/21/2019 14:35 Attachment; ATT00002.txt

                                              Email
AR_0010863.pdf   AR_0010863   6/21/2019 14:35 Attachment; IMG_2626.JPG

                                              Email
AR_0010864.pdf   AR_0010864   6/21/2019 14:35 Attachment; IMG_2627.JPG
                                                          000000000A793FD4E63EB640BDC468B9DFCD411F641
AR_0010865.pdf   AR_0010865   6/20/2019 16:08 Email;      82000.msg                                   Wyden ‐ Merkley letter to the Secretary                                                      McGeary, Malcolm (Wyden)        Tanner, John                           Hollers, Logan (Merkley)

                                              Email       062019 Wyden Merkley Wolf Deslisting Letter ‐
AR_0010866.pdf   AR_0010867   6/20/2019 16:08 Attachment; DOI.pdf
                                                          000000000A793FD4E63EB640BDC468B9DFCD411F841 [EXTERNAL] Wyden ‐ Merkley letter to the
AR_0010868.pdf   AR_0010868   6/20/2019 16:08 Email;      82000.msg                                     Secretary                                                                                  McGeary, Malcolm (Wyden)        Tanner, John                           Hollers, Logan (Merkley)

                                              Email       062019 Wyden Merkley Wolf Deslisting Letter ‐
AR_0010869.pdf   AR_0010870   6/20/2019 16:08 Attachment; DOI.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A045                                                                                              Oregon Department of Fish and
AR_0010871.pdf   AR_0010871   6/18/2019 18:03 Email;      52100.msg                                     ODFW Wolf Program Update                                                                   Wildlife                        Constantino, Maricela
AR_0010872.pdf   AR_0010872    6/18/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐89753.html                                                           Public comment
AR_0010873.pdf   AR_0010874    6/18/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐89753‐A1.docx                                                        Public comment
AR_0010875.pdf   AR_0010875    6/12/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐85409.html                                                           Public comment
AR_0010876.pdf   AR_0010879    6/12/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐85409‐A1.pdf                                                         Public comment
                                                                                                               Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 27 of 109


                                                                                                                                                          FWS letter to State Rep. Barreto (June 12,
AR_0010880.pdf   AR_0010880    6/12/2019 0:00 Edocument; 070275 signed_Barreto_OR.pdf                                                                     2019)
                                                                                                                                                          FWS letter to Dir. Gibbs, CO DNR (June 12,
AR_0010881.pdf   AR_0010881    6/12/2019 0:00 Edocument; 070318 Signed_Gibbs_CO.pdf                                                                       2019)
                                                         000000001C14A741514A0C4D8951645023482176A400 Fwd: [EXTERNAL] Wolf Delisting Coalition
AR_0010882.pdf   AR_0010883   6/11/2019 14:27 Email;     2000.msg                                     Letter                                                                                              Budd‐Falen, Karen       Margaret Everson

                                              Email
AR_0010884.pdf   AR_0010884   6/11/2019 14:27 Attachment; States with Support Map.pdf

                                              Email                                                                                                       Letter from Safari Club Intl. et al. (June 7,
AR_0010885.pdf   AR_0010892   6/11/2019 14:27 Attachment; Wolf Delisting Coalition Letter ‐ 06072019.pdf                                                  2019)
                                                          000000000A793FD4E63EB640BDC468B9DFCD411FC41
AR_0010893.pdf   AR_0010893   6/11/2019 12:13 Email;      62000.msg                                             Gray Wolf Delisting Proposal                                                              Lindsey Botts           Shire, Gavin; Laury Parramore                         don_morgan@fws.gov; Lindsey Botts
                                                          000000000A793FD4E63EB640BDC468B9DFCD411FE41
AR_0010894.pdf   AR_0010894   6/11/2019 12:13 Email;      62000.msg                                             [EXTERNAL] Gray Wolf Delisting Proposal                                                   Lindsey Botts           Shire, Gavin; Laury Parramore                         don_morgan@fws.gov; Lindsey Botts
AR_0010895.pdf   AR_0010895    6/11/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐85395.html                                                                   Public comment
AR_0010896.pdf   AR_0010907    6/11/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐85395‐A1.docx                                                                Public comment
                                                          00000000EA85186D767AD44EA5DE7DEF91581D18A43           [EXTERNAL] Wolf Delisting Coalition                                                                               karen.budd‐falen@sol.doi.gov; Todd M. Wynn
AR_0010908.pdf   AR_0010908   6/10/2019 15:00 Email;      32000.msg                                             Letter                                                                                    Bill Simmons            (todd_wynn@ios.doi.gov); 'John Tanner'                'Benson, Ryan (ryandbenson@msn.com)'

                                              Email
AR_0010909.pdf   AR_0010909   6/10/2019 15:00 Attachment; States with Support Map.pdf

                                              Email                                                                                                       Letter from Safari Club Intl. et al. (June 7,
AR_0010910.pdf   AR_0010917   6/10/2019 15:00 Attachment; Wolf Delisting Coalition Letter ‐ 06072019.pdf                                                  2019)
                                                          00000000EA85186D767AD44EA5DE7DEF91581D18C43                                                                                                                             karen.budd‐falen@sol.doi.gov; Todd M. Wynn
AR_0010918.pdf   AR_0010918   6/10/2019 15:00 Email;      32000.msg                                      Wolf Delisting Coalition Letter                                                                  Bill Simmons            (todd_wynn@ios.doi.gov); 'John Tanner'                'Benson, Ryan (ryandbenson@msn.com)'

                                              Email
AR_0010919.pdf   AR_0010919   6/10/2019 15:00 Attachment; States with Support Map.pdf

                                                Email                                                                                                     Letter from Safari Club Intl. et al. (June 7,
AR_0010920.pdf   AR_0010927   6/10/2019 15:00   Attachment;   Wolf Delisting Coalition Letter ‐ 06072019.pdf                                              2019)
AR_0010928.pdf   AR_0010928    6/10/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐85317.html                                                              Public comment
AR_0010929.pdf   AR_0010930    6/10/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐85317‐A1.pdf                                                            Public comment
AR_0010931.pdf   AR_0010931    6/10/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐85325.html                                                              Public comment
AR_0010932.pdf   AR_0010933    6/10/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐85325‐A1.pdf                                                            Public comment
                                                                                                                                                          Announcement of open house and public
AR_0010936.pdf   AR_0010937     6/6/2019 0:00 Edocument; 2019‐11908.pdf                                                                                   hearing, 84 FR 26393 (June 6, 2019)
                                                                                                                                                                                                                                  Alyssa Hausman; DJ Monette; Elizabeth Willy;
                                                                                                                                                                                                                                  ellen_vangelder; Helen Speights; Jesse DElia; Laura
                                                              00000000EA85186D767AD44EA5DE7DEF91581D18C41                                                                                                                         Ragan; Martin Miller; Peter Erickson; Scott Aikin;
AR_0010938.pdf   AR_0010938    6/5/2019 10:48 Email;          82000.msg                                   Wolf Team Call Agenda                                                                           Constantino, Maricela   Scott Becker; Vanessa Kauffman
                                                                                                                                                                                                                                                                                        ellen_vangelder@fws.gov;
                                                              000000005E5DA36B3BAE90459A8914FB5B4DF7C1842                                                                                                                                                                               don_morgan@fws.gov;
AR_0010939.pdf   AR_0010940    6/4/2019 13:05 Email;          52000.msg                                   Gray Wolf Peer Review ‐ Official Record                                                         Propst, Cheryl W        maricela_constantino@fws.gov                          matt.cusack@atkinsglobal.com
                                                                                                                                                                                                                                                                                        ellen_vangelder@fws.gov;
                                                              000000005E5DA36B3BAE90459A8914FB5B4DF7C1A42       [EXTERNAL] Gray Wolf Peer Review ‐                                                                                                                                      don_morgan@fws.gov;
AR_0010941.pdf   AR_0010942    6/4/2019 13:05 Email;          52000.msg                                         Official Record                                                                           Propst, Cheryl W        maricela_constantino@fws.gov                          matt.cusack@atkinsglobal.com
                                                              000000008B13DF8DFAF1C94B97E44EA508181B1AA46       [EXTERNAL] Gray Wolf Peer Review ‐                                                                                                                                      VanGelder, Ellen; Morgan, Don;
AR_0010943.pdf   AR_0010944    6/4/2019 13:05 Email;          52100.msg                                         Official Record                                                                           Propst, Cheryl W        Constantino, Maricela                                 matt.cusack@atkinsglobal.com

                                                              00000000EA85186D767AD44EA5DE7DEF91581D18441 Re: [EXTERNAL] Final Summary Report for                                                                                                                                       Baker, Amy K; Propst, Cheryl W; Don Morgan;
AR_0010945.pdf   AR_0010947    6/4/2019 10:20 Email;          62000.msg                                   the Gray Wolf Peer Review ‐ received?                                                           Constantino, Maricela   Cusack, Matthew T                                     ellen_vangelder

                                                              000000008B13DF8DFAF1C94B97E44EA508181B1AE46 Re: [EXTERNAL] Final Summary Report for                                                                                                                                       Baker, Amy K; Propst, Cheryl W; Morgan, Don;
AR_0010948.pdf   AR_0010950    6/4/2019 10:20 Email;          62100.msg                                   the Gray Wolf Peer Review ‐ received?                                                           Constantino, Maricela   Cusack, Matthew T                                     VanGelder, Ellen

                                                              000000008B13DF8DFAF1C94B97E44EA508181B1A046 RE: [EXTERNAL] Final Summary Report for
AR_0010951.pdf   AR_0010952    6/4/2019 10:14 Email;          72100.msg                                   the Gray Wolf Peer Review ‐ received?                                                           Cusack, Matthew T       Constantino, Maricela                                 Baker, Amy K; Propst, Cheryl W
                                                                                                          From Greenwire ‐‐ ENDANGERED
                                                              00000000EA85186D767AD44EA5DE7DEF91581D18C41 SPECIES: Scientists find flaws in FWS plan
AR_0010953.pdf   AR_0010954    6/3/2019 17:41 Email;          52000.msg                                   to lift wolf protections                                                                        gary_frazer             gary_frazer@fws.gov
                                                              000000008B13DF8DFAF1C94B97E44EA508181B1A046
AR_0010955.pdf   AR_0010955    6/3/2019 12:29 Email;          B2100.msg                                   wolf docs to post to regs.gov                                                                   VanGelder, Ellen        Cash, Marcia                                          Constantino, Maricela

                                              Email       Final Gray Wolf Peer Review Summary
AR_0010956.pdf   AR_0011200    6/3/2019 12:29 Attachment; Report_053119.pdf

                                              Email
AR_0011201.pdf   AR_0011202    6/3/2019 12:29 Attachment; Gray Wolf Peer Review Plan.pdf
                                                                                                      Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 28 of 109


                                                          00000000EA85186D767AD44EA5DE7DEF91581D18441                                                                               Elizabeth Willy; Helen Speights; Jesse DElia; Laura      ellen_vangelder; Alyssa Hausman; DJ Monette;
AR_0011203.pdf   AR_0011203    6/3/2019 11:05 Email;      22000.msg                                   Final Wolf Peer Review Report                Constantino, Maricela            Ragan; Martin Miller; Peter Erickson; Scott Becker       Scott Aikin; Vanessa Kauffman

                                              Email       Final Gray Wolf Peer Review Summary
AR_0011204.pdf   AR_0011448    6/3/2019 11:05 Attachment; Report_053119.pdf
                                                                                                                                                                                    Willy, Elizabeth; Speights, Helen H; Delia, Jesse;
                                                          00000000CF9D4CDA8094994E8FDAA17630CD5A4D44                                                                                Ragan, Laura; Miller, Martin; Erickson, Peter; Becker,   VanGelder, Ellen; Hausman, Alyssa B; Monette,
AR_0011449.pdf   AR_0011449    6/3/2019 11:05 Email;      0A2000.msg                                 Final Wolf Peer Review Report                 Constantino, Maricela            Scott A                                                  DJ; Aikin, Scott L; Kauffman, Vanessa

                                              Email       Final Gray Wolf Peer Review Summary
AR_0011450.pdf   AR_0011694    6/3/2019 11:05 Attachment; Report_053119.pdf
                                                          00000000EA85186D767AD44EA5DE7DEF91581D18241
AR_0011695.pdf   AR_0011695    6/3/2019 10:59 Email;      22000.msg                                   Gray Wolf Peer Review                        Constantino, Maricela            Sarah Leon                                               ellen_vangelder; Don Morgan

                                              Email       Final Gray Wolf Peer Review Summary
AR_0011696.pdf   AR_0011940    6/3/2019 10:59 Attachment; Report_053119.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A846
AR_0011941.pdf   AR_0011941    6/3/2019 10:59 Email;      B2100.msg                                   Gray Wolf Peer Review                        Constantino, Maricela            Kilpatrick, Sarah                                        VanGelder, Ellen; Morgan, Don

                                              Email       Final Gray Wolf Peer Review Summary
AR_0011942.pdf   AR_0012186    6/3/2019 10:59 Attachment; Report_053119.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A246
AR_0012187.pdf   AR_0012187   5/31/2019 17:34 Email;      C2100.msg                                   Wolf Peer Review                             Constantino, Maricela            Kauffman, Vanessa                                        Shire, Gavin G

                                              Email       Final Gray Wolf Peer Review Summary
AR_0012188.pdf   AR_0012432   5/31/2019 17:34 Attachment; Report_053119.pdf
                                                          00000000EA85186D767AD44EA5DE7DEF91581D18641 Fwd: [EXTERNAL] Final Summary Report
AR_0012433.pdf   AR_0012434   5/31/2019 12:30 Email;      02000.msg                                   for the Gray Wolf Peer Review                Constantino, Maricela            Bridget Fahey; Gina Shultz; Gary Frazer                  ellen_vangelder; Don Morgan

                                              Email       Final Gray Wolf Peer Review Summary
AR_0012435.pdf   AR_0012679   5/31/2019 12:30 Attachment; Report_053119.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A846 Fwd: [EXTERNAL] Final Summary Report
AR_0012680.pdf   AR_0012681   5/31/2019 12:30 Email;      D2100.msg                                   for the Gray Wolf Peer Review                Constantino, Maricela            Fahey, Bridget; Shultz, Gina; Frazer, Gary D             VanGelder, Ellen; Morgan, Don

                                              Email       Final Gray Wolf Peer Review Summary
AR_0012682.pdf   AR_0012926   5/31/2019 12:30 Attachment; Report_053119.pdf

                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1842 RE: [EXTERNAL] Final Summary Report for                                                                                                VanGelder, Ellen; Don Morgan; Cusack, Matthew
AR_0012927.pdf   AR_0012928   5/31/2019 11:10 Email;      42000.msg                                   the Gray Wolf Peer Review ‐ received?        Propst, Cheryl W                 Constantino, Maricela                                    T

                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AE46 RE: [EXTERNAL] Final Summary Report for                                                                                                VanGelder, Ellen; Morgan, Don; Cusack, Matthew
AR_0012929.pdf   AR_0012930   5/31/2019 11:10 Email;      D2100.msg                                   the Gray Wolf Peer Review ‐ received?        Propst, Cheryl W                 Constantino, Maricela                                    T
                                                                                                                                                                                                                                             ellen_vangelder@fws.gov VanGelder, Ellen
                                                                                                                                                                                                                                             don_morgan@fws.gov Don Morgan
                                                         20190531 111000_Email_RE_ [EXTERNAL] Final      RE: [EXTERNAL] Final Summary Report for   Cheryl.Propst@atkinsglobal.com   maricela_constantino@fws.gov Constantino,                matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0012931.pdf   AR_0012932   5/31/2019 11:10 Edocument; Summary Report for th.pdf                       the Gray Wolf Peer Review ‐ received?     Propst, Cheryl W                 Maricela                                                 T

                                                          00000000EA85186D767AD44EA5DE7DEF91581D18041 Re: [EXTERNAL] Final Summary Report for                                                                                                VanGelder, Ellen; Don Morgan; Cusack, Matthew
AR_0012933.pdf   AR_0012934   5/31/2019 10:50 Email;      02000.msg                                   the Gray Wolf Peer Review ‐ received?        Constantino, Maricela            Propst, Cheryl W                                         T

                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A046 Re: [EXTERNAL] Final Summary Report for                                                                                                VanGelder, Ellen; Morgan, Don; Cusack, Matthew
AR_0012935.pdf   AR_0012936   5/31/2019 10:50 Email;      E2100.msg                                   the Gray Wolf Peer Review ‐ received?        Constantino, Maricela            Propst, Cheryl W                                         T

                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1242    [EXTERNAL] Final Summary Report for the
AR_0012937.pdf   AR_0012937   5/31/2019 10:48 Email;      42000.msg                                      Gray Wolf Peer Review ‐ received?         Propst, Cheryl W                 Constantino, Maricela; VanGelder, Ellen; Don Morgan Cusack, Matthew T
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1442    Final Summary Report for the Gray Wolf
AR_0012938.pdf   AR_0012938   5/31/2019 10:48 Email;      42000.msg                                      Peer Review ‐ received?                   Propst, Cheryl W                 Constantino, Maricela; VanGelder, Ellen; Don Morgan Cusack, Matthew T

                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A246    [EXTERNAL] Final Summary Report for the                                    Constantino, Maricela; VanGelder, Ellen; Morgan,
AR_0012939.pdf   AR_0012939   5/31/2019 10:48 Email;      E2100.msg                                      Gray Wolf Peer Review ‐ received?         Propst, Cheryl W                 Don                                                      Cusack, Matthew T
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1E42    Final Summary Report for the Gray Wolf                                                                                              VanGelder, Ellen; Don Morgan; Cusack, Matthew
AR_0012940.pdf   AR_0012940    5/31/2019 9:31 Email;      32000.msg                                      Peer Review                               Propst, Cheryl W                 Constantino, Maricela                                    T

                                              Email       Final Gray Wolf Peer Review Summary
AR_0012941.pdf   AR_0013185    5/31/2019 9:31 Attachment; Report_053119.pdf
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1042 [EXTERNAL] Final Summary Report for the                                                                                                VanGelder, Ellen; Don Morgan; Cusack, Matthew
AR_0013186.pdf   AR_0013186    5/31/2019 9:31 Email;      42000.msg                                   Gray Wolf Peer Review                        Propst, Cheryl W                 Constantino, Maricela                                    T

                                              Email       Final Gray Wolf Peer Review Summary
AR_0013187.pdf   AR_0013431    5/31/2019 9:31 Attachment; Report_053119.pdf
                                                                                                            Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 29 of 109


                                                              000000008B13DF8DFAF1C94B97E44EA508181B1AC46 [EXTERNAL] Final Summary Report for the                                                                                                              VanGelder, Ellen; Morgan, Don; Cusack, Matthew
AR_0013432.pdf   AR_0013432    5/31/2019 9:31 Email;          E2100.msg                                   Gray Wolf Peer Review                                           Propst, Cheryl W                 Constantino, Maricela                               T

                                              Email       Final Gray Wolf Peer Review Summary
AR_0013433.pdf   AR_0013677    5/31/2019 9:31 Attachment; Report_053119.pdf
                                                          20190531 111500_Email_USFWS Final Report for the
AR_0013678.pdf   AR_0013923    5/31/2019 0:00 Edocument; Gray Wolf Peer .pdf
                                                          Final Gray Wolf Peer Review Summary
AR_0013924.pdf   AR_0014168    5/31/2019 0:00 Edocument; Report_053119.pdf
                                                          20190530 125000_Email_RE_ Permission to edit and                                                                Cheryl.Propst@atkinsglobal.com                                                       matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0014169.pdf   AR_0014170   5/30/2019 12:50 Edocument; redact.pdf                                             RE: Permission to edit and redact                         Propst, Cheryl W                 atreves@wisc.edu Adrian Treves                      T
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1E43           RE: [EXTERNAL] Gray Wolf Peer Review ‐                                                                                                         VanGelder, Ellen; Don Morgan; Cusack, Matthew
AR_0014171.pdf   AR_0014172   5/30/2019 12:13 Email;      22000.msg                                             Report and Admin Record                                   Propst, Cheryl W                 Constantino, Maricela                               T
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A246           RE: [EXTERNAL] Gray Wolf Peer Review ‐                                                                                                         VanGelder, Ellen; Morgan, Don; Cusack, Matthew
AR_0014173.pdf   AR_0014174   5/30/2019 12:13 Email;      F2100.msg                                             Report and Admin Record                                   Propst, Cheryl W                 Constantino, Maricela                               T
                                                                                                                                                                                                                                                               ellen_vangelder@fws.gov VanGelder, Ellen
                                                                                                                                                                                                                                                               don_morgan@fws.gov Don Morgan
                                                         20190530 121300_Email_RE_ [EXTERNAL] Gray Wolf         RE: [EXTERNAL] Gray Wolf Peer Review ‐                    Cheryl.Propst@atkinsglobal.com   maricela_constantino@fws.gov Constantino,           matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0014175.pdf   AR_0014176   5/30/2019 12:13 Edocument; Peer Review ‐ Rep.pdf                                  Report and Admin Record                                   Propst, Cheryl W                 Maricela                                            T
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18443            Re: [EXTERNAL] Gray Wolf Peer Review ‐                                                                                                         VanGelder, Ellen; Don Morgan; Cusack, Matthew
AR_0014177.pdf   AR_0014178   5/30/2019 12:12 Email;     32000.msg                                              Report and Admin Record                                   Constantino, Maricela            Propst, Cheryl W                                    T
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A446            Re: [EXTERNAL] Gray Wolf Peer Review ‐                                                                                                         VanGelder, Ellen; Morgan, Don; Cusack, Matthew
AR_0014179.pdf   AR_0014180   5/30/2019 12:12 Email;     F2100.msg                                              Report and Admin Record                                   Constantino, Maricela            Propst, Cheryl W                                    T
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1A43            [EXTERNAL] Gray Wolf Peer Review ‐                                                                                                             VanGelder, Ellen; Don Morgan; Cusack, Matthew
AR_0014181.pdf   AR_0014181   5/30/2019 12:03 Email;     22000.msg                                              Report and Admin Record                                   Propst, Cheryl W                 Constantino, Maricela                               T
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1C43            Gray Wolf Peer Review ‐ Report and                                                                                                             VanGelder, Ellen; Don Morgan; Cusack, Matthew
AR_0014182.pdf   AR_0014182   5/30/2019 12:03 Email;     22000.msg                                              Admin Record                                              Propst, Cheryl W                 Constantino, Maricela                               T
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A646            [EXTERNAL] Gray Wolf Peer Review ‐                                                                                                             VanGelder, Ellen; Morgan, Don; Cusack, Matthew
AR_0014183.pdf   AR_0014183   5/30/2019 12:03 Email;     F2100.msg                                              Report and Admin Record                                   Propst, Cheryl W                 Constantino, Maricela                               T
                                                                                                                                                                                                                                                               ellen_vangelder@fws.gov VanGelder, Ellen
                                                                                                                                                                                                                                                               don_morgan@fws.gov Don Morgan
                                                         20190530 120300_Email_Gray Wolf Peer Review ‐          Gray Wolf Peer Review ‐ Report and                        Cheryl.Propst@atkinsglobal.com   maricela_constantino@fws.gov Constantino,           matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0014184.pdf   AR_0014184   5/30/2019 12:03 Edocument; Report and Admin R.pdf                                 Admin Record                                              Propst, Cheryl W                 Maricela                                            T
                                                         20190529 090200_Email_RE_ USFWS Gray Wolf Peer         RE: USFWS Gray Wolf Peer Review ‐                         Cheryl.Propst@atkinsglobal.com                                                       matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0014185.pdf   AR_0014185    5/29/2019 9:02 Edocument; Review ‐ Clarific.pdf                                  Clarification questions                                   Propst, Cheryl W                 fred.allendorf@gmail.com Fred Allendorf             T
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1643            RE: [EXTERNAL] Draft Summary Report
AR_0014186.pdf   AR_0014187    5/29/2019 8:57 Email;     22000.msg                                              for the Gray Wolf Peer Review                             Propst, Cheryl W                 Constantino, Maricela; VanGelder, Ellen             Don Morgan; Cusack, Matthew T
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A047            RE: [EXTERNAL] Draft Summary Report
AR_0014188.pdf   AR_0014189    5/29/2019 8:57 Email;     12100.msg                                              for the Gray Wolf Peer Review                             Propst, Cheryl W                 Constantino, Maricela; VanGelder, Ellen             Morgan, Don; Cusack, Matthew T
                                                                                                                                                                                                                                                               don_morgan@fws.gov Don Morgan
                                                         20190529 085700_Email_RE_ [EXTERNAL] Draft             RE: [EXTERNAL] Draft Summary Report                       Cheryl.Propst@atkinsglobal.com   maricela_constantino@fws.gov Constantino,           matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0014190.pdf   AR_0014192    5/29/2019 8:57 Edocument; Summary Report for th.pdf                              for the Gray Wolf Peer Review                             Propst, Cheryl W                 Maricela ellen_vangelder@fws.gov VanGelder, Ellen   T
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18C43            Re: [EXTERNAL] Draft Summary Report                                                                                                            Propst, Cheryl W; Don Morgan; Cusack, Matthew
AR_0014193.pdf   AR_0014194   5/28/2019 16:40 Email;     12000.msg                                              for the Gray Wolf Peer Review                             Constantino, Maricela            VanGelder, Ellen                                    T
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A447            Re: [EXTERNAL] Draft Summary Report                                                                                                            Propst, Cheryl W; Morgan, Don; Cusack, Matthew
AR_0014305.pdf   AR_0014306   5/28/2019 16:40 Email;     12100.msg                                              for the Gray Wolf Peer Review                             Constantino, Maricela            VanGelder, Ellen                                    T
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18A43            Fwd: [EXTERNAL] OR Gov Letter to Sec
AR_0014417.pdf   AR_0014417    5/28/2019 9:50 Email;     12000.msg                                              Bernhardt‐Wolves                                          Budd‐Falen, Karen                Falen , Karen and Frank

                                                Email
AR_0014418.pdf   AR_0014418    5/28/2019 9:50   Attachment;   05.15.19_Secty Bernhardt wolf clarification.pdf
AR_0014419.pdf   AR_0014419    5/28/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐84668.html                                                             Public comment
AR_0014420.pdf   AR_0014421    5/28/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐84668‐A1.pdf                                                           Public comment
AR_0014422.pdf   AR_0014422    5/28/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐84677.html                                                             Public comment
AR_0014423.pdf   AR_0014424    5/28/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐84677‐A1.pdf                                                           Public comment
                                                              20190528 164402_Email_Re_ [EXTERNAL] Draft
AR_0014425.pdf   AR_0014537    5/28/2019 0:00 Edocument;      Summary Report for th.pdf
                                                              20190524 161400_Email_RE_ USFWS Gray Wolf Peer    RE: USFWS Gray Wolf Peer Review ‐                         Cheryl.Propst@atkinsglobal.com                                                       matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0014538.pdf   AR_0014541   5/24/2019 16:14 Edocument;      Review ‐ Update.pdf                               Update                                                    Propst, Cheryl W                 adrianwydeven@cheqnet.net Adrian Wydeven            T
                                                              20190524 161000_Email_RE_ USFWS Gray Wolf Peer    RE: USFWS Gray Wolf Peer Review ‐                         Cheryl.Propst@atkinsglobal.com                                                       matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0014542.pdf   AR_0014544   5/24/2019 16:10 Edocument;      Review ‐ Update.pdf                               Update                                                    Propst, Cheryl W                 dan.macnulty@usu.edu                                T
                                                              20190524 125008_Email_Re_ USFWS Gray Wolf Peer
AR_0014545.pdf   AR_0014578    5/24/2019 0:00 Edocument;      Review ‐ Update.pdf
                                                              20190524 152248_Email_Final peer review
AR_0014579.pdf   AR_0014630    5/24/2019 0:00 Edocument;      attached.pdf
                                                              20190524 160700_Email_RE_ Final peer review
AR_0014631.pdf   AR_0014635    5/24/2019 0:00 Edocument;      attached.pdf
                                                              20190524 161044_Email_Re_ Final peer review
AR_0014636.pdf   AR_0014640    5/24/2019 0:00 Edocument;      attached.pdf
                                                              20190524 161200_Email_RE_ Final peer review
AR_0014641.pdf   AR_0014646    5/24/2019 0:00 Edocument;      attached.pdf
                                                                                                        Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 30 of 109


                                                         20190524 171739_Email_Re_ Final peer review
AR_0014647.pdf   AR_0014652    5/24/2019 0:00 Edocument; attached.pdf
                                                                                                                                                       Public comment (OR Gov. Brown, May 15,
AR_0014653.pdf   AR_0014654    5/24/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107825_Oregon Gov.pdf                                                     2019)
                                                         20190523 155600_Email_RE_ Response to                                                                                                   Cheryl.Propst@atkinsglobal.com                                                     matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0014655.pdf   AR_0014657   5/23/2019 15:56 Edocument; Clarification Questions.pdf                         RE: Response to Clarification Questions                                             Propst, Cheryl W                 carlos@klamathconservation.org Carlos Carroll     T
                                                         20190523 183745_Email_RE_ USFWS Gray Wolf Peer
AR_0014658.pdf   AR_0014685    5/23/2019 0:00 Edocument; Review ‐ Update.pdf
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18442         Re: [EXTERNAL] Re: Comments delivered
AR_0014686.pdf   AR_0014689   5/22/2019 17:36 Email;     F2000.msg                                           for wolf delisting proposal                                                         Bagbonon, Michel                 Valerie Love                                      Timothy Williams; Corry Westbrook; â €‹
                                                         00000000A7CEA2B83DF80C42868CD07B320070A3442         Re: [EXTERNAL] Re: Comments delivered
AR_0014690.pdf   AR_0014693   5/22/2019 17:21 Email;     C2000.msg                                           for wolf delisting proposal                                                         Valerie Love                     Timothy Williams                                  Corry Westbrook; â €‹; â€‹
                                                         00000000A7CEA2B83DF80C42868CD07B320070A3642         Re: [EXTERNAL] Re: Comments delivered
AR_0014694.pdf   AR_0014697   5/22/2019 17:21 Email;     C2000.msg                                           for wolf delisting proposal                                                         Valerie Love                     Timothy Williams                                  Corry Westbrook; â €‹; â€‹
                                                         00000000A7CEA2B83DF80C42868CD07B320070A3042         Re: [EXTERNAL] Re: Comments delivered
AR_0014698.pdf   AR_0014701   5/22/2019 16:29 Email;     C2000.msg                                           for wolf delisting proposal                                                         Timothy Williams                 Valerie Love                                      Corry Westbrook; â €‹; â€‹
                                                         20190522 131836_Email_Response to Clarification
AR_0014702.pdf   AR_0014707    5/22/2019 0:00 Edocument; Questions.pdf
                                                         00000000A7CEA2B83DF80C42868CD07B320070A3242         Re: Comments delivered for wolf                                                                                      Corry Westbrook; â €‹; â€‹;
AR_0014708.pdf   AR_0014711   5/21/2019 19:24 Email;     92000.msg                                           delisting proposal                                                                  Valerie Love                     timothy_williams@ios.doi.gov
                                                         00000000A7CEA2B83DF80C42868CD07B320070A3A42         [EXTERNAL] Re: Comments delivered for                                                                                Corry Westbrook; â €‹; â€‹;
AR_0014712.pdf   AR_0014715   5/21/2019 19:24 Email;     92000.msg                                           wolf delisting proposal                                                             Valerie Love                     timothy_williams@ios.doi.gov
                                                         00000000A7CEA2B83DF80C42868CD07B320070A3442         [EXTERNAL] Re: Comments delivered for                                                                                Corry Westbrook; â €‹; â€‹;
AR_0014716.pdf   AR_0014719   5/21/2019 19:24 Email;     92000.msg                                           wolf delisting proposal                                                             Valerie Love                     timothy_williams@ios.doi.gov
                                                         00000000A7CEA2B83DF80C42868CD07B320070A3642         [EXTERNAL] Comments delivered for wolf                                                                               Corry Westbrook; â €‹; â€‹;
AR_0014720.pdf   AR_0014723   5/21/2019 19:22 Email;     92000.msg                                           delisting proposal                                                                  Valerie Love                     timothy_williams@ios.doi.gov
                                                         00000000A7CEA2B83DF80C42868CD07B320070A3842         Comments delivered for wolf delisting                                                                                Corry Westbrook; â €‹; â€‹;
AR_0014724.pdf   AR_0014727   5/21/2019 19:22 Email;     92000.msg                                           proposal                                                                            Valerie Love                     timothy_williams@ios.doi.gov
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AC47
AR_0014728.pdf   AR_0014729   5/21/2019 16:36 Email;     62100.msg                                           Re: [EXTERNAL] Wolf Meetings                                                        VanGelder, Ellen                 Lesley Travers                                    Constantino, Maricela
                                                         20190521 145100_Email_RE_ [EXTERNAL] Draft          RE: [EXTERNAL] Draft Summary Report                                                 Cheryl.Propst@atkinsglobal.com
AR_0014730.pdf   AR_0014731   5/21/2019 14:51 Edocument; Summary Report for th.pdf                           for the Gray Wolf Peer Review                                                       Propst, Cheryl W                 ellen_vangelder@fws.gov VanGelder, Ellen
                                                         00000000A7CEA2B83DF80C42868CD07B320070A3C42         Re: [EXTERNAL] Draft Summary Report                                                                                                                                    Constantino, Maricela; Don Morgan; Cusack,
AR_0014732.pdf   AR_0014733   5/21/2019 14:40 Email;     82000.msg                                           for the Gray Wolf Peer Review                                                       VanGelder, Ellen                 Propst, Cheryl W                                  Matthew T
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1043         Draft Summary Report for the Gray Wolf                                                                                                                                 VanGelder, Ellen; Don Morgan; Cusack, Matthew
AR_0014734.pdf   AR_0014734   5/21/2019 13:45 Email;     02000.msg                                           Peer Review                                                                         Propst, Cheryl W                 Constantino, Maricela                             T
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1243         [EXTERNAL] Draft Summary Report for                                                                                                                                    VanGelder, Ellen; Don Morgan; Cusack, Matthew
AR_0014845.pdf   AR_0014845   5/21/2019 13:45 Email;     02000.msg                                           the Gray Wolf Peer Review                                                           Propst, Cheryl W                 Constantino, Maricela                             T
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A047         [EXTERNAL] Draft Summary Report for                                                                                                                                    VanGelder, Ellen; Morgan, Don; Cusack, Matthew
AR_0014956.pdf   AR_0014956   5/21/2019 13:45 Email;     72100.msg                                           the Gray Wolf Peer Review                                                           Propst, Cheryl W                 Constantino, Maricela                             T
AR_0015067.pdf   AR_0015067    5/21/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐82461.html                                                                Public comment
AR_0015068.pdf   AR_0015070    5/21/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐82461‐A1.pdf                                                              Public comment
AR_0015071.pdf   AR_0015071    5/20/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐82212.html                                                                Public comment
AR_0015072.pdf   AR_0015075    5/20/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐82212‐A1.pdf                                                              Public comment
AR_0015076.pdf   AR_0015084    5/19/2019 0:00 Edocument; NAFWS 2019 NAT CONF DRAFT AGENDA (7).pdf
                                                                                                                                                       Public comment (AZ Game & Fish, May 17,
AR_0015085.pdf   AR_0015085    5/17/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐81048.html                                                                2019)
                                                         FWS‐HQ‐ES‐2018‐0097‐81048‐A1_Arizona Game &                                                   Public comment (AZ Game & Fish, May 17,
AR_0015086.pdf   AR_0015095    5/17/2019 0:00 Edocument; Fish.pdf                                                                                      2019)
                                                         20190516 134000_Email_RE_ USFWS Gray Wolf Peer      RE: USFWS Gray Wolf Peer Review ‐                                                   Cheryl.Propst@atkinsglobal.com                                                     matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0015096.pdf   AR_0015096   5/16/2019 13:40 Edocument; Review ‐ Clarific.pdf                               Clarification questions                                                             Propst, Cheryl W                 fred.allendorf@gmail.com Fred Allendorf           T
                                                         20190516 110558_Email_Re_ USFWS Gray Wolf Peer      Re: USFWS Gray Wolf Peer Review ‐                                                   fred.allendorf@gmail.com Fred                                                      matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0015097.pdf   AR_0015097   5/16/2019 11:05 Edocument; Review ‐ Clarific.pdf                               Clarification questions                                                             Allendorf                        Cheryl.Propst@atkinsglobal.com Propst, Cheryl W   T
                                                         20190516 105700_Email_RE_ USFWS Gray Wolf Peer      RE: USFWS Gray Wolf Peer Review ‐                                                   Cheryl.Propst@atkinsglobal.com                                                     matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0015098.pdf   AR_0015099   5/16/2019 10:57 Edocument; Review ‐ Clarific.pdf                               Clarification questions                                                             Propst, Cheryl W                 fred.allendorf@gmail.com Fred Allendorf           T
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1842         RE: [EXTERNAL] RE: Gray Wolf Peer                                                                                                                                      Constantino, Maricela; Don Morgan; Cusack,
AR_0015100.pdf   AR_0015101   5/16/2019 10:45 Email;     F2000.msg                                           Review ‐ Items for clarification                                                    Propst, Cheryl W                 VanGelder, Ellen                                  Matthew T
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A447         RE: [EXTERNAL] RE: Gray Wolf Peer                                                                                                                                      Constantino, Maricela; Morgan, Don; Cusack,
AR_0015102.pdf   AR_0015103   5/16/2019 10:45 Email;     A2100.msg                                           Review ‐ Items for clarification                                                    Propst, Cheryl W                 VanGelder, Ellen                                  Matthew T
                                                                                                                                                                                                                                                                                    maricela_constantino@fws.gov Constantino,
                                                                                                                                                                                                                                                                                    Maricela don_morgan@fws.gov Don Morgan
                                                         20190516 104500_Email_RE_ [EXTERNAL] RE_ Gray       RE: [EXTERNAL] RE: Gray Wolf Peer                                                   Cheryl.Propst@atkinsglobal.com                                                     matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0015104.pdf   AR_0015106   5/16/2019 10:45 Edocument; Wolf Peer Review ‐.pdf                              Review ‐ Items for clarification                                                    Propst, Cheryl W                 ellen_vangelder@fws.gov VanGelder, Ellen          T
                                                         00000000A7CEA2B83DF80C42868CD07B320070A3842         Re: [EXTERNAL] RE: Gray Wolf Peer                                                                                                                                      Constantino, Maricela; Don Morgan; Cusack,
AR_0015107.pdf   AR_0015109   5/16/2019 10:33 Email;     72000.msg                                           Review ‐ Items for clarification                                                    VanGelder, Ellen                 Propst, Cheryl W                                  Matthew T
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A647         Re: [EXTERNAL] RE: Gray Wolf Peer                                                                                                                                      Constantino, Maricela; Morgan, Don; Cusack,
AR_0015110.pdf   AR_0015112   5/16/2019 10:33 Email;     A2100.msg                                           Review ‐ Items for clarification                                                    VanGelder, Ellen                 Propst, Cheryl W                                  Matthew T
                                                                                                                                                                                                                                  maricela_constantino@fws.gov Constantino,
                                                         20190516 103100_Email_RE_ Follow‐up on Final Peer   RE: Follow‐up on Final Peer Review                                                  Cheryl.Propst@atkinsglobal.com   Maricela matt.cusack@atkinsglobal.com Cusack,     don_morgan@fws.gov Don Morgan
AR_0015113.pdf   AR_0015113   5/16/2019 10:31 Edocument; Review Report.pdf                                   Report                                                                              Propst, Cheryl W                 Matthew T                                         ellen_vangelder@fws.gov ellen_vangelder
                                                         20190516 123458_Email_Re_ USFWS Gray Wolf Peer
AR_0015114.pdf   AR_0015116    5/16/2019 0:00 Edocument; Review ‐ Clarific.pdf
                                                                                                     Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 31 of 109


                                                         05.16.19 OR House of Representatives_Wolf
AR_0015117.pdf   AR_0015118    5/16/2019 0:00 Edocument; Hearing.pdf
                                                         20190515 203000_Email_RE_ USFWS Gray Wolf Peer RE: USFWS Gray Wolf Peer Review ‐                                                             Cheryl.Propst@atkinsglobal.com                                                     matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0015119.pdf   AR_0015122   5/15/2019 20:30 Edocument; Review ‐ Clarific.pdf                          Clarification Questions                                                                       Propst, Cheryl W                 carlos@klamathconservation.org Carlos Carroll     T
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1442 RE: Gray Wolf Peer Review ‐ Items for
AR_0015123.pdf   AR_0015124   5/15/2019 20:26 Email;     F2000.msg                                      clarification                                                                                 Propst, Cheryl W                 Constantino, Maricela                             ellen_vangelder; Don Morgan; Cusack, Matthew T
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1642 [EXTERNAL] RE: Gray Wolf Peer Review ‐
AR_0015125.pdf   AR_0015126   5/15/2019 20:26 Email;     F2000.msg                                      Items for clarification                                                                       Propst, Cheryl W                 Constantino, Maricela                             ellen_vangelder; Don Morgan; Cusack, Matthew T
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A247 [EXTERNAL] RE: Gray Wolf Peer Review ‐                                                                                                                                              VanGelder, Ellen; Morgan, Don; Cusack, Matthew
AR_0015127.pdf   AR_0015128   5/15/2019 20:26 Email;     B2100.msg                                      Items for clarification                                                                       Propst, Cheryl W                 Constantino, Maricela                             T
                                                         20190515 154915_Email_Re_ USFWS Gray Wolf Peer Re: USFWS Gray Wolf Peer Review ‐                                                             Cheryl.Propst@atkinsglobal.com                                                     matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0015129.pdf   AR_0015129   5/15/2019 15:49 Edocument; Review ‐ Clarific.pdf                          Clarification questions                                                                       Propst, Cheryl W                 fred.allendorf@gmail.com Fred Allendorf           T
                                                         000000000A793FD4E63EB640BDC468B9DFCD411F241
AR_0015130.pdf   AR_0015130   5/15/2019 14:31 Email;     82000.msg                                      Questions about gray wolf delisting                                                           Lindsey Botts                    don_morgan@fws.gov
                                                         00000000848B47F75E4F664F9E5C6C9FCF37E28824152 [EXTERNAL] WI Depredation Control
AR_0015131.pdf   AR_0015131   5/15/2019 14:29 Email;     000.msg                                        Guidelines                                                                                    Walter, Scott E ‐ DNR            Ragan, Laura

                                              Email
AR_0015132.pdf   AR_0015142   5/15/2019 14:29 Attachment; WolfDepredationGuidelines2014.doc
                                                          00000000EA85186D767AD44EA5DE7DEF91581D18842      Re: [EXTERNAL] Question about wolf
AR_0015143.pdf   AR_0015146   5/15/2019 13:51 Email;      92000.msg                                        comment period                                                                             Bagbonon, Michel                 Corry Westbrook                                   Morgan, Don; Tara Thornton
                                                          00000000EA85186D767AD44EA5DE7DEF91581D18642      Re: [EXTERNAL] Question about wolf
AR_0015147.pdf   AR_0015149   5/15/2019 13:29 Email;      92000.msg                                        comment period                                                                             Corry Westbrook                  Morgan, Don                                       Michel Bagbonon; Tara Thornton
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1A42      Re: [EXTERNAL] Question about wolf
AR_0015150.pdf   AR_0015152   5/15/2019 13:21 Email;      E2000.msg                                        comment period                                                                             Morgan, Don                      Corry Westbrook                                   Michel Bagbonon; Tara Thornton
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A047      Re: [EXTERNAL] Question about wolf
AR_0015153.pdf   AR_0015155   5/15/2019 13:21 Email;      C2100.msg                                        comment period                                                                             Morgan, Don                      Corry Westbrook                                   Bagbonon, Michel C; Tara Thornton                 Constantino, Maricela
                                                          20190515 131624_Email_Re_ USFWS Gray Wolf Peer   Re: USFWS Gray Wolf Peer Review ‐                                                          fred.allendorf@gmail.com Fred                                                      matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0015156.pdf   AR_0015156   5/15/2019 13:16 Edocument; Review ‐ Clarific.pdf                             Clarification questions                                                                    Allendorf                        Cheryl.Propst@atkinsglobal.com Propst, Cheryl W   T
                                                          00000000EA85186D767AD44EA5DE7DEF91581D18442      Re: [EXTERNAL] Question about wolf
AR_0015157.pdf   AR_0015159   5/15/2019 13:15 Email;      92000.msg                                        comment period                                                                             Corry Westbrook                  Bagbonon, Michel                                  Morgan, Don; tthornton@endangered.org
                                                          00000000EA85186D767AD44EA5DE7DEF91581D18242      Re: [EXTERNAL] Question about wolf
AR_0015160.pdf   AR_0015162   5/15/2019 13:14 Email;      92000.msg                                        comment period                                                                             Corry Westbrook                  Morgan, Don                                       Michel Bagbonon; tthornton@endangered.org
                                                          00000000EA85186D767AD44EA5DE7DEF91581D18042      Re: [EXTERNAL] Question about wolf
AR_0015163.pdf   AR_0015165   5/15/2019 12:16 Email;      92000.msg                                        comment period                                                                             Bagbonon, Michel                 Morgan, Don                                       Corry Westbrook
                                                          20190515 120900_Email_USFWS Gray Wolf Peer       USFWS Gray Wolf Peer Review ‐                                                              Cheryl.Propst@atkinsglobal.com                                                     matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0015166.pdf   AR_0015167   5/15/2019 12:09 Edocument; Review ‐ Clarificatio.pdf                         Clarification questions                                                                    Propst, Cheryl W                 fred.allendorf@gmail.com Fred Allendorf           T
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1842      Re: [EXTERNAL] Question about wolf
AR_0015168.pdf   AR_0015170   5/15/2019 11:56 Email;      E2000.msg                                        comment period                                                                             Morgan, Don                      Corry Westbrook                                   Michel Bagbonon
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A447      Re: [EXTERNAL] Question about wolf
AR_0015171.pdf   AR_0015173   5/15/2019 11:56 Email;      C2100.msg                                        comment period                                                                             Morgan, Don                      Corry Westbrook                                   Bagbonon, Michel C                                Constantino, Maricela
AR_0015174.pdf   AR_0015176    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80152.html                                                             Public comment
AR_0015177.pdf   AR_0015178    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80152‐A1.pdf                                                           Public comment
AR_0015179.pdf   AR_0015180    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80156.html                                                             Public comment
AR_0015181.pdf   AR_0015181    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80156‐A1.pdf                                                           Public comment
AR_0015182.pdf   AR_0015184    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80170.html                                                             Public comment
AR_0015185.pdf   AR_0015186    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80170‐A1.pdf                                                           Public comment
AR_0015187.pdf   AR_0015187    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80213.html                                                             Public comment
AR_0015188.pdf   AR_0015190    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80213‐A1.docx                                                          Public comment
AR_0015191.pdf   AR_0015193    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80317.html                                                             Public comment
AR_0015194.pdf   AR_0015195    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80317‐A1.pdf                                                           Public comment
AR_0015196.pdf   AR_0015198    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80371.html                                                             Public comment
AR_0015199.pdf   AR_0015200    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80371‐A1.pdf                                                           Public comment
AR_0015201.pdf   AR_0015201    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80399.html                                                             Public comment (ND Game and Fish)
AR_0015202.pdf   AR_0015202    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80399‐A1.pdf                                                           Public comment (ND Game and Fish)
                                                                                                                                                    Public comment from Center for Biological
AR_0015203.pdf   AR_0015203    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80457.html                                                             Diversity
                                                                                                                                                    Public comment (Center for Biological Diversity
AR_0015204.pdf   AR_0015440    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80457‐A1.pdf                                                           Dec. 17, 2013)
AR_0015441.pdf   AR_0015441    5/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐80560.html                                                             Public comment

                                                                                                                                                                                                                                                                                         Cheryl.Propst@atkinsglobal.com Propst, Cheryl W
                                                         20190514 165145_Email_Re_ [EXTERNAL] RE_ Gray     Re: [EXTERNAL] RE: Gray Wolf Peer                                                          maricela_constantino@fws.gov                                                       ellen_vangelder@fws.gov ellen_vangelder
AR_0015442.pdf   AR_0015444   5/14/2019 16:51 Edocument; Wolf Peer Review ‐.pdf                            Review ‐ Items for clarification                                                           Constantino, Maricela            matt.cusack@atkinsglobal.com Cusack, Matthew T    don_morgan@fws.gov Don Morgan
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18C42       Re: [EXTERNAL] RE: Gray Wolf Peer
AR_0015445.pdf   AR_0015447   5/14/2019 16:50 Email;     82000.msg                                         Review ‐ Items for clarification                                                           Constantino, Maricela            Cusack, Matthew T                                 Propst, Cheryl W; ellen_vangelder; Don Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A047       Re: [EXTERNAL] RE: Gray Wolf Peer
AR_0015448.pdf   AR_0015450   5/14/2019 16:50 Email;     D2100.msg                                         Review ‐ Items for clarification                                                           Constantino, Maricela            Cusack, Matthew T                                 Propst, Cheryl W; VanGelder, Ellen; Morgan, Don
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18842       RE: Gray Wolf Peer Review ‐ Items for
AR_0015451.pdf   AR_0015452   5/14/2019 16:07 Email;     82000.msg                                         clarification                                                                              Cusack, Matthew T                Constantino, Maricela; Propst, Cheryl W           ellen_vangelder; Don Morgan
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18A42       [EXTERNAL] RE: Gray Wolf Peer Review ‐
AR_0015453.pdf   AR_0015454   5/14/2019 16:07 Email;     82000.msg                                         Items for clarification                                                                    Cusack, Matthew T                Constantino, Maricela; Propst, Cheryl W           ellen_vangelder; Don Morgan
                                                                                                         Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 32 of 109


                                                              000000008B13DF8DFAF1C94B97E44EA508181B1A247   [EXTERNAL] RE: Gray Wolf Peer Review ‐
AR_0015455.pdf   AR_0015456   5/14/2019 16:07 Email;          D2100.msg                                     Items for clarification                                                               Cusack, Matthew T          Constantino, Maricela; Propst, Cheryl W           VanGelder, Ellen; Morgan, Don
                                                              00000000EA85186D767AD44EA5DE7DEF91581D18642   Gray Wolf Peer Review ‐ Items for
AR_0015457.pdf   AR_0015457   5/14/2019 16:00 Email;          82000.msg                                     clarification                                                                         Constantino, Maricela      Propst, Cheryl W; Cusack, Matthew T               ellen_vangelder; Don Morgan

                                              Email
AR_0015458.pdf   AR_0015458   5/14/2019 16:00 Attachment; Gray Wolf Peer Review Clarifying Questions.docx
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A447 Gray Wolf Peer Review ‐ Items for
AR_0015459.pdf   AR_0015459   5/14/2019 16:00 Email;      D2100.msg                                       clarification                                                                           Constantino, Maricela      Propst, Cheryl W; Cusack, Matthew T               VanGelder, Ellen; Morgan, Don

                                              Email
AR_0015460.pdf   AR_0015460   5/14/2019 16:00 Attachment; Gray Wolf Peer Review Clarifying Questions.docx
                                                          20190514 152133_Email_Re_ USFWS Gray Wolf Peer    Re: USFWS Gray Wolf Peer Review ‐                                                     dan.macnulty@usu.edu Dan                                                     matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0015461.pdf   AR_0015463   5/14/2019 15:21 Edocument; Review ‐ Update.pdf                                Update                                                                                MacNulty                   Cheryl.Propst@atkinsglobal.com Propst, Cheryl W   T
                                                          00000000EA85186D767AD44EA5DE7DEF91581D18442
AR_0015464.pdf   AR_0015464   5/14/2019 12:57 Email;      82000.msg                                         Call with Atkins                                                                      Constantino, Maricela      ellen_vangelder; Don Morgan
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AA47
AR_0015465.pdf   AR_0015465   5/14/2019 12:57 Email;      D2100.msg                                         Call with Atkins                                                                      Constantino, Maricela      VanGelder, Ellen; Morgan, Don

                                              Email       Atkins_USFWS Gray_Wolf Peer Review
AR_0015466.pdf   AR_0015474   5/14/2019 12:57 Attachment; Proposal_REV02_9‐21‐2018.pdf

                                                Email         Atkins_USFWS Gray_Wolf Peer Review
AR_0015475.pdf   AR_0015483   5/14/2019 12:57   Attachment;   Proposal_REV02_9‐21‐2018.pdf
AR_0015484.pdf   AR_0015484    5/14/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐79400.html                                                         Public comment
AR_0015485.pdf   AR_0015486    5/14/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐79400‐A1.pdf                                                       Public comment
AR_0015487.pdf   AR_0015487    5/14/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐79402.html                                                         Public comment
AR_0015488.pdf   AR_0015489    5/14/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐79402‐A1.pdf                                                       Public comment
AR_0015490.pdf   AR_0015490    5/14/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐79447.html                                                         Public comment
AR_0015491.pdf   AR_0015495    5/14/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐79447‐A1.docx                                                      Public comment
AR_0015496.pdf   AR_0015496    5/14/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐79470.html                                                         Public comment
AR_0015497.pdf   AR_0015497    5/14/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐79470‐A1.pdf                                                       Public comment
AR_0015498.pdf   AR_0015498    5/14/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐79553.html                                                         Public comment
AR_0015499.pdf   AR_0015501    5/14/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐79553‐A1.pdf                                                       Public comment
AR_0015502.pdf   AR_0015502    5/14/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐79620.html                                                         Public comment
AR_0015503.pdf   AR_0015505    5/14/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐79620‐A1.pdf                                                       Public comment
AR_0015506.pdf   AR_0015506    5/14/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐79817.html                                                         Public comment
AR_0015507.pdf   AR_0015507    5/14/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐79817‐A1.pdf                                                       Public comment
                                                                                                                                                     Public comment (Center for Biological
AR_0015508.pdf   AR_0015509    5/14/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐79819.html                                                              Diversity)
                                                                                                                                                     Public comment (Center for Biological
AR_0015510.pdf   AR_0015524    5/14/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐79819‐A7.docx                                                           Diversity)

AR_0015525.pdf   AR_0015525    5/14/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐79892.html                                                              Public comment (Carnivore Coexistence Lab)

AR_0015526.pdf   AR_0015532    5/14/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐79892‐A1.docx                                                           Public comment (Carnivore Coexistence Lab)
AR_0015533.pdf   AR_0015535    5/14/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐79955.html                                                              Public comment
AR_0015536.pdf   AR_0015537    5/14/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐79955‐A1.pdf                                                            Public comment
AR_0015538.pdf   AR_0015538    5/14/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐79982.html                                                              Public comment
AR_0015539.pdf   AR_0015544    5/14/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐79982‐A1.docx                                                           Public comment
AR_0015545.pdf   AR_0015547    5/14/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐80068.html                                                              Public comment
AR_0015548.pdf   AR_0015549    5/14/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐80068‐A1.pdf                                                            Public comment
AR_0015550.pdf   AR_0015550    5/14/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐80305.html                                                              Public comment
AR_0015551.pdf   AR_0015554    5/14/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐80305‐A1.docx                                                           Public comment
                                                         20190514 160946_Email_Gray Wolf Peer Review ‐
AR_0015555.pdf   AR_0015556    5/14/2019 0:00 Edocument; Items for clarific.pdf
                                                                                                                                                     FWS letter to Rep. DeGette to FWS re
AR_0015557.pdf   AR_0015560    5/14/2019 0:00 Edocument; 070047 Signed.pdf                                                                           comment period (May 14, 2019)
                                                                                                       Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 33 of 109

                                                                                                                                                                            hcuthair@utemountain.org; csage@southernute
                                                                                                                                                                            nsn.gov; swhyte@southernute‐nsn.gov;
                                                                                                                                                                            Lester.Randall@ktik‐nsn.gov;
                                                                                                                                                                            LianaOnnen@pbpnation.org;
                                                                                                                                                                            cosettewahwassuck@pbpnation.org;
                                                                                                                                                                            trhodd@iowas.org;
                                                                                                                                                                            tribalcouncil1@sacandfoxcasino.com;
                                                                                                                                                                            tcarnes@sacandfoxcasino.com;
                                                                                                                                                                            kburnison@sacandfoxcasino.com;
                                                                                                                                                                            egreen@sacandfoxcasino.com;
                                                                                                                                                                            jjensen@sacandfoxcasino.com; Floyd Azure; Timothy
                                                                                                                                                                            Davis; chairman@cct.rockyboy.org;
                                                                                                                                                                            twhitford@cct.rockyboy.org; aj.notafraid@crow‐
                                                                                                                                                                            nsn.gov; Andy Werk; chairmanfox@mhanation.com;
                                                                                                                                                                            jleingang@standingrock.org;
                                                                                                                                                                            acordova@standingrock.org;
                                                                                                                                                                            Jamie.Azure@tmbci.org;
                                                                                                                                                                            roman.marcellais@tmbci.org;
                                                                                                                                                                            admin@spiritlakenation.com;
                                                                                                                                                                            mpearson@spiritlakenation.com;
                                                                                                                                                                            mike.wolfe@omahatribe.com;
                                                                                                                                                                            frank.white@winnebagotribe.com;
                                                                                                                                                                            ldwrightjr@gmail.com; janc@poncatribe‐ne.org;
                                                                                                                                                                            rtrudell@santeedakota.org;
                                                                                                                                                                            haroldcfrazier@yahoo.com;
                                                                                                                                                                            brandonsazue@hotmail.com;
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A847 Re: Heads Up! Proposed Gray Wolf                                      boydgourneau@lowerbrule.net; Chairman@lbst.org;
AR_0015561.pdf   AR_0015562   5/13/2019 18:20 Email;      E2100.msg                                   Delisting Extension                           Castiano, Melissa       robertflyinghawk@gmail.com; tony.reider@fsst.org;

                                              Email       Gray Wolf Proposed Delisting Extension Bulletin
AR_0015563.pdf   AR_0015564   5/13/2019 18:20 Attachment; Final.docx
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AC47
AR_0015565.pdf   AR_0015565   5/13/2019 15:28 Email;      E2100.msg                                       Re: [EXTERNAL] Wolf Meetings              Constantino, Maricela   Lesley Travers
                                                                                                                                                                            hcuthair@utemountain.org;   csage@southernute
                                                                                                                                                                            nsn.gov; swhyte@southernute‐nsn.gov;
                                                                                                                                                                            Lester.Randall@ktik‐nsn.gov;
                                                                                                                                                                            LianaOnnen@pbpnation.org;
                                                                                                                                                                            cosettewahwassuck@pbpnation.org;
                                                                                                                                                                            trhodd@iowas.org;
                                                                                                                                                                            tribalcouncil1@sacandfoxcasino.com;
                                                                                                                                                                            tcarnes@sacandfoxcasino.com;
                                                                                                                                                                            kburnison@sacandfoxcasino.com;
                                                                                                                                                                            egreen@sacandfoxcasino.com;
                                                                                                                                                                            jjensen@sacandfoxcasino.com; Floyd Azure; Timothy
                                                                                                                                                                            Davis; chairman@cct.rockyboy.org;
                                                                                                                                                                            twhitford@cct.rockyboy.org; aj.notafraid@crow‐
                                                                                                                                                                            nsn.gov; Andy Werk; chairmanfox@mhanation.com;
                                                                                                                                                                            jleingang@standingrock.org;
                                                                                                                                                                            acordova@standingrock.org;
                                                                                                                                                                            Jamie.Azure@tmbci.org;
                                                                                                                                                                            roman.marcellais@tmbci.org;
                                                                                                                                                                            admin@spiritlakenation.com;
                                                                                                                                                                            mpearson@spiritlakenation.com;
                                                                                                                                                                            mike.wolfe@omahatribe.com;
                                                                                                                                                                            frank.white@winnebagotribe.com;
                                                                                                                                                                            ldwrightjr@gmail.com; janc@poncatribe‐ne.org;
                                                                                                                                                                            rtrudell@santeedakota.org;
                                                                                                                                                                            haroldcfrazier@yahoo.com;
                                                                                                                                                                            brandonsazue@hotmail.com;
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AE47      Heads Up! Proposed Gray Wolf Delisting                           boydgourneau@lowerbrule.net; Chairman@lbst.org;
AR_0015566.pdf   AR_0015567   5/13/2019 15:26 Email;      E2100.msg                                        Extension                                Castiano, Melissa       robertflyinghawk@gmail.com; tony.reider@fsst.org;
                                                          000000000A793FD4E63EB640BDC468B9DFCD411F241      Submitting Comment on Proposed Rule
AR_0015568.pdf   AR_0015568   5/13/2019 14:00 Email;      72000.msg                                        to Delist Gray Wolves                    lhollings               don_morgan@fws.gov
                                                          000000000A793FD4E63EB640BDC468B9DFCD411F441      [EXTERNAL] Submitting Comment on
AR_0015569.pdf   AR_0015569   5/13/2019 14:00 Email;      72000.msg                                        Proposed Rule to Delist Gray Wolves      lhollings               don_morgan@fws.gov
                                                          00000000EA85186D767AD44EA5DE7DEF91581D18242      Re: [EXTERNAL] Question about wolf
AR_0015570.pdf   AR_0015571    5/13/2019 9:40 Email;      72000.msg                                        comment period                           Corry Westbrook         Morgan, Don                                         Michel Bagbonon
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1042      Re: [EXTERNAL] Question about wolf
AR_0015572.pdf   AR_0015573    5/13/2019 9:37 Email;      D2000.msg                                        comment period                           Morgan, Don             Corry Westbrook                                     Michel Bagbonon
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A448      Re: [EXTERNAL] Question about wolf
AR_0015574.pdf   AR_0015575    5/13/2019 9:37 Email;      02100.msg                                        comment period                           Morgan, Don             Corry Westbrook                                     Bagbonon, Michel C   Constantino, Maricela
                                                                                                          Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 34 of 109


                                                                                                         Re: [EXTERNAL] Re: Comment extension
                                                             000000005E5DA36B3BAE90459A8914FB5B4DF7C1E42 and public hearing request on wolf                                                                                              Frazer, Gary; Leda Huta; Gina Shultz; Bridget
AR_0015576.pdf   AR_0015577    5/13/2019 9:34 Email;         C2000.msg                                   delisting proposal                                       Morgan, Don          Tara Thornton                                     Fahey
                                                                                                         Re: [EXTERNAL] Re: Comment extension
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1A648 and public hearing request on wolf                                                                                              Frazer, Gary D; Leda Huta; Shultz, Gina; Fahey,
AR_0015578.pdf   AR_0015580    5/13/2019 9:34   Email;       02100.msg                                   delisting proposal                                       Morgan, Don          Tara Thornton                                     Bridget                                           Constantino, Maricela
AR_0015581.pdf   AR_0015581    5/13/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐74848.html                                                      Public comment
AR_0015582.pdf   AR_0015587    5/13/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐74848‐A1.pdf                                                    Public comment
AR_0015588.pdf   AR_0015588    5/13/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐77362.html                                                      Public comment
AR_0015589.pdf   AR_0015590    5/13/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐77362‐A1.pdf                                                    Public comment
AR_0015591.pdf   AR_0015591    5/13/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐77675.html                                                      Public comment
AR_0015592.pdf   AR_0015594    5/13/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐77675‐A1.pdf                                                    Public comment
AR_0015595.pdf   AR_0015597    5/13/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐78472.html                                                      Public comment
AR_0015598.pdf   AR_0015599    5/13/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐78472‐A1.pdf                                                    Public comment
AR_0015600.pdf   AR_0015602    5/13/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐78658.html                                                      Public comment
AR_0015603.pdf   AR_0015604    5/13/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐78658‐A1.pdf                                                    Public comment
AR_0015605.pdf   AR_0015605    5/12/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐72758.html                                                      Public comment
AR_0015606.pdf   AR_0015619    5/12/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐72758‐A1.docx                                                   Public comment
AR_0015620.pdf   AR_0015620    5/12/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐73575.html                                                      Public comment
AR_0015621.pdf   AR_0015628    5/12/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐73575‐A1.docx                                                   Public comment
AR_0015629.pdf   AR_0015629    5/11/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐64207.html                                                      Public comment
AR_0015630.pdf   AR_0015632    5/11/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐64207‐A1.docx                                                   Public comment
AR_0015633.pdf   AR_0015633    5/11/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐72281.html                                                      Public comment
AR_0015634.pdf   AR_0015651    5/11/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐72281‐A1.pdf                                                    Public comment

AR_0015652.pdf   AR_0015654    5/11/2019 0:00 Edocument; 20190511 100740_Email_Re_ Got your voicemail.pdf                                                                              Angela.Somma@noaa.gov;
                                                                                                                                                                                       aseidman@safariclub.org; Rebecca Gwynn;
                                                                                                                                                                                       brent.keith@tnc.org; brian.nesvik@wyo.gov;
                                                                                                                                                                                       carrie.threadgill@dcnr.alabama.gov;
                                                                                                                                                                                       charlie.todd@maine.gov; chloe.stuart@ontario.ca;
                                                                                                                                                                                       chris.berens@ks.gov; chris.krenz@alaska.gov;
                                                                                                                                                                                       craig.mclaughlin@state.co.us; csmithwmi@msn.com;
                                                                                                                                                                                       curban@pa.gov; daniel.rosenblatt@dec.ny.gov;
                                                                                                                                                                                       David.Reinhold@aphis.usda.gov; Dirk Miller;
                                                                                                                                                                                       Drew.Feldkirchner@wisconsin.gov;
                                                                                                                                                                                       earnett@trcp.org; Eileen.DowdStukel@state.sd.us;
                                                                                                                                                                                       Eric.Gardner@dfw.wa.gov; gary_frazer@fws.gov;
                                                                                                                                                                                       hanshues1@michigan.gov;
                                                                                                                                                                                       healy_hamilton@natureserve.org;
                                                                                                                                                                                       heidi.lovett@noaa.gov; jaburns@fs.fed.us;
                                                                                                                                                                                       Jason.Suckow@aphis.usda.gov; Josh Avey; Jon
                                                                                                                                                                                       Cooley; Jen Mock Schaeffer; jenny.dickson@ct.gov;
                                                                                                                                                                                       Jimmy Bullock; Jen Newmark; joe.kath@illinois.gov;
                                                                                                                                                                                       John Davis; Jon Ambrose; kelly.poole@dnr.iowa.gov;
                                                                                                                                                                                       kendra.wecker@dnr.state.oh.us; Dan Kennedy;
                                                                                                                                                                                       kieran.m.o'malley@wv.gov; knorris@wildlife.org;
                                                                                                                                                                                       Kimberly Tripp; lisa.holst@dec.ny.gov;
                                                                                                                                                                                       matthew.fullerton@odwc.ok.gov; Matthias Sayer;
                                                                                                                                                                                       mbayless@batcon.org;
                                                                                                                                                                                       mike.pinder@dgif.virginia.gov; Michael Canning;
                                                                                                                                                                                       moira.ingle@alaska.gov;
                                                             00000000D2B2A3094282DF40851BAD4615A12A57C46 Extended Comment Period on Wolf                                               nick.nichols@dcnr.alabama.gov;
AR_0015655.pdf   AR_0015656   5/10/2019 16:21 Email;         62000.msg                                   Delisting Proposed Rule until July 15                    Jen Mock Schaeffer   Noreen_Walsh@fws.gov;                              Devin DeMario
                                                                                                          Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 35 of 109

                                                                                                                                                                                                                                     Angela.Somma@noaa.gov;
                                                                                                                                                                                                                                     aseidman@safariclub.org; Rebecca Gwynn;
                                                                                                                                                                                                                                     brent.keith@tnc.org; brian.nesvik@wyo.gov;
                                                                                                                                                                                                                                     carrie.threadgill@dcnr.alabama.gov;
                                                                                                                                                                                                                                     charlie.todd@maine.gov; chloe.stuart@ontario.ca;
                                                                                                                                                                                                                                     chris.berens@ks.gov; chris.krenz@alaska.gov;
                                                                                                                                                                                                                                     craig.mclaughlin@state.co.us; csmithwmi@msn.com;
                                                                                                                                                                                                                                     curban@pa.gov; daniel.rosenblatt@dec.ny.gov;
                                                                                                                                                                                                                                     David.Reinhold@aphis.usda.gov; Dirk Miller;
                                                                                                                                                                                                                                     Drew.Feldkirchner@wisconsin.gov;
                                                                                                                                                                                                                                     earnett@trcp.org; Eileen.DowdStukel@state.sd.us;
                                                                                                                                                                                                                                     Eric.Gardner@dfw.wa.gov; gary_frazer@fws.gov;
                                                                                                                                                                                                                                     hanshues1@michigan.gov;
                                                                                                                                                                                                                                     healy_hamilton@natureserve.org;
                                                                                                                                                                                                                                     heidi.lovett@noaa.gov; jaburns@fs.fed.us;
                                                                                                                                                                                                                                     Jason.Suckow@aphis.usda.gov; Josh Avey; Jon
                                                                                                                                                                                                                                     Cooley; Jen Mock Schaeffer; jenny.dickson@ct.gov;
                                                                                                                                                                                                                                     Jimmy Bullock; Jen Newmark; joe.kath@illinois.gov;
                                                                                                                                                                                                                                     John Davis; Jon Ambrose; kelly.poole@dnr.iowa.gov;
                                                                                                                                                                                                                                     kendra.wecker@dnr.state.oh.us; Dan Kennedy;
                                                                                                                                                                                                                                     kieran.m.o'malley@wv.gov; knorris@wildlife.org;
                                                                                                                                                                                                                                     Kimberly Tripp; lisa.holst@dec.ny.gov;
                                                                                                                                                                                                                                     matthew.fullerton@odwc.ok.gov; Matthias Sayer;
                                                                                                                                                                                                                                     mbayless@batcon.org;
                                                                                                                                                                                                                                     mike.pinder@dgif.virginia.gov; Michael Canning;
                                                                                                              [EXTERNAL] Extended Comment Period                                                                                     moira.ingle@alaska.gov;
                                                             00000000D2B2A3094282DF40851BAD4615A12A57E46      on Wolf Delisting Proposed Rule until July                                                                             nick.nichols@dcnr.alabama.gov;
AR_0015657.pdf   AR_0015658   5/10/2019 16:21 Email;         62000.msg                                        15                                                                                    Jen Mock Schaeffer               Noreen_Walsh@fws.gov;                              Devin DeMario
                                                             000000001CD1C5575A31CC4699DE8CBCA8AEBA7C24
AR_0015659.pdf   AR_0015659   5/10/2019 15:33 Email;         5E2000.msg                                  Delisting Wolves in the lower 48                                                           Robert Stevens                   don_morgan@fws.gov
                                                             000000001CD1C5575A31CC4699DE8CBCA8AEBA7C44  [EXTERNAL] Delisting Wolves in the lower
AR_0015660.pdf   AR_0015660   5/10/2019 15:33 Email;         5E2000.msg                                  48                                                                                         Robert Stevens                   don_morgan@fws.gov
                                                                                                         Removing the Gray Wolf (Canis lupus)
                                                             00000000EA85186D767AD44EA5DE7DEF91581D18442 from the List of Endangered and
AR_0015661.pdf   AR_0015661   5/10/2019 12:05 Email;         62000.msg                                   Threatened Wildlife                                                                        Ed Morgan                        don_morgan@fws.gov
                                                                                                         [EXTERNAL] Removing the Gray Wolf
                                                             00000000EA85186D767AD44EA5DE7DEF91581D18642 (Canis lupus) from the List of Endangered
AR_0015662.pdf   AR_0015662   5/10/2019 12:05 Email;         62000.msg                                   and Threatened Wildlife                                                                    Ed Morgan                        don_morgan@fws.gov
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1A248
AR_0015663.pdf   AR_0015665   5/10/2019 11:42 Email;         12100.msg                                   RE: [EXTERNAL] Gray Wolf Peer Reviews                                                      Propst, Cheryl W                 Constantino, Maricela                             VanGelder, Ellen; Cusack, Matthew T
                                                                                                                                                                                                                                                                                       ellen_vangelder@fws.gov ellen_vangelder
                                                             20190510 114200_Email_RE_ [EXTERNAL] Gray Wolf                                                                                         Cheryl.Propst@atkinsglobal.com   maricela_constantino@fws.gov Constantino,         matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0015666.pdf   AR_0015669   5/10/2019 11:42   Edocument;   Peer Reviews.pdf                                 RE: [EXTERNAL] Gray Wolf Peer Reviews                                                 Propst, Cheryl W                 Maricela                                          T
AR_0015670.pdf   AR_0015670    5/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐60622.html                                                                Public comment
AR_0015671.pdf   AR_0015674    5/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐60622‐A1.pdf                                                              Public comment
AR_0015675.pdf   AR_0015676    5/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐61568.html                                                                Public comment (Defenders of Wildlife)
AR_0015677.pdf   AR_0015772    5/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐61568‐A1.pdf                                                              Public comment (Defenders of Wildlife)
AR_0015773.pdf   AR_0015776    5/10/2019 0:00   Edocument;   20190510 082757_Email_Re_ Quick question.pdf
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1AA48      RE: [EXTERNAL] Upcoming Reporting
AR_0015777.pdf   AR_0015781    5/9/2019 12:45 Email;         22100.msg                                        Services                                                                              Andrew Pagano                    Constantino, Maricela
                                                             00000000EA85186D767AD44EA5DE7DEF91581D18A42      Re: [EXTERNAL] Question about wolf
AR_0015782.pdf   AR_0015783    5/9/2019 12:44 Email;         42000.msg                                        comment period                                                                        Corry Westbrook                  Morgan, Don
                                                             000000005E5DA36B3BAE90459A8914FB5B4DF7C1242      Re: [EXTERNAL] Question about wolf
AR_0015784.pdf   AR_0015785    5/9/2019 12:36 Email;         C2000.msg                                        comment period                                                                        Morgan, Don                      Corry Westbrook
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1AC48      Re: [EXTERNAL] Upcoming Reporting
AR_0015786.pdf   AR_0015792    5/9/2019 12:27 Email;         22100.msg                                        Services                                                                              Constantino, Maricela            Andrew Pagano
                                                             00000000EA85186D767AD44EA5DE7DEF91581D18642
AR_0015793.pdf   AR_0015793    5/9/2019 12:24 Email;         42000.msg                                        Question about wolf comment period                                                    Corry Westbrook                  don_morgan@fws.gov                                tthornton@endangered.org
                                                             00000000EA85186D767AD44EA5DE7DEF91581D18842      [EXTERNAL] Question about wolf
AR_0015794.pdf   AR_0015794    5/9/2019 12:24   Email;       42000.msg                                        comment period                                                                        Corry Westbrook                  don_morgan@fws.gov                                tthornton@endangered.org
AR_0015795.pdf   AR_0015796     5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐58971.html                                                                Public comment
AR_0015797.pdf   AR_0015798     5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐58971‐A1.docx                                                             Public comment
AR_0015799.pdf   AR_0015809     5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐58971‐A2.pdf                                                              Public comment
AR_0015810.pdf   AR_0015829     5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐58971‐A3.pdf                                                              Public comment
AR_0015830.pdf   AR_0015838     5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐58971‐A4.pdf                                                              Public comment
AR_0015839.pdf   AR_0015841     5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐58971‐A5.pdf                                                              Public comment
AR_0015842.pdf   AR_0015857     5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐58971‐A6.pdf                                                              Public comment
AR_0015858.pdf   AR_0015860     5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐59045.html                                                                Public comment (Wolf Patrol)
AR_0015861.pdf   AR_0015861     5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐59045‐A1.jpg                                                              Public comment (Wolf Patrol)
AR_0015862.pdf   AR_0015862     5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐59045‐A2.png                                                              Public comment (Wolf Patrol)
AR_0015863.pdf   AR_0015863     5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐59045‐A3.png                                                              Public comment (Wolf Patrol)
AR_0015864.pdf   AR_0015870     5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐59045‐A4.pdf                                                              Public comment (Wolf Patrol)
AR_0015871.pdf   AR_0015871     5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐59133.html                                                                Public comment
                                                                                                           Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 36 of 109


AR_0015872.pdf   AR_0015872    5/9/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐59133‐A1.pdf                                                           Public comment

AR_0015873.pdf   AR_0015873    5/9/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐59136.html                                                             Public comment (OR Dept of Fish and Wildlife)

AR_0015874.pdf   AR_0015876    5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐59136‐A1.pdf                                                       Public comment (OR Dept of Fish and Wildlife)
AR_0015877.pdf   AR_0015877    5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐59158.html                                                         Public comment
AR_0015878.pdf   AR_0015878    5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐59158‐A1.pdf                                                       Public comment
AR_0015879.pdf   AR_0015879    5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐59281.html                                                         Public comment
AR_0015880.pdf   AR_0015883    5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐59281‐A1.pdf                                                       Public comment
AR_0015884.pdf   AR_0015885    5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐59604.html                                                         Public comment
AR_0015886.pdf   AR_0015887    5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐59604‐A1.pdf                                                       Public comment
AR_0015888.pdf   AR_0015902    5/9/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐59604‐A2.pdf                                                       Public comment
AR_0015903.pdf   AR_0015905    5/9/2019 0:00   Edocument;   20190509 173730_Email_Re_ Quick question.pdf
AR_0015906.pdf   AR_0015908    5/9/2019 0:00   Edocument;   20190509 173921_Email_RE_ Quick question.pdf
AR_0015909.pdf   AR_0015909    5/8/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐56634.html                                                         Public comment
AR_0015910.pdf   AR_0015913    5/8/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐56634‐A1.docx                                                      Public comment
                                                                                                                                                   Public comment (Dakota Prairie Grasslands US
AR_0015914.pdf   AR_0015914    5/8/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐56826.html                                                             Forest Service)
                                                                                                                                                   Public comment (Dakota Prairie Grasslands US
AR_0015915.pdf   AR_0015915    5/8/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐56826‐A1.pdf                                                           Forest Service)
                                                        Gray Wolf, Extension of Public Comment Period and
                                                        Announcement of Public Hearing Signed Disc
AR_0015916.pdf   AR_0015916    5/8/2019 0:00 Edocument; Certification Letter.pdf
                                                        00000000EA85186D767AD44EA5DE7DEF91581D18A42         [EXTERNAL] ACTION ALERT: LET'S GET
AR_0015917.pdf   AR_0015917   5/7/2019 23:57 Email;     12000.msg                                           WOLF DELISTING DONE NOW.                                                               BigGame Forever    gary_frazer@fws.gov
                                                        00000000EA85186D767AD44EA5DE7DEF91581D18C42         ACTION ALERT: LET'S GET WOLF
AR_0015918.pdf   AR_0015918   5/7/2019 23:57 Email;     12000.msg                                           DELISTING DONE NOW.                                                                    BigGame Forever    gary_frazer@fws.gov
                                                        00000000EA85186D767AD44EA5DE7DEF91581D18242         Fwd: Potential Wolf Delisting Public
AR_0015919.pdf   AR_0015919   5/7/2019 17:47 Email;     12000.msg                                           Forum                                                                                  Ethan Lane         karen.budd‐falen@sol.doi.gov

                                             Email
AR_0015920.pdf   AR_0015920   5/7/2019 17:47 Attachment; NCBA PLC Letter Regarding Wolf Forum.pdf
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18442 [EXTERNAL] Fwd: Potential Wolf Delisting
AR_0015921.pdf   AR_0015921   5/7/2019 17:47 Email;      12000.msg                                   Public Forum                                                                                  Ethan Lane         karen.budd‐falen@sol.doi.gov

                                             Email
AR_0015922.pdf   AR_0015922   5/7/2019 17:47 Attachment; NCBA PLC Letter Regarding Wolf Forum.pdf
                                                                                                                                                                                                                                                                        Ethan Lane; Karen Budd‐Falen; Bill Hoyt; Cheryl
                                                                                                                                                                                                                                                                        Martin; Chris Christensen; Jacob Bingham
                                                                                                                                                                                                                                                                        (binghamcattle@yahoo.com); Jim Bob Collins; Joe
                                                                                                                                                                                                                      andrea_travnicek@ios.doi.gov;                     Steere; Joe Villagrana; John O'Keeffe;
                                                            00000000D2B2A3094282DF40851BAD4615A12A57046 Request for wolf hearing in Eastern                                                                           margaret_e_everson@fws.gov;                       NJackson@cowcreek.com; Steve Puntenney; Todd
AR_0015923.pdf   AR_0015923   5/7/2019 17:08 Email;         62000.msg                                   Oregon                                                                                     Jerome Rosa        dwbernhardt@ios.doi.gov; todd_willens@ios.doi.gov Nash; Tom Sharp

                                             Email
AR_0015924.pdf   AR_0015924   5/7/2019 17:08 Attachment; Request_Hearing in Eastern Oregon.pdf
                                                                                                                                                                                                                                                                        Ethan Lane; Karen Budd‐Falen; Bill Hoyt; Cheryl
                                                                                                                                                                                                                                                                        Martin; Chris Christensen; Jacob Bingham
                                                                                                                                                                                                                                                                        (binghamcattle@yahoo.com); Jim Bob Collins; Joe
                                                                                                                                                                                                                      andrea_travnicek@ios.doi.gov;                     Steere; Joe Villagrana; John O'Keeffe;
                                                            00000000D2B2A3094282DF40851BAD4615A12A57246 [EXTERNAL] Request for wolf hearing in                                                                        margaret_e_everson@fws.gov;                       NJackson@cowcreek.com; Steve Puntenney; Todd
AR_0015925.pdf   AR_0015925   5/7/2019 17:08 Email;         62000.msg                                   Eastern Oregon                                                                             Jerome Rosa        dwbernhardt@ios.doi.gov; todd_willens@ios.doi.gov Nash; Tom Sharp

                                             Email
AR_0015926.pdf   AR_0015926   5/7/2019 17:08 Attachment; Request_Hearing in Eastern Oregon.pdf
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18441 Re: [EXTERNAL] Potential Wolf Delisting
AR_0015927.pdf   AR_0015927    5/7/2019 5:49 Email;      F2000.msg                                   Public Forum                                                                                  Andrea Travnicek   Tanner Beymer                                     margaret_e_everson@fws.gov; Ethan Lane
AR_0015928.pdf   AR_0015929    5/7/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐56265.html                                                             Public comment
AR_0015930.pdf   AR_0015934    5/7/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐56265‐A1.pdf                                                           Public comment
                                                         00000000A7CEA2B83DF80C42868CD07B320070A3842
AR_0015935.pdf   AR_0015935   5/6/2019 18:29 Email;      42000.msg                                   Potential Wolf Delisting Public Forum                                                         Tanner Beymer      andrea_travnicek@ios.doi.gov                      margaret_e_everson@fws.gov; Ethan Lane

                                             Email
AR_0015936.pdf   AR_0015936   5/6/2019 18:29 Attachment; NCBA PLC Letter Regarding Wolf Forum.pdf
                                                         00000000A7CEA2B83DF80C42868CD07B320070A3A42 [EXTERNAL] Potential Wolf Delisting
AR_0015937.pdf   AR_0015937   5/6/2019 18:29 Email;      42000.msg                                   Public Forum                                                                                  Tanner Beymer      andrea_travnicek@ios.doi.gov                      margaret_e_everson@fws.gov; Ethan Lane

                                             Email
AR_0015938.pdf   AR_0015938   5/6/2019 18:29 Attachment; NCBA PLC Letter Regarding Wolf Forum.pdf
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A648
AR_0015939.pdf   AR_0015940   5/6/2019 14:35 Email;      B2100.msg                                   RE: [EXTERNAL] Gray Wolf Peer Reviews                                                         Propst, Cheryl W   Constantino, Maricela                             VanGelder, Ellen; Cusack, Matthew T
                                                                                                         Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 37 of 109


                                                            000000008B13DF8DFAF1C94B97E44EA508181B1AA48
AR_0015941.pdf   AR_0015942   5/6/2019 14:25 Email;         B2100.msg                                   Re: [EXTERNAL] Gray Wolf Peer Reviews                                                    Constantino, Maricela          Propst, Cheryl W                                         VanGelder, Ellen; Cusack, Matthew T
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A648 RE: [EXTERNAL] Upcoming Reporting
AR_0015943.pdf   AR_0015946   5/6/2019 12:47   Email;       E2100.msg                                   Services                                                                                 Andrew Pagano                  Constantino, Maricela
AR_0015947.pdf   AR_0015947    5/6/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐54131.html                                                       Public comment
AR_0015948.pdf   AR_0015950    5/6/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐54131‐A1.docx                                                    Public comment
AR_0015951.pdf   AR_0015951    5/6/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐55097.html                                                       Public comment (ND Game and Fish)
AR_0015952.pdf   AR_0015952    5/6/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐55097‐A1.pdf                                                     Public comment (ND Game and Fish)

AR_0015953.pdf   AR_0015953    5/6/2019 0:00 Edocument; 05.06.19 NCBA PLC Letter Regarding Wolf Hearing.pdf
                                                                                                                                                                                                                                                                                         ellen_vangelder@fws.gov ellen_vangelder
                                                        20190504 102613_Email_Re_ [EXTERNAL] Gray Wolf                                                                                           maricela_constantino@fws.gov                                                            matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0015954.pdf   AR_0015955   5/4/2019 10:26 Edocument; Peer Reviews.pdf                               Re: [EXTERNAL] Gray Wolf Peer Reviews                                                     Constantino, Maricela          Cheryl.Propst@atkinsglobal.com Propst, Cheryl W          T
                                                        000000008B13DF8DFAF1C94B97E44EA508181B1AE49
AR_0015956.pdf   AR_0015957   5/4/2019 10:25 Email;     02100.msg                                      Re: [EXTERNAL] Gray Wolf Peer Reviews                                                     Constantino, Maricela          Propst, Cheryl W                                         VanGelder, Ellen; Cusack, Matthew T
                                                                                                                                                                                                                                Elizabeth Willy; ellen_vangelder; Helen Speights;
                                                            00000000EA85186D767AD44EA5DE7DEF91581D18E41                                                                                                                         Jesse DElia; Laura Ragan; Martin Miller; Peter
AR_0015958.pdf   AR_0015959   5/4/2019 10:25 Email;         D2000.msg                                   Fwd: [EXTERNAL] Gray Wolf Peer Reviews                                                   Constantino, Maricela          Erickson; Scott Becker                                   Don Morgan

                                             Email
AR_0015960.pdf   AR_0015963   5/4/2019 10:25 Attachment; Reviewer01_anonymized_raw_Redacted.pdf

                                             Email
AR_0015964.pdf   AR_0015986   5/4/2019 10:25 Attachment; Reviewer02_anonymized_raw.pdf

                                             Email
AR_0015987.pdf   AR_0016012   5/4/2019 10:25 Attachment; Reviewer03_anonymized_raw.pdf

                                             Email
AR_0016013.pdf   AR_0016054   5/4/2019 10:25 Attachment; Reviewer04_anonymized_raw_Redacted.pdf

                                             Email
AR_0016055.pdf   AR_0016068   5/4/2019 10:25 Attachment; Reviewer05_anonymized_raw_Redacted.pdf
                                                                                                                                                                                                                                Willy, Elizabeth; VanGelder, Ellen; Speights, Helen H;
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A249                                                                                                                         Delia, Jesse; Ragan, Laura; Miller, Martin; Erickson,
AR_0016069.pdf   AR_0016070   5/4/2019 10:25 Email;         12100.msg                                   Fwd: [EXTERNAL] Gray Wolf Peer Reviews                                                   Constantino, Maricela          Peter; Becker, Scott A                                   Morgan, Don

                                             Email
AR_0016071.pdf   AR_0016074   5/4/2019 10:25 Attachment; Reviewer01_anonymized_raw_Redacted.pdf

                                             Email
AR_0016075.pdf   AR_0016097   5/4/2019 10:25 Attachment; Reviewer02_anonymized_raw.pdf

                                             Email
AR_0016098.pdf   AR_0016123   5/4/2019 10:25 Attachment; Reviewer03_anonymized_raw.pdf

                                             Email
AR_0016124.pdf   AR_0016165   5/4/2019 10:25 Attachment; Reviewer04_anonymized_raw_Redacted.pdf

                                             Email
AR_0016166.pdf   AR_0016179   5/4/2019 10:25 Attachment; Reviewer05_anonymized_raw_Redacted.pdf
AR_0016180.pdf   AR_0016180    5/4/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐50417.html                                                           Public comment
AR_0016181.pdf   AR_0016184    5/4/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐50417‐A1.pdf                                                         Public comment
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A649 RE: [EXTERNAL] Upcoming Reporting
AR_0016185.pdf   AR_0016187   5/3/2019 16:25 Email;      12100.msg                                   Services                                                                                    Andrew Pagano                  Chase Barnett; Constantino, Maricela
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AA49
AR_0016188.pdf   AR_0016188   5/3/2019 16:15 Email;      12100.msg                                   [EXTERNAL] Gray Wolf Peer Reviews                                                           Propst, Cheryl W               Constantino, Maricela                                    VanGelder, Ellen; Cusack, Matthew T

                                             Email
AR_0016189.pdf   AR_0016196   5/3/2019 16:15 Attachment; pletscher et al 1997.pdf

                                             Email                                                                                               Peer review of proposed rule, Reviewer 1 (May
AR_0016197.pdf   AR_0016200   5/3/2019 16:15 Attachment; Reviewer01_anonymized_raw_Redacted.pdf                                                  3, 2019)

                                             Email                                                                                               Peer review of proposed rule, Reviewer 2 (May
AR_0016201.pdf   AR_0016223   5/3/2019 16:15 Attachment; Reviewer02_anonymized_raw.pdf                                                           3, 2019)

                                             Email                                                                                               Peer review of proposed rule, Reviewer 3 (May
AR_0016224.pdf   AR_0016249   5/3/2019 16:15 Attachment; Reviewer03_anonymized_raw.pdf                                                           3, 2019)

                                             Email                                                                                               Peer review of proposed rule, Reviewer 4 (May
AR_0016250.pdf   AR_0016291   5/3/2019 16:15 Attachment; Reviewer04_anonymized_raw_Redacted.pdf                                                  3, 2019)
                                                                                                          Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 38 of 109


                                             Email                                                                                                      Peer review of proposed rule, Reviewer 5 (May
AR_0016292.pdf   AR_0016305   5/3/2019 16:15 Attachment; Reviewer05_anonymized_raw_Redacted.pdf                                                         3, 2019)
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AC49 RE: [EXTERNAL] Upcoming Reporting
AR_0016306.pdf   AR_0016308   5/3/2019 15:33 Email;      12100.msg                                   Services                                                                                           Chase Barnett                    Constantino, Maricela                           Andrew Pagano

                                                                                                             RE: [EXTERNAL] RE: Gray Wolf Biological
                                                        000000008B13DF8DFAF1C94B97E44EA508181B1A049          Report ‐ Electronic Copies of References
AR_0016309.pdf   AR_0016311   5/3/2019 15:02 Email;     22100.msg                                            not previously provided                                                                    Propst, Cheryl W                 Constantino, Maricela                           Cusack, Matthew T; VanGelder, Ellen
                                                        20190503 150200_Email_RE_ Peer review documents      RE: Peer review documents for the gray                                                     Cheryl.Propst@atkinsglobal.com
AR_0016312.pdf   AR_0016314   5/3/2019 15:02 Edocument; for the gray wol.pdf                                 wolf for USFWS                                                                             Propst, Cheryl W                 fred.allendorf@gmail.com Fred Allendorf

                                                                                                       Re: [EXTERNAL] RE: Gray Wolf Biological
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A449 Report ‐ Electronic Copies of References
AR_0016315.pdf   AR_0016318   5/3/2019 14:16 Email;        22100.msg                                   not previously provided                                                                          Constantino, Maricela            Propst, Cheryl W                                Cusack, Matthew T; VanGelder, Ellen

                                             Email                                                           Gray Wolf Reintroduction ‐
AR_0016319.pdf   AR_0016732   5/3/2019 14:16 Attachment; USFWS 1994.pdf                                      Environmental Impact Statement ‐ 1994

                                             Email
AR_0016733.pdf   AR_0016738   5/3/2019 14:16 Attachment; Wheeldon et al. 2012.pdf
                                                         20190503 125900_Email_RE_ Peer review documents RE: Peer review documents for the gray                                                         Cheryl.Propst@atkinsglobal.com                                                   matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0016739.pdf   AR_0016740   5/3/2019 12:59 Edocument; for the gray wol.pdf                             wolf for USFWS                                                                                 Propst, Cheryl W                 fred.allendorf@gmail.com Fred Allendorf         T
                                                                                                         [EXTERNAL] RE: Gray Wolf Biological
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A049 Report ‐ Electronic Copies of References
AR_0016741.pdf   AR_0016742   5/3/2019 12:57 Email;      32100.msg                                       not previously provided                                                                        Propst, Cheryl W                 Constantino, Maricela                           Cusack, Matthew T; VanGelder, Ellen
                                                         20190503 112400_Email_RE_ Peer review documents RE: Peer review documents for the gray                                                         Cheryl.Propst@atkinsglobal.com                                                   matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0016743.pdf   AR_0016744   5/3/2019 11:24 Edocument; for the gray wol.pdf                             wolf for USFWS                                                                                 Propst, Cheryl W                 fred.allendorf@gmail.com Fred Allendorf         T
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1C43 Re: [EXTERNAL] Someone at DOI we can                                                                                                                                                Frazer, Gary; Leda Huta; Gina Shultz; Bridget
AR_0016745.pdf   AR_0016747    5/3/2019 8:14 Email;      D2000.msg                                       deliver comments to?                                                                           Morgan, Don                      Tara Thornton                                   Fahey
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AC49 Re: [EXTERNAL] Someone at DOI we can                                                                                                                                                Frazer, Gary D; Leda Huta; Shultz, Gina; Fahey,
AR_0016748.pdf   AR_0016750    5/3/2019 8:14 Email;      32100.msg                                       deliver comments to?                                                                           Morgan, Don                      Tara Thornton                                   Bridget                                           Constantino, Maricela
AR_0016751.pdf   AR_0016751    5/3/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐46502.html                                                                  Public comment (Sierra Club of Wisconsin)
AR_0016752.pdf   AR_0016779    5/3/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐46502‐A1.docx                                                               Public comment (Sierra Club of Wisconsin)
AR_0016780.pdf   AR_0016780    5/3/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐46502‐A2.docx                                                               Public comment (Sierra Club of Wisconsin)
                                                         20190503 112500_Email_RE_ Gray wolf peer
AR_0016781.pdf   AR_0016792    5/3/2019 0:00 Edocument; review.pdf
                                                         20190503 141928_Email_Re_ [EXTERNAL] RE_ Gray
AR_0016793.pdf   AR_0017216    5/3/2019 0:00 Edocument; Wolf Biological Re.pdf
                                                         20190503 151326_Email_Re_ Gray wolf peer
AR_0017217.pdf   AR_0017245    5/3/2019 0:00 Edocument; review.pdf
                                                         20190503 153300_Email_RE_ Gray wolf peer
AR_0017246.pdf   AR_0017257    5/3/2019 0:00 Edocument; review.pdf

AR_0017258.pdf   AR_0017375    5/3/2019 0:00 Edocument; 20190503 161400_Email_Gray Wolf Peer Reviews.pdf
                                                        20190503 161400_Email_RE_ Gray wolf peer
AR_0017376.pdf   AR_0017388    5/3/2019 0:00 Edocument; review.pdf
                                                        20190503 161746_Email_Re_ Gray wolf peer
AR_0017389.pdf   AR_0017405    5/3/2019 0:00 Edocument; review.pdf
                                                        20190503 161942_Email_Re_ Gray wolf peer
AR_0017406.pdf   AR_0017423    5/3/2019 0:00 Edocument; review.pdf
                                                        000000008B13DF8DFAF1C94B97E44EA508181B1AA49          Public Comment Submission on the Gray
AR_0017424.pdf   AR_0017424   5/2/2019 17:46 Email;     42100.msg                                            Wolf Proposed Delisting Rule                                                               Constantino, Maricela            ryany@fb.org
                                                        00000000A7CEA2B83DF80C42868CD07B320070A3C43          Someone at DOI we can deliver                                                                                                                                               Frazer, Gary; Leda Huta; Gina Shultz; Bridget
AR_0017425.pdf   AR_0017427   5/2/2019 16:52 Email;     22000.msg                                            comments to?                                                                               Tara Thornton                    Morgan, Don                                     Fahey
                                                        00000000A7CEA2B83DF80C42868CD07B320070A3E43          [EXTERNAL] Someone at DOI we can                                                                                                                                            Frazer, Gary; Leda Huta; Gina Shultz; Bridget
AR_0017428.pdf   AR_0017430   5/2/2019 16:52 Email;     22000.msg                                            deliver comments to?                                                                       Tara Thornton                    Morgan, Don                                     Fahey
                                                                                                             ACTION ALERT: Support Trump
                                                          00000000EA85186D767AD44EA5DE7DEF91581D18044 Administration Delisting Wolves in the
AR_0017431.pdf   AR_0017432   5/2/2019 15:09   Email;     B2000.msg                                          Lower 48                                                                                   BigGame Forever                  gary_frazer@fws.gov
                                                                                                             [EXTERNAL] ACTION ALERT: Support
                                                          00000000EA85186D767AD44EA5DE7DEF91581D18244 Trump Administration Delisting Wolves in
AR_0017433.pdf   AR_0017434   5/2/2019 15:09   Email;     B2000.msg                                          the Lower 48                                                                               BigGame Forever                  gary_frazer@fws.gov
                                                          20190502 130600_Email_RE_ Gray Wolf Delisting Peer RE: Gray Wolf Delisting Peer Review ‐                                                      Cheryl.Propst@atkinsglobal.com                                                   matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0017435.pdf   AR_0017437   5/2/2019 13:06   Edocument; Review ‐ Upda.pdf                                  Update on scheduling                                                                       Propst, Cheryl W                 carlos@klamathconservation.org Carlos Carroll   T
                                                          000000001CD1C5575A31CC4699DE8CBCA8AEBA7C04
AR_0017438.pdf   AR_0017438   5/2/2019 10:54   Email;     732000.msg                                         Wolf delisting.                                                                            Steve Hughes                     don_morgan@fws.gov
                                                          000000001CD1C5575A31CC4699DE8CBCA8AEBA7C24
AR_0017439.pdf   AR_0017439   5/2/2019 10:54   Email;     732000.msg                                         [EXTERNAL] Wolf delisting.                                                                 Steve Hughes                     don_morgan@fws.gov
AR_0017440.pdf   AR_0017440    5/2/2019 0:00   Edocument; FWS‐HQ‐ES‐2018‐0097‐45891.html                                                           Public comment (MN Dept of Ag)
AR_0017441.pdf   AR_0017441    5/2/2019 0:00   Edocument; FWS‐HQ‐ES‐2018‐0097‐45891‐A1.pdf                                                         Public comment (MN Dept of Ag)
AR_0017442.pdf   AR_0017443    5/2/2019 0:00   Edocument; FWS‐HQ‐ES‐2018‐0097‐46102.html                                                           Public comment
                                                                                                              Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 39 of 109


AR_0017444.pdf   AR_0017445     5/2/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐46102‐A1.docx                                                               Public comment
AR_0017446.pdf   AR_0017448     5/2/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐46102‐A2.docx                                                               Public comment
AR_0017449.pdf   AR_0017450     5/2/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐46102‐A3.docx                                                               Public comment
AR_0017451.pdf   AR_0017459     5/2/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐46102‐A4.pdf                                                                Public comment
AR_0017460.pdf   AR_0017476     5/2/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐46102‐A5.pdf                                                                Public comment
AR_0017477.pdf   AR_0017477     5/2/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐46455.html                                                                  Public comment
AR_0017478.pdf   AR_0017483     5/2/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐46455‐A1.docx                                                               Public comment

                                                                                                                Fwd: [EXTERNAL] RE: Gray Wolf Biological
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A849 Report ‐ Electronic Copies of References
AR_0017484.pdf   AR_0017486    5/1/2019 15:39   Email;     62100.msg                                            not previously provided                                       Constantino, Maricela            VanGelder, Ellen
                                                           20190501 130500_Email_RE_ First raft peer review for                                                               Cheryl.Propst@atkinsglobal.com                                                          matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0017487.pdf   AR_0017489    5/1/2019 13:05   Edocument; your perusa.pdf                                      RE: First raft peer review for your perusal                   Propst, Cheryl W                 atreves@wisc.edu Adrian Treves                         T
                                                                                                                [EXTERNAL] RE: Gray Wolf Biological
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A649 Report ‐ Electronic Copies of References
AR_0017490.pdf   AR_0017491    5/1/2019 12:51   Email;     72100.msg                                            not previously provided                                       Propst, Cheryl W                 Constantino, Maricela                                  Cusack, Matthew T
                                                                                                                [EXTERNAL] Gray Wolf Biological Report ‐
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A049 Electronic Copies of References not
AR_0017492.pdf   AR_0017492    5/1/2019 12:18   Email;     82100.msg                                            previously provided                                           Maricela Constantino             cheryl.propst@atkinsglobal.com                         matt.cusack@atkinsglobal.com
                                                           20190501 111700_Email_RE_ First raft peer review for                                                               Cheryl.Propst@atkinsglobal.com                                                          matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0017493.pdf   AR_0017493    5/1/2019 11:17   Edocument; your perusa.pdf                                      RE: First raft peer review for your perusal                   Propst, Cheryl W                 atreves@wisc.edu Adrian Treves                         T
AR_0017494.pdf   AR_0017496     5/1/2019 0:00   Edocument; FWS‐HQ‐ES‐2018‐0097‐45794.html                                                                   Public comment
AR_0017497.pdf   AR_0017499     5/1/2019 0:00   Edocument; FWS‐HQ‐ES‐2018‐0097‐45794‐A1.docx                                                                Public comment
AR_0017500.pdf   AR_0017502     5/1/2019 0:00   Edocument; FWS‐HQ‐ES‐2018‐0097‐45794‐A2.docx                                                                Public comment
                                                           20190501 143040_Email_Re_ Gray Wolf Biological
AR_0017503.pdf   AR_0017505     5/1/2019 0:00   Edocument; Report ‐ Referenc.pdf
                                                           20190501 143257_Email_Re_ Gray Wolf Biological
AR_0017506.pdf   AR_0017507     5/1/2019 0:00   Edocument; Report ‐ Referenc.pdf
                                                           20190501 143300_Email_RE_ Gray Wolf Biological
AR_0017508.pdf   AR_0017510     5/1/2019 0:00   Edocument; Report ‐ Referenc.pdf
                                                           20190501 145110_Email_Re_ Gray Wolf Biological
AR_0017511.pdf   AR_0017554     5/1/2019 0:00   Edocument; Report ‐ Referenc.pdf
                                                           20190501 152700_Email_RE_ Gray Wolf Biological
AR_0017555.pdf   AR_0017557     5/1/2019 0:00   Edocument; Report ‐ Referenc.pdf
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A649 RE: [EXTERNAL] RE: Gray wolf peer review
AR_0017558.pdf   AR_0017561   4/30/2019 11:46   Email;     A2100.msg                                            ‐ request for reference                                       Propst, Cheryl W                 Constantino, Maricela                                  Cusack, Matthew T; VanGelder, Ellen
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AC49 Re: [EXTERNAL] RE: Gray wolf peer review
AR_0017562.pdf   AR_0017568   4/30/2019 10:50   Email;     A2100.msg                                            ‐ request for reference                                       Constantino, Maricela            Becker, Scott A                                        Delia, Jesse; Willy, Elizabeth; VanGelder, Ellen
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A049 Re: [EXTERNAL] RE: Gray wolf peer review
AR_0017569.pdf   AR_0017575   4/30/2019 10:49   Email;     B2100.msg                                            ‐ request for reference                                       Becker, Scott A                  Constantino, Maricela                                  Delia, Jesse; Willy, Elizabeth; VanGelder, Ellen
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A449 Re: [EXTERNAL] RE: Gray wolf peer review
AR_0017576.pdf   AR_0017580   4/30/2019 10:42   Email;     B2100.msg                                            ‐ request for reference                                       Constantino, Maricela            Propst, Cheryl W                                       Cusack, Matthew T; VanGelder, Ellen

                                              Email
AR_0017581.pdf   AR_0017601   4/30/2019 10:42 Attachment; ID State Wolf Report 2015‐2017 040218clc.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A849             Re: [EXTERNAL] RE: Gray wolf peer review
AR_0017602.pdf   AR_0017608   4/30/2019 10:38 Email;      B2100.msg                                               ‐ request for reference                                     Constantino, Maricela            Delia, Jesse                                           Willy, Elizabeth; Becker, Scott A; VanGelder, Ellen
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AC49             Re: [EXTERNAL] RE: Gray wolf peer review                                                                                                            Constantino, Maricela; Becker, Scott A;
AR_0017609.pdf   AR_0017614   4/30/2019 10:26 Email;      B2100.msg                                               ‐ request for reference                                     Delia, Jesse                     Willy, Elizabeth                                       VanGelder, Ellen
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A049             RE: [EXTERNAL] RE: Gray wolf peer review
AR_0017615.pdf   AR_0017618   4/30/2019 10:15 Email;      C2100.msg                                               ‐ request for reference                                     Willy, Elizabeth                 Constantino, Maricela; Becker, Scott A; Delia, Jesse   VanGelder, Ellen
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A449             Fwd: [EXTERNAL] RE: Gray wolf peer
AR_0017619.pdf   AR_0017623    4/30/2019 9:02 Email;      C2100.msg                                               review ‐ request for reference                              Constantino, Maricela            Becker, Scott A; Delia, Jesse; Willy, Elizabeth        VanGelder, Ellen
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A849             Fwd: [EXTERNAL] RE: Gray wolf peer
AR_0017624.pdf   AR_0017628    4/30/2019 8:59 Email;      C2100.msg                                               review ‐ request for reference                              Constantino, Maricela            Propst, Cheryl W                                       Cusack, Matthew T; VanGelder, Ellen

                                              Email
AR_0017629.pdf   AR_0017721    4/30/2019 8:59 Attachment; 2017 MT Wolf Annual Report 5.11.2018.pdf

                                              Email       2017 Wyoming Wolf Annual Report_FINAL_2018‐04‐
AR_0017722.pdf   AR_0017753    4/30/2019 8:59 Attachment; 10.pdf
                                                                                                     Re: [EXTERNAL] Request Public Hearing in
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18444 Colorado on Proposed Rule on Wolf De‐
AR_0017754.pdf   AR_0017755    4/30/2019 8:29 Email;     82000.msg                                   listing                                                                  Gibbs ‐ DNR, Dan                 Morgan, Don                                            drue_deberry@fws.gov; noreen_walsh@fws.gov
                                                                                                     Re: [EXTERNAL] Request Public Hearing in
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1643 Colorado on Proposed Rule on Wolf De‐
AR_0017756.pdf   AR_0017756    4/30/2019 7:42 Email;     D2000.msg                                   listing                                                                  Morgan, Don                      Gibbs ‐ DNR, Dan                                       drue_deberry@fws.gov; noreen_walsh@fws.gov
                                                                                                     Re: [EXTERNAL] Request Public Hearing in
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A649 Colorado on Proposed Rule on Wolf De‐
AR_0017757.pdf   AR_0017757    4/30/2019 7:42 Email;     D2100.msg                                   listing                                                                  Morgan, Don                      Gibbs ‐ DNR, Dan                                       DeBerry, Drue; Walsh, Noreen                          Constantino, Maricela
AR_0017758.pdf   AR_0017758    4/30/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐45469.html                                                       Public comment
AR_0017759.pdf   AR_0017760    4/30/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐45469‐A1.pdf                                                     Public comment
                                                                                                          Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 40 of 109


AR_0017761.pdf   AR_0017761    4/30/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐45474.html                                                           Public comment
AR_0017762.pdf   AR_0017765    4/30/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐45474‐A1.docx                                                        Public comment
                                                         20190430 104314_Email_Re_ [EXTERNAL] RE_ Gray
AR_0017766.pdf   AR_0017793    4/30/2019 0:00 Edocument; wolf peer review ‐.pdf
                                                         20190430 114500_Email_RE_ Gray Wolf Peer Review ‐
AR_0017794.pdf   AR_0017942    4/30/2019 0:00 Edocument; missing refere.pdf
                                                         20190430 114600_Email_RE_ [EXTERNAL] RE_ Gray
AR_0017943.pdf   AR_0017948    4/30/2019 0:00 Edocument; wolf peer review ‐.pdf
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18E44 Request Public Hearing in Colorado on
AR_0017949.pdf   AR_0017949   4/29/2019 17:24 Email;     62000.msg                                         Proposed Rule on Wolf De‐listing                        Gibbs ‐ DNR, Dan   don_morgan@fws.gov      drue_deberry@fws.gov; noreen_walsh@fws.gov

                                              Email
AR_0017950.pdf   AR_0017950   4/29/2019 17:24 Attachment; Colorado Wolf Delisting Hearing.pdf
                                                                                                          [EXTERNAL] Request Public Hearing in
                                                              00000000EA85186D767AD44EA5DE7DEF91581D18044 Colorado on Proposed Rule on Wolf De‐
AR_0017951.pdf   AR_0017951   4/29/2019 17:24 Email;          72000.msg                                   listing                                                  Gibbs ‐ DNR, Dan   don_morgan@fws.gov      drue_deberry@fws.gov; noreen_walsh@fws.gov

                                              Email
AR_0017952.pdf   AR_0017952   4/29/2019 17:24 Attachment; Colorado Wolf Delisting Hearing.pdf
                                                                                                          [EXTERNAL] request public hearing in
                                                              00000000EA85186D767AD44EA5DE7DEF91581D18244 Colorado on proposed rule on Wolf de‐
AR_0017953.pdf   AR_0017953   4/29/2019 16:57 Email;          72000.msg                                   listing                                                  Gibbs ‐ DNR, Dan   don_morgan@fws.gov      drue_deberry@fws.gov; noreen_walsh@fws.gov

                                              Email       04 04 2019 FINAL Gray Wolf Restoration Initiative
AR_0017954.pdf   AR_0017955   4/29/2019 16:57 Attachment; (1).pdf
                                                          00000000EA85186D767AD44EA5DE7DEF91581D18444 request public hearing in Colorado on
AR_0017956.pdf   AR_0017956   4/29/2019 16:57 Email;      72000.msg                                         proposed rule on Wolf de‐listing                       Gibbs ‐ DNR, Dan   don_morgan@fws.gov      drue_deberry@fws.gov; noreen_walsh@fws.gov

                                              Email       04 04 2019 FINAL Gray Wolf Restoration Initiative
AR_0017957.pdf   AR_0017958   4/29/2019 16:57 Attachment; (1).pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A449 [EXTERNAL] RE: Gray wolf peer review ‐
AR_0017959.pdf   AR_0017961   4/29/2019 11:34 Email;      F2100.msg                                         request for reference                                  Propst, Cheryl W   Constantino, Maricela   VanGelder, Ellen; Cusack, Matthew T
                                                          00000000EA85186D767AD44EA5DE7DEF91581D18C44                                                                                                         Maricela Constantino; Ellen VanGelder; Chun‐Xue
AR_0017962.pdf   AR_0017962   4/29/2019 10:49 Email;      62000.msg                                         Request for Interpreters                               Harris, Sonjia     Purple DC               Ren; Dorothy Herda; Don Morgan

                                              Email       Interpreters for Wolf Public Hearing on June 3
AR_0017963.pdf   AR_0017963   4/29/2019 10:49 Attachment; 2019.docx
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A649                                                                                                         Constantino, Maricela; VanGelder, Ellen; Ren,
AR_0017964.pdf   AR_0017964   4/29/2019 10:49 Email;      F2100.msg                                      Request for Interpreters                                  Harris, Sonjia     Purple DC               Chun‐Xue; Herda, Dorothy; Morgan, Don

                                                Email    Interpreters for Wolf Public Hearing on June 3
AR_0017965.pdf   AR_0017965   4/29/2019 10:49   Attachment;
                                                         2019.docx
AR_0017966.pdf   AR_0017968    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890.html                                                           Public comment
AR_0017969.pdf   AR_0017969    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A1.jpg                                                         Public comment
AR_0017970.pdf   AR_0017970    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A2.jpg                                                         Public comment
AR_0017971.pdf   AR_0017971    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A3.jpg                                                         Public comment
AR_0017972.pdf   AR_0017972    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A4.jpg                                                         Public comment
AR_0017973.pdf   AR_0017973    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A5.png                                                         Public comment
AR_0017974.pdf   AR_0017974    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A6.png                                                         Public comment
AR_0017975.pdf   AR_0017975    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A7.jpg                                                         Public comment
AR_0017976.pdf   AR_0017976    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A8.jpg                                                         Public comment
AR_0017977.pdf   AR_0017977    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A9.jpg                                                         Public comment
AR_0017978.pdf   AR_0017978    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A10.jpg                                                        Public comment
AR_0017979.pdf   AR_0017979    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A11.jpg                                                        Public comment
AR_0017980.pdf   AR_0017980    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A12.png                                                        Public comment
AR_0017981.pdf   AR_0017981    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A13.jpg                                                        Public comment
AR_0017982.pdf   AR_0017982    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A14.jpg                                                        Public comment
AR_0017983.pdf   AR_0017983    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A15.jpg                                                        Public comment
AR_0017984.pdf   AR_0017984    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A16.jpg                                                        Public comment
AR_0017985.pdf   AR_0017985    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A17.jpg                                                        Public comment
AR_0017986.pdf   AR_0017986    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A18.jpg                                                        Public comment
AR_0017987.pdf   AR_0017987    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A19.jpg                                                        Public comment
AR_0017988.pdf   AR_0017988    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44890‐A20.jpg                                                        Public comment
AR_0017989.pdf   AR_0017989    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐45074.html                                                           Public comment
AR_0017990.pdf   AR_0017992    4/29/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐45074‐A1.docx                                                        Public comment
                                                         20190429 101600_Email_RE_ Gray wolf peer
AR_0017993.pdf   AR_0018001    4/29/2019 0:00 Edocument; review.pdf
                                                         20190429 110959_Email_Re_ Gray wolf peer
AR_0018002.pdf   AR_0018014    4/29/2019 0:00 Edocument; review.pdf
                                                         20190429 113400_Email_RE_ Gray wolf peer review ‐
AR_0018015.pdf   AR_0018018    4/29/2019 0:00 Edocument; request for re.pdf
                                                                                                              Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 41 of 109


                                                         20190429 113500_Email_RE_ Gray wolf peer
AR_0018019.pdf   AR_0018028    4/29/2019 0:00   Edocument;
                                                         review.pdf
AR_0018029.pdf   AR_0018029    4/29/2019 0:00   Edocument;
                                                         04.29.19 CO DNR_Colorado Wolf Hearing.pdf
AR_0018030.pdf   AR_0018031    4/28/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44765.html                                                                      Public comment
AR_0018032.pdf   AR_0018059    4/28/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐44765‐A1.pdf                                                                    Public comment
                                                         20190427 075046_Email_Re_ Review of Federal              Re: Review of Federal Delisting Rule and                                                   Cheryl.Propst@atkinsglobal.com                                                     matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0018060.pdf   AR_0018060    4/27/2019 7:50 Edocument; Delisting Rule and G.pdf                                 Gray Wolf Biological Report.                                                               Propst, Cheryl W                 adrianwydeven@cheqnet.net Adrian Wydeven          T
                                                         04.27.19 Western Watersheds extension & hearing
AR_0018061.pdf   AR_0018062    4/27/2019 0:00 Edocument; request.pdf
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1643              Re: [EXTERNAL] FWS‐HQ‐ES‐2018‐0097 |
AR_0018063.pdf   AR_0018064   4/26/2019 14:10 Email;     C2000.msg                                                Extension and Hearings Request                                                             Morgan, Don                      Kelly Nokes
                                                         000000000A793FD4E63EB640BDC468B9DFCD411FE41              [EXTERNAL] FWS‐HQ‐ES‐2018‐0097 |
AR_0018065.pdf   AR_0018065   4/26/2019 14:03 Email;     92000.msg                                                Extension and Hearings Request                                                             Kelly Nokes                      don_morgan@fws.gov

                                              Email       2019.04.26_WolfDelisting_Extension_Hearings_Reque
AR_0018066.pdf   AR_0018068   4/26/2019 14:03 Attachment; st_zz.pdf

                                                                                                                                                             Public comment (Western Environmental Law
AR_0018069.pdf   AR_0018069    4/26/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐43910.html                                                                      Center request to extend comment period)

AR_0018070.pdf   AR_0018070    4/26/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐43946.html                                                                      Public comment (WA Dept of Fish and Wildlife)

AR_0018071.pdf   AR_0018074    4/26/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐43946‐A1.pdf                                                                    Public comment (WA Dept of Fish and Wildlife)
AR_0018075.pdf   AR_0018075    4/26/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐44383.html                                                                      Public comment
AR_0018076.pdf   AR_0018083    4/26/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐44383‐A1.docx                                                                   Public comment
                                                         04.26.19 Western Envir Law
AR_0018084.pdf   AR_0018086    4/26/2019 0:00 Edocument; Center_Extension_Hearings_Request_zz.pdf
                                                                                                                                                                                                             Cheryl.Propst@atkinsglobal.com
AR_0018087.pdf   AR_0018087   4/25/2019 10:52 Edocument; 20190425 105200_Email_RE_ Federeal Register.pdf          RE: Federeal Register                                                                      Propst, Cheryl W                 fred.allendorf@gmail.com Fred Allendorf
                                                                                                                                                                                                             Cheryl.Propst@atkinsglobal.com
AR_0018088.pdf   AR_0018088   4/25/2019 10:22 Edocument; 20190425 102200_Email_RE_ Federeal Register.pdf          RE: Federeal Register                                                                      Propst, Cheryl W                 fred.allendorf@gmail.com Fred Allendorf
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1C43              Re: [EXTERNAL] Gray Wolf Peer Review ‐
AR_0018089.pdf   AR_0018090    4/25/2019 7:21 Email;     B2000.msg                                                Conflict of Interest question                                                              Morgan, Don                      Constantino, Maricela
AR_0018091.pdf   AR_0018092    4/25/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐43290.html                                                                      Public comment
AR_0018093.pdf   AR_0018094    4/25/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐43290‐A1.pdf                                                                    Public comment
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1A43              RE: [EXTERNAL] Gray Wolf Peer Review ‐                                                                                                                                        Cusack, Matthew T; VanGelder, Ellen; Don
AR_0018095.pdf   AR_0018096   4/24/2019 11:18 Email;     B2000.msg                                                Conflict of Interest question                                                              Propst, Cheryl W                 Constantino, Maricela                             Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A44A              RE: [EXTERNAL] Gray Wolf Peer Review ‐                                                                                                                                        Cusack, Matthew T; VanGelder, Ellen; Morgan,
AR_0018097.pdf   AR_0018098   4/24/2019 11:18 Email;     92100.msg                                                Conflict of Interest question                                                              Propst, Cheryl W                 Constantino, Maricela                             Don

                                                                                                                                                                                                                                                                                                matt.cusack@atkinsglobal.com Cusack, Matthew
                                                         20190424 111800_Email_RE_ [EXTERNAL] Gray Wolf           RE: [EXTERNAL] Gray Wolf Peer Review ‐                                                     Cheryl.Propst@atkinsglobal.com   maricela_constantino@fws.gov Constantino,         T ellen_vangelder@fws.gov VanGelder, Ellen
AR_0018099.pdf   AR_0018100   4/24/2019 11:18 Edocument; Peer Review ‐ Con.pdf                                    Conflict of Interest question                                                              Propst, Cheryl W                 Maricela                                          don_morgan@fws.gov Don Morgan
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18E44              Re: [EXTERNAL] Gray Wolf Peer Review ‐                                                                                                                                        Cusack, Matthew T; VanGelder, Ellen; Don
AR_0018101.pdf   AR_0018102    4/24/2019 9:16 Email;     12000.msg                                                Conflict of Interest question                                                              Constantino, Maricela            Propst, Cheryl W                                  Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A04A              Re: [EXTERNAL] Gray Wolf Peer Review ‐                                                                                                                                        Cusack, Matthew T; VanGelder, Ellen; Morgan,
AR_0018103.pdf   AR_0018104    4/24/2019 9:16 Email;     A2100.msg                                                Conflict of Interest question                                                              Constantino, Maricela            Propst, Cheryl W                                  Don
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A84A              [EXTERNAL] Gray Wolf Peer Review ‐
AR_0018105.pdf   AR_0018105   4/23/2019 16:22 Email;     A2100.msg                                                Conflict of Interest question                                                              Propst, Cheryl W                 Constantino, Maricela                             Cusack, Matthew T; VanGelder, Ellen
                                                         20190423 091000_Email_RE_ Gray Wolf Peer Review ‐        RE: Gray Wolf Peer Review ‐ missing                                                        Cheryl.Propst@atkinsglobal.com
AR_0018106.pdf   AR_0018106    4/23/2019 9:10 Edocument; missing refere.pdf                                       reference                                                                                  Propst, Cheryl W                 fred.allendorf@gmail.com Fred Allendorf
                                                         20190423 090326_Email_Re_ Gray Wolf Peer Review ‐        Re: Gray Wolf Peer Review ‐ missing                                                        fred.allendorf@gmail.com Fred
AR_0018107.pdf   AR_0018107    4/23/2019 9:03 Edocument; missing refere.pdf                                       reference                                                                                  Allendorf                        Cheryl.Propst@atkinsglobal.com Propst, Cheryl W

                                                             20190423 090200_Email_RE_ Peer review for the gray RE: Peer review for the gray wolf for                                                        Cheryl.Propst@atkinsglobal.com   carlos@klamathconservation.org Carlos Carroll
AR_0018108.pdf   AR_0018111    4/23/2019 9:02 Edocument;     wolf for USFW.pdf                                  USFWS                                                                                        Propst, Cheryl W                 matt.cusack@atkinsglobal.com Cusack, Matthew T
AR_0018112.pdf   AR_0018113    4/23/2019 0:00 Edocument;     FWS‐HQ‐ES‐2018‐0097‐33239.html                                                                  Public comment
AR_0018114.pdf   AR_0018114    4/23/2019 0:00 Edocument;     FWS‐HQ‐ES‐2018‐0097‐33239‐A1.pdf                                                                Public comment
                                                             20190423 083900_Email_RE_ Gray Wolf Peer Review ‐
AR_0018115.pdf   AR_0018141    4/23/2019 0:00 Edocument;     missing refere.pdf
                                                             20190423 092200_Email_RE_ Gray Wolf Peer Review ‐
AR_0018142.pdf   AR_0018145    4/23/2019 0:00 Edocument;     missing refere.pdf

                                                                                                         Out of the office Re: [EXTERNAL] Re:
                                                             00000000A7CEA2B83DF80C42868CD07B320070A3A43 Comment extension and public hearing
AR_0018146.pdf   AR_0018146    4/22/2019 7:18 Email;         12000.msg                                   request on wolf delisting proposal                                                                  Tara Thornton                    don_morgan@fws.gov
                                                                                                         Re: [EXTERNAL] Re: Comment extension
                                                             000000005E5DA36B3BAE90459A8914FB5B4DF7C1043 and public hearing request on wolf                                                                                                                                                     Frazer, Gary; Leda Huta; Gina Shultz; Bridget
AR_0018147.pdf   AR_0018148    4/22/2019 7:18 Email;         B2000.msg                                   delisting proposal                                                                                  Morgan, Don                      Tara Thornton                                     Fahey
                                                                                                         Re: [EXTERNAL] Re: Comment extension
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1A24A and public hearing request on wolf                                                                                                                                                     Frazer, Gary D; Leda Huta; Shultz, Gina; Fahey,
AR_0018149.pdf   AR_0018151    4/22/2019 7:18 Email;         E2100.msg                                   delisting proposal                                                                                  Morgan, Don                      Tara Thornton                                     Bridget                                           Constantino, Maricela
                                                                                                             Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 42 of 109


AR_0018152.pdf   AR_0018152    4/22/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐30476.html                                                                   Public comment
AR_0018153.pdf   AR_0018153    4/22/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐30476‐A1.pdf                                                                 Public comment
AR_0018154.pdf   AR_0018154    4/22/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐31751.html                                                                   Public comment
AR_0018155.pdf   AR_0018160    4/22/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐31751‐A1.docx                                                                Public comment
AR_0018161.pdf   AR_0018162    4/22/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐32957.html                                                                   Public comment
AR_0018163.pdf   AR_0018163    4/22/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐32957‐A1.jpg                                                                 Public comment
AR_0018164.pdf   AR_0018164    4/22/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐32957‐A2.jpg                                                                 Public comment
AR_0018165.pdf   AR_0018165    4/22/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐32957‐A3.jpg                                                                 Public comment
                                                             20190422 112435_Email_Peer review for the gray wolf
AR_0018166.pdf   AR_0018191    4/22/2019 0:00   Edocument;   for USFWS.pdf
AR_0018192.pdf   AR_0018192    4/21/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐31019.html                                                                   Public comment
AR_0018193.pdf   AR_0018197    4/21/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐31019‐A1.docx                                                                Public comment
AR_0018198.pdf   AR_0018199    4/20/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐30142.html                                                                   Public comment
                                                                                                     BIOLOGICAL CONSERVATION,
AR_0018200.pdf   AR_0018208    4/20/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐30142‐A1.pdf            doi:10.1016/j.biocon.2011.11.005                         Public comment
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18C43
AR_0018209.pdf   AR_0018209   4/19/2019 11:51 Email;     D2000.msg                                   [EXTERNAL] Delisting wolves                                               francois48@verizon.net           don_morgan@fws.gov
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18E43
AR_0018210.pdf   AR_0018210   4/19/2019 11:51 Email;     D2000.msg                                   Delisting wolves                                                          francois48@verizon.net           don_morgan@fws.gov
AR_0018211.pdf   AR_0018211    4/19/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐29797.html                                                                       Public comment
                                                                                                     Re: [EXTERNAL] Re: Comment extension
                                                         00000000A7CEA2B83DF80C42868CD07B320070A3643 and public hearing request on wolf                                                                                                                           Leda Huta; Gina_Shultz@fws.gov; Bridget Fahey;
AR_0018212.pdf   AR_0018213   4/18/2019 13:23 Email;     12000.msg                                   delisting proposal                                                        Tara Thornton                    Frazer, Gary                                      Don Morgan

AR_0018214.pdf   AR_0018237    4/18/2019 0:00 Edocument; References Cited for Gray Wolf Proposed Rule.pdf
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A44A               RE: [EXTERNAL] RE: Gray wolf peer review
AR_0018238.pdf   AR_0018240   4/17/2019 19:23 Email;     F2100.msg                                                 ‐ request for reference                                     Propst, Cheryl W                 VanGelder, Ellen                                  Constantino, Maricela; Cusack, Matthew T
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A64A               Re: [EXTERNAL] RE: Gray wolf peer review
AR_0018241.pdf   AR_0018244   4/17/2019 16:23 Email;     F2100.msg                                                 ‐ request for reference                                     VanGelder, Ellen                 Propst, Cheryl W                                  Constantino, Maricela; Cusack, Matthew T
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AE4A               Fwd: [EXTERNAL] RE: Gray wolf peer
AR_0018245.pdf   AR_0018248   4/17/2019 15:34 Email;     F2100.msg                                                 review ‐ request for reference                              VanGelder, Ellen                 Constantino, Maricela
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A24B               RE: [EXTERNAL] Gray wolf peer review ‐
AR_0018249.pdf   AR_0018250   4/17/2019 15:13 Email;     02100.msg                                                 request for reference                                       Propst, Cheryl W                 Constantino, Maricela                             Cusack, Matthew T; VanGelder, Ellen

                                              Email                                                                RE: Gray wolf peer review ‐ request for
AR_0018251.pdf   AR_0018252   4/17/2019 15:13 Attachment; RE Gray wolf peer review ‐ request for reference.msg     reference                                                   Propst, Cheryl W                 Constantino, Maricela                             VanGelder, Ellen; Cusack, Matthew T

                                              Email
AR_0018253.pdf   AR_0018253   4/17/2019 15:13 Attachment; image001.png
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A84B Re: [EXTERNAL] Gray wolf peer review ‐
AR_0018254.pdf   AR_0018256   4/17/2019 14:05 Email;      02100.msg                                   request for reference                                                    Constantino, Maricela            Propst, Cheryl W                                  VanGelder, Ellen; Cusack, Matthew T

                                              Email
AR_0018257.pdf   AR_0018324   4/17/2019 14:05 Attachment; NCEAS 2014.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AE4B              [EXTERNAL] Gray wolf peer review ‐
AR_0018325.pdf   AR_0018326   4/17/2019 12:51 Email;      02100.msg                                                request for reference                                       Propst, Cheryl W                 Constantino, Maricela                             VanGelder, Ellen; Cusack, Matthew T
                                                          20190417 114400_Email_RE_ Peer review documents          RE: Peer review documents for the gray                      Cheryl.Propst@atkinsglobal.com
AR_0018327.pdf   AR_0018335   4/17/2019 11:44 Edocument; for the gray wol.pdf                                      wolf for USFWS                                              Propst, Cheryl W                 adrianwydeven@cheqnet.net Adrian Wydeven
                                                          20190417 111734_Email_RE_ Peer review documents          RE: Peer review documents for the gray                      adrianwydeven@cheqnet.net                                                          matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0018336.pdf   AR_0018344   4/17/2019 11:17 Edocument; for the gray wol.pdf                                      wolf for USFWS                                              Adrian Wydeven                   Cheryl.Propst@atkinsglobal.com Propst, Cheryl W   T
AR_0018345.pdf   AR_0018346    4/17/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐19557.html                                                                       Public comment
AR_0018347.pdf   AR_0018347    4/17/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐19557‐A1.jpg                                                                     Public comment
AR_0018348.pdf   AR_0018348    4/17/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐19587.html                                                                       Public comment
AR_0018349.pdf   AR_0018349    4/17/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐19587‐A1.pdf                                                                     Public comment
                                                          20190417 121352_Email_Re_ Gray wolf peer
AR_0018350.pdf   AR_0018358    4/17/2019 0:00 Edocument; review.pdf
                                                          20190417 121444_Email_Re_ Gray wolf peer
AR_0018359.pdf   AR_0018365    4/17/2019 0:00 Edocument; review.pdf
                                                          20190417 122500_Email_RE_ Gray wolf peer
AR_0018366.pdf   AR_0018395    4/17/2019 0:00 Edocument; review.pdf
                                                          20190417 122700_Email_RE_ Gray wolf peer
AR_0018396.pdf   AR_0018403    4/17/2019 0:00 Edocument; review.pdf
                                                          20190417 122810_Email_Re_ Gray wolf peer
AR_0018404.pdf   AR_0018411    4/17/2019 0:00 Edocument; review.pdf
                                                          20190417 124304_Email_Re_ Gray wolf peer
AR_0018412.pdf   AR_0018421    4/17/2019 0:00 Edocument; review.pdf
                                                          20190417 125100_Email_Gray wolf peer review ‐
AR_0018422.pdf   AR_0018424    4/17/2019 0:00 Edocument; request for refere.pdf
                                                          20190417 125200_Email_RE_ Gray wolf peer
AR_0018425.pdf   AR_0018432    4/17/2019 0:00 Edocument; review.pdf
                                                          20190417 131231_Email_Re_ Gray wolf peer
AR_0018433.pdf   AR_0018444    4/17/2019 0:00 Edocument; review.pdf
                                                                                                          Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 43 of 109


                                                         20190417 131700_Email_RE_ Gray wolf peer review ‐
AR_0018445.pdf   AR_0018447    4/17/2019 0:00 Edocument; request for re.pdf
                                                         20190417 131700_Email_RE_ Gray wolf peer
AR_0018448.pdf   AR_0018456    4/17/2019 0:00 Edocument; review.pdf
                                                         20190417 140607_Email_Re_ [EXTERNAL] Gray wolf
AR_0018457.pdf   AR_0018528    4/17/2019 0:00 Edocument; peer review ‐ req.pdf
                                                         20190417 151300_Email_RE_ [EXTERNAL] Gray wolf
AR_0018529.pdf   AR_0018532    4/17/2019 0:00 Edocument; peer review ‐ req.pdf
                                                         20190417 162422_Email_Re_ [EXTERNAL] RE_ Gray
AR_0018533.pdf   AR_0018537    4/17/2019 0:00 Edocument; wolf peer review ‐.pdf
                                                         20190417 192300_Email_RE_ [EXTERNAL] RE_ Gray
AR_0018538.pdf   AR_0018542    4/17/2019 0:00 Edocument; wolf peer review ‐.pdf
                                                         00000000848B47F75E4F664F9E5C6C9FCF37E28824172
AR_0018543.pdf   AR_0018545   4/16/2019 12:10 Email;     000.msg                                           [EXTERNAL] WDNR‐USFWS meeting                                                               Walter, Scott E ‐ DNR   Ragan, Laura; Roberts, Nathan M ‐ DNR
AR_0018546.pdf   AR_0018546    4/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐19346.html                                                                 Public comment
AR_0018547.pdf   AR_0018547    4/15/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐19346‐A1.docx                                                              Public comment
                                                         20190415 093500_Email_RE_ Gray wolf peer
AR_0018548.pdf   AR_0018589    4/15/2019 0:00 Edocument; review.pdf
                                                         04.15.2019 WA Cattleman's Assoc‐Request Public
AR_0018590.pdf   AR_0018591    4/15/2019 0:00 Edocument; Hearing.pdf
AR_0018592.pdf   AR_0018592    4/14/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐19150.html                                                                 Public comment
AR_0018593.pdf   AR_0018593    4/14/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐19150‐A1.rtf                                                               Public comment
                                                         20190414 084327_Email_Re_ Peer review documents
AR_0018594.pdf   AR_0018596    4/14/2019 0:00 Edocument; for the gray wol.pdf
                                                         20190414 085000_Email_RE_ Peer review documents
AR_0018597.pdf   AR_0018599    4/14/2019 0:00 Edocument; for the gray wol.pdf

AR_0018600.pdf   AR_0018601    4/12/2019 0:00 Edocument; 04.12.19 HSUS wolf extension & hearing request.pdf

                                                             070047 Request for Ext & hearings_Carper &                                                 Letter to FWS from Sen. Carper and Rep.
AR_0018602.pdf   AR_0018602    4/11/2019 0:00   Edocument;   Gijalva.pdf                                                                                Grijalva re: comment period (April 11, 2019)
AR_0018603.pdf   AR_0018604    4/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15815.html                                                             Public comment
AR_0018605.pdf   AR_0018608    4/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15815‐A1.docx                                                          Public comment
AR_0018609.pdf   AR_0018609    4/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15815‐A2.jpg                                                           Public comment
AR_0018610.pdf   AR_0018610    4/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15815‐A3.jpg                                                           Public comment
AR_0018611.pdf   AR_0018611    4/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15815‐A4.jpg                                                           Public comment
AR_0018612.pdf   AR_0018612    4/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15815‐A5.jpg                                                           Public comment
AR_0018613.pdf   AR_0018613    4/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15815‐A6.jpg                                                           Public comment
AR_0018614.pdf   AR_0018614    4/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15815‐A7.jpg                                                           Public comment
AR_0018615.pdf   AR_0018615    4/10/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15815‐A8.jpg                                                           Public comment
                                                             070047 Request for Ext & hearings_Neguse &                                                 Letter from Rep. Neguse and DeGette to FWS
AR_0018616.pdf   AR_0018616     4/9/2019 0:00   Edocument;   DeGette.pdf                                                                                re comment period (Apr. 9, 2019)
AR_0018617.pdf   AR_0018617     4/8/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15291.html                                                             Public comment
AR_0018618.pdf   AR_0018620     4/8/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15291‐A1.docx                                                          Public comment
AR_0018621.pdf   AR_0018622     4/8/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15461.html                                                             Public comment
AR_0018623.pdf   AR_0018624     4/8/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15461‐A1.docx                                                          Public comment
AR_0018625.pdf   AR_0018625     4/8/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15608.html                                                             Public comment
AR_0018626.pdf   AR_0018627     4/8/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15608‐A1.docx                                                          Public comment
AR_0018628.pdf   AR_0018628     4/7/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15305.html                                                             Public comment
AR_0018629.pdf   AR_0018631     4/7/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15305‐A1.docx                                                          Public comment
AR_0018632.pdf   AR_0018632     4/7/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15335.html                                                             Public comment
AR_0018633.pdf   AR_0018637     4/7/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15335‐A1.docx                                                          Public comment
AR_0018638.pdf   AR_0018639     4/5/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15080.html                                                             Public comment
AR_0018640.pdf   AR_0018640     4/5/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15080‐A1.png                                                           Public comment
AR_0018641.pdf   AR_0018641     4/5/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐15080‐A2.png                                                           Public comment
                                                                                                                                                        Public comment (Humane Society request
AR_0018642.pdf   AR_0018643     4/5/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107766‐A13.docx                                                            extension comment period)
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1C41          Re: [EXTERNAL] questions regarding wolf
AR_0018644.pdf   AR_0018646    4/4/2019 14:39 Email;     52000.msg                                            delisting Order Statement                                                                Morgan, Don             Constantino, Maricela
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18040          Fwd: [EXTERNAL] questions regarding
AR_0018647.pdf   AR_0018649    4/4/2019 12:41 Email;     12000.msg                                            wolf delisting Order Statement                                                           Constantino, Maricela   Don Morgan                              ellen_vangelder
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AC4B          Fwd: [EXTERNAL] questions regarding
AR_0018650.pdf   AR_0018652    4/4/2019 12:41 Email;     42100.msg                                            wolf delisting Order Statement                                                           Constantino, Maricela   Morgan, Don                             VanGelder, Ellen
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AE4B          Re: [EXTERNAL] questions regarding wolf
AR_0018653.pdf   AR_0018654    4/4/2019 11:22 Email;     42100.msg                                            delisting Order Statement                                                                Peter David             Constantino, Maricela
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18A40          Re: [EXTERNAL] questions regarding wolf
AR_0018655.pdf   AR_0018656    4/4/2019 10:21 Email;     02000.msg                                            delisting Order Statement                                                                Constantino, Maricela   pdavid@glifwc.org                       Don Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A04B          Re: [EXTERNAL] questions regarding wolf
AR_0018657.pdf   AR_0018658    4/4/2019 10:21 Email;     52100.msg                                            delisting Order Statement                                                                Constantino, Maricela   pdavid@glifwc.org                       Morgan, Don
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18640          Re: [EXTERNAL] questions regarding wolf
AR_0018659.pdf   AR_0018660     4/4/2019 9:16 Email;     02000.msg                                            delisting Order Statement                                                                Constantino, Maricela   Morgan, Don
                                                                                                         Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 44 of 109


                                                        000000005E5DA36B3BAE90459A8914FB5B4DF7C1A42 Re: [EXTERNAL] questions regarding wolf
AR_0018661.pdf   AR_0018662    4/4/2019 5:23 Email;     32000.msg                                   delisting Order Statement                                                                            Morgan, Don                 Constantino, Maricela
AR_0018663.pdf   AR_0018664    4/4/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐14838.html                                                               Public comment
AR_0018665.pdf   AR_0018665    4/4/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐14838‐A1.jpg                                                             Public comment
                                                                                                                                                     FWS notification letter Keweenaw County
AR_0018666.pdf   AR_0018669    4/4/2019 0:00 Edocument; Keweenaw County notification (no email address).pdf                                          (April 4, 2019)
                                                        000000008B13DF8DFAF1C94B97E44EA508181B1AA4B      Re: [EXTERNAL] questions regarding wolf
AR_0018670.pdf   AR_0018671   4/3/2019 15:45 Email;     52100.msg                                        delisting Order Statement                                                                       pdavid@glifwc.org           Constantino, Maricela
                                                        00000000EA85186D767AD44EA5DE7DEF91581D18640      Re: [EXTERNAL] questions regarding wolf
AR_0018672.pdf   AR_0018673   4/3/2019 15:28 Email;     F2000.msg                                        delisting Order Statement                                                                       Constantino, Maricela       pdavid@glifwc.org                                 Don Morgan
                                                        000000008B13DF8DFAF1C94B97E44EA508181B1AC4B      [EXTERNAL] questions regarding wolf
AR_0018674.pdf   AR_0018674   4/3/2019 15:11 Email;     52100.msg                                        delisting Order Statement                                                                       pdavid@glifwc.org           Constantino, Maricela
                                                        000000005E5DA36B3BAE90459A8914FB5B4DF7C1442      questions regarding wolf delisting Order
AR_0018675.pdf   AR_0018675   4/3/2019 15:05 Email;     32000.msg                                        Statement                                                                                       pdavid@glifwc.org           don_morgan@fws.gov
                                                        000000005E5DA36B3BAE90459A8914FB5B4DF7C1642      [EXTERNAL] questions regarding wolf
AR_0018676.pdf   AR_0018676   4/3/2019 15:05 Email;     32000.msg                                        delisting Order Statement                                                                       pdavid@glifwc.org           don_morgan@fws.gov
                                                                                                         [EXTERNAL] FW: Request for no cost time
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1A04B extension for 140F0918F0253 Gray Wolf
AR_0018677.pdf   AR_0018678   4/3/2019 11:42 Email;          62100.msg                                   Delisting Peer Review                                                                           Cusack, Matthew T           Randle, Lauretha                                  Constantino, Maricela; Propst, Cheryl W

                                               Email
AR_0018679.pdf   AR_0018681   4/3/2019 11:42   Attachment;   F17PA00027.pdf
AR_0018682.pdf   AR_0018682    4/3/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐14756.html                                                          Public comment
AR_0018683.pdf   AR_0018685    4/3/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐14756‐A1.pdf                                                        Public comment
AR_0018686.pdf   AR_0018686    4/2/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐14558.html                                                          Public comment
AR_0018687.pdf   AR_0018687    4/2/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐14558‐A1.pdf                                                        Public comment
AR_0018688.pdf   AR_0018688    4/2/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐14559.html                                                          Public comment
AR_0018689.pdf   AR_0018690    4/2/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐14559‐A1.pdf                                                        Public comment
AR_0018691.pdf   AR_0018691    4/2/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐14561.html                                                          Public comment
AR_0018692.pdf   AR_0018692    4/2/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐14561‐A1.pdf                                                        Public comment

AR_0018693.pdf   AR_0018693    4/2/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐14566.html                                                               Public comment (SD Dept of Game and Fish)

AR_0018694.pdf   AR_0018694    4/2/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐14566‐A1.pdf                                                        Public comment (SD Dept of Game and Fish)
AR_0018695.pdf   AR_0018695    4/2/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐14596.html                                                          Public comment
AR_0018696.pdf   AR_0018697    4/2/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐14596‐A1.pdf                                                        Public comment
AR_0018698.pdf   AR_0018699    4/2/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐14699.html                                                          Public comment
AR_0018700.pdf   AR_0018700    4/2/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐14699‐A1.png                                                        Public comment
AR_0018701.pdf   AR_0018701    4/2/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐14699‐A2.png                                                        Public comment
AR_0018702.pdf   AR_0018702    4/2/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐14699‐A3.png                                                        Public comment
                                                                                                          Re: [EXTERNAL] Re: Comment extension
                                                        00000000EA85186D767AD44EA5DE7DEF91581D18E40 and public hearing request on wolf                                                                                                                                                 Leda Huta; Gina Shultz; Bridget Fahey; Don
AR_0018703.pdf   AR_0018704   4/1/2019 16:03 Email;     A2000.msg                                         delisting proposal                                                                             Frazer, Gary                Tara Thornton                                     Morgan
                                                                                                          Re: Comment extension and public
                                                        00000000A7CEA2B83DF80C42868CD07B320070A3041 hearing request on wolf delisting
AR_0018705.pdf   AR_0018706   4/1/2019 15:46 Email;     F2000.msg                                         proposal                                                                                       Tara Thornton               Gary Frazer                                       Leda Huta
                                                                                                          [EXTERNAL] Re: Comment extension and
                                                        00000000A7CEA2B83DF80C42868CD07B320070A3241 public hearing request on wolf delisting
AR_0018707.pdf   AR_0018708   4/1/2019 15:46 Email;     F2000.msg                                         proposal                                                                                       Tara Thornton               Gary Frazer                                       Leda Huta
                                                        20190401 105323_Email_RE_ Gray Wolf Peer Review ‐                                                                                                adrianwydeven@cheqnet.net                                                     matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0018709.pdf   AR_0018711   4/1/2019 10:53 Edocument; kickoff call.pdf                                  RE: Gray Wolf Peer Review ‐ kickoff call                                                       Adrian Wydeven              Cheryl.Propst@atkinsglobal.com Propst, Cheryl W   T
AR_0018712.pdf   AR_0018713    4/1/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐107766‐A14.docx                                                          Public comment
                                                        20190401 095939_Email_Re_ Peer review documents
AR_0018714.pdf   AR_0018716    4/1/2019 0:00 Edocument; for the gray wol.pdf
                                                                                                                                                     FWS notification letter to Cal. State Dir. (April
AR_0018717.pdf   AR_0018718    4/1/2019 0:00 Edocument; APHIS California notification.pdf                                                            1, 2019)
                                                                                                                                                     FWS notification letter to Nev. State Dir. (April
AR_0018719.pdf   AR_0018720    4/1/2019 0:00 Edocument; APHIS Nevada notification.pdf                                                                1, 2019)
                                                                                                                                                     FWS notification letter to BLM Cal. State Dir.
AR_0018721.pdf   AR_0018722    4/1/2019 0:00 Edocument; BLM California Notification.pdf                                                              (April 1, 2019)
                                                                                                                                                     FWS notification letter to BLM Nev. State Dir.
AR_0018723.pdf   AR_0018724    4/1/2019 0:00 Edocument; BLM Nevada Notification.pdf                                                                  (April 1, 2019)
                                                                                                                                                     FWS notification letter to Dir. Cal. Dept. Fish
AR_0018725.pdf   AR_0018726    4/1/2019 0:00 Edocument; CDFW Notification.pdf                                                                        and Wildlife (April 1, 2019)
                                                        County contacts_Michigan_proposed rule notification
AR_0018727.pdf   AR_0018728    4/1/2019 0:00 Edocument; email.pdf
AR_0018729.pdf   AR_0018730    4/1/2019 0:00 Edocument; County wolf delist notice outreach.pdf
                                                                                                                                                     FWS notification Nev. Dept. of Wildlife (April 1,
AR_0018731.pdf   AR_0018732    4/1/2019 0:00 Edocument; NDOW Notification.pdf                                                                        2019)
                                                                                                                                                     FWS notification NPS Regional Dir. Pac. NW
AR_0018733.pdf   AR_0018734    4/1/2019 0:00 Edocument; NPS Notification.pdf                                                                         (Apr. 1, 2019)
AR_0018735.pdf   AR_0018736    4/1/2019 0:00 Edocument; NWRO DIR 04.01.2019 (FINAL).pdf
                                                                                                       Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 45 of 109


                                                                                                                                                      FWS notification USFS Regional Forester
AR_0018737.pdf   AR_0018738     4/1/2019 0:00 Edocument; USFS R5 Notification.pdf                                                                     Vallejo CA (Apr. 1, 2019)
                                                         04.01.19 Lands Council extension & hearing
AR_0018739.pdf   AR_0018740     4/1/2019 0:00 Edocument; request.pdf
AR_0018741.pdf   AR_0018742    3/31/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐13655.html                                                               Public comment
AR_0018743.pdf   AR_0018743    3/30/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐13968.html                                                               Public comment
AR_0018744.pdf   AR_0018747    3/30/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐13968‐A1.docx                                                            Public comment
AR_0018748.pdf   AR_0018748    3/30/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐14051.html                                                               Public comment
AR_0018749.pdf   AR_0018749    3/30/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐14051‐A1.jpg                                                             Public comment
AR_0018750.pdf   AR_0018750    3/30/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐14051‐A2.jpg                                                             Public comment
AR_0018751.pdf   AR_0018751    3/30/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐14051‐A3.jpg                                                             Public comment
AR_0018752.pdf   AR_0018753    3/29/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐13169.html                                                               Public comment
AR_0018754.pdf   AR_0018765    3/29/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐13169‐A1.pdf                                                             Public comment
                                                                                                                                                      FWS notification Coeur d'Alene Tribe (Mar. 29,
AR_0018766.pdf   AR_0018810    3/29/2019 0:00 Edocument; March 29, 2019 EA Grey Wolfe Tribal Letters.pdf                                              2019)
                                                         20190328 150611_Email_Peer review documents for   Peer review documents for the gray wolf                                                     Cheryl.Propst@atkinsglobal.com
AR_0018811.pdf   AR_0018813   3/28/2019 15:06 Edocument; the gray wolf fo.pdf                              for USFWS                                                                                   Propst, Cheryl W                 matt.cusack@atkinsglobal.com Cusack, Matthew T
AR_0018814.pdf   AR_0018814    3/28/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐7492.html                                                                Public comment
AR_0018815.pdf   AR_0018816    3/28/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐7492‐A1.docx                                                             Public comment
AR_0018817.pdf   AR_0018818    3/28/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐7832.html                                                                Public comment
AR_0018819.pdf   AR_0018844    3/28/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐7832‐A1.pdf                                                              Public comment
AR_0018845.pdf   AR_0018845    3/28/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐8145.html                                                                Public comment
AR_0018846.pdf   AR_0018847    3/28/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐8145‐A1.docx                                                             Public comment
AR_0018848.pdf   AR_0018848    3/28/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐8210.html                                                                Public comment
                                                                                                                                                      Public comment (Defenders request extension
AR_0018849.pdf   AR_0018849    3/28/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐8210‐A1.pdf                                                              comment period)
                                                         03.28.19 Defenders wolf extension & hearing
AR_0018850.pdf   AR_0018850    3/28/2019 0:00 Edocument; request.pdf
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1042       RE: [EXTERNAL] RE: gray wolf peer review
AR_0018851.pdf   AR_0018854    3/27/2019 9:18 Email;     12000.msg                                         timetable                                                                                   Propst, Cheryl W                 Constantino, Maricela                             Cusack, Matthew T; Don Morgan; ellen_vangelder
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A24B       RE: [EXTERNAL] RE: gray wolf peer review                                                                                                                                       Cusack, Matthew T; Morgan, Don; VanGelder,
AR_0018855.pdf   AR_0018858    3/27/2019 9:18 Email;     D2100.msg                                         timetable                                                                                   Propst, Cheryl W                 Constantino, Maricela                             Ellen

                                                                                                                                                                                                                                                                                          matt.cusack@atkinsglobal.com Cusack, Matthew
                                                         20190327 091800_Email_RE_ [EXTERNAL] RE_ gray     RE: [EXTERNAL] RE: gray wolf peer review                                                    Cheryl.Propst@atkinsglobal.com   maricela_constantino@fws.gov 'Constantino,        T don_morgan@fws.gov Don Morgan
AR_0018859.pdf   AR_0018862    3/27/2019 9:18 Edocument; wolf peer review t.pdf                            timetable                                                                                   Propst, Cheryl W                 Maricela'                                         ellen_vangelder@fws.gov ellen_vangelder
AR_0018863.pdf   AR_0018863    3/27/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐7163.html                                                                Public comment
AR_0018864.pdf   AR_0018866    3/27/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐7163‐A1.pdf                                                              Public comment
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AC4B       Fwd: [EXTERNAL] RE: gray wolf peer
AR_0018867.pdf   AR_0018872   3/26/2019 16:47 Email;     D2100.msg                                         review timetable                                                                            Constantino, Maricela            VanGelder, Ellen

                                                                                                                                                                                                                                                                                          matt.cusack@atkinsglobal.com Cusack, Matthew
                                                         20190326 164606_Email_Re_ [EXTERNAL] RE_ gray     Re: [EXTERNAL] RE: gray wolf peer review                                                    maricela_constantino@fws.gov                                                       T don_morgan@fws.gov Don Morgan
AR_0018873.pdf   AR_0018876   3/26/2019 16:46 Edocument; wolf peer review t.pdf                            timetable                                                                                   Constantino, Maricela            Cheryl.Propst@atkinsglobal.com Propst, Cheryl W   ellen_vangelder@fws.gov ellen_vangelder
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18E40       Re: [EXTERNAL] RE: gray wolf peer review
AR_0018877.pdf   AR_0018881   3/26/2019 16:45 Email;     52000.msg                                         timetable                                                                                   Constantino, Maricela            Propst, Cheryl W                                  Cusack, Matthew T; Don Morgan; ellen_vangelder
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A04B       Re: [EXTERNAL] RE: gray wolf peer review                                                                                                                                       Cusack, Matthew T; Morgan, Don; VanGelder,
AR_0018882.pdf   AR_0018886   3/26/2019 16:45 Email;     E2100.msg                                         timetable                                                                                   Constantino, Maricela            Propst, Cheryl W                                  Ellen
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18C40       Re: [EXTERNAL] RE: gray wolf peer review
AR_0018887.pdf   AR_0018891   3/26/2019 16:42 Email;     52000.msg                                         timetable                                                                                   Fahey, Bridget                   Constantino, Maricela                             Don Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A44B       Re: [EXTERNAL] RE: gray wolf peer review
AR_0018892.pdf   AR_0018896   3/26/2019 16:42 Email;     E2100.msg                                         timetable                                                                                   Fahey, Bridget                   Constantino, Maricela                             Morgan, Don
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18A40       Fwd: [EXTERNAL] RE: gray wolf peer
AR_0018897.pdf   AR_0018901   3/26/2019 16:35 Email;     52000.msg                                         review timetable                                                                            Constantino, Maricela            Don Morgan; Fahey, Bridget
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A84B       Fwd: [EXTERNAL] RE: gray wolf peer
AR_0018902.pdf   AR_0018906   3/26/2019 16:35 Email;     E2100.msg                                         review timetable                                                                            Constantino, Maricela            Morgan, Don; Fahey, Bridget
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1C42       RE: [EXTERNAL] RE: gray wolf peer review
AR_0018907.pdf   AR_0018909   3/26/2019 16:24 Email;     02000.msg                                         timetable                                                                                   Propst, Cheryl W                 Constantino, Maricela                             Cusack, Matthew T; Don Morgan; ellen_vangelder
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AC4B       RE: [EXTERNAL] RE: gray wolf peer review                                                                                                                                       Cusack, Matthew T; Morgan, Don; VanGelder,
AR_0018910.pdf   AR_0018912   3/26/2019 16:24 Email;     E2100.msg                                         timetable                                                                                   Propst, Cheryl W                 Constantino, Maricela                             Ellen
                                                         00000000EA85186D767AD44EA5DE7DEF91581D18640       Fwd: [EXTERNAL] RE: gray wolf peer
AR_0018913.pdf   AR_0018916   3/26/2019 11:04 Email;     42000.msg                                         review timetable                                                                            Constantino, Maricela            Don Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AC4B       Fwd: [EXTERNAL] RE: gray wolf peer
AR_0018917.pdf   AR_0018920   3/26/2019 11:04 Email;     F2100.msg                                         review timetable                                                                            Constantino, Maricela            Morgan, Don
AR_0018921.pdf   AR_0018921    3/26/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐6683.html                                                                Public comment
AR_0018922.pdf   AR_0018923    3/26/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐6683‐A1.docx                                                             Public comment
AR_0018924.pdf   AR_0018924    3/26/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐6752.html                                                                Public comment
AR_0018925.pdf   AR_0018927    3/26/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐6752‐A1.pdf                                                              Public comment
AR_0018928.pdf   AR_0018929    3/26/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐7108.html                                                                Public comment
AR_0018930.pdf   AR_0018930    3/26/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐7108‐A1.pdf                                                              Public comment
AR_0018931.pdf   AR_0018931    3/26/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐7135.html                                                                Public comment
AR_0018932.pdf   AR_0018934    3/26/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐7135‐A1.pdf                                                              Public comment
                                                                                                               Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 46 of 109


AR_0018935.pdf   AR_0018935    3/26/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐7137.html                                                                      Public comment
AR_0018936.pdf   AR_0018938    3/26/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐7137‐A1.pdf                                                                    Public comment

AR_0018939.pdf   AR_0018942    3/26/2019 0:00 Edocument; DOI EMail ‐ RE_ gray wolf peer review timetable.pdf
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A44C            RE: [EXTERNAL] RE: Printing a legal ad in
AR_0018943.pdf   AR_0018949   3/25/2019 15:09 Email;     02100.msg                                              the national edition of USA Today                            Salvo, Vanessa          Constantino, Maricela
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A64C            Re: [EXTERNAL] RE: Printing a legal ad in
AR_0018950.pdf   AR_0018959   3/25/2019 15:01 Email;     02100.msg                                              the national edition of USA Today                            Constantino, Maricela   Salvo, Vanessa
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A84C            RE: [EXTERNAL] RE: Printing a legal ad in
AR_0018960.pdf   AR_0018965   3/25/2019 14:10 Email;     02100.msg                                              the national edition of USA Today                            Salvo, Vanessa          Constantino, Maricela

                                              Email
AR_0018966.pdf   AR_0018966   3/25/2019 14:10 Attachment; 3‐22‐19 U.S. Fish and Wildlife Service.pdf
                                                                                                              Request to extend comment period and
                                                            00000000EA85186D767AD44EA5DE7DEF91581D18840 hold hearings on Gray Wolf proposed
AR_0018967.pdf   AR_0018967   3/25/2019 11:46 Email;        32000.msg                                         delisting rule                                                 Bonnie Rice             don_morgan@fws.gov
                                                            Sierra Club Letter to FWS Requesting Comment
                                                Email       Extension and Hearings on Proposed Wolf Delisting
AR_0018968.pdf   AR_0018968   3/25/2019 11:46   Attachment; Rule.pdf
                                                                                                              [EXTERNAL] Request to extend comment
                                                            00000000EA85186D767AD44EA5DE7DEF91581D18A40 period and hold hearings on Gray Wolf
AR_0018969.pdf   AR_0018969   3/25/2019 11:46   Email;      32000.msg                                         proposed delisting rule                                        Bonnie Rice             don_morgan@fws.gov
                                                            Sierra Club Letter to FWS Requesting Comment
                                                Email       Extension and Hearings on Proposed Wolf Delisting
AR_0018970.pdf   AR_0018970   3/25/2019 11:46   Attachment; Rule.pdf
                                                                                                              [EXTERNAL] Comment extension and
                                                            00000000A7CEA2B83DF80C42868CD07B320070A3441 public hearing request on wolf delisting
AR_0018971.pdf   AR_0018971   3/25/2019 10:34   Email;      E2000.msg                                         proposal                                                       Tara Thornton           Don Morgan; Gary Frazer       Leda Huta

                                              Email       Wolf Comment Extension and Hearing Request
AR_0018972.pdf   AR_0018973   3/25/2019 10:34 Attachment; 3.2019.docx

                                                            00000000A7CEA2B83DF80C42868CD07B320070A3641 Comment extension and public hearing
AR_0018974.pdf   AR_0018974   3/25/2019 10:34 Email;        E2000.msg                                   request on wolf delisting proposal                                   Tara Thornton           Don Morgan; Gary Frazer       Leda Huta

                                              Email       Wolf Comment Extension and Hearing Request
AR_0018975.pdf   AR_0018976   3/25/2019 10:34 Attachment; 3.2019.docx
                                                                                                            Re: [EXTERNAL] Letter requesting
                                                            000000005E5DA36B3BAE90459A8914FB5B4DF7C1242 comment period extension for gray
AR_0018977.pdf   AR_0018978    3/25/2019 6:26 Email;        02000.msg                                       wolves                                                           Morgan, Don             Jennifer Place                gary_frazer@fws.org
                                                                                                            Re: [EXTERNAL] Letter requesting
                                                            000000008B13DF8DFAF1C94B97E44EA508181B1A64C comment period extension for gray
AR_0018979.pdf   AR_0018980    3/25/2019 6:26 Email;        22100.msg                                       wolves                                                           Morgan, Don             Jennifer Place                gary_frazer@fws.org           Constantino, Maricela
AR_0018981.pdf   AR_0018982    3/25/2019 0:00 Edocument;    MI Interested Parties.pdf
AR_0018983.pdf   AR_0018984    3/25/2019 0:00 Edocument;    03.25.19 Endangered Sp Coalition Email.pdf
                                                            03.25.19 Endangered Sp Coalition_Wolf Comment
AR_0018985.pdf   AR_0018986    3/25/2019 0:00 Edocument;    Extension and Hearing Request 3.2019.docx
AR_0018987.pdf   AR_0018987    3/25/2019 0:00 Edocument;    03.25.19 Sierra Club email.pdf
                                                            03.25.19 Sierra Club Letter to FWS Requesting
                                                            Comment Extension and Hearings on Proposed Wolf
AR_0018988.pdf   AR_0018988    3/25/2019 0:00 Edocument;    Delisting Rule.pdf
AR_0018989.pdf   AR_0018989    3/23/2019 0:00 Edocument;    FWS‐HQ‐ES‐2018‐0097‐4801.html                                                                   Public comment
AR_0018990.pdf   AR_0018990    3/23/2019 0:00 Edocument;    FWS‐HQ‐ES‐2018‐0097‐4801‐A1.jpg                                                                 Public comment

                                                                                                        US Fish and Wildlife Service Proposes to
                                                            00000000D2B2A3094282DF40851BAD4615A12A57046 Remove the Gray Wolf from the List of                                                        hbenitez@conabio.gob.mx;
AR_0018991.pdf   AR_0018992   3/22/2019 17:33 Email;        42000.msg                                   Endangered and Threatened Wildlife                                   Constantino, Maricela   maria.palma@semarnat.gob.mx   Don Morgan; ellen_vangelder

                                              Email
AR_0018993.pdf   AR_0018994   3/22/2019 17:33 Attachment; CITES Range Country Notification Letter Mexico.pdf

                                                                                                                US Fish and Wildlife Service Proposes to
                                                          00000000D2B2A3094282DF40851BAD4615A12A57E46           Remove the Gray Wolf from the List of                                                hbenitez@conabio.gob.mx;
AR_0018995.pdf   AR_0018996   3/22/2019 17:29 Email;      32000.msg                                             Endangered and Threatened Wildlife                           Constantino, Maricela   maria.palma@semarnat.gob.mx   Don Morgan; ellen_vangelder
                                                          00000000D2B2A3094282DF40851BAD4615A12A57A46           Letter requesting comment period
AR_0018997.pdf   AR_0018997   3/22/2019 17:04 Email;      32000.msg                                             extension for gray wolves                                    Jennifer Place          Don_morgan@fws.gov            gary_frazer@fws.org
                                                          Born Free USA_Comment Period Extension & Public
                                              Email       Hearing Request Letter_FWS Gray Wolf Proposed
AR_0018998.pdf   AR_0018999   3/22/2019 17:04 Attachment; Rule.pdf

                                                            00000000D2B2A3094282DF40851BAD4615A12A57C46 [EXTERNAL] Letter requesting comment
AR_0019000.pdf   AR_0019000   3/22/2019 17:04 Email;        32000.msg                                   period extension for gray wolves                                     Jennifer Place          Don_morgan@fws.gov            gary_frazer@fws.org
                                                                                                           Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 47 of 109


                                                          Born Free USA_Comment Period Extension & Public
                                              Email       Hearing Request Letter_FWS Gray Wolf Proposed
AR_0019001.pdf   AR_0019002   3/22/2019 17:04 Attachment; Rule.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AE4C         Re: [EXTERNAL] RE: Printing a legal ad in
AR_0019003.pdf   AR_0019011   3/22/2019 10:23 Email;      22100.msg                                           the national edition of USA Today                            Constantino, Maricela   Salvo, Vanessa
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A04C         RE: [EXTERNAL] RE: Printing a legal ad in
AR_0019012.pdf   AR_0019017   3/22/2019 10:21 Email;      32100.msg                                           the national edition of USA Today                            Salvo, Vanessa          Constantino, Maricela

                                                Email
AR_0019018.pdf   AR_0019018   3/22/2019 10:21   Attachment;   US Fish & Wildlife 3‐22‐19.pdf
AR_0019019.pdf   AR_0019021    3/22/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐4350.html                                                               Public comment
AR_0019022.pdf   AR_0019022    3/22/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐4350‐A1.jpg                                                             Public comment
AR_0019023.pdf   AR_0019023    3/22/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐4407.html                                                               Public comment
AR_0019024.pdf   AR_0019025    3/22/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐4865.html                                                               Public comment
AR_0019026.pdf   AR_0019027    3/22/2019 0:00   Edocument;    FWS‐HQ‐ES‐2018‐0097‐4865‐A1.docx                                                            Public comment

AR_0019028.pdf   AR_0019028    3/22/2019 0:00   Edocument;
                                                         CITES Range Country Notification Email Mexico.pdf
AR_0019029.pdf   AR_0019029    3/22/2019 0:00   Edocument;
                                                         US Fish & Wildlife 3‐22‐19.pdf
AR_0019030.pdf   AR_0019030    3/22/2019 0:00   Edocument;
                                                         US_Fish_Wildlife.pdf
AR_0019031.pdf   AR_0019032    3/22/2019 0:00   Edocument;
                                                         03.22.19 Born Free Email.pdf
                                                         03.22.19 Born Free USA_Comment Period Extension &
                                                         Public Hearing Request Letter_FWS Gray Wolf
AR_0019033.pdf   AR_0019034    3/22/2019 0:00 Edocument; Proposed Rule.pdf                                                                                                                         fleck@wicounties.org; larcar3170@msn.com;
                                                                                                                                                                                                   ljdjumadi@yahoo.com; hood421@yahoo.com;
                                                                                                                                                                                                   dockboss@wctc.net; morganstrees@maqs.net;
                                                                                                                                                                                                   bigpaul74@wctc.net; heidiroekle@gmail.com;
                                                                                                                                                                                                   district10.adamscounty@gmail.com;
                                                                                                                                                                                                   mapres@maqs.net; joeda@maqs.net;
                                                                                                                                                                                                   jwest@acecwi.com;
                                                                                                                                                                                                   rblaszkowski@ashlandcounty.org;
                                                                                                                                                                                                   ccampbell@ashlandcounty.org;
                                                                                                                                                                                                   hcroteau@ashlandcounty.org;
                                                                                                                                                                                                   bholt@ashlandcounty.org; joekabasa@charter.net;
                                                                                                                                                                                                   fkempf@ashlandcounty.org;
                                                                                                                                                                                                   mkleinsteiber@ashlandcounty.org;
                                                                                                                                                                                                   ckubley@ashlandcounty.org;
                                                                                                                                                                                                   klindquist@ashlandcounty.org;
                                                                                                                                                                                                   mmackenzie@ashlandcounty.org;
                                                                                                                                                                                                   gmika@ashlandcounty.org;
                                                                                                                                                                                                   rpufall@ashlandcounty.org;
                                                                                                                                                                                                   prusso@ashlandcounty.org;
                                                                                                                                                                                                   michael.starck@co.ashland.wi.us;
                                                                                                                                                                                                   jerryteague@charter.net;
                                                                                                                                                                                                   dwilliamson@ashlandcounty.org;
                                                                                                                                                                                                   bartarch@chibardun.net; ggkanan@centurytel.net;
                                                                                                                                                                                                   utilchuck@charter.net; dcordes@centurytel.net;
                                                                                                                                                                                                   pamfall@hotmail.com; rfladten@hotmail.com;
                                                                                                                                                                                                   pbhanson@live.com; dmheinecke@centurytel.net;
                                                              00000000848B47F75E4F664F9E5C6C9FCF37E28844182                                                                                        thenck112@yahoo.com; kwjost@jostlaw.com;
AR_0019035.pdf   AR_0019037   3/21/2019 14:17 Email;          000.msg                                       Proposed Gray Wolf Delisting                                   Utrup, Jill             billkoepp@gmail.com; ttravler@charter.net;        Ragan, Laura; Fasbender, Peter

                                              Email
AR_0019038.pdf   AR_0019039   3/21/2019 14:17 Attachment; Gray Wolf Proposed Delisting NR Final.docx
                                                                                                         Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 48 of 109

                                                                                                                                                                                                                          anne.marcotte@co.aitkin.mn.us;
                                                                                                                                                                                                                          brian.napstad@co.aitkin.mn.us;
                                                                                                                                                                                                                          don.niemi@co.aitkin.mn.us;
                                                                                                                                                                                                                          mark.wedel@co.aitkin.mn.us;
                                                                                                                                                                                                                          laurie.westerlund@co.aitkin.mn.us;
                                                                                                                                                                                                                          bdgrims@co.becker.mn.us;
                                                                                                                                                                                                                          laknuts@co.becker.mn.us;
                                                                                                                                                                                                                          bknelso@co.becker.mn.us;
                                                                                                                                                                                                                          jokeson@co.becker.mn.us;
                                                                                                                                                                                                                          drskari@co.becker.mn.us; richard@paulbunyan.net;
                                                                                                                                                                                                                          jack@joeslodge.com; lukmar@paulbunyan.net;
                                                                                                                                                                                                                          timsumner15@hotmail.com;
                                                                                                                                                                                                                          veneti@paulbunyan.net; Abauerly@clearwire.net;
                                                                                                                                                                                                                          spencerbuerkle@hotmail.com;
                                                                                                                                                                                                                          jim.mcmahon@co.benton.mn.us;
                                                                                                                                                                                                                          marvbodie06@cpinternet.com;
                                                                                                                                                                                                                          commishkabob@mediacombb.net;
                                                                                                                                                                                                                          gep1353@live.com; commissioner@proulxs.net;
                                                                                                                                                                                                                          dick.downham@co.cass.mn.us;
                                                                                                                                                                                                                          jim.dowson@co.cass.mn.us;
                                                                                                                                                                                                                          neal.gaalswyk@co.cass.mn.us;
                                                                                                                                                                                                                          bob.kangas@co.cass.mn.us;
                                                                                                                                                                                                                          jeff.peterson@co.cass.mn.us;
                                                                                                                                                                                                                          john.chevalier@co.clearwater.mn.us;
                                                                                                                                                                                                                          duane.hayes@co.clearwater.mn.us;
                                                                                                                                                                                                                          john.nelson@co.clearwater.mn.us;
                                                           00000000848B47F75E4F664F9E5C6C9FCF37E28864182                                                                                                                  dnewland@clearwatercounty.org;
AR_0019040.pdf   AR_0019041   3/21/2019 13:03 Email;       000.msg                                       Proposed Gray Wolf Delisting                                                             Utrup, Jill             daniel.stenseng@co.clearwater.mn.us; heidi.doo‐    Ragan, Laura; Fasbender, Peter

                                              Email
AR_0019042.pdf   AR_0019043   3/21/2019 13:03 Attachment; Gray Wolf Proposed Delisting NR Final.docx
AR_0019044.pdf   AR_0019045    3/21/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐3233.html                                                                Public comment
AR_0019046.pdf   AR_0019047    3/21/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐3233‐A1.txt                                                              Public comment
                                                                                                                                                      FWS Tribal Consultation Letters (Mar. 21,
AR_0019048.pdf   AR_0019086    3/21/2019 0:00 Edocument; 03.22‐25.19 tribal consultation letters re wolf.pdf                                          2019)
AR_0019087.pdf   AR_0019089    3/21/2019 0:00 Edocument; MN County Notifications.pdf
                                                         Mono County_Fwd_ U.S. Fish and Wildlife Service
AR_0019090.pdf   AR_0019091    3/21/2019 0:00 Edocument; Proposes to Delist the Gray Wolf.pdf
AR_0019092.pdf   AR_0019093    3/21/2019 0:00 Edocument; WI County Notifications.pdf
                                                         00000000D2B2A3094282DF40851BAD4615A12A57C46           Fwd: [EXTERNAL] RE: gray wolf peer
AR_0019094.pdf   AR_0019097   3/20/2019 12:27 Email;     02000.msg                                             review timetable                                                                   Constantino, Maricela   Fahey, Bridget                                     Don Morgan; ellen_vangelder
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A64C           Fwd: [EXTERNAL] RE: gray wolf peer
AR_0019098.pdf   AR_0019101   3/20/2019 12:27 Email;     42100.msg                                             review timetable                                                                   Constantino, Maricela   Fahey, Bridget                                     Morgan, Don; VanGelder, Ellen
                                                         00000000D2B2A3094282DF40851BAD4615A12A57A45           [EXTERNAL] CBD Extension Request for
AR_0019102.pdf   AR_0019102   3/20/2019 10:22 Email;     F2000.msg                                             Gray Wolf Delisting Proposal                                                       Brett Hartl             Don Morgan; Gary_frazer@fws.gov                    Collette Adkins

                                              Email
AR_0019103.pdf   AR_0019103   3/20/2019 10:22 Attachment; CBD Extentsion Request on wolf delisting.pdf
                                                          00000000D2B2A3094282DF40851BAD4615A12A57C45 CBD Extension Request for Gray Wolf
AR_0019104.pdf   AR_0019104   3/20/2019 10:22 Email;      F2000.msg                                    Delisting Proposal                                                                         Brett Hartl             Don Morgan; Gary_frazer@fws.gov                    Collette Adkins

                                              Email
AR_0019105.pdf   AR_0019105   3/20/2019 10:22 Attachment; CBD Extentsion Request on wolf delisting.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A24C Re: [EXTERNAL] RE: Printing a legal ad in
AR_0019106.pdf   AR_0019113    3/20/2019 9:17 Email;      62100.msg                                    the national edition of USA Today                                                          Constantino, Maricela   Salvo, Vanessa

                                              Email       U.S. Fish and Wildlife Service 3.22.19_USA Today
AR_0019114.pdf   AR_0019114    3/20/2019 9:17 Attachment; signed insertion order.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A44C RE: [EXTERNAL] RE: Printing a legal ad in
AR_0019115.pdf   AR_0019119    3/20/2019 9:10 Email;      62100.msg                                        the national edition of USA Today                                                      Salvo, Vanessa          Constantino, Maricela

                                              Email
AR_0019120.pdf   AR_0019120    3/20/2019 9:10 Attachment; U.S. Fish and Wildlife Service 3.22.19.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A84C Re: [EXTERNAL] RE: Printing a legal ad in
AR_0019121.pdf   AR_0019127    3/20/2019 9:05 Email;      62100.msg                                   the national edition of USA Today                                                           Constantino, Maricela   Salvo, Vanessa

                                              Email
AR_0019128.pdf   AR_0019128    3/20/2019 9:05 Attachment; US_Fish_Wildlife.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A44C RE: [EXTERNAL] RE: Printing a legal ad in
AR_0019129.pdf   AR_0019132    3/20/2019 8:21 Email;      72100.msg                                   the national edition of USA Today                                                           Salvo, Vanessa          Constantino, Maricela

                                              Email
AR_0019133.pdf   AR_0019133    3/20/2019 8:21 Attachment; CC Authorization Form 2019.pdf
                                                                                                            Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 49 of 109


                                                Email
AR_0019134.pdf   AR_0019134    3/20/2019 8:21   Attachment;
                                                         U.S. Fish and Wildlife Service 3.22.19.pdf
AR_0019135.pdf   AR_0019135    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2197.html                                                                       Public comment
AR_0019136.pdf   AR_0019136    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2197‐A1.docx                                                                    Public comment
AR_0019137.pdf   AR_0019137    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2198.html                                                                       Public comment
AR_0019138.pdf   AR_0019138    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2212.html                                                                       Public comment
AR_0019139.pdf   AR_0019141    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2212‐A1.pdf                                                                     Public comment
AR_0019142.pdf   AR_0019143    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2216.html                                                                       Public comment
AR_0019144.pdf   AR_0019145    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2216‐A1.pdf                                                                     Public comment
AR_0019146.pdf   AR_0019146    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2231.html                                                                       Public comment
AR_0019147.pdf   AR_0019149    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2231‐A1.docx                                                                    Public comment
AR_0019150.pdf   AR_0019150    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2302.html                                                                       Public comment
AR_0019151.pdf   AR_0019152    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2302‐A1.docx                                                                    Public comment
AR_0019153.pdf   AR_0019153    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2323.html                                                                       Public comment
AR_0019154.pdf   AR_0019155    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2323‐A1.docx                                                                    Public comment
AR_0019156.pdf   AR_0019156    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2421.html                                                                       Public comment
AR_0019157.pdf   AR_0019158    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2421‐A1.pdf                                                                     Public comment
AR_0019159.pdf   AR_0019160    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2433.html                                                                       Public comment
AR_0019161.pdf   AR_0019161    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2433‐A1.docx                                                                    Public comment
AR_0019162.pdf   AR_0019163    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2562.html                                                                       Public comment
AR_0019164.pdf   AR_0019165    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐2562‐A1.docx                                                                    Public comment
AR_0019166.pdf   AR_0019166    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐6454.html                                                                       Public comment
AR_0019167.pdf   AR_0019169    3/20/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐6454‐A1.docx                                                                    Public comment
                                                         Sacramento FWO notification Gray wolf proposed
AR_0019170.pdf   AR_0019171    3/20/2019 0:00 Edocument; delisting outreach.pdf
                                                         U.S. Fish and Wildlife Service 3.22.19_USA Today
AR_0019172.pdf   AR_0019172    3/20/2019 0:00 Edocument; signed insertion order.pdf
AR_0019173.pdf   AR_0019173    3/20/2019 0:00 Edocument; 03.20.19 CBD Email.pdf

AR_0019174.pdf   AR_0019174    3/20/2019 0:00 Edocument; 03.20.19 CBD Extentsion Request on wolf delisting.pdf                                                                                        Baker, Richard (DNR); Erb, John D (DNR);
                                                                                                                                                                                                      kurt.thiede@wisconsin.gov;
                                                                                                                                                                                                      Todd.Naas@wisconsin.gov;
                                                                                                                                                                                                      Tom.Hauge@wisconsin.gov; Owen Boyle; Windels,
                                                                                                                                                                                                      Steven K; Ward, Michael M; deklund@fs.fed.us;
                                                                                                                                                                                                      Catton, Susan J ‐FS; ttisler@fs.fed.us; Catton,
                                                                                                                                                                                                      Timothy J ‐FS; dlenz@fs.fed.us; cummins@fs.fed.us;
                                                                                                                                                                                                      mvp‐reg‐inquiry@usace.army.mil;
                                                                                                                                                                                                      tamara.e.cameron@usace.army.mil;
                                                                                                                                                                                                      Terry.Birkenstock@usace.army.mil;
                                                                                                                                                                                                      Doug.Kunde@mn.usda.gov;
                                                                                                                                                                                                      Jerry.Purdin@mn.usda.gov; mark.oja@mn.usda.gov;
                                                                                                                                                                                                      Licht, Daniel S; Barber‐meyer, Shannon M;
                                                                                                                                                                                                      dcryan@fs.fed.us; Malick Wahls, Sarah ‐ FS;
                                                                                                                                                                                                      dgrosshuesch@fs.fed.us; tanya.aldred@glifwc.org;
                                                                                                                                                                                                      Daniel.E.Kelner@usace.army.mil;
                                                                                                                                                                                                      Todd.M.Vesperman@usace.army.mil; Kempke,
                                                                                                                                                                                                      Jessica L CIV USARMY CEMVP (US); Barrette, Alyssa ‐
                                                                                                                                                                                                      DOT; Christopher.M.Smith@state.mn.us;
                                                                                                                                                                                                      Krumenaker, Bob J.; Van Stappen, Julie F.; Timothy
                                                                                                                                                                                                      Cochrane; Myerchin, Sheldon M; Waterstradt, Kurt;
                                                                                                                                                                                                      Bodeen, Tim; Ford, Walt; Powers, Neil; Knutsen,
                                                                                                                                                                                                      Gregg; LaForest, Matthew (IHS/BEM); Kohnhorst,
                                                                                                                                                                                                      Nathan (IHS/BEM); Zoch, Matthew J (IHS/BEM); Gant,
                                                                                                                                                                                                      Shawn (IHS/BEM); Gerda.Nordquist@state.mn.us;
                                                                                                                                                                                                      Wilder, Timothy T CIV USARMY IMCOM CENTRAL
                                                              00000000848B47F75E4F664F9E5C6C9FCF37E28884182                                                                                           (US); commissioner.dnr@state.mn.us;                 FW3 FO ES Twin Cities FO; FW3 FO ES Green Bay
AR_0019175.pdf   AR_0019176   3/19/2019 18:53 Email;          000.msg                                       Gray Wolf Proposed Delisting                                      Utrup, Jill             Preston.Cole@wisconsin.gov                          FO; Ragan, Laura

                                              Email
AR_0019177.pdf   AR_0019178   3/19/2019 18:53 Attachment; Gray Wolf Proposed Delisting NR Final.docx
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AA4C            Re: [EXTERNAL] RE: Printing a legal ad in
AR_0019179.pdf   AR_0019184   3/19/2019 17:36 Email;      72100.msg                                              the national edition of USA Today                            Constantino, Maricela   Salvo, Vanessa
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AC4C            RE: [EXTERNAL] RE: Printing a legal ad in
AR_0019185.pdf   AR_0019187   3/19/2019 17:26 Email;      72100.msg                                              the national edition of USA Today                            Salvo, Vanessa          Constantino, Maricela

                                              Email
AR_0019188.pdf   AR_0019188   3/19/2019 17:26 Attachment; US_Fish_WIlflife.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AE4C            Re: [EXTERNAL] RE: Printing a legal ad in
AR_0019189.pdf   AR_0019192   3/19/2019 17:06 Email;      72100.msg                                              the national edition of USA Today                            Constantino, Maricela   Salvo, Vanessa
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AA4C            RE: [EXTERNAL] RE: Printing a legal ad in
AR_0019193.pdf   AR_0019195   3/19/2019 16:09 Email;      82100.msg                                              the national edition of USA Today                            Salvo, Vanessa          Constantino, Maricela
                                                                                                             Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 50 of 109


                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AE4C Re: [EXTERNAL] RE: Printing a legal ad in
AR_0019196.pdf   AR_0019199   3/19/2019 16:04 Email;       82100.msg                                   the national edition of USA Today                  Constantino, Maricela            Salvo, Vanessa

                                              Email       Gray Wolf Draft Legal Notice for National
AR_0019200.pdf   AR_0019200   3/19/2019 16:04 Attachment; Newspaper.docx
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A04C         RE: [EXTERNAL] RE: Printing a legal ad in
AR_0019201.pdf   AR_0019202   3/19/2019 16:01 Email;      92100.msg                                           the national edition of USA Today           Salvo, Vanessa                   Constantino, Maricela
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A24C         Re: [EXTERNAL] RE: Printing a legal ad in
AR_0019203.pdf   AR_0019205   3/19/2019 15:58 Email;      92100.msg                                           the national edition of USA Today           Constantino, Maricela            Salvo, Vanessa
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A44C         [EXTERNAL] RE: Printing a legal ad in the
AR_0019206.pdf   AR_0019207   3/19/2019 15:49 Email;      92100.msg                                           national edition of USA Today               Salvo, Vanessa                   Constantino, Maricela
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A64C         RE: [EXTERNAL] RE: gray wolf peer review
AR_0019208.pdf   AR_0019210   3/19/2019 13:51 Email;      A2100.msg                                           timetable                                   Propst, Cheryl W                 Constantino, Maricela
                                                          00000000D2B2A3094282DF40851BAD4615A12A57A45         Re: [EXTERNAL] RE: gray wolf peer review
AR_0019211.pdf   AR_0019213   3/19/2019 13:43 Email;      D2000.msg                                           timetable                                   Constantino, Maricela            Propst, Cheryl W                                  Cusack, Matthew T; Don Morgan; ellen_vangelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AA4C         Re: [EXTERNAL] RE: gray wolf peer review                                                                                       Cusack, Matthew T; Morgan, Don; VanGelder,
AR_0019214.pdf   AR_0019216   3/19/2019 13:43 Email;      A2100.msg                                           timetable                                   Constantino, Maricela            Propst, Cheryl W                                  Ellen
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1641
AR_0019217.pdf   AR_0019218   3/19/2019 13:18 Email;      F2000.msg                                           RE: gray wolf peer review timetable         Propst, Cheryl W                 Constantino, Maricela; Cusack, Matthew T          Don Morgan; ellen_vangelder
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1841         [EXTERNAL] RE: gray wolf peer review
AR_0019219.pdf   AR_0019220   3/19/2019 13:18 Email;      F2000.msg                                           timetable                                   Propst, Cheryl W                 Constantino, Maricela; Cusack, Matthew T          Don Morgan; ellen_vangelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A24C         [EXTERNAL] RE: gray wolf peer review
AR_0019221.pdf   AR_0019222   3/19/2019 13:18 Email;      B2100.msg                                           timetable                                   Propst, Cheryl W                 Constantino, Maricela; Cusack, Matthew T          Morgan, Don; VanGelder, Ellen
                                                          00000000D2B2A3094282DF40851BAD4615A12A57A45
AR_0019223.pdf   AR_0019223   3/19/2019 11:54 Email;      C2000.msg                                           Re: gray wolf peer review timetable         Constantino, Maricela            Propst, Cheryl W; Cusack, Matthew T               Don Morgan; ellen_vangelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A64C
AR_0019224.pdf   AR_0019224   3/19/2019 11:54 Email;      B2100.msg                                           Re: gray wolf peer review timetable         Constantino, Maricela            Propst, Cheryl W; Cusack, Matthew T               Morgan, Don; VanGelder, Ellen

                                              Email       Atkins_USFWS Gray_Wolf Peer Review
AR_0019225.pdf   AR_0019233   3/19/2019 11:54 Attachment; Proposal_REV02_9‐21‐2018.pdf

                                              Email       Atkins_USFWS Gray_Wolf Peer Review
AR_0019234.pdf   AR_0019242   3/19/2019 11:54 Attachment; Proposal_REV02_9‐21‐2018.pdf
                                                          00000000D2B2A3094282DF40851BAD4615A12A57C45
AR_0019243.pdf   AR_0019243   3/19/2019 11:51 Email;      C2000.msg                                   gray wolf peer review timetable                     Constantino, Maricela            Propst, Cheryl W; Cusack, Matthew T               Don Morgan; ellen_vangelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AC4C
AR_0019244.pdf   AR_0019244   3/19/2019 11:51 Email;      B2100.msg                                   gray wolf peer review timetable                     Constantino, Maricela            Propst, Cheryl W; Cusack, Matthew T               Morgan, Don; VanGelder, Ellen

AR_0019245.pdf   AR_0019246    3/19/2019 0:00 Edocument; MN WI State Fed Interested Parties Notification.pdf
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A84C [EXTERNAL] RE: pdfs of references cited
AR_0019247.pdf   AR_0019248   3/18/2019 15:02 Email;     C2100.msg                                           in gray wolf biological report               Propst, Cheryl W                 Constantino, Maricela; Cusack, Matthew T

                                                                                                                                                                                           maricela_constantino@fws.gov
                                                         20190318 150200_Email_RE_ pdfs of references cited   RE: pdfs of references cited in gray wolf   Cheryl.Propst@atkinsglobal.com   'maricela_constantino@fws.gov'
AR_0019249.pdf   AR_0019250   3/18/2019 15:02 Edocument; in gray wolf .pdf                                    biological report                           Propst, Cheryl W                 matt.cusack@atkinsglobal.com Cusack, Matthew T
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AC4C          [EXTERNAL] pdfs of references cited in                                       matt.cusack@atkinsglobal.com;
AR_0019251.pdf   AR_0019251   3/18/2019 14:44 Email;     C2100.msg                                            gray wolf biological report                 Maricela Constantino             cheryl.propst@atkinsglobal.com

                                                         20190318 144452_Email_pdfs of references cited in    pdfs of references cited in gray wolf       maricela_constantino@fws.gov     matt.cusack@atkinsglobal.com Cusack, Matthew T
AR_0019252.pdf   AR_0019252   3/18/2019 14:44 Edocument; gray wolf biol.pdf                                   biological report                           Maricela Constantino             Cheryl.Propst@atkinsglobal.com Propst, Cheryl W

                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A44C [EXTERNAL] RE: Supplemental Documents
AR_0019253.pdf   AR_0019254   3/18/2019 11:52 Email;       D2100.msg                                   for Gray Wolf Peer Review                          Propst, Cheryl W                 Constantino, Maricela; Cusack, Matthew T

                                                         20190318 115200_Email_RE_ Supplemental               RE: Supplemental Documents for Gray         Cheryl.Propst@atkinsglobal.com   maricela_constantino@fws.gov
AR_0019255.pdf   AR_0019256   3/18/2019 11:52 Edocument; Documents for Gray Wolf P.pdf                        Wolf Peer Review                            Propst, Cheryl W                 matt.cusack@atkinsglobal.com Cusack, Matthew T

                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A84C [EXTERNAL] Supplemental Documents for                                               cheryl.propst@atkinsglobal.com;
AR_0019257.pdf   AR_0019257   3/18/2019 11:17 Email;       D2100.msg                                   Gray Wolf Peer Review                              Maricela Constantino             matt.cusack@atkinsglobal.com

                                                         20190318 111724_Email_Supplemental Documents Supplemental Documents for Gray Wolf                maricela_constantino@fws.gov     Cheryl.Propst@atkinsglobal.com Propst, Cheryl W
AR_0019258.pdf   AR_0019258   3/18/2019 11:17 Edocument; for Gray Wolf Peer .pdf                      Peer Review                                         Maricela Constantino             matt.cusack@atkinsglobal.com Cusack, Matthew T
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AA4C
AR_0019259.pdf   AR_0019260   3/18/2019 10:52 Email;     D2100.msg                                    [EXTERNAL] RE: Review Materials                     Propst, Cheryl W                 Constantino, Maricela                             Cusack, Matthew T
                                                                                                                                                          Cheryl.Propst@atkinsglobal.com                                                     matt.cusack@atkinsglobal.com Cusack, Matthew
AR_0019261.pdf   AR_0019262   3/18/2019 10:52 Edocument; 20190318 105200_Email_RE_ Review Materials.pdf RE: Review Materials                              Propst, Cheryl W                 maricela_constantino@fws.gov                      T
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AC4C                                                                                       cheryl.propst@atkinsglobal.com;
AR_0019263.pdf   AR_0019263   3/18/2019 10:37 Email;     D2100.msg                                      [EXTERNAL] Review Materials                       Maricela Constantino             matt.cusack@atkinsglobal.com

                                                                                                                                                          maricela_constantino@fws.gov     Cheryl.Propst@atkinsglobal.com Propst, Cheryl W
AR_0019264.pdf   AR_0019264   3/18/2019 10:37 Edocument; 20190318 103748_Email_Review Materials.pdf           Review Materials                            Maricela Constantino             matt.cusack@atkinsglobal.com Cusack, Matthew T
                                                                                                         Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 51 of 109


                                                                                                                                                                                                                                                                                     Margaret Everson; Charlie Wooley; Noreen
                                                                                                                                                                                                                                                                                     Walsh; Mike Oetker ; Jerrod Davis ; Sheila
                                                                                                                                                                                                                                                                                     Kemmis; Alessi, Mark; Alicia Hardin ; Lobner, Eric
                                                                                                                                                                                                                                                                                     C ‐ DNR; Jake George ; Jeb Williams ; Joel Porath;
                                                                                                                                                                                                                                                                                     Mike Reynolds; Mitch Marcus; Paul Telander;
                                                                                                                                                                                                                                                                                     Russ Mason; Todd Bishop; Tom Kirschenmann;
                                                                                                                                                                                                                                                                                     Andy Alban; Bob Thompson ; Bob Timian; Colin
                                                                                                                                                                                                                                                                                     Merritt; Craig Stover; Eric Gibson; Gary Hagler;
                                                                                                                                                                                                                                                                                     Jeffrey Swearngin; Ken Aube ; Ken Fitz ; Larry
                                                                                                                                                                                                                           Bill O'Neill ; Brant Kirychuk; Brian Joynt ; Chole Stuart Yamnitz; Rafael Gutierrez; Rick Watchorn ;
                                                                                                                                                                                                                           ; Colleen Callahan ; Dale Garner; Grant Wilson ; Jim      Rodmen Smith; Steve Hunter ; Schaller, Todd A ‐
                                                                                                                                                                                                                           Douglas ; Kelly Hepler; Kendra Wecker; Mark Reiter; DNR; Curtis Hopkins; Gordon Batcheller (home);
                                                             00000000A7CEA2B83DF80C42868CD07B320070A3A41 [EXTERNAL] MAFWA Letter Supporting                                                                                Cole, Preston D ‐ DNR; Rich Storm ; Sara Parker           Hugh Hunt; Larry Kruckenberg; Torgerson, Ollie ‐
AR_0019265.pdf   AR_0019265   3/18/2019 10:04 Email;         D2000.msg                                   Wolf Delisting                                                                         Torgerson, Ollie ‐ MAFWA   Pauley; Terry Steinwand                                   MAFWA; Ron Regan

                                              Email
AR_0019266.pdf   AR_0019267   3/18/2019 10:04 Attachment; Hepler letter wolf delisting 3‐16‐19.docx

                                                                                                                                                                                                                                                                                     Margaret Everson; Charlie Wooley; Noreen
                                                                                                                                                                                                                                                                                     Walsh; Mike Oetker ; Jerrod Davis ; Sheila
                                                                                                                                                                                                                                                                                     Kemmis; Alessi, Mark; Alicia Hardin ; Lobner, Eric
                                                                                                                                                                                                                                                                                     C ‐ DNR; Jake George ; Jeb Williams ; Joel Porath;
                                                                                                                                                                                                                                                                                     Mike Reynolds; Mitch Marcus; Paul Telander;
                                                                                                                                                                                                                                                                                     Russ Mason; Todd Bishop; Tom Kirschenmann;
                                                                                                                                                                                                                                                                                     Andy Alban; Bob Thompson ; Bob Timian; Colin
                                                                                                                                                                                                                                                                                     Merritt; Craig Stover; Eric Gibson; Gary Hagler;
                                                                                                                                                                                                                                                                                     Jeffrey Swearngin; Ken Aube ; Ken Fitz ; Larry
                                                                                                                                                                                                                           Bill O'Neill ; Brant Kirychuk; Brian Joynt ; Chole Stuart Yamnitz; Rafael Gutierrez; Rick Watchorn ;
                                                                                                                                                                                                                           ; Colleen Callahan ; Dale Garner; Grant Wilson ; Jim      Rodmen Smith; Steve Hunter ; Schaller, Todd A ‐
                                                                                                                                                                                                                           Douglas ; Kelly Hepler; Kendra Wecker; Mark Reiter; DNR; Curtis Hopkins; Gordon Batcheller (home);
                                                             00000000A7CEA2B83DF80C42868CD07B320070A3C41                                                                                                                   Cole, Preston D ‐ DNR; Rich Storm ; Sara Parker           Hugh Hunt; Larry Kruckenberg; Torgerson, Ollie ‐
AR_0019268.pdf   AR_0019268   3/18/2019 10:04 Email;         D2000.msg                                   MAFWA Letter Supporting Wolf Delisting                                                 Torgerson, Ollie ‐ MAFWA   Pauley; Terry Steinwand                                   MAFWA; Ron Regan

                                              Email
AR_0019269.pdf   AR_0019270   3/18/2019 10:04 Attachment; Hepler letter wolf delisting 3‐16‐19.docx
                                                          00000000D2B2A3094282DF40851BAD4615A12A57E45 Gray Wolf Peer Review Statement of                                                                                                                                            Don Morgan; ellen_vangelder; Fahey, Bridget;
AR_0019271.pdf   AR_0019271    3/18/2019 9:05 Email;      A2000.msg                                   Work                                                                                      Constantino, Maricela      Vanessa Kauffman                                         Helen Speights

                                              Email
AR_0019272.pdf   AR_0019280    3/18/2019 9:05 Attachment; Gray Wolf Peer Reivew Statement of Work.pdf
                                                          000000000A793FD4E63EB640BDC468B9DFCD411F841
AR_0019281.pdf   AR_0019281    3/18/2019 9:03 Email;      52000.msg                                      [EXTERNAL] Delistiing wolves                                                           kris driessen              don_morgan@fws.gov
                                                          000000000A793FD4E63EB640BDC468B9DFCD411FA41
AR_0019282.pdf   AR_0019282    3/18/2019 9:03 Email;      52000.msg                                      Delistiing wolves                                                                      kris driessen              don_morgan@fws.gov
AR_0019283.pdf   AR_0019283    3/18/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐1739.html                                                            Public comment
AR_0019284.pdf   AR_0019286    3/18/2019 0:00 Edocument; FWS‐HQ‐ES‐2018‐0097‐1739‐A1.pdf                                                          Public comment
                                                          R5 Tribal Consultation Letters as one pdf with                                          FWS notification Upper Mattaponi Tribe (May
AR_0019287.pdf   AR_0019313    3/18/2019 0:00 Edocument; enclosure at the end.pdf                                                                 18, 2019)
                                                                                                                                                  FWS notification Yakima County Commissioner
AR_0019314.pdf   AR_0019391    3/18/2019 0:00 Edocument; WA Counties Wolf Letters 3_18_19.pdf                                                     (Mar. 18, 2019)
                                                                                                                                                  FWS notification WA Dept Fish and Wildlife
AR_0019392.pdf   AR_0019395    3/18/2019 0:00   Edocument;   WA State Wolf Letters 3_18_19.pdf                                                    (Mar. 18, 2019)
AR_0019396.pdf   AR_0019396    3/17/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐1499.html                                                        Public comment
AR_0019397.pdf   AR_0019398    3/17/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐1499‐A1.docx                                                     Public comment
AR_0019399.pdf   AR_0019399    3/16/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐0984.html                                                        Public comment
AR_0019400.pdf   AR_0019400    3/16/2019 0:00   Edocument;   FWS‐HQ‐ES‐2018‐0097‐0984‐A1.docx                                                     Public comment
                                                             00000000D2B2A3094282DF40851BAD4615A12A57A45    RE: [EXTERNAL] Wolf delisting peer
AR_0019401.pdf   AR_0019402   3/15/2019 21:41 Email;         A2000.msg                                      review                                                                              Brett Hartl                Constantino, Maricela                                    Don Morgan
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1A64C    RE: [EXTERNAL] Wolf delisting peer
AR_0019403.pdf   AR_0019404   3/15/2019 21:41 Email;         E2100.msg                                      review                                                                              Brett Hartl                Constantino, Maricela                                    Morgan, Don
                                                             00000000D2B2A3094282DF40851BAD4615A12A57C45    Re: [EXTERNAL] Wolf delisting peer
AR_0019405.pdf   AR_0019406   3/15/2019 17:38 Email;         92000.msg                                      review                                                                              Constantino, Maricela      Brett Hartl                                              Don Morgan

                                              Email
AR_0019407.pdf   AR_0019415   3/15/2019 17:38 Attachment; SOW.GRAY WOLF PEER REVIEW.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AE4C Re: [EXTERNAL] Wolf delisting peer
AR_0019416.pdf   AR_0019417   3/15/2019 17:38 Email;      E2100.msg                                   review                                                                                    Constantino, Maricela      Brett Hartl                                              Morgan, Don                                           Fahey, Bridget; Speights, Helen H; Scott, David P

                                              Email
AR_0019418.pdf   AR_0019426   3/15/2019 17:38 Attachment; SOW.GRAY WOLF PEER REVIEW.pdf
                                                                                                               Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 52 of 109


                                                                                                         [EXTERNAL] Request for no cost time
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1A44C extension for 140F0918F0253 Gray Wolf                                                                                                                                                Propst, Cheryl W; Baker, Amy K; Constantino,
AR_0019427.pdf   AR_0019427   3/15/2019 16:58 Email;         F2100.msg                                   Delisting Peer Review                                                                              Cusack, Matthew T              Randle, Lauretha                                   Maricela

                                              Email
AR_0019428.pdf   AR_0019430   3/15/2019 16:58 Attachment; F17PA00027.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A04D                                                                                                                                                                                         Propst, Cheryl W; VanGelder, Ellen; Cusack,
AR_0019432.pdf   AR_0019432   3/15/2019 16:16 Email;      02100.msg                                   [EXTERNAL] FTS link for Atkins file sharing                                                           Cusack, Matthew T              Constantino, Maricela                              Matthew T
                                                                                                                                                                                                                                                                                              Tony.Leif@state.sd.us; Kirschenmann, Tom;
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1A24D                                                                                                                                                                                      eileen.dowdstukel@state.sd.us; Constantino,
AR_0019433.pdf   AR_0019433   3/15/2019 14:59 Email;         12100.msg                                   Wolf Proposed Delisting Rule                                                                       Larson, Scott                  Hepler, Kelly                                      Maricela

                                              Email
AR_0019434.pdf   AR_0019435   3/15/2019 14:59 Attachment; Wolf Proposed Rule SDGFP 3.15.2019.docx.pdf

                                              Email
AR_0019436.pdf   AR_0019437   3/15/2019 14:59 Attachment; Wolf Proposed Rule NDGF 3.15.2019..pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A44D
AR_0019438.pdf   AR_0019438   3/15/2019 14:59 Email;      12100.msg                                   Wolf Proposed Delisting Rule                                                                          Larson, Scott                  tsteinwa@nd.gov                                    Link, Greg W.; Constantino, Maricela


                                                                                                                                                                                                                                                                                              Cheryl.Propst@atkinsglobal.com Propst, Cheryl W
                                                                                                                                                                                                                                                                                              Rebecca.Berzinis@atkinsglobal.com Berzinis,
                                                                                                                                                                                                                                                                                              Rebecca W don_morgan@fws.gov Don Morgan
                                                         20190315 141331_Email_RE_ [EXTERNAL] RE_ Update        RE: [EXTERNAL] RE: Update on the                                                            matt.cusack@atkinsglobal.com   maricela_constantino@fws.gov Constantino,          lauretha_randle@fws.gov Lauretha Randle
AR_0019440.pdf   AR_0019449   3/15/2019 14:13 Edocument; on the schedule .pdf                                   schedule for the gray wolf proposal                                                         Cusack, Matthew T              Maricela                                           ellen_vangelder@fws.gov ellen_vangelder
                                                         00000000D2B2A3094282DF40851BAD4615A12A57445            RE: [EXTERNAL] RE: Update on the                                                                                                                                              Propst, Cheryl W; Berzinis, Rebecca W; Don
AR_0019450.pdf   AR_0019458   3/15/2019 14:13 Email;     92000.msg                                              schedule for the gray wolf proposal                                                         Cusack, Matthew T              Constantino, Maricela                              Morgan; Lauretha Randle; ellen_vangelder

                                                             000000008B13DF8DFAF1C94B97E44EA508181B1A44D        RE: [EXTERNAL] RE: Update on the                                                                                                                                              Propst, Cheryl W; Berzinis, Rebecca W; Morgan,
AR_0019459.pdf   AR_0019467   3/15/2019 14:13 Email;         22100.msg                                          schedule for the gray wolf proposal                                                         Cusack, Matthew T              Constantino, Maricela                              Don; Randle, Lauretha; VanGelder, Ellen
                                                             00000000D2B2A3094282DF40851BAD4615A12A57245        Re: [EXTERNAL] RE: Update on the                                                                                                                                              Propst, Cheryl W; Berzinis, Rebecca W; Don
AR_0019468.pdf   AR_0019480   3/15/2019 14:11 Email;         92000.msg                                          schedule for the gray wolf proposal                                                         Constantino, Maricela          Cusack, Matthew T                                  Morgan; Lauretha Randle; ellen_vangelder

                                                             000000008B13DF8DFAF1C94B97E44EA508181B1A84D Re: [EXTERNAL] RE: Update on the                                                                                                                                                     Propst, Cheryl W; Berzinis, Rebecca W; Morgan,
AR_0019481.pdf   AR_0019493   3/15/2019 14:11 Email;         22100.msg                                   schedule for the gray wolf proposal                                                                Constantino, Maricela          Cusack, Matthew T                                  Don; Randle, Lauretha; VanGelder, Ellen
                                                                                                                                                                                                                                           Constantino, Maricela; Monette, DJ; Munoz, Anna;
                                                                                                                                                                                                                                           Traxler, Charles; Peterson, Garrett; Morales,
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1AA4D        Wolf delisting proposal ‐ presentation at                                                                                  Alejandro A; Binzen, Timothy; Adkins, Richard D;   Rinkevich, Sarah; Gordon, Ryan; Early, Joe; Jojola,
AR_0019494.pdf   AR_0019494   3/15/2019 13:48 Email;         22100.msg                                          NAFWS National conference?                                                                  Nystedt, John                  Dexter, Nathan L                                   Norman; Sonja Detsoi
                                                             00000000D2B2A3094282DF40851BAD4615A12A57A45        RE: [EXTERNAL] RE: Update on the                                                                                                                                              Propst, Cheryl W; Berzinis, Rebecca W; Don
AR_0019495.pdf   AR_0019502   3/15/2019 13:43 Email;         82000.msg                                          schedule for the gray wolf proposal                                                         Cusack, Matthew T              Constantino, Maricela                              Morgan; Lauretha Randle; ellen_vangelder

                                                             000000008B13DF8DFAF1C94B97E44EA508181B1AE4D        RE: [EXTERNAL] RE: Update on the                                                                                                                                              Propst, Cheryl W; Berzinis, Rebecca W; Morgan,
AR_0019503.pdf   AR_0019510   3/15/2019 13:43 Email;         22100.msg                                          schedule for the gray wolf proposal                                                         Cusack, Matthew T              Constantino, Maricela                              Don; Randle, Lauretha; VanGelder, Ellen
                                                             00000000D2B2A3094282DF40851BAD4615A12A57845        Re: [EXTERNAL] RE: Update on the                                                                                                                                              Propst, Cheryl W; Berzinis, Rebecca W; Don
AR_0019511.pdf   AR_0019522   3/15/2019 12:55 Email;         82000.msg                                          schedule for the gray wolf proposal                                                         Constantino, Maricela          Cusack, Matthew T                                  Morgan; Lauretha Randle; ellen_vangelder

                                                             000000008B13DF8DFAF1C94B97E44EA508181B1A84D        Re: [EXTERNAL] RE: Update on the                                                                                                                                              Propst, Cheryl W; Berzinis, Rebecca W; Morgan,
AR_0019523.pdf   AR_0019534   3/15/2019 12:55 Email;         32100.msg                                          schedule for the gray wolf proposal                                                         Constantino, Maricela          Cusack, Matthew T                                  Don; Randle, Lauretha; VanGelder, Ellen
                                                             00000000D2B2A3094282DF40851BAD4615A12A57045        RE: [EXTERNAL] RE: Update on the                                                                                                                                              Propst, Cheryl W; Berzinis, Rebecca W; Don
AR_0019535.pdf   AR_0019541   3/15/2019 11:06 Email;         82000.msg                                          schedule for the gray wolf proposal                                                         Cusack, Matthew T              Constantino, Maricela                              Morgan; Lauretha Randle; ellen_vangelder

                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AA4D RE: [EXTERNAL] RE: Update on the                                                                                                                                                         Propst, Cheryl W; Berzinis, Rebecca W; Morgan,
AR_0019542.pdf   AR_0019548   3/15/2019 11:06   Email;   42100.msg                                          schedule for the gray wolf proposal                                                             Cusack, Matthew T              Constantino, Maricela                              Don; Randle, Lauretha; VanGelder, Ellen
AR_0019549.pdf   AR_0019550    3/15/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐0022.html                                                                      Public comment
AR_0019551.pdf   AR_0019551    3/15/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐0022‐A1.jpg                                                                    Public comment
AR_0019552.pdf   AR_0019552    3/15/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐0022‐A2.jpg                                                                    Public comment
AR_0019553.pdf   AR_0019554    3/15/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐0028.html                                                                      Public comment
AR_0019555.pdf   AR_0019555    3/15/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐0028‐A1.jpg                                                                    Public comment
AR_0019556.pdf   AR_0019557    3/15/2019 0:00   Edocument;
                                                         FWS‐HQ‐ES‐2018‐0097‐0028‐A2.pdf                                                                    Public comment
                                                         Carlsbad Notification_ Proposes to Delist the Gray
AR_0019558.pdf   AR_0019558    3/15/2019 0:00 Edocument; Wolf.pdf

AR_0019559.pdf   AR_0019560    3/15/2019 0:00 Edocument; CITES Range Country Notification Letter Mexico.pdf                                                 FWS notification letter to Mexico
                                                         Modoc County Notification on Gray Wolf Delisting
AR_0019561.pdf   AR_0019562    3/15/2019 0:00 Edocument; Proposal.pdf

AR_0019563.pdf   AR_0019563    3/15/2019 0:00 Edocument; R6 DOI EMail ‐ ND_Wolf Proposed Delisting Rule.pdf
                                                         R6_2019 Tribal letters ‐ Gray Wolf proposed rule to                                                FWS notification Assiniboine and Sioux Tribes
AR_0019564.pdf   AR_0019599    3/15/2019 0:00 Edocument; delist.pdf                                                                                         of Ft. Peck (March 15, 2019)
                                                                                                               Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 53 of 109


                                                         R8_DOI EMail ‐ Gray Wolf Federal Register Delisting
AR_0019600.pdf   AR_0019600    3/15/2019 0:00 Edocument; Notification.pdf
                                                                                                                                                FWS notification to Tribal Leaders re
AR_0019601.pdf   AR_0019601    3/15/2019 0:00 Edocument; R8_Tribal FR Notification Letter.pdf                                                   consultation on proposed rule
AR_0019602.pdf   AR_0019602    3/15/2019 0:00 Edocument; Ventura FWO County Notifications.pdf
                                                                                                                                                FWS notification ND Game and Fish Dept (Mar.
AR_0019603.pdf   AR_0019604    3/15/2019 0:00 Edocument; Wolf Proposed Rule NDGF 3.15.2019..pdf                                                 15, 2019)
                                                                                                                                                FWS notification SD Dept Game Fish and Parks
AR_0019605.pdf   AR_0019606    3/15/2019 0:00 Edocument; Wolf Proposed Rule SDGFP 3.15.2019.docx.pdf                                            (Mar. 15, 2019)
                                                         00000000848B47F75E4F664F9E5C6C9FCF37E288C4182 [EXTERNAL] RE: Wolf rule to publish
AR_0019607.pdf   AR_0019608   3/14/2019 15:38 Email;     000.msg                                       tomorrow.                                                                               Walter, Scott E ‐ DNR   Stark, Azure;
                                                                                                                                                                                                                       Floyd  Dan (DNR); Ragan,
                                                                                                                                                                                                                                     Timothy     Laura
                                                                                                                                                                                                                                             Davis;
                                                                                                                                                                                                                       haroldcfrazier@yahoo.com;
                                                                                                                                                                                                                       chairman@cct.rockyboy.org;
                                                                                                                                                                                                                       twhitford@cct.rockyboy.org; ron.trahan@cskt.org;
                                                                                                                                                                                                                       Robert McDonald; csktcouncil@cskt.org;
                                                                                                                                                                                                                       rupert.steel@ctgr.us;
                                                                                                                                                                                                                       lesterdthompsonjr@yahoo.com; AJ Not Afraid Jr;
                                                                                                                                                                                                                       receptionist@easternshoshone.org; Vernon Hill;
                                                                                                                                                                                                                       Tony Reider; president@fsst.org; Andy Werk;
                                                                                                                                                                                                                       Timothy Rhodd; Lester.Randall@ktik‐nsn.gov;
                                                                                                                                                                                                                       boydgourneau@lowerbrule.net; Chairman@lbst.org;
                                                                                                                                                                                                                       chairmanfox@mhanation.com;
                                                                                                                                                                                                                       susan.johnston@northernarapaho.com;
                                                                                                                                                                                                                       arapahotribe@hotmail.com;
                                                                                                                                                                                                                       roy.brown@northernarapaho.com; Rynalea
                                                                                                                                                                                                                       Whiteman Pena; dparry@arrowpoint.us;
                                                                                                                                                                                                                       s2eagles@yahoo.com;
                                                                                                                                                                                                                       president.bearrunner@oglala.org;
                                                                                                                                                                                                                       jmorrisette@oglala.org; tslayton@utahpaiutes.org;
                                                                                                                                                                                                                       Larry Wright; Jan Colwell;
                                                                                                                                                                                                                       cosettewahwassuck@pbpnation.org; William Kindle;
                                                                                                                                                                                                                       tribalcouncil1@sacandfoxcasino.com;
                                                                                                                                                                                                                       tcarnes@sacandfoxcasino.com;
                                                                                                                                                                                                                       kburnison@sacandfoxcasino.com; Edmore Green;
                                                                                                                                                                                                                       jjensen@sacandfoxcasino.com; Roger Trudell;
                                                                                                                                                                                                                       Secretary@swo‐nsn.gov; chair@swtc.us;
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A84D Federal Register Notice for Proposed                                                                            candaceb@svgoshutes.com; csage@southernute‐       Monette, DJ; Constantino, Maricela; Castiano,
AR_0019609.pdf   AR_0019611   3/14/2019 13:27 Email;       62100.msg                                   Delisting of the Gray Wolves                                                            Munoz, Anna             nsn.gov; Whyte, Sunshine;                         Melissa

                                              Email
AR_0019612.pdf   AR_0019613   3/14/2019 13:27 Attachment; Gray Wolf Proposed Delisting NR Final.docx
                                                          00000000D2B2A3094282DF40851BAD4615A12A57045
AR_0019616.pdf   AR_0019616   3/14/2019 12:09 Email;      42000.msg                                   statement of work                                                                        Constantino, Maricela   Don Morgan

                                              Email
AR_0019617.pdf   AR_0019619   3/14/2019 12:09 Attachment; F17PA00027.pdf

                                              Email
AR_0019620.pdf   AR_0019628   3/14/2019 12:09 Attachment; SOW.PEER REVIEW.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AE4D
AR_0019629.pdf   AR_0019629   3/14/2019 12:09 Email;      62100.msg                                   statement of work                                                                        Constantino, Maricela   Morgan, Don

                                              Email
AR_0019630.pdf   AR_0019632   3/14/2019 12:09 Attachment; F17PA00027.pdf

                                              Email
AR_0019633.pdf   AR_0019641   3/14/2019 12:09 Attachment; SOW.PEER REVIEW.pdf
                                                          00000000D2B2A3094282DF40851BAD4615A12A57845
AR_0019642.pdf   AR_0019642   3/14/2019 11:40 Email;      32000.msg                                     [EXTERNAL] Wolf delisting peer review                                                  Brett Hartl             don_morgan@fws.gov
                                                          00000000D2B2A3094282DF40851BAD4615A12A57E45
AR_0019643.pdf   AR_0019643   3/14/2019 11:40 Email;      32000.msg                                     Wolf delisting peer review                                                             Brett Hartl             don_morgan@fws.gov
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288E4182 [EXTERNAL] RE: Wolf rule to publish
AR_0019644.pdf   AR_0019644   3/14/2019 11:24 Email;      000.msg                                       tomorrow.                                                                              Stark, Dan (DNR)        Ragan, Laura; Walter, Scott E ‐ DNR
                                                          00000000D2B2A3094282DF40851BAD4615A12A57A45
AR_0019645.pdf   AR_0019645   3/14/2019 11:00 Email;      32000.msg                                     Re: [EXTERNAL] Wolf peer review                                                        Fahey, Bridget          Fallon , Sylvia
                                                          00000000D2B2A3094282DF40851BAD4615A12A57645 Re: [EXTERNAL] RE: Update on the                                                                                                                                    Propst, Cheryl W; Berzinis, Rebecca W; Don
AR_0019652.pdf   AR_0019661    3/14/2019 8:56 Email;      22000.msg                                     schedule for the gray wolf proposal                                                    Constantino, Maricela   Cusack, Matthew T                                  Morgan; Lauretha Randle; ellen_vangelder

                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AE4D Re: [EXTERNAL] RE: Update on the                                                                                                                                     Propst, Cheryl W; Berzinis, Rebecca W; Morgan,
AR_0019662.pdf   AR_0019671    3/14/2019 8:56 Email;     82100.msg                                   schedule for the gray wolf proposal                                                       Constantino, Maricela   Cusack, Matthew T                                  Don; Randle, Lauretha; VanGelder, Ellen
AR_0019672.pdf   AR_0019673    3/14/2019 0:00 Edocument; Gray Wolf Peer Review Plan.pdf
                                                                                                         Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 54 of 109


                                                                                                                                                     Extension of public comment period, 84 FR
AR_0019674.pdf   AR_0019675    3/14/2019 0:00 Edocument; 2019‐09857_comment period extension.pdf                                                     21312 (May 14, 2019)
                                                         R6 DOI EMail ‐ Tribal courtesy Notification of Gray
AR_0019676.pdf   AR_0019678    3/14/2019 0:00 Edocument; Wolf pRule.pdf
AR_0019679.pdf   AR_0019680    3/13/2019 0:00 Edocument; R5 DOI EMail ‐ Tribal Courtesy Notification.pdf
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1241
AR_0019681.pdf   AR_0019681   3/12/2019 17:19 Email;     D2000.msg                                             End the War on Wolves!                                                            WildEarth Guardians     Margaret Everson
                                                         000000001CD1C5575A31CC4699DE8CBCA8AEBA7C44
AR_0019682.pdf   AR_0019682   3/12/2019 12:19 Email;     4F2000.msg                                            End the War on Wolves!                                                            WildEarth Guardians     Margaret Everson
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1041
AR_0019683.pdf   AR_0019683   3/12/2019 11:53 Email;     D2000.msg                                             End the War on Wolves!                                                            WildEarth Guardians     Margaret Everson
                                                         000000000A793FD4E63EB640BDC468B9DFCD411F441
AR_0019684.pdf   AR_0019684   3/12/2019 10:19 Email;     52000.msg                                             [EXTERNAL] End the War on Wolves!                                                 WildEarth Guardians     Margaret Everson
                                                         000000000A793FD4E63EB640BDC468B9DFCD411F641
AR_0019685.pdf   AR_0019685   3/12/2019 10:19 Email;     52000.msg                                             End the War on Wolves!                                                            WildEarth Guardians     Margaret Everson
                                                         000000000A793FD4E63EB640BDC468B9DFCD411F041
AR_0019686.pdf   AR_0019686    3/12/2019 5:48 Email;     52000.msg                                             End the War on Wolves!                                                            WildEarth Guardians     Margaret Everson
                                                         000000000A793FD4E63EB640BDC468B9DFCD411F241
AR_0019687.pdf   AR_0019687    3/12/2019 5:48 Email;     52000.msg                                             [EXTERNAL] End the War on Wolves!                                                 WildEarth Guardians     Margaret Everson
                                                         000000000A793FD4E63EB640BDC468B9DFCD411FC41
AR_0019688.pdf   AR_0019688    3/12/2019 3:18 Email;     42000.msg                                             End the War on Wolves!                                                            WildEarth Guardians     Margaret Everson
                                                         000000000A793FD4E63EB640BDC468B9DFCD411FE41
AR_0019689.pdf   AR_0019689    3/12/2019 3:18 Email;     42000.msg                                             [EXTERNAL] End the War on Wolves!                                                 WildEarth Guardians     Margaret Everson
                                                         000000001CD1C5575A31CC4699DE8CBCA8AEBA7CE4
AR_0019690.pdf   AR_0019690   3/11/2019 12:46 Email;     4E2000.msg                                            [EXTERNAL] End the War on Wolves!                                                 WildEarth Guardians     Margaret Everson
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1C41
AR_0019691.pdf   AR_0019691   3/11/2019 11:46 Email;     C2000.msg                                             [EXTERNAL] End the War on Wolves!                                                 WildEarth Guardians     Margaret Everson
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1E41
AR_0019692.pdf   AR_0019692   3/11/2019 11:46 Email;     C2000.msg                                             End the War on Wolves!                                                            WildEarth Guardians     Margaret Everson
                                                         00000000A7C512C72897664D9B1037C07AC93669046           Re: [EXTERNAL] RE: Update on the                                                                                                  Propst, Cheryl W; Berzinis, Rebecca W; Don
AR_0019693.pdf   AR_0019701    3/11/2019 9:29 Email;     92000.msg                                             schedule for the gray wolf proposal                                               Constantino, Maricela   Cusack, Matthew T       Morgan; Lauretha Randle
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A64D           Re: [EXTERNAL] RE: Update on the                                                                                                  Propst, Cheryl W; Berzinis, Rebecca W; Morgan,
AR_0019702.pdf   AR_0019710    3/11/2019 9:29 Email;     D2100.msg                                             schedule for the gray wolf proposal                                               Constantino, Maricela   Cusack, Matthew T       Don; Randle, Lauretha
                                                         00000000A7C512C72897664D9B1037C07AC93669246           RE: [EXTERNAL] RE: Update on the                                                                                                  Propst, Cheryl W; Berzinis, Rebecca W; Don
AR_0019711.pdf   AR_0019716    3/11/2019 9:24 Email;     92000.msg                                             schedule for the gray wolf proposal                                               Cusack, Matthew T       Constantino, Maricela   Morgan; Lauretha Randle
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A84D           RE: [EXTERNAL] RE: Update on the                                                                                                  Propst, Cheryl W; Berzinis, Rebecca W; Morgan,
AR_0019717.pdf   AR_0019722    3/11/2019 9:24 Email;     D2100.msg                                             schedule for the gray wolf proposal                                               Cusack, Matthew T       Constantino, Maricela   Don; Randle, Lauretha
                                                         00000000A7C512C72897664D9B1037C07AC93669646
AR_0019723.pdf   AR_0019723    3/11/2019 5:20 Email;     82000.msg                                             [EXTERNAL] End the War on Wolves!                                                 WildEarth Guardians     Margaret Everson
                                                         00000000A7C512C72897664D9B1037C07AC93669846
AR_0019724.pdf   AR_0019724    3/11/2019 5:20 Email;     82000.msg                                             End the War on Wolves!                                                            WildEarth Guardians     Margaret Everson
                                                         00000000A7C512C72897664D9B1037C07AC93669246
AR_0019725.pdf   AR_0019725    3/11/2019 1:45 Email;     82000.msg                                             End the War on Wolves!                                                            WildEarth Guardians     Margaret Everson
                                                         00000000A7C512C72897664D9B1037C07AC93669446
AR_0019726.pdf   AR_0019726    3/11/2019 1:45 Email;     82000.msg                                             [EXTERNAL] End the War on Wolves!                                                 WildEarth Guardians     Margaret Everson
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1841
AR_0019727.pdf   AR_0019727    3/11/2019 1:15 Email;     B2000.msg                                             [EXTERNAL] End the War on Wolves!                                                 WildEarth Guardians     Margaret Everson
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1A41
AR_0019728.pdf   AR_0019728    3/11/2019 1:15 Email;     B2000.msg                                             End the War on Wolves!                                                            WildEarth Guardians     Margaret Everson
                                                         000000000A793FD4E63EB640BDC468B9DFCD411F841
AR_0019729.pdf   AR_0019729    3/11/2019 0:45 Email;     42000.msg                                             [EXTERNAL] End the War on Wolves!                                                 WildEarth Guardians     Margaret Everson
                                                         000000000A793FD4E63EB640BDC468B9DFCD411FA41
AR_0019730.pdf   AR_0019730    3/11/2019 0:45 Email;     42000.msg                                             End the War on Wolves!                                                            WildEarth Guardians     Margaret Everson
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1441
AR_0019731.pdf   AR_0019731   3/10/2019 21:56 Email;     B2000.msg                                             End the War on Wolves!                                                            WildEarth Guardians     Margaret Everson
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1641
AR_0019732.pdf   AR_0019732   3/10/2019 21:56 Email;     B2000.msg                                             [EXTERNAL] End the War on Wolves!                                                 WildEarth Guardians     Margaret Everson
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1041
AR_0019733.pdf   AR_0019733   3/10/2019 17:26 Email;     B2000.msg                                             [EXTERNAL] End the War on Wolves!                                                 WildEarth Guardians     Margaret Everson
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1241
AR_0019734.pdf   AR_0019734   3/10/2019 17:26 Email;     B2000.msg                                             End the War on Wolves!                                                            WildEarth Guardians     Margaret Everson
                                                         00000000A7C512C72897664D9B1037C07AC93669E46
AR_0019735.pdf   AR_0019735   3/10/2019 16:56 Email;     72000.msg                                             [EXTERNAL] End the War on Wolves!                                                 WildEarth Guardians     Margaret Everson
                                                         00000000A7C512C72897664D9B1037C07AC93669046
AR_0019736.pdf   AR_0019736   3/10/2019 16:56 Email;     82000.msg                                             End the War on Wolves!                                                            WildEarth Guardians     Margaret Everson
                                                         00000000A7C512C72897664D9B1037C07AC93669A46
AR_0019737.pdf   AR_0019737   3/10/2019 15:02 Email;     72000.msg                                             [EXTERNAL] End the War on Wolves!                                                 WildEarth Guardians     Margaret Everson
                                                         00000000A7C512C72897664D9B1037C07AC93669C46
AR_0019738.pdf   AR_0019738   3/10/2019 15:02 Email;     72000.msg                                             End the War on Wolves!                                                            WildEarth Guardians     Margaret Everson
                                                         000000000A793FD4E63EB640BDC468B9DFCD411F441
AR_0019739.pdf   AR_0019739   3/10/2019 13:25 Email;     42000.msg                                             [EXTERNAL] End the War on Wolves!                                                 WildEarth Guardians     Margaret Everson
                                                                                               Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 55 of 109


                                                       000000000A793FD4E63EB640BDC468B9DFCD411F641
AR_0019740.pdf   AR_0019740   3/10/2019 13:25 Email;   42000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669446
AR_0019741.pdf   AR_0019741    3/10/2019 9:55 Email;   72000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669646
AR_0019742.pdf   AR_0019742    3/10/2019 9:55 Email;   72000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669E46
AR_0019743.pdf   AR_0019743    3/9/2019 23:24 Email;   62000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669046
AR_0019744.pdf   AR_0019744    3/9/2019 23:24 Email;   72000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3641
AR_0019745.pdf   AR_0019745    3/9/2019 18:24 Email;   C2000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3841
AR_0019746.pdf   AR_0019746    3/9/2019 18:24 Email;   C2000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       000000000A793FD4E63EB640BDC468B9DFCD411F041
AR_0019747.pdf   AR_0019747    3/9/2019 17:00 Email;   42000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       000000000A793FD4E63EB640BDC468B9DFCD411F241
AR_0019748.pdf   AR_0019748    3/9/2019 17:00 Email;   42000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       000000000A793FD4E63EB640BDC468B9DFCD411FC41
AR_0019749.pdf   AR_0019749     3/9/2019 1:52 Email;   32000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       000000000A793FD4E63EB640BDC468B9DFCD411FE41
AR_0019750.pdf   AR_0019750     3/9/2019 1:52 Email;   32000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669846
AR_0019751.pdf   AR_0019751    3/8/2019 19:28 Email;   62000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669A46
AR_0019752.pdf   AR_0019752    3/8/2019 19:28 Email;   62000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669446
AR_0019753.pdf   AR_0019753    3/8/2019 17:51 Email;   62000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669646
AR_0019754.pdf   AR_0019754    3/8/2019 17:51 Email;   62000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669E46
AR_0019755.pdf   AR_0019755    3/8/2019 15:51 Email;   52000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669046
AR_0019756.pdf   AR_0019756    3/8/2019 15:51 Email;   62000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       000000005E5DA36B3BAE90459A8914FB5B4DF7C1C41
AR_0019757.pdf   AR_0019757    3/8/2019 13:51 Email;   A2000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       000000005E5DA36B3BAE90459A8914FB5B4DF7C1E41
AR_0019758.pdf   AR_0019758    3/8/2019 13:51 Email;   A2000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669A46
AR_0019759.pdf   AR_0019759    3/8/2019 13:21 Email;   52000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669C46
AR_0019760.pdf   AR_0019760    3/8/2019 13:21 Email;   52000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669646
AR_0019761.pdf   AR_0019761    3/8/2019 10:27 Email;   52000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669846
AR_0019762.pdf   AR_0019762    3/8/2019 10:27 Email;   52000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       000000005E5DA36B3BAE90459A8914FB5B4DF7C1641
AR_0019763.pdf   AR_0019763     3/8/2019 6:20 Email;   A2000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       000000005E5DA36B3BAE90459A8914FB5B4DF7C1841
AR_0019764.pdf   AR_0019764     3/8/2019 6:20 Email;   A2000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       000000000A793FD4E63EB640BDC468B9DFCD411F841
AR_0019765.pdf   AR_0019765     3/8/2019 2:50 Email;   32000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       000000000A793FD4E63EB640BDC468B9DFCD411FA41
AR_0019766.pdf   AR_0019766     3/8/2019 2:50 Email;   32000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669246
AR_0019767.pdf   AR_0019767     3/8/2019 2:20 Email;   52000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669446
AR_0019768.pdf   AR_0019768     3/8/2019 2:20 Email;   52000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669E46
AR_0019769.pdf   AR_0019769    3/7/2019 23:19 Email;   42000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669046
AR_0019770.pdf   AR_0019770    3/7/2019 23:19 Email;   52000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       000000000A793FD4E63EB640BDC468B9DFCD411F441
AR_0019771.pdf   AR_0019771    3/7/2019 21:49 Email;   32000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       000000000A793FD4E63EB640BDC468B9DFCD411F641
AR_0019772.pdf   AR_0019772    3/7/2019 21:49 Email;   32000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669A46
AR_0019773.pdf   AR_0019773    3/7/2019 19:49 Email;   42000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669C46
AR_0019774.pdf   AR_0019774    3/7/2019 19:49 Email;   42000.msg                                     End the War on Wolves!              WildEarth Guardians   Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669446
AR_0019775.pdf   AR_0019775    3/7/2019 18:49 Email;   42000.msg                                     [EXTERNAL] End the War on Wolves!   WildEarth Guardians   Margaret Everson
                                                                                                    Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 56 of 109


                                                       00000000A7C512C72897664D9B1037C07AC93669846
AR_0019776.pdf   AR_0019776    3/7/2019 18:49 Email;   42000.msg                                    End the War on Wolves!                     WildEarth Guardians     Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669E46 RE: [EXTERNAL] RE: Proposed Rule to
AR_0019777.pdf   AR_0019778    3/7/2019 16:16 Email;   32000.msg                                    Delist the Gray Wolf Discussion            Braden, Parish          'Beaumont, Melissa'; Playforth, Taylor   Margaret Everson; Cole Rojewski; Ball, William
                                                       00000000A7C512C72897664D9B1037C07AC93669C46 Re: [EXTERNAL] RE: Proposed Rule to                                                                          Braden, Parish; Margaret Everson; Cole Rojewski;
AR_0019779.pdf   AR_0019780    3/7/2019 16:00 Email;   32000.msg                                    Delist the Gray Wolf Discussion            Beaumont, Melissa       Playforth, Taylor                        Ball, William
                                                       00000000A7C512C72897664D9B1037C07AC93669846
AR_0019781.pdf   AR_0019781    3/7/2019 15:49 Email;   32000.msg                                    [EXTERNAL] End the War on Wolves!          WildEarth Guardians     Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669A46
AR_0019782.pdf   AR_0019782    3/7/2019 15:49 Email;   32000.msg                                    End the War on Wolves!                     WildEarth Guardians     Margaret Everson
                                                       000000005E5DA36B3BAE90459A8914FB5B4DF7C1041 Re: [EXTERNAL] RE: Proposed Rule to                                                                          Margaret Everson; Melissa Beaumont; Cole
AR_0019783.pdf   AR_0019784    3/7/2019 15:35 Email;   A2000.msg                                    Delist the Gray Wolf Discussion            Playforth, Taylor       Braden, Parish                           Rojewski; Ball, William
                                                       000000000A793FD4E63EB640BDC468B9DFCD411FC41
AR_0019785.pdf   AR_0019785    3/7/2019 15:25 Email;   22000.msg                                    End the War on Wolves!                     WildEarth Guardians     Margaret Everson
                                                       000000000A793FD4E63EB640BDC468B9DFCD411F241
AR_0019786.pdf   AR_0019786    3/7/2019 15:25 Email;   32000.msg                                    [EXTERNAL] End the War on Wolves!          WildEarth Guardians     Margaret Everson
                                                       000000000A793FD4E63EB640BDC468B9DFCD411FE41
AR_0019787.pdf   AR_0019787    3/7/2019 15:19 Email;   22000.msg                                    End the War on Wolves!                     WildEarth Guardians     Margaret Everson
                                                       000000000A793FD4E63EB640BDC468B9DFCD411F041
AR_0019788.pdf   AR_0019788    3/7/2019 15:19 Email;   32000.msg                                    [EXTERNAL] End the War on Wolves!          WildEarth Guardians     Margaret Everson
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3041
AR_0019789.pdf   AR_0019789    3/7/2019 14:19 Email;   C2000.msg                                    [EXTERNAL] End the War on Wolves!          WildEarth Guardians     Margaret Everson
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3241
AR_0019790.pdf   AR_0019790    3/7/2019 14:19 Email;   C2000.msg                                    End the War on Wolves!                     WildEarth Guardians     Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669046 [EXTERNAL] RE: Proposed Rule to Delist                                                                       Margaret Everson; Melissa Beaumont; Cole
AR_0019791.pdf   AR_0019791    3/7/2019 14:02 Email;   32000.msg                                    the Gray Wolf Discussion                   Braden, Parish          'Playforth, Taylor'                      Rojewski; Ball, William
                                                       00000000A7C512C72897664D9B1037C07AC93669246 RE: Proposed Rule to Delist the Gray Wolf                                                                    Margaret Everson; Melissa Beaumont; Cole
AR_0019792.pdf   AR_0019792    3/7/2019 14:02 Email;   32000.msg                                    Discussion                                 Braden, Parish          'Playforth, Taylor'                      Rojewski; Ball, William
                                                       000000005E5DA36B3BAE90459A8914FB5B4DF7C1E41 Proposed Rule to Delist the Gray Wolf                                                                        Margaret Everson; Melissa Beaumont; Cole
AR_0019793.pdf   AR_0019793    3/7/2019 13:03 Email;   92000.msg                                    Discussion                                 Playforth, Taylor       Braden, Parish                           Rojewski
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3C41
AR_0019794.pdf   AR_0019794    3/7/2019 12:49 Email;   B2000.msg                                    End the War on Wolves!                     WildEarth Guardians     Margaret Everson
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3E41
AR_0019795.pdf   AR_0019795    3/7/2019 12:49 Email;   B2000.msg                                    [EXTERNAL] End the War on Wolves!          WildEarth Guardians     Margaret Everson
                                                       000000000A793FD4E63EB640BDC468B9DFCD411FA41
AR_0019796.pdf   AR_0019796    3/7/2019 12:19 Email;   22000.msg                                    [EXTERNAL] End the War on Wolves!          WildEarth Guardians     Margaret Everson
                                                       000000000A793FD4E63EB640BDC468B9DFCD411F841
AR_0019797.pdf   AR_0019797    3/7/2019 12:19 Email;   22000.msg                                    End the War on Wolves!                     WildEarth Guardians     Margaret Everson
                                                       000000000A793FD4E63EB640BDC468B9DFCD411F641
AR_0019798.pdf   AR_0019798    3/6/2019 23:17 Email;   22000.msg                                    End the War on Wolves!                     WildEarth Guardians     Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669A46
AR_0019799.pdf   AR_0019799    3/6/2019 21:17 Email;   22000.msg                                    End the War on Wolves!                     WildEarth Guardians     Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669C46
AR_0019800.pdf   AR_0019800    3/6/2019 21:17 Email;   22000.msg                                    [EXTERNAL] End the War on Wolves!          WildEarth Guardians     Margaret Everson
                                                       000000000A793FD4E63EB640BDC468B9DFCD411F241
AR_0019801.pdf   AR_0019801    3/6/2019 19:47 Email;   22000.msg                                    [EXTERNAL] End the War on Wolves!          WildEarth Guardians     Margaret Everson
                                                       000000000A793FD4E63EB640BDC468B9DFCD411F441
AR_0019802.pdf   AR_0019802    3/6/2019 19:47 Email;   22000.msg                                    End the War on Wolves!                     WildEarth Guardians     Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669446
AR_0019803.pdf   AR_0019803    3/6/2019 18:17 Email;   22000.msg                                    [EXTERNAL] End the War on Wolves!          WildEarth Guardians     Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669646
AR_0019804.pdf   AR_0019804    3/6/2019 18:17 Email;   22000.msg                                    End the War on Wolves!                     WildEarth Guardians     Margaret Everson
                                                       00000000A7C512C72897664D9B1037C07AC93669445F Re: [EXTERNAL] RE: Update on the                                                                            Propst, Cheryl W; Berzinis, Rebecca W; Don
AR_0019805.pdf   AR_0019812    3/6/2019 12:25 Email;   2000.msg                                     schedule for the gray wolf proposal        Constantino, Maricela   Cusack, Matthew T                        Morgan
                                                       000000008B13DF8DFAF1C94B97E44EA508181B1A04E Re: [EXTERNAL] RE: Update on the                                                                             Propst, Cheryl W; Berzinis, Rebecca W; Morgan,
AR_0019813.pdf   AR_0019820    3/6/2019 12:25 Email;   12100.msg                                    schedule for the gray wolf proposal        Constantino, Maricela   Cusack, Matthew T                        Don
                                                       000000001CD1C5575A31CC4699DE8CBCA8AEBA7CA4 Re: [EXTERNAL] RE: Director of Michigan
AR_0019821.pdf   AR_0019824    3/5/2019 10:26 Email;   492000.msg                                   DNR Requesting Meeting                     Sherry, Dana            Skipwith, Aurelia                        Stoker, Edward; Benjamin Cassidy
                                                       000000001CD1C5575A31CC4699DE8CBCA8AEBA7C64 Re: [EXTERNAL] RE: Director of Michigan
AR_0019825.pdf   AR_0019828     3/5/2019 9:01 Email;   492000.msg                                   DNR Requesting Meeting                     Skipwith, Aurelia       Sherry, Dana                             Stoker, Edward; Benjamin Cassidy
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3041
AR_0019829.pdf   AR_0019829    3/3/2019 15:22 Email;   92000.msg                                    Re: [EXTERNAL] DC visit                    Todd Nash               Budd‐Falen, Karen                        Mark Owens
                                                       00000000A7C512C72897664D9B1037C07AC93669445 RE: [EXTERNAL] FW: Notice to states of
AR_0019830.pdf   AR_0019831   2/28/2019 10:06 Email;   72000.msg                                    ESA petition ‐‐ gray wolf                  Collette Adkins         Constantino, Maricela                    Don Morgan; afrostic@humanesociety.org
                                                       00000000D6F6569D1DED92498D66DFD5B34B8AAC04 RE: [EXTERNAL] FW: Notice to states of
AR_0019832.pdf   AR_0019833   2/28/2019 10:06 Email;   272000.msg                                   ESA petition ‐‐ gray wolf                  Collette Adkins         Constantino, Maricela                    Morgan, Don; afrostic@humanesociety.org
                                                       00000000A7C512C72897664D9B1037C07AC93669645 Re: [EXTERNAL] FW: Notice to states of
AR_0019834.pdf   AR_0019835   2/28/2019 10:04 Email;   72000.msg                                    ESA petition ‐‐ gray wolf                  Constantino, Maricela   Collette Adkins                          Don Morgan; afrostic@humanesociety.org
                                                       00000000D6F6569D1DED92498D66DFD5B34B8AAC24 Re: [EXTERNAL] FW: Notice to states of
AR_0019836.pdf   AR_0019837   2/28/2019 10:04 Email;   272000.msg                                   ESA petition ‐‐ gray wolf                  Constantino, Maricela   Collette Adkins                          Morgan, Don; afrostic@humanesociety.org
                                                       00000000D6F6569D1DED92498D66DFD5B34B8AAC84 Re: [EXTERNAL] FW: Notice to states of
AR_0019838.pdf   AR_0019840   2/26/2019 16:19 Email;   272000.msg                                   ESA petition ‐‐ gray wolf                  Constantino, Maricela   Servis, Jennifer A                       Speights, Helen H; VanGelder, Ellen; Gilbert, Parks
                                                                                                              Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 57 of 109


                                                            00000000D6F6569D1DED92498D66DFD5B34B8AACC4             Re: [EXTERNAL] FW: Notice to states of
AR_0019841.pdf   AR_0019843   2/26/2019 16:00 Email;        272000.msg                                             ESA petition ‐‐ gray wolf                                                                  Servis, Jennifer A      Constantino, Maricela                                   Speights, Helen H; VanGelder, Ellen; Gilbert, Parks
                                                            00000000D6F6569D1DED92498D66DFD5B34B8AACE4             Fwd: [EXTERNAL] FW: Notice to states of                                                                            Servis, Jennifer A; Speights, Helen H; VanGelder,
AR_0019844.pdf   AR_0019845   2/26/2019 11:30 Email;        272000.msg                                             ESA petition ‐‐ gray wolf                                                                  Constantino, Maricela   Ellen; Gilbert, Parks

                                              Email
AR_0019846.pdf   AR_0019846   2/26/2019 11:30 Attachment; Wolf petition ‐ notice to states screen shot.docx
                                                          00000000A7C512C72897664D9B1037C07AC93669445 [EXTERNAL] FW: Notice to states of ESA
AR_0019847.pdf   AR_0019847   2/26/2019 11:19 Email;      62000.msg                                         petition ‐‐ gray wolf                                                                             Collette Adkins         Constantino, Maricela; Don Morgan                       afrostic@humanesociety.org

                                              Email
AR_0019848.pdf   AR_0019848   2/26/2019 11:19 Attachment; Wolf petition ‐ notice to states screen shot.docx
                                                          00000000A7C512C72897664D9B1037C07AC93669845 FW: Notice to states of ESA petition ‐‐
AR_0019849.pdf   AR_0019849   2/26/2019 11:19 Email;      62000.msg                                         gray wolf                                                                                         Collette Adkins         Constantino, Maricela; Don Morgan                       afrostic@humanesociety.org

                                              Email
AR_0019850.pdf   AR_0019850   2/26/2019 11:19 Attachment; Wolf petition ‐ notice to states screen shot.docx
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC24 [EXTERNAL] FW: Notice to states of ESA
AR_0019851.pdf   AR_0019851   2/26/2019 11:19 Email;      282000.msg                                        petition ‐‐ gray wolf                                                                             Collette Adkins         Constantino, Maricela; Morgan, Don                      afrostic@humanesociety.org

                                              Email
AR_0019852.pdf   AR_0019852   2/26/2019 11:19 Attachment; Wolf petition ‐ notice to states screen shot.docx
                                                                                                        [EXTERNAL] RE: "Petition to Maintain
                                                            00000000A7C512C72897664D9B1037C07AC93669045 Protections for Gray Wolves (Canis lupus)
AR_0019853.pdf   AR_0019853   2/26/2019 11:12 Email;        62000.msg                                   in the Lower 48 States"                                                                               Collette Adkins         Constantino, Maricela; afrostic@humanesociety.org       Don Morgan
                                                                                                        RE: "Petition to Maintain Protections for
                                                            00000000A7C512C72897664D9B1037C07AC93669245 Gray Wolves (Canis lupus) in the Lower
AR_0019854.pdf   AR_0019854   2/26/2019 11:12 Email;        62000.msg                                   48 States"                                                                                            Collette Adkins         Constantino, Maricela; afrostic@humanesociety.org       Don Morgan
                                                                                                        [EXTERNAL] RE: "Petition to Maintain
                                                            00000000D6F6569D1DED92498D66DFD5B34B8AAC44 Protections for Gray Wolves (Canis lupus)
AR_0019855.pdf   AR_0019855   2/26/2019 11:12 Email;        282000.msg                                  in the Lower 48 States"                                                                               Collette Adkins         Constantino, Maricela; afrostic@humanesociety.org       Morgan, Don
                                                                                                        Fwd: "Petition to Maintain Protections for
                                                            00000000D6F6569D1DED92498D66DFD5B34B8AAC64 Gray Wolves (Canis lupus) in the Lower                                                                                         VanGelder, Ellen; Speights, Helen H; Servis, Jennifer
AR_0019856.pdf   AR_0019857   2/26/2019 11:10 Email;        282000.msg                                  48 States"                                                                                            Constantino, Maricela   A; Gilbert, Parks
                                                                                                        "Petition to Maintain Protections for Gray
                                                            00000000A7C512C72897664D9B1037C07AC93669E45 Wolves (Canis lupus) in the Lower 48                                                                                          cadkins@biologicaldiversity.org;
AR_0019858.pdf   AR_0019858   2/26/2019 11:09 Email;        52000.msg                                   States"                                                                                               Constantino, Maricela   afrostic@humanesociety.org                              Don Morgan
                                                                                                        "Petition to Maintain Protections for Gray
                                                            00000000D6F6569D1DED92498D66DFD5B34B8AACA4 Wolves (Canis lupus) in the Lower 48                                                                                           cadkins@biologicaldiversity.org;
AR_0019859.pdf   AR_0019859   2/26/2019 11:09 Email;        282000.msg                                  States"                                                                                               Constantino, Maricela   afrostic@humanesociety.org                              Morgan, Don
                                                            00000000D6F6569D1DED92498D66DFD5B34B8AACE4
AR_0019860.pdf   AR_0019862   2/26/2019 10:44 Email;        282000.msg                                  Re: DRAFT: Gray Wolf Petition email                                                                   Constantino, Maricela   Speights, Helen H
                                                            000000005E5DA36B3BAE90459A8914FB5B4DF7C1241                                                                                                                                                                                       Servis, Jennifer; Constantino, Maricela;
AR_0019863.pdf   AR_0019865   2/26/2019 10:42 Email;        72000.msg                                   Re: DRAFT: Gray Wolf Petition email                                                                   Morgan, Don             Speights, Helen                                         ellen_vangelder
                                                            000000001CD1C5575A31CC4699DE8CBCA8AEBA7C84                                                                                                                                                                                        Constantino, Maricela; ellen_vangelder; Servis,
AR_0019866.pdf   AR_0019867    2/26/2019 9:55 Email;        462000.msg                                  Re: DRAFT: Gray Wolf Petition email                                                                   Speights, Helen         Morgan, Don                                             Jennifer
                                                            000000005E5DA36B3BAE90459A8914FB5B4DF7C1041
AR_0019868.pdf   AR_0019869    2/26/2019 9:34 Email;        72000.msg                                   Re: DRAFT: Gray Wolf Petition email                                                                   Morgan, Don             Constantino, Maricela                                  ellen_vangelder; Helen Speights; Servis, Jennifer
                                                            00000000A7C512C72897664D9B1037C07AC93669645                                                                                                                               ellen_vangelder; Helen Speights; Servis, Jennifer; Don
AR_0019870.pdf   AR_0019870    2/26/2019 9:30 Email;        52000.msg                                   DRAFT: Gray Wolf Petition email                                                                       Constantino, Maricela   Morgan

                                                         CBD Email Record of Notice to states of ESA petition ‐‐                                             Center for Biological Diversity/Humane Society
AR_0019871.pdf   AR_0019872    2/26/2019 0:00 Edocument; gray wolf.pdf                                                                                       of the United States petition references
                                                         00000000D2B2A3094282DF40851BAD4615A12A57E44
AR_0019873.pdf   AR_0019877   2/25/2019 13:21 Email;     32000.msg                                                 Re: New wolf petition                                                                      Jesup, Benjamin         Speights, Helen                                         Joan Goldfarb
                                                         000000001CD1C5575A31CC4699DE8CBCA8AEBA7CC4                                                                                                                                                                                           Constantino, Maricela; Gilbert, Parks; Morgan,
AR_0019878.pdf   AR_0019880   2/22/2019 10:35 Email;     452000.msg                                                Re: wolf petition located                                                                  Servis, Jennifer        Speights, Helen                                         Don; Ellen VanGelder
                                                         000000001CD1C5575A31CC4699DE8CBCA8AEBA7C44                                                                                                                                                                                           Gilbert, Parks; Morgan, Don; Ellen VanGelder;
AR_0019881.pdf   AR_0019883    2/22/2019 9:22 Email;     452000.msg                                                Re: wolf petition located                                                                  Speights, Helen         Constantino, Maricela                                   Servis, Jennifer
                                                         00000000D6F6569D1DED92498D66DFD5B34B8AACE4                                                                                                                                                                                           Morgan, Don; Speights, Helen H; VanGelder, Ellen;
AR_0019884.pdf   AR_0019886    2/22/2019 9:15 Email;     292000.msg                                                Re: wolf petition located                                                                  Constantino, Maricela   Gilbert, Parks                                          Servis, Jennifer A
                                                         000000001CD1C5575A31CC4699DE8CBCA8AEBA7C84                                                                                                                                                                                           Gilbert, Parks; Morgan, Don; Speights, Helen;
AR_0019887.pdf   AR_0019889    2/22/2019 9:14 Email;     452000.msg                                                Re: wolf petition located                                                                  Servis, Jennifer        Constantino, Maricela                                   Ellen VanGelder
                                                         00000000D2B2A3094282DF40851BAD4615A12A57A44                                                                                                                                                                                          Constantino, Maricela; Speights, Helen; Ellen
AR_0019890.pdf   AR_0019891    2/22/2019 7:46 Email;     32000.msg                                     Re: wolf petition located                                                                              Gilbert, Parks          Morgan, Don                                             VanGelder; Servis, Jennifer
                                                                                                       Re: [EXTERNAL] Petition to Maintain
                                                            00000000D6F6569D1DED92498D66DFD5B34B8AAC44 Protections for Gray Wolves (Canis lupus)                                                                                                                                              Morgan, Don; Constantino, Maricela; VanGelder,
AR_0019892.pdf   AR_0019894   2/21/2019 12:53 Email;        2A2000.msg                                 in the Lower 48 States                                                                                 Speights, Helen H       Gilbert, Parks                                          Ellen
                                                                                                       Re: [EXTERNAL] Petition to Maintain
                                                            000000001CD1C5575A31CC4699DE8CBCA8AEBA7CC4 Protections for Gray Wolves (Canis lupus)                                                                                                                                              Don Morgan; Maricela Constantino; Ellen
AR_0019895.pdf   AR_0019896   2/21/2019 12:53 Email;        442000.msg                                 in the Lower 48 States                                                                                 Speights, Helen         Gilbert, Parks                                          VanGelder
                                                                                                             Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 58 of 109


                                                                                                       Re: [EXTERNAL] Petition to Maintain
                                                            00000000D6F6569D1DED92498D66DFD5B34B8AAC64 Protections for Gray Wolves (Canis lupus)                                                                                                                                       Speights, Helen H; Constantino, Maricela;
AR_0019897.pdf   AR_0019898   2/21/2019 12:44 Email;        2A2000.msg                                 in the Lower 48 States                                                                       Morgan, Don                      Gilbert, Parks                                    VanGelder, Ellen
                                                                                                       Fwd: [EXTERNAL] Petition to Maintain
                                                            00000000D6F6569D1DED92498D66DFD5B34B8AAC84 Protections for Gray Wolves (Canis lupus)                                                                                     Morgan, Don; Speights, Helen H; Constantino,
AR_0019899.pdf   AR_0019900   2/21/2019 12:39 Email;        2A2000.msg                                 in the Lower 48 States                                                                       Gilbert, Parks                   Maricela; VanGelder, Ellen

                                              Email                                                                                                 CBD and HSUS Petition to Maintain Protections
AR_0019901.pdf   AR_0019949   2/21/2019 12:39 Attachment; Wolf Petition Dated 12 17 2018.pdf                                                        for Gray Wolves (Dec. 17, 2018)
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AACA4
AR_0019950.pdf   AR_0019951   2/21/2019 12:06 Email;      2A2000.msg                                          Re: wolf petition located                                                             Gilbert, Parks                   Constantino, Maricela                             Speights, Helen H; Morgan, Don; VanGelder, Ellen
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AACC4
AR_0019952.pdf   AR_0019953   2/21/2019 12:06 Email;      2A2000.msg                                          Re: wolf petition located                                                             Speights, Helen H                Constantino, Maricela                             Gilbert, Parks; Morgan, Don; VanGelder, Ellen
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC24
AR_0019954.pdf   AR_0019954   2/21/2019 10:01 Email;      2B2000.msg                                          Re: wolf petition located                                                             Constantino, Maricela            Gilbert, Parks                                    Morgan, Don; VanGelder, Ellen; Speights, Helen H
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC44                                                                                                                                 Morgan, Don; Constantino, Maricela; VanGelder,
AR_0019955.pdf   AR_0019955    2/21/2019 9:23 Email;      2B2000.msg                                          wolf petition located                                                                 Gilbert, Parks                   Ellen; Speights, Helen H

                                              Email
AR_0019956.pdf   AR_0020007    2/21/2019 9:23 Attachment; 20190131_petition_gray wolf listing revision.pdf
                                                                                                                                                                                                                                                                                       matt.cusack@atkinsglobal.com Cusack, Matthew
                                                                                                                                                                                                                                     fred.allendorf@gmail.com 'Fred Allendorf'         T /o=ExchangeLabs/ou=Exchange Administrative
                                                                                                                                                                                                                                     carlos@klamathconservation.org 'Carlos Carroll'   Group
                                                                                                                                                                                                                                     adrianwydeven@cheqnet.net 'Adrian Wydeven'        (FYDIBOHF23SPDLT)/cn=Recipients/cn=a6e60981
                                                         20190219 145800_Email_Gray Wolf Delisting Peer                                                                                             Cheryl.Propst@atkinsglobal.com   atreves@wisc.edu 'Adrian Treves'                  25474b698e7e952e0013ec0e‐Wlosek, Mic
AR_0020008.pdf   AR_0020008   2/19/2019 13:58 Edocument; Review.pdf                                           Gray Wolf Delisting Peer Review                                                       Propst, Cheryl W                 dan.macnulty@usu.edu 'dan.macnulty@usu.edu'       Wlosek, Michael
                                                         00000000A7C512C72897664D9B1037C07AC93669045          RE: [EXTERNAL] RE: Update on the                                                                                                                                         Propst, Cheryl W; Berzinis, Rebecca W; Don
AR_0020009.pdf   AR_0020013   2/19/2019 10:24 Email;     32000.msg                                            schedule for the gray wolf proposal                                                   Cusack, Matthew T                Constantino, Maricela                             Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A64E          RE: [EXTERNAL] RE: Update on the                                                                                                                                         Propst, Cheryl W; Berzinis, Rebecca W; Morgan,
AR_0020014.pdf   AR_0020018   2/19/2019 10:24 Email;     42100.msg                                            schedule for the gray wolf proposal                                                   Cusack, Matthew T                Constantino, Maricela                             Don
                                                         00000000A7C512C72897664D9B1037C07AC93669E45          Re: [EXTERNAL] RE: Update on the                                                                                                                                         Propst, Cheryl W; Berzinis, Rebecca W; Don
AR_0020019.pdf   AR_0020025   2/19/2019 10:22 Email;     22000.msg                                            schedule for the gray wolf proposal                                                   Constantino, Maricela            Cusack, Matthew T                                 Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AA4E          Re: [EXTERNAL] RE: Update on the                                                                                                                                         Propst, Cheryl W; Berzinis, Rebecca W; Morgan,
AR_0020026.pdf   AR_0020032   2/19/2019 10:22 Email;     42100.msg                                            schedule for the gray wolf proposal                                                   Constantino, Maricela            Cusack, Matthew T                                 Don
                                                         00000000A7C512C72897664D9B1037C07AC93669C45          Re: [EXTERNAL] RE: Update on the
AR_0020033.pdf   AR_0020039   2/19/2019 10:04 Email;     22000.msg                                            schedule for the gray wolf proposal                                                   Constantino, Maricela            Fahey, Bridget                                    Don Morgan; ellen_vangelder
                                                         00000000A7C512C72897664D9B1037C07AC93669A45          Re: [EXTERNAL] RE: Update on the
AR_0020040.pdf   AR_0020046    2/19/2019 9:43 Email;     22000.msg                                            schedule for the gray wolf proposal                                                   Fahey, Bridget                   Constantino, Maricela                             Don Morgan; ellen_vangelder
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AC4E          Re: [EXTERNAL] RE: Update on the
AR_0020047.pdf   AR_0020053    2/19/2019 9:43 Email;     42100.msg                                            schedule for the gray wolf proposal                                                   Fahey, Bridget                   Constantino, Maricela                             Morgan, Don; VanGelder, Ellen
                                                         00000000A7C512C72897664D9B1037C07AC93669845          Fwd: [EXTERNAL] RE: Update on the
AR_0020054.pdf   AR_0020060    2/19/2019 9:38 Email;     22000.msg                                            schedule for the gray wolf proposal                                                   Constantino, Maricela            Don Morgan; Fahey, Bridget                        ellen_vangelder
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AE4E          RE: [EXTERNAL] RE: Update on the
AR_0020061.pdf   AR_0020064    2/19/2019 9:34 Email;     42100.msg                                            schedule for the gray wolf proposal                                                   Cusack, Matthew T                Constantino, Maricela                             Propst, Cheryl W; Berzinis, Rebecca W
                                                         00000000A7C512C72897664D9B1037C07AC93669445
AR_0020065.pdf   AR_0020066   2/17/2019 10:49 Email;     22000.msg                                            [EXTERNAL] Re: Wolf de‐listing?                                                       Corry Westbrook                  Frazer, Gary
                                                         00000000A7C512C72897664D9B1037C07AC93669645
AR_0020067.pdf   AR_0020068   2/17/2019 10:49 Email;     22000.msg                                            Re: Wolf de‐listing?                                                                  Corry Westbrook                  Frazer, Gary
                                                                                                              Updated invitation: Colorado Farm
                                                                                                              Bureau meeting @ Wed Feb 13, 2019
                                                            00000000A7CEA2B83DF80C42868CD07B320070A3A41       9am ‐ 9:30am (EST)                                                                                                     katie_mills@ios.doi.gov; todd_wynn@ios.doi.gov;
AR_0020069.pdf   AR_0020069   2/12/2019 16:26 Email;        72000.msg                                         (marshall_critchfield@ios.doi.gov)                                                    timothy_williams@ios.doi.gov     marshall_critchfield@ios.doi.gov; Zach Riley
                                                                                                              Updated invitation: Colorado Farm
                                                                                                              Bureau meeting @ Wed Feb 13, 2019                                                                                      Zach Riley; katie_mills@ios.doi.gov;
                                                            00000000A7CEA2B83DF80C42868CD07B320070A3E41       9am ‐ 9:30am (EST)                                                                                                     marshall_critchfield@ios.doi.gov;
AR_0020070.pdf   AR_0020070   2/12/2019 16:26 Email;        72000.msg                                         (todd_wynn@ios.doi.gov)                                                               timothy_williams@ios.doi.gov     todd_wynn@ios.doi.gov
                                                                                                              Updated invitation: Colorado Farm
                                                                                                              Bureau meeting @ Wed Feb 13, 2019                                                                                      marshall_critchfield@ios.doi.gov;
                                                            00000000A7CEA2B83DF80C42868CD07B320070A3041       9am ‐ 9:30am (EST)                                                                                                     todd_wynn@ios.doi.gov; Zach Riley;
AR_0020071.pdf   AR_0020071   2/12/2019 16:26 Email;        82000.msg                                         (katie_mills@ios.doi.gov)                                                             timothy_williams@ios.doi.gov     katie_mills@ios.doi.gov
                                                                                                              Updated invitation: Colorado Farm                                                                                      Zach Riley; katie_mills@ios.doi.gov;
                                                            00000000A7CEA2B83DF80C42868CD07B320070A3441       Bureau meeting @ Wed Feb 13, 2019                                                                                      todd_wynn@ios.doi.gov;
AR_0020072.pdf   AR_0020072   2/12/2019 16:26 Email;        82000.msg                                         7am ‐ 7:30am (MST) (Zach Riley)                                                       timothy_williams@ios.doi.gov     marshall_critchfield@ios.doi.gov

                                                                                                        Invitation: Endangered Species meeting                                                                                       todd_wynn@ios.doi.gov;
                                                            00000000A7CEA2B83DF80C42868CD07B320070A3C41 @ Wed Feb 13, 2019 9am ‐ 9:30am (EST)                                                                                        marshall_critchfield@ios.doi.gov;
AR_0020073.pdf   AR_0020073   2/12/2019 16:24 Email;        72000.msg                                   (marshall_critchfield@ios.doi.gov)                                                          timothy_williams@ios.doi.gov     katie_mills@ios.doi.gov; Zach Riley

                                                                                                        Invitation: Endangered Species meeting
                                                            00000000A7CEA2B83DF80C42868CD07B320070A3241 @ Wed Feb 13, 2019 9am ‐ 9:30am (EST)                                                                                        katie_mills@ios.doi.gov; todd_wynn@ios.doi.gov;
AR_0020074.pdf   AR_0020074   2/12/2019 16:24 Email;        82000.msg                                   (katie_mills@ios.doi.gov)                                                                   timothy_williams@ios.doi.gov     marshall_critchfield@ios.doi.gov; Zach Riley
                                                                                                                   Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 59 of 109


                                                             00000000A7C512C72897664D9B1037C07AC93669A44
AR_0020075.pdf   AR_0020076    2/5/2019 11:39 Email;         F2000.msg                                    [EXTERNAL] Re: Wolf de‐listing?                                                                   Corry Westbrook         Frazer, Gary
                                                             00000000A7C512C72897664D9B1037C07AC93669C44
AR_0020077.pdf   AR_0020078    2/5/2019 11:39 Email;         F2000.msg                                    Re: Wolf de‐listing?                                                                              Corry Westbrook         Frazer, Gary
                                                             00000000A7C512C72897664D9B1037C07AC93669044F
AR_0020079.pdf   AR_0020080    2/4/2019 12:53 Email;         2000.msg                                     Wolf de‐listing?                                                                                  Corry Westbrook         Frazer, Gary
                                                             00000000A7C512C72897664D9B1037C07AC93669444F
AR_0020081.pdf   AR_0020082    2/4/2019 12:53 Email;         2000.msg                                     [EXTERNAL] Wolf de‐listing?                                                                       Corry Westbrook         Frazer, Gary
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1A24E RE: [EXTERNAL] RE: Update on the
AR_0020083.pdf   AR_0020086   1/30/2019 10:22 Email;         72100.msg                                    schedule for the gray wolf proposal                                                               Cusack, Matthew T       Constantino, Maricela   Propst, Cheryl W; Berzinis, Rebecca W
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1A64E Re: [EXTERNAL] RE: Update on the
AR_0020087.pdf   AR_0020091    1/30/2019 9:46 Email;         72100.msg                                    schedule for the gray wolf proposal                                                               Constantino, Maricela   Cusack, Matthew T
                                                                                                                                                                                                                                                            NJackson@cowcreek.com; Karen Budd‐Falen;
                                                                                                                                                                                                                                                            Anne Kinsey; Robyn Smith; Bill Hoyt; Cheryl
                                                                                                                                                                                                                                                            Martin; Chris Christensen; Jacob Bingham
                                                                                                                                                                                                                                                            (binghamcattle@yahoo.com); Jim Bob Collins; Joe
                                                             00000000A7CEA2B83DF80C42868CD07B320070A3041                                                                                                                                                    Steere; Joe Villagrana; John O'Keeffe; Steve
AR_0020092.pdf   AR_0020092   1/10/2019 15:23 Email;         62000.msg                                   Re: available days for travel                                                                      Todd Nash               Jerome Rosa             Puntenney; Tom Sharp
                                                                                                                                                                                                                                                            NJackson@cowcreek.com; Karen Budd‐Falen;
                                                                                                                                                                                                                                                            Anne Kinsey; Robyn Smith; Bill Hoyt; Cheryl
                                                                                                                                                                                                                                                            Martin; Chris Christensen; Jacob Bingham
                                                                                                                                                                                                                                                            (binghamcattle@yahoo.com); Jim Bob Collins; Joe
                                                         00000000A7CEA2B83DF80C42868CD07B320070A3241                                                                                                                                                        Steere; Joe Villagrana; John O'Keeffe; Steve
AR_0020093.pdf   AR_0020093   1/10/2019 15:23 Email;     62000.msg                                   [EXTERNAL] Re: available days for travel                                                               Todd Nash               Jerome Rosa             Puntenney; Tom Sharp
                                                         00000000A7C512C72897664D9B1037C07AC93669844
AR_0020094.pdf   AR_0020096    1/3/2019 10:02 Email;     C2000.msg                                   Re: [EXTERNAL] ESA reg question                                                                        Corry Westbrook         Frazer, Gary
AR_0020097.pdf   AR_0020136     1/1/2019 0:00 Edocument; 2019‐04420_pRule Wolf.pdf                                                                             Proposed delisting rule (March 15, 2019)
AR_0020137.pdf   AR_0020139     1/1/2019 0:00 Edocument; CDFW 2019.pdf                               Known Wolves_October 2019                                 References cited in Biological Report
                                                                                                     Conservation Genetics,
AR_0020140.pdf   AR_0020154     1/1/2019 0:00 Edocument; Hendricks et al 2019.pdf                    doi:10.1007/s10592‐018‐1118‐z                             References cited in Biological Report
AR_0020155.pdf   AR_0020237     1/1/2019 0:00 Edocument; Inman et al. 2019.pdf                                                                                 References cited in Biological Report
AR_0020238.pdf   AR_0020342     1/1/2019 0:00 Edocument; NASEM 2019 report.pdf                                                                                 References cited in Biological Report
AR_0020343.pdf   AR_0020350     1/1/2019 0:00 Edocument; Nickel and Walther 2019.pdf                                                                           References cited in Biological Report
AR_0020351.pdf   AR_0020512     1/1/2019 0:00 Edocument; ODFW 2019a.pdf                                                                                        References cited in Biological Report
AR_0020513.pdf   AR_0020524     1/1/2019 0:00 Edocument; ODFW 2019b.pdf                                                                                        References cited in Biological Report

AR_0020525.pdf   AR_0020536     1/1/2019 0:00 Edocument; ODFW 2020 Oregon_Wolf_Annual_Report 2019.pdf                                                          References cited in Biological Report
                                                                                                                    Ecological Modelling. 397: 84‐94.
AR_0020537.pdf   AR_0020547     1/1/2019 0:00 Edocument; Striker et al 2019.pdf                                     doi:10.1016/j.ecolmodel.2018.12.021        References cited in Biological Report
AR_0020548.pdf   AR_0020549     1/1/2019 0:00 Edocument; USFWS 2019_MA wolf forensics rpt.pdf                                                                  References cited in Biological Report
AR_0020550.pdf   AR_0020794     1/1/2019 0:00 Edocument; Wydeven 2019 in litt.pdf                                                                              References cited in Biological Report

AR_0020795.pdf   AR_0020813     1/1/2019 0:00 Edocument; 2019 NAFWS_wolf ppt.pptx                                                                              PowerPoint 2019 NAFWS National Conference
                                                                                                                                                               FWS notification OR Dept Fish and Wildlife
AR_0020814.pdf   AR_0020879     1/1/2019 0:00   Edocument;   Oregon wolf delisting notification letters 2019.pdf                                               (Mar. 18, 2019)
AR_0020880.pdf   AR_0020893     1/1/2019 0:00   Edocument;   Bassing et al 2019.pdf                                                                            Literature cited proposed and final rules
AR_0020894.pdf   AR_0020896     1/1/2019 0:00   Edocument;   Becker 2019.pdf                                                                                   Literature cited proposed and final rules
AR_0020897.pdf   AR_0020897     1/1/2019 0:00   Edocument;   Beyer 2019 pers comm.pdf                                                                          Literature cited proposed and final rules
                                                                                                                    State Directorâ€™s Special Status Species
AR_0020898.pdf   AR_0020901     1/1/2019 0:00   Edocument;   BLM 2019_BLM.FS R6 SS.pdf                              List                                      Literature cited proposed and final rules
AR_0020902.pdf   AR_0020912     1/1/2019 0:00   Edocument;   Colorado Parks and Wildlife 2019.pdf                                                             Literature cited proposed and final rules
AR_0020913.pdf   AR_0020920     1/1/2019 0:00   Edocument;   Hedrick et al. 2019.pdf                                Animal Conservation 2019.22:302‐309       Literature cited proposed and final rules
AR_0020921.pdf   AR_0020931     1/1/2019 0:00   Edocument;   Horne et al 2019a.pdf                                                                            Literature cited proposed and final rules
                                                                                                                    The Journal of Wildlife Management,
AR_0020932.pdf   AR_0020945     1/1/2019 0:00   Edocument;
                                                         Horne et al 2019b.pdf                                      doi:10.1002/jwmg.21689                    Literature cited proposed and final rules
AR_0020946.pdf   AR_0021057     1/1/2019 0:00   Edocument;
                                                         IDFG 2019a (Mule Deer).pdf                                                                           Literature cited proposed and final rules
AR_0021058.pdf   AR_0021132     1/1/2019 0:00   Edocument;
                                                         IDFG 2019b (White‐tailed Deer).pdf                                                                   Literature cited proposed and final rules
AR_0021133.pdf   AR_0021136     1/1/2019 0:00   Edocument;
                                                         Keweenaw Bay Indian Community 2019.pdf                                                               Literature cited proposed and final rules
AR_0021137.pdf   AR_0021144     1/1/2019 0:00   Edocument;
                                                         MFWP 2019a CWD FAQs.pdf                                                                              Literature cited proposed and final rules
AR_0021145.pdf   AR_0021179     1/1/2019 0:00   Edocument;
                                                         MN DNR 2019 (cwd response plan).pdf                                                                  Literature cited proposed and final rules
AR_0021180.pdf   AR_0021187     1/1/2019 0:00   Edocument;
                                                         Nickel and Walther 2019.pdf                                                                          Literature cited proposed and final rules
AR_0021188.pdf   AR_0021349     1/1/2019 0:00   Edocument;
                                                         ODFW 2019‐MgmtPlan.pdf                                                                               Literature cited proposed and final rules
                                                         Rivrud et al 2019 future suitability of
AR_0021350.pdf   AR_0021359     1/1/2019 0:00 Edocument; habitat_elk_climate_norway.pdf                             Proc. R. Soc. B 2019.286:20190442          Literature cited proposed and final rules
AR_0021360.pdf   AR_0021373     1/1/2019 0:00 Edocument; Robinson et al. 2019.pdf                                                                              Literature cited proposed and final rules
                                                                                                                    Ecological Modelling. 397: 84‐94.
AR_0021374.pdf   AR_0021384     1/1/2019 0:00 Edocument; Stricker et al 2019.pdf                                    doi:10.1016/j.ecolmodel.2018.12.021        Literature cited proposed and final rules
                                                                                                                    Scientific Reports, doi:10.1038/s41598‐
AR_0021385.pdf   AR_0021396     1/1/2019 0:00   Edocument;   Tanner et al 2019.pdf                                  019‐44148‐9                                Literature cited proposed and final rules
AR_0021397.pdf   AR_0021454     1/1/2019 0:00   Edocument;   UT DWR ‐ mule deer ‐ 2019.pdf                                                                     Literature cited proposed and final rules
AR_0021455.pdf   AR_0021489     1/1/2019 0:00   Edocument;   WGFD 2019a.pdf                                                                                    Literature cited proposed and final rules
AR_0021490.pdf   AR_0021530     1/1/2019 0:00   Edocument;   WGFD 2019b.pdf                                                                                    Literature cited proposed and final rules
                                                                                                           Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 60 of 109


AR_0021531.pdf   AR_0021581      1/1/2019 0:00   Edocument;   WGFD 2019c.pdf                                                                          Literature cited proposed and final rules
AR_0021582.pdf   AR_0021611      1/1/2019 0:00   Edocument;   WGFD 2019d.pdf                                                                          Literature cited proposed and final rules
AR_0021612.pdf   AR_0021646      1/1/2019 0:00   Edocument;   WGFD et al 2019.pdf                                                                     Literature cited proposed and final rules
AR_0021647.pdf   AR_0021654      1/1/2019 0:00   Edocument;   Wydeven 2019b in litt.pdf                                                               Literature cited proposed and final rules
                                                              00000000A7CEA2B83DF80C42868CD07B320070A3C41     [EXTERNAL] ESA‐ Urgent: Save the
AR_0021655.pdf   AR_0021655   12/29/2018 21:52 Email;         52000.msg                                       Wolves!!                                                                                zoe vandermeer          margaret_everson@fws.gov                               Chris Murphy; U.S. Senator Richard Blumenthal
                                                              00000000A7CEA2B83DF80C42868CD07B320070A3E41
AR_0021656.pdf   AR_0021656   12/29/2018 21:52 Email;         52000.msg                                       ESA‐ Urgent: Save the Wolves!!                                                          zoe vandermeer          margaret_everson@fws.gov                               Chris Murphy; U.S. Senator Richard Blumenthal
                                                              00000000D2B2A3094282DF40851BAD4615A12A57C43
AR_0021657.pdf   AR_0021662   12/21/2018 18:06 Email;         C2000.msg                                       Re: New wolf petition                                                                   Goldfarb, Joan          Speights, Helen                                        Benjamin Jesup
                                                              00000000D6F6569D1DED92498D66DFD5B34B8AAC64                                                                                                                      Morgan, Don; Fahey, Bridget; Constantino, Maricela;
AR_0021663.pdf   AR_0021667    12/20/2018 9:58 Email;         2B2000.msg                                      Fwd: New wolf petition                                                                  VanGelder, Ellen        Gilbert, Parks
                                                              00000000D6F6569D1DED92498D66DFD5B34B8AAC84
AR_0021668.pdf   AR_0021672    12/20/2018 9:51 Email;         2B2000.msg                                      Re: New wolf petition                                                                   VanGelder, Ellen        Speights, Helen H                                      Gilbert, Parks; Constantino, Maricela
                                                              00000000D6F6569D1DED92498D66DFD5B34B8AACA4                                                                                                                                                                             Morgan, Don; Fahey, Bridget; Constantino,
AR_0021673.pdf   AR_0021677    12/20/2018 9:50 Email;         2B2000.msg                                      Re: New wolf petition                                                                   Speights, Helen H       Gilbert, Parks                                         Maricela; VanGelder, Ellen
                                                              00000000A7C512C72897664D9B1037C07AC93669E44
AR_0021678.pdf   AR_0021680    12/20/2018 9:49 Email;         B2000.msg                                       Fwd: New Wolf Petition                                                                  Fahey, Bridget          Frazer, Gary                                           Gina Shultz
                                                              00000000D2B2A3094282DF40851BAD4615A12A57243
AR_0021681.pdf   AR_0021685    12/20/2018 9:30 Email;         C2000.msg                                       Re: New wolf petition                                                                   Jesup, Benjamin         Speights, Helen

AR_0021686.pdf   AR_0021687    12/20/2018 0:00 Edocument; Mexico _ CITES.management authority contact.pdf
                                                          00000000D2B2A3094282DF40851BAD4615A12A57A43
AR_0021688.pdf   AR_0021691   12/19/2018 17:30 Email;     B2000.msg                                           Re: New wolf petition                                                                   Jesup, Benjamin         Goldfarb, Joan; Helen Speights
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC04
AR_0021694.pdf   AR_0021697   12/19/2018 16:48 Email;     2C2000.msg                                          Re: New wolf petition                                                                   Goldfarb, Joan R        Speights, Helen H                                      Jesup, Benjamin C; Constantino, Maricela
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC24
AR_0021700.pdf   AR_0021703   12/19/2018 16:25 Email;     2C2000.msg                                          Fwd: New wolf petition                                                                  VanGelder, Ellen        Speights, Helen H                                      Gilbert, Parks; Constantino, Maricela
                                                          00000000D6F6569D1DED92498D66DFD5B34B8AAC44                                                                                                                                                                                 Fahey, Bridget; Constantino, Maricela; Gilbert,
AR_0021704.pdf   AR_0021707   12/19/2018 16:15 Email;     2C2000.msg                                          Re: New wolf petition                                                                   VanGelder, Ellen        Morgan, Don                                            Parks
                                                          00000000A7C512C72897664D9B1037C07AC93669644         RE: [EXTERNAL] RE: New Gray Wolf
AR_0021708.pdf   AR_0021709   12/19/2018 14:35 Email;     B2000.msg                                           Petition                                                                                Eitel, Michael (ENRD)   Speights, Helen                                        Chen, Linus
                                                          00000000A7C512C72897664D9B1037C07AC93669444
AR_0021710.pdf   AR_0021710   12/19/2018 14:14 Email;     B2000.msg                                           RE: New Gray Wolf Petition                                                              Eitel, Michael (ENRD)   Speights, Helen; Linus Chen
                                                                                                                                                                                                                                                                                     Joan Goldfarb; Chen, Linus; Pudwill, Sharon;
                                                                                                                                                                                                                                                                                     Jacobsen, Dana; Carmen Thomas; Michael
                                                              000000001CD1C5575A31CC4699DE8CBCA8AEBA7C84                                                                                                                                                                             Schoessler; Tony Sullins; O'Hara, Kerry; Andrew
AR_0021711.pdf   AR_0021711   12/19/2018 14:02 Email;         3C2000.msg                                 New Gray Wolf Petition                                                                       Speights, Helen         Eitel, Michael (ENRD)                                  Tittler

                                               Email                                                                                                  CBD and HSUS Petition to Maintain Protections
AR_0021712.pdf   AR_0021760   12/19/2018 14:02 Attachment; Wolf‐Petition‐12‐17‐2018.pdf                                                               for Gray Wolves (Dec. 17, 2018)
                                                           00000000D2B2A3094282DF40851BAD4615A12A57043
AR_0021761.pdf   AR_0021763   12/19/2018 13:55 Email;      B2000.msg                                    Re: New wolf petition                                                                         Jesup, Benjamin         Speights, Helen
                                                           0000000076810F2F91059B42B9954610F2C7AE172469
AR_0021764.pdf   AR_0021765   12/17/2018 16:50 Email;      2000.msg                                     Fwd: New listing petition on wolves                                                           Delia, Jesse            McDowell, Tom; Dillon, Jeffrey; Melbihess, Tracy

                                               Email                                                                                                  CBD and HSUS Petition to Maintain Protections
AR_0021766.pdf   AR_0021814   12/17/2018 16:50 Attachment; Wolf‐Petition‐12‐17‐2018.pdf                                                               for Gray Wolves (Dec. 17, 2018)
                                                           0000000076810F2F91059B42B9954610F2C7AE174469
AR_0021815.pdf   AR_0021816   12/17/2018 16:48 Email;      2000.msg                                     Fwd: New listing petition on wolves                                                           Delia, Jesse            Hughes, Gregory M

                                               Email                                                                                                  CBD and HSUS Petition to Maintain Protections
AR_0021817.pdf   AR_0021865   12/17/2018 16:48 Attachment; Wolf‐Petition‐12‐17‐2018.pdf                                                               for Gray Wolves (Dec. 17, 2018)
                                                                                                                                                                                                                              White, Rollie; Norman, Kate; Zablan, Marilet; Hein,
                                                                                                                                                                                                                              Eric; Hershey, Kit; Morey, Steven; Moynan, Kathleen;
                                                                                                                                                                                                                              Hall, Sarah; Brian Kelly; Swanson, Christopher;
                                                              0000000076810F2F91059B42B9954610F2C7AE176469                                                                                                                    Thompson, Brad; Henson, Paul; Rowland, Craig; Kurz,
AR_0021866.pdf   AR_0021866   12/17/2018 16:45 Email;         2000.msg                                     New listing petition on wolves                                                             Delia, Jesse            Gregg; Stephenson, John

                                               Email                                                                                                  CBD and HSUS Petition to Maintain Protections
AR_0021867.pdf   AR_0021915   12/17/2018 16:45 Attachment; Wolf‐Petition‐12‐17‐2018.pdf                                                               for Gray Wolves (Dec. 17, 2018)
                                                           00000000A7C512C72897664D9B1037C07AC93669A44
AR_0021916.pdf   AR_0021917   12/17/2018 13:40 Email;      A2000.msg                                   Re: [EXTERNAL] ESA reg question                                                                Corry Westbrook         Frazer, Gary
                                                                                                       Petition to Maintain Protections for Gray
                                                           00000000A7C512C72897664D9B1037C07AC93669C44 Wolves (Canis lupus) in the Lower 48
AR_0021918.pdf   AR_0021918   12/17/2018 13:10 Email;      A2000.msg                                   States                                                                                         Collette Adkins         exsec@ios.doi.gov; Margaret_Everson@fws.gov            Collette Adkins; Anna Frostic

                                               Email                                                                                                  CBD and HSUS Petition to Maintain Protections
AR_0021919.pdf   AR_0021967   12/17/2018 13:10 Attachment; Wolf Petition Dated 12 17 2018.pdf                                                         for Gray Wolves (Dec. 17, 2018)
                                                                                                          [EXTERNAL] Petition to Maintain
                                                              00000000A7C512C72897664D9B1037C07AC93669E44 Protections for Gray Wolves (Canis lupus)
AR_0021968.pdf   AR_0021968   12/17/2018 13:10 Email;         A2000.msg                                   in the Lower 48 States                                                                      Collette Adkins         exsec@ios.doi.gov; Margaret_Everson@fws.gov            Collette Adkins; Anna Frostic
                                                                                                               Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 61 of 109


                                               Email                                                                                                       CBD and HSUS Petition to Maintain Protections
AR_0021969.pdf   AR_0022017   12/17/2018 13:10 Attachment; Wolf Petition Dated 12 17 2018.pdf                                                              for Gray Wolves (Dec. 17, 2018)

                                                                                                                                                           Center for Biological Diversity/Humane Society
AR_0022018.pdf   AR_0022022    12/17/2018 0:00 Edocument; Appendix A State Summary.pdf                                                                     of the United States petition references

                                                                                                                                                           Center for Biological Diversity/Humane Society
AR_0022023.pdf   AR_0022030    12/17/2018 0:00 Edocument; Appendix B Dispersing Wolves Table.docx                                                          of the United States petition references

                                                                                                                                                           Center for Biological Diversity/Humane Society
AR_0022031.pdf   AR_0022038    12/17/2018 0:00 Edocument; Appendix B Wolf Dispersals.pdf                                                                   of the United States petition references

                                                          Defs of Wildlife                                                                                 Center for Biological Diversity/Humane Society
AR_0022039.pdf   AR_0022039    12/17/2018 0:00 Edocument; PlacesForWolves_VisionMAP1page.pdf                                                               of the United States petition references

                                                                                                                                                           Center for Biological Diversity/Humane Society
AR_0022040.pdf   AR_0022060    12/17/2018 0:00 Edocument; Grand Canyon ecosystem wolf_model.ppt                                                            of the United States petition references

                                                                                                                                                           Center for Biological Diversity/Humane Society
AR_0022061.pdf   AR_0022063    12/17/2018 0:00 Edocument; Kentucky speciesList.pdf                                                                         of the United States petition references

                                                          WA Wolf Plan Modeling discussion with habitat                                                    Center for Biological Diversity/Humane Society
AR_0022064.pdf   AR_0022067    12/17/2018 0:00 Edocument; maps.pdf                                                                                         of the United States petition references

                                                                                                                                                           Center for Biological Diversity/Humane Society
AR_0022068.pdf   AR_0022071    12/17/2018 0:00 Edocument; WCS ‐ wolves in NE ‐ timberwolvesessay.pdf                                                       of the United States petition references
                                                          00000000A7C512C72897664D9B1037C07AC93669844
AR_0022072.pdf   AR_0022073   12/13/2018 10:56 Email;     A2000.msg                                             Re: [EXTERNAL] ESA reg question                                                             Corry Westbrook         Frazer, Gary
                                                          00000000A7C512C72897664D9B1037C07AC93669644
AR_0022074.pdf   AR_0022075   12/13/2018 10:21 Email;     A2000.msg                                             Re: [EXTERNAL] ESA reg question                                                             Corry Westbrook         Frazer, Gary
                                                          00000000A7C512C72897664D9B1037C07AC93669644           RE: [EXTERNAL] RE: Update on the                                                                                                                   Lauretha Randle; Don Morgan; ellen_vangelder;
AR_0022076.pdf   AR_0022078    12/7/2018 13:27 Email;     92000.msg                                             schedule for the gray wolf proposal                                                         Cusack, Matthew T       Constantino, Maricela          Propst, Cheryl W
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A24E           RE: [EXTERNAL] RE: Update on the                                                                                                                   Randle, Lauretha; Morgan, Don; VanGelder, Ellen;
AR_0022079.pdf   AR_0022081    12/7/2018 13:27 Email;     82100.msg                                             schedule for the gray wolf proposal                                                         Cusack, Matthew T       Constantino, Maricela          Propst, Cheryl W

                                                             00000000A7C512C72897664D9B1037C07AC93669444        Re: [EXTERNAL] RE: Update on the                                                                                                                   Lauretha Randle; Don Morgan; ellen_vangelder;
AR_0022082.pdf   AR_0022084    12/7/2018 12:29 Email;        92000.msg                                          schedule for the gray wolf proposal                                                         Constantino, Maricela   matt.cusack@atkinsglobal.com   Cheryl.Propst@atkinsglobal.com
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1A44E        Re: [EXTERNAL] RE: Update on the                                                                                                                   Randle, Lauretha; Morgan, Don; VanGelder, Ellen;
AR_0022085.pdf   AR_0022087    12/7/2018 12:29 Email;        82100.msg                                          schedule for the gray wolf proposal                                                         Constantino, Maricela   matt.cusack@atkinsglobal.com   Cheryl.Propst@atkinsglobal.com
                                                             00000000A7C512C72897664D9B1037C07AC93669044        RE: Update on the schedule for the gray                                                                                                            Lauretha Randle; Don Morgan; ellen_vangelder;
AR_0022088.pdf   AR_0022089    12/7/2018 10:50 Email;        92000.msg                                          wolf proposal                                                                               Cusack, Matthew T       Constantino, Maricela          Propst, Cheryl W
                                                             00000000A7C512C72897664D9B1037C07AC93669244        [EXTERNAL] RE: Update on the schedule                                                                                                              Lauretha Randle; Don Morgan; ellen_vangelder;
AR_0022090.pdf   AR_0022091    12/7/2018 10:50 Email;        92000.msg                                          for the gray wolf proposal                                                                  Cusack, Matthew T       Constantino, Maricela          Propst, Cheryl W
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1A84E        [EXTERNAL] RE: Update on the schedule                                                                                                              Randle, Lauretha; Morgan, Don; VanGelder, Ellen;
AR_0022092.pdf   AR_0022093    12/7/2018 10:50 Email;        82100.msg                                          for the gray wolf proposal                                                                  Cusack, Matthew T       Constantino, Maricela          Propst, Cheryl W
                                                                                                                Legal ‐ PROFESSIONAL SERVICES
AR_0022094.pdf   AR_0022097     12/7/2018 0:00 Edocument; Subcontractor_Gray Wolf SOW_120718.pdf                CONSULTANT AGREEMENT

                                                                                                                                                           Center for Biological Diversity/Humane Society
AR_0022098.pdf   AR_0022100     12/6/2018 0:00 Edocument; CDFW OR‐7 A Lone Wolf's Story.pdf                                                                of the United States petition references

                                                          Illinois Wildlife Directory_ Gray Wolf Living with                                               Center for Biological Diversity/Humane Society
AR_0022101.pdf   AR_0022103     12/6/2018 0:00 Edocument; Wildlife University of Illinois Extension.pdf                                                    of the United States petition references

                                                          Maine Wolf Coalition, Inc. _ Northeast Wolf                                                      Center for Biological Diversity/Humane Society
AR_0022104.pdf   AR_0022106     12/6/2018 0:00 Edocument; Recovery_ Wolves in the Northeast.pdf                                                            of the United States petition references

                                                                                                                                                           Center for Biological Diversity/Humane Society
AR_0022107.pdf   AR_0022123     12/6/2018 0:00 Edocument; ODFW Gray Wolves.pdf                                                                             of the United States petition references
                                                          00000000A7CEA2B83DF80C42868CD07B320070A3841
AR_0022124.pdf   AR_0022128   11/30/2018 10:33 Email;     42000.msg                                             Re: [EXTERNAL] RE: Mtg                                                                      Wynn, Todd              Jenny.Forrest@mail.house.gov   Getto, Leila; Tanner, John; SIO, Scheduling
                                                          00000000A7CEA2B83DF80C42868CD07B320070A3441                                                                                                                                                              Jenny.Forrest@mail.house.gov; Tanner, John;
AR_0022129.pdf   AR_0022132   11/28/2018 14:49 Email;     42000.msg                                             Re: [EXTERNAL] RE: Mtg                                                                      Wynn, Todd              Getto, Leila                   SIO, Scheduling
                                                          00000000A7C512C72897664D9B1037C07AC93669E44           Re: Update on the schedule for the gray
AR_0022133.pdf   AR_0022133   11/28/2018 11:38 Email;     12000.msg                                             wolf proposal                                                                               Cusack, Matthew T       Constantino, Maricela          Lauretha Randle; Don Morgan; ellen_vangelder
                                                          00000000A7C512C72897664D9B1037C07AC93669044           [EXTERNAL] Re: Update on the schedule
AR_0022134.pdf   AR_0022134   11/28/2018 11:38 Email;     22000.msg                                             for the gray wolf proposal                                                                  Cusack, Matthew T       Constantino, Maricela          Lauretha Randle; Don Morgan; ellen_vangelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AC4E           [EXTERNAL] Re: Update on the schedule
AR_0022135.pdf   AR_0022135   11/28/2018 11:38 Email;     D2100.msg                                             for the gray wolf proposal                                                                  Cusack, Matthew T       Constantino, Maricela          Randle, Lauretha; Morgan, Don; VanGelder, Ellen
                                                          00000000A7C512C72897664D9B1037C07AC93669244           Update on the schedule for the gray wolf
AR_0022136.pdf   AR_0022136   11/28/2018 11:24 Email;     22000.msg                                             proposal                                                                                    Constantino, Maricela   matt.cusack@atkinsglobal.com   Lauretha Randle; Don Morgan; ellen_vangelder
                                                                                                          Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 62 of 109


                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A24E Update on the schedule for the gray wolf
AR_0022137.pdf   AR_0022137   11/28/2018 11:24 Email;      E2100.msg                                   proposal                                            Constantino, Maricela          matt.cusack@atkinsglobal.com                   Randle, Lauretha; Morgan, Don; VanGelder, Ellen
                                                                                                                                                                                                                                         lauretha_randle@fws.gov Lauretha Randle
                                                          20181128 113858_Email_Re_ Update on the schedule Re: Update on the schedule for the gray         matt.cusack@atkinsglobal.com   maricela_constantino@fws.gov Constantino,      don_morgan@fws.gov Don Morgan
AR_0022138.pdf   AR_0022138   11/28/2018 10:38 Edocument; for the gray wo.pdf                              wolf proposal                                   Cusack, Matthew T              Maricela                                       ellen_vangelder@fws.gov ellen_vangelder

                                                           000000001CD1C5575A31CC4699DE8CBCA8AEBA7C04 Re: [EXTERNAL] RMEF Recommendation
AR_0022139.pdf   AR_0022140   11/15/2018 15:26 Email;      342000.msg                                 Letter for Aurelia Skipwith Nomination               Skipwith, Aurelia              Mark R. Lambrecht

                                               Email
AR_0022141.pdf   AR_0022141   11/15/2018 15:26 Attachment; SkipwithRecEPW.pdf
                                                           00000000A7C512C72897664D9B1037C07AC93669C43
AR_0022142.pdf   AR_0022142    11/14/2018 9:45 Email;      D2000.msg                                          Wolf Peer Review Plan                        Constantino, Maricela          Fahey, Bridget                                 Don Morgan
                                                           00000000A7C512C72897664D9B1037C07AC93669E43
AR_0022143.pdf   AR_0022143    11/14/2018 9:38 Email;      D2000.msg                                          Re: Peer Review Plan for Wolf Proposal       Don Morgan                     Constantino, Maricela
                                                           00000000A7C512C72897664D9B1037C07AC93669043
AR_0022144.pdf   AR_0022144    11/14/2018 9:33 Email;      E2000.msg                                          Re: Peer Review Plan for Wolf Proposal       Constantino, Maricela          Don Morgan
                                                           00000000A7C512C72897664D9B1037C07AC93669443
AR_0022145.pdf   AR_0022145    10/31/2018 9:08 Email;      B2000.msg                                    Peer Review Plan for Wolf Proposal                 Constantino, Maricela          Don Morgan
                                                                                                        Information on the Species in the Lower
AR_0022146.pdf   AR_0022184    10/31/2018 0:00 Edocument; Gray Wolf Biological Report.pdf               48 United States
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288E4192 RE: [EXTERNAL] RE: Wolf Information for
AR_0022185.pdf   AR_0022189   10/30/2018 14:27 Email;     000.msg                                       FWS Status Review                                  Stark, Dan (DNR)               Ragan, Laura                                   VanGelder, Ellen; Erb, John D (DNR)

                                               Email
AR_0022190.pdf   AR_0022201   10/30/2018 14:27 Attachment; Wolf Survey Report 2018 Final.pdf
                                                           000000001CD1C5575A31CC4699DE8CBCA8AEBA7C64         Re: [EXTERNAL] congratulations on the
AR_0022202.pdf   AR_0022202   10/27/2018 23:37 Email;      302000.msg                                         nomination                                   Skipwith, Aurelia              LGrosskopf@parkcounty.us                       Commissioners@parkcounty.us
                                                           00000000A7C512C72897664D9B1037C07AC93669843
AR_0022203.pdf   AR_0022208   10/12/2018 15:32 Email;      52000.msg                                          Fwd: [EXTERNAL] Wolf peer review             Fahey, Bridget                 Maricela Constantino; Don Morgan
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AA4F
AR_0022209.pdf   AR_0022215   10/12/2018 15:32 Email;      F2100.msg                                          Fwd: [EXTERNAL] Wolf peer review             Fahey, Bridget                 Constantino, Maricela; Morgan, Don
                                                           00000000A7C512C72897664D9B1037C07AC93669A43
AR_0022216.pdf   AR_0022219   10/12/2018 15:21 Email;      52000.msg                                          RE: [EXTERNAL] Wolf peer review              Fallon , Sylvia                Fahey, Bridget                                 Frazer, Gary
                                                           00000000A7C512C72897664D9B1037C07AC93669A43        Re: Gray Wolf draft Peer Review Plan ‐ for
AR_0022220.pdf   AR_0022221    10/5/2018 13:47 Email;      32000.msg                                          your review                                  Constantino, Maricela          Mary Parkin
                                                           00000000A7C512C72897664D9B1037C07AC93669843        Re: [EXTERNAL] Gray Wolf peer review
AR_0022222.pdf   AR_0022222    10/5/2018 11:38 Email;      32000.msg                                          COI form (blank)                             Constantino, Maricela          matt.cusack@atkinsglobal.com                   Fahey, Bridget; Lauretha Randle
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AA40        Re: [EXTERNAL] Gray Wolf peer review
AR_0022223.pdf   AR_0022224    10/5/2018 11:38 Email;      22200.msg                                          COI form (blank)                             Constantino, Maricela          matt.cusack@atkinsglobal.com                   Fahey, Bridget; Randle, Lauretha
                                                           00000000A7C512C72897664D9B1037C07AC93669443
AR_0022225.pdf   AR_0022225    10/5/2018 11:24 Email;      32000.msg                                          Gray Wolf peer review COI form (blank)       Cusack, Matthew T              Constantino, Maricela; bridget_fahey@fws.gov   Randle, Lauretha

                                               Email
AR_0022226.pdf   AR_0022230    10/5/2018 11:24 Attachment; 20170213_COI_form_peerreview_blank.docx
                                                           00000000A7C512C72897664D9B1037C07AC93669643 [EXTERNAL] Gray Wolf peer review COI
AR_0022231.pdf   AR_0022231    10/5/2018 11:24 Email;      32000.msg                                   form (blank)                                        Cusack, Matthew T              Constantino, Maricela; bridget_fahey@fws.gov   Randle, Lauretha

                                               Email
AR_0022232.pdf   AR_0022236    10/5/2018 11:24 Attachment; 20170213_COI_form_peerreview_blank.docx
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AE40 [EXTERNAL] Gray Wolf peer review COI
AR_0022237.pdf   AR_0022237    10/5/2018 11:24 Email;      22200.msg                                   form (blank)                                        Cusack, Matthew T              Constantino, Maricela; Fahey, Bridget          Randle, Lauretha

                                               Email
AR_0022238.pdf   AR_0022242    10/5/2018 11:24 Attachment; 20170213_COI_form_peerreview_blank.docx
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A240        Re: [EXTERNAL] Re: 140F0918F0253 Has
AR_0022243.pdf   AR_0022247    10/5/2018 10:17 Email;      32200.msg                                          Been Awarded                                 Constantino, Maricela          matt.cusack@atkinsglobal.com
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1A440        RE: [EXTERNAL] Re: 140F0918F0253 Has
AR_0022248.pdf   AR_0022250    10/5/2018 10:16 Email;      32200.msg                                          Been Awarded                                 Cusack, Matthew T              Constantino, Maricela
                                                           00000000A7C512C72897664D9B1037C07AC93669243
AR_0022251.pdf   AR_0022251    10/5/2018 10:16 Email;      32000.msg                                          gray wolf peer review docs                   Constantino, Maricela          Fahey, Bridget

                                               Email
AR_0022252.pdf   AR_0022260    10/5/2018 10:16 Attachment; SOW.PEER REVIEW.pdf

                                               Email       Atkins_USFWS Gray_Wolf Peer Review
AR_0022261.pdf   AR_0022269    10/5/2018 10:16 Attachment; Proposal_REV02_9‐21‐2018.pdf
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AA40        Re: [EXTERNAL] Re: 140F0918F0253 Has
AR_0022270.pdf   AR_0022273    10/5/2018 10:13 Email;      32200.msg                                          Been Awarded                                 Constantino, Maricela          matt.cusack@atkinsglobal.com
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AC40        RE: [EXTERNAL] Re: 140F0918F0253 Has
AR_0022274.pdf   AR_0022275    10/5/2018 10:04 Email;      32200.msg                                          Been Awarded                                 Cusack, Matthew T              Constantino, Maricela
                                                                                                       Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 63 of 109


                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A040 Re: [EXTERNAL] Re: 140F0918F0253 Has
AR_0022276.pdf   AR_0022277    10/5/2018 9:02 Email;      42200.msg                                   Been Awarded                                      Constantino, Maricela   matt.cusack@atkinsglobal.com
                                                                                                                                                                                                                                    Jesse DElia; Maricela Constantino; Elizabeth Willy;
                                                          000000001CD1C5575A31CC4699DE8CBCA8AEBA7C64 Re: Gray Wolf draft Peer Review Plan ‐ for                                                                                     ellen_vangelder; Speights, Helen; Erickson, Peter;
AR_0022278.pdf   AR_0022279   10/4/2018 17:44 Email;      262000.msg                                 your review                                        Ragan, Laura            Mary Parkin                                         Scott Becker
                                                                                                                                                                                                                                    Maricela Constantino; Elizabeth Willy; Ellen
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1641      Re: Gray Wolf draft Peer Review Plan ‐ for                                                                               VanGelder; Helen Speights; Laura Ragan; Peter
AR_0022280.pdf   AR_0022281   10/4/2018 17:14 Email;      32000.msg                                        your review                                  Parkin, Mary            Jesse DElia                                         Erickson; Becker, Scott
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A640      requesting a call with Adkins regarding
AR_0022282.pdf   AR_0022282   10/4/2018 16:55 Email;      42200.msg                                        Wolf Peer Review                             Constantino, Maricela   Randle, Lauretha
                                                          00000000A7C512C72897664D9B1037C07AC93669843
AR_0022283.pdf   AR_0022288   10/4/2018 16:53 Email;      22000.msg                                        Re: [EXTERNAL] Wolf peer review              Fahey, Bridget          sfallon@nrdc.org                                    Frazer, Gary

                                              Email
AR_0022289.pdf   AR_0022290   10/4/2018 16:53 Attachment; 20180809 Draft SOW GRAY WOLF_Attachment A.docx
                                                          00000000A7C512C72897664D9B1037C07AC93669643
AR_0022291.pdf   AR_0022295   10/4/2018 16:33 Email;      22000.msg                                      Re: [EXTERNAL] Wolf peer review                Constantino, Maricela   Fahey, Bridget

                                              Email
AR_0022296.pdf   AR_0022300   10/4/2018 16:33 Attachment; 20170213_COI_form_peerreview.docx

                                              Email
AR_0022301.pdf   AR_0022302   10/4/2018 16:33 Attachment; 20180809 Draft SOW GRAY WOLF_Attachment A.docx
                                                          00000000A7C512C72897664D9B1037C07AC93669A43
AR_0022303.pdf   AR_0022307   10/4/2018 16:01 Email;      22000.msg                                        Fwd: [EXTERNAL] Wolf peer review             Fahey, Bridget          Maricela Constantino
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AE40
AR_0022308.pdf   AR_0022312   10/4/2018 16:01 Email;      42200.msg                                        Fwd: [EXTERNAL] Wolf peer review             Fahey, Bridget          Constantino, Maricela
                                                          00000000A7C512C72897664D9B1037C07AC93669C43
AR_0022313.pdf   AR_0022315   10/4/2018 16:00 Email;      22000.msg                                        RE: [EXTERNAL] Wolf peer review              Fallon , Sylvia         Fahey, Bridget                                      Frazer, Gary
                                                          00000000A7C512C72897664D9B1037C07AC93669443
AR_0022316.pdf   AR_0022317   10/4/2018 15:39 Email;      22000.msg                                        Fwd: Wolf Peer Review                        Fahey, Bridget          Maricela Constantino                                Don Morgan
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A040
AR_0022318.pdf   AR_0022319   10/4/2018 15:39 Email;      52200.msg                                        Fwd: Wolf Peer Review                        Fahey, Bridget          Constantino, Maricela                               Morgan, Don
                                                                                                                                                                                Elizabeth Willy; ellen_vangelder; Helen Speights;
                                                          00000000A7C512C72897664D9B1037C07AC93669243      Gray Wolf draft Peer Review Plan ‐ for                               Jesse DElia; Laura Ragan; Mary Parkin; Peter
AR_0022320.pdf   AR_0022320   10/4/2018 14:47 Email;      22000.msg                                        your review                                  Constantino, Maricela   Erickson; Scott Becker
                                                          00000000D2B2A3094282DF40851BAD4615A12A57A42
AR_0022321.pdf   AR_0022321   10/4/2018 14:29 Email;      92000.msg                                        Wolf Peer Review                             Jerry Perry             Bridget Fahey                                       lauretha_randle@fws.gov
                                                          00000000A7C512C72897664D9B1037C07AC93669043
AR_0022322.pdf   AR_0022325    10/4/2018 9:25 Email;      22000.msg                                        Fwd: Conflicts of interest language          Fahey, Bridget          Jerry Perry

                                              Email
AR_0022326.pdf   AR_0022328    10/4/2018 9:25 Attachment; F17PA00027.pdf

                                              Email
AR_0022329.pdf   AR_0022337    10/4/2018 9:25 Attachment; SOW.PEER REVIEW.pdf

                                              Email       Atkins_USFWS Gray_Wolf Peer Review
AR_0022338.pdf   AR_0022346    10/4/2018 9:25 Attachment; Proposal_REV02_9‐21‐2018.pdf
                                                          00000000A7C512C72897664D9B1037C07AC93669E43
AR_0022347.pdf   AR_0022349    10/4/2018 9:14 Email;      12000.msg                                   Re: Conflicts of interest language                Constantino, Maricela   Fahey, Bridget                                      Don Morgan

                                              Email
AR_0022350.pdf   AR_0022352    10/4/2018 9:14 Attachment; F17PA00027.pdf

                                              Email
AR_0022353.pdf   AR_0022361    10/4/2018 9:14 Attachment; SOW.PEER REVIEW.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A840
AR_0022362.pdf   AR_0022364    10/4/2018 9:14 Email;      52200.msg                                   Re: Conflicts of interest language                Constantino, Maricela   Fahey, Bridget                                      Morgan, Don

                                              Email
AR_0022365.pdf   AR_0022367    10/4/2018 9:14 Attachment; F17PA00027.pdf

                                              Email
AR_0022368.pdf   AR_0022376    10/4/2018 9:14 Attachment; SOW.PEER REVIEW.pdf

                                              Email       Atkins_USFWS Gray_Wolf Peer Review
AR_0022377.pdf   AR_0022385    10/4/2018 9:14 Attachment; Proposal_REV02_9‐21‐2018.pdf

                                              Email       Atkins_USFWS Gray_Wolf Peer Review
AR_0022386.pdf   AR_0022394    10/4/2018 9:14 Attachment; Proposal_REV02_9‐21‐2018.pdf
                                                                                                     Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 64 of 109


                                                         00000000A7C512C72897664D9B1037C07AC93669C43
AR_0022395.pdf   AR_0022396    10/4/2018 8:32 Email;     12000.msg                                    Conflicts of interest language           Fahey, Bridget          Jerry Perry
                                                         00000000A7C512C72897664D9B1037C07AC93669843
AR_0022397.pdf   AR_0022400   10/3/2018 17:42 Email;     12000.msg                                    Re: [EXTERNAL] Wolf peer review          Fahey, Bridget          sfallon@nrdc.org                             Frazer, Gary
                                                         00000000A7C512C72897664D9B1037C07AC93669A43
AR_0022401.pdf   AR_0022404   10/3/2018 17:28 Email;     12000.msg                                    Re: [EXTERNAL] Wolf peer review          Constantino, Maricela   Fahey, Bridget                               Don Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AC40
AR_0022405.pdf   AR_0022408   10/3/2018 17:28 Email;     52200.msg                                    Re: [EXTERNAL] Wolf peer review          Constantino, Maricela   Fahey, Bridget                               Morgan, Don
                                                         00000000A7C512C72897664D9B1037C07AC93669643
AR_0022409.pdf   AR_0022410   10/3/2018 17:12 Email;     12000.msg                                    RE: [EXTERNAL] Wolf peer review          Fallon , Sylvia         Gary Frazer                                  Fahey, Bridget
                                                         00000000D2B2A3094282DF40851BAD4615A12A57842
AR_0022411.pdf   AR_0022412   10/3/2018 17:03 Email;     92000.msg                                    Re: [EXTERNAL] Wolf peer review          Gary Frazer             Fallon, Sylvia                               Fahey, Bridget
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AE40
AR_0022420.pdf   AR_0022422   10/3/2018 14:11 Email;     52200.msg                                    Re: [EXTERNAL] Wolf peer review          Constantino, Maricela   Fahey, Bridget                               Morgan, Don
                                                         00000000D2B2A3094282DF40851BAD4615A12A57642
AR_0022423.pdf   AR_0022425   10/3/2018 14:05 Email;     92000.msg                                    Re: [EXTERNAL] Wolf peer review          Gary Frazer             Fahey, Bridget
                                                         00000000A7C512C72897664D9B1037C07AC93669A43
AR_0022426.pdf   AR_0022428   10/3/2018 13:33 Email;     02000.msg                                    Fwd: [EXTERNAL] Wolf peer review         Fahey, Bridget          Maricela Constantino; Don Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A040
AR_0022429.pdf   AR_0022431   10/3/2018 13:33 Email;     62200.msg                                    Fwd: [EXTERNAL] Wolf peer review         Fahey, Bridget          Constantino, Maricela; Morgan, Don
                                                         00000000A7C512C72897664D9B1037C07AC93669C43
AR_0022432.pdf   AR_0022434   10/3/2018 13:32 Email;     02000.msg                                    Fwd: [EXTERNAL] Wolf peer review         Fahey, Bridget          Frazer, Gary
                                                         00000000A7C512C72897664D9B1037C07AC93669E43
AR_0022435.pdf   AR_0022436   10/3/2018 13:28 Email;     02000.msg                                    [EXTERNAL] Wolf peer review              Fallon , Sylvia         'Gary_Frazer@fws.gov'                        Fahey, Bridget
                                                         00000000A7C512C72897664D9B1037C07AC93669043
AR_0022437.pdf   AR_0022438   10/3/2018 13:28 Email;     12000.msg                                    Wolf peer review                         Fallon , Sylvia         'Gary_Frazer@fws.gov'                        Fahey, Bridget
                                                         00000000A7C512C72897664D9B1037C07AC93669043
AR_0022439.pdf   AR_0022446   10/2/2018 15:36 Email;     02000.msg                                    Re: [EXTERNAL] Wolf peer review          Fahey, Bridget          Don Morgan                                   Maricela Constantino
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A840
AR_0022447.pdf   AR_0022454   10/2/2018 15:36 Email;     62200.msg                                    Re: [EXTERNAL] Wolf peer review          Fahey, Bridget          Morgan, Don                                  Constantino, Maricela
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1041
AR_0022455.pdf   AR_0022462   10/2/2018 15:18 Email;     32000.msg                                    Re: [EXTERNAL] Wolf peer review          Morgan, Don             Maricela Constantino
                                                         00000000A7C512C72897664D9B1037C07AC93669243
AR_0022463.pdf   AR_0022470   10/2/2018 15:16 Email;     02000.msg                                    Re: [EXTERNAL] Wolf peer review          Constantino, Maricela   Fahey, Bridget                               Don Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AC40
AR_0022471.pdf   AR_0022478   10/2/2018 15:16 Email;     62200.msg                                    Re: [EXTERNAL] Wolf peer review          Constantino, Maricela   Fahey, Bridget                               Morgan, Don
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1241
AR_0022479.pdf   AR_0022486   10/2/2018 15:11 Email;     32000.msg                                    Re: [EXTERNAL] Wolf peer review          Morgan, Don             Bridget Fahey                                Maricela Constantino
                                                         00000000A7C512C72897664D9B1037C07AC93669C42 Re: Gray Wolf Peer Review Contract
AR_0022487.pdf   AR_0022488   10/2/2018 14:58 Email;     F2000.msg                                    Awarded to Adkins                        Constantino, Maricela   Lauretha Randle                              Don Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A040 Re: Gray Wolf Peer Review Contract
AR_0022489.pdf   AR_0022490   10/2/2018 14:58 Email;     72200.msg                                    Awarded to Adkins                        Constantino, Maricela   Randle, Lauretha                             Morgan, Don
                                                         000000001CD1C5575A31CC4699DE8CBCA8AEBA7C84 Re: Gray Wolf Peer Review Contract
AR_0022491.pdf   AR_0022492   10/2/2018 14:50 Email;     252000.msg                                   Awarded to Adkins                        Randle, Lauretha        Constantino, Maricela                        Don Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A640 Re: Gray Wolf Peer Review Contract
AR_0022493.pdf   AR_0022494   10/2/2018 14:50 Email;     72200.msg                                    Awarded to Adkins                        Randle, Lauretha        Constantino, Maricela                        Morgan, Don
                                                         00000000A7C512C72897664D9B1037C07AC93669E42F Gray Wolf Peer Review Contract Awarded
AR_0022495.pdf   AR_0022495   10/2/2018 14:46 Email;     2000.msg                                     to Adkins                                Constantino, Maricela   Lauretha Randle                              Don Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A840 Gray Wolf Peer Review Contract Awarded
AR_0022496.pdf   AR_0022496   10/2/2018 14:46 Email;     72200.msg                                    to Adkins                                Constantino, Maricela   Randle, Lauretha                             Morgan, Don
                                                         00000000A7C512C72897664D9B1037C07AC93669A42
AR_0022497.pdf   AR_0022503   10/2/2018 14:40 Email;     F2000.msg                                    Re: [EXTERNAL] Wolf peer review          Fahey, Bridget          Maricela Constantino                         Don Morgan
                                                         00000000A7C512C72897664D9B1037C07AC93669242F
AR_0022504.pdf   AR_0022510   10/2/2018 14:35 Email;     2000.msg                                     Re: [EXTERNAL] Wolf peer review          Constantino, Maricela   Fahey, Bridget                               Don Morgan
                                                         00000000A7C512C72897664D9B1037C07AC93669842F
AR_0022511.pdf   AR_0022517   10/2/2018 14:13 Email;     2000.msg                                     Fwd: [EXTERNAL] Wolf peer review         Fahey, Bridget          Maricela Constantino                         Don Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A040
AR_0022518.pdf   AR_0022524   10/2/2018 14:13 Email;     82200.msg                                    Fwd: [EXTERNAL] Wolf peer review         Fahey, Bridget          Constantino, Maricela                        Morgan, Don
                                                         00000000A7C512C72897664D9B1037C07AC93669442F
AR_0022525.pdf   AR_0022528   10/2/2018 14:00 Email;     2000.msg                                     RE: [EXTERNAL] Wolf peer review          Fallon , Sylvia         Fahey, Bridget
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AA40 [EXTERNAL] Re: 140F0918F0253 Has Been                                                                          Constantino, Maricela; Morgan, Don; Herda,
AR_0022529.pdf   AR_0022529   9/21/2018 18:13 Email;     D2200.msg                                    Awarded                                  Cusack, Matthew T       Randle, Lauretha                             Dorothy; Baker, Amy K
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AC40                                                                   matt.cusack@atkinsglobal.com; Constantino,
AR_0022530.pdf   AR_0022530   9/21/2018 17:27 Email;     D2200.msg                                    140F0918F0253 Has Been Awarded           Randle, Lauretha        Maricela; Morgan, Don                        Herda, Dorothy; Randle, Lauretha

                                              Email
AR_0022531.pdf   AR_0022533   9/21/2018 17:27 Attachment; F17PA00027.pdf

                                              Email
AR_0022534.pdf   AR_0022542   9/21/2018 17:27 Attachment; SOW.PEER REVIEW.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AE40
AR_0022543.pdf   AR_0022543   9/21/2018 17:14 Email;      D2200.msg                                   Response                                 Randle, Lauretha        Constantino, Maricela
                                                                                                     Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 65 of 109


                                              Email       Atkins_USFWS Gray_Wolf Peer Review
AR_0022544.pdf   AR_0022552   9/21/2018 17:14 Attachment; Proposal_REV02_9‐21‐2018.pdf
                                                          00000000A7C512C72897664D9B1037C07AC93669C42
AR_0022553.pdf   AR_0022558   9/21/2018 16:35 Email;      92000.msg                                     Re: [EXTERNAL] RE: Responses                                                         Constantino, Maricela   Lauretha Randle                 Don Morgan; ellen_vangelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A240
AR_0022559.pdf   AR_0022564   9/21/2018 16:35 Email;      E2200.msg                                     Re: [EXTERNAL] RE: Responses                                                         Constantino, Maricela   Randle, Lauretha                Morgan, Don; VanGelder, Ellen
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A440
AR_0022565.pdf   AR_0022570   9/21/2018 16:34 Email;      E2200.msg                                     Re: [EXTERNAL] RE: Responses                                                         Randle, Lauretha        Constantino, Maricela
                                                          00000000A7C512C72897664D9B1037C07AC93669842
AR_0022571.pdf   AR_0022575   9/21/2018 16:29 Email;      92000.msg                                     Re: [EXTERNAL] RE: Responses                                                         Constantino, Maricela   Lauretha Randle                 Don Morgan; ellen_vangelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A840
AR_0022576.pdf   AR_0022581   9/21/2018 16:29 Email;      E2200.msg                                     Re: [EXTERNAL] RE: Responses                                                         Constantino, Maricela   Randle, Lauretha                Morgan, Don; VanGelder, Ellen
                                                          000000001CD1C5575A31CC4699DE8CBCA8AEBA7C24
AR_0022582.pdf   AR_0022586   9/21/2018 16:27 Email;      232000.msg                                    Re: [EXTERNAL] RE: Responses                                                         Randle, Lauretha        Constantino, Maricela           Don Morgan; ellen_vangelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AA40
AR_0022587.pdf   AR_0022591   9/21/2018 16:27 Email;      E2200.msg                                     Re: [EXTERNAL] RE: Responses                                                         Randle, Lauretha        Constantino, Maricela           Morgan, Don; VanGelder, Ellen
                                                          00000000A7C512C72897664D9B1037C07AC93669A42
AR_0022592.pdf   AR_0022596   9/21/2018 16:23 Email;      92000.msg                                     Re: [EXTERNAL] RE: Responses                                                         Constantino, Maricela   Lauretha Randle                 Don Morgan; ellen_vangelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AE40
AR_0022597.pdf   AR_0022601   9/21/2018 16:23 Email;      E2200.msg                                     Re: [EXTERNAL] RE: Responses                                                         Constantino, Maricela   Randle, Lauretha                Morgan, Don; VanGelder, Ellen
                                                          00000000A7C512C72897664D9B1037C07AC93669E42
AR_0022602.pdf   AR_0022606   9/21/2018 16:16 Email;      92000.msg                                     Fwd: [EXTERNAL] RE: Responses                                                        Constantino, Maricela   Don Morgan; ellen_vangelder

                                              Email
AR_0022607.pdf   AR_0022611   9/21/2018 16:16 Attachment; 20170213_COI_form_peerreview_blank.docx
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A240
AR_0022612.pdf   AR_0022616   9/21/2018 16:16 Email;      F2200.msg                                   Fwd: [EXTERNAL] RE: Responses                                                          Constantino, Maricela   Morgan, Don; VanGelder, Ellen

                                              Email
AR_0022617.pdf   AR_0022621   9/21/2018 16:16 Attachment; 20170213_COI_form_peerreview_blank.docx
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A440
AR_0022622.pdf   AR_0022625   9/21/2018 16:12 Email;      F2200.msg                                     Fwd: [EXTERNAL] RE: Responses                                                        Randle, Lauretha        Constantino, Maricela
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A640
AR_0022626.pdf   AR_0022630   9/21/2018 13:47 Email;      F2200.msg                                     Re: [EXTERNAL] RE: Proposal                                                          Constantino, Maricela   Randle, Lauretha                Morgan, Don; VanGelder, Ellen
                                                          00000000A7C512C72897664D9B1037C07AC93669642
AR_0022631.pdf   AR_0022634   9/21/2018 12:48 Email;      92000.msg                                     Fwd: [EXTERNAL] RE: Proposal                                                         Constantino, Maricela   Don Morgan; ellen_vangelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AA40
AR_0022635.pdf   AR_0022638   9/21/2018 12:48 Email;      F2200.msg                                     Fwd: [EXTERNAL] RE: Proposal                                                         Constantino, Maricela   Morgan, Don; VanGelder, Ellen

                                              Email       Atkins_USFWS Gray_Wolf Peer Review
AR_0022639.pdf   AR_0022647   9/21/2018 12:48 Attachment; Proposal_REV01_9‐21‐2018.pdf

                                              Email       Atkins_USFWS Gray_Wolf Peer Review
AR_0022648.pdf   AR_0022656   9/21/2018 12:48 Attachment; Proposal_REV01_9‐21‐2018.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AE40
AR_0022657.pdf   AR_0022660   9/21/2018 12:33 Email;      F2200.msg                                   Fwd: [EXTERNAL] RE: Proposal                                                           Randle, Lauretha        Constantino, Maricela

                                              Email       Atkins_USFWS Gray_Wolf Peer Review
AR_0022661.pdf   AR_0022669   9/21/2018 12:33 Attachment; Proposal_REV01_9‐21‐2018.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A041
AR_0022670.pdf   AR_0022674   9/21/2018 12:25 Email;      02200.msg                                     Re: [EXTERNAL] RE: Proposal                                                          Morgan, Don             Constantino, Maricela           VanGelder, Ellen
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A241
AR_0022675.pdf   AR_0022678   9/21/2018 12:11 Email;      02200.msg                                     Re: [EXTERNAL] RE: Proposal                                                          Constantino, Maricela   Randle, Lauretha                Morgan, Don; VanGelder, Ellen
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A441
AR_0022679.pdf   AR_0022682   9/21/2018 10:03 Email;      02200.msg                                     Re: [EXTERNAL] RE: Proposal                                                          Constantino, Maricela   Randle, Lauretha
                                                          00000000A7CEA2B83DF80C42868CD07B320070A3A40   Re: URGENT ‐ Please read Wolf Peer
AR_0022683.pdf   AR_0022687    9/21/2018 9:54 Email;      F2000.msg                                     Review Proposal                                                                      VanGelder, Ellen        Maricela Constantino            Don Morgan
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A641   Re: URGENT ‐ Please read Wolf Peer
AR_0022688.pdf   AR_0022692    9/21/2018 9:54 Email;      02200.msg                                     Review Proposal                                                                      VanGelder, Ellen        Constantino, Maricela           Morgan, Don
                                                          00000000A7C512C72897664D9B1037C07AC93669442   URGENT ‐ Please read Wolf Peer Review
AR_0022693.pdf   AR_0022697    9/21/2018 9:46 Email;      92000.msg                                     Proposal                                                                             Constantino, Maricela   Don Morgan; ellen_vangelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AA41   URGENT ‐ Please read Wolf Peer Review
AR_0022698.pdf   AR_0022702    9/21/2018 9:46 Email;      02200.msg                                     Proposal                                                                             Constantino, Maricela   Morgan, Don; VanGelder, Ellen
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AC41
AR_0022703.pdf   AR_0022706    9/21/2018 9:35 Email;      02200.msg                                     Fwd: [EXTERNAL] RE: Proposal                                                         Randle, Lauretha        Constantino, Maricela
AR_0022707.pdf   AR_0022714    9/21/2018 0:00 Edocument; 068381_Signed Response.pdf                                                             FWS letter to Rep. Bishop (Sept. 21, 2018)
                                                          00000000A7C512C72897664D9B1037C07AC93669242
AR_0022715.pdf   AR_0022718   9/20/2018 16:03 Email;      92000.msg                                     RE: [EXTERNAL] Wolf peer review                                                      Fallon , Sylvia         Fahey, Bridget
                                                          00000000A7C512C72897664D9B1037C07AC93669E42
AR_0022719.pdf   AR_0022721   9/20/2018 13:55 Email;      82000.msg                                     Re: Proposal                                                                         Constantino, Maricela   Lauretha Randle                 Don Morgan; ellen_vangelder
                                                                                                         Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 66 of 109


                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A841
AR_0022722.pdf   AR_0022724   9/20/2018 13:55 Email;      12200.msg                                   Re: Proposal                               Constantino, Maricela   Randle, Lauretha                Morgan, Don; VanGelder, Ellen

                                              Email       Atkins_USFWS Gray_Wolf Peer Review Proposal_9‐19‐
AR_0022725.pdf   AR_0022733   9/20/2018 13:55 Attachment; 2018.pdf

                                              Email       Atkins_USFWS Gray_Wolf Peer Review Proposal_9‐19‐
AR_0022734.pdf   AR_0022742   9/20/2018 13:55 Attachment; 2018.pdf
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1641
AR_0022743.pdf   AR_0022745   9/20/2018 13:42 Email;      12000.msg                                           Re: Proposal                       Morgan, Don             Maricela Constantino            Ellen VanGelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AA41
AR_0022746.pdf   AR_0022748   9/20/2018 13:42 Email;      12200.msg                                           Re: Proposal                       Morgan, Don             Constantino, Maricela           VanGelder, Ellen
                                                          00000000A7CEA2B83DF80C42868CD07B320070A3640
AR_0022749.pdf   AR_0022751   9/20/2018 13:08 Email;      F2000.msg                                           Re: Proposal                       VanGelder, Ellen        Maricela Constantino            Don Morgan
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AC41
AR_0022752.pdf   AR_0022754   9/20/2018 13:08 Email;      12200.msg                                           Re: Proposal                       VanGelder, Ellen        Constantino, Maricela           Morgan, Don
                                                          00000000A7C512C72897664D9B1037C07AC93669C42
AR_0022755.pdf   AR_0022756   9/20/2018 13:04 Email;      82000.msg                                           Re: Proposal                       Constantino, Maricela   Lauretha Randle                 Don Morgan; ellen_vangelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AE41
AR_0022757.pdf   AR_0022758   9/20/2018 13:04 Email;      12200.msg                                           Re: Proposal                       Constantino, Maricela   Randle, Lauretha                Morgan, Don; VanGelder, Ellen
                                                          00000000A7C512C72897664D9B1037C07AC93669A42
AR_0022759.pdf   AR_0022760   9/20/2018 11:59 Email;      82000.msg                                           Re: Proposal                       Constantino, Maricela   Don Morgan; ellen_vangelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A041
AR_0022761.pdf   AR_0022762   9/20/2018 11:59 Email;      22200.msg                                           Re: Proposal                       Constantino, Maricela   Morgan, Don; VanGelder, Ellen
                                                          00000000A7C512C72897664D9B1037C07AC93669642
AR_0022763.pdf   AR_0022764    9/20/2018 9:02 Email;      82000.msg                                           Fwd: Proposal                      Constantino, Maricela   Don Morgan
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A441
AR_0022765.pdf   AR_0022766    9/20/2018 9:02 Email;      22200.msg                                           Fwd: Proposal                      Constantino, Maricela   Morgan, Don

                                              Email       Atkins_USFWS Gray_Wolf Peer Review Proposal_9‐19‐
AR_0022767.pdf   AR_0022775    9/20/2018 9:02 Attachment; 2018.pdf

                                              Email       Atkins_USFWS Gray_Wolf Peer Review Proposal_9‐19‐
AR_0022776.pdf   AR_0022784    9/20/2018 9:02 Attachment; 2018.pdf
                                                          00000000A7C512C72897664D9B1037C07AC93669C42
AR_0022785.pdf   AR_0022786   9/19/2018 14:38 Email;      72000.msg                                           Re: Proposal                       Constantino, Maricela   Lauretha Randle                 Don Morgan; ellen_vangelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AC41
AR_0022787.pdf   AR_0022788   9/19/2018 14:38 Email;      32200.msg                                           Re: Proposal                       Constantino, Maricela   Randle, Lauretha                Morgan, Don; VanGelder, Ellen
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1041
AR_0022789.pdf   AR_0022790   9/19/2018 12:42 Email;      12000.msg                                           Re: Proposal                       Morgan, Don             Maricela Constantino            Ellen VanGelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A041
AR_0022791.pdf   AR_0022792   9/19/2018 12:42 Email;      42200.msg                                           Re: Proposal                       Morgan, Don             Constantino, Maricela           VanGelder, Ellen
                                                          00000000A7C512C72897664D9B1037C07AC93669A42
AR_0022793.pdf   AR_0022794   9/19/2018 12:35 Email;      72000.msg                                           Fwd: Proposal                      Constantino, Maricela   Don Morgan; ellen_vangelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A241
AR_0022795.pdf   AR_0022796   9/19/2018 12:35 Email;      42200.msg                                           Fwd: Proposal                      Constantino, Maricela   Morgan, Don; VanGelder, Ellen

                                              Email       Atkins_USFWS Gray_Wolf Peer Review Proposal_9‐19‐
AR_0022797.pdf   AR_0022805   9/19/2018 12:35 Attachment; 2018.pdf

                                              Email       Atkins_USFWS Gray_Wolf Peer Review Proposal_9‐19‐
AR_0022806.pdf   AR_0022814   9/19/2018 12:35 Attachment; 2018.pdf
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A441
AR_0022815.pdf   AR_0022815   9/19/2018 11:45 Email;      42200.msg                                         Proposal                             Randle, Lauretha        Constantino, Maricela

                                              Email       Atkins_USFWS Gray_Wolf Peer Review Proposal_9‐19‐
AR_0022816.pdf   AR_0022824   9/19/2018 11:45 Attachment; 2018.pdf
                                                          00000000A7C512C72897664D9B1037C07AC93669E42
AR_0022825.pdf   AR_0022829    9/19/2018 8:52 Email;      72000.msg                                           Re: [EXTERNAL] Wolf peer review    Fahey, Bridget          sfallon@nrdc.org
                                                          00000000A7C512C72897664D9B1037C07AC93669642
AR_0022830.pdf   AR_0022835   9/18/2018 15:19 Email;      72000.msg                                           Re: [EXTERNAL] Wolf peer review    Constantino, Maricela   Fahey, Bridget                  Don Morgan
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A241
AR_0022836.pdf   AR_0022841   9/18/2018 15:19 Email;      52200.msg                                           Re: [EXTERNAL] Wolf peer review    Constantino, Maricela   Fahey, Bridget                  Morgan, Don
                                                          00000000A7C512C72897664D9B1037C07AC93669042
AR_0022842.pdf   AR_0022846   9/18/2018 14:27 Email;      72000.msg                                           Fwd: [EXTERNAL] Wolf peer review   Fahey, Bridget          Maricela Constantino            Don Morgan
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A441
AR_0022847.pdf   AR_0022851   9/18/2018 14:27 Email;      52200.msg                                           Fwd: [EXTERNAL] Wolf peer review   Fahey, Bridget          Constantino, Maricela           Morgan, Don
                                                          00000000A7C512C72897664D9B1037C07AC93669442
AR_0022852.pdf   AR_0022854   9/18/2018 14:25 Email;      72000.msg                                           RE: [EXTERNAL] Wolf peer review    Fallon , Sylvia         Fahey, Bridget
                                                          00000000A7C512C72897664D9B1037C07AC93669242
AR_0022855.pdf   AR_0022859   9/18/2018 14:16 Email;      72000.msg                                           Re: [EXTERNAL] Wolf peer review    Fahey, Bridget          sfallon@nrdc.org
                                                                                                        Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 67 of 109


                                                           00000000A7C512C72897664D9B1037C07AC93669A42
AR_0022860.pdf   AR_0022860   9/18/2018 12:20 Email;       62000.msg                                        Gray Wolf SOW                               Constantino, Maricela   Lauretha Randle                              Don Morgan; Fahey, Bridget
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AA41
AR_0022861.pdf   AR_0022861   9/18/2018 12:20 Email;       52200.msg                                        Gray Wolf SOW                               Constantino, Maricela   Randle, Lauretha                             Morgan, Don; Fahey, Bridget
                                                           00000000A7C512C72897664D9B1037C07AC93669E42
AR_0022862.pdf   AR_0022863   9/18/2018 12:00 Email;       62000.msg                                        Re: peer review follow‐up                   Fahey, Bridget          Maricela Constantino                         Don Morgan
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AC41
AR_0022864.pdf   AR_0022865   9/18/2018 12:00 Email;       52200.msg                                        Re: peer review follow‐up                   Fahey, Bridget          Constantino, Maricela                        Morgan, Don
                                                           00000000A7C512C72897664D9B1037C07AC93669C42
AR_0022866.pdf   AR_0022866   9/18/2018 11:35 Email;       62000.msg                                        peer review follow‐up                       Fahey, Bridget          Maricela Constantino                         Don Morgan
                                                           00000000A7C512C72897664D9B1037C07AC93669242
AR_0022867.pdf   AR_0022871   9/17/2018 12:45 Email;       62000.msg                                        Fwd: [EXTERNAL] Wolf peer review            Fahey, Bridget          Maricela Constantino                         Don Morgan
                                                           000000008B13DF8DFAF1C94B97E44EA508181B1AA41
AR_0022872.pdf   AR_0022876   9/17/2018 12:45 Email;       62200.msg                                        Fwd: [EXTERNAL] Wolf peer review            Fahey, Bridget          Constantino, Maricela                        Morgan, Don
                                                           00000000A7C512C72897664D9B1037C07AC93669642
AR_0022877.pdf   AR_0022879   9/17/2018 12:39 Email;       62000.msg                                        RE: [EXTERNAL] Wolf peer review             Fallon , Sylvia         Fahey, Bridget
                                                           00000000A7C512C72897664D9B1037C07AC93669E42
AR_0022880.pdf   AR_0022884   9/14/2018 17:06 Email;       52000.msg                                        Re: [EXTERNAL] RE: Request for Quote        Constantino, Maricela   Lauretha Randle                              Don Morgan

                                              Email
AR_0022885.pdf   AR_0022889   9/14/2018 17:06 Attachment; 20170213_COI_form_peerreview.docx
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A441
AR_0022890.pdf   AR_0022894   9/14/2018 17:06 Email;      72200.msg                                   Re: [EXTERNAL] RE: Request for Quote              Constantino, Maricela   Randle, Lauretha                             Morgan, Don

                                              Email
AR_0022895.pdf   AR_0022899   9/14/2018 17:06 Attachment; 20170213_COI_form_peerreview.docx
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A641
AR_0022900.pdf   AR_0022903   9/14/2018 16:14 Email;      72200.msg                                         Fwd: [EXTERNAL] RE: Request for Quote       Randle, Lauretha        Constantino, Maricela
                                                          00000000A7C512C72897664D9B1037C07AC93669C42       Fwd: Statement of Work ‐ wolf peer
AR_0022904.pdf   AR_0022905   9/14/2018 12:35 Email;      52000.msg                                         review                                      Constantino, Maricela   Fahey, Bridget
                                                          00000000A7C512C72897664D9B1037C07AC93669A42
AR_0022906.pdf   AR_0022906   9/14/2018 12:19 Email;      52000.msg                                         Statement of Work ‐ wolf peer review        Constantino, Maricela   Lauretha Randle                              Don Morgan; ellen_vangelder
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AE41
AR_0022907.pdf   AR_0022907   9/14/2018 12:19 Email;      72200.msg                                         Statement of Work ‐ wolf peer review        Constantino, Maricela   Randle, Lauretha                             Morgan, Don; VanGelder, Ellen
                                                          00000000A7C512C72897664D9B1037C07AC93669642       Notice of Intent to Sue for Violations of
AR_0022908.pdf   AR_0022908    9/14/2018 9:48 Email;      52000.msg                                         the Endangered Species Act                  Collette Adkins         Jim_kurth@fws.gov

                                              Email
AR_0022909.pdf   AR_0022913    9/14/2018 9:48 Attachment; Wolf National Recovery Plan NOI as sent.pdf

                                                           00000000A7C512C72897664D9B1037C07AC93669842 [EXTERNAL] Notice of Intent to Sue for
AR_0022914.pdf   AR_0022914    9/14/2018 9:48 Email;       52000.msg                                   Violations of the Endangered Species Act         Collette Adkins         Jim_kurth@fws.gov

                                              Email
AR_0022915.pdf   AR_0022919    9/14/2018 9:48 Attachment; Wolf National Recovery Plan NOI as sent.pdf

                                                           00000000A7C512C72897664D9B1037C07AC93669242 [EXTERNAL] Notice of Intent to Sue for
AR_0022920.pdf   AR_0022920    9/14/2018 9:27 Email;       52000.msg                                   Violations of the Endangered Species Act         Collette Adkins         exsec@ios.doi.gov; Gregory_Sheehan@fws.gov

                                              Email
AR_0022921.pdf   AR_0022925    9/14/2018 9:27 Attachment; Wolf National Recovery Plan NOI as sent.pdf
                                                          00000000A7C512C72897664D9B1037C07AC93669442 Notice of Intent to Sue for Violations of
AR_0022926.pdf   AR_0022926    9/14/2018 9:27 Email;      52000.msg                                   the Endangered Species Act                        Collette Adkins         exsec@ios.doi.gov; Gregory_Sheehan@fws.gov

                                              Email
AR_0022927.pdf   AR_0022931    9/14/2018 9:27 Attachment; Wolf National Recovery Plan NOI as sent.pdf
                                                          00000000A7C512C72897664D9B1037C07AC93669441
AR_0022932.pdf   AR_0022935   9/13/2018 16:34 Email;      C2000.msg                                         Re: [EXTERNAL] Wolf peer review             Constantino, Maricela   Fahey, Bridget                               Don Morgan
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A241
AR_0022936.pdf   AR_0022939   9/13/2018 16:34 Email;      82200.msg                                         Re: [EXTERNAL] Wolf peer review             Constantino, Maricela   Fahey, Bridget                               Morgan, Don
                                                          00000000A7C512C72897664D9B1037C07AC93669041
AR_0022940.pdf   AR_0022943   9/13/2018 12:37 Email;      C2000.msg                                         Fwd: [EXTERNAL] Wolf peer review            Fahey, Bridget          Maricela Constantino; Don Morgan
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1AC41
AR_0022944.pdf   AR_0022947   9/13/2018 12:37 Email;      82200.msg                                         Fwd: [EXTERNAL] Wolf peer review            Fahey, Bridget          Constantino, Maricela; Morgan, Don
                                                          00000000A7C512C72897664D9B1037C07AC93669C41
AR_0022948.pdf   AR_0022949   9/13/2018 12:35 Email;      B2000.msg                                         RE: [EXTERNAL] Wolf peer review             Fallon , Sylvia         Fahey, Bridget
                                                          00000000A7C512C72897664D9B1037C07AC93669E41
AR_0022950.pdf   AR_0022952   9/13/2018 12:14 Email;      B2000.msg                                         Re: [EXTERNAL] Wolf peer review             Fahey, Bridget          sfallon@nrdc.org
                                                          00000000A7C512C72897664D9B1037C07AC93669A41
AR_0022953.pdf   AR_0022954   9/13/2018 11:42 Email;      B2000.msg                                         RE: [EXTERNAL] Wolf peer review             Fallon , Sylvia         Fahey, Bridget
                                                          00000000A7C512C72897664D9B1037C07AC93669441
AR_0022955.pdf   AR_0022957    9/13/2018 9:53 Email;      B2000.msg                                         Re: [EXTERNAL] Wolf peer review             Fahey, Bridget          Maricela Constantino                         Don Morgan
                                                                                                           Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 68 of 109


                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A041
AR_0022958.pdf   AR_0022960    9/13/2018 9:53 Email;     92200.msg                                            Re: [EXTERNAL] Wolf peer review          Fahey, Bridget          Constantino, Maricela              Morgan, Don
                                                         00000000A7C512C72897664D9B1037C07AC93669641
AR_0022961.pdf   AR_0022963    9/13/2018 9:52 Email;     B2000.msg                                            Re: [EXTERNAL] Wolf peer review          Constantino, Maricela   Fahey, Bridget                     Don Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A241
AR_0022964.pdf   AR_0022966    9/13/2018 9:52 Email;     92200.msg                                            Re: [EXTERNAL] Wolf peer review          Constantino, Maricela   Fahey, Bridget                     Morgan, Don
                                                         00000000A7C512C72897664D9B1037C07AC93669241
AR_0022967.pdf   AR_0022969    9/13/2018 9:16 Email;     B2000.msg                                            Re: [EXTERNAL] Wolf peer review          Constantino, Maricela   Fahey, Bridget                     Don Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A441
AR_0022970.pdf   AR_0022972    9/13/2018 9:16 Email;     92200.msg                                            Re: [EXTERNAL] Wolf peer review          Constantino, Maricela   Fahey, Bridget                     Morgan, Don
                                                         00000000A7C512C72897664D9B1037C07AC93669841
AR_0022973.pdf   AR_0022975    9/13/2018 9:13 Email;     B2000.msg                                            Re: [EXTERNAL] Wolf peer review          Fahey, Bridget          Maricela Constantino               Don Morgan
                                                         00000000A7C512C72897664D9B1037C07AC93669C41
AR_0022976.pdf   AR_0022977   9/12/2018 10:42 Email;     92000.msg                                            Re: [EXTERNAL] Wolf peer review          Fahey, Bridget          Frazer, Gary                       Gina Shultz; Don Morgan
                                                         00000000A7C512C72897664D9B1037C07AC93669E41
AR_0022978.pdf   AR_0022980   9/12/2018 10:42 Email;     92000.msg                                            Fwd: [EXTERNAL] Wolf peer review         Fahey, Bridget          Maricela Constantino               Don Morgan
                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A041
AR_0022981.pdf   AR_0022983   9/12/2018 10:42 Email;     A2200.msg                                            Fwd: [EXTERNAL] Wolf peer review         Fahey, Bridget          Constantino, Maricela              Morgan, Don
                                                         00000000D2B2A3094282DF40851BAD4615A12A57042
AR_0022984.pdf   AR_0022985   9/12/2018 10:36 Email;     22000.msg                                            Re: [EXTERNAL] Wolf peer review          Frazer, Gary            Fahey, Bridget                     Gina Shultz; Don Morgan
                                                         00000000A7C512C72897664D9B1037C07AC93669041
AR_0022986.pdf   AR_0022987   9/12/2018 10:07 Email;     A2000.msg                                            Re: [EXTERNAL] Wolf peer review          Fahey, Bridget          Frazer, Gary                       Gina Shultz; Don Morgan
AR_0022988.pdf   AR_0022990    9/12/2018 0:00 Edocument; R1 Response from Colville Confederate Tribe.pdf
                                                         00000000A7C512C72897664D9B1037C07AC93669841          Fwd: Gray Wolf PEER Review Scope of
AR_0022991.pdf   AR_0022992   9/11/2018 14:57 Email;     92000.msg                                            Work                                     Constantino, Maricela   Fahey, Bridget                     Don Morgan

                                              Email
AR_0022993.pdf   AR_0022997   9/11/2018 14:57 Attachment; 20170213_COI_form_peerreview.docx

                                              Email
AR_0022998.pdf   AR_0023006   9/11/2018 14:57 Attachment; 20180809 Draft SOW GRAY WOLF PR Delisting.docx

                                              Email                                                           HRSA Advisory Committee Maternal Child
AR_0023007.pdf   AR_0023007   9/11/2018 14:57 Attachment; Conflict of Interest Disclosure Form_template.pdf   Health Heritable Disorders
                                                          00000000A7C512C72897664D9B1037C07AC93669641
AR_0023008.pdf   AR_0023010   9/11/2018 13:51 Email;      92000.msg                                           Re: [EXTERNAL] Wolf peer review          Fahey, Bridget          Maricela Constantino; Don Morgan
                                                          00000000A7C512C72897664D9B1037C07AC93669441
AR_0023011.pdf   AR_0023013   9/11/2018 13:34 Email;      92000.msg                                           Re: [EXTERNAL] Wolf peer review          Constantino, Maricela   Fahey, Bridget                     Don Morgan
                                                          00000000A7C512C72897664D9B1037C07AC93669241
AR_0023014.pdf   AR_0023015   9/11/2018 13:31 Email;      92000.msg                                           Re: [EXTERNAL] Wolf peer review          Fahey, Bridget          Maricela Constantino               Don Morgan
                                                          00000000A7C512C72897664D9B1037C07AC93669E41
AR_0023016.pdf   AR_0023018   9/11/2018 11:52 Email;      82000.msg                                           Re: [EXTERNAL] Wolf peer review          Fahey, Bridget          sfallon@nrdc.org
                                                          00000000A7C512C72897664D9B1037C07AC93669A41
AR_0023019.pdf   AR_0023020    9/11/2018 9:57 Email;      72000.msg                                           RE: [EXTERNAL] Wolf peer review          Fallon , Sylvia         Fahey, Bridget
                                                          00000000A7C512C72897664D9B1037C07AC93669841
AR_0023021.pdf   AR_0023022    9/11/2018 9:55 Email;      82000.msg                                           Re: [EXTERNAL] Wolf peer review          Fahey, Bridget          sfallon@nrdc.org
                                                          00000000A7C512C72897664D9B1037C07AC93669A41
AR_0023023.pdf   AR_0023024    9/11/2018 9:55 Email;      82000.msg                                           Re: [EXTERNAL] Wolf peer review          Constantino, Maricela   Fahey, Bridget                     Don Morgan
                                                          00000000A7C512C72897664D9B1037C07AC93669E41
AR_0023025.pdf   AR_0023026    9/11/2018 9:54 Email;      72000.msg                                           Re: [EXTERNAL] Wolf peer review          Fahey, Bridget          Maricela Constantino               Don Morgan
                                                          00000000A7C512C72897664D9B1037C07AC93669C41
AR_0023027.pdf   AR_0023027    9/11/2018 9:54 Email;      72000.msg                                           RE: [EXTERNAL] Wolf peer review          Fallon , Sylvia         Fahey, Bridget
                                                          00000000A7C512C72897664D9B1037C07AC93669C41
AR_0023028.pdf   AR_0023029    9/11/2018 9:53 Email;      82000.msg                                           Re: [EXTERNAL] Wolf peer review          Constantino, Maricela   Fahey, Bridget                     Don Morgan
                                                          00000000A7C512C72897664D9B1037C07AC93669241
AR_0023030.pdf   AR_0023031    9/11/2018 9:52 Email;      82000.msg                                           Fwd: [EXTERNAL] Wolf peer review         Fahey, Bridget          Maricela Constantino; Don Morgan
                                                          00000000A7C512C72897664D9B1037C07AC93669041
AR_0023032.pdf   AR_0023032    9/11/2018 9:51 Email;      82000.msg                                           Re: [EXTERNAL] Wolf peer review          Fahey, Bridget          sfallon@nrdc.org
                                                          00000000A7C512C72897664D9B1037C07AC93669441
AR_0023033.pdf   AR_0023033    9/11/2018 9:21 Email;      82000.msg                                           [EXTERNAL] Wolf peer review              Fallon , Sylvia         Bridget_Fahey@fws.gov
                                                          00000000A7C512C72897664D9B1037C07AC93669641
AR_0023034.pdf   AR_0023034    9/11/2018 9:21 Email;      82000.msg                                           Wolf peer review                         Fallon , Sylvia         Bridget_Fahey@fws.gov
                                                          00000000A7C512C72897664D9B1037C07AC93669641
AR_0023035.pdf   AR_0023036   9/10/2018 18:33 Email;      72000.msg                                           Re: [EXTERNAL] Wolf peer review          Bridget Fahey           Frazer, Gary                       Gina Shultz; Don Morgan
                                                          00000000D2B2A3094282DF40851BAD4615A12A57E42
AR_0023037.pdf   AR_0023037   9/10/2018 17:26 Email;      12000.msg                                           Re: [EXTERNAL] Wolf peer review          Frazer, Gary            Fallon , Sylvia
                                                          00000000A7C512C72897664D9B1037C07AC93669041
AR_0023038.pdf   AR_0023038   9/10/2018 16:55 Email;      72000.msg                                           Wolf peer review                         Fallon , Sylvia         'Gary_Frazer@fws.gov'
                                                          00000000A7C512C72897664D9B1037C07AC93669241
AR_0023039.pdf   AR_0023039   9/10/2018 16:55 Email;      72000.msg                                           [EXTERNAL] Wolf peer review              Fallon , Sylvia         'Gary_Frazer@fws.gov'
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A241         Re: [EXTERNAL] FW: USFWS Gray Wolf
AR_0023040.pdf   AR_0023043    9/10/2018 9:12 Email;      C2200.msg                                           Peer Review                              Constantino, Maricela   Ragan, Laura                       Fasbender, Peter
                                                                                                               Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 69 of 109


                                                            00000000848B47F75E4F664F9E5C6C9FCF37E288A41A Fwd: [EXTERNAL] FW: USFWS Gray Wolf
AR_0023044.pdf   AR_0023046    9/7/2018 15:57 Email;        2000.msg                                     Peer Review                                                                                      Fasbender, Peter               Ragan, Laura

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0023047.pdf   AR_0023048    8/13/2018 0:00 Edocument; Utah Chapter Sierra Club.pdf                                                                    of the United States petition references
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1440 Fwd: Gray Wolf PEER Review Scope of                                                                                                                                 Gina Shultz; Bridget Fahey; Maricela Constantino;
AR_0023049.pdf   AR_0023050    8/9/2018 14:26 Email;     92000.msg                                   Work                                                                                                 Morgan, Don                    Gary_Frazer                     Ellen VanGelder

                                              Email                                                             HRSA Advisory Committee Maternal Child
AR_0023051.pdf   AR_0023051    8/9/2018 14:26 Attachment; Conflict of Interest Disclosure Form_template.pdf     Health Heritable Disorders
                                                          000000008B13DF8DFAF1C94B97E44EA508181B1A843           Fwd: Gray Wolf PEER Review Scope of                                                                                                                      Shultz, Gina; Fahey, Bridget; Constantino,
AR_0023052.pdf   AR_0023053    8/9/2018 14:26 Email;      02200.msg                                             Work                                                                                      Morgan, Don                    Frazer, Gary D                  Maricela; VanGelder, Ellen

                                              Email                                                             HRSA Advisory Committee Maternal Child
AR_0023054.pdf   AR_0023054    8/9/2018 14:26 Attachment; Conflict of Interest Disclosure Form_template.pdf     Health Heritable Disorders

                                              Email
AR_0023055.pdf   AR_0023063    8/9/2018 14:26 Attachment; 20180809 Draft SOW GRAY WOLF PR Delisting.docx
                                                          000000000A793FD4E63EB640BDC468B9DFCD411FA40
AR_0023064.pdf   AR_0023064    8/9/2018 14:15 Email;      82000.msg                                      Gray Wolf PEER Review Scope of Work                                                              Maricela Constantino           Don Morgan                      ellen_vangelder

                                              Email                                                             HRSA Advisory Committee Maternal Child
AR_0023065.pdf   AR_0023065    8/9/2018 14:15 Attachment; Conflict of Interest Disclosure Form_template.pdf     Health Heritable Disorders

                                              Email
AR_0023066.pdf   AR_0023074    8/9/2018 14:15 Attachment; 20180809 Draft SOW GRAY WOLF PR Delisting.docx

                                                         Colorado Parks & Wildlife undated ‐ Threatened and                                              Center for Biological Diversity/Humane Society
AR_0023075.pdf   AR_0023079     8/9/2018 0:00 Edocument; Endangered List.pdf                                                                             of the United States petition references

                                                         NY List of Endangered, Threatened and Special
                                                         Concern Fish & Wildlife Species of New York State ‐                                             Center for Biological Diversity/Humane Society
AR_0023080.pdf   AR_0023084     8/9/2018 0:00 Edocument; NYS Dept. of Environmental Conservation.pdf                                                     of the United States petition references

                                                         South Dakota Game, Fish, and Parks no                                                           Center for Biological Diversity/Humane Society
AR_0023085.pdf   AR_0023088     8/9/2018 0:00 Edocument; management.pdf                                                                                  of the United States petition references
                                                         000000001CD1C5575A31CC4699DE8CBCA8AEBA7C64
AR_0023089.pdf   AR_0023089    8/8/2018 11:43 Email;     132000.msg                                 draft                                                                                                 Sheehan, Gregory               julia@nfwf.org

                                              Email
AR_0023090.pdf   AR_0023111    8/8/2018 11:43 Attachment; Sheehan WASDA Remarks 8.8.18 V2 .docx

                                                         Minnesota's Wolf Management Legislation that                                                    Center for Biological Diversity/Humane Society
AR_0023112.pdf   AR_0023113     8/8/2018 0:00 Edocument; changes management from plan.pdf                                                                of the United States petition references

                                                         Northeast states Status by State ‐ Northeast Wolf                                               Center for Biological Diversity/Humane Society
AR_0023114.pdf   AR_0023116     8/8/2018 0:00 Edocument; Coalition.pdf                                                                                   of the United States petition references
                                                         000000005E5DA36B3BAE90459A8914FB5B4DF7C1040
AR_0023117.pdf   AR_0023117    8/6/2018 15:06 Email;     92000.msg                                         Re: Wolf SOW                                                                                   Morgan, Don                    Maricela Constantino
                                                         000000000A793FD4E63EB640BDC468B9DFCD411F640
AR_0023118.pdf   AR_0023118    8/3/2018 12:27 Email;     82000.msg                                         wolf peer review SOW                                                                           Maricela Constantino           Don Morgan                      ellen_vangelder
                                                         00000000848B47F75E4F664F9E5C6C9FCF37E288841B2 RE: [EXTERNAL] Re: A few more wolf
AR_0023119.pdf   AR_0023122    8/2/2018 14:21 Email;     000.msg                                           questions                                                                                      Dean Beyer                     Ragan, Laura

                                              Email
AR_0023123.pdf   AR_0023123    8/2/2018 14:21 Attachment; USFWS_WolfMort_2011_2017 (002).docx
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288C41B RE: [EXTERNAL] Re: A few more wolf
AR_0023124.pdf   AR_0023126   7/30/2018 14:28 Email;      2000.msg                                     questions                                                                                          Dean Beyer                     Ragan, Laura

                                              Email
AR_0023127.pdf   AR_0023128   7/30/2018 14:28 Attachment; MI questions 30 July 2018.docx

                                              Email
AR_0023129.pdf   AR_0023129   7/30/2018 14:28 Attachment; MI wolf lethal control 2012‐2014.xlsx                                                                                                                                                                                                                              AR_0023129.xlsx
                                                          0000000076810F2F91059B42B9954610F2C7AE17A474                                                                                                    bounce‐738146‐
AR_0023130.pdf   AR_0023132   7/28/2018 23:09 Email;      2000.msg                                              [EXTERNAL] Wolf Update ‐ July 28, 2018                                                    7352973@maillists.dfw.wa.gov   Delia, Jesse
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1E40           RE: [EXTERNAL] Extending wolf comment
AR_0023133.pdf   AR_0023134   7/26/2018 17:08 Email;      82000.msg                                             deadline?                                                                                 Mike Leahy                     Leopoldo Miranda; Gary Frazer   michael_oetker@fws.gov
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1C40           [EXTERNAL] Extending wolf comment
AR_0023135.pdf   AR_0023135   7/26/2018 10:30 Email;      82000.msg                                             deadline?                                                                                 Mike Leahy                     Frazer, Gary
                                                                                                           Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 70 of 109


                                                                                                         [EXTERNAL] Fwd: MI updated wolf
                                                           00000000848B47F75E4F664F9E5C6C9FCF37E288441C2 management plan ‐ ‐overview of
AR_0023136.pdf   AR_0023137   7/23/2018 18:00 Email;       000.msg                                       changes?                                                                                           Dean Beyer                     Ragan, Laura

                                              Email
AR_0023138.pdf   AR_0023138   7/23/2018 18:00 Attachment; ATT00001.htm

                                              Email       Talking Points on 2015 Updated Wolf Management
AR_0023139.pdf   AR_0023139   7/23/2018 18:00 Attachment; Plan.docx
                                                          00000000CF9D4CDA8094994E8FDAA17630CD5A4D64 RE: [EXTERNAL] RE: wolf CESA listing
AR_0023140.pdf   AR_0023141   7/20/2018 18:18 Email;      122000.msg                                     document?                                                                                          Laudon, Kent@Wildlife          Willy, Elizabeth
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288E41C2
AR_0023142.pdf   AR_0023142   7/20/2018 14:22 Email;      000.msg                                        [EXTERNAL] WI wolf report                                                                          Walter, Scott E ‐ DNR          Ragan, Laura; Fasbender, Peter

                                              Email
AR_0023143.pdf   AR_0023159   7/20/2018 14:22 Attachment; Wisconsin Gray Wolf 2017‐2018 Final.pdf

                                                         Wiedenhoeft et al 2018 Wisconsin report ‐ 2018.07.20                                              Center for Biological Diversity/Humane Society
AR_0023160.pdf   AR_0023177    7/20/2018 0:00 Edocument; Walter Ragan and Fasbender_WI Wolf Rpt.pdf                                                        of the United States petition references

                                                                                                       Updated invitation: Endangered Species                                                                                                                                 maricela_constantino@fws.gov;
                                                           00000000D2B2A3094282DF40851BAD4615A12A57A41 Coalition @ Fri Aug 17, 2018 1pm ‐ 2pm                                                                                                                                 bridget_fahey@fws.gov;
AR_0023178.pdf   AR_0023178    7/18/2018 8:41 Email;       62000.msg                                   (EDT) (lcheek@endangered.org)                                                                        gary_frazer@fws.gov            Leda Huta; lcheek@endangered.org   ellen_vangelder@fws.gov; don_morgan@fws.gov

                                                                                                       Invitation: Endangered Species Coalition                                                                                                                               bridget_fahey@fws.gov; don_morgan@fws.gov;
                                                           00000000D2B2A3094282DF40851BAD4615A12A57C41 @ Fri Aug 17, 2018 1pm ‐ 2pm (EDT)                                                                                                                                     ellen_vangelder@fws.gov;
AR_0023179.pdf   AR_0023179    7/18/2018 8:41 Email;       62000.msg                                   (bridget_fahey@fws.gov)                                                                              gary_frazer@fws.gov            lcheek@endangered.org; Leda Huta   maricela_constantino@fws.gov
                                                                                                                                                                                                                                                                              don_morgan@fws.gov;
                                                                                                       Updated invitation: Endangered Species                                                                                                                                 maricela_constantino@fws.gov;
                                                           00000000D2B2A3094282DF40851BAD4615A12A57E41 Coalition @ Fri Aug 17, 2018 1pm ‐ 2pm                                                                                                                                 bridget_fahey@fws.gov;
AR_0023180.pdf   AR_0023180    7/18/2018 8:41 Email;       62000.msg                                   (EDT) (Leda Huta)                                                                                    gary_frazer@fws.gov            Leda Huta; lcheek@endangered.org   ellen_vangelder@fws.gov
                                                                                                                                                                                                                                                                              maricela_constantino@fws.gov;
                                                                                                       Invitation: Endangered Species Coalition                                                                                                                               don_morgan@fws.gov;
                                                           00000000D2B2A3094282DF40851BAD4615A12A57241 @ Fri Aug 17, 2018 1pm ‐ 2pm (EDT)                                                                                                                                     ellen_vangelder@fws.gov;
AR_0023181.pdf   AR_0023181    7/18/2018 8:41 Email;       72000.msg                                   (maricela_constantino@fws.gov)                                                                       gary_frazer@fws.gov            Leda Huta; lcheek@endangered.org   bridget_fahey@fws.gov

                                                                                                       Invitation: Endangered Species Coalition                                                                                                                               ellen_vangelder@fws.gov;
                                                           00000000D2B2A3094282DF40851BAD4615A12A57641 @ Fri Aug 17, 2018 1pm ‐ 2pm (EDT)                                                                                                                                     maricela_constantino@fws.gov;
AR_0023182.pdf   AR_0023182    7/18/2018 8:41 Email;       72000.msg                                   (don_morgan@fws.gov)                                                                                 gary_frazer@fws.gov            lcheek@endangered.org; Leda Huta   bridget_fahey@fws.gov; don_morgan@fws.gov
                                                                                                                                                                                                                                                                              don_morgan@fws.gov;
                                                                                                                Invitation: Endangered Species Coalition                                                                                                                      maricela_constantino@fws.gov;
                                                           00000000D2B2A3094282DF40851BAD4615A12A57841          @ Fri Aug 17, 2018 13:00 ‐ 14:00 (EDT)                                                                                                                        ellen_vangelder@fws.gov;
AR_0023183.pdf   AR_0023183    7/18/2018 8:41 Email;       72000.msg                                            (ellen_vangelder@fws.gov)                                                                   gary_frazer@fws.gov            lcheek@endangered.org; Leda Huta   bridget_fahey@fws.gov
                                                                                                                Invitation: Endangered Species Coalition
                                                           00000000D2B2A3094282DF40851BAD4615A12A57041          @ Fri Aug 17, 2018 1pm ‐ 2pm (EDT)
AR_0023184.pdf   AR_0023184    7/18/2018 8:32 Email;       72000.msg                                            (lcheek@endangered.org)                                                                     gary_frazer@fws.gov            Leda Huta; lcheek@endangered.org
                                                                                                                Invitation: Endangered Species Coalition
                                                           00000000D2B2A3094282DF40851BAD4615A12A57441          @ Fri Aug 17, 2018 1pm ‐ 2pm (EDT)
AR_0023185.pdf   AR_0023185    7/18/2018 8:32 Email;       72000.msg                                            (Leda Huta)                                                                                 gary_frazer@fws.gov            Leda Huta; lcheek@endangered.org
                                                           0000000076810F2F91059B42B9954610F2C7AE170475         [EXTERNAL] New update on Washington                                                         bounce‐737562‐
AR_0023186.pdf   AR_0023186   7/13/2018 17:31 Email;       2000.msg                                             wolves                                                                                      7352973@maillists.dfw.wa.gov   Delia, Jesse
                                                           00000000D2B2A3094282DF40851BAD4615A12A57641
AR_0023187.pdf   AR_0023187    7/8/2018 22:23 Email;       62000.msg                                    Re: [EXTERNAL] meeting re: wolves                                                                   Frazer, Gary                   Lois Wellman                       Lia Cheek; Leda Huta
                                                           0000000076810F2F91059B42B9954610F2C7AE176476 [EXTERNAL] New update on Washington                                                                 bounce‐737206‐
AR_0023188.pdf   AR_0023188    7/3/2018 12:42 Email;       2000.msg                                     wolves                                                                                              7352973@maillists.dfw.wa.gov   Delia, Jesse

                                                                                                                                                           Center for Biological Diversity/Humane Society
AR_0023189.pdf   AR_0023191     7/1/2018 0:00 Edocument; California known wolves 2018.pdf                                                                  of the United States petition references
                                                         000000007CB96EFAB92DF1478AE35D5A078B5618A42
AR_0023192.pdf   AR_0023195   6/26/2018 13:42 Email;     92000.msg                                              RE: [EXTERNAL] Re: SD Wolf Info                                                             Kirschenmann, Tom              Becker, Scott A
                                                         000000007CB96EFAB92DF1478AE35D5A078B5618E42
AR_0023196.pdf   AR_0023200   6/26/2018 13:39 Email;     92000.msg                                              Re: [EXTERNAL] Re: SD Wolf Info                                                             Becker, Scott A                Kirschenmann, Tom
                                                         000000007CB96EFAB92DF1478AE35D5A078B5618242
AR_0023201.pdf   AR_0023205   6/26/2018 13:33 Email;     A2000.msg                                              Re: [EXTERNAL] Re: SD Wolf Info                                                             Becker, Scott A                Kirschenmann, Tom
                                                         000000007CB96EFAB92DF1478AE35D5A078B5618642
AR_0023206.pdf   AR_0023207   6/25/2018 16:26 Email;     A2000.msg                                              Re: [EXTERNAL] Wolf planning                                                                Eric Odell ‐ DNR               Becker, Scott A
                                                         000000007CB96EFAB92DF1478AE35D5A078B5618A42
AR_0023208.pdf   AR_0023208   6/25/2018 15:31 Email;     A2000.msg                                              Re: [EXTERNAL] Wolf planning                                                                Becker, Scott A                Eric Odell ‐ DNR
                                                         00000000848B47F75E4F664F9E5C6C9FCF37E288C41D           [EXTERNAL] RE: Shape file for MN wolf
AR_0023209.pdf   AR_0023209    6/18/2018 9:05 Email;     2000.msg                                               range?                                                                                      Stark, Dan (DNR)               Ragan, Laura
                                                                                                        Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 71 of 109


                                              Email
AR_0023210.pdf   AR_0023210    6/18/2018 9:05 Attachment; Wolf_Range_outer_boundary_only_2013.dbf                                                                                                                                                                                                                              AR_0023210.dbf

                                              Email
AR_0023211.pdf   AR_0023211    6/18/2018 9:05 Attachment; Wolf_Range_outer_boundary_only_2013.prj                                                                                                                                                                                                                              AR_0023211.prj

                                              Email
AR_0023212.pdf   AR_0023212    6/18/2018 9:05 Attachment; Wolf_Range_outer_boundary_only_2013.sbn                                                                                                                                                                                                                              AR_0023212.sbn

                                              Email
AR_0023213.pdf   AR_0023213    6/18/2018 9:05 Attachment; Wolf_Range_outer_boundary_only_2013.sbx                                                                                                                                                                                                                              AR_0023213.sbx

                                              Email
AR_0023214.pdf   AR_0023214    6/18/2018 9:05 Attachment; Wolf_Range_outer_boundary_only_2013.shp                                                                                                                                                                                                                              AR_0023214.shp

                                              Email
AR_0023215.pdf   AR_0023215    6/18/2018 9:05 Attachment; Wolf_Range_outer_boundary_only_2013.shp.xml                                                                                                                                                                                                                          AR_0023215.xml

                                              Email
AR_0023216.pdf   AR_0023216    6/18/2018 9:05 Attachment; Wolf_Range_outer_boundary_only_2013.shx                                                                                                                                                                                                                              AR_0023216.shx
                                                          0000000076810F2F91059B42B9954610F2C7AE174478                                                                                        bounce‐736508‐
AR_0023217.pdf   AR_0023217   6/14/2018 18:19 Email;      2000.msg                                      [EXTERNAL] Gray Wolf Update                                                           7352973@maillists.dfw.wa.gov   Delia, Jesse
                                                          000000007CB96EFAB92DF1478AE35D5A078B5618642
AR_0023218.pdf   AR_0023222   6/12/2018 15:57 Email;      B2000.msg                                     Re: [EXTERNAL] Re: SD Wolf Info                                                       Becker, Scott A                Kirschenmann, Tom
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288441E2 RE: [EXTERNAL] RE: Wolf Information for
AR_0023223.pdf   AR_0023225    6/12/2018 7:43 Email;      000.msg                                       FWS Status Review                                                                     Dean Beyer                     Ragan, Laura                                        'Swanson, Kevin (DNR)'
                                                                                                                                                  Letter from Congressmen LaMalfa et al. to
AR_0023226.pdf   AR_0023227    6/11/2018 0:00 Edocument; 068381_Delist Wolves Letter FWS 06.11.18.pdf                                             FWS re delisting (June 11, 2018)
                                                         00000000CF9D4CDA8094994E8FDAA17630CD5A4D24
AR_0023228.pdf   AR_0023229    6/7/2018 17:43 Email;     112000.msg                                        RE: [EXTERNAL] Blob map shapefile                                                  Willy, Elizabeth               Figura, Pete@Wildlife; Dellinger, Justin@Wildlife   Monroe, Victoria@Wildlife
                                                         00000000CF9D4CDA8094994E8FDAA17630CD5A4D84
AR_0023230.pdf   AR_0023230    6/7/2018 17:42 Email;     122000.msg                                        RE: [EXTERNAL] Blob map shapefile                                                  Figura, Pete@Wildlife          Willy, Elizabeth; Dellinger, Justin@Wildlife        Monroe, Victoria@Wildlife
                                                         00000000CF9D4CDA8094994E8FDAA17630CD5A4DA4
AR_0023231.pdf   AR_0023231    6/7/2018 17:33 Email;     122000.msg                                        [EXTERNAL] RE: Blob map shapefile                                                  Dellinger, Justin@Wildlife     Figura, Pete@Wildlife                               Willy, Elizabeth; Monroe, Victoria@Wildlife
                                                         00000000CF9D4CDA8094994E8FDAA17630CD5A4DC4
AR_0023232.pdf   AR_0023232    6/7/2018 17:33 Email;     122000.msg                                        RE: [EXTERNAL] Blob map shapefile                                                  Willy, Elizabeth               Figura, Pete@Wildlife; Dellinger, Justin@Wildlife   Monroe, Victoria@Wildlife

                                              Email
AR_0023233.pdf   AR_0023233    6/7/2018 17:33 Attachment; LF1_Buffer_180428.cpg                                                                                                                                                                                                                                                AR_0023233.cpg

                                              Email
AR_0023234.pdf   AR_0023234    6/7/2018 17:33 Attachment; LF1_Buffer_180428.dbf                                                                                                                                                                                                                                                AR_0023234.dbf

                                              Email
AR_0023235.pdf   AR_0023235    6/7/2018 17:33 Attachment; LF1_Buffer_180428.prj                                                                                                                                                                                                                                                AR_0023235.prj

                                              Email
AR_0023236.pdf   AR_0023236    6/7/2018 17:33 Attachment; LF1_Buffer_180428.sbn                                                                                                                                                                                                                                                AR_0023236.sbn

                                              Email
AR_0023237.pdf   AR_0023237    6/7/2018 17:33 Attachment; LF1_Buffer_180428.sbx                                                                                                                                                                                                                                                AR_0023237.sbx

                                              Email
AR_0023238.pdf   AR_0023238    6/7/2018 17:33 Attachment; LF1_Buffer_180428.shp                                                                                                                                                                                                                                                AR_0023238.shp

                                              Email
AR_0023239.pdf   AR_0023239    6/7/2018 17:33 Attachment; LF1_Buffer_180428.shp.xml                                                                                                                                                                                                                                            AR_0023239.xml

                                              Email
AR_0023240.pdf   AR_0023240    6/7/2018 17:33 Attachment; LF1_Buffer_180428.shx                                                                                                                                                                                                                                                AR_0023240.shx
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288641E2 [EXTERNAL] RE: Wolf Information for
AR_0023241.pdf   AR_0023242     6/7/2018 9:04 Email;      000.msg                                       FWS Status Review                                                                     Walter, Scott E ‐ DNR          Ragan, Laura

                                              Email
AR_0023243.pdf   AR_0023244     6/7/2018 9:04 Attachment; 2017‐18 wolf count brief2.pdf

                                              Email
AR_0023245.pdf   AR_0023265     6/7/2018 9:04 Attachment; 2018WolfCountDetailsforWeb.pdf

                                                           00000000CF9D4CDA8094994E8FDAA17630CD5A4DA4 [EXTERNAL] Minimum wolf population
AR_0023266.pdf   AR_0023266    6/6/2018 16:08 Email;       112000.msg                                 estimates for CA, 2011‐2017                                                             Figura, Pete@Wildlife          Willy, Elizabeth                                    Laudon, Kent@Wildlife
                                                                                                        Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 72 of 109


                                              Email       Minimum annual wolf population
AR_0023267.pdf   AR_0023267    6/6/2018 16:08 Attachment; estimates_California.xlsx                                                                                                                                                                                                                                  AR_0023267.xlsx
                                                          000000007CB96EFAB92DF1478AE35D5A078B5618242
AR_0023268.pdf   AR_0023268    6/5/2018 11:36 Email;      D2000.msg                                   [EXTERNAL] Utah Confirmed Wolves                                                                 Kimberly Hersey                Becker, Scott A

                                              Email
AR_0023269.pdf   AR_0023269    6/5/2018 11:36 Attachment; verified wolves.docx
                                                          0000000076810F2F91059B42B9954610F2C7AE17247D [EXTERNAL] New update on Washington                                                             bounce‐735918‐
AR_0023270.pdf   AR_0023270   5/31/2018 16:11 Email;      2000.msg                                      wolves                                                                                         7352973@maillists.dfw.wa.gov   Delia, Jesse
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288E41E2 Re: [EXTERNAL] RE: Wolf Information for
AR_0023271.pdf   AR_0023273   5/30/2018 11:28 Email;      000.msg                                       FWS Status Review                                                                              Swanson, Kevin (DNR)           Ragan, Laura

                                              Email
AR_0023274.pdf   AR_0023274   5/30/2018 11:28 Attachment; ~WRD000.jpg
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288041F2 [EXTERNAL] RE: Wolf Information for
AR_0023275.pdf   AR_0023276    5/30/2018 8:57 Email;      000.msg                                       FWS Status Review                                                                              Walter, Scott E ‐ DNR          Ragan, Laura
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288241F2 [EXTERNAL] RE: Wolf Information for
AR_0023277.pdf   AR_0023278    5/30/2018 7:12 Email;      000.msg                                       FWS Status Review                                                                              Dean Beyer                     Ragan, Laura; 'Swanson, Kevin (DNR)'   'Kennedy, Daniel (DNR)'; Hicks, Scott
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288441F2 [EXTERNAL] RE: Wolf Information for
AR_0023279.pdf   AR_0023279   5/29/2018 14:19 Email;      000.msg                                       FWS Status Review                                                                              Erb, John D (DNR)              Stark, Dan (DNR); Ragan, Laura
                                                          00000000848B47F75E4F664F9E5C6C9FCF37E288841F2 [EXTERNAL] RE: Wolf Information for
AR_0023280.pdf   AR_0023280   5/25/2018 14:42 Email;      000.msg                                       FWS Status Review                                                                              Stark, Dan (DNR)               Ragan, Laura                           Erb, John D (DNR)
                                                          0000000076810F2F91059B42B9954610F2C7AE17447D [EXTERNAL] New update on Washington                                                             bounce‐735615‐
AR_0023281.pdf   AR_0023281   5/24/2018 17:16 Email;      2000.msg                                      wolves                                                                                         7352973@maillists.dfw.wa.gov   Delia, Jesse
                                                                                                        RE: [EXTERNAL] RE: Update on status of
                                                          0000000076810F2F91059B42B9954610F2C7AE17A47D gray wolf under the Endangered Species
AR_0023282.pdf   AR_0023283   5/23/2018 13:22 Email;      2000.msg                                      Act                                                                                            Charles Brushwood (FNW)        Delia, Jesse                           Froschauer, Ann
                                                                                                        Re: [EXTERNAL] RE: Update on status of
                                                          0000000076810F2F91059B42B9954610F2C7AE17C47D gray wolf under the Endangered Species
AR_0023284.pdf   AR_0023286   5/23/2018 13:06 Email;      2000.msg                                      Act                                                                                            Delia, Jesse                   Charles Brushwood (FNW)                Froschauer, Ann

                                                          0000000076810F2F91059B42B9954610F2C7AE17647E     [EXTERNAL] RE: Update on status of gray
AR_0023287.pdf   AR_0023288   5/22/2018 17:05 Email;      2000.msg                                         wolf under the Endangered Species Act                                                       Charles Brushwood (FNW)        Delia, Jesse
                                                          00000000A7C512C72897664D9B1037C07AC93669C42      RE: [EXTERNAL] Question Regarding DOI's
AR_0023289.pdf   AR_0023290   5/22/2018 13:05 Email;      02000.msg                                        role in Habitat Decisions                                                                   Chase Adams                    Skipwith, Aurelia
                                                          00000000A7C512C72897664D9B1037C07AC93669A42
AR_0023291.pdf   AR_0023292   5/22/2018 12:57 Email;      02000.msg                                        RE: [EXTERNAL] RE: lower 48 wolves                                                          Benjamin, Darren               'Frazer, Gary'                         Nolin, Chris
                                                          00000000D2B2A3094282DF40851BAD4615A12A57C42
AR_0023293.pdf   AR_0023294   5/22/2018 11:19 Email;      42000.msg                                        Re: [EXTERNAL] RE: lower 48 wolves                                                          Frazer, Gary                   Benjamin, Darren                       Nolin, Chris
                                                          00000000A7C512C72897664D9B1037C07AC93669842
AR_0023295.pdf   AR_0023295    5/22/2018 9:26 Email;      02000.msg                                        [EXTERNAL] RE: lower 48 wolves                                                              Benjamin, Darren               'Nolin, Chris'; Gary_Frazer@fws.gov
                                                          0000000076810F2F91059B42B9954610F2C7AE17E47F                                                                                                 bounce‐735427‐
AR_0023296.pdf   AR_0023296   5/18/2018 20:14 Email;      2000.msg                                         [EXTERNAL] Wolf Update ‐‐ May 18, 2017                                                      7352973@maillists.dfw.wa.gov   Delia, Jesse
                                                          00000000A7C512C72897664D9B1037C07AC93669E41      RE: [EXTERNAL] Question Regarding DOI's
AR_0023297.pdf   AR_0023298    5/8/2018 13:50 Email;      D2000.msg                                        role in Habitat Decisions                                                                   Chase Adams                    Aurelia Skipwith

                                                                                                                                                      Center for Biological Diversity/Humane Society
AR_0023299.pdf   AR_0023318     5/7/2018 0:00 Edocument; virginia‐threatened‐endangered‐species.pdf                                                   of the United States petition references
                                                         00000000A7C512C72897664D9B1037C07AC93669840       Re: [EXTERNAL] Question Regarding DOI's
AR_0023319.pdf   AR_0023319    5/5/2018 15:55 Email;     A2000.msg                                         role in Habitat Decisions                                                                   Aurelia Skipwith               Chase Adams
                                                         0000000076810F2F91059B42B9954610F2C7AE178480      [EXTERNAL] New update on Washington                                                         bounce‐734876‐
AR_0023320.pdf   AR_0023320    5/3/2018 16:36 Email;     2000.msg                                          wolves                                                                                      7352973@maillists.dfw.wa.gov   Delia, Jesse
                                                         00000000A7C512C72897664D9B1037C07AC93669440       [EXTERNAL] Question Regarding DOI's
AR_0023321.pdf   AR_0023321    5/1/2018 14:01 Email;     A2000.msg                                         role in Habitat Decisions                                                                   Chase Adams                    Skipwith, Aurelia
                                                         California DEPARTMENT OF FISH AND WILDLIFE 2018
                                                         STATE AND FEDERALLY LISTED ENDANGERED AND                                                    Center for Biological Diversity/Humane Society
AR_0023322.pdf   AR_0023337     5/1/2018 0:00 Edocument; THREATENED ANIMALS OF CALIFORNIA.pdf                                                         of the United States petition references
                                                         0000000076810F2F91059B42B9954610F2C7AE17A480                                                                                                  bounce‐734810‐
AR_0023338.pdf   AR_0023338   4/30/2018 12:43 Email;     2000.msg                                          [EXTERNAL] Wolf Update ‐‐ April 30, 2018                                                    7352973@maillists.dfw.wa.gov   Delia, Jesse

                                                                                                                                                      Center for Biological Diversity/Humane Society
AR_0023339.pdf   AR_0023355    4/22/2018 0:00 Edocument; HENDRI~1.PDF                                                                                 of the United States petition references
                                                                                                                                                                                                                                      valerie_v_smith@ios.doi.gov;
                                                                                                      [EXTERNAL] Re: Updated invitation:                                                                                              todd_willens@ios.doi.gov;
                                                                                                      National Cattlemen's Beef/Public Lands                                                                                          susan_combs@ios.doi.gov;
                                                          00000000A7C512C72897664D9B1037C07AC93669E40 Council Meeting @ Wed Apr 11, 2018                                                                                              timothy_williams@ios.doi.gov;
AR_0023356.pdf   AR_0023357   4/11/2018 16:07 Email;      52000.msg                                   4:30pm ‐ 5:30pm (EDT) (elane@beef.org)                                                           Ethan Lane                     aurelia_skipwith@ios.doi.gov
                                                                                                   Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 73 of 109


                                                                                                   Updated invitation: National Cattlemen's                           todd_willens@ios.doi.gov;
                                                                                                   Beef/Public Lands Council Meeting @                                susan_combs@ios.doi.gov;
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3440 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                             timothy_williams@ios.doi.gov; elane@beef.org;
AR_0023358.pdf   AR_0023358   4/11/2018 15:30 Email;   92000.msg                                   (elane@beef.org)                           todd_wynn@ios.doi.gov   aurelia_skipwith@ios.doi.gov

                                                                                                   Updated invitation: National Cattlemen's                           todd_willens@ios.doi.gov;
                                                                                                   Beef/Public Lands Council Meeting @                                aurelia_skipwith@ios.doi.gov;
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3640 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                             susan_combs@ios.doi.gov;
AR_0023359.pdf   AR_0023359   4/11/2018 15:30 Email;   92000.msg                                   (susan_combs@ios.doi.gov)                  todd_wynn@ios.doi.gov   timothy_williams@ios.doi.gov; elane@beef.org

                                                                                                   Updated invitation: National Cattlemen's                           timothy_williams@ios.doi.gov;
                                                                                                   Beef/Public Lands Council Meeting @                                aurelia_skipwith@ios.doi.gov; elane@beef.org;
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3840 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                             todd_willens@ios.doi.gov;
AR_0023360.pdf   AR_0023360   4/11/2018 15:30 Email;   92000.msg                                   (aurelia_skipwith@ios.doi.gov)             todd_wynn@ios.doi.gov   susan_combs@ios.doi.gov

                                                                                                   Updated invitation: National Cattlemen's                           timothy_williams@ios.doi.gov;
                                                                                                   Beef/Public Lands Council Meeting @                                aurelia_skipwith@ios.doi.gov; elane@beef.org;
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3A40 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                             susan_combs@ios.doi.gov;
AR_0023361.pdf   AR_0023361   4/11/2018 15:30 Email;   92000.msg                                   (todd_willens@ios.doi.gov)                 todd_wynn@ios.doi.gov   todd_willens@ios.doi.gov

                                                                                                   Updated invitation: National Cattlemen's                           elane@beef.org; susan_combs@ios.doi.gov;
                                                                                                   Beef/Public Lands Council Meeting @                                todd_willens@ios.doi.gov;
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3C40 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                             aurelia_skipwith@ios.doi.gov;
AR_0023362.pdf   AR_0023362   4/11/2018 15:30 Email;   92000.msg                                   (timothy_williams@ios.doi.gov)             todd_wynn@ios.doi.gov   timothy_williams@ios.doi.gov

                                                                                                   Updated invitation: National Cattlemen's                           timothy_williams@ios.doi.gov;
                                                                                                   Beef/Public Lands Council Meeting @                                aurelia_skipwith@ios.doi.gov;
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3A40 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                             todd_willens@ios.doi.gov;
AR_0023363.pdf   AR_0023363   4/11/2018 15:06 Email;   82000.msg                                   (aurelia_skipwith@ios.doi.gov)             todd_wynn@ios.doi.gov   susan_combs@ios.doi.gov; elane@beef.org

                                                                                                   Updated invitation: National Cattlemen's                           susan_combs@ios.doi.gov; elane@beef.org;
                                                                                                   Beef/Public Lands Council Meeting @                                timothy_williams@ios.doi.gov;
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3C40 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                             aurelia_skipwith@ios.doi.gov;
AR_0023364.pdf   AR_0023364   4/11/2018 15:06 Email;   82000.msg                                   (todd_willens@ios.doi.gov)                 todd_wynn@ios.doi.gov   todd_willens@ios.doi.gov

                                                                                                   Updated invitation: National Cattlemen's                           todd_willens@ios.doi.gov;
                                                                                                   Beef/Public Lands Council Meeting @                                susan_combs@ios.doi.gov;
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3E40 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                             timothy_williams@ios.doi.gov; elane@beef.org;
AR_0023365.pdf   AR_0023365   4/11/2018 15:06 Email;   82000.msg                                   (elane@beef.org)                           todd_wynn@ios.doi.gov   aurelia_skipwith@ios.doi.gov

                                                                                                   Updated invitation: National Cattlemen's                           todd_willens@ios.doi.gov; elane@beef.org;
                                                                                                   Beef/Public Lands Council Meeting @                                susan_combs@ios.doi.gov;
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3040 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                             timothy_williams@ios.doi.gov;
AR_0023366.pdf   AR_0023366   4/11/2018 15:06 Email;   92000.msg                                   (susan_combs@ios.doi.gov)                  todd_wynn@ios.doi.gov   aurelia_skipwith@ios.doi.gov

                                                                                                   Updated invitation: National Cattlemen's                           susan_combs@ios.doi.gov; elane@beef.org;
                                                                                                   Beef/Public Lands Council Meeting @                                todd_willens@ios.doi.gov;
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3240 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                             aurelia_skipwith@ios.doi.gov;
AR_0023367.pdf   AR_0023367   4/11/2018 15:06 Email;   92000.msg                                   (timothy_williams@ios.doi.gov)             todd_wynn@ios.doi.gov   timothy_williams@ios.doi.gov

                                                                                                   Updated invitation: National Cattlemen's                           todd_willens@ios.doi.gov;
                                                                                                   Beef/Public Lands Council Meeting @                                susan_combs@ios.doi.gov;
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3040 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                             timothy_williams@ios.doi.gov; elane@beef.org;
AR_0023368.pdf   AR_0023368   4/11/2018 14:42 Email;   82000.msg                                   (elane@beef.org)                           todd_wynn@ios.doi.gov   aurelia_skipwith@ios.doi.gov

                                                                                                   Updated invitation: National Cattlemen's                           timothy_williams@ios.doi.gov; elane@beef.org;
                                                                                                   Beef/Public Lands Council Meeting @                                aurelia_skipwith@ios.doi.gov;
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3240 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                             todd_willens@ios.doi.gov;
AR_0023369.pdf   AR_0023369   4/11/2018 14:42 Email;   82000.msg                                   (aurelia_skipwith@ios.doi.gov)             todd_wynn@ios.doi.gov   susan_combs@ios.doi.gov

                                                                                                   Updated invitation: National Cattlemen's                           todd_willens@ios.doi.gov;
                                                                                                   Beef/Public Lands Council Meeting @                                susan_combs@ios.doi.gov; elane@beef.org;
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3440 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                             timothy_williams@ios.doi.gov;
AR_0023370.pdf   AR_0023370   4/11/2018 14:42 Email;   82000.msg                                   (timothy_williams@ios.doi.gov)             todd_wynn@ios.doi.gov   aurelia_skipwith@ios.doi.gov

                                                                                                   Updated invitation: National Cattlemen's                           elane@beef.org; susan_combs@ios.doi.gov;
                                                                                                   Beef/Public Lands Council Meeting @                                aurelia_skipwith@ios.doi.gov;
                                                       00000000A7CEA2B83DF80C42868CD07B320070A3640 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                             todd_willens@ios.doi.gov;
AR_0023371.pdf   AR_0023371   4/11/2018 14:42 Email;   82000.msg                                   (susan_combs@ios.doi.gov)                  todd_wynn@ios.doi.gov   timothy_williams@ios.doi.gov
                                                                                                          Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 74 of 109


                                                                                                       Updated invitation: National Cattlemen's                                                                         aurelia_skipwith@ios.doi.gov; elane@beef.org;
                                                                                                       Beef/Public Lands Council Meeting @                                                                              susan_combs@ios.doi.gov;
                                                           00000000A7CEA2B83DF80C42868CD07B320070A3840 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                                                                           timothy_williams@ios.doi.gov;
AR_0023372.pdf   AR_0023372   4/11/2018 14:42 Email;       82000.msg                                   (todd_willens@ios.doi.gov)                                                        todd_wynn@ios.doi.gov          todd_willens@ios.doi.gov

                                                                                                       Updated invitation: National Cattlemen's                                                                         susan_combs@ios.doi.gov;
                                                                                                       Beef/Public Lands Council Meeting @                                                                              todd_willens@ios.doi.gov;
                                                           00000000A7CEA2B83DF80C42868CD07B320070A3440 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                                                                           aurelia_skipwith@ios.doi.gov;
AR_0023373.pdf   AR_0023373   4/10/2018 14:13 Email;       72000.msg                                   (timothy_williams@ios.doi.gov)                                                    todd_wynn@ios.doi.gov          timothy_williams@ios.doi.gov; elane@beef.org

                                                                                                       Updated invitation: National Cattlemen's                                                                         todd_willens@ios.doi.gov;
                                                                                                       Beef/Public Lands Council Meeting @                                                                              susan_combs@ios.doi.gov;
                                                           00000000A7CEA2B83DF80C42868CD07B320070A3E40 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                                                                           timothy_williams@ios.doi.gov; elane@beef.org;
AR_0023374.pdf   AR_0023374   4/10/2018 14:13 Email;       62000.msg                                   (elane@beef.org)                                                                  todd_wynn@ios.doi.gov          aurelia_skipwith@ios.doi.gov

                                                                                                       Updated invitation: National Cattlemen's                                                                         timothy_williams@ios.doi.gov; elane@beef.org;
                                                                                                       Beef/Public Lands Council Meeting @                                                                              susan_combs@ios.doi.gov;
                                                           00000000A7CEA2B83DF80C42868CD07B320070A3040 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                                                                           aurelia_skipwith@ios.doi.gov;
AR_0023375.pdf   AR_0023375   4/10/2018 14:13 Email;       72000.msg                                   (aurelia_skipwith@ios.doi.gov)                                                    todd_wynn@ios.doi.gov          todd_willens@ios.doi.gov

                                                                                                       Updated invitation: National Cattlemen's                                                                         timothy_williams@ios.doi.gov;
                                                                                                       Beef/Public Lands Council Meeting @                                                                              todd_willens@ios.doi.gov;
                                                           00000000A7CEA2B83DF80C42868CD07B320070A3240 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                                                                           aurelia_skipwith@ios.doi.gov; elane@beef.org;
AR_0023376.pdf   AR_0023376   4/10/2018 14:13 Email;       72000.msg                                   (todd_willens@ios.doi.gov)                                                        todd_wynn@ios.doi.gov          susan_combs@ios.doi.gov

                                                                                                        Updated invitation: National Cattlemen's                                                                        todd_willens@ios.doi.gov;
                                                                                                        Beef/Public Lands Council Meeting @                                                                             aurelia_skipwith@ios.doi.gov;
                                                         00000000A7CEA2B83DF80C42868CD07B320070A3640 Wed Apr 11, 2018 4:30pm ‐ 5:30pm (EDT)                                                                             timothy_williams@ios.doi.gov;
AR_0023377.pdf   AR_0023377   4/10/2018 14:13 Email;     72000.msg                                      (susan_combs@ios.doi.gov)                                                        todd_wynn@ios.doi.gov          susan_combs@ios.doi.gov; elane@beef.org
                                                         2017 Wyoming Wolf Annual Report_FINAL_2018‐04‐
AR_0023378.pdf   AR_0023409    4/10/2018 0:00 Edocument; 10.pdf                                                                                  References cited in Biological Report
                                                                                                        Invitation: National Cattlemen's                                                                                susan_combs@ios.doi.gov;
                                                                                                        Beef/Public Lands Council Meeting @                                                                             timothy_williams@ios.doi.gov;
                                                         00000000A7CEA2B83DF80C42868CD07B320070A3C40 Wed Apr 11, 2018 3:30pm ‐ 4:30pm (EDT)                                                                             todd_willens@ios.doi.gov; elane@beef.org;
AR_0023410.pdf   AR_0023410    4/9/2018 17:02 Email;     62000.msg                                      (aurelia_skipwith@ios.doi.gov)                                                   todd_wynn@ios.doi.gov          aurelia_skipwith@ios.doi.gov

                                                                                                                                                                                                                                                                        roslyn_sellars@fws.gov; thomas_irwin@fws.gov;
                                                                                                                                                                                                                                                                        timothy_williams@ios.doi.gov;
                                                           00000000A7CEA2B83DF80C42868CD07B320070A3A40                                                                                                                                                                  aurelia_skipwith@ios.doi.gov; Ethan Lane;
AR_0023411.pdf   AR_0023411    3/22/2018 9:34 Email;       D2000.msg                                   Invitation to Visit Oregon                                                        Tanner Beymer                  greg_sheehan@fws.gov                            Jerome Rosa

                                              Email
AR_0023412.pdf   AR_0023412    3/22/2018 9:34 Attachment; Greg Sheehan Invitation to Oregon.pdf
                                                          0000000076810F2F91059B42B9954610F2C7AE174481                                                                                   bounce‐733214‐
AR_0023413.pdf   AR_0023413   3/20/2018 10:58 Email;      2000.msg                                           Wolf update ‐‐ March 20, 2018                                               7352973@maillists.dfw.wa.gov   Delia, Jesse
                                                          00000000D2B2A3094282DF40851BAD4615A12A57642
AR_0023414.pdf   AR_0023415   3/19/2018 18:10 Email;      32000.msg                                          RE: Is this accurate?                                                       Hunn, Jocelyn                  'Frazer, Gary'
                                                          00000000D2B2A3094282DF40851BAD4615A12A57A42
AR_0023416.pdf   AR_0023417   3/19/2018 18:07 Email;      32000.msg                                          Re: Is this accurate?                                                       Frazer, Gary                   Hunn, Jocelyn
                                                          00000000D2B2A3094282DF40851BAD4615A12A57442
AR_0023418.pdf   AR_0023419   3/19/2018 18:04 Email;      32000.msg                                          RE: Is this accurate?                                                       Hunn, Jocelyn                  'Frazer, Gary'
                                                          00000000D2B2A3094282DF40851BAD4615A12A57842
AR_0023420.pdf   AR_0023421   3/19/2018 17:51 Email;      32000.msg                                          Re: Is this accurate?                                                       Frazer, Gary                   Hunn, Jocelyn

                                              Email
AR_0023422.pdf   AR_0023422   3/19/2018 17:51 Attachment; Wolf delisting summary.docx
                                                          00000000D2B2A3094282DF40851BAD4615A12A57242
AR_0023423.pdf   AR_0023423   3/19/2018 17:26 Email;      32000.msg                                   Is this accurate?                                                                  Hunn, Jocelyn                  gary frazer (gary_frazer@fws.gov)

                                                           0000000076810F2F91059B42B9954610F2C7AE178481 WDFW News Release: Washington's wolf                                             bounce‐733093‐
AR_0023424.pdf   AR_0023425   3/16/2018 17:04 Email;       2000.msg                                     population increases for 9th straight year                                       7352973@maillists.dfw.wa.gov   Delia, Jesse
                                                                                                        Action Alert ‐ Wyoming and Great Lakes
                                                           000000001CD1C5575A31CC4699DE8CBCA8AEBA7C64 wolves to be permanently delisted with
AR_0023426.pdf   AR_0023428   3/16/2018 15:05 Email;       1B2000.msg                                   your help                                                                        Ryan Benson                    gary_frazer@fws.gov
                                                           00000000A7C512C72897664D9B1037C07AC93669641
AR_0023429.pdf   AR_0023429   3/13/2018 18:25 Email;       C2000.msg                                    wolves ‐ please call asap                                                        Benjamin, Darren               Gary_Frazer@fws.gov

                                              Email
AR_0023430.pdf   AR_0023431   3/13/2018 18:25 Attachment; EnziKlobucharGrayWolfLetter.pdf
                                                          0000000076810F2F91059B42B9954610F2C7AE17A481                                                                                   bounce‐732985‐
AR_0023432.pdf   AR_0023432   3/12/2018 17:58 Email;      2000.msg                                     Wolf update ‐‐ March 12, 2018                                                     7352973@maillists.dfw.wa.gov   Delia, Jesse
                                                                                                               Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 75 of 109


                                                                                                                                                                                        micah_chambers@ios.doi.gov;
                                                            000000001CD1C5575A31CC4699DE8CBCA8AEBA7C64 Western Caucus Omnibus Interior                                                  amanda_kaster@ios.doi.gov; 'John Tanner'; Deeley,
AR_0023433.pdf   AR_0023437    3/6/2018 18:15 Email;        082000.msg                                 Priorities and WOTUS Repeal                            Small, Jeff               Blake (blake_deeley@ios.doi.gov)                    Hanson, Tanner

                                              Email
AR_0023438.pdf   AR_0023447    3/6/2018 18:15 Attachment; Western Caucus Omnibus Interior Priorities 3.1.pdf

                                                                                                                Invitation: Meeting re: Delisting Wolves in
                                                                                                                Oregon (Greg Sheehan, Gar... @ Mon
                                                            00000000D2B2A3094282DF40851BAD4615A12A57440         Mar 5, 2018 11am ‐ 11:30am (EST)                                        gary_frazer@fws.gov; robertcl@jacksoncounty.org;
AR_0023448.pdf   AR_0023448    3/1/2018 15:38 Email;        D2000.msg                                           (kashyap_patel@fws.gov)                       greg_j_sheehan@fws.gov    oiea@ios.doi.gov; timothy_williams@ios.doi.gov      kashyap_patel@fws.gov
                                                            00000000A7CEA2B83DF80C42868CD07B320070A3840                                                                                 'Sheehan, Greg'; 'Henson, Paul';                    'Thorson, Robyn'; 'Zachariah Gambill'; 'Jim
AR_0023449.pdf   AR_0023451   2/22/2018 16:44 Email;        42000.msg                                           RE: wolf call                                 Todd Nash                 n5redangus@yahoo.com                                Thrailkill'
                                                            00000000A7CEA2B83DF80C42868CD07B320070A3A40                                                                                                                                     'Thorson, Robyn'; 'Paul Henson'; 'Zachariah
AR_0023452.pdf   AR_0023453   2/22/2018 16:26 Email;        42000.msg                                           RE: wolf call                                 Todd Nash                 'Sheehan, Greg'; jerome.rosa@orcattle.com           Gambill'; rollie_white@fws.gov
                                                            000000001CD1C5575A31CC4699DE8CBCA8AEBA7C04                                                                                                                                      Todd Nash; Thorson, Robyn; Zachariah Gambill;
AR_0023454.pdf   AR_0023455   2/22/2018 15:31 Email;        062000.msg                                          Re: wolf call                                 gregory_sheehan@fws.gov   Henson, Paul                                        Jim Thrailkill

                                                                                                        Accepted: Conference Call (Greg
                                                                                                        Sheehan, Reg 1 and Todd Nash) to di... @
                                                            00000000D2B2A3094282DF40851BAD4615A12A57240 Wed Feb 28, 2018 4pm ‐ 4:30pm (EST)
AR_0023456.pdf   AR_0023456   2/22/2018 14:44 Email;        C2000.msg                                   (greg_j_sheehan@fws.gov)                              Google Calendar           greg_j_sheehan@fws.gov

                                                                                                        Accepted: Conference Call (Greg
                                                                                                        Sheehan, Reg 1 and Todd Nash) to di... @
                                                            00000000A7CEA2B83DF80C42868CD07B320070A3640 Wed Feb 28, 2018 4pm ‐ 4:30pm (EST)
AR_0023457.pdf   AR_0023457   2/22/2018 13:12 Email;        52000.msg                                   (greg_j_sheehan@fws.gov)                              Google Calendar           greg_j_sheehan@fws.gov
                                                            00000000D2B2A3094282DF40851BAD4615A12A57440                                                                                                                                     Todd Nash; Thorson, Robyn; Zachariah Gambill;
AR_0023458.pdf   AR_0023459   2/22/2018 13:10 Email;        92000.msg                                   Re: wolf call                                         Henson, Paul              Sheehan, Greg                                       Jim Thrailkill
                                                                                                                                                                                        theresa_rabot@fws.gov;
                                                                                                                                                                                        zachariah_gambill@fws.gov;
                                                                                                        Invitation: Conference Call (Greg                                               tnash@co.wallowa.or.us;
                                                                                                        Sheehan, Reg 1 and Todd Nash) to di... @                                        john_stephenson@fws.gov;
                                                            00000000D2B2A3094282DF40851BAD4615A12A57840 Wed Feb 28, 2018 1pm ‐ 1:30pm (PST)                                             robyn_thorson@fws.gov; paul_henson@fws.gov;
AR_0023460.pdf   AR_0023461   2/22/2018 13:06 Email;        B2000.msg                                   (paul_henson@fws.gov)                                 greg_j_sheehan@fws.gov    gary_frazer@fws.gov                                 nicole_tsugawa@fws.gov; rose_reed@fws.gov

                                                                                                                                                                                        paul_henson@fws.gov; tnash@co.wallowa.or.us;
                                                                                                        Invitation: Conference Call (Greg                                               john_stephenson@fws.gov;
                                                                                                        Sheehan, Reg 1 and Todd Nash) to di... @                                        zachariah_gambill@fws.gov;
                                                            00000000D2B2A3094282DF40851BAD4615A12A57E40 Wed Feb 28, 2018 2pm ‐ 2:30pm (MST)                                             robyn_thorson@fws.gov; theresa_rabot@fws.gov;
AR_0023462.pdf   AR_0023463   2/22/2018 13:06 Email;        B2000.msg                                   (zachariah_gambill@fws.gov)                           greg_j_sheehan@fws.gov    gary_frazer@fws.gov                                 rose_reed@fws.gov; nicole_tsugawa@fws.gov

                                                                                                        Invitation: Conference Call (Greg                                               zachariah_gambill@fws.gov;
                                                                                                        Sheehan, Reg 1 and Todd Nash) to di... @                                        tnash@co.wallowa.or.us; paul_henson@fws.gov;
                                                            00000000D2B2A3094282DF40851BAD4615A12A57040 Wed Feb 28, 2018 1pm ‐ 1:30pm (PST)                                             theresa_rabot@fws.gov; john_stephenson@fws.gov;
AR_0023464.pdf   AR_0023465   2/22/2018 13:06 Email;        C2000.msg                                   (john_stephenson@fws.gov)                             greg_j_sheehan@fws.gov    gary_frazer@fws.gov; robyn_thorson@fws.gov      nicole_tsugawa@fws.gov; rose_reed@fws.gov

                                                                                                       Accepted: Conference Call (Greg
                                                                                                       Sheehan, Reg 1 and Todd Nash) to di... @
                                                            000000001CD1C5575A31CC4699DE8CBCA8AEBA7CA4 Wed Feb 28, 2018 4pm ‐ 4:30pm (EST)
AR_0023466.pdf   AR_0023466   2/22/2018 13:02 Email;        062000.msg                                 (greg_j_sheehan@fws.gov)                               Google Calendar           greg_j_sheehan@fws.gov

                                                                                                        Accepted: Conference Call (Greg
                                                                                                        Sheehan, Reg 1 and Todd Nash) to di... @
                                                            000000005E5DA36B3BAE90459A8914FB5B4DF7C1A40 Wed Feb 28, 2018 4pm ‐ 4:30pm (EST)
AR_0023467.pdf   AR_0023467   2/22/2018 13:02 Email;        32000.msg                                   (greg_j_sheehan@fws.gov)                              Google Calendar           greg_j_sheehan@fws.gov

                                                                                                        Accepted: Conference Call (Greg
                                                                                                        Sheehan, Reg 1 and Todd Nash) to di... @
                                                            00000000A7CEA2B83DF80C42868CD07B320070A3440 Wed Feb 28, 2018 4pm ‐ 4:30pm (EST)
AR_0023468.pdf   AR_0023468   2/22/2018 13:01 Email;        52000.msg                                   (greg_j_sheehan@fws.gov)                              Google Calendar           greg_j_sheehan@fws.gov

                                                                                                       Accepted: Conference Call (Greg
                                                                                                       Sheehan, Reg 1 and Todd Nash) to di... @
                                                            000000001CD1C5575A31CC4699DE8CBCA8AEBA7C44 Wed Feb 28, 2018 4pm ‐ 4:30pm (EST)
AR_0023469.pdf   AR_0023469   2/22/2018 13:01 Email;        062000.msg                                 (greg_j_sheehan@fws.gov)                               Google Calendar           greg_j_sheehan@fws.gov

                                                                                                        Updated invitation: Conference Call (Greg
                                                                                                        Sheehan, Reg 1 and Todd Nash) to di... @
                                                            00000000D2B2A3094282DF40851BAD4615A12A57A40 Wed Feb 28, 2018 1pm ‐ 1:30pm (PST)                                             theresa_rabot@fws.gov; gary_frazer@fws.gov;
AR_0023470.pdf   AR_0023471   2/22/2018 13:00 Email;        92000.msg                                   (robyn_thorson@fws.gov)                               greg_j_sheehan@fws.gov    robyn_thorson@fws.gov; tnash@co.wallowa.or.us       rose_reed@fws.gov; nicole_tsugawa@fws.gov
                                                                                                    Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 76 of 109


                                                                                                   Updated invitation: Conference Call (Greg
                                                                                                   Sheehan, Reg 1 and Todd Nash) to di... @
                                                       00000000D2B2A3094282DF40851BAD4615A12A57C40 Wed Feb 28, 2018 1pm ‐ 1:30pm (PST)                                   theresa_rabot@fws.gov; robyn_thorson@fws.gov;
AR_0023472.pdf   AR_0023473   2/22/2018 13:00 Email;   92000.msg                                   (theresa_rabot@fws.gov)                     greg_j_sheehan@fws.gov    tnash@co.wallowa.or.us; gary_frazer@fws.gov      nicole_tsugawa@fws.gov; rose_reed@fws.gov

                                                                                                   Updated invitation: Conference Call (Greg
                                                                                                   Sheehan, Reg 1 and Todd Nash) to di... @
                                                       00000000D2B2A3094282DF40851BAD4615A12A57040 Wed Feb 28, 2018 1pm ‐ 1:30pm (PST)                                   theresa_rabot@fws.gov; robyn_thorson@fws.gov;
AR_0023474.pdf   AR_0023475   2/22/2018 13:00 Email;   A2000.msg                                   (theresa_rabot@fws.gov)                     greg_j_sheehan@fws.gov    tnash@co.wallowa.or.us; gary_frazer@fws.gov      nicole_tsugawa@fws.gov; rose_reed@fws.gov
                                                                                                   Updated invitation: Conference Call (Greg
                                                                                                   Sheehan, Reg 1 and Todd Nash) to di... @
                                                       00000000D2B2A3094282DF40851BAD4615A12A57240 Wed Feb 28, 2018 1pm ‐ 1:30pm (PST)                                   theresa_rabot@fws.gov; tnash@co.wallowa.or.us;
AR_0023476.pdf   AR_0023477   2/22/2018 13:00 Email;   A2000.msg                                   (rose_reed@fws.gov)                         greg_j_sheehan@fws.gov    robyn_thorson@fws.gov; gary_frazer@fws.gov       rose_reed@fws.gov; nicole_tsugawa@fws.gov
                                                                                                   Invitation: Conference Call (Greg
                                                                                                   Sheehan, Reg 1 and Todd Nash) to di... @
                                                       00000000D2B2A3094282DF40851BAD4615A12A57440 Wed Feb 28, 2018 4pm ‐ 4:30pm (EST)                                   theresa_rabot@fws.gov; robyn_thorson@fws.gov;
AR_0023478.pdf   AR_0023479   2/22/2018 13:00 Email;   A2000.msg                                   (gary_frazer@fws.gov)                       greg_j_sheehan@fws.gov    gary_frazer@fws.gov; tnash@co.wallowa.or.us      rose_reed@fws.gov; nicole_tsugawa@fws.gov

                                                                                                   Updated invitation: Conference Call (Greg
                                                                                                   Sheehan, Reg 1 and Todd Nash) to di... @
                                                       00000000D2B2A3094282DF40851BAD4615A12A57640 Wed Feb 28, 2018 1pm ‐ 1:30pm (PST)                                   theresa_rabot@fws.gov; robyn_thorson@fws.gov;
AR_0023480.pdf   AR_0023481   2/22/2018 13:00 Email;   A2000.msg                                   (theresa_rabot@fws.gov)                     greg_j_sheehan@fws.gov    tnash@co.wallowa.or.us; gary_frazer@fws.gov      nicole_tsugawa@fws.gov; rose_reed@fws.gov

                                                                                                   Updated invitation: Conference Call (Greg
                                                                                                   Sheehan, Reg 1 and Todd Nash) to di... @
                                                       00000000D2B2A3094282DF40851BAD4615A12A57840 Wed Feb 28, 2018 1pm ‐ 1:30pm (PST)                                   theresa_rabot@fws.gov; gary_frazer@fws.gov;
AR_0023482.pdf   AR_0023483   2/22/2018 13:00 Email;   A2000.msg                                   (robyn_thorson@fws.gov)                     greg_j_sheehan@fws.gov    robyn_thorson@fws.gov; tnash@co.wallowa.or.us    rose_reed@fws.gov; nicole_tsugawa@fws.gov

                                                                                                   Updated invitation: Conference Call (Greg
                                                                                                   Sheehan, Reg 1 and Todd Nash) to di... @
                                                       00000000D2B2A3094282DF40851BAD4615A12A57A40 Wed Feb 28, 2018 1pm ‐ 1:30pm (PST)                                   theresa_rabot@fws.gov; gary_frazer@fws.gov;
AR_0023484.pdf   AR_0023485   2/22/2018 13:00 Email;   B2000.msg                                   (nicole_tsugawa@fws.gov)                    greg_j_sheehan@fws.gov    robyn_thorson@fws.gov; tnash@co.wallowa.or.us    nicole_tsugawa@fws.gov; rose_reed@fws.gov

                                                                                                   Updated invitation: Conference Call (Greg
                                                                                                   Sheehan, Reg 1 and Todd Nash) to di... @
                                                       00000000D2B2A3094282DF40851BAD4615A12A57440 Wed Feb 28, 2018 4pm ‐ 4:30pm (EST)                                   theresa_rabot@fws.gov; robyn_thorson@fws.gov;
AR_0023486.pdf   AR_0023487   2/22/2018 13:00 Email;   B2000.msg                                   (tnash@co.wallowa.or.us)                    greg_j_sheehan@fws.gov    tnash@co.wallowa.or.us; gary_frazer@fws.gov      nicole_tsugawa@fws.gov; rose_reed@fws.gov
                                                                                                   Invitation: Conference Call (Greg
                                                                                                   Sheehan, Reg 1 and Todd Nash) to di... @
                                                       00000000D2B2A3094282DF40851BAD4615A12A57C40 Wed Feb 28, 2018 1:30pm ‐ 2pm (PST)                                   tnash@co.wallowa.or.us; robyn_thorson@fws.gov;
AR_0023488.pdf   AR_0023488   2/22/2018 13:00 Email;   A2000.msg                                   (theresa_rabot@fws.gov)                     greg_j_sheehan@fws.gov    theresa_rabot@fws.gov                            rose_reed@fws.gov; nicole_tsugawa@fws.gov
                                                                                                   Invitation: Conference Call (Greg
                                                                                                   Sheehan, Reg 1 and Todd Nash) to di... @
                                                       00000000D2B2A3094282DF40851BAD4615A12A57E40 Wed Feb 28, 2018 1:30pm ‐ 2pm (PST)                                   robyn_thorson@fws.gov; theresa_rabot@fws.gov;
AR_0023489.pdf   AR_0023489   2/22/2018 13:00 Email;   92000.msg                                   (robyn_thorson@fws.gov)                     greg_j_sheehan@fws.gov    tnash@co.wallowa.or.us                           rose_reed@fws.gov; nicole_tsugawa@fws.gov
                                                                                                   Invitation: Conference Call (Greg
                                                                                                   Sheehan, Reg 1 and Todd Nash) to di... @
                                                       00000000D2B2A3094282DF40851BAD4615A12A57A40 Wed Feb 28, 2018 4:30pm ‐ 5pm (EST)                                   theresa_rabot@fws.gov; robyn_thorson@fws.gov;
AR_0023490.pdf   AR_0023490   2/22/2018 13:00 Email;   A2000.msg                                   (tnash@co.wallowa.or.us)                    greg_j_sheehan@fws.gov    tnash@co.wallowa.or.us                           nicole_tsugawa@fws.gov; rose_reed@fws.gov
                                                                                                   New event: Conference Call (Greg
                                                                                                   Sheehan, Reg 1 and Todd Nash) to di... @
                                                       00000000D2B2A3094282DF40851BAD4615A12A57E40 Wed Feb 28, 2018 1:30pm ‐ 2pm (PST)                                   tnash@co.wallowa.or.us; robyn_thorson@fws.gov;
AR_0023491.pdf   AR_0023491   2/22/2018 13:00 Email;   A2000.msg                                   (theresa_rabot@fws.gov)                     greg_j_sheehan@fws.gov    theresa_rabot@fws.gov                            rose_reed@fws.gov; nicole_tsugawa@fws.gov
                                                                                                   New event: Conference Call (Greg
                                                                                                   Sheehan, Reg 1 and Todd Nash) to di... @
                                                       00000000D2B2A3094282DF40851BAD4615A12A57040 Wed Feb 28, 2018 1:30pm ‐ 2pm (PST)                                   tnash@co.wallowa.or.us; robyn_thorson@fws.gov;
AR_0023492.pdf   AR_0023492   2/22/2018 13:00 Email;   B2000.msg                                   (theresa_rabot@fws.gov)                     greg_j_sheehan@fws.gov    theresa_rabot@fws.gov                            rose_reed@fws.gov; nicole_tsugawa@fws.gov
                                                                                                   New event: Conference Call (Greg
                                                                                                   Sheehan, Reg 1 and Todd Nash) to di... @
                                                       00000000D2B2A3094282DF40851BAD4615A12A57240 Wed Feb 28, 2018 1:30pm ‐ 2pm (PST)                                   robyn_thorson@fws.gov; theresa_rabot@fws.gov;
AR_0023493.pdf   AR_0023493   2/22/2018 13:00 Email;   B2000.msg                                   (robyn_thorson@fws.gov)                     greg_j_sheehan@fws.gov    tnash@co.wallowa.or.us                           rose_reed@fws.gov; nicole_tsugawa@fws.gov
                                                                                                   Invitation: Conference Call (Greg
                                                                                                   Sheehan, Reg 1 and Todd Nash) to di... @
                                                       00000000D2B2A3094282DF40851BAD4615A12A57640 Wed Feb 28, 2018 1:30pm ‐ 2pm (PST)                                   tnash@co.wallowa.or.us; theresa_rabot@fws.gov;
AR_0023494.pdf   AR_0023494   2/22/2018 13:00 Email;   B2000.msg                                   (nicole_tsugawa@fws.gov)                    greg_j_sheehan@fws.gov    robyn_thorson@fws.gov                            nicole_tsugawa@fws.gov; rose_reed@fws.gov
                                                                                                   Invitation: Conference Call (Greg
                                                                                                   Sheehan, Reg 1 and Todd Nash) to di... @
                                                       00000000D2B2A3094282DF40851BAD4615A12A57C40 Wed Feb 28, 2018 1:30pm ‐ 2pm (PST)                                   theresa_rabot@fws.gov; tnash@co.wallowa.or.us;
AR_0023495.pdf   AR_0023495   2/22/2018 13:00 Email;   B2000.msg                                   (rose_reed@fws.gov)                         greg_j_sheehan@fws.gov    robyn_thorson@fws.gov                            nicole_tsugawa@fws.gov; rose_reed@fws.gov
                                                       000000001CD1C5575A31CC4699DE8CBCA8AEBA7CA4
AR_0023496.pdf   AR_0023497   2/22/2018 12:27 Email;   052000.msg                                  Re: wolf call                               gregory_sheehan@fws.gov   Todd Nash                                        Thorson, Robyn; Paul Henson; Zachariah Gambill
                                                                                                         Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 77 of 109


                                                          00000000A7CEA2B83DF80C42868CD07B320070A3640
AR_0023498.pdf   AR_0023498   2/20/2018 20:15 Email;      42000.msg                                   wolf call                                                                                            Todd Nash                  greg_j_sheehan@fws.gov

                                                         TX                                                                                               Center for Biological Diversity/Humane Society
AR_0023499.pdf   AR_0023513    2/15/2018 0:00 Edocument; federal_state_listed_species_complete_20180215.pdf                                               of the United States petition references

                                                         TX                                                                                               Center for Biological Diversity/Humane Society
AR_0023514.pdf   AR_0023514    2/15/2018 0:00 Edocument; federal_state_listed_species_complete_20180215.xls                                               of the United States petition references                                                                                                                                           AR_0023514.xls

                                                                                                      Accepted: Meeting re: Delisting Wolves in
                                                                                                      Oregon (Greg Sheehan, Gar... @ Mon
                                                          00000000A7CEA2B83DF80C42868CD07B320070A3640 Mar 5, 2018 11am ‐ 11:30am (EST)
AR_0023515.pdf   AR_0023515    2/7/2018 12:53 Email;      32000.msg                                   (greg_j_sheehan@fws.gov)                                                                             Google Calendar            greg_j_sheehan@fws.gov

                                                                                                      Updated invitation: Meeting re: Delisting
                                                                                                      Wolves in Oregon (Greg Sheehan, Gar...
                                                          00000000D2B2A3094282DF40851BAD4615A12A57E40 @ Mon Mar 5, 2018 11am ‐ 11:30am                                                                                                timothy_williams@ios.doi.gov; oiea@ios.doi.gov;
AR_0023516.pdf   AR_0023516    2/7/2018 12:38 Email;      32000.msg                                   (EST) (gary_frazer@fws.gov)                                                                          greg_j_sheehan@fws.gov     gary_frazer@fws.gov; robertcl@jacksoncounty.org

                                                                                                      Invitation: Meeting re: Delisting Wolves in
                                                                                                      Oregon (Greg Sheehan, Gar... @ Mon                                                                                              gary_frazer@fws.gov; oiea@ios.doi.gov;
                                                          00000000D2B2A3094282DF40851BAD4615A12A57240 Mar 5, 2018 11am ‐ 11:30am (EST)                                                                                                timothy_williams@ios.doi.gov;
AR_0023517.pdf   AR_0023517    2/7/2018 12:38 Email;      42000.msg                                   (robertcl@jacksoncounty.org)                                                                         greg_j_sheehan@fws.gov     robertcl@jacksoncounty.org

                                                                                                      Updated invitation: Meeting re: Delisting
                                                                                                      Wolves in Oregon (Greg Sheehan, Gar...
                                                          00000000D2B2A3094282DF40851BAD4615A12A57440 @ Mon Mar 5, 2018 11am ‐ 11:30am                                                                                                oiea@ios.doi.gov; robertcl@jacksoncounty.org;
AR_0023518.pdf   AR_0023518    2/7/2018 12:38 Email;      52000.msg                                   (EST) (timothy_williams@ios.doi.gov)                                                                 greg_j_sheehan@fws.gov     gary_frazer@fws.gov; timothy_williams@ios.doi.gov

                                                                                                              Updated invitation: Meeting re: Delisting
                                                                                                              Wolves in Oregon (Greg Sheehan, Gar...
                                                          00000000D2B2A3094282DF40851BAD4615A12A57840         @ Mon Mar 5, 2018 11am ‐ 11:30am                                                                                        robertcl@jacksoncounty.org; gary_frazer@fws.gov;
AR_0023519.pdf   AR_0023519    2/7/2018 12:38 Email;      52000.msg                                           (EST) (oiea@ios.doi.gov)                                                                     greg_j_sheehan@fws.gov     oiea@ios.doi.gov; timothy_williams@ios.doi.gov
                                                          000000005E5DA36B3BAE90459A8914FB5B4DF7C1640                                                                                                                                                                                     Todd Nash; n5redangus@yahoo.com Veril
AR_0023520.pdf   AR_0023520   1/15/2018 11:31 Email;      12000.msg                                           Re: Wolves in Western Oregon                                                                 Paul Henson                Sheehan, Greg                                       Nelson; John Stephenson; Rollie White
                                                          000000001CD1C5575A31CC4699DE8CBCA8AEBA7C64                                                                                                                                                                                      Paul Henson; n5redangus@yahoo.com Veril
AR_0023521.pdf   AR_0023521   1/15/2018 11:11 Email;      012000.msg                                          Re: Wolves in Western Oregon                                                                 gregory_sheehan@fws.gov    Todd Nash                                           Nelson; John Stephenson
                                                          00000000A7CEA2B83DF80C42868CD07B320070A3640                                                                                                                                                                                     john_stephenson@fws.gov;
AR_0023522.pdf   AR_0023522   1/15/2018 11:04 Email;      12000.msg                                           Wolves in Western Oregon                                                                     Todd Nash                  Paul Henson; n5redangus@yahoo.com Veril Nelson      greg_j_sheehan@fws.gov

                                                                                                                                                                                                                                                                                          NJackson@cowcreek.com;
                                                                                                                                                                                                                                                                                          jerome.rosa@orcattle.com; elane@beef.org;
                                                                                                                                                                                                                                                                                          clobdell@wrlegal.org; sharpranches@aol.com;
                                                          000000001CD1C5575A31CC4699DE8CBCA8AEBA7C44                                                                                                                                                                                      n5redangus@yahoo.com Veril Nelson;
AR_0023523.pdf   AR_0023524   1/10/2018 21:42 Email;      012000.msg                                 Re: Wolves in Oregon                                                                                  gregory_sheehan@fws.gov    Todd Nash                                           john_stephenson@fws.gov; jill McClaren

                                                                                                                                                                                                                                      greg_j_sheehan@fws.gov; NJackson@cowcreek.com;
                                                          00000000A7CEA2B83DF80C42868CD07B320070A3A40                                                                                                                                 jerome.rosa@orcattle.com; elane@beef.org;      n5redangus@yahoo.com Veril Nelson;
AR_0023525.pdf   AR_0023525    1/9/2018 12:36 Email;      02000.msg                                   Wolves in Oregon                                                                                     Todd Nash                  clobdell@wrlegal.org; sharpranches@aol.com     john_stephenson@fws.gov; jill McClaren
                                                          000000000A793FD4E63EB640BDC468B9DFCD411F440 Oregon wolf issues and federal delisting
AR_0023526.pdf   AR_0023526     1/9/2018 9:33 Email;      12000.msg                                   efforts                                                                                              Aurelia Skipwith           Ethan L. Lane
                                                                                                                                                                                                                                                                                          Todd Nash; n5redangus@yahoo.com Veril
                                                                                                                                                                                                                                                                                          Nelson; jill McClaren; Nathan Jackson ‐ KBAR ‐GM
                                                          000000000A793FD4E63EB640BDC468B9DFCD411F840 RE: Oregon wolf issues and federal                                                                                                                                                  of Sales & Administration; Kaycee M. Royer;
AR_0023527.pdf   AR_0023528    1/5/2018 18:37 Email;      02000.msg                                   delisting efforts                                                                                    Mary Jo Foley‐Birrenkott   Jerome Rosa; Skipwith, Aurelia                      Damien M. Schiff; Ashley Hynes

                                                                                                                                                                                                                                                                                          Todd Nash; n5redangus@yahoo.com Veril
                                                                                                                                                                                                                                                                                          Nelson; jill McClaren; Nathan Jackson ‐ KBAR ‐GM
                                                                                                                                                                                                                                                                                          of Sales & Administration; Kaycee M. Royer;
                                                          000000000A793FD4E63EB640BDC468B9DFCD411FA40 Re: Oregon wolf issues and federal                                                                                                                                                  Damien M. Schiff; Ashley Hynes; Mary Jo Foley‐
AR_0023529.pdf   AR_0023530    1/5/2018 18:13 Email;      02000.msg                                   delisting efforts                                                                                    Jerome Rosa                Aurelia Skipwith                                    Birrenkott; Ethan L. Lane; Caroline Lobdell
                                                                                                                                                                                                                                                                                          Jerome Rosa; Skipwith, Aurelia;
                                                                                                                                                                                                                                                                                          n5redangus@yahoo.com Veril Nelson; jill
                                                                                                                                                                                                                                                                                          McClaren; Nathan Jackson ‐ KBAR ‐GM of Sales &
                                                          00000000A7CEA2B83DF80C42868CD07B320070A3640 Re: Oregon wolf issues and federal                                                                                                                                                  Administration; Kaycee M. Royer; Damien M.
AR_0023531.pdf   AR_0023532    1/5/2018 17:45 Email;      02000.msg                                   delisting efforts                                                                                    Todd Nash                  Mary Jo Foley‐Birrenkott                            Schiff; Ashley Hynes
                                                                                                                                                                                                                                                                                          Todd Nash; n5redangus@yahoo.com Veril
                                                                                                                                                                                                                                                                                          Nelson; jill McClaren; Nathan Jackson ‐ KBAR ‐GM
                                                                                                                                                                                                                                                                                          of Sales & Administration; Kaycee M. Royer;
                                                          000000000A793FD4E63EB640BDC468B9DFCD411FC40 Re: Oregon wolf issues and federal                                                                                                                                                  Damien M. Schiff; Ashley Hynes; Mary Jo Foley‐
AR_0023533.pdf   AR_0023534    1/5/2018 17:41 Email;      02000.msg                                   delisting efforts                                                                                    Aurelia Skipwith           Jerome Rosa                                         Birrenkott; Ethan L. Lane
                                                                                                           Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 78 of 109


                                                                                                                                                                                                                                                                                 Todd Nash; n5redangus@yahoo.com Veril
                                                                                                                                                                                                                                                                                 Nelson; jill McClaren; Nathan Jackson ‐ KBAR ‐GM
                                                                                                                                                                                                                                                                                 of Sales & Administration; Kaycee M. Royer;
                                                            000000000A793FD4E63EB640BDC468B9DFCD411FE40         RE: Oregon wolf issues and federal                                                                                                                               Damien M. Schiff; Ashley Hynes; Mary Jo Foley‐
AR_0023535.pdf   AR_0023536   1/5/2018 16:54 Email;         02000.msg                                           delisting efforts                                                                           Jerome Rosa         Skipwith, Aurelia                                Birrenkott
                                                            000000001CD1C5575A31CC4699DE8CBCA8AEBA7CA4          Re: Oregon wolf issues and federal
AR_0023537.pdf   AR_0023538   1/5/2018 13:06 Email;         002000.msg                                          delisting efforts                                                                           Skipwith, Aurelia   Ethan Lane                                       Jerome Rosa

                                                                                                                                                                                                                                                                              Todd Nash; n5redangus@yahoo.com Veril
                                                                                                                                                                                                                                Skipwith, Aurelia; Veril Nelson;              Nelson; jill McClaren; NJackson@cowcreek.com;
                                                            000000000A793FD4E63EB640BDC468B9DFCD411F040 Re: Oregon wolf issues and federal                                                                                      jmm1969@hotmail.com; njackson001@hotmail.com; KRoyer@pacificlegal.org; Damien M. Schiff; Mary
AR_0023539.pdf   AR_0023540   1/5/2018 11:16 Email;         12000.msg                                   delisting effortsCANCELLED                                                                          Jerome Rosa         Kaycee M. Royer; DSchiff@pacificlegal.org     Jo Foley‐Birrenkott; Ashley Hynes

                                             Email
AR_0023541.pdf   AR_0023541   1/5/2018 11:16 Attachment; image001.jpg

                                                                                                                                                                                                                                                                                 Skipwith, Aurelia; n5redangus@yahoo.com Veril
                                                                                                                                                                                                                                                                                 Nelson; jill McClaren; NJackson@cowcreek.com;
                                                            00000000A7CEA2B83DF80C42868CD07B320070A3440 Re: Oregon wolf issues and federal                                                                                                                                       KRoyer@pacificlegal.org; Damien M. Schiff; Mary
AR_0023542.pdf   AR_0023543   1/4/2018 17:42 Email;         02000.msg                                   delisting efforts                                                                                   Todd Nash           Jerome Rosa                                      Jo Foley‐Birrenkott; Ashley Hynes

                                                                                                                                                                                                                                                                                 Todd Nash; n5redangus@yahoo.com Veril
                                                                                                                                                                                                                                                                                 Nelson; jill McClaren; 'NJackson@cowcreek.com';
                                                            000000000A793FD4E63EB640BDC468B9DFCD411F640         RE: Oregon wolf issues and federal                                                                                                                               KRoyer@pacificlegal.org; Damien M. Schiff; Mary
AR_0023544.pdf   AR_0023545   1/4/2018 17:39 Email;         02000.msg                                           delisting efforts                                                                           Jerome Rosa         Skipwith, Aurelia                                Jo Foley‐Birrenkott; Ashley Hynes
                                                            000000000A793FD4E63EB640BDC468B9DFCD411F440         Oregon wolf issues and federal delisting
AR_0023546.pdf   AR_0023546   1/4/2018 14:07   Email;       02000.msg                                           efforts                                                                                     Ethan Lane          Jerome Rosa; Skipwith, Aurelia
AR_0023547.pdf   AR_0023614    1/1/2018 0:00   Edocument;   Conlee _ Johnston 2018.pdf                                                                     References cited in Biological Report
AR_0023615.pdf   AR_0023626    1/1/2018 0:00   Edocument;   Erb et al 2018.pdf                                                                             References cited in Biological Report
AR_0023627.pdf   AR_0023638    1/1/2018 0:00   Edocument;   Fitak et al 2018.pdf                                                                           References cited in Biological Report
AR_0023639.pdf   AR_0023652    1/1/2018 0:00   Edocument;   Hanley et al 2018.pdf                                                                          References cited in Biological Report

AR_0023653.pdf   AR_0023669    1/1/2018 0:00   Edocument;   Hendricks et al. 2018.pdf                           Heredity, doi:10.1038/s41437‐018‐0094‐x References cited in Biological Report
AR_0023670.pdf   AR_0023687    1/1/2018 0:00   Edocument;   Heppenheimer et al. 2018.pdf                                                                References cited in Biological Report
AR_0023688.pdf   AR_0023708    1/1/2018 0:00   Edocument;   IDDFW 2018.pdf                                                                              References cited in Biological Report
AR_0023709.pdf   AR_0023950    1/1/2018 0:00   Edocument;   Iowa DNR 2018.pdf                                                                           References cited in Biological Report
AR_0023951.pdf   AR_0024043    1/1/2018 0:00   Edocument;   MT FWP 2018.pdf                                                                             References cited in Biological Report

                                                                                                                Biological Conservation, 220 (2018) 290‐
AR_0024044.pdf   AR_0024052    1/1/2018 0:00   Edocument;   Odell et al 2018.pdf                                298. doi:10.1016/j.biocon.2018.01.020      References cited in Biological Report
AR_0024053.pdf   AR_0024066    1/1/2018 0:00   Edocument;   ODFW 2018.PDF                                                                                  References cited in Biological Report
AR_0024067.pdf   AR_0024082    1/1/2018 0:00   Edocument;   Petersen et al 2018.pdf                                                                        References cited in Biological Report
AR_0024083.pdf   AR_0024105    1/1/2018 0:00   Edocument;   Sinding et al. 2018.pdf                                                                        References cited in Biological Report
                                                                                                                Oecologia,
                                                                                                                https://doi.org/10.1007/s00442‐018‐
AR_0024106.pdf   AR_0024119    1/1/2018 0:00   Edocument;
                                                        Stenglein et al 2018.pdf                                4132‐4                                     References cited in Biological Report
AR_0024120.pdf   AR_0024216    1/1/2018 0:00   Edocument;
                                                        USFWS 2018.pdf                                                                                     References cited in Biological Report
AR_0024217.pdf   AR_0024229    1/1/2018 0:00   Edocument;
                                                        Waples et al 2018.pdf                                                                              References cited in Biological Report
AR_0024230.pdf   AR_0024259    1/1/2018 0:00   Edocument;
                                                        WDFW et al. 2018.pdf                                                                               References cited in Biological Report
AR_0024260.pdf   AR_0024276    1/1/2018 0:00   Edocument;
                                                        Wiedenhoeft et al 2018.pdf                                                                         References cited in Biological Report
                                                        Boyce 2018 Wolves for Yellowstone_ dynamics in time
                                                        and space _ Journal of Mammalogy _ Oxford                                                          Center for Biological Diversity/Humane Society
AR_0024277.pdf   AR_0024278    1/1/2018 0:00 Edocument; Academic.pdf                                                                                       of the United States petition references

                                                        California 2018 Gray wolf makes first known visit to                                               Center for Biological Diversity/Humane Society
AR_0024279.pdf   AR_0024284    1/1/2018 0:00 Edocument; CA county near Lake Tahoe _ The Sacramento Bee.pdf                                                 of the United States petition references

                                                        FERREIRA 2018 Gray wolf makes first known visit to                                                 Center for Biological Diversity/Humane Society
AR_0024285.pdf   AR_0024290    1/1/2018 0:00 Edocument; CA county near Lake Tahoe _ The Sacramento Bee.pdf                                                 of the United States petition references
                                                        Fimrite 2018 Wolves in Northern California arent just
                                                        loping through anymore theyre here to stay                                                         Center for Biological Diversity/Humane Society
AR_0024291.pdf   AR_0024294    1/1/2018 0:00 Edocument; SFChronicle.pdf                                                                                    of the United States petition references

                                                                                                                                                           Center for Biological Diversity/Humane Society
AR_0024295.pdf   AR_0024298    1/1/2018 0:00 Edocument; Indiana DNR 2018. Wolf.pdf                                                                         of the United States petition references

                                                                                                                                                           Center for Biological Diversity/Humane Society
AR_0024299.pdf   AR_0024303    1/1/2018 0:00 Edocument; Iowa 2018 Wolf found in Iowa _ The Gazette.pdf                                                     of the United States petition references

                                                                                                                                                           Center for Biological Diversity/Humane Society
AR_0024304.pdf   AR_0024351    1/1/2018 0:00 Edocument; Iowa wolf as furbearer closed season huntingregs.pdf                                               of the United States petition references
                                                                                                                Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 79 of 109


                                                          Jacobs 2018 Pup‐rearing habitat use in a harvested                                                Center for Biological Diversity/Humane Society
AR_0024352.pdf   AR_0024359      1/1/2018 0:00 Edocument; carnivore.pdf                                                                                     of the United States petition references

                                                          Laaksonen 2018 Keeping the Wolf from the Door ‐ ML‐                                               Center for Biological Diversity/Humane Society
AR_0024360.pdf   AR_0024387      1/1/2018 0:00 Edocument; LLSR‐ 2018.pdf                                                                                    of the United States petition references

                                                          Michigan 2018 DNR Upper Peninsula wolf survey                                                     Center for Biological Diversity/Humane Society
AR_0024388.pdf   AR_0024389      1/1/2018 0:00 Edocument; shows healthy wolf population.pdf                                                                 of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0024390.pdf   AR_0024446      1/1/2018 0:00 Edocument; Missouri 2018_SOCC.pdf                                                                            of the United States petition references

                                                          ODFW 2017 2017 Annual Wolf Report 180420                                                          Center for Biological Diversity/Humane Society
AR_0024447.pdf   AR_0024460      1/1/2018 0:00 Edocument; FINAL.PDF.pdf                                                                                     of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0024461.pdf   AR_0024475      1/1/2018 0:00 Edocument; Oregon 2017 Annual Wolf Report 180405 FINAL.pdf                                                   of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0024476.pdf   AR_0024481      1/1/2018 0:00 Edocument; Tomiya and Meachen 2018 Postcranial diversity.pdf                                                 of the United States petition references

                                                              Wolf and Ripple 2018 Rewilding the worlds large                                               Center for Biological Diversity/Humane Society
AR_0024482.pdf   AR_0024497      1/1/2018 0:00   Edocument;   carnivores.pdf                                                                                of the United States petition references
AR_0024498.pdf   AR_0024506      1/1/2018 0:00   Edocument;   Allen et al 2018.pdf                                                                          Literature cited proposed and final rules
AR_0024507.pdf   AR_0024509      1/1/2018 0:00   Edocument;   Becker 2018a.pdf                                                                              Literature cited proposed and final rules
AR_0024510.pdf   AR_0024511      1/1/2018 0:00   Edocument;   Becker 2018b.pdf                                                                              Literature cited proposed and final rules
AR_0024512.pdf   AR_0024728      1/1/2018 0:00   Edocument;   Bernales et al 2018.pdf                                                                       Literature cited proposed and final rules
AR_0024729.pdf   AR_0024739      1/1/2018 0:00   Edocument;   Beyer 2018 pers comm.pdf                                                                      Literature cited proposed and final rules
                                                              Colorado Parks and Wildlife 2018 (CWD response
AR_0024740.pdf   AR_0024780      1/1/2018 0:00   Edocument;   plan).pdf                                                                                     Literature cited proposed and final rules
AR_0024781.pdf   AR_0024792      1/1/2018 0:00   Edocument;   DeCesare et al 2018.pdf                                                                       Literature cited proposed and final rules
AR_0024793.pdf   AR_0024804      1/1/2018 0:00   Edocument;   Erb et al. 2018.pdf                                                                           Literature cited proposed and final rules
AR_0024805.pdf   AR_0024818      1/1/2018 0:00   Edocument;   Gomez‐Sanchez et al 2018 Molecular_Ecology.pdf                                                Literature cited proposed and final rules
AR_0024819.pdf   AR_0024832      1/1/2018 0:00   Edocument;   Hanley et al 2018a.pdf                                                                        Literature cited proposed and final rules

                                                                                                                 Global Ecology and Conservation (2018)
AR_0024833.pdf   AR_0024846      1/1/2018 0:00 Edocument; Hanley et al 2018b.pdf                                 e00453. doi:10.1016/j.gecco.2018.e00453 Literature cited proposed and final rules
AR_0024847.pdf   AR_0024873      1/1/2018 0:00 Edocument; IDFG 2018 (CWD Response plan).pdf                                                              Literature cited proposed and final rules

                                                                                                                 Biological Conservation, 224 (2018) 277‐
AR_0024874.pdf   AR_0024886      1/1/2018 0:00   Edocument;   Lennox et al 2018.pdf                              289. doi:10.1016/j.biocon.2018.05.003      Literature cited proposed and final rules
AR_0024887.pdf   AR_0024894      1/1/2018 0:00   Edocument;   Lewis et al 2018.pdf                                                                          Literature cited proposed and final rules
AR_0024895.pdf   AR_0024989      1/1/2018 0:00   Edocument;   Manfredo et al 2018.pdf                                                                       Literature cited proposed and final rules
AR_0024990.pdf   AR_0024992      1/1/2018 0:00   Edocument;   Michigan DNR 2018(1).pdf                                                                      Literature cited proposed and final rules
AR_0024993.pdf   AR_0024994      1/1/2018 0:00   Edocument;   Michigan DNR 2018.pdf                                                                         Literature cited proposed and final rules
                                                                                                                 Applied Animal Behaviour Science, 203
                                                                                                                 (2018) 73‐80.
AR_0024995.pdf   AR_0025002      1/1/2018 0:00 Edocument; Much et al 2018.pdf                                    doi:10.1016/j.applanim.2018.02.012         Literature cited proposed and final rules
AR_0025003.pdf   AR_0025085      1/1/2018 0:00 Edocument; Mule Deer Working Group 2018.pdf                                                                  Literature cited proposed and final rules

                                                                                                                 Biological Conservation, 220 (2018) 290‐
AR_0025086.pdf   AR_0025094      1/1/2018 0:00 Edocument; Odell et al. 2018.pdf                                  298. doi:10.1016/j.biocon.2018.01.020      Literature cited proposed and final rules
AR_0025095.pdf   AR_0025110      1/1/2018 0:00 Edocument; Peterson et al 2018.pdf                                                                           Literature cited proposed and final rules
AR_0025111.pdf   AR_0025111      1/1/2018 0:00 Edocument; Roussin 2018 pers comm.pdf                                                                        Literature cited proposed and final rules
                                                                                                                 Human Dimensions of Wildlife, 2018.
AR_0025112.pdf   AR_0025129      1/1/2018 0:00 Edocument; Schroeder et al 2018.pdf                               doi:10.1080/10871209.2018.1511876       Literature cited proposed and final rules
                                                                                                                 Journal of Fish and Wildlife Management
AR_0025130.pdf   AR_0025148      1/1/2018 0:00 Edocument; Smith et al 2018.pdf                                   2018.9:302‐320                          Literature cited proposed and final rules
AR_0025149.pdf   AR_0025167      1/1/2018 0:00 Edocument; Stark 2018 pers comm.pdf                                                                       Literature cited proposed and final rules
                                                                                                                 Oecologia,
                                                                                                                 https://doi.org/10.1007/s00442‐018‐
AR_0025168.pdf   AR_0025180      1/1/2018 0:00   Edocument;   Stenglein et al 2018.pdf                           4132‐4                                  Literature cited proposed and final rules
AR_0025181.pdf   AR_0025188      1/1/2018 0:00   Edocument;   van Eeden et al 2018.pdf                                                                   Literature cited proposed and final rules
AR_0025189.pdf   AR_0025205      1/1/2018 0:00   Edocument;   Wiedenhoeft et al 2018.pdf                                                                 Literature cited proposed and final rules
AR_0025206.pdf   AR_0025207      1/1/2018 0:00   Edocument;   Wisconsin DNR 2018.pdf                                                                     Literature cited proposed and final rules

                                                                                                           WDFW News Release: WDFW
                                                              0000000076810F2F91059B42B9954610F2C7AE176486 investigates two suspected wolf poaching                                                          bounce‐729941‐
AR_0025208.pdf   AR_0025208   12/11/2017 19:08 Email;         2000.msg                                     cases in northeast Washington                                                                     7352973@maillists.dfw.wa.gov   Delia, Jesse
                                                              0000000076810F2F91059B42B9954610F2C7AE17C486                                                                                                   bounce‐729787‐
AR_0025209.pdf   AR_0025209    12/6/2017 19:52 Email;         2000.msg                                     Wolf Update ‐ December 6, 2017                                                                    7352973@maillists.dfw.wa.gov   Delia, Jesse
                                                                                                               Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 80 of 109


                                                             0000000076810F2F91059B42B9954610F2C7AE17E487                                                                                                   bounce‐728523‐
AR_0025210.pdf   AR_0025210   11/2/2017 18:54 Email;         2000.msg                                     Wolf update ‐‐ November 2, 2017                                                                   7352973@maillists.dfw.wa.gov   Delia, Jesse
                                                                                                          WDFW News Release: WDFW ends action
                                                             0000000076810F2F91059B42B9954610F2C7AE170489 against wolf pack after two months
AR_0025211.pdf   AR_0025212   9/26/2017 19:39 Email;         2000.msg                                     without incident                                                                                  WDFW Public Affairs            Delia, Jesse

                                                                                                                                                           Center for Biological Diversity/Humane Society
AR_0025213.pdf   AR_0025222     9/1/2017 0:00 Edocument; Ohio list.pdf                                                                                     of the United States petition references
                                                                                                         WDFW News Release: WDFW plans lethal
                                                         0000000076810F2F91059B42B9954610F2C7AE17C48B action to address predation by wolf pack
AR_0025223.pdf   AR_0025224   8/25/2017 20:08 Email;     2000.msg                                        in Ferry County                                                                                    WDFW Public Affairs            Delia, Jesse
AR_0025225.pdf   AR_0025226    8/10/2017 0:00 Edocument; Mexico _ CITES_scientific authority contact.pdf
                                                                                                         WDFW News Release: WDFW plans to
                                                         0000000076810F2F91059B42B9954610F2C7AE170491 take lethal action to change wolf pack's
AR_0025227.pdf   AR_0025228   7/20/2017 12:57 Email;     2000.msg                                        behavior                                                                                           WDFW Public Affairs            Delia, Jesse
                                                         0000000076810F2F91059B42B9954610F2C7AE17A492 Gray Wolf Update: Revised protocol on
AR_0025229.pdf   AR_0025229    6/1/2017 19:18 Email;     2000.msg                                        wolf‐livestock interactions                                                                        WDFW Wildlife Program          Delia, Jesse

                                                                                                                                                           Center for Biological Diversity/Humane Society
AR_0025230.pdf   AR_0025231     4/1/2017 0:00 Edocument; NH endangered‐threatened‐wildlife‐nh.pdf                                                          of the United States petition references

                                                         AP 2017 Wolf Spotted in NV is first in nearly a                                                   Center for Biological Diversity/Humane Society
AR_0025232.pdf   AR_0025234    3/27/2017 0:00 Edocument; century.pdf                                                                                       of the United States petition references
AR_0025235.pdf   AR_0025236    2/16/2017 0:00 Edocument; Wolf ‐ Letter to Senator Klobuchar 2017.02.16.pdf

                                                                                                                                                           Center for Biological Diversity/Humane Society
AR_0025237.pdf   AR_0025237    2/15/2017 0:00 Edocument; Nebraska 2016 State‐Species‐List_02152017.pdf                                                     of the United States petition references
                                                                                                                Ministry Service Plans 2014/15 â€“
AR_0025238.pdf   AR_0025271     1/1/2017 0:00 Edocument; BC Ministry of FLNR.pdf                                2016/17                                    References cited in Biological Report
AR_0025272.pdf   AR_0025287     1/1/2017 0:00 Edocument; Benson et al. 2017.pdf                                                                            References cited in Biological Report
                                                                                                                Nature Communications 8, (2017).
AR_0025288.pdf   AR_0025298     1/1/2017 0:00   Edocument;   Botigue et al 2017.pdf                             doi:10.1038/ncomms16082                    References cited in Biological Report
AR_0025299.pdf   AR_0025314     1/1/2017 0:00   Edocument;   Erb et al. 2017.pdf                                wolves                                     References cited in Biological Report
AR_0025315.pdf   AR_0025320     1/1/2017 0:00   Edocument;   Garcia Chavez et al 2017 (spanish).pdf                                                        References cited in Biological Report
AR_0025321.pdf   AR_0025324     1/1/2017 0:00   Edocument;   Hohenlohe et al. 2017.pdf                                                                     References cited in Biological Report
AR_0025325.pdf   AR_0025336     1/1/2017 0:00   Edocument;   Jimenez et al 2017.pdf                                                                        References cited in Biological Report

                                                                                                                Biological Conservation, 210 (2017) 310‐
AR_0025337.pdf   AR_0025344     1/1/2017 0:00   Edocument;   Mech 2017.pdf                                      317. doi:10.1016/j.biocon.2017.04.029      References cited in Biological Report
AR_0025345.pdf   AR_0025359     1/1/2017 0:00   Edocument;   ODFW 2017.pdf                                                                                 References cited in Biological Report
AR_0025360.pdf   AR_0025372     1/1/2017 0:00   Edocument;   ONeil et al 2017.pdf                                                                          References cited in Biological Report
AR_0025373.pdf   AR_0025403     1/1/2017 0:00   Edocument;   Schmidt et al 2017.pdf                                                                        References cited in Biological Report
AR_0025404.pdf   AR_0025629     1/1/2017 0:00   Edocument;   USFWS 2017.pdf                                                                                References cited in Biological Report
AR_0025630.pdf   AR_0025633     1/1/2017 0:00   Edocument;   vonHoldt et al 2017.pdf                                                                       References cited in Biological Report
AR_0025634.pdf   AR_0025648     1/1/2017 0:00   Edocument;   Wiedenhoeft et al 2017.pdf                                                                    References cited in Biological Report

                                                         AP 2017 Wolf spotted in Nevada is first in nearly a                                               Center for Biological Diversity/Humane Society
AR_0025649.pdf   AR_0025651     1/1/2017 0:00 Edocument; century _ OregonLive.com.pdf                                                                      of the United States petition references
                                                         Ausband et al 2017 Effects of breeder turnover and
                                                         harvest on group composition and recruitment in a                                                 Center for Biological Diversity/Humane Society
AR_0025652.pdf   AR_0025659     1/1/2017 0:00 Edocument; social carnivore.pdf                                                                              of the United States petition references

                                                         Dokken 2017 N.D. Game and Fish confirms federally                                                 Center for Biological Diversity/Humane Society
AR_0025660.pdf   AR_0025663     1/1/2017 0:00 Edocument; protected wolf shot in northeast ND _ INFORUM.pdf                                                 of the United States petition references

                                                         Dokken 2017 NDGF confirms federally protected wolf                                                Center for Biological Diversity/Humane Society
AR_0025664.pdf   AR_0025667     1/1/2017 0:00 Edocument; shot.pdf                                                                                          of the United States petition references

                                                         Jimenez et al 2017 Wolf dispersal in the Rocky                                                    Center for Biological Diversity/Humane Society
AR_0025668.pdf   AR_0025679     1/1/2017 0:00 Edocument; Mountains, Western United States_ 1993‐2008.pdf                                                   of the United States petition references
                                                         Knowles 2017 Lambdapapillomavirus 2 in a Gray Wolf
                                                         (Canis lupus) from Minnesota, USA with Oral                                                       Center for Biological Diversity/Humane Society
AR_0025680.pdf   AR_0025685     1/1/2017 0:00 Edocument; Papillomatosis and Sarcoptic Mange.pdf                                                            of the United States petition references

                                                         Mech 2017 Where can wolves live and how can we                                                    Center for Biological Diversity/Humane Society
AR_0025686.pdf   AR_0025693     1/1/2017 0:00 Edocument; live with them_.pdf                                                                               of the United States petition references

                                                                                                                                                           Center for Biological Diversity/Humane Society
AR_0025694.pdf   AR_0025696     1/1/2017 0:00 Edocument; Minn DNR 2017a. Gray Wolf.pdf                                                                     of the United States petition references

                                                         Montana hunting 2017_Final_Montana Wolf Harvest                                                   Center for Biological Diversity/Humane Society
AR_0025697.pdf   AR_0025698     1/1/2017 0:00 Edocument; Report ‐ not cited.pdf                                                                            of the United States petition references
                                                                                                            Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 81 of 109


                                                                                                                                                             Center for Biological Diversity/Humane Society
AR_0025699.pdf   AR_0025704    1/1/2017 0:00 Edocument; ND furbearer‐guide.pdf                                                                               of the United States petition references
                                                        Rick et al 2017 Population structure and gene flow in a
                                                        newly harvested gray wolf (Canis lupus)                                                              Center for Biological Diversity/Humane Society
AR_0025705.pdf   AR_0025718    1/1/2017 0:00 Edocument; population.pdf                                                                                       of the United States petition references
                                                        Schmidt et al 2017 Effects of control on the dynamics
                                                        of an adjacent protected wolf population in interior                                                 Center for Biological Diversity/Humane Society
AR_0025719.pdf   AR_0025748    1/1/2017 0:00 Edocument; Alaska.pdf                                                                                           of the United States petition references

                                                                                                                                                             Center for Biological Diversity/Humane Society
AR_0025749.pdf   AR_0025816    1/1/2017 0:00 Edocument; South Dakota furbearer closed season pdf.pdf                                                         of the United States petition references

                                                        Treves et al 2017 Gray wolf mortality patterns in                                                    Center for Biological Diversity/Humane Society
AR_0025817.pdf   AR_0025832    1/1/2017 0:00 Edocument; Wisconsin from 1979 to 2012.pdf                                                                      of the United States petition references

                                                                                                                                                             Center for Biological Diversity/Humane Society
AR_0025833.pdf   AR_0025841    1/1/2017 0:00 Edocument; Treves et al 2017 Mismeasured mortality.pdf                                                          of the United States petition references

                                                        USFWS                                                                                                Center for Biological Diversity/Humane Society
AR_0025842.pdf   AR_0025891    1/1/2017 0:00 Edocument; 2017MexicanWolfRecoveryPlanRevision1Final.pdf                                                        of the United States petition references

                                                                                                                                                             Center for Biological Diversity/Humane Society
AR_0025892.pdf   AR_0025921    1/1/2017 0:00   Edocument;   Wash DFW 2017. Gray Wolf Annual Report.pdf                                                       of the United States petition references
AR_0025922.pdf   AR_0025929    1/1/2017 0:00   Edocument;   Ausband et al 2017b.pdf                                                                          Literature cited proposed and final rules
AR_0025930.pdf   AR_0025946    1/1/2017 0:00   Edocument;   DeVivo et al 2017.pdf                                                                            Literature cited proposed and final rules
AR_0025947.pdf   AR_0025958    1/1/2017 0:00   Edocument;   Epstein 2017.pdf                                                                                 Literature cited proposed and final rules
                                                                                                                  The Journal of Wildlife Management
AR_0025959.pdf   AR_0025970    1/1/2017 0:00 Edocument; Jiminez et al. 2017.pdf                                   2017.81:581‐592                           Literature cited proposed and final rules
                                                        Knowles et al 2017 lambdapapillomavirus 2 in gray         Journal of Wildlife Diseases 2017.53:925‐
AR_0025971.pdf   AR_0025975    1/1/2017 0:00 Edocument; wolf.pdf                                                  929                                       Literature cited proposed and final rules
AR_0025976.pdf   AR_0025989    1/1/2017 0:00 Edocument; Kompaniyets and Evans 2017.pdf                                                                      Literature cited proposed and final rules
AR_0025990.pdf   AR_0025998    1/1/2017 0:00 Edocument; Mech 2017.pdf                                                                                       Literature cited proposed and final rules
AR_0025999.pdf   AR_0026000    1/1/2017 0:00 Edocument; MFWP 2017.pdf                                                                                       Literature cited proposed and final rules
AR_0026001.pdf   AR_0026016    1/1/2017 0:00 Edocument; MI DNR 2017.pdf                                                                                     Literature cited proposed and final rules
AR_0026017.pdf   AR_0026019    1/1/2017 0:00 Edocument; Olson et al 2017.pdf                                                                                Literature cited proposed and final rules
AR_0026020.pdf   AR_0026289    1/1/2017 0:00 Edocument; Oneil_2017.pdf                                                                                      Literature cited proposed and final rules
AR_0026290.pdf   AR_0026293    1/1/2017 0:00 Edocument; Pepin et al 2017.pdf                                                                                Literature cited proposed and final rules
AR_0026294.pdf   AR_0026299    1/1/2017 0:00 Edocument; Ripple et al. 2017.pdf                                                                              Literature cited proposed and final rules
AR_0026300.pdf   AR_0026329    1/1/2017 0:00 Edocument; Schmidt et al 2017.pdf                                                                              Literature cited proposed and final rules
AR_0026330.pdf   AR_0026332    1/1/2017 0:00 Edocument; Stein 2017.pdf                                            Proc. R. Soc. B 2017.284:20170267         Literature cited proposed and final rules
AR_0026333.pdf   AR_0026339    1/1/2017 0:00 Edocument; Stenglein 2017.pdf                                                                                  Literature cited proposed and final rules
AR_0026340.pdf   AR_0026352    1/1/2017 0:00 Edocument; Stone et al 2017.pdf                                                                                Literature cited proposed and final rules
AR_0026353.pdf   AR_0026357    1/1/2017 0:00 Edocument; Treves and Rabenhorst 2017.pdf                                                                      Literature cited proposed and final rules
AR_0026358.pdf   AR_0026373    1/1/2017 0:00 Edocument; Treves et al 2017a.pdf                                                                              Literature cited proposed and final rules
AR_0026374.pdf   AR_0026394    1/1/2017 0:00 Edocument; Treves et al 2017b.pdf                                                                              Literature cited proposed and final rules
AR_0026395.pdf   AR_0026423    1/1/2017 0:00 Edocument; UT DWR ‐ moose ‐ 2017.pdf                                                                           Literature cited proposed and final rules
AR_0026424.pdf   AR_0026432    1/1/2017 0:00 Edocument; van Eeden et al 2017.pdf                                                                            Literature cited proposed and final rules
                                                                                                                  Article submitted to
AR_0026433.pdf   AR_0026445    1/1/2017 0:00 Edocument; Wilson et al 2017.pdf                                     HumanÃ¢â €¢fiWildlife Interactions        Literature cited proposed and final rules

                                                        California 2016 Part I Final Wolf Conservation                                                       Center for Biological Diversity/Humane Society
AR_0026446.pdf   AR_0026475   12/5/2016 0:00 Edocument; Plan_5Dec2016.pdf                                                                                    of the United States petition references

                                                                                                                                                             Center for Biological Diversity/Humane Society
AR_0026476.pdf   AR_0026501   12/1/2016 0:00   Edocument;   Maryland rte_Animal_List.pdf                                                                     of the United States petition references
AR_0026502.pdf   AR_0026527   9/27/2016 0:00   Edocument;   2016 Petition Regs.pdf
AR_0026528.pdf   AR_0026547   1/20/2016 0:00   Edocument;   USFWS Native American Policy‐revised‐2016.pdf
AR_0026548.pdf   AR_0026578    1/1/2016 0:00   Edocument;   Becker et al. 2016.pdf                                                                           References cited in Biological Report
AR_0026579.pdf   AR_0026590    1/1/2016 0:00   Edocument;   Fan et al. 2016.pdf                                                                              References cited in Biological Report
AR_0026591.pdf   AR_0026596    1/1/2016 0:00   Edocument;   Frantz et al 2016.pdf                                                                            References cited in Biological Report
AR_0026597.pdf   AR_0026606    1/1/2016 0:00   Edocument;   Maletzke et al 2016.pdf                                                                          References cited in Biological Report
AR_0026607.pdf   AR_0026622    1/1/2016 0:00   Edocument;   ODFW 2016.pdf                                                                                    References cited in Biological Report
AR_0026623.pdf   AR_0026643    1/1/2016 0:00   Edocument;   Pilot et al 2016 (1).pdf                                                                         References cited in Biological Report
AR_0026644.pdf   AR_0026645    1/1/2016 0:00   Edocument;   Sefc and Koblmuller 2016.pdf                          Biol. Lett. 2016.12:20150834               References cited in Biological Report

                                                                                                                  Downloaded from
                                                                                                                  https://www.cambridge.org/core. IP
                                                                                                                  address: 164.159.61.2, on 06 Aug 2019 at
                                                                                                                  21:36:57, subject to the Cambridge Core
                                                                                                                  terms of use, available at
AR_0026646.pdf   AR_0026655    1/1/2016 0:00 Edocument; Smith et al 2016.pdf                                      https://www.cambridge.org/core/terms. References cited in Biological Report
                                                                                                            Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 82 of 109


AR_0026656.pdf   AR_0026667    1/1/2016 0:00   Edocument;   USFWS et al 2016_FINAL_NRM summary ‐ 2015.pdf                                              References cited in Biological Report
AR_0026668.pdf   AR_0026680    1/1/2016 0:00   Edocument;   vonHoldt et al 2016a.pdf                                                                   References cited in Biological Report
AR_0026681.pdf   AR_0026691    1/1/2016 0:00   Edocument;   vonHoldt et al 2016b.pdf                                                                   References cited in Biological Report
AR_0026692.pdf   AR_0026701    1/1/2016 0:00   Edocument;   Wayne and Schaffer 2016.pdf                                                                References cited in Biological Report

                                                        CDFW 2016 wolf habitat modeling ‐ A Wolf Plan final ‐                                          Center for Biological Diversity/Humane Society
AR_0026702.pdf   AR_0026709    1/1/2016 0:00 Edocument; Part II.pdf                                                                                    of the United States petition references

                                                        CDFW 2016b wolf habitat modeling ‐ A Wolf Plan final ‐                                         Center for Biological Diversity/Humane Society
AR_0026710.pdf   AR_0026717    1/1/2016 0:00 Edocument; Part II.pdf                                                                                    of the United States petition references

                                                                                                                                                       Center for Biological Diversity/Humane Society
AR_0026718.pdf   AR_0026724    1/1/2016 0:00 Edocument; Chapron 2016.pdf                                                                               of the United States petition references
                                                        Jara et al 2016 Gray Wolf Exposure to Emerging Vector‐
                                                        Borne Diseases in Wisconsin with Comparison to                                                 Center for Biological Diversity/Humane Society
AR_0026725.pdf   AR_0026741    1/1/2016 0:00 Edocument; Domestic Dogs and Humans.pdf                                                                   of the United States petition references

                                                                                                                                                       Center for Biological Diversity/Humane Society
AR_0026742.pdf   AR_0026903    1/1/2016 0:00 Edocument; New Mexico 2016‐Biennial‐Review‐FINAL.pdf                                                      of the United States petition references

                                                        Padilla 2016 Gray wolf population increasing in                                                Center for Biological Diversity/Humane Society
AR_0026904.pdf   AR_0026912    1/1/2016 0:00 Edocument; Colorado _ FOX31 Denver.pdf                                                                    of the United States petition references

                                                        Sazatornil 2016 The role of human‐related risk in                                              Center for Biological Diversity/Humane Society
AR_0026913.pdf   AR_0026920    1/1/2016 0:00 Edocument; breeding site selection by wolves.pdf                                                          of the United States petition references

                                                        Stenglein 2016 Demographic and Component Allee                                                 Center for Biological Diversity/Humane Society
AR_0026921.pdf   AR_0026937    1/1/2016 0:00 Edocument; Effects in Southern Lake Superior Gray Wolves.pdf                                              of the United States petition references
                                                        Wilmers and Schmitz 2016 Effects of gray
                                                        wolf&#x2010;induced trophic cascades on ecosystem                                              Center for Biological Diversity/Humane Society
AR_0026938.pdf   AR_0026948    1/1/2016 0:00 Edocument; carbon cycling.pdf                                                                             of the United States petition references
AR_0026949.pdf   AR_0026960    1/1/2016 0:00 Edocument; Akesson et al. 2016.pdf                                  Molecular Ecology 2016.25:4745‐4756   Literature cited proposed and final rules
AR_0026961.pdf   AR_0026967    1/1/2016 0:00 Edocument; Ausband 2016.pdf                                                                               Literature cited proposed and final rules
AR_0026968.pdf   AR_0026974    1/1/2016 0:00 Edocument; Beever et al 2016‐Conservation_Letters.pdf                                                     Literature cited proposed and final rules
AR_0026975.pdf   AR_0027004    1/1/2016 0:00 Edocument; CDFW 2016a Final Wolf Plan Part I.pdf                                                          Literature cited proposed and final rules
AR_0027005.pdf   AR_0027312    1/1/2016 0:00 Edocument; CDFW 2016b Final Wolf Plan Part II.pdf                                                         Literature cited proposed and final rules
AR_0027313.pdf   AR_0027319    1/1/2016 0:00 Edocument; Chapron and Treves 2016.pdf                                                                    Literature cited proposed and final rules

AR_0027320.pdf   AR_0027321    1/1/2016 0:00   Edocument;
                                                        Colorado Parks and Wildlife Commission 2016.pdf          Wolves in Colorado Resolution         Literature cited proposed and final rules
AR_0027322.pdf   AR_0027337    1/1/2016 0:00   Edocument;
                                                        Eacker et al 2016.pdf                                                                          Literature cited proposed and final rules
AR_0027338.pdf   AR_0027356    1/1/2016 0:00   Edocument;
                                                        Edmunds et al 2016.pdf                                                                         Literature cited proposed and final rules
AR_0027357.pdf   AR_0027365    1/1/2016 0:00   Edocument;
                                                        Harding et al. 2016.pdf                                                                        Literature cited proposed and final rules
AR_0027366.pdf   AR_0027376    1/1/2016 0:00   Edocument;
                                                        Hogberg et al 2016.pdf                                                                         Literature cited proposed and final rules
AR_0027377.pdf   AR_0027457    1/1/2016 0:00   Edocument;
                                                        IDFG 2016.pdf                                                                                  Literature cited proposed and final rules
AR_0027458.pdf   AR_0027474    1/1/2016 0:00   Edocument;
                                                        Jara et al. 2016.pdf                                                                           Literature cited proposed and final rules
AR_0027475.pdf   AR_0027479    1/1/2016 0:00   Edocument;
                                                        Jimenez 2016.pdf                                                                               Literature cited proposed and final rules
AR_0027480.pdf   AR_0027491    1/1/2016 0:00   Edocument;
                                                        Lute et al 2016.pdf                                                                            Literature cited proposed and final rules
AR_0027492.pdf   AR_0027500    1/1/2016 0:00   Edocument;
                                                        Malhi et al. 2016.pdf                                                                          Literature cited proposed and final rules
AR_0027501.pdf   AR_0027502    1/1/2016 0:00   Edocument;
                                                        MFWP 2016.pdf                                                                                  Literature cited proposed and final rules
AR_0027503.pdf   AR_0027545    1/1/2016 0:00   Edocument;
                                                        Michigan DNR 2016.pdf                                    Deer Management                       Literature cited proposed and final rules
AR_0027546.pdf   AR_0027555    1/1/2016 0:00   Edocument;
                                                        Miller et al. 2016.pdf                                                                         Literature cited proposed and final rules
AR_0027556.pdf   AR_0027563    1/1/2016 0:00   Edocument;
                                                        Poudyal et al 2016.pdf                                                                         Literature cited proposed and final rules
AR_0027564.pdf   AR_0027582    1/1/2016 0:00   Edocument;
                                                        Proffitt et al 2016.pdf                                                                        Literature cited proposed and final rules
AR_0027583.pdf   AR_0027593    1/1/2016 0:00   Edocument;
                                                        Smith et al 2016.pdf                                                                           Literature cited proposed and final rules
AR_0027594.pdf   AR_0027609    1/1/2016 0:00   Edocument;
                                                        Treves et al 2016.pdf                                                                          Literature cited proposed and final rules
                                                        USFWS 2016_Final peer review policy 061995
AR_0027610.pdf   AR_0027612    1/1/2016 0:00 Edocument; Signed.pdf                                                                                     Literature cited proposed and final rules
AR_0027613.pdf   AR_0027798    1/1/2016 0:00 Edocument; WDFW 2016.pdf                                                                                  Literature cited proposed and final rules

                                                                                                                                                       Center for Biological Diversity/Humane Society
AR_0027799.pdf   AR_0027862   9/28/2015 0:00   Edocument;   VT SGCN Lists & Taxa Summaries DRAFT 9‐28‐2015.pdf                                         of the United States petition references
AR_0027863.pdf   AR_0027891    1/1/2015 0:00   Edocument;   Becker et al. 2015.pdf                                                                     References cited in Biological Report
AR_0027892.pdf   AR_0027902    1/1/2015 0:00   Edocument;   Borg et al 2015.pdf                                                                        References cited in Biological Report
AR_0027903.pdf   AR_0027904    1/1/2015 0:00   Edocument;   Fredrickson et al. 2015.pdf                                                                References cited in Biological Report
AR_0027905.pdf   AR_0027913    1/1/2015 0:00   Edocument;   McAlpine et al 2015.pdf                                                                    References cited in Biological Report
AR_0027914.pdf   AR_0027917    1/1/2015 0:00   Edocument;   Mech and Barber‐Meyer 2015.pdf                     Can. J. Zool. 2015.93:499‐502           References cited in Biological Report
AR_0027918.pdf   AR_0027929    1/1/2015 0:00   Edocument;   ODFW 2015.pdf                                                                              References cited in Biological Report
AR_0027930.pdf   AR_0027933    1/1/2015 0:00   Edocument;   Rutledge et. al. 2015.pdf                                                                  References cited in Biological Report
AR_0027934.pdf   AR_0027981    1/1/2015 0:00   Edocument;   Schweizer et al 2015.pdf                                                                   References cited in Biological Report
AR_0027982.pdf   AR_0027990    1/1/2015 0:00   Edocument;   Stenglein et al 2015a.pdf                                                                  References cited in Biological Report
                                                                                                               Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 83 of 109


                                                                                                                 Ecological Modelling, 302 (2015) 13‐24.
AR_0027991.pdf   AR_0028002   1/1/2015 0:00 Edocument; Stenglein et al 2015b.pdf                                 doi:10.1016/j.ecolmodel.2015.01.022        References cited in Biological Report
AR_0028003.pdf   AR_0028019   1/1/2015 0:00 Edocument; Wiedenhoeft et al 2015.pdf                                                                           References cited in Biological Report

                                                       Ausband et al 2015 Recruitment in a social carnivore                                                 Center for Biological Diversity/Humane Society
AR_0028020.pdf   AR_0028028   1/1/2015 0:00 Edocument; before and after harvest.pdf                                                                         of the United States petition references
                                                       Borg et al 2015 Impacts of breeder loss on social
                                                       structure, reproduction and population growth in a                                                   Center for Biological Diversity/Humane Society
AR_0028029.pdf   AR_0028039   1/1/2015 0:00 Edocument; social canid.pdf                                                                                     of the United States petition references

                                                       Connecticut DEPARTMENT OF FISH AND WILDLIFE               Connecticut's Endangered, Threatened,      Center for Biological Diversity/Humane Society
AR_0028040.pdf   AR_0028050   1/1/2015 0:00 Edocument; 2015 .pdf                                                 and Special Concern Species                of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0028051.pdf   AR_0028062   1/1/2015 0:00 Edocument; Creel et al 2015 Questionable policy.pdf                                                             of the United States petition references

                                                       Ellison 2015 Mchigan DNA test confirms gray wolf                                                     Center for Biological Diversity/Humane Society
AR_0028063.pdf   AR_0028067   1/1/2015 0:00 Edocument; presence.pdf                                                                                         of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0028068.pdf   AR_0028082   1/1/2015 0:00 Edocument; Hatton et al 2015.pdf                                                                                of the United States petition references

                                                       Huber 2015 Gray wolf spotted lurking in the Black Hills                                              Center for Biological Diversity/Humane Society
AR_0028083.pdf   AR_0028089   1/1/2015 0:00 Edocument; _ Local _ rapidcityjournal.com.pdf                                                                   of the United States petition references

                                                       Huber 2015 Gray wolf spotted lurking in the Black                                                    Center for Biological Diversity/Humane Society
AR_0028090.pdf   AR_0028096   1/1/2015 0:00 Edocument; Hills.pdf                                                                                            of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0028097.pdf   AR_0028106   1/1/2015 0:00 Edocument; Illinois wolf protected because state listed 2015.pdf                                                of the United States petition references

                                                       Ketcham 2015 Grand Canyon Wolf That Made Epic                                                        Center for Biological Diversity/Humane Society
AR_0028107.pdf   AR_0028140   1/1/2015 0:00 Edocument; Journey Shot Dead in Utah.pdf                                                                        of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0028141.pdf   AR_0028166   1/1/2015 0:00 Edocument; Lake et al 2015 Wolf density and territory size.pdf                                                  of the United States petition references

                                                       Michigan 2008 Wolf_Management_Plan with 2015                                                         Center for Biological Diversity/Humane Society
AR_0028167.pdf   AR_0028267   1/1/2015 0:00 Edocument; update_030708_227742_7.pdf                                Wolf Management Plan Draft Update          of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0028268.pdf   AR_0028276   1/1/2015 0:00 Edocument; Mitchell etal 2015.pdf                                                                               of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0028277.pdf   AR_0028383   1/1/2015 0:00 Edocument; NYDEC 2015 ‐ New York State Wildlife Action Plan.pdf                                                 of the United States petition references

                                                       ODFW 2015 Exhibit B_Attachment 3_Updated                                                             Center for Biological Diversity/Humane Society
AR_0028384.pdf   AR_0028421   1/1/2015 0:00 Edocument; Biological Status Review.pdf                                                                         of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0028422.pdf   AR_0028522   1/1/2015 0:00 Edocument; ODFW 2015 Updated status review for Gray Wolf.pdf                                                    of the United States petition references

                                                       ODFW 2015 wolf habitat modeling map_ Wolf Status                                                     Center for Biological Diversity/Humane Society
AR_0028523.pdf   AR_0028533   1/1/2015 0:00 Edocument; Review.pdf                                                                                           of the United States petition references

                                                       USFWS_ 2015 Gray Wolf Numbers in Minnesota,                                                          Center for Biological Diversity/Humane Society
AR_0028534.pdf   AR_0028534   1/1/2015 0:00 Edocument; Wisconsin, and Michigan.pdf                                                                          of the United States petition references

                                                       Washington Wolf Packs 2015 _ Washington                                                              Center for Biological Diversity/Humane Society
AR_0028535.pdf   AR_0028536   1/1/2015 0:00 Edocument; Department of Fish & Wildlife.pdf                                                                    of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0028537.pdf   AR_0028542   1/1/2015 0:00 Edocument; Willmers and Getz 2015.pdf                                                                           of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0028543.pdf   AR_0028543   1/1/2015 0:00 Edocument; Wisconsin 2015OverWinterWolfEst.pdf                                                                  of the United States petition references
AR_0028544.pdf   AR_0028553   1/1/2015 0:00 Edocument; Ausband et al 2015.pdf                                                                               Literature cited proposed and final rules
AR_0028554.pdf   AR_0028563   1/1/2015 0:00 Edocument; Bradley et al 2015.pdf                                                                               Literature cited proposed and final rules
                                                                                                                 Biological Conservation, 189 (2015) 59‐71.
AR_0028564.pdf   AR_0028576   1/1/2015 0:00 Edocument; Browne‐Nunez et al 2015.pdf                               doi:10.1016/j.biocon.2014.12.016           Literature cited proposed and final rules
AR_0028577.pdf   AR_0028587   1/1/2015 0:00 Edocument; Bryan et al 2015.pdf                                                                                 Literature cited proposed and final rules
                                                                                                               Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 84 of 109


                                                            Heinrichs_et_al‐2015 divergence in sink contributions
AR_0028588.pdf   AR_0028597    1/1/2015 0:00   Edocument;   to popln.pdf                                                                                      Literature cited proposed and final rules
AR_0028598.pdf   AR_0028601    1/1/2015 0:00   Edocument;   Jimenez 2015.pdf                                                                                  Literature cited proposed and final rules
AR_0028602.pdf   AR_0028610    1/1/2015 0:00   Edocument;   Maletzke et al 2015.pdf                                                                           Literature cited proposed and final rules
AR_0028611.pdf   AR_0028616    1/1/2015 0:00   Edocument;   McFarland and Wiedenhoeft 2015.pdf                                                                Literature cited proposed and final rules
AR_0028617.pdf   AR_0028625    1/1/2015 0:00   Edocument;   McManus et al 2015.pdf                                                                            Literature cited proposed and final rules
AR_0028626.pdf   AR_0028627    1/1/2015 0:00   Edocument;   MFWP 2015.pdf                                                                                     Literature cited proposed and final rules
AR_0028628.pdf   AR_0028728    1/1/2015 0:00   Edocument;   Michigan DNR 2015 (wolf management plan).pdf                                                      Literature cited proposed and final rules

AR_0028729.pdf   AR_0028739    1/1/2015 0:00   Edocument;   Nicotra et al. 2015.pdf                                 Conservation Biology 2015.29:1268‐1278 Literature cited proposed and final rules
AR_0028740.pdf   AR_0028751    1/1/2015 0:00   Edocument;   ODFW 2015.pdf                                                                                  Literature cited proposed and final rules
AR_0028752.pdf   AR_0028791    1/1/2015 0:00   Edocument;   ODFW 2015a.pdf                                                                                 Literature cited proposed and final rules
AR_0028792.pdf   AR_0028804    1/1/2015 0:00   Edocument;   Olson et al 2015.pdf                                                                           Literature cited proposed and final rules
                                                                                                                    Nature Climate Change 5, 215 (2015).
AR_0028805.pdf   AR_0028815    1/1/2015 0:00   Edocument;   Pacifici et al. 2015.pdf                                doi:10.1038/nclimate2448               Literature cited proposed and final rules
AR_0028816.pdf   AR_0028839    1/1/2015 0:00   Edocument;   Red Cliff Band 2015pdf.pdf                              Wolf Protection Plan                   Literature cited proposed and final rules
AR_0028840.pdf   AR_0028851    1/1/2015 0:00   Edocument;   Stenglein et al 2015a.pdf                                                                      Literature cited proposed and final rules
AR_0028852.pdf   AR_0028863    1/1/2015 0:00   Edocument;   Stenglein et al 2015b.pdf                                                                      Literature cited proposed and final rules
AR_0028864.pdf   AR_0028876    1/1/2015 0:00   Edocument;   USFWS et al 2015.pdf                                                                           Literature cited proposed and final rules

                                                                                                                                                              Center for Biological Diversity/Humane Society
AR_0028877.pdf   AR_0028901   11/1/2014 0:00 Edocument; CBD Making Room for Wolf Recovery.pdf                                                                 of the United States petition references

                                                                                                                                                              Center for Biological Diversity/Humane Society
AR_0028902.pdf   AR_0028926   11/1/2014 0:00 Edocument; Making Room for Wolf Recovery.pdf                                                                     of the United States petition references

                                                                                                                                                              Center for Biological Diversity/Humane Society
AR_0028927.pdf   AR_0028948   11/1/2014 0:00 Edocument; Making Room for Wolves Word Version.doc                                                               of the United States petition references
                                                        Guardian 2014 Grey wolf appears in Iowa for first
                                                        time in 89 years Â and is shot dead _ Environment _                                                   Center for Biological Diversity/Humane Society
AR_0028949.pdf   AR_0028951   5/12/2014 0:00 Edocument; The Guardian.pdf                                                                                      of the United States petition references

                                                        Making Room for Wolf Recovery ‐ Appendix D on                                                         Center for Biological Diversity/Humane Society
AR_0028952.pdf   AR_0028958    5/1/2014 0:00 Edocument; dispersals.pdf                                                                                        of the United States petition references

                                                        Missouri 2013 Hunter kills Gray Wolf in central                                                       Center for Biological Diversity/Humane Society
AR_0028959.pdf   AR_0028960   1/15/2014 0:00 Edocument; Missouri _ FOX2now.com.pdf                                                                            of the United States petition references
                                                                                                                    The Journal of Wildlife Management
AR_0028961.pdf   AR_0028972    1/1/2014 0:00 Edocument; Ausband et al 2014.pdf                                      2014.78:335‐346                           References cited in Biological Report
AR_0028973.pdf   AR_0029001    1/1/2014 0:00 Edocument; Becker et al. 2014.pdf                                                                                References cited in Biological Report
AR_0029002.pdf   AR_0029012    1/1/2014 0:00 Edocument; Cronin et al. 2014.pdf                                                                                References cited in Biological Report
                                                                                                                    Journal of Animal Ecology 2014.83:1344‐
AR_0029013.pdf   AR_0029025    1/1/2014 0:00   Edocument;   Cubaybes et al. 2014.pdf                                1356                                      References cited in Biological Report
AR_0029026.pdf   AR_0029031    1/1/2014 0:00   Edocument;   McRoberts and Mech 2014.pdf                                                                       References cited in Biological Report
AR_0029032.pdf   AR_0029040    1/1/2014 0:00   Edocument;   Mech et al. 2014.pdf                                                                              References cited in Biological Report
AR_0029041.pdf   AR_0029056    1/1/2014 0:00   Edocument;   Monzon et al 2014.pdf                                                                             References cited in Biological Report
AR_0029057.pdf   AR_0029073    1/1/2014 0:00   Edocument;   ODFW 2014.pdf                                                                                     References cited in Biological Report
AR_0029074.pdf   AR_0029089    1/1/2014 0:00   Edocument;   Wiedenhoeft et al 2014.pdf                                                                        References cited in Biological Report

                                                        Bruskotter et al 2014 Removing Protections for                                                        Center for Biological Diversity/Humane Society
AR_0029090.pdf   AR_0029096    1/1/2014 0:00 Edocument; Wolves and the future of the US ESA.pdf                                                               of the United States petition references

                                                        Bryan et al 2014 Heavily hunted wolves have higher                                                    Center for Biological Diversity/Humane Society
AR_0029097.pdf   AR_0029106    1/1/2014 0:00 Edocument; stres...pdf                                                                                           of the United States petition references

                                                        Davis 2014 DNA testing confirms canine shot in                                                        Center for Biological Diversity/Humane Society
AR_0029107.pdf   AR_0029108    1/1/2014 0:00 Edocument; Wayne Co.pdf                                                                                          of the United States petition references
                                                        Davis 2014 DNA testing confirms canine shot in
                                                        Wayne County is a wolf _ Missouri Department of                                                       Center for Biological Diversity/Humane Society
AR_0029109.pdf   AR_0029110    1/1/2014 0:00 Edocument; Conservation.pdf                                                                                      of the United States petition references

                                                                                                                                                              Center for Biological Diversity/Humane Society
AR_0029111.pdf   AR_0029111    1/1/2014 0:00 Edocument; Final_Draft_Wolf_PVA_manuscript_24Jan2014.pdf                                                         of the United States petition references

                                                        Hochard and Finnoff 2014 GRAY WOLF POPULATION                                                         Center for Biological Diversity/Humane Society
AR_0029112.pdf   AR_0029127    1/1/2014 0:00 Edocument; PROJECTION WITH INTRASPECIFIC COMPETITION.pdf                                                         of the United States petition references

                                                        Leonard J 2014 Ecology drives evolution in gray                                                       Center for Biological Diversity/Humane Society
AR_0029128.pdf   AR_0029141    1/1/2014 0:00 Edocument; wolves.pdf                                                                                            of the United States petition references

                                                        Love 2014 Another wolf slain in Iowa _ The                                                            Center for Biological Diversity/Humane Society
AR_0029142.pdf   AR_0029147    1/1/2014 0:00 Edocument; Gazette.pdf                                                                                           of the United States petition references
                                                                                                                Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 85 of 109


                                                        Mech et al 2014 Production of hybrids between                                                       Center for Biological Diversity/Humane Society
AR_0029148.pdf   AR_0029154    1/1/2014 0:00 Edocument; western gray wolves and western coyotes.pdf                                                         of the United States petition references
                                                        National Center for Ecological Analysis and Synthesis.
                                                        2014 Peer‐Review‐Report‐of‐Proposed‐rule‐regarding‐                                                 Center for Biological Diversity/Humane Society
AR_0029155.pdf   AR_0029222    1/1/2014 0:00 Edocument; wolves.pdf                                                                                          of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0029223.pdf   AR_0029231    1/1/2014 0:00 Edocument; Stronen 2014.pdf                                                                                    of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0029232.pdf   AR_0029237    1/1/2014 0:00   Edocument;   WI DNR 2014 WolfReport2.pdf                                                                     of the United States petition references
AR_0029238.pdf   AR_0029249    1/1/2014 0:00   Edocument;   Ausband et al 2014.pdf                                                                          Literature cited proposed and final rules
AR_0029250.pdf   AR_0029260    1/1/2014 0:00   Edocument;   Borg et al 2014.pdf                                                                             Literature cited proposed and final rules
AR_0029261.pdf   AR_0029269    1/1/2014 0:00   Edocument;   Bruskotter and Wilson 2014.pdf                                                                  Literature cited proposed and final rules
                                                                                                                  Petition to List the Gray Wolf as an
AR_0029270.pdf   AR_0029278    1/1/2014 0:00 Edocument; CA Fish and Game Commission 2014.pdf                      Endangered Species                        Literature cited proposed and final rules
AR_0029279.pdf   AR_0029287    1/1/2014 0:00 Edocument; Cooley 2014.pdf                                           Wolf hunting regulations in Idaho         Literature cited proposed and final rules
AR_0029288.pdf   AR_0029300    1/1/2014 0:00 Edocument; Cubaynes et al 2014.pdf                                                                             Literature cited proposed and final rules

                                                                                                                  BIOLOGICAL CONSERVATION, 170 (2014)
AR_0029301.pdf   AR_0029308    1/1/2014 0:00 Edocument; Frankham et al 2014 biol‐conserv.pdf                      56‐63. doi:10.1016/j.biocon.2013.12.036
                                                                                                                                                        Literature cited proposed and final rules
AR_0029309.pdf   AR_0029319    1/1/2014 0:00 Edocument; Hedrick et al. 2014.pdf                                                                         Literature cited proposed and final rules
                                                                                                                  Predation Management Plan for the
AR_0029320.pdf   AR_0029338    1/1/2014 0:00 Edocument; IDFG 2014a.pdf                                            Middle Fork Elk Zone                  Literature cited proposed and final rules
                                                                                                                  Predation Management Plan ‐ Panhandle
AR_0029339.pdf   AR_0029356    1/1/2014 0:00 Edocument; IDFG 2014b.pdf                                            Elk Zone ‐ April 2014                 Literature cited proposed and final rules
                                                                                                                  Predation Management Plan ‐ Sawtooth
AR_0029357.pdf   AR_0029387    1/1/2014 0:00 Edocument; IDFG 2014c.pdf                                            Elk Zone ‐ February 7 2014            Literature cited proposed and final rules

AR_0029388.pdf   AR_0029567    1/1/2014 0:00 Edocument; IDFG 2014d (Elk).pdf                                      Idaho Elk Management Plan 2014‐2024       Literature cited proposed and final rules
AR_0029568.pdf   AR_0029571    1/1/2014 0:00 Edocument; Jimenez 2014.pdf                                          Wolf Population Service Review            Literature cited proposed and final rules
                                                                                                                  Biological Conservation, 178 (2014) 97‐
AR_0029572.pdf   AR_0029581    1/1/2014 0:00   Edocument;   Madden and McQuinn 2014.pdf                           106. doi:10.1016/j.biocon.2014.07.015     Literature cited proposed and final rules
AR_0029582.pdf   AR_0029583    1/1/2014 0:00   Edocument;   MFWP 2014.pdf                                                                                   Literature cited proposed and final rules
AR_0029584.pdf   AR_0029688    1/1/2014 0:00   Edocument;   Mulder 2014.pdf                                                                                 Literature cited proposed and final rules
AR_0029689.pdf   AR_0029701    1/1/2014 0:00   Edocument;   Ripple et al. 2014.pdf                                                                          Literature cited proposed and final rules
AR_0029702.pdf   AR_0029711    1/1/2014 0:00   Edocument;   Stansbury et al 2014.pdf                                                                        Literature cited proposed and final rules
AR_0029712.pdf   AR_0029714    1/1/2014 0:00   Edocument;   Treves and Bruskotter 2014.pdf                                                                  Literature cited proposed and final rules
AR_0029715.pdf   AR_0029727    1/1/2014 0:00   Edocument;   USFWS et al 2014.pdf                                                                            Literature cited proposed and final rules
AR_0029728.pdf   AR_0029770    1/1/2014 0:00   Edocument;   WGFD et al 2014.pdf                                                                             Literature cited proposed and final rules
AR_0029771.pdf   AR_0029778    1/1/2014 0:00   Edocument;   WI DNR 2014a.pdf                                                                                Literature cited proposed and final rules
AR_0029779.pdf   AR_0029784    1/1/2014 0:00   Edocument;   WI DNR 2014b.pdf                                                                                Literature cited proposed and final rules
AR_0029785.pdf   AR_0029795    1/1/2014 0:00   Edocument;   WI DNR 2014c (depredation guidelines).pdf                                                       Literature cited proposed and final rules
AR_0029796.pdf   AR_0029811    1/1/2014 0:00   Edocument;   Wiedenhoeft et al 2014.pdf                                                                      Literature cited proposed and final rules
AR_0029812.pdf   AR_0029827    1/1/2014 0:00   Edocument;   Wielgus and Peebles 2014.pdf                                                                    Literature cited proposed and final rules

                                                        Oregon_Wolf_Conservation_and_Management_Plan_                                                       Center for Biological Diversity/Humane Society
AR_0029828.pdf   AR_0029828   7/12/2013 0:00 Edocument; 2010_addendum from 2013.pdf                   Adopted Dec. 1, 2005                                  of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0029829.pdf   AR_0029832   5/21/2013 0:00 Edocument; Scientists Letter.pdf                                                                               of the United States petition references
                                                        Kansas 2013 WOLF FOUND IN KANSAS _ 1‐31‐13 _
                                                        2013 Weekly News _ News Archive _ News _ KDWPT                                                      Center for Biological Diversity/Humane Society
AR_0029833.pdf   AR_0029834   1/31/2013 0:00 Edocument; Info _ KDWPT ‐ KDWPT.pdf                                                                            of the United States petition references
AR_0029835.pdf   AR_0029863   1/10/2013 0:00 Edocument; KBIC Wolf Management Plan 2013.pdf
AR_0029864.pdf   AR_0029871    1/1/2013 0:00 Edocument; Erb and Sampson 2013.pdf                                                                            References cited in Biological Report
AR_0029872.pdf   AR_0029886    1/1/2013 0:00 Edocument; okeefe et al 2013.pdf                                                                               References cited in Biological Report

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0029887.pdf   AR_0029888    1/1/2013 0:00 Edocument; AP 2013 Officials confirm gray wolf killed in Ky_.pdf                                               of the United States petition references

                                                        Callan et al 2013 Recolonizing wolves trigger a trophic                                             Center for Biological Diversity/Humane Society
AR_0029889.pdf   AR_0029897    1/1/2013 0:00 Edocument; cascade in Wisconsin (USA).pdf                                                                      of the United States petition references

                                                        Defenders of Wildlife 2013 Places for Wolves                                                        Center for Biological Diversity/Humane Society
AR_0029898.pdf   AR_0029916    1/1/2013 0:00 Edocument; updated.pdf                                                                                         of the United States petition references
                                                        Jerek 2013 DNA shows hunter‐shot canine from
                                                        October to be wandering wolf _ Missouri Department                                                  Center for Biological Diversity/Humane Society
AR_0029917.pdf   AR_0029918    1/1/2013 0:00 Edocument; of Conservation.pdf                                                                                 of the United States petition references
                                                                                                                Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 86 of 109


                                                         Kentucky 2013 DNA Confirms Dog‐Like Animal Shot in                                             Center for Biological Diversity/Humane Society
AR_0029919.pdf   AR_0029920     1/1/2013 0:00 Edocument; Kentucky is a Wolf _ Field & Stream.pdf                                                        of the United States petition references

                                                         MacFarland 2013 Wisconsin PostDelistMonitor                                                    Center for Biological Diversity/Humane Society
AR_0029921.pdf   AR_0029938     1/1/2013 0:00 Edocument; 2013.pdf                                                                                       of the United States petition references
                                                         mazur 2013 Clarifying standpoints in the gray wolf
                                                         recovery conflict_ Procuring management and policy                                             Center for Biological Diversity/Humane Society
AR_0029939.pdf   AR_0029949     1/1/2013 0:00 Edocument; forethought.pdf                                                                                of the United States petition references

                                                                                                                                                        Center for Biological Diversity/Humane Society
AR_0029950.pdf   AR_0029990     1/1/2013 0:00 Edocument; Ripple et al 2013.pdf                                                                          of the United States petition references

                                                             Treves 2013 Longitudinal Analysis of Attitudes Toward                                      Center for Biological Diversity/Humane Society
AR_0029991.pdf   AR_0030000     1/1/2013 0:00   Edocument;   Wolves.pdf                                                                                 of the United States petition references
AR_0030001.pdf   AR_0030047     1/1/2013 0:00   Edocument;   Bad River Band 2013.pdf                                                                    Literature cited proposed and final rules
AR_0030048.pdf   AR_0030054     1/1/2013 0:00   Edocument;   Bump et al 2013.pdf                                                                        Literature cited proposed and final rules
AR_0030055.pdf   AR_0030100     1/1/2013 0:00   Edocument;   Cook et al 2013.pdf                                                                        Literature cited proposed and final rules
AR_0030101.pdf   AR_0030101     1/1/2013 0:00   Edocument;   Cooley 2013.pdf                                       Idaho Wolf Hunting Regulations       Literature cited proposed and final rules
AR_0030102.pdf   AR_0030104     1/1/2013 0:00   Edocument;   Jimenez 2013a.pdf                                                                          Literature cited proposed and final rules

                                                                                                                  Review of passage of Wyoming Senate
AR_0030105.pdf   AR_0030107     1/1/2013 0:00   Edocument;   Jimenez 2013b.pdf                                    File 132 and Montana House Bill 73    Literature cited proposed and final rules
AR_0030108.pdf   AR_0030125     1/1/2013 0:00   Edocument;   McFarland and Wiedenhoeft 2013.pdf                                                         Literature cited proposed and final rules
AR_0030126.pdf   AR_0030127     1/1/2013 0:00   Edocument;   MFWP 2013.pdf                                                                              Literature cited proposed and final rules
AR_0030128.pdf   AR_0030139     1/1/2013 0:00   Edocument;   Middleton et al 2013.pdf                                                                   Literature cited proposed and final rules
AR_0030140.pdf   AR_0030146     1/1/2013 0:00   Edocument;   Raikonnen et al. 2013.pdf                                                                  Literature cited proposed and final rules
AR_0030147.pdf   AR_0030156     1/1/2013 0:00   Edocument;   Rich et al 2013.pdf                                                                        Literature cited proposed and final rules

AR_0030157.pdf   AR_0030169     1/1/2013 0:00   Edocument;   Stahler_et_al‐2013‐Journal_of_Animal_Ecology.pdf                                           Literature cited proposed and final rules
AR_0030170.pdf   AR_0030183     1/1/2013 0:00   Edocument;   Stark and Erb 2013.pdf                                                                     Literature cited proposed and final rules
AR_0030184.pdf   AR_0030192     1/1/2013 0:00   Edocument;   Treves et al 2013.pdf                                                                      Literature cited proposed and final rules
AR_0030193.pdf   AR_0030205     1/1/2013 0:00   Edocument;   USFWS et al 2013.pdf                                                                       Literature cited proposed and final rules
AR_0030206.pdf   AR_0030244     1/1/2013 0:00   Edocument;   WGFD et al 2013.pdf                                                                        Literature cited proposed and final rules
AR_0030245.pdf   AR_0030248     1/1/2013 0:00   Edocument;   WI DNR 2013.pdf                                                                            Literature cited proposed and final rules

                                                             KBIC
AR_0030249.pdf   AR_0030250    11/1/2012 0:00   Edocument;   Resolution_Wolf_Hunt_OppositionKB1902_2012.pdf
AR_0030251.pdf   AR_0030260   10/30/2012 0:00   Edocument;   FDL Wolf Management Plan.pdf
AR_0030261.pdf   AR_0030272     7/1/2012 0:00   Edocument;   Wolf Protection Ordinance 07‐12.pdf
AR_0030273.pdf   AR_0030293     1/1/2012 0:00   Edocument;   Benson et al. 2012.pdf                                                                     References cited in Biological Report
AR_0030294.pdf   AR_0030303     1/1/2012 0:00   Edocument;   Carroll et al 2012.pdf                               Conservation Biology 2012.26:78‐87    References cited in Biological Report
AR_0030304.pdf   AR_0030374     1/1/2012 0:00   Edocument;   Chambers et al. 2012.pdf                                                                   References cited in Biological Report
                                                                                                                  The Journal of Wildlife Management
AR_0030375.pdf   AR_0030385     1/1/2012 0:00   Edocument;   Gude et al. 2012.pdf                                 2012.76:108‐118                       References cited in Biological Report
AR_0030386.pdf   AR_0030466     1/1/2012 0:00   Edocument;   Thiel and Wydeven 2012.pdf                                                                 References cited in Biological Report
AR_0030467.pdf   AR_0030479     1/1/2012 0:00   Edocument;   USFWS et al 2012.pdf                                                                       References cited in Biological Report
AR_0030480.pdf   AR_0030497     1/1/2012 0:00   Edocument;   Vucetich and Carroll In Review.pdf                                                         References cited in Biological Report
AR_0030498.pdf   AR_0030503     1/1/2012 0:00   Edocument;   Wheeldon et al 2012.pdf                                                                    References cited in Biological Report

                                                                                                                                                        Center for Biological Diversity/Humane Society
AR_0030504.pdf   AR_0030515     1/1/2012 0:00 Edocument; Almberg 2012pdf.pdf                                                                            of the United States petition references
                                                         Chambers 2012 An Account of the Taxonomy of North
                                                         American Wolves from Morphological and Genetic                                                 Center for Biological Diversity/Humane Society
AR_0030516.pdf   AR_0030684     1/1/2012 0:00 Edocument; Analyses.pdf                                                                                   of the United States petition references

                                                                                                                                                        Center for Biological Diversity/Humane Society
AR_0030685.pdf   AR_0030694     1/1/2012 0:00 Edocument; Gaubert 2012 .pdf                                                                              of the United States petition references

                                                         Kansas 2012 Wildlife Sightings _ Wildlife & Habitats _                                         Center for Biological Diversity/Humane Society
AR_0030695.pdf   AR_0030696     1/1/2012 0:00 Edocument; KDWPT ‐ KDWPT.pdf                                                                              of the United States petition references

                                                         Leonard 2012 Gower man unknowingly bags wolf _                                                 Center for Biological Diversity/Humane Society
AR_0030697.pdf   AR_0030701     1/1/2012 0:00 Edocument; Outdoors _ newspressnow.com.pdf                                                                of the United States petition references

                                                         Rutledge et al 2012 Conservation genomics in
                                                         perspective_ A holistic approach to understanding                                              Center for Biological Diversity/Humane Society
AR_0030702.pdf   AR_0030708     1/1/2012 0:00 Edocument; Canis evolution in North America.pdf                                                           of the United States petition references

                                                         Vucetich et al 2012 Intra‐                                                                     Center for Biological Diversity/Humane Society
AR_0030709.pdf   AR_0030721     1/1/2012 0:00 Edocument; seasonal_variation_in_wolf_Canis_lupus_kill_.pdf                                               of the United States petition references
                                                                                                              Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 87 of 109


                                                                                                                                                      Center for Biological Diversity/Humane Society
AR_0030722.pdf   AR_0030725    1/1/2012 0:00 Edocument; WI DNR 2012 WolfReport.pdf                                                                    of the United States petition references

                                                        Woster 2012 b Wolf found near Pine Ridge migrated                                             Center for Biological Diversity/Humane Society
AR_0030726.pdf   AR_0030729    1/1/2012 0:00 Edocument; from Yellowstone _ News _ rapidcityjournal.com.pdf                                            of the United States petition references

                                                        Woster 2012 Wolf killed near Custer likely from Great                                         Center for Biological Diversity/Humane Society
AR_0030730.pdf   AR_0030733    1/1/2012 0:00 Edocument; Lakes population _ News _ rapidcityjournal.com.pdf                                            of the United States petition references

                                                                                                                                                      Center for Biological Diversity/Humane Society
AR_0030734.pdf   AR_0030806    1/1/2012 0:00 Edocument; Wyoming 2011 wolf plan with 2012 addendum.pdf                                                 of the United States petition references
                                                        Almberg et al 2012 parasite invasion following
AR_0030807.pdf   AR_0030818    1/1/2012 0:00 Edocument; reintroduction.pdf                                Phil. Trans. R. Soc. B 2012.367:2840‐2851   Literature cited proposed and final rules
AR_0030819.pdf   AR_0030831    1/1/2012 0:00 Edocument; Boonstra 2012.pdf                                                                             Literature cited proposed and final rules
AR_0030832.pdf   AR_0030838    1/1/2012 0:00 Edocument; Bruskotter and Fulton 2012.pdf                                                                Literature cited proposed and final rules
                                                        Bryan et al 2012 seasonal biogeographical
AR_0030839.pdf   AR_0030848    1/1/2012 0:00 Edocument; patterns_parasites in wolves.pdf                                                              Literature cited proposed and final rules
AR_0030849.pdf   AR_0030919    1/1/2012 0:00 Edocument; Chambers et al 2012.pdf                                                                       Literature cited proposed and final rules
AR_0030920.pdf   AR_0030923    1/1/2012 0:00 Edocument; Cooley 2012.pdf                                   wolf hunting regulations in Idaho           Literature cited proposed and final rules
AR_0030924.pdf   AR_0030934    1/1/2012 0:00 Edocument; Gude et al 2012.pdf                                                                           Literature cited proposed and final rules
AR_0030935.pdf   AR_0030938    1/1/2012 0:00 Edocument; Jimenez 2012.pdf                                                                              Literature cited proposed and final rules
AR_0030939.pdf   AR_0030944    1/1/2012 0:00 Edocument; Liberg et al 2012.pdf                                                                         Literature cited proposed and final rules
                                                        MDNR (Michigan Department of Natural Resources)
                                                        and MDARD (Michigan Department of Agriculture and
AR_0030945.pdf   AR_0030978    1/1/2012 0:00 Edocument; Rural Development) 2012.pdf                       Chronic Wasting Disease , CWD               Literature cited proposed and final rules
AR_0030979.pdf   AR_0030980    1/1/2012 0:00 Edocument; MFWP 2012.pdf                                                                                 Literature cited proposed and final rules
                                                                                                          Review of Montana Fish, Wildlife and
                                                                                                          Parks 2012‐2013 Wolf Hunting
AR_0030981.pdf   AR_0030985    1/1/2012 0:00 Edocument; Sartorius 2012.pdf                                Regulations                                 Literature cited proposed and final rules
                                                        Talbott and Guertin 2012 signed WY genetics
AR_0030986.pdf   AR_0030989    1/1/2012 0:00 Edocument; MOU.pdf                                                                                       Literature cited proposed and final rules

                                                        WDFW 2011 wolf habitat modeling ‐ WA Wolf Plan                                                Center for Biological Diversity/Humane Society
AR_0030990.pdf   AR_0030994   12/1/2011 0:00 Edocument; Dec 2011.pdf                                                                                  of the United States petition references

                                                                                                                RE: WI wolf information for 2011                                                       Wydeven, Adrian P ‐ DNR
AR_0030995.pdf   AR_0030996   2/14/2011 6:11 Edocument; Wydeven 2011 pers comm.pdf                              proposal                              Literature cited proposed and final rules        Adrian.Wydeven@Wisconsin.gov Laura_Ragan@fws.gov   Joel_Trick@fws.gov

                                             Edocument
AR_0030997.pdf   AR_0031017   2/14/2011 6:11 Attachment; WI Wolf Info 2011 delisting rule.doc                                                         Literature cited proposed and final rules

                                             Edocument
AR_0031018.pdf   AR_0031034   2/14/2011 6:11 Attachment; Wolf 2010 Annual Summary Report.doc                                                          Literature cited proposed and final rules

                                             Edocument
AR_0031035.pdf   AR_0031035   2/14/2011 6:11 Attachment; Wolf depredations 1990‐2010.doc                                                              Literature cited proposed and final rules

                                             Edocument
AR_0031036.pdf   AR_0031036   2/14/2011 6:11 Attachment; wolfdamsum.10‐11.ver.12‐24.xls                                                               Literature cited proposed and final rules                                                                                AR_0031036.xls

                                             Edocument
AR_0031037.pdf   AR_0031037   2/14/2011 6:11 Attachment; wolfdamsumannual.2010.ver.12‐24final.xls                                                     Literature cited proposed and final rules                                                                                AR_0031037.xls
                                                                                                                The Journal of Wildlife Management
AR_0031038.pdf   AR_0031042    1/1/2011 0:00   Edocument;   Cariappa et al. 2011.pdf                            2011.75:726‐730                       References cited in Biological Report
AR_0031043.pdf   AR_0031056    1/1/2011 0:00   Edocument;   Kays and Ferenec 2011.pdf                                                                 References cited in Biological Report
AR_0031057.pdf   AR_0031063    1/1/2011 0:00   Edocument;   Mech 2011.pdf                                                                             References cited in Biological Report
AR_0031064.pdf   AR_0031095    1/1/2011 0:00   Edocument;   ODFW 2011.pdf                                                                             References cited in Biological Report
AR_0031096.pdf   AR_0031098    1/1/2011 0:00   Edocument;   Rutledge et al 2011.pdf                                                                   References cited in Biological Report
AR_0031099.pdf   AR_0031111    1/1/2011 0:00   Edocument;   vonHoldt et al. 2011.pdf                                                                  References cited in Biological Report
AR_0031112.pdf   AR_0031412    1/1/2011 0:00   Edocument;   Wiles et al 2011.pdf                                                                      References cited in Biological Report

                                                        AP 2011 Federally protected gray wolf shot in North                                           Center for Biological Diversity/Humane Society
AR_0031413.pdf   AR_0031414    1/1/2011 0:00 Edocument; Dakota Twin Cities.pdf                                                                        of the United States petition references

                                                                                                                                                      Center for Biological Diversity/Humane Society
AR_0031415.pdf   AR_0031419    1/1/2011 0:00 Edocument; Cariappa 2011.pdf                                                                             of the United States petition references

                                                                                                                                                      Center for Biological Diversity/Humane Society
AR_0031420.pdf   AR_0031428    1/1/2011 0:00 Edocument; Estes et al 2011.pdf                                                                          of the United States petition references
                                                                                                                Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 88 of 109


                                                        Nearing 2011 A century later, the wild wolf returns ‐                                               Center for Biological Diversity/Humane Society
AR_0031429.pdf   AR_0031432    1/1/2011 0:00 Edocument; Times Union.pdf                                                                                     of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0031433.pdf   AR_0031436    1/1/2011 0:00 Edocument; NH Wildlife Action Plan Profile 2011.pdf                                                            of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0031437.pdf   AR_0031441    1/1/2011 0:00 Edocument; Rueness 2011.pdf                                                                                    of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0031442.pdf   AR_0031450    1/1/2011 0:00 Edocument; Sparkman 2011.pdf                                                                                   of the United States petition references

                                                        USFWS 2011 2009 Death of Gray Wolf in Colorado                                                      Center for Biological Diversity/Humane Society
AR_0031451.pdf   AR_0031452    1/1/2011 0:00 Edocument; Tied to Banned Poison.pdf                                                                           of the United States petition references

                                                        USFWS 2011 Rocky Mountain Wolf Recovery 2010                                                        Center for Biological Diversity/Humane Society
AR_0031453.pdf   AR_0031462    1/1/2011 0:00 Edocument; Interagency Annual Report.pdf                                                                       of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0031463.pdf   AR_0031474    1/1/2011 0:00   Edocument;   vonHoldt et al 2011.pdf                                                                         of the United States petition references
AR_0031475.pdf   AR_0031476    1/1/2011 0:00   Edocument;   Cooley 2011.pdf                                      Wolf Hunting Regulations                   Literature cited proposed and final rules
AR_0031477.pdf   AR_0031484    1/1/2011 0:00   Edocument;   Dawson et al. 2011.pdf                                                                          Literature cited proposed and final rules
AR_0031485.pdf   AR_0031488    1/1/2011 0:00   Edocument;   Eklund pers comm 2011.pdf                                                                       Literature cited proposed and final rules
AR_0031489.pdf   AR_0031495    1/1/2011 0:00   Edocument;   Estes et al. 2011.pdf                                                                           Literature cited proposed and final rules
                                                                                                                 Idaho Fish and Game Lolo and Selway Elk
                                                                                                                 Predation Management Plan, May 14,
AR_0031496.pdf   AR_0031512    1/1/2011 0:00   Edocument;
                                                        IDFG 2011.pdf                                            2010                                      Literature cited proposed and final rules
AR_0031513.pdf   AR_0031515    1/1/2011 0:00   Edocument;
                                                        Johnson 2011 pers comm.pdf                                                                         Literature cited proposed and final rules
AR_0031516.pdf   AR_0031522    1/1/2011 0:00   Edocument;
                                                        Liberg et al 2011.pdf                                                                              Literature cited proposed and final rules
AR_0031523.pdf   AR_0031529    1/1/2011 0:00   Edocument;
                                                        Mortensen pers comm 2011.pdf                                                                       Literature cited proposed and final rules
AR_0031530.pdf   AR_0031547    1/1/2011 0:00   Edocument;
                                                        Shelley et al 2011.pdf                                                                             Literature cited proposed and final rules
                                                        Stronen et al 2011 diseases and parasites in             Journal of Wildlife Diseases 2011.47:222‐
AR_0031548.pdf   AR_0031553    1/1/2011 0:00 Edocument; wolves_canada.pdf                                        227                                       Literature cited proposed and final rules
                                                                                                                 Society & Natural Resources 2011.24:984‐
AR_0031554.pdf   AR_0031565    1/1/2011 0:00 Edocument; Treves and Martin 2011.pdf                               994                                       Literature cited proposed and final rules
AR_0031566.pdf   AR_0031573    1/1/2011 0:00 Edocument; Treves et al 2011.pdf                                                                              Literature cited proposed and final rules
AR_0031574.pdf   AR_0031583    1/1/2011 0:00 Edocument; USFWS et al 2011.pdf                                     Rocky Mountain Wolf Recovery              Literature cited proposed and final rules
                                                                                                                 Heredity 107, 16 (2011).
AR_0031584.pdf   AR_0031587    1/1/2011 0:00 Edocument; Wayne and Hedrick 2011.pdf                               doi:10.1038/hdy.2010.147                  Literature cited proposed and final rules
AR_0031588.pdf   AR_0031596    1/1/2011 0:00 Edocument; Webb et al 2011.pdf                                      Can. J. Zool. 2011.89:744‐752             Literature cited proposed and final rules
AR_0031597.pdf   AR_0031660    1/1/2011 0:00 Edocument; WGFC 2011‐MgmtPlan.pdf                                                                             Literature cited proposed and final rules
                                                                                                                 Journal of Wildlife Diseases 2011.47:78‐
AR_0031661.pdf   AR_0031676    1/1/2011 0:00 Edocument; Wild et al 2011.pdf                                      93                                        Literature cited proposed and final rules
AR_0031677.pdf   AR_0031977    1/1/2011 0:00 Edocument; Wiles et al 2011.pdf                                                                               Literature cited proposed and final rules
AR_0031978.pdf   AR_0031992    1/1/2011 0:00 Edocument; Wydeven et al 2011.pdf                                                                             Literature cited proposed and final rules

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0031993.pdf   AR_0032011   7/20/2010 0:00   Edocument;   Gray Wolf National Recovery Plan APA Petition.pdf                                               of the United States petition references
AR_0032012.pdf   AR_0032020    1/1/2010 0:00   Edocument;   Carroll et al. 2010.pdf                              Conservation Biology 2010.24:395‐403       References cited in Biological Report
AR_0032021.pdf   AR_0032027    1/1/2010 0:00   Edocument;   Creel and Rotella 2010.pdf                                                                      References cited in Biological Report
AR_0032028.pdf   AR_0032046    1/1/2010 0:00   Edocument;   Fain et al 2010.pdf                                                                             References cited in Biological Report
AR_0032047.pdf   AR_0032051    1/1/2010 0:00   Edocument;   Kays et al. 2010a.pdf                                                                           References cited in Biological Report
AR_0032052.pdf   AR_0032053    1/1/2010 0:00   Edocument;   Kays et al. 2010b.pdf                                                                           References cited in Biological Report
AR_0032054.pdf   AR_0032063    1/1/2010 0:00   Edocument;   Mech 2010.pdf                                                                                   References cited in Biological Report

                                                                                                                 Biological Conservation, 143 (2010) 2514‐
AR_0032064.pdf   AR_0032074    1/1/2010 0:00   Edocument;   Murray et al. 2010.pdf                               2524. doi:10.1016/j.biocon.2010.06.018 References cited in Biological Report
AR_0032075.pdf   AR_0032083    1/1/2010 0:00   Edocument;   Rutledge et al 2010.pdf                                                                        References cited in Biological Report
AR_0032084.pdf   AR_0032099    1/1/2010 0:00   Edocument;   Smith et al 2010.pdf                                                                           References cited in Biological Report
AR_0032100.pdf   AR_0032115    1/1/2010 0:00   Edocument;   VonHoldt et al 2010.pdf                                                                        References cited in Biological Report
AR_0032116.pdf   AR_0032129    1/1/2010 0:00   Edocument;   Weckworth et al 2010.pdf                                                                       References cited in Biological Report
AR_0032130.pdf   AR_0032142    1/1/2010 0:00   Edocument;   Wheeldon et al 2010.pdf                                                                        References cited in Biological Report

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0032143.pdf   AR_0032187    1/1/2010 0:00 Edocument; Chadwick 2010 Wolf Wars.pdf                                                                         of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0032188.pdf   AR_0032234    1/1/2010 0:00 Edocument; Claeys 2010 Wilves in the Lower Peninsula of MI.pdf                                                 of the United States petition references

                                                                                                                                                            Center for Biological Diversity/Humane Society
AR_0032235.pdf   AR_0032241    1/1/2010 0:00 Edocument; Creel 2010.pdf                                                                                      of the United States petition references
                                                                                                                 Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 89 of 109


                                                                                                                                                        Center for Biological Diversity/Humane Society
AR_0032242.pdf   AR_0032260     1/1/2010 0:00 Edocument; Fain et al 2010.pdf                                                                            of the United States petition references

                                                                                                                                                        Center for Biological Diversity/Humane Society
AR_0032261.pdf   AR_0032263     1/1/2010 0:00 Edocument; Innes 2010 Fire Effects Information System.pdf                                                 of the United States petition references

                                                         Love 2010 Wolf Range Expands into Utah _ Field &                                               Center for Biological Diversity/Humane Society
AR_0032264.pdf   AR_0032265     1/1/2010 0:00 Edocument; Stream.pdf                                                                                     of the United States petition references

                                                         Maletzke, B.T. and R.B. Wielgus. (yr unknown),
                                                         Development of wolf population models for RAMAS                                                Center for Biological Diversity/Humane Society
AR_0032266.pdf   AR_0032284     1/1/2010 0:00 Edocument; analysis by WDFW ‐ and WDFW results.pdf                                                        of the United States petition references
                                                         Murray 2010 Death from anthropogenic causes is
                                                         partially compensatory in recovering wolf                                                      Center for Biological Diversity/Humane Society
AR_0032285.pdf   AR_0032295     1/1/2010 0:00 Edocument; populations.pdf                                                                                of the United States petition references

                                                                                                                                                        Center for Biological Diversity/Humane Society
AR_0032296.pdf   AR_0032490     1/1/2010 0:00 Edocument; ODFW 2010. Wolf Conservation & Mgm Plan.pdf                                                    of the United States petition references

                                                         Robinson and Greenwald 2010 ‐ Gray Wolf National                                               Center for Biological Diversity/Humane Society
AR_0032491.pdf   AR_0032509     1/1/2010 0:00 Edocument; Recovery Plan APA Petition.pdf                                                                 of the United States petition references
                                                         Rutledge et al 2010 Protection from harvesting
                                                         restores the natural social structure of eastern wolf                                          Center for Biological Diversity/Humane Society
AR_0032510.pdf   AR_0032517     1/1/2010 0:00 Edocument; packs.pdf                                                                                      of the United States petition references

                                                         Toledo Blade 2010 Wolf shooting piques curiosity _                                             Center for Biological Diversity/Humane Society
AR_0032518.pdf   AR_0032523     1/1/2010 0:00 Edocument; Toledo Blade.pdf                                                                               of the United States petition references

                                                         USGS 2010 Climate change and wildlife health_ direct                                           Center for Biological Diversity/Humane Society
AR_0032524.pdf   AR_0032527     1/1/2010 0:00 Edocument; and indirect effects.pdf                                                                       of the United States petition references

                                                                                                                                                        Center for Biological Diversity/Humane Society
AR_0032528.pdf   AR_0032543     1/1/2010 0:00   Edocument;   Way et al 2010.pdf                                                                         of the United States petition references
AR_0032544.pdf   AR_0032546     1/1/2010 0:00   Edocument;   Bangs 2010.pdf                                       2009 wolf population review           Literature cited proposed and final rules
AR_0032547.pdf   AR_0032547     1/1/2010 0:00   Edocument;   Belant and Adams 2010.pdf                                                                  Literature cited proposed and final rules
AR_0032548.pdf   AR_0032554     1/1/2010 0:00   Edocument;   Creel and Rotella 2010.pdf                                                                 Literature cited proposed and final rules
                                                                                                                  Heredity 104, 124 (2010).
AR_0032555.pdf   AR_0032555     1/1/2010 0:00   Edocument;   Frankham 2010.pdf                                    doi:10.1038/hdy.2009.155              Literature cited proposed and final rules
AR_0032556.pdf   AR_0032571     1/1/2010 0:00   Edocument;   Houston et al 2010.pdf                                                                     Literature cited proposed and final rules
AR_0032572.pdf   AR_0032575     1/1/2010 0:00   Edocument;   Jimenez et al. 2010.pdf                                                                    Literature cited proposed and final rules
AR_0032576.pdf   AR_0032578     1/1/2010 0:00   Edocument;   Krumm et al 2010.pdf                                 Biol. Lett. 2010.6:209‐211            Literature cited proposed and final rules
AR_0032579.pdf   AR_0032584     1/1/2010 0:00   Edocument;   MFWP 2010.pdf                                                                              Literature cited proposed and final rules
AR_0032585.pdf   AR_0032596     1/1/2010 0:00   Edocument;   Murray et al 2010.pdf                                                                      Literature cited proposed and final rules
AR_0032597.pdf   AR_0032791     1/1/2010 0:00   Edocument;   ODFW 2010.pdf                                        Adopted Dec. 1, 2005                  Literature cited proposed and final rules
AR_0032792.pdf   AR_0032811     1/1/2010 0:00   Edocument;   Red Lake Band of Chippewa 2010.pdf                                                         Literature cited proposed and final rules
AR_0032812.pdf   AR_0032826     1/1/2010 0:00   Edocument;   Smith et al 2010.pdf                                                                       Literature cited proposed and final rules
AR_0032827.pdf   AR_0032835     1/1/2010 0:00   Edocument;   USDA WS 2010 .pdf                                                                          Literature cited proposed and final rules
AR_0032836.pdf   AR_0032844     1/1/2010 0:00   Edocument;   USFWS et al 2010.pdf                                                                       Literature cited proposed and final rules
AR_0032845.pdf   AR_0032860     1/1/2010 0:00   Edocument;   vonHoldt et al. 2010.pdf                             Molecular Ecology 2010.19:4412‐4427   Literature cited proposed and final rules
AR_0032861.pdf   AR_0032904     1/1/2010 0:00   Edocument;   WDNR 2010.pdf                                                                              Literature cited proposed and final rules
AR_0032905.pdf   AR_0032917     1/1/2010 0:00   Edocument;   Wheeldon et al. 2010.pdf                             Molecular Ecology 2010.19:4428‐4440   Literature cited proposed and final rules
AR_0032918.pdf   AR_0032984     1/1/2010 0:00   Edocument;   Wydeven et al 2010.pdf                                                                     Literature cited proposed and final rules
                                                                                                                                                                                                         Dan Stark
AR_0032985.pdf   AR_0032985   8/20/2009 17:53   Edocument;   Re_ Quick Wolf Question.pdf                          Re: Quick Wolf Question               Literature cited proposed and final rules        Dan.Stark@dnr.state.mn.us   Laura_Ragan@fws.gov   Phil_Delphey@fws.gov
AR_0032986.pdf   AR_0033006     1/1/2009 0:00   Edocument;   Beyer et al 2009.pdf                                                                       References cited in Biological Report
AR_0033007.pdf   AR_0033058     1/1/2009 0:00   Edocument;   CONANP PACE Lobo Mexicano 2009.pdf                                                         References cited in Biological Report
AR_0033059.pdf   AR_0033070     1/1/2009 0:00   Edocument;   DelGuidice et al 2009.pdf                                                                  References cited in Biological Report
AR_0033071.pdf   AR_0033080     1/1/2009 0:00   Edocument;   Erb and DonCarlos 2009.pdf                                                                 References cited in Biological Report
AR_0033081.pdf   AR_0033094     1/1/2009 0:00   Edocument;   Koblmuller et al. 2009.pdf                           Molecular Ecology 2009.18:2313‐2326   References cited in Biological Report
AR_0033095.pdf   AR_0033096     1/1/2009 0:00   Edocument;   Mech 2009.pdf                                        Biology Letters 2009.5:65‐66          References cited in Biological Report
AR_0033097.pdf   AR_0033122     1/1/2009 0:00   Edocument;   Mladenoff et al 2009.pdf                                                                   References cited in Biological Report
AR_0033123.pdf   AR_0033138     1/1/2009 0:00   Edocument;   Munoz‐Fuentes et al. 2009.pdf                                                              References cited in Biological Report
AR_0033139.pdf   AR_0033156     1/1/2009 0:00   Edocument;   Nowak 2009.pdf                                                                             References cited in Biological Report
AR_0033157.pdf   AR_0033176     1/1/2009 0:00   Edocument;   Roell et al. 2009.pdf                                                                      References cited in Biological Report
AR_0033177.pdf   AR_0033183     1/1/2009 0:00   Edocument;   Thiel et al 2009.pdf                                                                       References cited in Biological Report
AR_0033184.pdf   AR_0033199     1/1/2009 0:00   Edocument;   Treves et al 2009.pdf                                                                      References cited in Biological Report
AR_0033200.pdf   AR_0033209     1/1/2009 0:00   Edocument;   VanDeelen 2009.pdf                                                                         References cited in Biological Report
AR_0033210.pdf   AR_0033213     1/1/2009 0:00   Edocument;   Wheeldon and White 2009.pdf                                                                References cited in Biological Report
AR_0033214.pdf   AR_0033235     1/1/2009 0:00   Edocument;   Wydeven et al 2009b.pdf                                                                    References cited in Biological Report
                                                                                                              Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 90 of 109


                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0033236.pdf   AR_0033250   1/1/2009 0:00 Edocument; Beerman re PA.pdf                                                                                 of the United States petition references

                                                       Colorado 2009 Death of Gray Wolf in Colorado Tied to                                              Center for Biological Diversity/Humane Society
AR_0033251.pdf   AR_0033252   1/1/2009 0:00 Edocument; Banned Poison.pdf                                                                                 of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0033253.pdf   AR_0033269   1/1/2009 0:00 Edocument; Glowa et al 2009 Petition.pdf                                                                     of the United States petition references

                                                       Kobmuller 2009 Origin and status of the Great Lakes                                               Center for Biological Diversity/Humane Society
AR_0033270.pdf   AR_0033283   1/1/2009 0:00 Edocument; wolf.pdf                                                                                          of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0033284.pdf   AR_0033303   1/1/2009 0:00 Edocument; Mech 2009 ltresearchonwolvesSNF.pdf                                                               of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0033304.pdf   AR_0033317   1/1/2009 0:00   Edocument;   Treves 2009.pdf                                                                               of the United States petition references
AR_0033318.pdf   AR_0033328   1/1/2009 0:00   Edocument;   Almberg et al 2009.PDF                                                                        Literature cited proposed and final rules
AR_0033329.pdf   AR_0033378   1/1/2009 0:00   Edocument;   Bangs et al 2009.pdf                                                                          Literature cited proposed and final rules
AR_0033379.pdf   AR_0033389   1/1/2009 0:00   Edocument;   Beyer et al 2009.pdf                                                                          Literature cited proposed and final rules
AR_0033390.pdf   AR_0033390   1/1/2009 0:00   Edocument;   Dirks in litt 2009.pdf                                                                        Literature cited proposed and final rules
AR_0033391.pdf   AR_0033406   1/1/2009 0:00   Edocument;   Erb and DonCarlos 2009.pdf                                                                    Literature cited proposed and final rules
                                                                                                               Journal of Wildlife Diseases 2009.45:1208‐
AR_0033407.pdf   AR_0033411   1/1/2009 0:00   Edocument;
                                                       Foreyt et al. 2009.pdf                                  1212                                       Literature cited proposed and final rules
AR_0033412.pdf   AR_0033457   1/1/2009 0:00   Edocument;
                                                       Jimenez et al 2009.pdf                                                                             Literature cited proposed and final rules
AR_0033458.pdf   AR_0033507   1/1/2009 0:00   Edocument;
                                                       LTBB of Odawa Indians 2009.pdf                                                                     Literature cited proposed and final rules
AR_0033508.pdf   AR_0033527   1/1/2009 0:00   Edocument;
                                                       Mladenhoff et al 2009.pdf                                                                          Literature cited proposed and final rules
AR_0033528.pdf   AR_0033528   1/1/2009 0:00   Edocument;
                                                       Mortensen 2009 pers comm.pdf                                                                       Literature cited proposed and final rules
AR_0033529.pdf   AR_0033549   1/1/2009 0:00   Edocument;
                                                       Roell et al 2009.pdf                                                                               Literature cited proposed and final rules
AR_0033550.pdf   AR_0033566   1/1/2009 0:00   Edocument;
                                                       Ruid et al 2009.pdf                                                                                Literature cited proposed and final rules
AR_0033567.pdf   AR_0033574   1/1/2009 0:00   Edocument;
                                                       Schanning 2009.pdf                                                                                 Literature cited proposed and final rules
AR_0033575.pdf   AR_0033575   1/1/2009 0:00   Edocument;
                                                       Schrage 2009 pers comm.pdf                                                                         Literature cited proposed and final rules
AR_0033576.pdf   AR_0033584   1/1/2009 0:00   Edocument;
                                                       USDA WS 2009.pdf                                                                                   Literature cited proposed and final rules
AR_0033585.pdf   AR_0033591   1/1/2009 0:00   Edocument;
                                                       USFWS et al 2009.pdf                                                                               Literature cited proposed and final rules
AR_0033592.pdf   AR_0033605   1/1/2009 0:00   Edocument;
                                                       Wilson and Bruskotter 2009.pdf                                                                     Literature cited proposed and final rules
AR_0033606.pdf   AR_0033625   1/1/2009 0:00   Edocument;
                                                       Wydeven and Wiedenhoeft 2009.pdf                                                                   Literature cited proposed and final rules
AR_0033626.pdf   AR_0033660   1/1/2009 0:00   Edocument;
                                                       Wydeven et al 2009a.pdf                                                                            Literature cited proposed and final rules
                                                       Post‐Delisting Monitoring Plan_with note to                                                        Feb 2008 Great Lakes post‐delisting monitoring
AR_0033661.pdf   AR_0033689   2/1/2008 0:00 Edocument; reader.pdf                                                                                         plan with note to reader
                                                       Post‐delisting Monitoring Plan WGL DPS Gray Wolf
AR_0033690.pdf   AR_0033717   1/1/2008 0:00 Edocument; 2008.pdf
AR_0033718.pdf   AR_0033742   1/1/2008 0:00 Edocument; Adams et al 2008.pdf                                    Wildlife Monographs 2008.170:1‐25         References cited in Biological Report
                                                                                                               The Journal of Wildlife Management
AR_0033743.pdf   AR_0033752   1/1/2008 0:00   Edocument;   Brainerd et al. 2008.pdf                            2008.72:89‐98                             References cited in Biological Report
AR_0033753.pdf   AR_0033763   1/1/2008 0:00   Edocument;   Erb 2008.pdf                                        Wolf Population Survey                    References cited in Biological Report
AR_0033764.pdf   AR_0033768   1/1/2008 0:00   Edocument;   Leonard and Wayne 2008.pdf                                                                    References cited in Biological Report
AR_0033769.pdf   AR_0033772   1/1/2008 0:00   Edocument;   Mech and Paul 2008.pdf                                                                        References cited in Biological Report
AR_0033773.pdf   AR_0033868   1/1/2008 0:00   Edocument;   Michigan DNR 2008.pdf                                                                         References cited in Biological Report

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0033869.pdf   AR_0033894   1/1/2008 0:00 Edocument; Adams 2008.pdf                                                                                    of the United States petition references

                                                       AP 2008 No wolf hunting season expected in Nevada ‐                                               Center for Biological Diversity/Humane Society
AR_0033895.pdf   AR_0033901   1/1/2008 0:00 Edocument; UPI.com.pdf                                                                                       of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0033902.pdf   AR_0033902   1/1/2008 0:00 Edocument; BelongieC 2008 ‐ Habitat map.pdf                                                                  of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0033903.pdf   AR_0033917   1/1/2008 0:00 Edocument; BelongieC 2008.pdf                                                                                of the United States petition references
                                                       Berger 2008 Indirect Effects and Traditional Trophic
                                                       Cascades_ A Test Involving Wolves, Coyotes, and                                                   Center for Biological Diversity/Humane Society
AR_0033918.pdf   AR_0033929   1/1/2008 0:00 Edocument; Pronghorn.pdf                                                                                     of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0033930.pdf   AR_0033940   1/1/2008 0:00 Edocument; Brainerd 2008.pdf                                                                                 of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0033941.pdf   AR_0033948   1/1/2008 0:00 Edocument; Constible et al 2008 Pages from Feb NABT.pdf                                                      of the United States petition references
                                                                                                                Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 91 of 109


                                                                                                                                                        Center for Biological Diversity/Humane Society
AR_0033949.pdf   AR_0033952     1/1/2008 0:00 Edocument; Leonard 2008 a .pdf                                                                            of the United States petition references

                                                                                                                                                        Center for Biological Diversity/Humane Society
AR_0033953.pdf   AR_0033954     1/1/2008 0:00 Edocument; Leonard 2008 b.pdf                                                                             of the United States petition references

                                                                                                                                                        Center for Biological Diversity/Humane Society
AR_0033955.pdf   AR_0034039     1/1/2008 0:00 Edocument; Linnell 2008 Guidelines final July 2008.pdf                                                    of the United States petition references

                                                                                                                                                        Center for Biological Diversity/Humane Society
AR_0034040.pdf   AR_0034053     1/1/2008 0:00 Edocument; Mech et al 2008.pdf                                                                            of the United States petition references

                                                         Morrell 2008 Wolves at the Door of a More                                                      Center for Biological Diversity/Humane Society
AR_0034054.pdf   AR_0034057     1/1/2008 0:00 Edocument; Dangerous World.pdf                                                                            of the United States petition references

                                                                                                                                                        Center for Biological Diversity/Humane Society
AR_0034058.pdf   AR_0034065     1/1/2008 0:00   Edocument;
                                                         Reizt 2008 After 100 Years, Lone Wolf Appears.pdf                                              of the United States petition references
AR_0034066.pdf   AR_0034090     1/1/2008 0:00   Edocument;
                                                         Adams et al 2008.pdf                                                                           Literature cited proposed and final rules
AR_0034091.pdf   AR_0034100     1/1/2008 0:00   Edocument;
                                                         Brainerd et al 2008.pdf                                                                        Literature cited proposed and final rules
AR_0034101.pdf   AR_0034155     1/1/2008 0:00   Edocument;
                                                         Cornicelli 2008.pdf                                                                            Literature cited proposed and final rules
                                                         Eastern Shoshone Northern Arapaho Tribes 2008‐
AR_0034156.pdf   AR_0034166     1/1/2008 0:00 Edocument; MgmtPlan.pdf                                                                                   Literature cited proposed and final rules

AR_0034167.pdf   AR_0034170     1/1/2008 0:00   Edocument;   Groen et al 2008 signed_MT and ID genetics_MOU.pdf                                         Literature cited proposed and final rules
AR_0034171.pdf   AR_0034178     1/1/2008 0:00   Edocument;   Harper et al 2008 Wolf‐Control‐MN_JWM.pdf                                                  Literature cited proposed and final rules
AR_0034179.pdf   AR_0034191     1/1/2008 0:00   Edocument;   Mech et al 2008.pdf                                                                        Literature cited proposed and final rules
AR_0034192.pdf   AR_0034198     1/1/2008 0:00   Edocument;   Miller et al 2008.pdf                                                                      Literature cited proposed and final rules
                                                                                                                  Northern Rocky Mountain Gray Wolf
AR_0034199.pdf   AR_0034474     1/1/2008 0:00   Edocument;   USFWS et al 2008.pdf                                 Recovery Annual Report                Literature cited proposed and final rules
AR_0034475.pdf   AR_0034497     1/1/2008 0:00   Edocument;   VonHoldt et al 2008 Molecular_Ecology.pdf                                                  Literature cited proposed and final rules
AR_0034498.pdf   AR_0034507     1/1/2008 0:00   Edocument;   Wisconsin DNR 2008.pdf                                                                     Literature cited proposed and final rules
AR_0034508.pdf   AR_0034547     1/1/2008 0:00   Edocument;   Wydeven and Wiedenhoeft 2008.pdf                                                           Literature cited proposed and final rules

                                                         Berger_Interferencecompetitionbetweenwolvescoyot                                               Center for Biological Diversity/Humane Society
AR_0034548.pdf   AR_0034559    11/1/2007 0:00 Edocument; es_JAE.pdf                                                                                     of the United States petition references

                                                             Urbigkit 2007 Wolf killed in Vermont ‐ Pinedale,                                           Center for Biological Diversity/Humane Society
AR_0034560.pdf   AR_0034561   10/11/2007 0:00   Edocument;   Wyoming.pdf                                                                                of the United States petition references
AR_0034562.pdf   AR_0034579     1/1/2007 0:00   Edocument;   Carmichael et al. 2007.pdf                                                                 References cited in Biological Report
AR_0034580.pdf   AR_0034601     1/1/2007 0:00   Edocument;   Musiani et al 2007.pdf                                                                     References cited in Biological Report
AR_0034602.pdf   AR_0034605     1/1/2007 0:00   Edocument;   Shelton and Weckerly 2007.pdf                        maps                                  References cited in Biological Report

                                                         Bruskotter et al 2007 Are attitudes towards wolves                                             Center for Biological Diversity/Humane Society
AR_0034606.pdf   AR_0034613     1/1/2007 0:00 Edocument; changing.pdf                                                                                   of the United States petition references
                                                         Maletzke, B.T. and R.B. Wielgus. (yr unknown),
                                                         Development of wolf population models for RAMAS
                                                         analysis by WDFW ‐ and WDFW results ‐ Habitat                                                  Center for Biological Diversity/Humane Society
AR_0034614.pdf   AR_0034617     1/1/2007 0:00 Edocument; maps.pdf                                                                                       of the United States petition references
                                                         McNab et al 2007 Description of ecological
                                                         subregions_ sections of the conterminous United                                                Center for Biological Diversity/Humane Society
AR_0034618.pdf   AR_0034709     1/1/2007 0:00 Edocument; States fix.pdf                                                                                 of the United States petition references

                                                         Randi 2007 Wolves in the Great Lakes region_ a                                                 Center for Biological Diversity/Humane Society
AR_0034710.pdf   AR_0034712     1/1/2007 0:00 Edocument; phylogeographic puzzle.pdf                                                                     of the United States petition references

                                                                                                                                                        Center for Biological Diversity/Humane Society
AR_0034713.pdf   AR_0034721     1/1/2007 0:00 Edocument; Traill et al 2007 .pdf                                                                         of the United States petition references

                                                         USFWS 2007 Rocky Mountain Wolf Recovery 2006                                                   Center for Biological Diversity/Humane Society
AR_0034722.pdf   AR_0034956     1/1/2007 0:00 Edocument; Interagency Annual Report.pdf                                                                  of the United States petition references
AR_0034957.pdf   AR_0034962     1/1/2007 0:00 Edocument; Asa et al. 2007.pdf                                      Animal Conservation 2007.10:326‐331   Literature cited proposed and final rules
                                                         Eastern Shoshone and Northern Arapaho Tribes
AR_0034963.pdf   AR_0034973     1/1/2007 0:00 Edocument; 2007.pdf                                                 wolf management                       Literature cited proposed and final rules
AR_0034974.pdf   AR_0034980     1/1/2007 0:00 Edocument; Fredrickson et al. 2007.pdf                              Proc. R. Soc. B. 2007.274:2365‐2371   Literature cited proposed and final rules
AR_0034981.pdf   AR_0034993     1/1/2007 0:00 Edocument; Hammill 2007.pdf                                                                               Literature cited proposed and final rules
AR_0034994.pdf   AR_0034996     1/1/2007 0:00 Edocument; Smith and Almberg 2007.pdf                                                                     Literature cited proposed and final rules
                                                                                                                  Rocky Mountain Wolf Recovery 2006
AR_0034997.pdf   AR_0035231     1/1/2007 0:00 Edocument; USFWS et al 2007.pdf                                     Interagency Annual Report             Literature cited proposed and final rules
AR_0035232.pdf   AR_0035281     1/1/2007 0:00 Edocument; Wydeven et al 2007.pdf                                                                         Literature cited proposed and final rules
                                                                                                                  Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 92 of 109


                                                            Maughan 2006 Wolf hit on I‐90 near Sturgis, SD last                   Center for Biological Diversity/Humane Society
AR_0035282.pdf   AR_0035282   8/15/2006 0:00   Edocument;   April was a Yellowstone area wolf.pdf                                 of the United States petition references
AR_0035283.pdf   AR_0035286    1/1/2006 0:00   Edocument;   Anschutz in litt 2006.pdf                                             References cited in Biological Report
AR_0035287.pdf   AR_0035301    1/1/2006 0:00   Edocument;   Carroll et al. 2006.pdf                                               References cited in Biological Report
AR_0035302.pdf   AR_0035312    1/1/2006 0:00   Edocument;   Hurford et al 2006.pdf                                                References cited in Biological Report
AR_0035313.pdf   AR_0035327    1/1/2006 0:00   Edocument;   Kyle et al. 2006.pdf                                                  References cited in Biological Report
AR_0035328.pdf   AR_0035358    1/1/2006 0:00   Edocument;   Larsen and Ripple 2006.pdf                                            References cited in Biological Report
AR_0035359.pdf   AR_0035361    1/1/2006 0:00   Edocument;   Mech 2006.pdf                                                         References cited in Biological Report
AR_0035362.pdf   AR_0035371    1/1/2006 0:00   Edocument;   Oakleaf et al 2006.pdf                                                References cited in Biological Report
AR_0035372.pdf   AR_0035409    1/1/2006 0:00   Edocument;   Wydeven and Wiedenhoeft 2006.pdf                                      References cited in Biological Report

                                                        Carroll C et al 2006 Defining recovery goals and                          Center for Biological Diversity/Humane Society
AR_0035410.pdf   AR_0035424    1/1/2006 0:00 Edocument; strategies.pdf                                                            of the United States petition references

                                                                                                                                  Center for Biological Diversity/Humane Society
AR_0035425.pdf   AR_0035426    1/1/2006 0:00 Edocument; Carroll et al 2006 wolf recovery Habitat maps.pdf                         of the United States petition references

                                                                                                                                  Center for Biological Diversity/Humane Society
AR_0035427.pdf   AR_0035427    1/1/2006 0:00 Edocument; Carroll et al 2006 wolf recovery.jpg                                      of the United States petition references

                                                                                                                                  Center for Biological Diversity/Humane Society
AR_0035428.pdf   AR_0035467    1/1/2006 0:00 Edocument; Defenders of Wildlife 2006.pdf                                            of the United States petition references

                                                        Gonzales 2006 Strong evidence of wolf in Colorado                         Center for Biological Diversity/Humane Society
AR_0035468.pdf   AR_0035471    1/1/2006 0:00 Edocument; The Denver Post.pdf                                                       of the United States petition references

                                                        Larsen and Ripple 2006 PNW Wolf Habitat ‐ Habitat                         Center for Biological Diversity/Humane Society
AR_0035472.pdf   AR_0035474    1/1/2006 0:00 Edocument; maps.pdf                                                                  of the United States petition references

                                                                                                                                  Center for Biological Diversity/Humane Society
AR_0035475.pdf   AR_0035491    1/1/2006 0:00 Edocument; Larsen and Ripple 2006 PNW Wolf Habitat.pdf                               of the United States petition references

                                                        Oakleaf 2006 Habitat selection by recolonizing                            Center for Biological Diversity/Humane Society
AR_0035492.pdf   AR_0035501    1/1/2006 0:00 Edocument; wolves.pdf                                                                of the United States petition references

                                                        Oakleaf et al Habitat selection by recolonizing wolves                    Center for Biological Diversity/Humane Society
AR_0035502.pdf   AR_0035503    1/1/2006 0:00 Edocument; in the northern Rocky Mountains ‐ Habitat maps.pdf                        of the United States petition references

                                                                                                                                  Center for Biological Diversity/Humane Society
AR_0035504.pdf   AR_0035507    1/1/2006 0:00 Edocument; Stahler et al 2006 pdf.pdf                                                of the United States petition references

                                                        Stark 2006 Yellowstone wolf hit near Sturgis _                            Center for Biological Diversity/Humane Society
AR_0035508.pdf   AR_0035510    1/1/2006 0:00 Edocument; Montana _ helenair.com.pdf                                                of the United States petition references
                                                        Vucetich et al 2006 The Normative Dimension and
                                                        Legal Meaning of Endangered and Recovery in the                           Center for Biological Diversity/Humane Society
AR_0035511.pdf   AR_0035518    1/1/2006 0:00 Edocument; U.S. Endangered Species Act.pdf                                           of the United States petition references
                                                        Willmers et al 2006 Predator disease outbreak
                                                        modulates topdown, bottomup and climatic effects                          Center for Biological Diversity/Humane Society
AR_0035519.pdf   AR_0035525    1/1/2006 0:00 Edocument; on herbivore population dynamics.pdf                                      of the United States petition references

                                                        Wisconsin DNR 2007. Wolf plan 1999 and 2006                               Center for Biological Diversity/Humane Society
AR_0035526.pdf   AR_0035659    1/1/2006 0:00 Edocument; addendum.pdf                                                gray wolf     of the United States petition references

                                                                                                                                  Center for Biological Diversity/Humane Society
AR_0035660.pdf   AR_0035669    1/1/2006 0:00 Edocument; Wright et al 2006.pdf                                                     of the United States petition references

                                                            Young 2006 Wolf Saga_ Wild wolf killed in Pike County                 Center for Biological Diversity/Humane Society
AR_0035670.pdf   AR_0035673    1/1/2006 0:00   Edocument;   Illinois.pdf                                                          of the United States petition references
AR_0035674.pdf   AR_0035680    1/1/2006 0:00   Edocument;   Atkinson 2006.pdf                                                     Literature cited proposed and final rules
AR_0035681.pdf   AR_0035690    1/1/2006 0:00   Edocument;   Bangs et al 2006.pdf                                                  Literature cited proposed and final rules
AR_0035691.pdf   AR_0036084    1/1/2006 0:00   Edocument;   Beyer et al 2006.pdf                                                  Literature cited proposed and final rules
AR_0036085.pdf   AR_0036092    1/1/2006 0:00   Edocument;   Beyer in litt 2006.pdf                                                Literature cited proposed and final rules
AR_0036093.pdf   AR_0036105    1/1/2006 0:00   Edocument;   Carroll et al 2006.pdf                                                Literature cited proposed and final rules
AR_0036106.pdf   AR_0036113    1/1/2006 0:00   Edocument;   Decker et al 2006.pdf                                                 Literature cited proposed and final rules
AR_0036114.pdf   AR_0036144    1/1/2006 0:00   Edocument;   Larsen and Ripple 2006.pdf                                            Literature cited proposed and final rules
AR_0036145.pdf   AR_0036146    1/1/2006 0:00   Edocument;   Lederle in litt 2006.pdf                                              Literature cited proposed and final rules
AR_0036147.pdf   AR_0036150    1/1/2006 0:00   Edocument;   Mech 2006a.pdf                                                        Literature cited proposed and final rules
AR_0036151.pdf   AR_0036152    1/1/2006 0:00   Edocument;   Mech 2006b.pdf                                                        Literature cited proposed and final rules
AR_0036153.pdf   AR_0036153    1/1/2006 0:00   Edocument;   Michigan DNR 2006.pdf                                                 Literature cited proposed and final rules
AR_0036154.pdf   AR_0036157    1/1/2006 0:00   Edocument;   Mladenoff et al 2006.pdf                                              Literature cited proposed and final rules
AR_0036158.pdf   AR_0036158    1/1/2006 0:00   Edocument;   Mortensen pers comm 2006.pdf                                          Literature cited proposed and final rules
                                                                                                           Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 93 of 109


AR_0036159.pdf   AR_0036168   1/1/2006 0:00   Edocument;   Oakleaf et al 2006.pdf                                                                         Literature cited proposed and final rules
AR_0036169.pdf   AR_0036172   1/1/2006 0:00   Edocument;   Paul 2006.pdf                                                                                  Literature cited proposed and final rules
AR_0036173.pdf   AR_0036179   1/1/2006 0:00   Edocument;   Paul in litt 2006.pdf                                                                          Literature cited proposed and final rules
AR_0036180.pdf   AR_0036180   1/1/2006 0:00   Edocument;   Roell in litt 2006.pdf                                                                         Literature cited proposed and final rules
AR_0036181.pdf   AR_0036183   1/1/2006 0:00   Edocument;   Thomas in litt 2006.pdf                                                                        Literature cited proposed and final rules
AR_0036184.pdf   AR_0036352   1/1/2006 0:00   Edocument;   USDA FS 2006a.pdf                                                                              Literature cited proposed and final rules
AR_0036353.pdf   AR_0036392   1/1/2006 0:00   Edocument;   USDA FS 2006b.pdf                                                                              Literature cited proposed and final rules
                                                                                                               Gray Wolf Recovery in the Rocky
AR_0036393.pdf   AR_0036547   1/1/2006 0:00   Edocument;
                                                       USFWS et al 2006.pdf                                    Mountain Region                            Literature cited proposed and final rules
AR_0036548.pdf   AR_0036607   1/1/2006 0:00   Edocument;
                                                       Wisconsin DNR 2006a.pdf                                                                            Literature cited proposed and final rules
AR_0036608.pdf   AR_0036652   1/1/2006 0:00   Edocument;
                                                       Wisconsin DNR 2006b.pdf                                                                            Literature cited proposed and final rules
AR_0036653.pdf   AR_0036663   1/1/2006 0:00   Edocument;
                                                       Wisconsin DNR 2006c.pdf                                                                            Literature cited proposed and final rules
AR_0036664.pdf   AR_0036664   1/1/2006 0:00   Edocument;
                                                       Wydeven 2006 pers comm.pdf                                                                         Literature cited proposed and final rules
AR_0036665.pdf   AR_0036705   1/1/2006 0:00   Edocument;
                                                       Wydeven et al 2006.pdf                                                                             Literature cited proposed and final rules
AR_0036706.pdf   AR_0036707   1/1/2006 0:00   Edocument;
                                                       Wydeven in litt 2006.pdf                                                                           Literature cited proposed and final rules
AR_0036708.pdf   AR_0036716   1/1/2005 0:00   Edocument;
                                                       Gehring and Potter 2005.pdf                                                                        References cited in Biological Report
AR_0036717.pdf   AR_0036755   1/1/2005 0:00   Edocument;
                                                       Huntzinger et al 2005.pdf                                                                          References cited in Biological Report
AR_0036756.pdf   AR_0036764   1/1/2005 0:00   Edocument;
                                                       Leonard et al 2005.pdf                                                                             References cited in Biological Report
AR_0036765.pdf   AR_0036774   1/1/2005 0:00   Edocument;
                                                       Potvin et al. 2005.pdf                                                                             References cited in Biological Report
                                                       Utah Division of Wildlife Resources and Utah Wolf
AR_0036775.pdf   AR_0036855   1/1/2005 0:00 Edocument; Working Group 2005.pdf                                                                             References cited in Biological Report
AR_0036856.pdf   AR_0036871   1/1/2005 0:00 Edocument; Weckworth et al 2005.pdf                                                                           References cited in Biological Report

                                                                                                                                                          Center for Biological Diversity/Humane Society
AR_0036872.pdf   AR_0036873   1/1/2005 0:00 Edocument; Carroll 2005 NE U.S. Habitat maps.pdf                                                              of the United States petition references

                                                                                                                                                          Center for Biological Diversity/Humane Society
AR_0036874.pdf   AR_0036921   1/1/2005 0:00 Edocument; Carroll 2005.pdf                                                                                   of the United States petition references

                                                       Gehring & Potter 2005_Wildlife Soc Bull ‐ Habitat                                                  Center for Biological Diversity/Humane Society
AR_0036922.pdf   AR_0036923   1/1/2005 0:00 Edocument; maps.pdf                                                                                           of the United States petition references

                                                                                                                                                          Center for Biological Diversity/Humane Society
AR_0036924.pdf   AR_0036932   1/1/2005 0:00 Edocument; Gehring & Potter 2005_Wildlife Soc Bull.pdf                                                        of the United States petition references

                                                                                                                                                          Center for Biological Diversity/Humane Society
AR_0036933.pdf   AR_0036942   1/1/2005 0:00 Edocument; Linnell 2005 Wolf immigration.pdf                                                                  of the United States petition references

                                                                                                                                                          Center for Biological Diversity/Humane Society
AR_0036943.pdf   AR_0036943   1/1/2005 0:00 Edocument; Potvin et al. 2005_J Wildlife Mgmt ‐ Habitat map.pdf                                               of the United States petition references

                                                                                                                                                          Center for Biological Diversity/Humane Society
AR_0036944.pdf   AR_0036954   1/1/2005 0:00 Edocument; Potvin et al. 2005_J Wildlife Mgmt.pdf                                                             of the United States petition references

                                                                                                                                                          Center for Biological Diversity/Humane Society
AR_0036955.pdf   AR_0037035   1/1/2005 0:00 Edocument; Utah 2005 wolf_management_plan.pdf                                                                 of the United States petition references

                                                       Vucetich et al 2005 Influence of Harvest, Climate and                                              Center for Biological Diversity/Humane Society
AR_0037036.pdf   AR_0037048   1/1/2005 0:00 Edocument; Wolf Predation on Yellowstone Elk, 1961‐2004.pdf                                                   of the United States petition references

                                                                                                                                                          Center for Biological Diversity/Humane Society
AR_0037049.pdf   AR_0037060   1/1/2005 0:00 Edocument; White and Garret 2005.pdf                                                                          of the United States petition references
AR_0037061.pdf   AR_0037069   1/1/2005 0:00 Edocument; Bangs et al 2005.pdf                                                                               Literature cited proposed and final rules

AR_0037070.pdf   AR_0037080   1/1/2005 0:00   Edocument;   Chavez et al 2005.pdf                               Wildlife Society Bulletin 2005.33:517‐527 Literature cited proposed and final rules
AR_0037081.pdf   AR_0037081   1/1/2005 0:00   Edocument;   Erb in litt 2005.pdf                                                                          Literature cited proposed and final rules
AR_0037082.pdf   AR_0037084   1/1/2005 0:00   Edocument;   Evans in litt 2005.pdf                                                                        Literature cited proposed and final rules
AR_0037085.pdf   AR_0037092   1/1/2005 0:00   Edocument;   Gehring and Potter 2005.pdf                                                                   Literature cited proposed and final rules
AR_0037093.pdf   AR_0037094   1/1/2005 0:00   Edocument;   Holbeck in litt 2005.pdf                                                                      Literature cited proposed and final rules
AR_0037095.pdf   AR_0037103   1/1/2005 0:00   Edocument;   Leonard et al. 2005.pdf                             Molecular Ecology 2005.14:9‐17            Literature cited proposed and final rules
AR_0037104.pdf   AR_0037106   1/1/2005 0:00   Edocument;   Lindquist in litt 2005.pdf                                                                    Literature cited proposed and final rules
AR_0037107.pdf   AR_0037116   1/1/2005 0:00   Edocument;   Michigan DNR 2005a.pdf                                                                        Literature cited proposed and final rules
AR_0037117.pdf   AR_0037128   1/1/2005 0:00   Edocument;   Michigan DNR 2005b.pdf                                                                        Literature cited proposed and final rules
AR_0037129.pdf   AR_0037130   1/1/2005 0:00   Edocument;   Minnesota Statutes 2005.pdf                                                                   Literature cited proposed and final rules
AR_0037131.pdf   AR_0037142   1/1/2005 0:00   Edocument;   Musiani et al 2005.pdf                                                                        Literature cited proposed and final rules
AR_0037143.pdf   AR_0037147   1/1/2005 0:00   Edocument;   Paul in litt 2005.pdf                                                                         Literature cited proposed and final rules
AR_0037148.pdf   AR_0037150   1/1/2005 0:00   Edocument;   Piehler in litt 2005.pdf                                                                      Literature cited proposed and final rules
AR_0037151.pdf   AR_0037152   1/1/2005 0:00   Edocument;   Roell in litt 2005.pdf                                                                        Literature cited proposed and final rules
AR_0037153.pdf   AR_0037154   1/1/2005 0:00   Edocument;   Schanning and Vazquez 2005.pdf                                                                Literature cited proposed and final rules
AR_0037155.pdf   AR_0037175   1/1/2005 0:00   Edocument;   Treves and Naughton‐Treves 2005.pdf                                                           Literature cited proposed and final rules
                                                                                                               Wolf Recovery in the Rocky Mountain
AR_0037176.pdf   AR_0037238   1/1/2005 0:00 Edocument; USFWS et al 2005.pdf                                    Area ‐ 2004                               Literature cited proposed and final rules
                                                                                                                Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 94 of 109


AR_0037239.pdf   AR_0037240    1/1/2005 0:00   Edocument;   Williamson in litt 2005.pdf                                                                  Literature cited proposed and final rules
AR_0037241.pdf   AR_0037244    1/1/2005 0:00   Edocument;   Woodroffe et al 2005.pdf                                                                     Literature cited proposed and final rules
AR_0037245.pdf   AR_0037262    1/1/2005 0:00   Edocument;   Wydeven and Jurewicz 2005.pdf                                                                Literature cited proposed and final rules
AR_0037263.pdf   AR_0037303    1/1/2005 0:00   Edocument;   Wydeven et al 2005.pdf                                                                       Literature cited proposed and final rules

                                                            Colorado Preliminary Necropsy Results For Gray Wolf                                          Center for Biological Diversity/Humane Society
AR_0037304.pdf   AR_0037305   6/24/2004 0:00   Edocument;   found Dead Near Denver, Colorado.pdf                                                         of the United States petition references
AR_0037306.pdf   AR_0037313    1/1/2004 0:00   Edocument;   Beyer et al 2004.pdf                                                                         References cited in Biological Report
AR_0037314.pdf   AR_0037325    1/1/2004 0:00   Edocument;   Erb and Benson 2004.pdf                                                                      References cited in Biological Report
AR_0037326.pdf   AR_0037335    1/1/2004 0:00   Edocument;   Geffen et al 2004.pdf                                                                        References cited in Biological Report
AR_0037336.pdf   AR_0037411    1/1/2004 0:00   Edocument;   Ratti et al. 2004.pdf                                                                        References cited in Biological Report
AR_0037412.pdf   AR_0037414    1/1/2004 0:00   Edocument;   Villemure and Jolicoeur 2004.pdf                                                             References cited in Biological Report

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0037415.pdf   AR_0037485    1/1/2004 0:00 Edocument; Carroll et al 2004.pdf                                                                           of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0037486.pdf   AR_0037555    1/1/2004 0:00 Edocument; Colorado 2004 wolf recomendations.pdf                                                            of the United States petition references
                                                        Leonard 2004 FAST TRACK_ Legacy lost_ genetic
                                                        variability and population size of extirpated US grey                                            Center for Biological Diversity/Humane Society
AR_0037556.pdf   AR_0037564    1/1/2004 0:00 Edocument; wolves (Canis lupus).pdf                                                                         of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0037565.pdf   AR_0037570    1/1/2004 0:00 Edocument; Mech and Boitani 2004.pdf                                                                        of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0037571.pdf   AR_0037573    1/1/2004 0:00 Edocument; Ratti et al. 2004_Northwest Sci ‐ Habitat maps.pdf                                               of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0037574.pdf   AR_0037649    1/1/2004 0:00 Edocument; Ratti et al. 2004_Northwest Sci.pdf                                                              of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0037650.pdf   AR_0037661    1/1/2004 0:00 Edocument; Ripple 2004 .pdf                                                                                 of the United States petition references

                                                        USFWS 2004 Preliminary Necropsy Results For Gray                                                 Center for Biological Diversity/Humane Society
AR_0037662.pdf   AR_0037663    1/1/2004 0:00   Edocument;
                                                        Wolf found Dead Near Denver, Colorado.pdf                                                        of the United States petition references
AR_0037664.pdf   AR_0037743    1/1/2004 0:00   Edocument;
                                                        Gogan et al 2004.pdf                                                                             Literature cited proposed and final rules
AR_0037744.pdf   AR_0037746    1/1/2004 0:00   Edocument;
                                                        Googgleye in litt 2004.pdf                                                                       Literature cited proposed and final rules
AR_0037747.pdf   AR_0037758    1/1/2004 0:00   Edocument;
                                                        Madden 2004.pdf                                                                                  Literature cited proposed and final rules
AR_0037759.pdf   AR_0037875    1/1/2004 0:00   Edocument;
                                                        Mertig 2004.pdf                                                                                  Literature cited proposed and final rules
AR_0037876.pdf   AR_0037946    1/1/2004 0:00   Edocument;
                                                        Montana DFWP 2004 (elk management plan).pdf                                                      Literature cited proposed and final rules
AR_0037947.pdf   AR_0037948    1/1/2004 0:00   Edocument;
                                                        Myers in litt 2004.pdf                                                                           Literature cited proposed and final rules
AR_0037949.pdf   AR_0037953    1/1/2004 0:00   Edocument;
                                                        Nobles in litt 2004.pdf                                                                          Literature cited proposed and final rules
AR_0037954.pdf   AR_0037954    1/1/2004 0:00   Edocument;
                                                        Paul 2004 pers comm.pdf                                                                          Literature cited proposed and final rules
AR_0037955.pdf   AR_0037967    1/1/2004 0:00   Edocument;
                                                        Paul 2004.pdf                                                                                    Literature cited proposed and final rules
AR_0037968.pdf   AR_0037970    1/1/2004 0:00   Edocument;
                                                        Schlender in litt 2004.pdf                                                                       Literature cited proposed and final rules
AR_0037971.pdf   AR_0037982    1/1/2004 0:00   Edocument;
                                                        Treves et al 2004.pdf                                                                            Literature cited proposed and final rules
AR_0037983.pdf   AR_0038060    1/1/2004 0:00   Edocument;
                                                        USDA FS 2004a.pdf                                                                                Literature cited proposed and final rules
AR_0038061.pdf   AR_0038140    1/1/2004 0:00   Edocument;
                                                        USDA FS 2004b.pdf                                                                                Literature cited proposed and final rules
AR_0038141.pdf   AR_0038180    1/1/2004 0:00   Edocument;
                                                        USDA FS 2004c.pdf                                         Chequamegon‐Nicolet                    Literature cited proposed and final rules
AR_0038181.pdf   AR_0038234    1/1/2004 0:00   Edocument;
                                                        USFWS et al 2004.pdf                                                                             Literature cited proposed and final rules
AR_0038235.pdf   AR_0038237    1/1/2004 0:00   Edocument;
                                                        West in litt 2004.pdf                                                                            Literature cited proposed and final rules
AR_0038238.pdf   AR_0038270    1/1/2004 0:00   Edocument;
                                                        Wydeven and Wiedenhoeft 2004.pdf                                                                 Literature cited proposed and final rules
AR_0038271.pdf   AR_0038271    1/1/2003 0:00   Edocument;
                                                        Anschutz in litt 2003.pdf                                                                        References cited in Biological Report
AR_0038272.pdf   AR_0038284    1/1/2003 0:00   Edocument;
                                                        Carroll et al. 2003.pdf                                   Conservation Biology 2003.17:536‐548   References cited in Biological Report
AR_0038285.pdf   AR_0038302    1/1/2003 0:00   Edocument;
                                                        Fuller et al 2003.pdf                                                                            References cited in Biological Report
AR_0038303.pdf   AR_0038310    1/1/2003 0:00   Edocument;
                                                        Houts 2003.pdf                                                                                   References cited in Biological Report
AR_0038311.pdf   AR_0038330    1/1/2003 0:00   Edocument;
                                                        Mech and Boitani 2003.pdf                                                                        References cited in Biological Report
AR_0038331.pdf   AR_0038352    1/1/2003 0:00   Edocument;
                                                        Nowak 2003.pdf                                                                                   References cited in Biological Report
AR_0038353.pdf   AR_0038370    1/1/2003 0:00   Edocument;
                                                        Packard 2003.pdf                                                                                 References cited in Biological Report
AR_0038371.pdf   AR_0038376    1/1/2003 0:00   Edocument;
                                                        Wilson et al 2003.pdf                                                                            References cited in Biological Report
                                                        Carrol 2003 Impacts of Landscape Change on Wolf
                                                        Viability in the Northeastern U.S. and Southeastern                                              Center for Biological Diversity/Humane Society
AR_0038377.pdf   AR_0038412    1/1/2003 0:00 Edocument; Canada.pdf                                                                                       of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0038413.pdf   AR_0038426    1/1/2003 0:00 Edocument; Carroll 2003 NE U.S. Habitat maps.pdf                                                            of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0038427.pdf   AR_0038462    1/1/2003 0:00 Edocument; Carroll 2003 NE U.S. wolfviabilitypaper.pdf                                                      of the United States petition references
                                                                                                           Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 95 of 109


                                                       Carroll et al 2003 Impacts of landscape change on                       Center for Biological Diversity/Humane Society
AR_0038463.pdf   AR_0038475   1/1/2003 0:00 Edocument; wolf restoration success .pdf                                           of the United States petition references

                                                                                                                               Center for Biological Diversity/Humane Society
AR_0038476.pdf   AR_0038508   1/1/2003 0:00 Edocument; Hearne et al 2003 ‐ Habitat maps.pdf                                    of the United States petition references

                                                                                                                               Center for Biological Diversity/Humane Society
AR_0038509.pdf   AR_0038891   1/1/2003 0:00 Edocument; Hearne et al 2003.pdf                                                   of the United States petition references

                                                                                                                               Center for Biological Diversity/Humane Society
AR_0038892.pdf   AR_0038893   1/1/2003 0:00 Edocument; Houts 2003 ‐ Habitat maps.pdf                                           of the United States petition references

                                                                                                                               Center for Biological Diversity/Humane Society
AR_0038894.pdf   AR_0038895   1/1/2003 0:00 Edocument; Maine species of concern graywolf_20_21.pdf           gray wolf 20‐21   of the United States petition references

                                                                                                                               Center for Biological Diversity/Humane Society
AR_0038896.pdf   AR_0038930   1/1/2003 0:00 Edocument; Mech and Boitani 2003 Wolf Social Ecology.pdf                           of the United States petition references

                                                                                                                               Center for Biological Diversity/Humane Society
AR_0038931.pdf   AR_0039191   1/1/2003 0:00 Edocument; Miller et al 2003 SRWN_plan.pdf                                         of the United States petition references

                                                                                                                               Center for Biological Diversity/Humane Society
AR_0039192.pdf   AR_0039203   1/1/2003 0:00 Edocument; Naughton‐Treves, L. et al. 2003.pdf                                     of the United States petition references

                                                       Nebraska 2003 Wolf shot near Spalding is Nebraska's                     Center for Biological Diversity/Humane Society
AR_0039204.pdf   AR_0039206   1/1/2003 0:00 Edocument; first in 90 years _ News _ theindependent.com.pdf                       of the United States petition references

                                                                                                                               Center for Biological Diversity/Humane Society
AR_0039207.pdf   AR_0039218   1/1/2003 0:00 Edocument; Reed 2003.pdf                                                           of the United States petition references

                                                                                                                               Center for Biological Diversity/Humane Society
AR_0039219.pdf   AR_0039233   1/1/2003 0:00 Edocument; Ripple 2003.pdf                                                         of the United States petition references

                                                                                                                               Center for Biological Diversity/Humane Society
AR_0039234.pdf   AR_0039245   1/1/2003 0:00 Edocument; Smith 2003.pdf                                                          of the United States petition references

                                                       USFWS 2003 Gray Wolf Status Report_ 3_28‐                               Center for Biological Diversity/Humane Society
AR_0039246.pdf   AR_0039249   1/1/2003 0:00 Edocument; 4_4_2003_ U.S. Fish and Wildlife Service.pdf                            of the United States petition references

                                                                                                                               Center for Biological Diversity/Humane Society
AR_0039250.pdf   AR_0039252   1/1/2003 0:00   Edocument;   Villemure and Jolicoeur 2003.pdf                                    of the United States petition references
AR_0039253.pdf   AR_0039267   1/1/2003 0:00   Edocument;   Boitani 2003.pdf                                                    Literature cited proposed and final rules
AR_0039268.pdf   AR_0039280   1/1/2003 0:00   Edocument;   Carroll et al 2003.pdf                                              Literature cited proposed and final rules
AR_0039281.pdf   AR_0039283   1/1/2003 0:00   Edocument;   Edwards in litt 2003.pdf                                            Literature cited proposed and final rules
AR_0039284.pdf   AR_0039300   1/1/2003 0:00   Edocument;   Fritts et al 2003.pdf                                               Literature cited proposed and final rules
AR_0039301.pdf   AR_0039302   1/1/2003 0:00   Edocument;   Gustin in litt 2003.pdf                                             Literature cited proposed and final rules
AR_0039303.pdf   AR_0039313   1/1/2003 0:00   Edocument;   Hassett in litt 2003.pdf                                            Literature cited proposed and final rules
AR_0039314.pdf   AR_0039351   1/1/2003 0:00   Edocument;   Hayes et al 2003.pdf                                                Literature cited proposed and final rules
AR_0039352.pdf   AR_0039365   1/1/2003 0:00   Edocument;   Kreeger 2003.pdf                                                    Literature cited proposed and final rules
AR_0039366.pdf   AR_0039367   1/1/2003 0:00   Edocument;   Maercklein in litt 2003.pdf                                         Literature cited proposed and final rules
AR_0039368.pdf   AR_0039388   1/1/2003 0:00   Edocument;   Manfredo et al 2003.pdf                                             Literature cited proposed and final rules
AR_0039389.pdf   AR_0039392   1/1/2003 0:00   Edocument;   Moore in litt 2003.pdf                                              Literature cited proposed and final rules
AR_0039393.pdf   AR_0039404   1/1/2003 0:00   Edocument;   Naughton‐Treves et al 2003.pdf                                      Literature cited proposed and final rules
AR_0039405.pdf   AR_0039433   1/1/2003 0:00   Edocument;   Pacquet Carbyn 2003.pdf                                             Literature cited proposed and final rules
AR_0039434.pdf   AR_0039523   1/1/2003 0:00   Edocument;   Potvin 2003.pdf                                                     Literature cited proposed and final rules
AR_0039524.pdf   AR_0039527   1/1/2003 0:00   Edocument;   Schrage in litt 2003.pdf                                            Literature cited proposed and final rules
AR_0039528.pdf   AR_0039540   1/1/2003 0:00   Edocument;   Soule_et_al‐2003‐Conservation_Biology.pdf                           Literature cited proposed and final rules
AR_0039541.pdf   AR_0039543   1/1/2003 0:00   Edocument;   Symbal in litt 2003.pdf                                             Literature cited proposed and final rules
AR_0039544.pdf   AR_0039593   1/1/2003 0:00   Edocument;   USFWS et al 2003.pdf                                                Literature cited proposed and final rules
AR_0039594.pdf   AR_0039600   1/1/2003 0:00   Edocument;   Vila et al. 2003.pdf                                                Literature cited proposed and final rules
AR_0039601.pdf   AR_0039603   1/1/2003 0:00   Edocument;   White in litt 2003.pdf                                              Literature cited proposed and final rules
AR_0039604.pdf   AR_0039633   1/1/2003 0:00   Edocument;   Wydeven and Wiedenhoeft 2003.pdf                                    Literature cited proposed and final rules
AR_0039634.pdf   AR_0039669   1/1/2002 0:00   Edocument;   Nowak 2002.pdf                                                      References cited in Biological Report

                                                       Harvell 2002                                                            Center for Biological Diversity/Humane Society
AR_0039670.pdf   AR_0039674   1/1/2002 0:00 Edocument; Climate_warming_and_disease_ri.PDF.pdf                                  of the United States petition references

                                                       ID Leg Wolf Oversight Cmttee 2002. Idaho wolf                           Center for Biological Diversity/Humane Society
AR_0039675.pdf   AR_0039706   1/1/2002 0:00 Edocument; plan.pdf                                                                of the United States petition references
                                                                                                                Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 96 of 109


                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0039707.pdf   AR_0039771     1/1/2002 0:00 Edocument; Switalski et al 2002 Wolves in Utah.pdf                                                         of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0039772.pdf   AR_0039812     1/1/2002 0:00 Edocument; USFWS 2002 Gray Wolf 2002 Annual Report.pdf                                                     of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0039813.pdf   AR_0039853     1/1/2002 0:00   Edocument;   Utah Gray Wolf 2002 Annual Report.pdf                                                       of the United States petition references
AR_0039854.pdf   AR_0039863     1/1/2002 0:00   Edocument;   Bangs 2002.pdf                                                                              Literature cited proposed and final rules
AR_0039864.pdf   AR_0039887     1/1/2002 0:00   Edocument;   Browne‐Nunez and Taylor 2002.pdf                                                            Literature cited proposed and final rules
AR_0039888.pdf   AR_0039898     1/1/2002 0:00   Edocument;   Hebblewhite et al 2002.pdf                                                                  Literature cited proposed and final rules
AR_0039899.pdf   AR_0039912     1/1/2002 0:00   Edocument;   McNay 2002.pdf                                                                              Literature cited proposed and final rules
AR_0039913.pdf   AR_0040043     1/1/2002 0:00   Edocument;   MFWP 2002_wolfmanagement011602.pdf                                                          Literature cited proposed and final rules
AR_0040044.pdf   AR_0040108     1/1/2002 0:00   Edocument;   Switalski et al 2002.pdf                                                                    Literature cited proposed and final rules
AR_0040109.pdf   AR_0040141     1/1/2002 0:00   Edocument;   USFWS et al 2002.pdf                                                                        Literature cited proposed and final rules
AR_0040142.pdf   AR_0040152     1/1/2002 0:00   Edocument;   Williams et al. 2002.pdf                                                                    Literature cited proposed and final rules

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0040153.pdf   AR_0040155     2/1/2001 0:00   Edocument;   Minnesota‐plan‐summary.pdf                                                                  of the United States petition references
AR_0040156.pdf   AR_0040167     1/1/2001 0:00   Edocument;   Carmichael et al. 2001.pdf                            Molecular Ecology 2001.10:2787‐2798   References cited in Biological Report
AR_0040168.pdf   AR_0040192     1/1/2001 0:00   Edocument;   Carroll et al 2001.pdf                                                                      References cited in Biological Report
AR_0040193.pdf   AR_0040197     1/1/2001 0:00   Edocument;   Wydeven et al 2001.pdf                                                                      References cited in Biological Report

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0040198.pdf   AR_0040198     1/1/2001 0:00 Edocument; Carroll et al 2001 Habitat map.jpg                                                              of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0040199.pdf   AR_0040210     1/1/2001 0:00 Edocument; Carroll et al 2001.pdf                                                                          of the United States petition references
                                                         Fascione et al 2001 Canis soupus Eastern wolf genetics
                                                         and its implications for wolf recovery in the Northeast                                         Center for Biological Diversity/Humane Society
AR_0040211.pdf   AR_0040217     1/1/2001 0:00 Edocument; United States.pdf                                                                               of the United States petition references

                                                         Fox 2001 _Bringing Life to Ethics_ Global Bioethics for                                         Center for Biological Diversity/Humane Society
AR_0040218.pdf   AR_0040222     1/1/2001 0:00 Edocument; a Humane Society__Emphasis_.pdf                                                                 of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0040223.pdf   AR_0040313     1/1/2001 0:00 Edocument; Houts 2001.pdf                                                                                  of the United States petition references

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0040314.pdf   AR_0040393     1/1/2001 0:00 Edocument; Minn DNR 2001 Wolf Mgm Plan.pdf                                                                 of the United States petition references

                                                             Sneed PG 2001 The feasibility of gray wolf                                                  Center for Biological Diversity/Humane Society
AR_0040394.pdf   AR_0040401     1/1/2001 0:00   Edocument;   reintroduction to the Grand Canyon ecoregion.pdf                                            of the United States petition references
AR_0040402.pdf   AR_0040481     1/1/2001 0:00   Edocument;   Minnesota DNR 2001.pdf                                                                      Literature cited proposed and final rules
AR_0040482.pdf   AR_0040483     1/1/2001 0:00   Edocument;   Peterson in litt 2001.pdf                                                                   Literature cited proposed and final rules
AR_0040484.pdf   AR_0040518     1/1/2001 0:00   Edocument;   USFWS et al 2001.pdf                                                                        Literature cited proposed and final rules
AR_0040519.pdf   AR_0040523     1/1/2000 0:00   Edocument;   Carbyn in litt. 2000.pdf                                                                    References cited in Biological Report
AR_0040524.pdf   AR_0040529     1/1/2000 0:00   Edocument;   Mech 2000.pdf                                                                               References cited in Biological Report
AR_0040530.pdf   AR_0040535     1/1/2000 0:00   Edocument;   Mech in litt. 2000.pdf                                                                      References cited in Biological Report
AR_0040536.pdf   AR_0040548     1/1/2000 0:00   Edocument;   Wilson et al 2000.pdf                                 Can. J. Zool. 2000.78:2156‐2166       References cited in Biological Report
AR_0040549.pdf   AR_0040557     1/1/2000 0:00   Edocument;   Wydeven and Wiedenhoeft 2000.pdf                                                            References cited in Biological Report

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0040558.pdf   AR_0040568     1/1/2000 0:00 Edocument; Wilson et al 2000.pdf                                                                           of the United States petition references
AR_0040569.pdf   AR_0040581     1/1/2000 0:00 Edocument; Hayes and Harestad 2000.pdf                                                                     Literature cited proposed and final rules

AR_0040582.pdf   AR_0040589     1/1/2000 0:00   Edocument;   IDFG 2000_policy‐avian‐mamm‐predation‐mgmt.pdf                                              Literature cited proposed and final rules
AR_0040590.pdf   AR_0040612     1/1/2000 0:00   Edocument;   Shaffer and Stein 2000.pdf                                                                  Literature cited proposed and final rules
AR_0040613.pdf   AR_0040614     1/1/2000 0:00   Edocument;   Thomas in litt 2000.pdf                                                                     Literature cited proposed and final rules
AR_0040615.pdf   AR_0040627     1/1/2000 0:00   Edocument;   USFWS et al 2000.pdf                                                                        Literature cited proposed and final rules
AR_0040628.pdf   AR_0041103     1/1/2000 0:00   Edocument;   White 2000.pdf                                                                              Literature cited proposed and final rules

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0041104.pdf   AR_0041107   10/27/1999 0:00   Edocument;   Wisconsin‐plan‐summary.pdf                                                                  of the United States petition references
AR_0041108.pdf   AR_0041121     1/1/1999 0:00   Edocument;   Berg and Benson 1999.pdf                                                                    References cited in Biological Report
AR_0041122.pdf   AR_0041137     1/1/1999 0:00   Edocument;   Boyd and Pletscher 1999.pdf                                                                 References cited in Biological Report
AR_0041138.pdf   AR_0041146     1/1/1999 0:00   Edocument;   Mladenoff et al 1999.pdf                                                                    References cited in Biological Report

                                                                                                                                                         Center for Biological Diversity/Humane Society
AR_0041147.pdf   AR_0041147     1/1/1999 0:00 Edocument; Mladenoff et al. 1999_Ecol Appl ‐ Habitat map.pdf                                               of the United States petition references
                                                                                                              Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 97 of 109


                                                                                                                                                       Center for Biological Diversity/Humane Society
AR_0041148.pdf   AR_0041155    1/1/1999 0:00 Edocument; Mladenoff et al. 1999_Ecol Appl.pdf                                                            of the United States petition references

                                                                                                                                                       Center for Biological Diversity/Humane Society
AR_0041156.pdf   AR_0041223    1/1/1999 0:00 Edocument; Paquet et al 1999.pdf                                                                          of the United States petition references

                                                                                                                                                       Center for Biological Diversity/Humane Society
AR_0041224.pdf   AR_0041575    1/1/1999 0:00   Edocument;   Ratti et al. 1999 ‐ graywolf_olympic.doc                                                   of the United States petition references
AR_0041576.pdf   AR_0041581    1/1/1999 0:00   Edocument;   Kellert 1999.pdf                                                                           Literature cited proposed and final rules
AR_0041582.pdf   AR_0041583    1/1/1999 0:00   Edocument;   Mech and Kurtz 1999.pdf                                                                    Literature cited proposed and final rules
AR_0041584.pdf   AR_0041591    1/1/1999 0:00   Edocument;   Mladenoff et al 1999.pdf                                                                   Literature cited proposed and final rules
AR_0041592.pdf   AR_0041595    1/1/1999 0:00   Edocument;   Peterson in litt 1999a.pdf                                                                 Literature cited proposed and final rules
AR_0041596.pdf   AR_0041597    1/1/1999 0:00   Edocument;   Peterson in litt 1999b.pdf                                                                 Literature cited proposed and final rules
                                                                                                                  Wolf Management Plan environmental
AR_0041598.pdf   AR_0041790    1/1/1999 0:00   Edocument;   Wilson 1999.pdf                                       assessment (EA)                      Literature cited proposed and final rules
AR_0041791.pdf   AR_0041924    1/1/1999 0:00   Edocument;   Wisconsin DNR 1999.pdf                                                                     Literature cited proposed and final rules
AR_0041925.pdf   AR_0041939    1/1/1998 0:00   Edocument;   Bangs et al. 1998.pdf                                                                      References cited in Biological Report
AR_0041940.pdf   AR_0041949    1/1/1998 0:00   Edocument;   Harrison and Chapin 1998.pdf                                                               References cited in Biological Report
AR_0041950.pdf   AR_0041960    1/1/1998 0:00   Edocument;   Mladenoff and Sickley 1998.pdf                                                             References cited in Biological Report
AR_0041961.pdf   AR_0041971    1/1/1998 0:00   Edocument;   Mladenoff et al 1998.pdf                                                                   References cited in Biological Report

                                                        Harrison and Chapin 1998 Extent and Connectivity of                                            Center for Biological Diversity/Humane Society
AR_0041972.pdf   AR_0041975    1/1/1998 0:00 Edocument; Habitat for Wolves in Eastern North America.pdf                                                of the United States petition references

                                                        Mladenhoff DJ and Sickley 1998 Assessing Potential                                             Center for Biological Diversity/Humane Society
AR_0041976.pdf   AR_0041986    1/1/1998 0:00 Edocument; Gray Wolf Restorati...pdf                                                                      of the United States petition references

                                                        Mladenoff & Sickley 1998_J Wildlife Mgmt ‐ Habitat                                             Center for Biological Diversity/Humane Society
AR_0041987.pdf   AR_0041988    1/1/1998 0:00 Edocument; maps.pdf                                                                                       of the United States petition references
                                                        Wydeven 1998 The Potential for Wolf Recovery in the
                                                        Northeastern United States via Dispersal from                                                  Center for Biological Diversity/Humane Society
AR_0041989.pdf   AR_0041998    1/1/1998 0:00 Edocument; Southeastern Canada.pdf                                                                        of the United States petition references

                                                        Wydeven et al. 1998_Wildlife Soc Bull ‐ Habitat                                                Center for Biological Diversity/Humane Society
AR_0041999.pdf   AR_0041999    1/1/1998 0:00 Edocument; map.pdf                                                                                        of the United States petition references

                                                                                                                                                       Center for Biological Diversity/Humane Society
AR_0042000.pdf   AR_0042009    1/1/1998 0:00   Edocument;   Wydeven et al. 1998_Wildlife Soc Bull.pdf                                                  of the United States petition references
AR_0042010.pdf   AR_0042031    1/1/1998 0:00   Edocument;   Beissinger and Westphal 1998.pdf                                                           Literature cited proposed and final rules
AR_0042032.pdf   AR_0042050    1/1/1998 0:00   Edocument;   Bergerud and Elliott 1998.pdf                                                              Literature cited proposed and final rules
AR_0042051.pdf   AR_0042054    1/1/1998 0:00   Edocument;   Hunt in litt 1998.pdf                                                                      Literature cited proposed and final rules
AR_0042055.pdf   AR_0042064    1/1/1998 0:00   Edocument;   Mladenoff and Sickley 1998.pdf                                                             Literature cited proposed and final rules
AR_0042065.pdf   AR_0042078    1/1/1998 0:00   Edocument;   Peterson et al 1998.pdf                                                                    Literature cited proposed and final rules
AR_0042079.pdf   AR_0042087    1/1/1998 0:00   Edocument;   Peterson in litt 1998.pdf                                                                  Literature cited proposed and final rules
AR_0042088.pdf   AR_0042089    1/1/1998 0:00   Edocument;   Schlender in litt 1998.pdf                                                                 Literature cited proposed and final rules
AR_0042090.pdf   AR_0042091    1/1/1998 0:00   Edocument;   Schrage in litt 1998a.pdf                                                                  Literature cited proposed and final rules
AR_0042092.pdf   AR_0042094    1/1/1998 0:00   Edocument;   Schrage in litt 1998b.pdf                                                                  Literature cited proposed and final rules
AR_0042095.pdf   AR_0042099    1/1/1998 0:00   Edocument;   Thomas in litt 1998.pdf                                                                    Literature cited proposed and final rules

                                                                                                                                                       Center for Biological Diversity/Humane Society
AR_0042100.pdf   AR_0042101   12/1/1997 0:00   Edocument;   Michigan‐plan‐summary.pdf                                                                  of the United States petition references
AR_0042102.pdf   AR_0042123    1/1/1997 0:00   Edocument;   Fritts et al. 1997.pdf                                Restoration Ecology 1997.5:7‐27      References cited in Biological Report
AR_0042124.pdf   AR_0042137    1/1/1997 0:00   Edocument;   Harrison and Chapin 1997.pdf                                                               References cited in Biological Report
AR_0042138.pdf   AR_0042149    1/1/1997 0:00   Edocument;   Mladenoff et al 1997.pdf                                                                   References cited in Biological Report

                                                                                                                                                       Center for Biological Diversity/Humane Society
AR_0042150.pdf   AR_0042150    1/1/1997 0:00 Edocument; Harrison and Chapin 1997 ‐ Habitat map.pdf                Working Paper 7                      of the United States petition references

                                                                                                                                                       Center for Biological Diversity/Humane Society
AR_0042151.pdf   AR_0042163    1/1/1997 0:00 Edocument; Harrison and Chapin 1997.pdf                              Working Paper 7                      of the United States petition references

                                                        Mladenhoff DJ et al 1997                                                                       Center for Biological Diversity/Humane Society
AR_0042164.pdf   AR_0042174    1/1/1997 0:00 Edocument; Causes_and_implications_of_spe.pdf                                                             of the United States petition references

                                                                                                                                                       Center for Biological Diversity/Humane Society
AR_0042175.pdf   AR_0042177    1/1/1997 0:00   Edocument;   Mladenoff et al. 1997_BioScience ‐ Habitat maps.pdf                                        of the United States petition references
AR_0042178.pdf   AR_0042182    1/1/1997 0:00   Edocument;   Eberhardt 1997.pdf                                    Can. J. Zool. 1997.75:1940‐1944      Literature cited proposed and final rules
AR_0042183.pdf   AR_0042204    1/1/1997 0:00   Edocument;   Fritts et al 1997.pdf                                 Restoration Ecology 1997.5:7‐27      Literature cited proposed and final rules
AR_0042205.pdf   AR_0042207    1/1/1997 0:00   Edocument;   Hampton 1997.pdf                                                                           Literature cited proposed and final rules
AR_0042208.pdf   AR_0042218    1/1/1997 0:00   Edocument;   Mladenoff et al 1997.pdf                                                                   Literature cited proposed and final rules
AR_0042219.pdf   AR_0042220    1/1/1997 0:00   Edocument;   Peterson in litt 1997.pdf                                                                  Literature cited proposed and final rules
                                                                                                                 Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 98 of 109


                                                             NYT 1996 Signs Suggest a Return Of Timber Wolf to                                            Center for Biological Diversity/Humane Society
AR_0042221.pdf   AR_0042222   12/22/1996 0:00   Edocument;   Maine ‐ The New York Times.pdf                                                               of the United States petition references
AR_0042223.pdf   AR_0042235     1/1/1996 0:00   Edocument;   Bangs and Fritts 1996.pdf                                                                    References cited in Biological Report
AR_0042236.pdf   AR_0042245     1/1/1996 0:00   Edocument;   Forbes and Boyd 1996.pdf                                                                     References cited in Biological Report
AR_0042246.pdf   AR_0042255     1/1/1996 0:00   Edocument;   Forbes and Theberge 1996.pdf                                                                 References cited in Biological Report
AR_0042256.pdf   AR_0042262     1/1/1996 0:00   Edocument;   Licht and Huffman 1996.pdf                                                                   References cited in Biological Report

                                                                                                                                                          Center for Biological Diversity/Humane Society
AR_0042263.pdf   AR_0042269     1/1/1996 0:00 Edocument; Licht and Huffman 1996 North dakota.pdf                                                          of the United States petition references

                                                                                                                                                          Center for Biological Diversity/Humane Society
AR_0042270.pdf   AR_0042283     1/1/1996 0:00   Edocument;   Weaver et al 1996.pdf                                                                        of the United States petition references
AR_0042284.pdf   AR_0042300     1/1/1996 0:00   Edocument;   Boertje et al. 1996.pdf                                                                      Literature cited proposed and final rules
AR_0042301.pdf   AR_0042315     1/1/1996 0:00   Edocument;   Kellert et al 1996.pdf                                                                       Literature cited proposed and final rules
AR_0042316.pdf   AR_0042316     1/1/1995 0:00   Edocument;   Jobman in litt 1995.pdf                                                                      References cited in Biological Report
AR_0042317.pdf   AR_0042325     1/1/1995 0:00   Edocument;   Mech 1995.pdf                                                                                References cited in Biological Report
AR_0042326.pdf   AR_0042328     1/1/1995 0:00   Edocument;   Mech et al 1995.pdf                                                                          References cited in Biological Report
AR_0042329.pdf   AR_0042344     1/1/1995 0:00   Edocument;   Mladenoff et al 1995.pdf                                                                     References cited in Biological Report
AR_0042345.pdf   AR_0042368     1/1/1995 0:00   Edocument;   Nowak 1995.pdf                                                                               References cited in Biological Report

                                                         Mladenhoff DJ 1995 A Regional Landscape Analysis                                                 Center for Biological Diversity/Humane Society
AR_0042369.pdf   AR_0042385     1/1/1995 0:00 Edocument; and Predi...pdf                                                                                  of the United States petition references

                                                                                                                                                          Center for Biological Diversity/Humane Society
AR_0042386.pdf   AR_0042388     1/1/1995 0:00 Edocument; Mladenoff et al. 1995_Cons Biol ‐ Habitat maps.pdf                                               of the United States petition references

                                                             Nowak 1995 Ecology and Conservation of Wolves in a                                           Center for Biological Diversity/Humane Society
AR_0042389.pdf   AR_0042411     1/1/1995 0:00   Edocument;   Changing World.pdf                                                                           of the United States petition references
AR_0042412.pdf   AR_0042416     1/1/1995 0:00   Edocument;   Bailey et al 1995.pdf                                                                        Literature cited proposed and final rules
AR_0042417.pdf   AR_0042426     1/1/1995 0:00   Edocument;   Brand et al 1995.pdf                                                                         Literature cited proposed and final rules
AR_0042427.pdf   AR_0042454     1/1/1995 0:00   Edocument;   Fritts and Carbyn 1995pdf.pdf                                                                Literature cited proposed and final rules
AR_0042455.pdf   AR_0042460     1/1/1995 0:00   Edocument;   Johnson 1995.pdf                                                                             Literature cited proposed and final rules
AR_0042461.pdf   AR_0042473     1/1/1995 0:00   Edocument;   Wydeven et al 1995.pdf                                                                       Literature cited proposed and final rules
AR_0042474.pdf   AR_0042842     1/1/1994 0:00   Edocument;   Bennett_1994.pdf                                                                             References cited in Biological Report
AR_0042843.pdf   AR_0042845     1/1/1994 0:00   Edocument;   Jurek 1994.pdf                                                                               References cited in Biological Report
AR_0042846.pdf   AR_0042854     1/1/1994 0:00   Edocument;   Licht and Fritts 1994.pdf                                                                    References cited in Biological Report

                                                                                                                  Gray Wolf Reintroduction ‐
AR_0042855.pdf   AR_0043268     1/1/1994 0:00 Edocument; USFWS 1994.pdf                                           Environmental Impact Statement ‐ 1994   References cited in Biological Report

                                                         Bennett 1994 Colorado Gray Wolf Recovery online link                                             Center for Biological Diversity/Humane Society
AR_0043269.pdf   AR_0043269     1/1/1994 0:00 Edocument; to obtain paper.doc                                                                              of the United States petition references

                                                                                                                                                          Center for Biological Diversity/Humane Society
AR_0043270.pdf   AR_0043620     1/1/1994 0:00 Edocument; Bennett_1994_ColoradoGrayWolf (3).pdf                                                            of the United States petition references

                                                         Light and Fritts 1994 Gray Wolf (Canis lupus)                                                    Center for Biological Diversity/Humane Society
AR_0043621.pdf   AR_0043629     1/1/1994 0:00 Edocument; Occurrences in the Dakotas.pdf                                                                   of the United States petition references

                                                             McNab 1994 Ecological Subregions of the United                                               Center for Biological Diversity/Humane Society
AR_0043630.pdf   AR_0043631     1/1/1994 0:00   Edocument;   States.pdf                                                                                   of the United States petition references
AR_0043632.pdf   AR_0043635     1/1/1994 0:00   Edocument;   Johnson et al 1994.pdf                                                                       Literature cited proposed and final rules
AR_0043636.pdf   AR_0043648     1/1/1993 0:00   Edocument;   Afik and Pinshow 1993.pdf                                                                    References cited in Biological Report
AR_0043649.pdf   AR_0043653     1/1/1993 0:00   Edocument;   Thiel 1993.pdf                                                                               References cited in Biological Report
AR_0043654.pdf   AR_0043657     1/1/1993 0:00   Edocument;   Mech and Goyal 1993.pdf                                                                      Literature cited proposed and final rules
AR_0043658.pdf   AR_0043672     1/1/1992 0:00   Edocument;   Fuller et al. 1992.pdf                                                                       References cited in Biological Report
AR_0043673.pdf   AR_0043746     1/1/1992 0:00   Edocument;   USFWS 1992.pdf                                                                               References cited in Biological Report

                                                                                                                                                          Center for Biological Diversity/Humane Society
AR_0043747.pdf   AR_0043747     1/1/1992 0:00   Edocument;   Johnson et al. 1992 ‐ Habitat map.pdf                                                        of the United States petition references
AR_0043748.pdf   AR_0043762     1/1/1992 0:00   Edocument;   Fuller et al 1992.pdf                                                                        Literature cited proposed and final rules
AR_0043763.pdf   AR_0043773     1/1/1991 0:00   Edocument;   Gese and Mech 1991.pdf                                                                       References cited in Biological Report
AR_0043774.pdf   AR_0043789     1/1/1991 0:00   Edocument;   Lehman et al. 1991.pdf                                                                       References cited in Biological Report
AR_0043790.pdf   AR_0043825     1/1/1991 0:00   Edocument;   Schmidt 1991.pdf                                                                             References cited in Biological Report
AR_0043826.pdf   AR_0043836     1/1/1991 0:00   Edocument;   Wayne et al 1991.pdf                                                                         References cited in Biological Report

                                                         Lehman 1991 INTROGRESSION OF COYOTE                                                              Center for Biological Diversity/Humane Society
AR_0043837.pdf   AR_0043852     1/1/1991 0:00 Edocument; MITOCHONDRIAL D...pdf                                                                            of the United States petition references

                                                                                                                                                          Center for Biological Diversity/Humane Society
AR_0043853.pdf   AR_0043859     1/1/1991 0:00 Edocument; Snyder 1991 Canis lupus.pdf                                                                      of the United States petition references
                                                                                                         Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 99 of 109


AR_0043860.pdf   AR_0043869        1/1/1991 0:00   Edocument;   Gese and Mech 1991.pdf                                                               Literature cited proposed and final rules
AR_0043870.pdf   AR_0043886        1/1/1991 0:00   Edocument;   Howe 1991 demog sig of sink poplns.pdf                                               Literature cited proposed and final rules
AR_0043887.pdf   AR_0043936        1/1/1990 0:00   Edocument;   Kellert 1990.pdf                                                                     Literature cited proposed and final rules
AR_0043937.pdf   AR_0043976        1/1/1989 0:00   Edocument;   Fuller 1989.pdf                                                                      References cited in Biological Report
AR_0043977.pdf   AR_0043978        1/1/1989 0:00   Edocument;   Ream et al 1989.pdf                                                                  References cited in Biological Report
AR_0043979.pdf   AR_0044018        1/1/1989 0:00   Edocument;   Fuller 1989.pdf                                                                      Literature cited proposed and final rules
AR_0044019.pdf   AR_0044021        1/1/1989 0:00   Edocument;   Mech 1989.pdf                                                                        Literature cited proposed and final rules
AR_0044022.pdf   AR_0044024        1/1/1988 0:00   Edocument;   Mech et al 1988.pdf                                                                  References cited in Biological Report
AR_0044025.pdf   AR_0044028        1/1/1988 0:00   Edocument;   Nelson and Franson 1988.pdf                                                          Literature cited proposed and final rules
AR_0044029.pdf   AR_0044037        1/1/1987 0:00   Edocument;   Schmitz and Lavigne 1987.pdf                                                         References cited in Biological Report
AR_0044038.pdf   AR_0044183        1/1/1987 0:00   Edocument;   USFWS 1987.pdf                                                                       References cited in Biological Report
AR_0044184.pdf   AR_0044187        1/1/1986 0:00   Edocument;   Jensen et al 1986.pdf                                                                Literature cited proposed and final rules
AR_0044188.pdf   AR_0044213        1/1/1985 0:00   Edocument;   Kellert 1985.pdf                                                                     Literature cited proposed and final rules
AR_0044214.pdf   AR_0044215        1/1/1985 0:00   Edocument;   Mech et al 1985.pdf                                                                  Literature cited proposed and final rules
AR_0044216.pdf   AR_0044219        1/1/1985 0:00   Edocument;   Thiel 1985.pdf                                                                       Literature cited proposed and final rules
AR_0044220.pdf   AR_0044269        1/1/1984 0:00   Edocument;   Peterson et al 1984.pdf                                                              Literature cited proposed and final rules
AR_0044270.pdf   AR_0044274        1/1/1983 0:00   Edocument;   Carbyn 1983.pdf                                                                      References cited in Biological Report
AR_0044275.pdf   AR_0044284        1/1/1983 0:00   Edocument;   Nowak 1983.pdf                                                                       References cited in Biological Report
                                                                                                          Journal of Wildlife Diseases 1983.19:372‐
AR_0044285.pdf   AR_0044286        1/1/1983 0:00   Edocument;   Schwartz et al 1983.pdf                   373                                       Literature cited proposed and final rules
AR_0044287.pdf   AR_0044294        1/1/1982 0:00   Edocument;   Berg and Kuehn 1982.pdf                                                             References cited in Biological Report
AR_0044295.pdf   AR_0044315        1/1/1982 0:00   Edocument;   Ream and Mattson 1982.pdf                                                           References cited in Biological Report
AR_0044316.pdf   AR_0044327        1/1/1982 0:00   Edocument;   Carbyn 1982.pdf                                                                     Literature cited proposed and final rules
AR_0044328.pdf   AR_0044335        1/1/1981 0:00   Edocument;   Hall 1981.pdf                             None                                      References cited in Biological Report
AR_0044336.pdf   AR_0044338        1/1/1981 0:00   Edocument;   Thiel and Welch 1981.pdf                                                            References cited in Biological Report
AR_0044339.pdf   AR_0044422        1/1/1980 0:00   Edocument;   USFWS 1980.pdf                                                                      References cited in Biological Report
AR_0044423.pdf   AR_0044439        1/1/1980 0:00   Edocument;   Packard and Mech 1980.pdf                                                           Literature cited proposed and final rules
AR_0044440.pdf   AR_0044446        1/1/1979 0:00   Edocument;   Nowak 1979.pdf                                                                      References cited in Biological Report
AR_0044447.pdf   AR_0044455        1/1/1978 0:00   Edocument;   Thiel 1978.pdf                                                                      References cited in Biological Report
AR_0044456.pdf   AR_0044529        1/1/1978 0:00   Edocument;   USFWS 1978.pdf                                                                      References cited in Biological Report
AR_0044530.pdf   AR_0044569        1/1/1978 0:00   Edocument;   Weaver 1978.pdf                                                                     Literature cited proposed and final rules
AR_0044570.pdf   AR_0044576        1/1/1975 0:00   Edocument;   Mech and Rausch 1975.pdf                                                            References cited in Biological Report
AR_0044577.pdf   AR_0044611        1/1/1975 0:00   Edocument;   Weise et al 1975.pdf                                                                Literature cited proposed and final rules
AR_0044612.pdf   AR_0044618        1/1/1974 0:00   Edocument;   Mech 1974.pdf                                                                       References cited in Biological Report
AR_0044619.pdf   AR_0044622        1/1/1974 0:00   Edocument;   Johnson 1974.pdf                                                                    Literature cited proposed and final rules
AR_0044623.pdf   AR_0044630        1/1/1970 0:00   Edocument;   Leirfallom 1970.pdf                                                                 References cited in Biological Report
AR_0044631.pdf   AR_0044632        1/1/1970 0:00   Edocument;   Mech 1970.pdf                                                                       References cited in Biological Report
AR_0044633.pdf   AR_0044644        1/1/1964 0:00   Edocument;   Cahalane 1964.pdf                                                                   References cited in Biological Report
AR_0044645.pdf   AR_0044723        1/1/1964 0:00   Edocument;   Morrison 1964.pdf                                                                   References cited in Biological Report
AR_0044724.pdf   AR_0044753        1/1/1955 0:00   Edocument;   Stenlund 1955.pdf                                                                   References cited in Biological Report
AR_0044754.pdf   AR_0044757        1/1/1953 0:00   Edocument;   Sumner and Dixon 1953.pdf                                                           References cited in Biological Report
AR_0044758.pdf   AR_0044762        1/1/1948 0:00   Edocument;   Dalquest 1948.pdf                                                                   References cited in Biological Report
AR_0044763.pdf   AR_0044768        1/1/1944 0:00   Edocument;   Goldman 1944.pdf                                                                    References cited in Biological Report
AR_0044769.pdf   AR_0044781        1/1/1944 0:00   Edocument;   Young and Goldman 1944.pdf                                                          References cited in Biological Report
AR_0044782.pdf   AR_0045193        1/1/1936 0:00   Edocument;   Bailey 1936.pdf                                                                     References cited in Biological Report
AR_0045194.pdf   AR_0045198        1/1/1916 0:00   Edocument;   Dixon 1916.pdf                                                                      References cited in Biological Report
AR_0045199.pdf   AR_0045292        1/1/1913 0:00   Edocument;   Turnbull 1913.pdf                                                                   References cited in Biological Report
AR_0045293.pdf   AR_0045297        1/1/1906 0:00   Edocument;   Stephens 1906.pdf                                                                   References cited in Biological Report
AR_0045298.pdf   AR_0045300        1/1/1905 0:00   Edocument;   Conard 1905.pdf                                                                     References cited in Biological Report
AR_0045301.pdf   AR_0045303        1/1/1904 0:00   Edocument;   Dunn 1904.pdf                                                                       References cited in Biological Report
AR_0045304.pdf   AR_0045321   1/1/1894 12:00 AM    Edocument;   Price 1894.pdf                                                                      References cited in Biological Report
AR_0045322.pdf   AR_0045329   1/1/1868 12:00 AM    Edocument;   Cronise 1868.pdf                                                                    References cited in Biological Report
AR_0045330.pdf   AR_0045331   1/1/1859 12:00 AM    Edocument;   Suckley 1859.pdf                                                                    References cited in Biological Report
AR_0045332.pdf   AR_0045333   1/1/1846 12:00 AM    Edocument;   Sage 1846.pdf                                                                       References cited in Biological Report
                                                                                             Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 100 of 109
                                                                                                                                               Privilege Log, 21-cv-00344-JSW, 21-cv-00349-JSW, 21-cv-00561-JSW
Production Begin   Production End   Date             Document Category   File Name                                             Email Subject            Document Description   Privilege   Privilege Justification                     Log_From                 Log_To                                         Log_CC

                                                                                                                                                                                           Communications between agency attorney
                                                                                                                                                                                           (P. Romanik, Office of the Solicitor) and
                                                                         000000008B13DF8DFAF1C94B97E44EA508181B1AC4052                                                                     FWS Director for the purpose of providing
AR_0000206         AR_0000210       10/29/2020 10:06 Email               000.msg                                       Fw: wolf rule                                           AC          legal advice on final delisting rule.     Constantino, Maricela      Baucum, Madonna L

                                                                                                                                                                                           Communications between agency attorney
                                                                                                                                                                                           (P. Romanik, Office of the Solicitor) and
                                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A040B2                                                                     FWS Director for the purpose of providing                                                                           Guertin, Stephen; Fahey, Bridget; Blomquist, Sean M; Constantino,
AR_0000243         AR_0000247       10/27/2020 19:34 Email               000.msg                                       Re: wolf rule                                           AC          legal advice on final delisting rule      Frazer, Gary D             Baucum, Madonna L                              Maricela; Gale, Michael

                                                                                                                                                                                           Communications between agency attorney
                                                                                                                                                                                           (P. Romanik, Office of the Solicitor) and
                                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A240B2                                                                     FWS Director for the purpose of providing                                                                           Guertin, Stephen; Fahey, Bridget; Blomquist, Sean M; Constantino,
AR_0000248         AR_0000252       10/27/2020 19:29 Email               000.msg                                       RE: wolf rule                                           AC          legal advice on final delisting rule      Skipwith, Aurelia          Frazer, Gary D; Baucum, Madonna L              Maricela; Gale, Michael

                                                                                                                                                                                           Communications between agency attorney
                                                                                                                                                                                           (P. Romanik, Office of the Solicitor) and
                                                                         000000008B13DF8DFAF1C94B97E44EA508181B1A640B2                                                                     FWS Director for the purpose of providing                                                                           Guertin, Stephen; Fahey, Bridget; Blomquist, Sean M; Constantino,
AR_0000285         AR_0000289       10/27/2020 19:23 Email               000.msg                                       Re: wolf rule                                           AC          legal advice on final delisting rule         Frazer, Gary D          Skipwith, Aurelia; Baucum, Madonna L           Maricela
                                                                                                                                                                                           Communications between agency
                                                                                                                                                                                           attorneys (B. Jesup, K. Floom, Office of the
                                                                                                                                                                                           Solicitor) and agency staff for the purpose
                                                                         00000000D6F6569D1DED92498D66DFD5B34B8AACE41B2 Re: Revised Gray Wolf 90‐day                                        of providing legal advice on review of
AR_0000588         AR_0000591        8/11/2020 16:08 Email               000.msg                                       Petition Finding                                        AC          CBD/HSUS Dec. 2018 petition                  Jesup, Benjamin C       Fahey, Bridget; Constantino, Maricela          Weller, Emily; Floom, Kristen B; Goldfarb, Joan R; Romanik, Peg A
                                                                                                                                                                                           Communication from agency staff to
                                                                                                                                                                                           agency attorneys (K. Floom, B. Jesup,
                                                                                                                                                                                           Office of the Solicitor) for the purpose of
                                                                                                                                                                                           seeking legal advice and communication
                                                                                                                                                                                           from agency staff reflecting legal advice
                                                                         00000000D6F6569D1DED92498D66DFD5B34B8AAC642D Re: Revised Gray Wolf 90‐day                                         regarding review of CBD/HSUS Dec. 2018
AR_0000592         AR_0000593        8/11/2020 13:49 Email               2000.msg                                     Petition Finding                                         AC          petition                                     Constantino, Maricela   Fahey, Bridget                                 Weller, Emily; Jesup, Benjamin C; Floom, Kristen B
                                                                                                                                                                                           Pre‐decisional deliberative draft of final
                                                                                                                                                                                           delisting rule which reflects the personal
                                                                                                                                                                                           opinions and recommendations of agency
                                                                                                                                                                                           staff rather than the policy or position of
                                                                                                                                                                                           the agency. Agency staff took steps to
                                                                                                                                                                                           maintain the confidentiality of the draft
                                                                                                                                                                                           delisting rule, and its disclosure would
                                                                                                                                                                                           discourage or chill candid discussion
                                                                                                                                                                                           within the agency, undermine the
                                                                                                                                                                                           agencyâ€™s ability to perform its
                                                                                                                                                                                           functions, and cause public confusion as to
                                                                                                                                                                                           official agency views. The factual material
                                                                                                                                                                                           in the draft is so interwoven with the
                                                                                                                                                                                           deliberative material that it is not
                                                                                                                                                                                           severable and its disclosure would reveal
AR_0000596         AR_0001035         8/11/2020 9:45 Email Attachment    20200811 Gray Wolf Final Rule.docx                                                                    DP          the mental processes of agency staff.

                                                                                                                                                                                           Pre‐decisional deliberative draft of
                                                                                                                                                                                           petition finding which reflects the
                                                                                                                                                                                           personal opinions and recommendations
                                                                                                                                                                                           of agency staff rather than the policy or
                                                                                                                                                                                           position of the agency. Agency staff took
                                                                                                                                                                                           steps to maintain the confidentiality of the
                                                                                                                                                                                           draft petition finding, and its disclosure
                                                                                                                                                                                           would discourage or chill candid
                                                                                                                                                                                           discussion within the agency, undermine
                                                                                                                                                                                           the agencyâ€™s ability to perform its
                                                                                                                                                                                           functions, and cause public confusion as to
                                                                                                                                                                                           official agency views. The factual material
                                                                                                                                                                                           in the draft is so interwoven with the
                                                                                                                                                                                           deliberative material that it is not
                                                                                                                                                                                           severable and its disclosure would reveal
AR_0001036         AR_0001067         8/11/2020 9:45 Email Attachment    20200811 Wolf 90‐day finding PRF.docx                                                                 DP          the mental processes of agency staff.
                                                                                                                                                                                           Communication from agency attorney (K.
                                                                                                                                                                                           Floom, Office of the Solicitor) to agency
                                                                                                                                                                                           staff for the purpose of providing legal
                                                                         00000000D6F6569D1DED92498D66DFD5B34B8AAC241C2                                                                     advice on review of CBD/HSUS Dec. 2018
AR_0001068         AR_0001068         8/11/2020 7:56 Email               000.msg                                       Re: PRF                                                 AC          petition                                     Constantino, Maricela   Floom, Kristen B
                                                                                                                                                                                           Draft petition finding with comments from
                                                                                                                                                                                           agency attorneys (K. Floom and B. Jesup,
                                                                                                                                                                                           Office of the Solicitor) reflecting legal
                                                                                                                                                                                           advice on review of CBD/HSUS Dec. 2018
AR_0001070         AR_0001102         8/11/2020 6:23 Email Attachment    Wolf 90‐day finding PRF 080820 KBF copy.DCC.mc.docx                                                   AC          petition

                                                                                                                                                                                           Pre‐decisional deliberative draft of
                                                                                                                                                                                           petition finding which reflects the
                                                                                                                                                                                           personal opinions and recommendations
                                                                                                                                                                                           of agency staff rather than the policy or
                                                                                                                                                                                           position of the agency. Agency staff took
                                                                                                                                                                                           steps to maintain the confidentiality of the
                                                                                                                                                                                           draft petition finding, and its disclosure
                                                                                                                                                                                           would discourage or chill candid
                                                                                                                                                                                           discussion within the agency, undermine
                                                                                                                                                                                           the agencyâ€™s ability to perform its
                                                                                                                                                                                           functions, and cause public confusion as to
                                                                                                                                                                                           official agency views. The factual material
                                                                                                                                                                                           in the draft is so interwoven with the
                                                                                                                                                                                           deliberative material that it is not
                                                                                                                                                                                           severable and its disclosure would reveal
AR_0001103         AR_0001134         8/11/2020 0:00 Edocument           Wolf 90‐day finding PRF 081120 edits.docx                                                             DP          the mental processes of agency staff.
                                                                                                                                                                                           Communication from agency staff to
                                                                                                                                                                                           agency attorneys (K. Floom and B. Jesup,
                                                                                                                                                                                           Office of the Solicitor) for the purpose of
                                                                         00000000D6F6569D1DED92498D66DFD5B34B8AAC841C2 Re: Revised Gray Wolf 90‐day                                        seeking legal advice on review of                                    Constantino, Maricela; Weller, Emily; Jesup,
AR_0001135         AR_0001136        8/10/2020 13:58 Email               000.msg                                       Petition Finding                                        AC          CBD/HSUS Dec. 2018 petition                  Fahey, Bridget          Benjamin C; Floom, Kristen B
                                                                                                                                                                                           Draft petition finding with comments from
                                                                                                                                                                                           agency staff seeking legal advice from
                                                                                                                                                                                           agency attorneys (K. Floom and B. Jesup,
                                                                                                                                                                                           Office of the Solicitor) on review of
AR_0001137         AR_0001164        8/10/2020 13:58 Email Attachment    Wolf 90‐day finding PRF 080620.v2 DCC.docx                                                            AC          CBD/HSUS Dec. 2018 petition
                                                                                                                                                                                           Draft petition finding with comments from
                                                                                                                                                                                           agency attorneys (K. Floom and B. Jesup,
                                                                                                                                                                                           Office of the Solicitor) reflecting legal
                                                                                                                                                                                           advice on review of CBD/HSUS Dec. 2018
AR_0001166         AR_0001197        8/10/2020 12:03 Email Attachment    Wolf 90‐day finding PRF 080820 KBF copy.docx                                                          AC          petition
                                                                                 Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 101 of 109
                                                                                                                            Privilege Log, 21-cv-00344-JSW, 21-cv-00349-JSW, 21-cv-00561-JSW
                                                                                                                                                                                              Draft petition finding with comments from
                                                                                                                                                                                              agency attorney (B. Jesup, Office of the
                                                                                                                                                                                              Solicitor) reflecting legal advice on review
AR_0001203   AR_0001230    8/7/2020 13:54 Email Attachment   Wolf 90‐day finding PRF 080620.v2 bcj.docx                                          AC                                           of CBD/HSUS Dec. 2018 petition
                                                                                                                                                                                              Draft petition finding with comments from
                                                                                                                                                                                              agency attorneys (K. Floom and B. Jesup,
                                                                                                                                                                                              Office of the Solicitor) reflecting legal
                                                                                                                                                                                              advice on review of CBD/HSUS Dec. 2018
AR_0001231   AR_0001260    8/7/2020 13:54 Email Attachment   Wolf 90‐day finding PRF KBF copy 080620 bcj.docx                                    AC                                           petition
                                                                                                                                                                                              Draft petition finding with comments from
                                                                                                                                                                                              agency attorney (K. Floom, Office of the
                                                                                                                                                                                              Solicitor) reflecting legal advice on review
AR_0001262   AR_0001289     8/7/2020 9:37 Email Attachment   Wolf 90‐day finding PRF 080620.v2.docx                                              AC                                           of CBD/HSUS Dec. 2018 petition

                                                                                                                                                                                              Draft petition finding with comments from
                                                                                                                                                                                              agency attorneys (K. Floom and B. Jesup,
                                                                                                                                                                                              Office of the Solicitor) reflecting legal
                                                                                                                                                                                              advice on review of CBD/HSUS Dec. 2018
                                                                                                                                                                                              petition; Pre‐decisional deliberative draft
                                                                                                                                                                                              of petition finding which reflects the
                                                                                                                                                                                              personal opinions and recommendations
                                                                                                                                                                                              of agency staff rather than the policy or
                                                                                                                                                                                              position of the agency. Agency staff took
                                                                                                                                                                                              steps to maintain the confidentiality of the
                                                                                                                                                                                              draft petition finding, and its disclosure
                                                                                                                                                                                              would discourage or chill candid
                                                                                                                                                                                              discussion within the agency, undermine
                                                                                                                                                                                              the agencyâ€™s ability to perform its
                                                                                                                                                                                              functions, and cause public confusion as to
                                                                                                                                                                                              official agency views. The factual material
                                                                                                                                                                                              in the draft is so interwoven with the
                                                                                                                                                                                              deliberative material that it is not
                                                                                                                                                                                              severable and its disclosure would reveal
AR_0001290   AR_0001321     8/7/2020 0:00 Edocument          Wolf 90‐day finding PRF 080820.docx                                                 AC;DP                                        the mental processes of agency staff.
                                                                                                                                                                                              Draft petition finding with comments from
                                                                                                                                                                                              agency attorney (K. Floom, Office of the
                                                                                                                                                                                              Solicitor) reflecting legal advice on review
AR_0001323   AR_0001350    8/6/2020 18:33 Email Attachment   Wolf 90‐day finding PRF 080620.v2.docx                                              AC                                           of CBD/HSUS Dec. 2018 petition
                                                                                                                                                                                              Communication from agency attorney (K.
                                                                                                                                                                                              Floom, Office of the Solicitor) to agency
                                                                                                                                                                                              staff for the purpose of providing legal
                                                             00000000D6F6569D1DED92498D66DFD5B34B8AACA41D                                                                                     advice on review of CBD/HSUS Dec. 2018
AR_0001351   AR_0001352    8/6/2020 13:13 Email              2000.msg                                     RE: gray wolf PRF                      AC                                           petition                                     Floom, Kristen B        Constantino, Maricela
                                                                                                                                                                                              Draft petition finding with comments from
                                                                                                                                                                                              agency attorney (K. Floom, Office of the
                                                                                                                                                                                              Solicitor) reflecting legal advice on review
AR_0001353   AR_0001382    8/6/2020 13:13 Email Attachment   Wolf 90‐day finding PRF KBF copy 080620.docx                                        AC                                           of CBD/HSUS Dec. 2018 petition
                                                             00000000A7CEA2B83DF80C42868CD07B320070A3E43E2 RE: [EXTERNAL] Re: Just called your
AR_0001631   AR_0001632   6/17/2020 18:48 Email              000.msg                                       office...                             Other (specify in Privilege Justification)   Privacy                                        Thorson, Robyn        Schriever,Ed
                                                             00000000A7CEA2B83DF80C42868CD07B320070A3C43E2
AR_0001633   AR_0001633   6/17/2020 18:18 Email              000.msg                                       Just called your office...            Other (specify in Privilege Justification)   Privacy                                        Thorson, Robyn        Ed Schriever

                                                                                                                                                                                              Pre‐decisional deliberative draft of
                                                                                                                                                                                              petition finding which reflects the
                                                                                                                                                                                              personal opinions and recommendations
                                                                                                                                                                                              of agency staff rather than the policy or
                                                                                                                                                                                              position of the agency. Agency staff took
                                                                                                                                                                                              steps to maintain the confidentiality of the
                                                                                                                                                                                              draft petition finding, and its disclosure
                                                                                                                                                                                              would discourage or chill candid
                                                                                                                                                                                              discussion within the agency, undermine
                                                                                                                                                                                              the agencyâ€™s ability to perform its
                                                                                                                                                                                              functions, and cause public confusion as to
                                                                                                                                                                                              official agency views. The factual material
                                                                                                                                                                                              in the draft is so interwoven with the
                                                                                                                                                                                              deliberative material that it is not
                                                                                                                                                                                              severable and its disclosure would reveal
AR_0001639   AR_0001667     6/5/2020 0:00 Edocument          Wolf 90‐day finding PRF.docx                                                        DP                                           the mental processes of agency staff.
                                                                                                                                                                                              Communication among agency staff
                                                                                                                                                                                              reflecting legal advice from agency
                                                                                                                                                                                              attorney (K. Floom, Office of the Solicitor)
                                                             00000000D6F6569D1DED92498D66DFD5B34B8AACE41F2                                                                                    regarding review of CBD/HSUS Dec. 2018
AR_0001683   AR_0001684    5/26/2020 9:36 Email              000.msg                                       Re: Gray Wolf Petition Review Form    AC                                           petition                                     Fahey, Bridget          Constantino, Maricela; Morgan, Don
                                                                                                                                                                                              Communication among agency staff
                                                                                                                                                                                              reflecting legal advice from agency
                                                                                                                                                                                              attorney (K. Floom, Office of the Solicitor)
                                                             00000000D6F6569D1DED92498D66DFD5B34B8AAC04202                                                                                    regarding review of CBD/HSUS Dec. 2018
AR_0001685   AR_0001686   5/22/2020 15:37 Email              000.msg                                       Fw: Gray Wolf Petition Review Form    AC                                           petition                                     Constantino, Maricela   Fahey, Bridget; Morgan, Don
                                                                                                                                                                                              Draft petition finding with comments from
                                                                                                                                                                                              agency attorney (K. Floom, Office of the
                                                                                                                                                                                              Solicitor) reflecting legal advice on review
AR_0001687   AR_0001710   5/22/2020 15:37 Email Attachment   Wolf PRF 05152020 KBF edits.docx                                                    AC                                           of CBD/HSUS Dec. 2018 petition
                                                                                                                                                                                              Draft petition finding with comments from
                                                                                                                                                                                              agency attorney (K. Floom, Office of the
                                                                                                                                                                                              Solicitor) reflecting legal advice on review
AR_0001713   AR_0001736   5/22/2020 10:30 Email Attachment   Wolf PRF 05152020 KBF edits.docx                                                    AC                                           of CBD/HSUS Dec. 2018 petition

                                                                                                                                                                                              Draft petition finding with comments from
                                                                                                                                                                                              agency attorney (K. Floom, Office of the
                                                                                                                                                                                              Solicitor) reflecting legal advice on review
                                                                                                                                                                                              of CBD/HSUS Dec. 2018 petition; Pre‐
                                                                                                                                                                                              decisional deliberative draft of petition
                                                                                                                                                                                              finding which reflects the personal
                                                                                                                                                                                              opinions and recommendations of agency
                                                                                                                                                                                              staff rather than the policy or position of
                                                                                                                                                                                              the agency. Agency staff took steps to
                                                                                                                                                                                              maintain the confidentiality of the draft
                                                                                                                                                                                              petition finding, and its disclosure would
                                                                                                                                                                                              discourage or chill candid discussion
                                                                                                                                                                                              within the agency, undermine the
                                                                                                                                                                                              agencyâ€™s ability to perform its
                                                                                                                                                                                              functions, and cause public confusion as to
                                                                                                                                                                                              official agency views. The factual material
                                                                                                                                                                                              in the draft is so interwoven with the
                                                                                                                                                                                              deliberative material that it is not
                                                                                                                                                                                              severable and its disclosure would reveal
AR_0001737   AR_0001760    5/22/2020 0:00 Edocument          Wolf PRF 05152020 KBF edits.MC responses.docx                                       AC;DP                                        the mental processes of agency staff.
                                                                                   Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 102 of 109
                                                                                                                                   Privilege Log, 21-cv-00344-JSW, 21-cv-00349-JSW, 21-cv-00561-JSW
                                                                                                                                                                             Pre‐decisional deliberative draft of
                                                                                                                                                                             petition finding which reflects the
                                                                                                                                                                             personal opinions and recommendations
                                                                                                                                                                             of agency staff rather than the policy or
                                                                                                                                                                             position of the agency. Agency staff took
                                                                                                                                                                             steps to maintain the confidentiality of the
                                                                                                                                                                             draft petition finding, and its disclosure
                                                                                                                                                                             would discourage or chill candid
                                                                                                                                                                             discussion within the agency, undermine
                                                                                                                                                                             the agencyâ€™s ability to perform its
                                                                                                                                                                             functions, and cause public confusion as to
                                                                                                                                                                             official agency views. The factual material
                                                                                                                                                                             in the draft is so interwoven with the
                                                                                                                                                                             deliberative material that it is not
                                                                                                                                                                             severable and its disclosure would reveal
AR_0001763   AR_0001784    5/15/2020 0:00 Edocument          Wolf PRF 05152020.docx                                                                        DP                the mental processes of agency staff.

                                                                                                                                                                             Pre‐decisional deliberative draft of
                                                                                                                                                                             petition finding which reflects the
                                                                                                                                                                             personal opinions and recommendations
                                                                                                                                                                             of agency staff rather than the policy or
                                                                                                                                                                             position of the agency. Agency staff took
                                                                                                                                                                             steps to maintain the confidentiality of the
                                                                                                                                                                             draft petition finding, and its disclosure
                                                                                                                                                                             would discourage or chill candid
                                                                                                                                                                             discussion within the agency, undermine
                                                                                                                                                                             the agencyâ€™s ability to perform its
                                                                                                                                                                             functions, and cause public confusion as to
                                                                                                                                                                             official agency views. The factual material
                                                                                                                                                                             in the draft is so interwoven with the
                                                                                                                                                                             deliberative material that it is not
                                                                                                                                                                             severable and its disclosure would reveal
AR_0001801   AR_0001823    5/13/2020 0:00 Edocument          Wolf PRF DCC 05132020 MC revised.docx                                                         DP                the mental processes of agency staff.

                                                                                                                                                                             Pre‐decisional deliberative draft of
                                                                                                                                                                             petition finding which reflects the
                                                                                                                                                                             personal opinions and recommendations
                                                                                                                                                                             of agency staff rather than the policy or
                                                                                                                                                                             position of the agency. Agency staff took
                                                                                                                                                                             steps to maintain the confidentiality of the
                                                                                                                                                                             draft petition finding, and its disclosure
                                                                                                                                                                             would discourage or chill candid
                                                                                                                                                                             discussion within the agency, undermine
                                                                                                                                                                             the agencyâ€™s ability to perform its
                                                                                                                                                                             functions, and cause public confusion as to
                                                                                                                                                                             official agency views. The factual material
                                                                                                                                                                             in the draft is so interwoven with the
                                                                                                                                                                             deliberative material that it is not
                                                                                                                                                                             severable and its disclosure would reveal
AR_0001824   AR_0001845    5/13/2020 0:00 Edocument          Wolf PRF DCC 05132020.docx                                                                    DP                the mental processes of agency staff.

                                                                                                                                                                             Pre‐decisional deliberative draft of
                                                                                                                                                                             petition finding which reflects the
                                                                                                                                                                             personal opinions and recommendations
                                                                                                                                                                             of agency staff rather than the policy or
                                                                                                                                                                             position of the agency. Agency staff took
                                                                                                                                                                             steps to maintain the confidentiality of the
                                                                                                                                                                             draft petition finding, and its disclosure
                                                                                                                                                                             would discourage or chill candid
                                                                                                                                                                             discussion within the agency, undermine
                                                                                                                                                                             the agencyâ€™s ability to perform its
                                                                                                                                                                             functions, and cause public confusion as to
                                                                                                                                                                             official agency views. The factual material
                                                                                                                                                                             in the draft is so interwoven with the
                                                                                                                                                                             deliberative material that it is not
                                                                                                                                                                             severable and its disclosure would reveal
AR_0002056   AR_0002070    3/23/2020 0:00 Edocument          90‐day finding list‐uplist PRF‐final version_gray wolf.docx                                   DP                the mental processes of agency staff.

                                                                                                                                                                             Pre‐decisional deliberative draft of
                                                                                                                                                                             petition finding which reflects the
                                                                                                                                                                             personal opinions and recommendations
                                                                                                                                                                             of agency staff rather than the policy or
                                                                                                                                                                             position of the agency. Agency staff took
                                                                                                                                                                             steps to maintain the confidentiality of the
                                                                                                                                                                             draft petition finding, and its disclosure
                                                                                                                                                                             would discourage or chill candid
                                                                                                                                                                             discussion within the agency, undermine
                                                                                                                                                                             the agencyâ€™s ability to perform its
                                                                                                                                                                             functions, and cause public confusion as to
                                                                                                                                                                             official agency views. The factual material
                                                                                                                                                                             in the draft is so interwoven with the
                                                                                                                                                                             deliberative material that it is not
                                                                                                                                                                             severable and its disclosure would reveal
AR_0002071   AR_0002092    3/23/2020 0:00 Edocument          Wolf PRF 5.8.2020.docx                                                                        DP                the mental processes of agency staff.
                                                                                                                                                                             Communication from agency attorney (K.
                                                                                                                                                                             Floom, Office of the Solicitor) to agency
                                                                                                                                                                             staff for the purpose of providing legal
                                                             0000000008EB80FFBDDB5C47A721CB481A2BAB6A24662                                                                   advice on review of CBD/HSUS Dec. 2018
AR_0002136   AR_0002138   3/17/2020 14:12 Email              000.msg                                       RE: wolf outline with timeline                  AC                petition                                     Constantino, Maricela   Floom, Kristen B
                                                                                                                                                                             Communication from agency attorney (K.
                                                                                                                                                                             Floom, Office of the Solicitor) to agency
                                                                                                                                                                             staff for the purpose of providing legal
                                                             0000000008EB80FFBDDB5C47A721CB481A2BAB6A64442                                                                   advice on review of CBD/HSUS Dec. 2018
AR_0002139   AR_0002140   3/16/2020 11:08 Email              000.msg                                       RE: wolf outline with timeline                  AC                petition                                     Floom, Kristen B        Constantino, Maricela
                                                                                                                                                                             Draft petition finding with comments from
                                                                                                                                                                             agency attorney (K. Floom, Office of the
                                                             90‐Day Finding Petition Review Form CBD HSUS gray wolf 90‐day Petition Findings and Federal                     Solicitor) reflecting legal advice on review
AR_0002141   AR_0002157   3/16/2020 11:08 Email Attachment   petition KBF edits 031620.docx                         Register Batching                      AC                of CBD/HSUS Dec. 2018 petition
                                                                                   Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 103 of 109
                                                                                                                                      Privilege Log, 21-cv-00344-JSW, 21-cv-00349-JSW, 21-cv-00561-JSW
                                                                                                                                                                                Draft petition finding with comments from
                                                                                                                                                                                agency attorney (K. Floom, Office of the
                                                                                                                                                                                Solicitor) reflecting legal advice on review
                                                                                                                                                                                of CBD/HSUS Dec. 2018 petition; Pre‐
                                                                                                                                                                                decisional deliberative draft of petition
                                                                                                                                                                                finding which reflects the personal
                                                                                                                                                                                opinions and recommendations of agency
                                                                                                                                                                                staff rather than the policy or position of
                                                                                                                                                                                the agency. Agency staff took steps to
                                                                                                                                                                                maintain the confidentiality of the draft
                                                                                                                                                                                petition finding, and its disclosure would
                                                                                                                                                                                discourage or chill candid discussion
                                                                                                                                                                                within the agency, undermine the
                                                                                                                                                                                agencyâ€™s ability to perform its
                                                                                                                                                                                functions, and cause public confusion as to
                                                                                                                                                                                official agency views. The factual material
                                                                                                                                                                                in the draft is so interwoven with the
                                                                                                                                                                                deliberative material that it is not
                                                              90‐Day Finding Petition Review Form CBD HSUS gray wolf 90‐day Petition Findings and Federal                       severable and its disclosure would reveal
AR_0002170   AR_0002186     3/16/2020 0:00 Edocument          petition KBF edits 031620 MC revisions.docx            Register Batching                        AC;DP             the mental processes of agency staff.

                                                                                                                                                                                Pre‐decisional deliberative draft of
                                                                                                                                                                                instructions for completing petition
                                                                                                                                                                                findings, which accompany a guidance
                                                                                                                                                                                document that has not yet been finalized.
                                                                                                                                                                                The draft instructions reflect the personal
                                                                                                                                                                                opinions and recommendations of agency
                                                                                                                                                                                staff rather than the policy or position of
                                                                                                                                                                                the agency. Agency staff has taken steps to
                                                                                                                                                                                maintain the confidentiality of the draft
                                                                                                                                                                                instructions and disclosure of the
                                                                                                                                                                                document would discourage or chill candid
                                                                                                                                                                                discussion within the agency, undermine
                                                                                                                                                                                the agencyâ€™s ability to perform its
                                                                                                                                                                                functions, and cause public confusion as to
                                                                                                                                                                                official agency views. Any factual material
                                                                                                                                                                                in the draft instructions is so interwoven
                                                                                                                                                                                with the deliberative material that it is not
                                                                                                                                                                                severable and its disclosure would reveal
AR_0002189   AR_0002196    3/12/2020 16:27 Email Attachment   90‐day finding batching instructions‐final version.docx   90‐day Petition Findings Processing   DP                the mental processes of agency staff.

                                                                                                                                                                                Pre‐decisional deliberative draft of
                                                                                                                                                                                petition finding which reflects the
                                                                                                                                                                                personal opinions and recommendations
                                                                                                                                                                                of agency staff rather than the policy or
                                                                                                                                                                                position of the agency. Agency staff took
                                                                                                                                                                                steps to maintain the confidentiality of the
                                                                                                                                                                                draft petition finding, and its disclosure
                                                                                                                                                                                would discourage or chill candid
                                                                                                                                                                                discussion within the agency, undermine
                                                                                                                                                                                the agencyâ€™s ability to perform its
                                                                                                                                                                                functions, and cause public confusion as to
                                                                                                                                                                                official agency views. The factual material
                                                                                                                                                                                in the draft is so interwoven with the
                                                                                                                                                                                deliberative material that it is not
                                                              90‐Day Finding Petition Review Form CBD HSUS gray wolf 90‐day Petition Findings and Federal                       severable and its disclosure would reveal
AR_0002197   AR_0002213    3/12/2020 16:27 Email Attachment   petition.docx                                          Register Batching                        DP                the mental processes of agency staff.
                                                                                                                                                                                Communication among agency staff
                                                                                                                                                                                reflecting legal advice from agency
                                                                                                                                                                                attorney (K. Floom, Office of the Solicitor)
                                                              000000008B13DF8DFAF1C94B97E44EA508181B1AE4DB2                                                                     regarding review of CBD/HSUS Dec. 2018
AR_0002332   AR_0002333      1/7/2020 9:45 Email              000.msg                                       Re: wolf                                          AC                petition                                        Constantino, Maricela   Fahey, Bridget          VanGelder, Ellen; Glenne, Gina
                                                                                                                                                                                Communication from agency attorney (K.
                                                                                                                                                                                Floom, Office of the Solicitor) to agency
                                                                                                                                                                                staff for the purpose of providing legal
                                                              0000000008EB80FFBDDB5C47A721CB481A2BAB6A244B2 Re: Gray wolf preliminary review                                    advice on review of CBD/HSUS Dec. 2018
AR_0002334   AR_0002337     1/6/2020 10:43 Email              000.msg                                       comments                                          AC                petition and draft delisting rule               Floom, Kristen B        Constantino, Maricela   VanGelder, Ellen
                                                                                                                                                                                Communication from agency staff to
                                                                                                                                                                                agency attorney (K. Floom, Office of the
                                                                                                                                                                                Solicitor) for the purpose of seeking legal
                                                                                                                                                                                advice on review of CBD/HSUS Dec. 2018
                                                                                                                                                                                petition; Communication from agency
                                                                                                                                                                                attorney (K. Floom and T. Powell, Office of
                                                                                                                                                                                the Solicitor) to agency staff for the
                                                              00000000D6F6569D1DED92498D66DFD5B34B8AACE42D Re: Gray wolf preliminary review                                     purpose of providing legal advice on
AR_0002338   AR_0002341     1/3/2020 14:34 Email              2000.msg                                     comments                                           AC                review of draft delisting rule.                 Constantino, Maricela   Floom, Kristen B        VanGelder, Ellen
                                                                                                                                                                                Communication from agency attorney (K.
                                                                                                                                                                                Floom, Office of the Solicitor) to agency
                                                                                                                                                                                staff for the purpose of providing legal
                                                              0000000008EB80FFBDDB5C47A721CB481A2BAB6A044C2 Re: plans for SOL preliminary review                                advice on review of CBD/HSUS Dec. 2018
AR_0002723   AR_0002724   12/13/2019 12:12 Email              000.msg                                       of wolf rule and biological report                AC                petition                                        Floom, Kristen B        Constantino, Maricela   VanGelder, Ellen
                                                                                                                                                                                Communication from agency attorney (K.
                                                                                                                                                                                Floom, Office of the Solicitor) to agency
                                                                                                                                                                                staff for the purpose of providing legal
                                                              000000008B13DF8DFAF1C94B97E44EA508181B1A44E220 Re: plans for SOL preliminary review                               advice on review of CBD/HSUS Dec. 2018
AR_0002725   AR_0002726   12/13/2019 12:09 Email              00.msg                                         of wolf rule and biological report               AC                petition                                        Constantino, Maricela   Floom, Kristen B        VanGelder, Ellen
                                                                                                                                                                                Communications among agency attorneys
                                                                                                                                                                                (B. Jesup, H. Speights, Office of the
                                                                                                                                                                                Solicitor) and between agency attorneys
                                                                                                                                                                                and staff for the purpose of providing legal
                                                                                                                                                                                advice on review of CBD/HSUS Dec. 2018
                                                              000000001C14A741514A0C4D8951645023482176E40F20                                                                    petition and response to peer review
AR_0002762   AR_0002764    11/5/2019 14:05 Email              00.msg                                         Re: Gray Wolf Options                            AC                comments on delisting rule                      Constantino, Maricela   Speights, Helen         VanGelder, Ellen; Jesup, Benjamin
                                                                                                                                                                                Pre‐decisional deliberative summary table
                                                                                                                                                                                analyzing CBD/HSUS petition which
                                                                                                                                                                                reflects the personal opinions and
                                                                                                                                                                                recommendations of agency staff rather
                                                                                                                                                                                than the policy or position of the agency.
                                                                                                                                                                                Agency staff took steps to maintain the
                                                                                                                                                                                confidentiality of the summary table, and
                                                                                                                                                                                its disclosure would discourage or chill
                                                                                                                                                                                candid discussion within the agency,
                                                                                                                                                                                undermine the agencyâ€™s ability to
                                                                                                                                                                                perform its functions, and cause public
                                                                                                                                                                                confusion as to official agency views. The
                                                                                                                                                                                factual material in the table is so
                                                                                                                                                                                interwoven with the deliberative material
                                                                                                                                                                                that it is not severable and its disclosure
                                                                                                                                                                                would reveal the mental processes of
AR_0002765   AR_0002765    11/5/2019 14:05 Email Attachment   CBD HSUS Petition.xlsx                                                                          DP                agency staff.
                                                                                 Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 104 of 109
                                                                                                                           Privilege Log, 21-cv-00344-JSW, 21-cv-00349-JSW, 21-cv-00561-JSW
                                                                                                                                                                     Pre‐decisional deliberative summary table
                                                                                                                                                                     analyzing CBD/HSUS petition which
                                                                                                                                                                     reflects the personal opinions and
                                                                                                                                                                     recommendations of agency staff rather
                                                                                                                                                                     than the policy or position of the agency.
                                                                                                                                                                     Agency staff took steps to maintain the
                                                                                                                                                                     confidentiality of the summary table, and
                                                                                                                                                                     its disclosure would discourage or chill
                                                                                                                                                                     candid discussion within the agency,
                                                                                                                                                                     undermine the agencyâ€™s ability to
                                                                                                                                                                     perform its functions, and cause public
                                                                                                                                                                     confusion as to official agency views. The
                                                                                                                                                                     factual material in the draft is so
                                                                                                                                                                     interwoven with the deliberative material
                                                                                                                                                                     that it is not severable and its disclosure
                                                                                                                                                                     would reveal the mental processes of
AR_0002815   AR_0002815   11/5/2019 14:05 Email Attachment   CBD HSUS Petition.xlsx                                                            DP                    agency staff.
                                                                                                                                                                     Communication from agency attorney (H.
                                                                                                                                                                     Speights, Office of the Solicitor) to agency
                                                                                                                                                                     staff for the purpose of providing legal
                                                             00000000D6F6569D1DED92498D66DFD5B34B8AAC04252                                                           advice on review of CBD/HSUS Dec. 2018
AR_0003317   AR_0003317   7/22/2019 14:03 Email              000.msg                                       Wolf petition                       AC                    petition                                     Speights, Helen H   Constantino, Maricela
                                                                                                                                                                     Pre‐decisional deliberative summary table
                                                                                                                                                                     analyzing CBD/HSUS petition which
                                                                                                                                                                     reflects the personal opinions and
                                                                                                                                                                     recommendations of agency staff rather
                                                                                                                                                                     than the policy or position of the agency.
                                                                                                                                                                     Agency staff took steps to maintain the
                                                                                                                                                                     confidentiality of the summary table, and
                                                                                                                                                                     its disclosure would discourage or chill
                                                                                                                                                                     candid discussion within the agency,
                                                                                                                                                                     undermine the agencyâ€™s ability to
                                                                                                                                                                     perform its functions, and cause public
                                                                                                                                                                     confusion as to official agency views. The
                                                                                                                                                                     factual material in the table is so
                                                                                                                                                                     interwoven with the deliberative material
                                                                                                                                                                     that it is not severable and its disclosure
                                                                                                                                                                     would reveal the mental processes of
AR_0010934   AR_0010934    6/10/2019 0:00 Edocument          CBD HSUS Petition Summary.xlsx                                                    DP                    agency staff.
                                                                                                                                                                     Pre‐decisional deliberative summary table
                                                                                                                                                                     analyzing CBD/HSUS petition which
                                                                                                                                                                     reflects the personal opinions and
                                                                                                                                                                     recommendations of agency staff rather
                                                                                                                                                                     than the policy or position of the agency.
                                                                                                                                                                     Agency staff took steps to maintain the
                                                                                                                                                                     confidentiality of the summary table, and
                                                                                                                                                                     its disclosure would discourage or chill
                                                                                                                                                                     candid discussion within the agency,
                                                                                                                                                                     undermine the agencyâ€™s ability to
                                                                                                                                                                     perform its functions, and cause public
                                                                                                                                                                     confusion as to official agency views. The
                                                                                                                                                                     factual material in the table is so
                                                                                                                                                                     interwoven with the deliberative material
                                                                                                                                                                     that it is not severable and its disclosure
                                                                                                                                                                     would reveal the mental processes of
AR_0010935   AR_0010935    6/10/2019 0:00 Edocument          CBD HSUS Petition.xlsx                                                            DP                    agency staff.

                                                                                                                                                                     Pre‐decisional deliberative draft of peer
                                                                                                                                                                     review summary report with comments
                                                                                                                                                                     from agency staff. The draft reflects the
                                                                                                                                                                     personal opinions and recommendations
                                                                                                                                                                     of agency staff rather than the policy or
                                                                                                                                                                     position of the agency. Agency staff took
                                                                                                                                                                     steps to maintain the confidentiality of the
                                                                                                                                                                     draft summary report, and its disclosure
                                                                                                                                                                     would discourage or chill candid
                                                                                                                                                                     discussion within the agency, undermine
                                                                                                                                                                     the agencyâ€™s ability to perform its
                                                                                                                                                                     functions, and cause public confusion as to
                                                                                                                                                                     official agency views. The factual material
                                                                                                                                                                     in the draft is so interwoven with the
                                                                                                                                                                     deliberative material that it is not
                                                             Draft Gray Wolf Peer Review Summary                                                                     severable and its disclosure would reveal
AR_0014195   AR_0014304   5/28/2019 16:40 Email Attachment   Report_052119_FWS comments.pdf                                                    DP                    the mental processes of agency staff.

                                                                                                                                                                     Pre‐decisional deliberative draft of peer
                                                                                                                                                                     review summary report with comments
                                                                                                                                                                     from agency staff. The draft reflects the
                                                                                                                                                                     personal opinions and recommendations
                                                                                                                                                                     of agency staff rather than the policy or
                                                                                                                                                                     position of the agency. Agency staff took
                                                                                                                                                                     steps to maintain the confidentiality of the
                                                                                                                                                                     draft summary report, and its disclosure
                                                                                                                                                                     would discourage or chill candid
                                                                                                                                                                     discussion within the agency, undermine
                                                                                                                                                                     the agencyâ€™s ability to perform its
                                                                                                                                                                     functions, and cause public confusion as to
                                                                                                                                                                     official agency views. The factual material
                                                                                                                                                                     in the draft is so interwoven with the
                                                                                                                                                                     deliberative material that it is not
                                                             Draft Gray Wolf Peer Review Summary                                                                     severable and its disclosure would reveal
AR_0014307   AR_0014416   5/28/2019 16:40 Email Attachment   Report_052119_FWS comments.pdf                                                    DP                    the mental processes of agency staff.
                                                                                                                                                                     Pre‐decisional deliberative draft of peer
                                                                                                                                                                     review summary report from contractor
                                                                                                                                                                     hired by agency to manage the peer
                                                                                                                                                                     review process. The draft reflects the
                                                                                                                                                                     personal opinions and recommendations
                                                                                                                                                                     of the contractor hired by the agency
                                                                                                                                                                     rather than the policy or position of the
                                                                                                                                                                     agency. Agency staff took steps to
                                                                                                                                                                     maintain the confidentiality of the draft
                                                                                                                                                                     summary report, and its disclosure would
                                                                                                                                                                     discourage or chill candid discussion
                                                                                                                                                                     within the agency, undermine the
                                                                                                                                                                     agencyâ€™s ability to perform its
                                                                                                                                                                     functions, and cause public confusion as to
                                                                                                                                                                     official agency views. The factual material
                                                                                                                                                                     in the draft is so interwoven with the
                                                                                                                                                                     deliberative material that it is not
                                                             Draft Gray Wolf Peer Review Summary                                                                     severable and its disclosure would reveal
AR_0014735   AR_0014844   5/21/2019 13:45 Email Attachment   Report_052119.pdf                                                                 DP                    the mental processes of the contractor.
                                                                                  Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 105 of 109
                                                                                                                                    Privilege Log, 21-cv-00344-JSW, 21-cv-00349-JSW, 21-cv-00561-JSW
                                                                                                                                                                                                         Pre‐decisional deliberative draft of peer
                                                                                                                                                                                                         review summary report from contractor
                                                                                                                                                                                                         hired by agency to manage the peer
                                                                                                                                                                                                         review process. The draft reflects the
                                                                                                                                                                                                         personal opinions and recommendations
                                                                                                                                                                                                         of the contractor hired by the agency
                                                                                                                                                                                                         rather than the policy or position of the
                                                                                                                                                                                                         agency. Agency staff took steps to
                                                                                                                                                                                                         maintain the confidentiality of the draft
                                                                                                                                                                                                         summary report, and its disclosure would
                                                                                                                                                                                                         discourage or chill candid discussion
                                                                                                                                                                                                         within the agency, undermine the
                                                                                                                                                                                                         agencyâ€™s ability to perform its
                                                                                                                                                                                                         functions, and cause public confusion as to
                                                                                                                                                                                                         official agency views. The factual material
                                                                                                                                                                                                         in the draft is so interwoven with the
                                                                                                                                                                                                         deliberative material that it is not
                                                             Draft Gray Wolf Peer Review Summary                                                                                                         severable and its disclosure would reveal
AR_0014846   AR_0014955   5/21/2019 13:45 Email Attachment   Report_052119.pdf                                                                              DP                                           the mental processes of the contractor.
                                                                                                                                                                                                         Pre‐decisional deliberative draft of peer
                                                                                                                                                                                                         review summary report from contractor
                                                                                                                                                                                                         hired by agency to manage the peer
                                                                                                                                                                                                         review process. The draft reflects the
                                                                                                                                                                                                         personal opinions and recommendations
                                                                                                                                                                                                         of the contractor hired by the agency
                                                                                                                                                                                                         rather than the policy or position of the
                                                                                                                                                                                                         agency. Agency staff took steps to
                                                                                                                                                                                                         maintain the confidentiality of the draft
                                                                                                                                                                                                         summary report, and its disclosure would
                                                                                                                                                                                                         discourage or chill candid discussion
                                                                                                                                                                                                         within the agency, undermine the
                                                                                                                                                                                                         agencyâ€™s ability to perform its
                                                                                                                                                                                                         functions, and cause public confusion as to
                                                                                                                                                                                                         official agency views. The factual material
                                                                                                                                                                                                         in the draft is so interwoven with the
                                                                                                                                                                                                         deliberative material that it is not
                                                             Draft Gray Wolf Peer Review Summary                                                                                                         severable and its disclosure would reveal
AR_0014957   AR_0015066   5/21/2019 13:45 Email Attachment   Report_052119.pdf                                                                              DP                                           the mental processes of the contractor.
                                                                                                                                                                                                         Portions withheld at the request of Atkins
                                                                                                                                                                                                         North America, Inc., which claims that the
                                                                                                                                                                                                         redacted material constitutes trade secret
                                                                                                                                                                                                         and/or confidential commercial or
                                                                                                                                                                                                         financial information. Atkins claims that it
                                                                                                                                                                                                         works diligently to keep this information
                                                                                                                                                                                                         secret, that the disclosure of this
                                                                                                                                                                                                         information would be competitively
                                                                                                                                                                                                         damaging to Atkins, and that the release
                                                             Atkins_USFWS Gray_Wolf Peer Review                                                                                                          of this information would result in
AR_0015466   AR_0015474   5/14/2019 12:57 Email Attachment   Proposal_REV02_9‐21‐2018.pdf                                                                   Other (specify in Privilege Justification)   substantial competitive harm.
                                                                                                                                                                                                         Portions withheld at the request of Atkins
                                                                                                                                                                                                         North America, Inc., which claims that the
                                                                                                                                                                                                         redacted material constitutes trade secret
                                                                                                                                                                                                         and/or confidential commercial or
                                                                                                                                                                                                         financial information. Atkins claims that it
                                                                                                                                                                                                         works diligently to keep this information
                                                                                                                                                                                                         secret, that the disclosure of this
                                                                                                                                                                                                         information would be competitively
                                                                                                                                                                                                         damaging to Atkins, and that the release
                                                             Atkins_USFWS Gray_Wolf Peer Review                                                                                                          of this information would result in
AR_0015475   AR_0015483   5/14/2019 12:57 Email Attachment   Proposal_REV02_9‐21‐2018.pdf                                                                   Other (specify in Privilege Justification)   substantial competitive harm.
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1A248121 RE: [EXTERNAL] Gray Wolf Peer
AR_0015663   AR_0015665   5/10/2019 11:42 Email              00.msg                                              Reviews                                    Other (specify in Privilege Justification)   Privacy                                      Propst, Cheryl W                          Constantino, Maricela                             VanGelder, Ellen; Cusack, Matthew T
                                                             20190510 114200_Email_RE_ [EXTERNAL] Gray Wolf Peer RE: [EXTERNAL] Gray Wolf Peer                                                                                                        Cheryl.Propst@atkinsglobal.com Propst,    maricela_constantino@fws.gov Constantino,         ellen_vangelder@fws.gov ellen_vangelder
AR_0015666   AR_0015669   5/10/2019 11:42 Edocument          Reviews.pdf                                         Reviews                                    Other (specify in Privilege Justification)   Privacy                                      Cheryl W                                  Maricela                                          matt.cusack@atkinsglobal.com Cusack, Matthew T
                                                                                                                                                                                                         Portions withheld at the request of Atkins
                                                                                                                                                                                                         North America, Inc., which claims that the
                                                                                                                                                                                                         redacted material constitutes trade secret
                                                                                                                                                                                                         and/or confidential commercial or
                                                                                                                                                                                                         financial information. Atkins claims that it
                                                                                                                                                                                                         works diligently to keep this information
                                                                                                                                                                                                         secret, that the disclosure of this
                                                                                                                                                                                                         information would be competitively
                                                                                                                                                                                                         damaging to Atkins, and that the release
                                                             Atkins_USFWS Gray_Wolf Peer Review                                                                                                          of this information would result in
AR_0019225   AR_0019233   3/19/2019 11:54 Email Attachment   Proposal_REV02_9‐21‐2018.pdf                                                                   Other (specify in Privilege Justification)   substantial competitive harm.
                                                                                                                                                                                                         Portions withheld at the request of Atkins
                                                                                                                                                                                                         North America, Inc., which claims that the
                                                                                                                                                                                                         redacted material constitutes trade secret
                                                                                                                                                                                                         and/or confidential commercial or
                                                                                                                                                                                                         financial information. Atkins claims that it
                                                                                                                                                                                                         works diligently to keep this information
                                                                                                                                                                                                         secret, that the disclosure of this
                                                                                                                                                                                                         information would be competitively
                                                                                                                                                                                                         damaging to Atkins, and that the release
                                                             Atkins_USFWS Gray_Wolf Peer Review                                                                                                          of this information would result in
AR_0019234   AR_0019242   3/19/2019 11:54 Email Attachment   Proposal_REV02_9‐21‐2018.pdf                                                                   Other (specify in Privilege Justification)   substantial competitive harm.

                                                             20190318 144452_Email_pdfs of references cited in gray pdfs of references cited in gray wolf                                                Confidential business information (file        maricela_constantino@fws.gov Maricela   matt.cusack@atkinsglobal.com Cusack, Matthew T
AR_0019252   AR_0019252   3/18/2019 14:44 Edocument          wolf biol.pdf                                          biological report                       Other (specify in Privilege Justification)   sharing link)                                  Constantino                             Cheryl.Propst@atkinsglobal.com Propst, Cheryl W

                                                             20190318 111724_Email_Supplemental Documents for         Supplemental Documents for Gray                                                    Confidential business information (file        maricela_constantino@fws.gov Maricela   Cheryl.Propst@atkinsglobal.com Propst, Cheryl W
AR_0019258   AR_0019258   3/18/2019 11:17 Edocument          Gray Wolf Peer .pdf                                      Wolf Peer Review                      Other (specify in Privilege Justification)   sharing link)                                  Constantino                             matt.cusack@atkinsglobal.com Cusack, Matthew T

                                                                                                                                                                                                         Confidential business information (file        maricela_constantino@fws.gov Maricela   Cheryl.Propst@atkinsglobal.com Propst, Cheryl W
AR_0019264   AR_0019264   3/18/2019 10:37 Edocument          20190318 103748_Email_Review Materials.pdf               Review Materials                      Other (specify in Privilege Justification)   sharing link)                                  Constantino                             matt.cusack@atkinsglobal.com Cusack, Matthew T
                                                                                                                                                                                                                                                                                                                                                  Cheryl.Propst@atkinsglobal.com Propst, Cheryl W
                                                             20190315 161639_Email_FTS link for Atkins file                                                                                                                                             matt.cusack@atkinsglobal.com Cusack,                                                      ellen_vangelder@fws.gov ellen_vangelder
AR_0019431   AR_0019431   3/15/2019 16:16 Edocument          sharing.pdf                                              FTS link for Atkins file sharing      Other (specify in Privilege Justification)   Confidential business information              Matthew T                               maricela_constantino@fws.gov                      matt.cusack@atkinsglobal.com Cusack, Matthew T
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1A04D02            [EXTERNAL] FTS link for Atkins file                                                Confidential business information (file
AR_0019432   AR_0019432   3/15/2019 16:16 Email              100.msg                                                  sharing                               Other (specify in Privilege Justification)   sharing link)                                  Cusack, Matthew T                       Constantino, Maricela                             Propst, Cheryl W; VanGelder, Ellen; Cusack, Matthew T
                                                             00000000D2B2A3094282DF40851BAD4615A12A5764592            Update on the schedule for the gray                                                                                                                                       maricela_constantino@fws.gov; Propst, Cheryl W;
AR_0019439   AR_0019439   3/15/2019 14:14 Email              000.msg                                                  wolf peer review                      Other (specify in Privilege Justification)   Confidential business information              Cusack, Matthew T                       ellen_vangelder                                   don_morgan@fws.gov; lauretha_randle@fws.gov
                                                                                                                                                                                                         Communication among agency attorneys
                                                                                                                                                                                                         (J. Goldfarb, B. Jesup, H. Speights, Office of
                                                                                                                                                                                                         the Solicitor) for the purpose of providing
                                                                                                                                                                                                         legal advice on public disclosure of
                                                             000000001CD1C5575A31CC4699DE8CBCA8AEBA7CE4512 Fwd: [EXTERNAL] Wolf delisting peer                                                           documents related to peer review of
AR_0019614   AR_0019615   3/14/2019 13:24 Email              000.msg                                       review                                           AC                                           proposed rule                                  Speights, Helen                         Benjamin Jesup; Joan Goldfarb
                                                                     Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 106 of 109
                                                                                                                  Privilege Log, 21-cv-00344-JSW, 21-cv-00349-JSW, 21-cv-00561-JSW
                                                                                                                                                                                     Communications between agency attorney
                                                                                                                                                                                     (H. Speights, Office of the Solicitor) and
                                                                                                                                                                                     agency staff for the purpose of providing
                                                   00000000D2B2A3094282DF40851BAD4615A12A5784522                                                                                     legal advice on required notifications for
AR_0019646   AR_0019647     3/14/2019 9:57 Email   000.msg                                       Re: draft newspaper notice language    AC                                           the proposed delisting rule                Constantino, Maricela         Speights, Helen

                                                                                                                                                                                     Communications between agency attorney
                                                                                                                                                                                     (H. Speights, Office of the Solicitor) and
                                                                                                                                                                                     agency staff for the purpose of providing
                                                   0000000008EB80FFBDDB5C47A721CB481A2BAB6AA45A2                                                                                     legal advice on required notifications for
AR_0019648   AR_0019649     3/14/2019 9:57 Email   000.msg                                       Re: draft newspaper notice language    AC                                           the proposed delisting rule                Constantino, Maricela         Speights, Helen H

                                                                                                                                                                                     Communications between agency attorney
                                                                                                                                                                                     (H. Speights, Office of the Solicitor) and
                                                                                                                                                                                     agency staff for the purpose of providing
                                                   000000001CD1C5575A31CC4699DE8CBCA8AEBA7CA4502                                                                                     legal advice on required notifications for
AR_0019650   AR_0019651     3/14/2019 9:53 Email   000.msg                                        Re: draft newspaper notice language   AC                                           the proposed delisting rule                      Speights, Helen         Constantino, Maricela
                                                   00000000A7C512C72897664D9B1037C07AC93669E46320 RE: [EXTERNAL] RE: Proposed Rule                                                   Confidential business information
AR_0019777   AR_0019778     3/7/2019 16:16 Email   00.msg                                         to Delist the Gray Wolf Discussion    Other (specify in Privilege Justification)   (conference line)                                Braden, Parish          'Beaumont, Melissa'; Playforth, Taylor      Margaret Everson; Cole Rojewski; Ball, William
                                                   00000000A7C512C72897664D9B1037C07AC93669C46320 Re: [EXTERNAL] RE: Proposed Rule                                                   Confidential business information
AR_0019779   AR_0019780     3/7/2019 16:00 Email   00.msg                                         to Delist the Gray Wolf Discussion    Other (specify in Privilege Justification)   (conference line)                                Beaumont, Melissa       Playforth, Taylor                           Braden, Parish; Margaret Everson; Cole Rojewski; Ball, William
                                                                                                                                                                                     Communication between agency staff and
                                                                                                                                                                                     agency attorney (H Speights, Office of the
                                                                                                                                                                                     Solicitor) for the purpose of seeking legal
                                                   00000000D6F6569D1DED92498D66DFD5B34B8AACE4282                                                                                     advice on response to petitioners
AR_0019860   AR_0019862    2/26/2019 10:44 Email   000.msg                                       Re: DRAFT: Gray Wolf Petition email    AC                                           regarding CBD/HSUS Dec. 2018 petition            Constantino, Maricela   Speights, Helen H
                                                                                                                                                                                     Communication from agency attorney (H.
                                                                                                                                                                                     Speights, Office of the Solicitor) to agency
                                                                                                                                                                                     staff for the purpose of providing legal
                                                   000000005E5DA36B3BAE90459A8914FB5B4DF7C124172                                                                                     advice on review of CBD/HSUS Dec. 2018
AR_0019863   AR_0019865    2/26/2019 10:42 Email   000.msg                                       Re: DRAFT: Gray Wolf Petition email    AC                                           petition                                         Morgan, Don             Speights, Helen                             Servis, Jennifer; Constantino, Maricela; ellen_vangelder
                                                                                                                                                                                     Communication from agency attorney (H.
                                                                                                                                                                                     Speights, Office of the Solicitor) to agency
                                                                                                                                                                                     staff for the purpose of providing legal
                                                   000000001CD1C5575A31CC4699DE8CBCA8AEBA7C84462                                                                                     advice on review of CBD/HSUS Dec. 2018
AR_0019866   AR_0019867     2/26/2019 9:55 Email   000.msg                                       Re: DRAFT: Gray Wolf Petition email    AC                                           petition                                         Speights, Helen         Morgan, Don                                 Constantino, Maricela; ellen_vangelder; Servis, Jennifer
                                                                                                                                                                                     Communications among agency attorneys
                                                                                                                                                                                     (J. Goldfarb, B. Jesup, H. Speights, Office of
                                                                                                                                                                                     the Solicitor) for the purpose of providing
                                                   00000000D2B2A3094282DF40851BAD4615A12A57E4432                                                                                     legal advice on review of CBD/HSUS Dec.
AR_0019873   AR_0019877    2/25/2019 13:21 Email   000.msg                                       Re: New wolf petition                  AC                                           2018 petition                                    Jesup, Benjamin         Speights, Helen                             Joan Goldfarb
                                                                                                                                                                                     Communication from agency attorney (H.
                                                                                                                                                                                     Speights, Office of the Solicitor) to agency
                                                                                                                                                                                     staff for the purpose of providing legal
                                                   000000001CD1C5575A31CC4699DE8CBCA8AEBA7CC4452                                                                                     advice on review of CBD/HSUS Dec. 2018                                                                               Constantino, Maricela; Gilbert, Parks; Morgan, Don; Ellen
AR_0019878   AR_0019880    2/22/2019 10:35 Email   000.msg                                       Re: wolf petition located              AC                                           petition                                         Servis, Jennifer        Speights, Helen                             VanGelder
                                                                                                                                                                                     Communication from agency attorney (H.
                                                                                                                                                                                     Speights, Office of the Solicitor) to agency
                                                                                                                                                                                     staff for the purpose of providing legal
                                                   000000001CD1C5575A31CC4699DE8CBCA8AEBA7C44452                                                                                     advice on review of CBD/HSUS Dec. 2018
AR_0019881   AR_0019883     2/22/2019 9:22 Email   000.msg                                       Re: wolf petition located              AC                                           petition                                         Speights, Helen         Constantino, Maricela                       Gilbert, Parks; Morgan, Don; Ellen VanGelder; Servis, Jennifer
                                                                                                                                                                                     Communication from agency attorney (H.
                                                                                                                                                                                     Speights, Office of the Solicitor) to agency
                                                                                                                                                                                     staff for the purpose of providing legal
                                                   00000000D6F6569D1DED92498D66DFD5B34B8AACE4292                                                                                     advice on review of CBD/HSUS Dec. 2018
AR_0019884   AR_0019886     2/22/2019 9:15 Email   000.msg                                       Re: wolf petition located              AC                                           petition                                         Constantino, Maricela   Gilbert, Parks                              Morgan, Don; Speights, Helen H; VanGelder, Ellen; Servis, Jennifer A
                                                                                                                                                                                     Communication from agency attorney (H.
                                                                                                                                                                                     Speights, Office of the Solicitor) to agency
                                                                                                                                                                                     staff for the purpose of providing legal
                                                   000000001CD1C5575A31CC4699DE8CBCA8AEBA7C84452                                                                                     advice on review of CBD/HSUS Dec. 2018
AR_0019887   AR_0019889     2/22/2019 9:14 Email   000.msg                                       Re: wolf petition located              AC                                           petition                                         Servis, Jennifer        Constantino, Maricela                       Gilbert, Parks; Morgan, Don; Speights, Helen; Ellen VanGelder
                                                                                                                                                                                     Communication from agency attorney (H.
                                                                                                                                                                                     Speights, Office of the Solicitor) to agency
                                                                                                                                                                                     staff for the purpose of providing legal
                                                   00000000D2B2A3094282DF40851BAD4615A12A57A4432                                                                                     advice on review of CBD/HSUS Dec. 2018                                                                               Constantino, Maricela; Speights, Helen; Ellen VanGelder; Servis,
AR_0019890   AR_0019891     2/22/2019 7:46 Email   000.msg                                       Re: wolf petition located              AC                                           petition                                         Gilbert, Parks          Morgan, Don                                 Jennifer
                                                                                                                                                                                     Communication from agency attorney (H.
                                                                                                                                                                                     Speights, Office of the Solicitor) to agency
                                                                                                Re: [EXTERNAL] Petition to Maintain                                                  staff for the purpose of providing legal
                                                   00000000D6F6569D1DED92498D66DFD5B34B8AAC442A Protections for Gray Wolves (Canis                                                   advice on review of CBD/HSUS Dec. 2018
AR_0019892   AR_0019894    2/21/2019 12:53 Email   2000.msg                                     lupus) in the Lower 48 States           AC                                           petition                                         Speights, Helen H       Gilbert, Parks                              Morgan, Don; Constantino, Maricela; VanGelder, Ellen
                                                                                                                                                                                     Communication from agency attorney (H.
                                                                                                                                                                                     Speights, Office of the Solicitor) to agency
                                                                                                 Re: [EXTERNAL] Petition to Maintain                                                 staff for the purpose of providing legal
                                                   000000001CD1C5575A31CC4699DE8CBCA8AEBA7CC4442 Protections for Gray Wolves (Canis                                                  advice on review of CBD/HSUS Dec. 2018
AR_0019895   AR_0019896    2/21/2019 12:53 Email   000.msg                                       lupus) in the Lower 48 States          AC                                           petition                                         Speights, Helen         Gilbert, Parks                              Don Morgan; Maricela Constantino; Ellen VanGelder
                                                                                                                                                                                     Communication from agency attorney (H.
                                                                                                                                                                                     Speights, Office of the Solicitor) to agency
                                                                                                                                                                                     staff for the purpose of providing legal
                                                   00000000D6F6569D1DED92498D66DFD5B34B8AACA42A                                                                                      advice on review of CBD/HSUS Dec. 2018
AR_0019950   AR_0019951    2/21/2019 12:06 Email   2000.msg                                     Re: wolf petition located               AC                                           petition                                         Gilbert, Parks          Constantino, Maricela                       Speights, Helen H; Morgan, Don; VanGelder, Ellen
                                                                                                                                                                                     Communication from agency attorney (H.
                                                                                                                                                                                     Speights, Office of the Solicitor) to agency
                                                                                                                                                                                     staff for the purpose of providing legal
                                                   00000000D6F6569D1DED92498D66DFD5B34B8AACC42A                                                                                      advice on review of CBD/HSUS Dec. 2018
AR_0019952   AR_0019953    2/21/2019 12:06 Email   2000.msg                                     Re: wolf petition located               AC                                           petition                                         Speights, Helen H       Constantino, Maricela                       Gilbert, Parks; Morgan, Don; VanGelder, Ellen
                                                                                                                                                                                     Communications among agency attorneys
                                                                                                                                                                                     (J. Goldfarb, B. Jesup, H. Speights, Office of
                                                                                                                                                                                     the Solicitor) for the purpose of providing
                                                   00000000D2B2A3094282DF40851BAD4615A12A57C43C2                                                                                     legal advice on review of CBD/HSUS Dec.
AR_0021657   AR_0021662   12/21/2018 18:06 Email   000.msg                                       Re: New wolf petition                  AC                                           2018 petition                                    Goldfarb, Joan          Speights, Helen                             Benjamin Jesup
                                                                                                                                                                                     Communications among agency attorneys
                                                                                                                                                                                     (J. Goldfarb, B. Jesup, H. Speights, Office of
                                                                                                                                                                                     the Solicitor) and between agency
                                                                                                                                                                                     attorneys and staff for the purpose of
                                                   00000000D6F6569D1DED92498D66DFD5B34B8AAC642B                                                                                      providing legal advice on review of                                      Morgan, Don; Fahey, Bridget; Constantino,
AR_0021663   AR_0021667    12/20/2018 9:58 Email   2000.msg                                     Fwd: New wolf petition                  AC                                           CBD/HSUS Dec. 2018 petition                      VanGelder, Ellen        Maricela; Gilbert, Parks
                                                                                                                                                                                     Communications among agency attorneys
                                                                                                                                                                                     (J. Goldfarb, B. Jesup, H. Speights, Office of
                                                                                                                                                                                     the Solicitor) and between agency
                                                                                                                                                                                     attorneys and staff for the purpose of
                                                   00000000D6F6569D1DED92498D66DFD5B34B8AAC842B                                                                                      providing legal advice on review of
AR_0021668   AR_0021672    12/20/2018 9:51 Email   2000.msg                                     Re: New wolf petition                   AC                                           CBD/HSUS Dec. 2018 petition                      VanGelder, Ellen        Speights, Helen H                           Gilbert, Parks; Constantino, Maricela
                                                                                                                                                                                     Communications among agency attorneys
                                                                                                                                                                                     (J. Goldfarb, B. Jesup, H. Speights, Office of
                                                                                                                                                                                     the Solicitor) and between agency
                                                                                                                                                                                     attorneys and staff for the purpose of
                                                   00000000D6F6569D1DED92498D66DFD5B34B8AACA42B                                                                                      providing legal advice on review of                                                                                  Morgan, Don; Fahey, Bridget; Constantino, Maricela; VanGelder,
AR_0021673   AR_0021677    12/20/2018 9:50 Email   2000.msg                                     Re: New wolf petition                   AC                                           CBD/HSUS Dec. 2018 petition                      Speights, Helen H       Gilbert, Parks                              Ellen
                                                                                  Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 107 of 109
                                                                                                                           Privilege Log, 21-cv-00344-JSW, 21-cv-00349-JSW, 21-cv-00561-JSW
                                                                                                                                                                                             Communication from agency attorney (H.
                                                                                                                                                                                             Speights, Office of the Solicitor) to agency
                                                                                                                                                                                             staff for the purpose of providing legal
                                                              00000000A7C512C72897664D9B1037C07AC93669E44B20                                                                                 advice on review of CBD/HSUS Dec. 2018
AR_0021678   AR_0021680    12/20/2018 9:49 Email              00.msg                                         Fwd: New Wolf Petition             AC                                           petition                                         Fahey, Bridget          Frazer, Gary                     Gina Shultz
                                                                                                                                                                                             Communications among agency attorneys
                                                                                                                                                                                             (J. Goldfarb, B. Jesup, H. Speights, Office of
                                                                                                                                                                                             the Solicitor) for the purpose of providing
                                                              00000000D2B2A3094282DF40851BAD4615A12A57243C2                                                                                  legal advice on review of CBD/HSUS Dec.
AR_0021681   AR_0021685    12/20/2018 9:30 Email              000.msg                                       Re: New wolf petition               AC                                           2018 petition                                    Jesup, Benjamin         Speights, Helen
                                                                                                                                                                                             Communications among agency attorneys
                                                                                                                                                                                             (J. Goldfarb, B. Jesup, H. Speights, Office of
                                                                                                                                                                                             the Solicitor) for the purpose of providing
                                                              00000000D2B2A3094282DF40851BAD4615A12A57A43B2                                                                                  legal advice on review of CBD/HSUS Dec.
AR_0021688   AR_0021691   12/19/2018 17:30 Email              000.msg                                       Re: New wolf petition               AC                                           2018 petition                                    Jesup, Benjamin         Goldfarb, Joan; Helen Speights
                                                                                                                                                                                             Communications among agency attorneys
                                                                                                                                                                                             (J. Goldfarb, B. Jesup, H. Speights, Office of
                                                                                                                                                                                             the Solicitor) for the purpose of providing
                                                                                                                                                                                             legal advice on review of CBD/HSUS Dec.
AR_0021692   AR_0021693   12/19/2018 17:30 Email Attachment   Summary of New Wolf Petition ‐ 12‐19‐2018 bcj.docx                                AC                                           2018 petition
                                                                                                                                                                                             Communications among agency attorneys
                                                                                                                                                                                             (J. Goldfarb, B. Jesup, H. Speights, Office of
                                                                                                                                                                                             the Solicitor) for the purpose of providing
                                                              00000000D6F6569D1DED92498D66DFD5B34B8AAC042C2                                                                                  legal advice on review of CBD/HSUS Dec.
AR_0021694   AR_0021697   12/19/2018 16:48 Email              000.msg                                       Re: New wolf petition               AC                                           2018 petition                                    Goldfarb, Joan R        Speights, Helen H                Jesup, Benjamin C; Constantino, Maricela
                                                                                                                                                                                             Communications among agency attorneys
                                                                                                                                                                                             (J. Goldfarb, B. Jesup, H. Speights, Office of
                                                                                                                                                                                             the Solicitor) for the purpose of providing
                                                                                                                                                                                             legal advice on review of CBD/HSUS Dec.
AR_0021698   AR_0021699   12/19/2018 16:48 Email Attachment   Summary of New Wolf Petition ‐ 12‐19‐2018.docx                                    AC                                           2018 petition
                                                                                                                                                                                             Communications among agency attorneys
                                                                                                                                                                                             (J. Goldfarb, B. Jesup, H. Speights, Office of
                                                                                                                                                                                             the Solicitor) and between agency
                                                                                                                                                                                             attorneys and staff for the purpose of
                                                              00000000D6F6569D1DED92498D66DFD5B34B8AAC242C2                                                                                  providing legal advice on review of
AR_0021700   AR_0021703   12/19/2018 16:25 Email              000.msg                                       Fwd: New wolf petition              AC                                           CBD/HSUS Dec. 2018 petition                      VanGelder, Ellen        Speights, Helen H                Gilbert, Parks; Constantino, Maricela
                                                                                                                                                                                             Communications among agency attorneys
                                                                                                                                                                                             (J. Goldfarb, B. Jesup, H. Speights, Office of
                                                                                                                                                                                             the Solicitor) and between agency
                                                                                                                                                                                             attorneys and staff for the purpose of
                                                              00000000D6F6569D1DED92498D66DFD5B34B8AAC442C2                                                                                  providing legal advice on review of
AR_0021704   AR_0021707   12/19/2018 16:15 Email              000.msg                                       Re: New wolf petition               AC                                           CBD/HSUS Dec. 2018 petition                      VanGelder, Ellen        Morgan, Don                      Fahey, Bridget; Constantino, Maricela; Gilbert, Parks

                                                                                                                                                                                             Communications among agency attorneys
                                                                                                                                                                                             (H. Speights and L. Chen, Office of the
                                                                                                                                                                                             Solicitor) and DOJ (M. Eitel) discussing
                                                                                                                                                                                             legal analysis of CBD/HSUS Dec. 2018
                                                                                                                                                                                             petition; correspondence contains the
                                                                                                                                                                                             mental impressions, conclusions, opinions,
                                                              00000000A7C512C72897664D9B1037C07AC93669644B2 RE: [EXTERNAL] RE: New Gray Wolf                                                 or legal theories of the attorneys and was
AR_0021708   AR_0021709   12/19/2018 14:35 Email              000.msg                                       Petition                            AC;AWP                                       prepared in anticipation of litigation.          Eitel, Michael (ENRD)   Speights, Helen                  Chen, Linus
                                                                                                                                                                                             Communications among agency attorneys
                                                                                                                                                                                             (B. Jesup and H. Speights, Office of the
                                                                                                                                                                                             Solicitor) for the purpose of providing legal
                                                              00000000D2B2A3094282DF40851BAD4615A12A57043B2                                                                                  advice on review of CBD/HSUS Dec. 2018
AR_0021761   AR_0021763   12/19/2018 13:55 Email              000.msg                                       Re: New wolf petition               AC                                           petition                                         Jesup, Benjamin         Speights, Helen
                                                                                                                                                                                             Portions withheld at the request of Atkins
                                                                                                                                                                                             North America, Inc., which claims that the
                                                                                                                                                                                             redacted material constitutes trade secret
                                                                                                                                                                                             and/or confidential commercial or
                                                                                                                                                                                             financial information. Atkins claims that it
                                                                                                                                                                                             works diligently to keep this information
                                                                                                                                                                                             secret, that the disclosure of this
                                                                                                                                                                                             information would be competitively
                                                                                                                                                                                             damaging to Atkins, and that the release
                                                              Atkins_USFWS Gray_Wolf Peer Review                                                                                             of this information would result in
AR_0022261   AR_0022269    10/5/2018 10:16 Email Attachment   Proposal_REV02_9‐21‐2018.pdf                                                      Other (specify in Privilege Justification)   substantial competitive harm.
                                                              000000008B13DF8DFAF1C94B97E44EA508181B1AA4032 Re: [EXTERNAL] Re: 140F0918F0253                                                 Confidential business information
AR_0022270   AR_0022273    10/5/2018 10:13 Email              200.msg                                       Has Been Awarded                    Other (specify in Privilege Justification)   (conference line)                                Constantino, Maricela   matt.cusack@atkinsglobal.com
                                                                                                                                                                                             Portions withheld at the request of Atkins
                                                                                                                                                                                             North America, Inc., which claims that the
                                                                                                                                                                                             redacted material constitutes trade secret
                                                                                                                                                                                             and/or confidential commercial or
                                                                                                                                                                                             financial information. Atkins claims that it
                                                                                                                                                                                             works diligently to keep this information
                                                                                                                                                                                             secret, that the disclosure of this
                                                                                                                                                                                             information would be competitively
                                                                                                                                                                                             damaging to Atkins, and that the release
                                                              Atkins_USFWS Gray_Wolf Peer Review                                                                                             of this information would result in
AR_0022338   AR_0022346     10/4/2018 9:25 Email Attachment   Proposal_REV02_9‐21‐2018.pdf                                                      Other (specify in Privilege Justification)   substantial competitive harm.
                                                                                                                                                                                             Portions withheld at the request of Atkins
                                                                                                                                                                                             North America, Inc., which claims that the
                                                                                                                                                                                             redacted material constitutes trade secret
                                                                                                                                                                                             and/or confidential commercial or
                                                                                                                                                                                             financial information. Atkins claims that it
                                                                                                                                                                                             works diligently to keep this information
                                                                                                                                                                                             secret, that the disclosure of this
                                                                                                                                                                                             information would be competitively
                                                                                                                                                                                             damaging to Atkins, and that the release
                                                              Atkins_USFWS Gray_Wolf Peer Review                                                                                             of this information would result in
AR_0022377   AR_0022385     10/4/2018 9:14 Email Attachment   Proposal_REV02_9‐21‐2018.pdf                                                      Other (specify in Privilege Justification)   substantial competitive harm.
                                                                                                                                                                                             Portions withheld at the request of Atkins
                                                                                                                                                                                             North America, Inc., which claims that the
                                                                                                                                                                                             redacted material constitutes trade secret
                                                                                                                                                                                             and/or confidential commercial or
                                                                                                                                                                                             financial information. Atkins claims that it
                                                                                                                                                                                             works diligently to keep this information
                                                                                                                                                                                             secret, that the disclosure of this
                                                                                                                                                                                             information would be competitively
                                                                                                                                                                                             damaging to Atkins, and that the release
                                                              Atkins_USFWS Gray_Wolf Peer Review                                                                                             of this information would result in
AR_0022386   AR_0022394     10/4/2018 9:14 Email Attachment   Proposal_REV02_9‐21‐2018.pdf                                                      Other (specify in Privilege Justification)   substantial competitive harm.
                                                                                                                                                                                             Reflects information conveyed to
                                                                                                                                                                                             Solicitor's Office attorney for purpose of
                                                                                                                                                                                             obtaining legal advice on whether to
                                                                                                                                                                                             release information related to peer review
                                                              00000000A7C512C72897664D9B1037C07AC93669443120                                                                                 process and resulting advice from
AR_0022413   AR_0022416    10/3/2018 14:17 Email              00.msg                                         Fwd: [EXTERNAL] Wolf peer review   AC                                           attorney.                                        Fahey, Bridget          Frazer, Gary
                                                                                Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 108 of 109
                                                                                                                           Privilege Log, 21-cv-00344-JSW, 21-cv-00349-JSW, 21-cv-00561-JSW
                                                                                                                                                                                            Reflects information conveyed to
                                                                                                                                                                                            Solicitor's Office attorney for purpose of
                                                                                                                                                                                            obtaining legal advice on whether to
                                                                                                                                                                                            release information related to peer review
                                                             00000000A7C512C72897664D9B1037C07AC93669243120                                                                                 process and resulting advice from
AR_0022417   AR_0022419   10/3/2018 14:11 Email              00.msg                                         Re: [EXTERNAL] Wolf peer review    AC                                           attorney.                                    Constantino, Maricela   Fahey, Bridget   Don Morgan
                                                                                                                                                                                            Communication among agency staff
                                                                                                                                                                                            reflecting legal advice from agency
                                                                                                                                                                                            attorney (H. Speights, Office of the
                                                                                                                                                                                            Solicitor) regarding response to third party
                                                             000000008B13DF8DFAF1C94B97E44EA508181B1AE40522                                                                                 request for documents related to peer
AR_0022420   AR_0022422   10/3/2018 14:11 Email              00.msg                                         Re: [EXTERNAL] Wolf peer review    AC                                           review of proposed delisting rule.           Constantino, Maricela   Fahey, Bridget   Morgan, Don
                                                                                                                                                                                            Portions withheld at the request of Atkins
                                                                                                                                                                                            North America, Inc., which claims that the
                                                                                                                                                                                            redacted material constitutes trade secret
                                                                                                                                                                                            and/or confidential commercial or
                                                                                                                                                                                            financial information. Atkins claims that it
                                                                                                                                                                                            works diligently to keep this information
                                                                                                                                                                                            secret, that the disclosure of this
                                                                                                                                                                                            information would be competitively
                                                                                                                                                                                            damaging to Atkins, and that the release
                                                             Atkins_USFWS Gray_Wolf Peer Review                                                                                             of this information would result in
AR_0022544   AR_0022552   9/21/2018 17:14 Email Attachment   Proposal_REV02_9‐21‐2018.pdf                                                      Other (specify in Privilege Justification)   substantial competitive harm.
                                                                                                                                                                                            Portions withheld at the request of Atkins
                                                                                                                                                                                            North America, Inc., which claims that the
                                                                                                                                                                                            redacted material constitutes trade secret
                                                                                                                                                                                            and/or confidential commercial or
                                                                                                                                                                                            financial information. Atkins claims that it
                                                                                                                                                                                            works diligently to keep this information
                                                                                                                                                                                            secret, that the disclosure of this
                                                                                                                                                                                            information would be competitively
                                                                                                                                                                                            damaging to Atkins, and that the release
                                                             Atkins_USFWS Gray_Wolf Peer Review                                                                                             of this information would result in
AR_0022639   AR_0022647   9/21/2018 12:48 Email Attachment   Proposal_REV01_9‐21‐2018.pdf                                                      Other (specify in Privilege Justification)   substantial competitive harm.
                                                                                                                                                                                            Portions withheld at the request of Atkins
                                                                                                                                                                                            North America, Inc., which claims that the
                                                                                                                                                                                            redacted material constitutes trade secret
                                                                                                                                                                                            and/or confidential commercial or
                                                                                                                                                                                            financial information. Atkins claims that it
                                                                                                                                                                                            works diligently to keep this information
                                                                                                                                                                                            secret, that the disclosure of this
                                                                                                                                                                                            information would be competitively
                                                                                                                                                                                            damaging to Atkins, and that the release
                                                             Atkins_USFWS Gray_Wolf Peer Review                                                                                             of this information would result in
AR_0022648   AR_0022656   9/21/2018 12:48 Email Attachment   Proposal_REV01_9‐21‐2018.pdf                                                      Other (specify in Privilege Justification)   substantial competitive harm.
                                                                                                                                                                                            Portions withheld at the request of Atkins
                                                                                                                                                                                            North America, Inc., which claims that the
                                                                                                                                                                                            redacted material constitutes trade secret
                                                                                                                                                                                            and/or confidential commercial or
                                                                                                                                                                                            financial information. Atkins claims that it
                                                                                                                                                                                            works diligently to keep this information
                                                                                                                                                                                            secret, that the disclosure of this
                                                                                                                                                                                            information would be competitively
                                                                                                                                                                                            damaging to Atkins, and that the release
                                                             Atkins_USFWS Gray_Wolf Peer Review                                                                                             of this information would result in
AR_0022661   AR_0022669   9/21/2018 12:33 Email Attachment   Proposal_REV01_9‐21‐2018.pdf                                                      Other (specify in Privilege Justification)   substantial competitive harm.
                                                                                                                                                                                            Portions withheld at the request of Atkins
                                                                                                                                                                                            North America, Inc., which claims that the
                                                                                                                                                                                            redacted material constitutes trade secret
                                                                                                                                                                                            and/or confidential commercial or
                                                                                                                                                                                            financial information. Atkins claims that it
                                                                                                                                                                                            works diligently to keep this information
                                                                                                                                                                                            secret, that the disclosure of this
                                                                                                                                                                                            information would be competitively
                                                                                                                                                                                            damaging to Atkins, and that the release
                                                             Atkins_USFWS Gray_Wolf Peer Review Proposal_9‐19‐                                                                              of this information would result in
AR_0022725   AR_0022733   9/20/2018 13:55 Email Attachment   2018.pdf                                                                          Other (specify in Privilege Justification)   substantial competitive harm.
                                                                                                                                                                                            Portions withheld at the request of Atkins
                                                                                                                                                                                            North America, Inc., which claims that the
                                                                                                                                                                                            redacted material constitutes trade secret
                                                                                                                                                                                            and/or confidential commercial or
                                                                                                                                                                                            financial information. Atkins claims that it
                                                                                                                                                                                            works diligently to keep this information
                                                                                                                                                                                            secret, that the disclosure of this
                                                                                                                                                                                            information would be competitively
                                                                                                                                                                                            damaging to Atkins, and that the release
                                                             Atkins_USFWS Gray_Wolf Peer Review Proposal_9‐19‐                                                                              of this information would result in
AR_0022734   AR_0022742   9/20/2018 13:55 Email Attachment   2018.pdf                                                                          Other (specify in Privilege Justification)   substantial competitive harm.
                                                                                                                                                                                            Portions withheld at the request of Atkins
                                                                                                                                                                                            North America, Inc., which claims that the
                                                                                                                                                                                            redacted material constitutes trade secret
                                                                                                                                                                                            and/or confidential commercial or
                                                                                                                                                                                            financial information. Atkins claims that it
                                                                                                                                                                                            works diligently to keep this information
                                                                                                                                                                                            secret, that the disclosure of this
                                                                                                                                                                                            information would be competitively
                                                                                                                                                                                            damaging to Atkins, and that the release
                                                             Atkins_USFWS Gray_Wolf Peer Review Proposal_9‐19‐                                                                              of this information would result in
AR_0022767   AR_0022775    9/20/2018 9:02 Email Attachment   2018.pdf                                                                          Other (specify in Privilege Justification)   substantial competitive harm.
                                                                                                                                                                                            Portions withheld at the request of Atkins
                                                                                                                                                                                            North America, Inc., which claims that the
                                                                                                                                                                                            redacted material constitutes trade secret
                                                                                                                                                                                            and/or confidential commercial or
                                                                                                                                                                                            financial information. Atkins claims that it
                                                                                                                                                                                            works diligently to keep this information
                                                                                                                                                                                            secret, that the disclosure of this
                                                                                                                                                                                            information would be competitively
                                                                                                                                                                                            damaging to Atkins, and that the release
                                                             Atkins_USFWS Gray_Wolf Peer Review Proposal_9‐19‐                                                                              of this information would result in
AR_0022776   AR_0022784    9/20/2018 9:02 Email Attachment   2018.pdf                                                                          Other (specify in Privilege Justification)   substantial competitive harm.
                                                                                                                                                                                            Portions withheld at the request of Atkins
                                                                                                                                                                                            North America, Inc., which claims that the
                                                                                                                                                                                            redacted material constitutes trade secret
                                                                                                                                                                                            and/or confidential commercial or
                                                                                                                                                                                            financial information. Atkins claims that it
                                                                                                                                                                                            works diligently to keep this information
                                                                                                                                                                                            secret, that the disclosure of this
                                                                                                                                                                                            information would be competitively
                                                                                                                                                                                            damaging to Atkins, and that the release
                                                             Atkins_USFWS Gray_Wolf Peer Review Proposal_9‐19‐                                                                              of this information would result in
AR_0022797   AR_0022805   9/19/2018 12:35 Email Attachment   2018.pdf                                                                          Other (specify in Privilege Justification)   substantial competitive harm.
                                                                                Case 4:21-cv-00349-JSW Document 63-2 Filed 05/28/21 Page 109 of 109
                                                                                                                            Privilege Log, 21-cv-00344-JSW, 21-cv-00349-JSW, 21-cv-00561-JSW
                                                                                                                                                                                               Portions withheld at the request of Atkins
                                                                                                                                                                                               North America, Inc., which claims that the
                                                                                                                                                                                               redacted material constitutes trade secret
                                                                                                                                                                                               and/or confidential commercial or
                                                                                                                                                                                               financial information. Atkins claims that it
                                                                                                                                                                                               works diligently to keep this information
                                                                                                                                                                                               secret, that the disclosure of this
                                                                                                                                                                                               information would be competitively
                                                                                                                                                                                               damaging to Atkins, and that the release
                                                             Atkins_USFWS Gray_Wolf Peer Review Proposal_9‐19‐                                                                                 of this information would result in
AR_0022806   AR_0022814   9/19/2018 12:35 Email Attachment   2018.pdf                                                                             Other (specify in Privilege Justification)   substantial competitive harm.
                                                                                                                                                                                               Portions withheld at the request of Atkins
                                                                                                                                                                                               North America, Inc., which claims that the
                                                                                                                                                                                               redacted material constitutes trade secret
                                                                                                                                                                                               and/or confidential commercial or
                                                                                                                                                                                               financial information. Atkins claims that it
                                                                                                                                                                                               works diligently to keep this information
                                                                                                                                                                                               secret, that the disclosure of this
                                                                                                                                                                                               information would be competitively
                                                                                                                                                                                               damaging to Atkins, and that the release
                                                             Atkins_USFWS Gray_Wolf Peer Review Proposal_9‐19‐                                                                                 of this information would result in
AR_0022816   AR_0022824   9/19/2018 11:45 Email Attachment   2018.pdf                                                                             Other (specify in Privilege Justification)   substantial competitive harm.
                                                                                                           Updated invitation: Endangered
                                                                                                           Species Coalition @ Fri Aug 17, 2018
                                                             00000000D2B2A3094282DF40851BAD4615A12A57A4162 1pm ‐ 2pm (EDT)                                                                     Confidential business information                                                                            maricela_constantino@fws.gov; bridget_fahey@fws.gov;
AR_0023178   AR_0023178    7/18/2018 8:41 Email              000.msg                                       (lcheek@endangered.org)                Other (specify in Privilege Justification)   (conference line)                              gary_frazer@fws.gov        Leda Huta; lcheek@endangered.org   ellen_vangelder@fws.gov; don_morgan@fws.gov

                                                                                                           Invitation: Endangered Species
                                                             00000000D2B2A3094282DF40851BAD4615A12A57C4162 Coalition @ Fri Aug 17, 2018 1pm ‐                                                  Confidential business information                                                                            bridget_fahey@fws.gov; don_morgan@fws.gov;
AR_0023179   AR_0023179    7/18/2018 8:41 Email              000.msg                                       2pm (EDT) (bridget_fahey@fws.gov)      Other (specify in Privilege Justification)   (conference line)                              gary_frazer@fws.gov        lcheek@endangered.org; Leda Huta   ellen_vangelder@fws.gov; maricela_constantino@fws.gov
                                                                                                           Updated invitation: Endangered
                                                             00000000D2B2A3094282DF40851BAD4615A12A57E4162 Species Coalition @ Fri Aug 17, 2018                                                Confidential business information                                                                            don_morgan@fws.gov; maricela_constantino@fws.gov;
AR_0023180   AR_0023180    7/18/2018 8:41 Email              000.msg                                       1pm ‐ 2pm (EDT) (Leda Huta)            Other (specify in Privilege Justification)   (conference line)                              gary_frazer@fws.gov        Leda Huta; lcheek@endangered.org   bridget_fahey@fws.gov; ellen_vangelder@fws.gov
                                                                                                           Invitation: Endangered Species
                                                                                                           Coalition @ Fri Aug 17, 2018 1pm ‐
                                                             00000000D2B2A3094282DF40851BAD4615A12A5724172 2pm (EDT)                                                                           Confidential business information                                                                            maricela_constantino@fws.gov; don_morgan@fws.gov;
AR_0023181   AR_0023181    7/18/2018 8:41 Email              000.msg                                       (maricela_constantino@fws.gov)         Other (specify in Privilege Justification)   (conference line)                              gary_frazer@fws.gov        Leda Huta; lcheek@endangered.org   ellen_vangelder@fws.gov; bridget_fahey@fws.gov
                                                                                                           Invitation: Endangered Species
                                                             00000000D2B2A3094282DF40851BAD4615A12A5764172 Coalition @ Fri Aug 17, 2018 1pm ‐                                                  Confidential business information                                                                            ellen_vangelder@fws.gov; maricela_constantino@fws.gov;
AR_0023182   AR_0023182    7/18/2018 8:41 Email              000.msg                                       2pm (EDT) (don_morgan@fws.gov)         Other (specify in Privilege Justification)   (conference line)                              gary_frazer@fws.gov        lcheek@endangered.org; Leda Huta   bridget_fahey@fws.gov; don_morgan@fws.gov
                                                                                                           Invitation: Endangered Species
                                                                                                           Coalition @ Fri Aug 17, 2018 13:00 ‐
                                                             00000000D2B2A3094282DF40851BAD4615A12A5784172 14:00 (EDT)                                                                         Confidential business information                                                                            don_morgan@fws.gov; maricela_constantino@fws.gov;
AR_0023183   AR_0023183    7/18/2018 8:41 Email              000.msg                                       (ellen_vangelder@fws.gov)              Other (specify in Privilege Justification)   (conference line)                              gary_frazer@fws.gov        lcheek@endangered.org; Leda Huta   ellen_vangelder@fws.gov; bridget_fahey@fws.gov
                                                             000000000A793FD4E63EB640BDC468B9DFCD411F44012 Oregon wolf issues and federal                                                      Confidential business information
AR_0023526   AR_0023526     1/9/2018 9:33 Email              000.msg                                       delisting efforts                      Other (specify in Privilege Justification)   (conference line)                              Aurelia Skipwith           Ethan L. Lane
                                                                                                                                                                                                                                                                                                            Todd Nash; n5redangus@yahoo.com Veril Nelson; jill McClaren;
                                                             000000000A793FD4E63EB640BDC468B9DFCD411F84002 RE: Oregon wolf issues and federal                                                  Confidential business information                                                                            Nathan Jackson ‐ KBAR ‐GM of Sales & Administration; Kaycee M.
AR_0023527   AR_0023528    1/5/2018 18:37 Email              000.msg                                       delisting efforts                      Other (specify in Privilege Justification)   (conference line)                              Mary Jo Foley‐Birrenkott   Jerome Rosa; Skipwith, Aurelia     Royer; Damien M. Schiff; Ashley Hynes
                                                                                                                                                                                                                                                                                                            Todd Nash; n5redangus@yahoo.com Veril Nelson; jill McClaren;
                                                                                                                                                                                                                                                                                                            Nathan Jackson ‐ KBAR ‐GM of Sales & Administration; Kaycee M.
                                                             000000000A793FD4E63EB640BDC468B9DFCD411FA4002 Re: Oregon wolf issues and federal                                                  Confidential business information                                                                            Royer; Damien M. Schiff; Ashley Hynes; Mary Jo Foley‐Birrenkott;
AR_0023529   AR_0023530    1/5/2018 18:13 Email              000.msg                                       delisting efforts                      Other (specify in Privilege Justification)   (conference line)                              Jerome Rosa                Aurelia Skipwith                   Ethan L. Lane; Caroline Lobdell
                                                                                                                                                                                                                                                                                                            Jerome Rosa; Skipwith, Aurelia; n5redangus@yahoo.com Veril
                                                             00000000A7CEA2B83DF80C42868CD07B320070A364002 Re: Oregon wolf issues and federal                                                  Confidential business information                                                                            Nelson; jill McClaren; Nathan Jackson ‐ KBAR ‐GM of Sales &
AR_0023531   AR_0023532    1/5/2018 17:45 Email              000.msg                                       delisting efforts                      Other (specify in Privilege Justification)   (conference line)                              Todd Nash                  Mary Jo Foley‐Birrenkott           Administration; Kaycee M. Royer; Damien M. Schiff; Ashley Hynes
                                                                                                                                                                                                                                                                                                            Todd Nash; n5redangus@yahoo.com Veril Nelson; jill McClaren;
                                                                                                                                                                                                                                                                                                            Nathan Jackson ‐ KBAR ‐GM of Sales & Administration; Kaycee M.
                                                             000000000A793FD4E63EB640BDC468B9DFCD411FC4002 Re: Oregon wolf issues and federal                                                  Confidential business information                                                                            Royer; Damien M. Schiff; Ashley Hynes; Mary Jo Foley‐Birrenkott;
AR_0023533   AR_0023534    1/5/2018 17:41 Email              000.msg                                       delisting efforts                      Other (specify in Privilege Justification)   (conference line)                              Aurelia Skipwith           Jerome Rosa                        Ethan L. Lane
                                                                                                                                                                                                                                                                                                            Todd Nash; n5redangus@yahoo.com Veril Nelson; jill McClaren;
                                                             000000000A793FD4E63EB640BDC468B9DFCD411FE4002 RE: Oregon wolf issues and federal                                                  Confidential business information                                                                            Nathan Jackson ‐ KBAR ‐GM of Sales & Administration; Kaycee M.
AR_0023535   AR_0023536    1/5/2018 16:54 Email              000.msg                                       delisting efforts                      Other (specify in Privilege Justification)   (conference line)                              Jerome Rosa                Skipwith, Aurelia                  Royer; Damien M. Schiff; Ashley Hynes; Mary Jo Foley‐Birrenkott
